Exhibit 10-2

 
MASTER LEASE AGREEMENT
 
Dated as of June 14, 2007
 
Between
 
PRIVATE RESTAURANT PROPERTIES, LLC,
 
as Landlord,
 
and
 
PRIVATE RESTAURANT MASTER LESSEE, LLC,
 
as Tenant
 
 



[***] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed with the
Securities and Exchange Commission.

 
 

--------------------------------------------------------------------------------

 


 
 
TABLE OF CONTENTS
 

                 
Page
ARTICLE I LEASED PROPERTY; TERM
 
2
     
Section 1.1
 
Leased Property
 
2
     
Section 1.2
 
Release of Outparcels
 
2
     
Section 1.3
 
Uneconomic Property.
 
3
     
Section 1.4
 
Construction Properties.
 
4
     
Section 1.5
 
Term
 
5
     
Section 1.6
 
No Merger of Landlord’s Interest
 
5
     
Section 1.7
 
Limitation of Term as a Result of Ground Lease Terms
 
5
     
Section 1.8
 
Removed Properties
 
5
   
ARTICLE II DEFINITIONS
 
6
     
Section 2.1
 
Definitions
 
6
   
ARTICLE III RENT
 
22
     
Section 3.1
 
Rent
 
22
     
Section 3.2
 
Net Lease
 
26
   
ARTICLE IV TERMINATION; ABATEMENT
 
26
     
Section 4.1
 
No Termination, Abatement, etc
 
26
   
ARTICLE V OWNERSHIP OF THE LEASED PROPERTY
 
27
     
Section 5.1
 
Ownership of the Leased Property
 
27
     
Section 5.2
 
Tenant’s Personalty
 
27
   
ARTICLE VI AFFIRMATIVE COVENANTS; PERMITTED USE
 
27
     
Section 6.1
 
Tenant Covenants
 
27
   
ARTICLE VII NEGATIVE COVENANTS
 
31
     
Section 7.1
 
Tenant’s Negative Covenants
 
31

 
-i-
 
 


 
 
TABLE OF CONTENTS, continued
 

             
Page
   
ARTICLE VIII ALTERATIONS; LEASING
 
31
     
Section 8.1
 
Alterations
 
31
     
Section 8.2
 
Subletting and Assignment.
 
33
   
ARTICLE IX MAINTENANCE AND REPAIR
 
36
     
Section 9.1
 
Maintenance and Repair.
 
36
     
Section 9.2
 
Immaterial Encroachments, Restrictions, etc
 
37
   
ARTICLE X CASUALTY AND CONDEMNATION
 
37
     
Section 10.1
 
Insurance
 
37
     
Section 10.2
 
Casualty; Application of Proceeds.
 
40
     
Section 10.3
 
Condemnation.
 
42
   
ARTICLE XI ACCOUNTS AND RESERVES
 
43
     
Section 11.1
 
Cash Management Procedures
 
43
   
ARTICLE XII EVENTS OF DEFAULT AND REMEDIES
 
43
     
Section 12.1
 
Events of Default
 
43
     
Section 12.2
 
Certain Remedies
 
44
     
Section 12.3
 
Damages
 
44
     
Section 12.4
 
Application of Funds
 
45
     
Section 12.5
 
Limitations In Respect of Certain Events of Default
 
45
   
ARTICLE XIII LANDLORD’S SELF HELP RIGHTS
 
46
     
Section 13.1
 
Landlord’s Right to Cure Tenant’s Default
 
46
   
ARTICLE XIV HOLD-OVER
 
47
     
Section 14.1
 
Holding Over
 
47
   
ARTICLE XV SUBORDINATION
 
47
     
Section 15.1
 
Subordination
 
47

 
-ii-
 
 


 
 
TABLE OF CONTENTS, continued
 

                 
Page
Section 15.2
 
Attornment
 
47
     
Section 15.3
 
Notice of Default to Landlord’s Lender
 
48
     
Section 15.4
 
Modifications to Secure Financing
 
48
     
Section 15.5
 
Delivery of Notices to Landlord’s Lender
 
48
     
Section 15.6
 
Right of Landlord’s Lender to Enforce Lease
 
48
     
Section 15.7
 
Exercise of Landlord’s Discretion
 
48
     
Section 15.8
 
Cure of Landlord Defaults
 
48
     
Section 15.9
 
Indemnification
 
49
   
ARTICLE XVI NO WAIVER
 
50
     
Section 16.1
 
No Waiver
 
50
   
ARTICLE XVII REMEDIES CUMULATIVE
 
50
     
Section 17.1
 
Remedies Cumulative
 
50
   
ARTICLE XVIII ACCEPTANCE OF SURRENDER
 
50
     
Section 18.1
 
Acceptance of Surrender
 
50
   
ARTICLE XIX NO MERGER OF TITLE
 
50
     
Section 19.1
 
No Merger of Title
 
50
   
ARTICLE XX CONVEYANCE BY LANDLORD
 
50
     
Section 20.1
 
Conveyance by Landlord
 
50
   
ARTICLE XXI QUIET ENJOYMENT
 
51
     
Section 21.1
 
Quiet Enjoyment
 
51
   
ARTICLE XXII NOTICES
 
51
     
Section 22.1
 
Notices
 
51
   
ARTICLE XXIII APPRAISERS
 
54
     
Section 23.1
 
Appraisers
 
54

 
-iii-
 
 


 
 
TABLE OF CONTENTS, continued
 

             
Page
ARTICLE XXIV CONFIDENTIALITY
 
55
     
Section 24.1
 
Confidentiality
 
55
   
ARTICLE XXV ENVIRONMENTAL INDEMNITY
 
56
     
Section 25.1
 
Environmental Indemnity Provisions
 
56
   
ARTICLE XXVI MISCELLANEOUS
 
56
     
Section 26.1
 
Survival of Claims
 
56
     
Section 26.2
 
Severability
 
56
     
Section 26.3
 
Maximum Permissible Rate
 
56
     
Section 26.4
 
Headings
 
56
     
Section 26.5
 
Exculpation
 
56
     
Section 26.6
 
Exhibition of Leased Property
 
56
     
Section 26.7
 
Entire Agreement
 
57
     
Section 26.8
 
Governing Law
 
57
     
Section 26.9
 
No Waiver
 
57
     
Section 26.10
 
Successors and Assigns
 
57
     
Section 26.11
 
Modifications in Writing
 
57
     
Section 26.12
 
No Waiver
 
57
     
Section 26.13
 
Transfers
 
57
     
Section 26.14
 
Third Party Beneficiaries
 
59
     
Section 26.15
 
Waiver of Landlord’s Lien
 
59
     
Section 26.16
 
Litigation Costs
 
59
   
ARTICLE XXVII MEMORANDUM OF LEASE; ESTOPPELS
 
59
     
Section 27.1
 
Memorandum of Lease
 
59
     
Section 27.2
 
Estoppels.
 
59

 
-iv-
 
 


 
 
TABLE OF CONTENTS, continued
 

             
Page
ARTICLE XXVIII TRUE LEASE
 
60
     
Section 28.1
 
True Lease
 
60
     
Section 28.2
 
Acknowledgment of Law
 
60

 
-v-
 
 
 
 
 

--------------------------------------------------------------------------------

 






LIST OF EXHIBITS AND SCHEDULES
 
EXHIBIT A – Legal Description of the Land
 
EXHIBIT B – Allocated Individual Applicable Amounts and Release Amounts
 
EXHIBIT C – Subordination, Nondisturbance and Attornment Agreement
 
EXHIBIT D – Guaranty
 
EXHIBIT E – Concept Subleases
 
EXHIBIT F  – Form of Removal Amendment
 
SCHEDULE 1 – Ground Leases
 
SCHEDULE 1.2 – Excess Property
 
SCHEDULE 1.3 – “Go Dark” Purchase Option Properties
 
SCHEDULE 1.4(a) – Construction Properties
 
SCHEDULE 1.4(b) – Purchase of Certain Incomplete Construction Properties
 
SCHEDULE 2A – Landlord’s Loan Documents
 
SCHEDULE 2B – Pre-Approved Transferees
 
SCHEDULE 2C – Certain Deemed Affiliates
 
SCHEDULE 2D – Classification of Certain Fixtures and Trade Fixtures
 
SCHEDULE 6.1(h) – Reporting Requirements
 
SCHEDULE 8.2(c) – Permitted RLP Subleases
 
SCHEDULE 8.2(h) – Certain Superior Leases
 
SCHEDULE 10.1 – Insurance Requirements
 
SCHEDULE 15.4 - Arbitration Procedures
 


 
 

--------------------------------------------------------------------------------

 




MASTER LEASE AGREEMENT (this “Lease”), dated as of the fourteenth (14th) day of
June, 2007, between Private Restaurant Properties, LLC (“Landlord”), a Delaware
limited liability company, having offices at 2202 N. West Shore Boulevard, 5th
Floor, Suite No. 470A, Tampa, FL 33607 Attention: Chief Financial Officer, and
Private Restaurant Master Lessee, LLC, a Delaware limited liability company
(“Tenant”), having its principal offices at 2202 N. West Shore Boulevard, Suite
No. 500, Tampa, FL 33607, Attention: Chief Financial Officer.
 
STATEMENT OF INTENT
 
This Lease constitutes a single, unitary, indivisible, non-severable lease of
all the Leased Property.  This Lease does not constitute separate leases
contained in one document each governed by similar terms.  The use of the
expression “unitary lease” to describe this Lease is not merely for convenient
reference.  It is the conscious choice of a substantive appellation to express
the intent of the parties in regard to an integral part of this transaction.  To
accomplish the creation of an indivisible lease, the parties intend that from an
economic point of view the portions of the property locations leased pursuant to
this Lease constitute one economic unit and that the Basic Rent and all other
provisions of this Lease have been negotiated and agreed to based on a demise of
all the portions of the property locations covered by this Lease as a single,
composite, inseparable transaction.  Except as expressly provided in this Lease
for specific isolated purposes (and in such cases only to the extent expressly
so stated), all provisions of this Lease, including definitions, commencement
and expiration dates, rental provisions, use provisions, renewal provisions,
breach, default, enforcement and termination provisions and assignment and
subletting, shall apply equally and uniformly to all the Leased Property as one
unit and are not severable.  Subject to the terms and conditions of Section 12.1
hereof, a default of any of the terms or conditions of this Lease occurring with
respect to any portion of the Leased Property situated on a particular property
location shall be a default under this Lease with respect to all the Leased
Property.  Except as expressly provided in this Lease for specific isolated
purposes (and in such cases only to the extent expressly so stated), the
provisions of this Lease shall at all times be construed, interpreted and
applied such that the intention of Landlord and Tenant to create a unitary lease
shall be preserved and maintained.  For the purposes of any assumption,
rejection or assignment of this Lease under 11 U.S.C. Section 365 or any
amendment or successor section thereof, this is one indivisible and
non-severable lease dealing with and covering one legal and economic unit which
must be assumed, rejected or assigned as a whole with respect to all (and only
all) the Leased Property covered hereby.  The Lease is intended to be a true
lease and not a secured financing for Tenant.
 
RECITALS
 
WHEREAS, Landlord has agreed to let to Tenant, and Tenant has agreed to lease
from Landlord, certain parcels of real property and improvements each for use
for the purposes and related uses herein permitted, defined hereinbelow as the
“Leased Property” (all capitalized terms used but not elsewhere defined herein
shall have the meaning provided therefor in Article II hereof).
 
NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
 
ARTICLE I.
 


 
LEASED PROPERTY; TERM
 
1.1. Leased Property.  Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases to Tenant and Tenant leases from Landlord all of
Landlord’s right, title and interest in and to all of the following (each, a
“Leased Property” and collectively, the “Leased Property”):
 
(i) those certain tracts, pieces and parcels of land, as more particularly
described in Exhibit A attached hereto and made a part hereof (collectively, the
“Land”);
 
(ii) all buildings, structures, and other improvements of every kind, including
alleyways, sidewalks, utility pipes, conduits and lines, parking areas and
roadways appurtenant to such buildings and structures presently or hereafter
situated upon the Land (collectively, the “Leased Improvements”);
 
(iii) all easements, rights and appurtenances relating to the Land and the
Leased Improvements; and
 
(iv) all Fixtures.
 
1.2. Release of Outparcels.  Notwithstanding anything herein to the contrary,
Landlord shall have the right from time to time to terminate this Lease, with
respect to any Outparcel located at the Leased Property as well as grant in
connection therewith in respect of the Leased Property remaining subject to this
Lease reasonable easements, restrictions, covenants, reservations and rights of
way for, among other things, traffic circulation, ingress, egress, parking,
access, water and sewer lines, telephone and telegraph lines, electric lines or
other utilities or for other similar purposes, including subjecting and/or
converting such individual Leased Parcel and Outparcel to a condominium form of
ownership (provided the related Condominium Documents do not materially increase
Tenant's obligations hereunder or require Tenant or its Affiliates to modify the
accounting treatment or classification of this Lease, as determined by Tenant’s
or its Affiliates’ auditors ), all at no cost to Tenant and with no adjustment
in Rent (other than a reduction in Taxes and Other Charges as a result of the
termination of this Lease with respect to any such Outparcel); provided, in each
such case, (x) such Outparcel shall be used for the purpose of erecting,
maintaining and operating other structures and improvements not inconsistent
with the use of the related Leased Property, and (y) such termination will not
materially adversely affect either the value of the remaining portion of the
related Leased Property (as distinguished from the value of the entire Leased
Property) or the net operating income of the remaining portion of the Leased
Property (taking into account, to the extent applicable, any potential loss of
revenue resulting if the transfer and development of the Outparcel by Landlord
were not to occur), as supported by the Officer’s Certificate of Landlord
described below.  As used herein, “Outparcel” shall mean those properties
described as Outparcels and Leaseable Building Pads on Schedule 1.2 hereto.  In
connection with any termination permitted pursuant to this Section, Tenant
agrees to execute and deliver any instrument reasonably necessary or appropriate
to facilitate said action, including, if requested by Landlord, a cross easement
agreement and a subordination of this lease to any Condominium Documents or
other Property Documents created in connection with , subject to Tenant’s
receipt of:
 
 a plot plan identifying the location of the applicable Outparcel;
 
 a metes and bounds description of such Outparcel;
 
 an amendment to the legal description attached as an exhibit to this Lease
implementing the proposed release, including a metes and bounds description of
the portion of the Land at the relevant Leased Property that will continue to be
subject to this Lease after the proposed termination; and
 
 copies of all Property Documents or Condominium Documents created in connection
with the release of such Outparcel that will affect the remaining Leased
Property.
 
1.3. Uneconomic Property.
 
(a) Subject to the terms of this Section, if, at any time during the Term, in
the good faith judgment of Tenant (as evidenced by an Officer’s Certificate on
behalf of Tenant which describes the basis for such judgment), any Leased
Property becomes or imminently will become uneconomic or Unsuitable for its
Primary Intended Use, and will remain uneconomic or unsuitable for such use for
the foreseeable future or Tenant otherwise desires that a Leased Property be
terminated from this Lease (in each case, any such Leased Property, an
“Uneconomic Property”), then, Tenant shall have the right (but, except to the
extent provided in Section 1.3(d), not the obligation), so long as no Event of
Default shall have occurred and be continuing, to request the termination of the
Lease with respect to such Uneconomic Property in accordance with the terms of
this Section.  Tenant shall signify its election to exercise such option by
giving notice (each, a “Tenant Termination Election Notice”) of the election to
Landlord and Landlord’s Lender, accompanied by the Officer’s Certificate
described in the immediately preceding sentence.  Upon receipt of a Tenant
Termination Election Notice, Landlord shall use reasonable, good faith efforts
in cooperation with Tenant to market and sell such Uneconomic Property.
 
The Lease shall continue with respect to such Uneconomic Property until Landlord
sells the same for net sales proceeds to Landlord in an amount not less than the
Required Release Amount corresponding to such Uneconomic Property as of the date
of sale.
 
If Landlord (x) sells such Uneconomic Property for not less than Release Price
and (y) Tenant pays Landlord the amounts (if any) required pursuant to Sections
1.3 (b), (c) and (d) hereof simultaneously with any such sale of a Leased
Property, then the Lease shall terminate with respect to such Uneconomic
Property as of the closing of such sale and Tenant shall vacate such Uneconomic
Property at or prior to such closing.
 
Notwithstanding anything to the contrary contained herein, Landlord shall in no
event be required to sell an Uneconomic Property (and its efforts to sell shall
be deemed reasonable and in good faith it if is unable to sell an Uneconomic
Property) for an amount less than the greater of the Applicable Amount or the
then applicable Required Release Amount unless Tenant, without obligation to do
so and acting in its sole discretion, pays Landlord simultaneously with the
closing of the sale of such Uneconomic Property the difference between the sales
price and the Required Release Amount.
 
(b) Tenant hereby agrees to pay all expenses in connection with any actions
taken pursuant to this Section, including all out-of-pocket expenses and costs
incurred by Landlord, regardless whether a sale of an Uneconomic Property is
ultimately effected, including fees and costs of: audits; travel; accounting
services; environmental and engineering reports; credit reports; appraisals;
property evaluations; preparation, negotiation, execution and delivery of
documents; attorneys’ fees and expenses of Landlord; transfer, transfer gains,
intangibles, deed and mortgage recording taxes; title insurance; survey; and
document recordings and filings and any fees, costs or expenses incurred or
payable by Landlord pursuant to or under Landlord’s Loan Documents in connection
therewith.
 
(c) Upon the termination of the Lease with respect to an Uneconomic Property or
any Go Dark Leased Property or any Go Dark Purchase Option Property pursuant to
clause (a) above, Tenant shall, in addition to any amounts payable pursuant to
clause (b) above, pay Landlord an amount equal to the then present value (using
a discount rate of 5%) of the excess, if any, of (A) the Base Rent payable in
respect of such Uneconomic Property for the remainder of the Term (using, for
this purpose the Base Rent Reduction Amount for such Leased Property) over (B)
the then Fair Market Rental of such Uneconomic Property for the remainder of the
Term.
 
(d) In addition to the foregoing, if a Leased Property shall not be open for
business such that it would be characterized as a Go Dark Leased Property, then
Tenant shall be obligated to request a termination of such Leased Property in
accordance with and subject to the conditions and provisions of Section
1.3(a).  Further, if a Leased Property is a Go Dark Purchase Option Property and
if the restaurant on such Leased Property shall not be open for business such
that it would trigger (assuming the passage of time or the giving of notice, or
both) a purchase right, option, termination right or recapture right at such
Leased Property, then Tenant shall be obligated to request a termination of such
Leased Property in accordance with and subject to the conditions of the
provisions of this Section 1.3, unless the holder of such right has waived its
right of first offer, right of first refusal or other rights.
 
(e) The provisions of this Section 1.3 shall be null, void and of no further
force or effect and Tenant shall have no further termination rights pursuant to
this Section 1.3 upon a foreclosure or delivery of a deed in lieu of foreclosure
pursuant to the Landlord’s Loan Documents unless the event giving rise to such
right of Landlord’s Lender to foreclose was not the result of an Event of
Default.
 
(f) The provisions of this Section 1.3 shall not apply to any termination of
this Lease with respect to any Leased Property pursuant to Section 1.4 hereof,
Article X hereof or any other provision of this Lease.
 
1.4. Construction Properties.
 
(a) Tenant to Complete.  Tenant shall use commercially reasonable efforts to
cause each Construction Property to achieve Completion on or before the
Construction Property Completion Date, in accordance with the Construction Plans
and Specifications applicable to such Construction Property (other than the 1025
Winter Haven Property and 7004 Tampa Property as to which Construction Documents
are not applicable).  All work required to achieve Completion shall be performed
by Tenant subject to and in accordance with the terms hereof, including Article
VIII and the other terms and conditions governing Alterations.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Tenant shall, on or before the Construction Property
Purchase Date, purchase the Construction Property from Landlord, and Landlord
shall sell such Construction Property to Tenant,  in accordance with the
procedures set forth on Schedule 1.4(b).  If a Construction Property has
achieved Completion prior to the Construction Property Completion Date, all
rights and obligations of Landlord or Tenant under this Section 1.4(b) with
respect to such Construction Property shall be void and of no further force and
effect.
 
1.5. Term.  The term of this Lease (the “Term”) shall commence on the
Commencement Date and shall expire at 11:59 p.m. (California time) on June 13,
2022, unless otherwise terminated as provided herein.
 
1.6. No Merger of Landlord’s Interest.  If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in a Leased Property that is superior
to the interest of Landlord, such as the ground lessor’s interest in a Ground
Leased Property, then the estate of Landlord and such superior interest shall
not merge and, without limiting the foregoing, Tenant shall continue to be
liable hereunder to pay any ground rent and perform any other obligations of the
lessee under such Ground Lease.  Further, in the event Landlord or any Affiliate
of Landlord acquires a ground lessor’s interest in a Ground Leased Property and
the term of the related Ground Lease shall have expired, then Landlord or such
Affiliate shall have the right to enter into a new Ground Lease and receive from
Tenant reimbursement (or payment) of ground rent in an amount equal to the same
ground rent as was payable under the expired Ground Lease, increased by 5
percent, and increased again by 5 percent every fifth anniversary of the
commencement of the new Ground Lease.
 
1.7. Limitation of Term as a Result of Ground Lease Terms.  With respect to any
Ground Leased Property, the Ground Lease for which has an expiration date
(taking into account any renewal options thereunder as of the date hereof or
hereafter exercised) prior to the expiration of Term (taking into account any
exercised renewal options hereunder), (i) this Lease shall expire with respect
to such Ground Leased Property on the business day immediately preceding such
Ground Lease expiration date (taking into account the terms of the following
clause (ii)), and (ii) if a Ground Lease renewal option is not exercised as of
the date hereof and Landlord has not (in its sole discretion) determined to
exercise such renewal option, then Tenant may require Landlord to exercise such
renewal term on the following terms and conditions: (1) no default on the part
of Tenant hereunder or Event of Default shall have occurred and be continuing,
(2) Tenant shall notify Landlord, on a date reasonably prior to the date on
which such renewal option must be exercised, that Tenant wishes Landlord to
exercise such renewal option, and (3) such notice shall constitute Tenant’s
agreement to pay to Landlord (as and when the same become due and payable) all
base and additional rent and other sums due and payable under the affected
Ground Lease during such renewal term (including the portion thereof extending
beyond the Term), provided that Landlord shall credit against amounts due under
this clause (3), in respect of the portion of the Ground Lease renewal term,
extending beyond the Term any rent and similar payments Landlord receives from
any third party in consideration for the lease of the premises in respect of
such portion of the Ground Lease renewal term.
 
1.8. Removed Properties.  In the event that any Leased Property or any portion
thereof is released or terminated from this Lease pursuant to the terms hereof
(each, a “Removed Property”) (including as the result of a Casualty,
Condemnation or Event of Default), the date of release and termination (such
date, the “Property Removal Date”) shall occur on the Rent Payment Date
specified in the notice terminating the Removed Property from the Lease (except
in connection with any such removal and termination in connection with a
Condemnation or sale of all or any portion of a Leased Property as permitted
hereunder in which case the release date shall be the purchase date or date of
Condemnation) and all sums payable by Tenant hereunder, including the Rent with
respect to such Leased Property to be released, shall be prorated through and
including the Property Removal Date. This Lease shall terminate as to such
Removed Property and such Removed Property shall be separated and removed
herefrom on the applicable Property Removal Date.  As of and effective upon the
applicable Property Removal Date, this Lease shall be automatically deemed
amended to:  (i) delete and eliminate such Removed Property herefrom and all
obligations of Tenant hereunder with respect thereto (except for any such
obligations that expressly survive the termination of this Lease); (ii) exclude
the applicable Removed Property from the definition of Leased Property; (iii)
reduce the Base Rent by subtracting the Base Rent Reduction Amount applicable to
such Removed Property from the Base Rent payable immediately prior to such
removal and the amount of Additional Charges by the amounts thereof related and
attributable to the Removed Property, and (iv) remove the information relevant
to such Removed Property from each of the other schedules and exhibits
hereto.  With respect to any Removed Property, the terms of items (i) through
(iv) above shall not limit the liability of Tenant for any obligations owed by
Tenant to Landlord on account of such termination or release of the Removed
Property for events occurring prior to the Property Removal Date.  If requested
by either party, Landlord and Tenant shall execute and enter into a
confirmatory  amendment to this Lease reflecting the elimination of any Removed
Property herefrom in the form attached hereto as Exhibit F.  The parties shall
execute any such amendment promptly (and in any event within ten (10) Business
Days) after the requesting party submits such amendment, properly filled
out,  to the other for execution.
 
ARTICLE II.                      
 


 
DEFINITIONS
 
2.1. Definitions.  For all purposes of this Lease, except as otherwise expressly
provided or unless the context otherwise requires, (i) the terms defined in this
Article have the meanings assigned to them in this Article and include the
plural as well as the singular, (ii) all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with generally accepted
accounting principles as at the time applicable, (iii) all references in this
Lease to designated “Articles,” “Sections” and other subdivisions are to the
designated Articles, Sections and other subdivisions of this Lease, (iv) the
words “herein,” hereof” and “hereunder” and other words of similar import refer
to this Lease as a whole and not to any particular Article, Section or other
subdivision, (v) the term “including” and words of similar import shall be
deemed to be followed by the phrase “without limitation,” (vi) the term
“attorneys’ fees” and “attorneys’ fees and expenses” and words of similar import
shall be deemed preceded with the word “reasonable,” and (vii) the phrase
“Leased Property” shall be deemed to mean a specific Leased Property or all of
the Leased Property, as the context may require, and shall be deemed to be
followed by the phrase “or any portion thereof”.
 
1025 Winter Haven Property:  The individual Leased Property located at 170
Cypress Gardens Drive, Winter Haven, Florida.
 
7004 Tampa Property:  The individual Leased Property located at 3665 Henderson
Boulevard, Tampa, Florida.
 
Abatement Property: means an individual Leased Property for which Rent has been
temporarily abated in whole or in part hereunder as a result of a Casualty or
Condemnation.
 
Acceptable Blanket Policy:  As defined in Section 10.1(b)(i).
 
Additional Charges:  As defined in Article III.
 
Affiliate:  A Person or Persons directly or indirectly, through one or more
intermediaries, Controlling, Controlled by or under Common Control with the
Person or Persons in question.  For the purposes of this Lease, (i) Guarantor
and its Controlled Affiliates (including Tenant) shall not be Affiliates of
Landlord and PRP Holdings, LLC and its Controlled subsidiaries (including
Landlord) shall not be Affiliates of Tenant and (ii) the Persons listed on
Schedule 2C shall be deemed to be Affiliates of Guarantor.
 
Alteration:  As defined in Section 8.1.
 
Annual Budget: The variable operating expense budget for each Leased Property
prepared by Tenant for the applicable Fiscal Year or other period setting forth,
in reasonable detail, Tenant’s good faith estimates of the anticipated variable
operating expenses for each Leased Property, including Variable Additional
Charges, Scheduled Additional Charges, sales projections and planned capital
expenditures.
 
Applicable Amount:  The amount specified in the column titled “Applicable
Amount” on Exhibit B hereto.1
 
Approved Bank:   A bank or other financial institution which has a minimum
long-term unsecured debt rating of at least “AA” and a minimum short-term
unsecured debt rating of at least “A-1+” by each of the Rating Agencies, or if
any such bank or other financial institution is not rated by all the Rating
Agencies, then a minimum long-term rating of at least “AA” and a minimum
short-term unsecured debt rating of at least “A-1+”, or their respective
equivalents, by two of the Rating Agencies, but in any event one of the two
Rating Agencies shall be S&P, it being understood that the AA and A-1+ benchmark
ratings and other benchmark ratings in this Lease are intended to be the
ratings, or the equivalent of ratings, issued by S&P.
 
Asset-Specific Proprietary Information:  As defined in Article XXIV.
 
Award:  Any compensation paid by any Governmental Authority in connection with a
Condemnation in respect of all or any part of any individual Leased Property.
 
Base Rent:  As defined in Article III.
 
Base Rent Commencement Date:  As defined in Article III.
 
Base Rent Reduction Amount:  An amount equal to the product of (i) the
Applicable Amount and (ii) the applicable Base Rent Reduction Percentage.  The
Base Rent Reduction Amount for each individual Leased Property using each Base
Rent Reduction Percentage are shown on Exhibit B.
 
Base Rent Reduction Percentage:  (a) 6.94% until the sum of the Applicable
Amounts for all Removed Properties (including the Removed Property with respect
to which the Base Rent Reduction Amount is being calculated) equals one-third
(1/3) of the Original Combined Applicable Amount,2 and then (b) 7.19% until the
sum of the Applicable Amounts for all Removed Properties (including the Removed
Property with respect to which the Base Rent Reduction Amount is being
calculated) equals two-thirds (2/3) of the Original Combined Applicable Amount3
and, thereafter, (c)7.44%. For purposes of this definition, “Removed Properties”
shall be deemed include any Abatement Property for so long as Rent has been
abated hereunder with respect thereto, with the calculation pro-rated
appropriately in the case of a partial abatement of Rent.  Notwithstanding the
foregoing to the contrary, in connection with a reduction of Base Rent resulting
from a termination of the Lease as to a Leased Property for Casualty,
Condemnation or the sale of a Construction Property pursuant to the terms
hereof, the Base Rent Reduction Percentage shall equal 7.19%.
 
Bonds:  Appeal bonds, security bonds, payment and performance bonds or similar
surety bonds issued by a surety reasonably acceptable to Landlord.
 
Business Day:  Any day other than a Saturday, Sunday or any other day on which
national banks in New York, New York are not open for business.
 
Cash:  Coin or currency of the United States of America or immediately available
federal funds, including such funds delivered by wire transfer.
 
Cash Management Procedures:  As defined in Article XI.
 
Casualty:  As defined in Section 10.2.
 
Close Affiliate:  With respect to any Person (the “First Person”), any other
Person (each, a “Second Person”) which is an Affiliate of the First Person and
in respect of which any of the following are true: (a) the Second Person owns,
directly or indirectly, at least 75% of all of the legal, beneficial and/or
equitable interest in such First Person, (b) the First Person owns, directly or
indirectly, at least 75% of all of the legal, beneficial and/or equitable
interest in such Second Person, or (c) a third Person owns, directly or
indirectly, at least 75% of all of the legal, beneficial and/or equitable
interest in both the First Person and the Second Person.
 
Commencement Date:  The date of this Lease.
 
Completion:  With respect to any Construction Property other than the 1025
Winter Haven Property and the 7004 Tampa Property, (i) substantial completion of
all construction and/or renovation work at such Construction Property in
accordance in all material respects with the Construction Plans and
Specifications as evidenced by an Officer’s Certificate of Tenant and
certification of a Qualified Architect; (ii) the issuance of a certificate of
occupancy with respect to the applicable Construction Property; (iii) the
issuance and delivery of a “date down” or equivalent endorsement to Landlord’s
Title Policy and any title policy issued to Landlord’s Lender with respect to
such Construction Property based on an updated title search against such
Construction Property disclosing no liens, charges or encumbrances other than
Permitted Encumbrances, (iv) the opening of such Construction Property for
business to the general public as a Concept restaurant.
 
With respect to the 7004 Tampa Property, “Completion” shall mean receipt of
either a release of such individual Leased Property from the Right of Way
recorded in Book 1156, Page 395, as corrected in Book 1202, Page 21, or a
release of a sufficient portion of such individual Leased Property from said
Right of Way such that the Leased Improvements located on such individual Leased
Property and the portion of such 7004 Tampa Property no longer subject to said
Right of Way comply with applicable zoning requirements as if such Leased
Improvements and such portion the 7004 Tampa Property comprised the entirety of
such individual Leased Property (i.e. disregarding, for the purposes of
determining such zoning compliance, the portion of such individual Leased
Property that continues to be encumbered by said Right of Way) as evidenced by:
(i) an Officer's Certificate specifying that a release in compliance with the
immediately preceding sentence of such Property from the Right of Way recorded
in Book 1156, Page 395, as corrected in Book 1202, Page 21 has been obtained,
(ii) delivery of a "date down" or equivalent endorsement to the Title Policy and
any title policy issued to Landlord’s Lender based on an updated title search
against such individual Leased Property amending such title policy or policies
to reflect such release and (iii) delivery of an updated survey reflecting the
removal or revised location of said Right of Way meeting the requirements of
Landlord’s Loan Documents.
 
With respect to the 1025 Winter Haven Property, “Completion” shall mean that the
impervious surface coverage of such individual Leased Property is not in excess
of the maximum allowed by the zoning ordinance of Winter Haven, Florida (as
calculated and determined in accordance with the zoning ordinance of Winter
Haven, Florida) or that the Borrower has received a final variance or waiver
from compliance with such requirement from Winter Haven, Florida as evidenced
by: (i) an Officer's Certificate specifying that Completion for the 1025 Winter
Haven Property has been achieved and (ii) delivery of a PZR Report, or a
variance, waiver or evidence of compliance from the applicable zoning authority,
or similar evidence, confirming that Completion for the 1025 Winter Haven
Property has been achieved.
 
Concept:  Each of Bonefish Grill, Carrabba’s Italian Grill, Cheeseburger in
Paradise, Fleming’s Prime Steakhouse and Wine Bar, Lee Roy Selmon’s, Outback
Steakhouse, Blue Coral Seafood and Spirits and Roy’s Restaurant, together with
any future restaurant concept operated by Guarantor, any Concept Subsidiary or
any Affiliate thereof.
 
Condemnation:  As defined in Section 10.3.
 
Concept Sublease: Each of the following Subleases (copies of which are attached
hereto as Exhibit E), together with any amendments thereto, replacements
thereof, and any new Sublease entered into by a Concept Subsidiary and Tenant
for all or any portion of the Leased Property as and to the extent permitted
under the terms and conditions of this Lease: those certain Subleases dated as
of the Commencement Date between Tenant and the following Concept
Subsidiaries:  Outback Steakhouse of Florida Inc., Carrabba’s Italian Grill,
Inc., OS Realty, Inc., OS Developers LLC, Bonefish Grill, Inc., OS Pacific,
Inc., OS Prime, Inc., OS Southern, Inc. and OS Tropical, Inc.
 
Concept Subsidiary:  Each of Carrabba’s Italian Grill, Inc., Outback Steakhouse
of Florida, Inc., OS Realty, Inc., OS Developers LLC, Bonefish Grill, Inc., OS
Pacific, Inc., OS Prime, Inc., OS Southern, Inc., OS Tropical, Inc. and any
other direct or indirect wholly owned subsidiary or Affiliate of Guarantor that
operates any Leased Property or Concept restaurant located thereon directly or
indirectly through Affiliates or joint ventures.
 
Condominium Documents:  Condominium declarations; bylaws, covenants, conditions
and restrictions relating to a condominium regime; and similar recorded
agreements and instruments affecting any Leased Property and binding upon and/or
benefiting Landlord or Tenant and other third parties as disclosed in the Title
Policy or amendments thereto hereafter consented to by Tenant.
 
Construction Documents: With respect to each Construction Property other than
the 1025 Winter Haven Property and the 7004 Tampa Property: (i)  the
Construction Plans and Specifications, (ii) the budget for  the construction, in
accordance with the foregoing plans and specifications, fit-out and opening of
such Construction Property, through Completion, and (iii) a schedule and
timeline for construction and fit-out, through Completion, of such Construction
Property.
 
Construction Plans and Specifications:  With respect to each Construction
Property other than the 1025 Winter Haven Property and the 7004 Tampa Property,
the construction plans and specifications for such Construction Property.
 
Construction Properties:  Those individual Leased Properties set forth on
Schedule 1.4(a).  To the extent any such Construction Property is a so-called
“dual site” Leased Property (i.e. a single parcel of real property on which a
restaurant is already being operated or on which two Construction Properties are
located) that has not been legally subdivided, then for the purposes of Tenant’s
obligation to purchase such Construction Property pursuant to Section 1.4(b),
such Construction Property shall include the entire parcel of real estate and
both such restaurants, unless on and as of the Construction Property Purchase
Date, such Construction Property has been legally subdivided and is able to be
released from the lien of Landlord’s Loan Documents as an “Outparcel” pursuant
thereto.
 
Construction Property Purchase Price:  The purchase price for each Construction
Property as set forth on Schedule 1.4(a).
 
Construction Property Completion Date:  The first anniversary of the
Commencement Date.
 
Construction Property Purchase Date:  As defined in Schedule 1.4(b).
 
Continuing Directors: The directors of Holdco on the Commencement Date, as
elected or appointed after giving effect to the Contemplated Transactions (as
defined in Landlord’s Loan Documents), and each other director, if, in each
case, such other director’s nomination for election to the board of directors of
Holdco (or Guarantor after a Qualifying IPO of Guarantor) is recommended by a
majority of the then Continuing Directors or such other director receives the
vote of one or more of the Permitted Holders in his or her election by the
stockholders of Holdco (or Guarantor after a Qualifying IPO of Guarantor).
 
Control:  (i) The possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise and (ii) the ownership,
direct or indirect, of no less than 51% of the voting securities of such Person.
 
Default:  The occurrence of any event hereunder which, but for the giving of
notice or passage of time, or both, would be an Event of Default hereunder.
 
Depositary:  Landlord or, at Landlord’s election, Landlord’s Lender or a
depositary selected by Landlord, it being agreed that different Persons may
serve as Depositary at any one time and from time to time.
 
Disqualified Transferee:  Any proposed transferee that, (i) has (within the past
five (5) years) defaulted, or is now in default, beyond any applicable cure
period, of its material obligations, under any written agreement with Landlord’s
Lender, any affiliate of Landlord’s Lender, any financial institution or other
person providing or arranging financing; (ii) has been convicted in a criminal
proceeding for a felony or that is an organized crime figure or is reputed (as
determined by Landlord and Landlord’s Lender in their sole discretion) to have
substantial business or other affiliations with an organized crime figure; (iii)
has at any time filed a voluntary petition under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (iv) as to which an
involuntary petition has at any time been filed under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law that was not dismissed prior
to the entry of an order for relief; (v) has at any time filed an answer
consenting to or acquiescing in any involuntary petition filed against it by any
other person under the Bankruptcy Code or any other federal or state bankruptcy
or insolvency law; (vi) has at any time consented to or acquiesced in or joined
in an application for the appointment of a custodian, receiver, trustee or
examiner for itself or any of its property; (vii) has at any time made an
assignment for the benefit of creditors, or has at any time admitted its
insolvency or inability to pay its debts as they become due; or (viii) has been
found by a court of competent jurisdiction or other governmental authority in a
comparable proceeding to have violated any federal or state securities laws or
regulations promulgated thereunder.
 
Eligible Collateral:  U.S. Government Securities, Debt Securities, Cash and Cash
Equivalents, Bonds, Title Endorsements and Letters of Credit, or any combination
of the foregoing.
 
Environmental Laws: Any and all of the following as applicable to Tenant and/or
the Leased Property: present and future federal, state and local laws (whether
under common law, statute, ordinance, rule, regulation or otherwise), court or
administrative orders or decrees, requirements of permits issued with respect
thereto, and other requirements of governmental authorities relating to any
Hazardous Substances or Hazardous Substances Activity (including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. §§9601, et seq.) as heretofore or hereafter amended from time to time).
 
Event of Default:  As defined in Article XII.
 
Fair Market Rental:  With respect to a particular Leased Property, the rental
that a willing tenant not compelled to rent would pay a willing landlord not
compelled to let for such Leased Property for the Primary Intended Use,
excluding all capital improvements (as distinguished from necessary repairs and
replacements) paid for by Tenant, determined in accordance with the appraisal
procedures set forth in Article XXIII or in such other manner as shall be
mutually acceptable to Landlord and Tenant.
 
First Rental Period Base Rent:  Zero and no/100 dollars ($0.00).
 
Fiscal Year:  Each twelve (12) month period commencing on January 1 and ending
on December 31 during each year of the term of the Lease or the portion of any
such 12-month period falling within the term of the Lease in the event that such
a 12-month period occurs partially before or after, or partially during, the
term of the Lease.
 
Fiscal Quarter:  Each three month period ending March 31, June 30, September 30
and December 31.
 
Fixed Charge Coverage Ratio:   As of any date, the ratio of  the TTM EBITDAR of
the Leased Properties to the Base Rent for the same twelve month period. For the
first twelve months of the Term, the Fixed Charge Coverage Ratio shall be
calculated based on notional Base Rent in respect of the relevant period prior
to the Commencement Date equal to Base Rent for the applicable Leased
Property.  From and after the termination of this Lease with respect to any
Leased Property pursuant to Section 1.3, 1.4, 10.2, 10.3 or otherwise, the
calculation of the Fixed Charge Coverage Ratio shall exclude TTM EBITDAR and
Base Rent allocable to such Removed Property.
 
Fixtures:  All general, non-specialized building mechanical, electrical and
plumbing and HVAC systems and equipment, elevators and escalators (together with
all related controls equipment, parts and supplies used to service, repair,
maintain and equip the foregoing), sprinkler systems, fire suppression/fire
alarm systems, security system, awnings, ceiling tile and grids, restroom and
utility plumbing fixtures, carpeting, hard wood flooring, domestic water
heaters, brick pizza oven, and general and emergency lighting, all of which, to
the greatest extent permitted by law, are hereby deemed by the parties hereto to
constitute real estate, together with all replacements, modifications,
alterations and additions thereto, but excluding all items included within
Tenant’s Personalty.  Without limiting the generality of the foregoing, with
respect to any Concept restaurant, the term Fixtures shall specifically include
the items set forth as "Fixtures" on Schedule 2D.
 
Founders: (i) Christopher T. Sullivan, Robert D. Basham and J. Timothy Gannon;
(ii) the spouses, ancestors, siblings, descendants (including children or
grandchildren by adoption) and the descendants of any of the siblings of the
Persons referred to in clause (i); (iii) in the event of the incompetence or
death of any of the Persons described in clauses (i) or (ii), such Person’s
estate, executor, administrator or committee administering such estate; (iv) any
trust created for the benefit of the Persons described in any of clauses (i)
through (iii) or any trust for the benefit of any such trust; or (v) any Person
Controlled by any of the Persons described in any of clauses (i) through (iv).
 
GAAP:  Generally accepted accounting principles from time to time in effect and
as set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such entity as may be in general use
by significant segments of the U.S. accounting profession, to the extent such
principles are applicable to the facts and circumstances on the date of
determination; provided, however, that if Tenant notifies Landlord that Tenant
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Commencement Date in GAAP or in the application
thereof on the operation of such provision (or if Landlord notifies Tenant that
Landlord requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 
Go Dark:  With respect to any Leased Property, other than a Go Dark Purchase
Option Property, if the restaurant on such Leased Property (or, in the event
there are two restaurants on such Leased Property, either restaurant) is not
open for business to the public for a period of ninety (90) consecutive days,
unless such closure (i) is a result of a Condemnation of or casualty or other
damage or injury to such Leased Property or (ii) is in connection with an
Alteration permitted hereunder.
 
Go Dark Purchase Option Property: A Leased Property having an Operating
Agreement which contains a purchase right, termination right, recapture right or
option that would be triggered if the applicable restaurant at such Leased
Property is not open for business to the public for a period designated in such
Operating Agreement, including but not limited to the Leased Properties listed
on Schedule 1.3(d) which are specifically designated as having such a purchase
right or option.
 
Governmental Authority:  Any court, board, agency, commission, office or
authority of any nature whatsoever of or for any governmental unit (federal,
state, county, district, municipal, city or otherwise), whether now or hereafter
in existence.
 
Ground Leases: The ground leases now or hereafter identified on Schedule 1.
 
Ground Leased Property:  The Leased Property subject to the Ground Leases.
 
Guarantor:  OSI Restaurant Partners, LLC, a Delaware limited liability company.
 
Guarantor Change of Control: The earliest to occur of:
 
(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of Holdco; provided that the occurrence of
the foregoing event shall not be deemed a Guarantor Change of Control if,
 
(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdco or (B) the Permitted Holders own, directly or indirectly, of
record and beneficially an amount of common stock of Holdco equal to an amount
more than fifty percent (50%) of the amount of common stock of Holdco owned,
directly or indirectly, by the Permitted Holders of record and beneficially as
of the Commencement Date and such ownership by the Permitted Holders represents
the largest single block of voting securities of Holdco held by any Person or
related group for purposes of Section 13(d) of the Exchange Act, or
 
(ii) at any time after the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) no “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person and its subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than any one
or more of the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under such Act), directly or indirectly, of
more than thirty-five percent (35%) of the then outstanding voting stock of
Holdco (or Guarantor in the case of a, and (B) during each period of twelve (12)
consecutive months, the board of directors of Holdco shall consist of a majority
of the Continuing Directors; or
 
(b)  at any time prior to a Qualifying IPO of Guarantor, Guarantor ceasing to be
a directly or indirectly wholly owned subsidiary of Holdco.
 
Guarantor Facility: The credit facilities provided under the Credit Agreement
dated as of the Commencement Date by and among Guarantor, as borrower, Holdco,
Deutsche Bank AG, New York Branch, as Administrative Agent and the other lenders
party thereto, and any amendments, supplements, modifications, extensions,
replacements, renewals, restatements, refundings or refinancings thereof and any
one or more indentures or credit facilities or commercial paper facilities with
banks or other institutional lenders or investors that extend, replace, refund,
refinance, renew or defease any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount borrowable
thereunder or alters the maturity thereof or adds additional borrowers or
guarantors thereunder and whether by the same or any other agent, lender or
group of lenders.
 
Guaranty:  The Guaranty of this Lease executed by Guarantor in favor of
Landlord, a copy of which is attached hereto as Exhibit D.
 
Hazardous Substances:  Any of the following: (i) any chemical, compound,
material, mixture or substance that is now or hereafter defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as a “hazardous
substance”, “hazardous material”, “hazardous waste”, “extremely hazardous
waste”, “infectious waste”, “toxic substance”, “toxic pollutant” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, or “EP toxicity” and (ii) any
petroleum, natural gas, natural gas liquid, liquefied natural gas, synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas), ash
produced by a resource recovery facility utilizing a municipal solid waste
stream, and drilling fluids, produced waters, and other wastes associated with
the exploration, development or reduction of crude oil, natural gas, or
geothermal resources.  Without limiting the foregoing, Hazardous Substances
shall also include asbestos and asbestos-containing materials and
polychlorinated biphenyls.
 
Holdco:  OSI HoldCo, Inc., a Delaware corporation.
 
Holdings:  Kangaroo Holdings, Inc., a Delaware corporation.
 
Institutional Lender:  Any one or more of the following: a bank, investment
bank, trust company, broker-dealer, insurance company, separate account, pension
fund, retirement plan, governmental agency, real estate investment trust,
investment company, investment company adviser or pension fund adviser, or any
Affiliate of any of the foregoing, in each case, whether acting for its own
account or as a trustee, fiduciary or agent of others.
 
Insurance Premiums:  As defined in Section 10.1(d).
 
Interest Rate:  The rate of interest, as of any date, equal to one month LIBOR,
as reasonably determined by Landlord, plus 175 basis points.
 
Insurance Requirements:  All terms of any insurance policy required hereunder
covering or applicable to the Leased Property, all requirements of the issuer of
any such policy, and all orders, rules, regulations and other requirements of
the National Board of Fire Underwriters (or any other body exercising similar
functions) applicable to or affecting the Leased Property or any use of the
Leased Property.
 
Inventory:  As defined in and subject to the provisions of the Uniform
Commercial Code as in effect in the State of New York.
 
Land:  As defined in Article I with respect to the Leased Property.
 
Landlord:  Private Restaurant Properties, LLC and its successors and assigns.
 
Landlord Liens:  Liens on or against the Leased Property or this Lease or any
payment of Rent (i) in favor of any taxing authority by reason of any tax
excluded from the definition of “Taxes” hereunder owed by Landlord or (ii)
securing Landlord’s Debt or (iii) any new, or any amendment to any existing,
easements, rights of way, restrictions or other encumbrances described in clause
(e) of the definition of Permitted Encumbrances hereafter granted or entered
into by Landlord which are not consented to by Tenant, such consent not to be
unreasonably withheld.
 
Landlord’s Debt:  Collectively, (a) that certain mortgage loan in the original
principal amount of $475,000,000 made by Landlord’s Lender to Landlord, (b) that
certain first mezzanine loan in the original principal amount of $116,000,000
made by Landlord’s Lender to PRP Mezz 1, LLC, (c) that certain second mezzanine
loan in the original principal amount of $100,000,000 made by Landlord’s Lender
to PRP Mezz 2, LLC, (d) that certain third mezzanine loan in the original
principal amount of $50,000,000 made by Landlord’s Lender to PRP Mezz 3, LLC and
(e) that certain fourth mezzanine loan in the original principal amount of
$49,000,000 made by Landlord’s Lender to PRP Mezz 4, LLC, as the same may be
modified, increased, reinstated or refinanced from time to time.
 
Landlord’s Lender:  Collectively, German American Capital Corporation, a
Maryland corporation, and Bank of America, N.A., a national banking association,
together with their respective successors and assigns and any other lender in
respect of Landlord’s Debt.
 
Landlord’s Loan Documents:  The instruments and agreements evidencing,
establishing and securing Landlord’s Debt as of the date hereof as set forth on
Schedule 2A.  In any instance in this Lease in which Tenant (and any Person
claiming by, through or under Tenant) is obligated to comply with or perform in
accordance with or subject to Landlord’s Loan Documents, Tenant (and such
Person) shall not be so obligated to the extent that any new or amendment to any
existing Landlord’s Loan Documents impose any additional obligation, duty or
liability on Tenant (or such Person) or diminish any right of Tenant (or such
Person) provided for hereunder or would require Tenant or its Affiliates to
modify the accounting treatment or classification of this Lease, as determined
by Tenant’s or its Affiliates’ auditors.
 
Lease Security:  As defined in Section 3.1(g).
 
Lease Year:  Any Fiscal Year or portion thereof during the Term.
 
Leased Improvements:  As defined in Article I.
 
Leased Property:  As defined in Article I.
 
Legal Requirements:  All federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Landlord, Tenant
or the Leased Property, or the construction, use, alteration or operation
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Tenant, at any time in force affecting the Leased Property
(other than any subleases, this Lease, and service contracts and other similar
agreements now in effect or hereafter entered into in the ordinary course of
Tenant’s or any Subtenant’s business), including any which may (i) require
repairs, modifications or alterations in or to the Leased Property, or (ii) in
any way limit the use and enjoyment thereof.
 
Letter of Credit:   An irrevocable, unconditional, transferable, clean sight
draft letter of credit, in favor of Landlord and entitling Landlord to draw
thereon in New York, New York, based solely on a statement executed by an
officer or authorized signatory of Landlord and issued by an Approved Bank.  If
at any time (a) the institution issuing any such Letter of Credit shall cease to
be an Approved Bank or (b) the Letter of Credit is due to expire prior to the
Tenant being entitled to the return thereof, Landlord shall have the right
immediately to draw down the same in full and hold the proceeds thereof in
accordance with the provisions of this Lease as Eligible Collateral, unless
Tenant shall deliver a replacement Letter of Credit from an Approved Bank within
(i) as to (a) above, twenty (20) days after Lender delivers written notice to
Landlord that the institution issuing the Letter of Credit has ceased to be an
Approved Bank or (ii) as to (b) above, at least twenty (20) days prior to the
expiration date of said Letter of Credit.
 
LIBOR:   The rate (expressed as a percentage per annum rounded upwards, if
necessary, to the nearest one one-hundredth (1/100) of one percent (1%)) for
deposits in U.S. Dollars in an amount equal to One Million Dollars ($1,000,000)
for a one (1) month period that appears on Reuters Screen LIBOR01 Page as of
11:00 a.m., London time, on such Interest Determination Date or, if such rate
does not appear, as reasonably determined by Landlord.
 
Lien:  Any mortgage, deed of trust, lien, pledge, hypothecation, assignment,
security interest, or any other encumbrance, charge or transfer of, on or
affecting the Leased Property or Tenant, or any interest therein, including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, notice or other instrument and mechanics’,
materialmen’s and other similar liens and encumbrances.
 
Limited Default Event:  An Event of Default arising out of or resulting from
breach of the following provisions of the Lease:  Section 26.13.
 
Litigation Costs:  All costs reasonably incurred by Landlord, as applicable, in
connection with the successful enforcement by Landlord against Tenant of any
provision of this Lease, including attorneys’ fees and expenses, court costs and
reasonable consultants’ fees and expenses.
 
Material Alteration:  Any Alteration the cost of which is reasonably anticipated
to exceed the Threshold Amount.
 
Material Sublease: Any Sublease (but not including any Concept Sublease or RLP
Sublease) to a single Tenant covering the lesser of (a) 3,000 or more square
feet or (b) more than 50% of the square feet, in either case, of the rentable
area of the improvements located on any individual Leased Property.
 
Material Sublease Approval Threshold:  Material Subleases with respect to
individual Leased Properties having, in the aggregate, designated Applicable
Amounts equal to or greater than 5% of the Original Combined Applicable Amount.
 
Notice:  As defined in Article XXII (regardless whether the same is capitalized
herein).
 
Occurrence Date:  As defined in Section 12.5
 
Officer’s Certificate:  A certificate made by an individual authorized to act on
behalf of Landlord or Tenant, as applicable.
 
Operating Agreements:  Reciprocal easement and/or operating agreements; recorded
covenants, conditions and restrictions; and similar recorded agreements
affecting any Leased Property and binding upon and/or benefiting Landlord or
Tenant and other third parties as disclosed in the Title Policy or hereafter
consented to by Tenant.
 
Original Combined Applicable Amount:  An amount equal to the sum of the
Applicable Amounts for the Leased Property on and as of the Commencement Date.4
 
Other Charges:  All governmental impositions other than Taxes, and any other
governmental or quasi-governmental charges, including vault charges and license
fees for the use of vaults, chutes and similar areas appurtenant to the use of a
Leased Property, now or hereafter levied or assessed or imposed against any
Leased Property or any part thereof (subject to the same exclusion set forth in
the proviso in the definition of “Taxes”).
 
Outparcel:  As defined in Section 1.2.
 
Overdue Rate:  On any date, a rate equal to the Interest Rate plus 3%, but in no
event greater than the maximum rate then permitted under applicable law.
 
Permitted Encumbrances : Collectively, (a) all Liens disclosed in the Title
Policy, (b) Liens, if any, for Taxes or Other Charges not yet payable or
delinquent or which are being diligently contested in good faith in accordance
with this Lease, (c) Liens in respect of property or assets imposed by law
incurred in the ordinary course of business or in the conduct of Alterations and
Restorations, such as carriers’, warehousemen’s, landlord’s, mechanics’,
materialmen’s, repairmen’s and other similar Liens arising in the ordinary
course of business or in the conduct of Alterations and Restorations for sums
which are not more than thirty (30) days past due or that are being diligently
contested in good faith in accordance with the terms hereof, (d) Liens for
workers’ compensation, unemployment insurance and similar programs, in each case
arising in the ordinary course of business that are being diligently contested
in good faith in accordance with the terms hereof, (e) Subleases permitted
pursuant to this Lease, (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances
(including any of such matters incurred or entered into by Tenant in the
ordinary course of business) which in each case do not diminish in any material
respect the value of the affected Leased Property or affect in any material
respect the validity, enforceability or priority of this Lease or the Liens
created by Landlord’s Loan Documents, (g) any judgment Lien provided that the
judgment it secures shall have been discharged of record or the execution
thereof stayed pending appeal within 30 days after the entry thereof or within
30 days after the expiration of any stay, as applicable; (h) such other Liens
and title and survey exceptions that constitute “Permitted Encumbrances” under
Landlord’s Loan Documents and (i) such other title and survey exceptions as
Landlord has approved or may approve in writing.  In addition, “Permitted
Encumbrances” shall include any Landlord Liens, but not for purposes of
determining Tenant’s obligations and, except where the terms of this Lease
expressly require Tenant to comply with or perform the covenants and obligations
of Landlord’s Loan Documents, Tenant shall not be deemed to have agreed to
comply with or perform said covenants or obligations of Landlord’s Loan
Documents, notwithstanding that Tenant is obligated to observe or perform the
Permitted Encumbrances or Property Documents.  Further, the term “Permitted
Encumbrances” shall not include any new, or any amendment to any existing,
easements, rights of way, restrictions or other encumbrances described in clause
(f) of the foregoing definition unless Tenant shall have consented thereto.
 
Permitted Fund Manager:  Any Person that on the date of determination is (i) a
nationally-recognized manager of investment funds investing in debt or equity
interests relating to commercial real estate, and (ii) not subject to a
bankruptcy proceeding.
 
Permitted Holders:  Each of the Sponsors, the Founders and members of management
of Holdco (or its direct parent) who are holders of equity interests of Holdco
(or any of its direct or indirect parent companies) on the Closing Date and any
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the foregoing are
members; provided that, in the case of such group and without giving effect to
the existence of such group or any other group, such Sponsors, Founders and
members of management, collectively, have beneficial ownership of more than 50%
of the total voting power of the voting stock of Holdco or any of its direct or
indirect parent companies.
 
Permitted Transferee:  Any entity that, together with its Close Affiliates (i)
is experienced in owning and/or operating properties similar to the Leased
Property, (ii) (a) has a net worth, as of a date no more than six (6) months
prior to the date of the transfer of at least $1 Billion and (b) immediately
prior to such transfer, controls real estate assets of at least $1 Billion,
(iii) owns or has under management or acts as the exclusive fund manager or
investment advisor, at the time of the transfer, not fewer than 500 restaurant
properties (excluding the Leased Property) containing not fewer than 3,000,000
rentable square feet in the aggregate and (iv) is not a Disqualified Transferee.
 
Person:  Any individual, sole proprietorship, corporation, general partnership,
limited partnership, limited liability company or partnership, joint venture,
association, joint stock company, bank, trust, estate, unincorporated
organization, any federal, state, county or municipal government (or any agency
or political subdivision thereof), endowment fund or any other form of entity.
 
Personal Property: All tangible and/or intangible personal property of any kind
or nature, Inventory, equipment, furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, investment
property, contract rights, accounts, accounts receivable, intellectual property,
franchises and licenses, certificates and permits obtained by Tenant, Guarantor
and its Affiliates or any Subtenant for its own business, in each case, of any
kind or character whatsoever (as defined in and subject to the provisions of the
Uniform Commercial Code as in effect in the State of New York) which are located
within or about the Leased Property, together with all accessories, replacements
and substitutions thereto or therefor and the proceeds thereof.
 
Policies:  As defined in Section 10.1.
 
Portfolio Four-Wall EBITDAR:  For any period, earnings from restaurant and
related operations at the Leased Property (after deducting compensation payable
directly or indirectly to restaurant employees in the nature of regular
salaries, wages and bonuses but prior to any deductions, without duplication,
for payment of management services fees to any management partnerships owned by
employees or other partners which are based upon earnings or cash flow,
elimination of  minority partner interests or distributions payable to partners
and joint venturers) plus, to the extent deducted in determining such earnings:
 
i.           interest expense,
 
ii.           income taxes,
 
iii.           depreciation and amortization,
 
iv.           any rental expense on real property,
 
v.           regional office allocation and corporate-level overhead expense
(including marketing, insurance, accounting and supervision expense allocable to
the restaurant-level for internal accounting purposes),
 
vi.           royalty charges from affiliates,
 
vii.           pre-opening expenses and restructuring expenses,
 
viii.           provisions for impairments, closings and disposals, and
 
ix.           any non-cash charges (whether positive or negative including but
not limited to gains/ losses on sales of assets, provisions for restatement of
prior periods and non-cash compensation expense, including Partner Equity
Program expense).
 
Pre-approved Transferee: Any of the entities set forth on Schedule 2B hereof, or
any Close Affiliates thereof, provided any of the foregoing entities or their
Close Affiliates shall only be a “Pre-approved Transferee” if (i) such entity
continues to be Controlled by substantially the same Persons Controlling such
entity as of the Commencement Date or if such Pre-approved Transferee is a
publicly traded company, such Pre-approved Transferee continues to be publicly
traded on an established securities market, (ii) there has been no material
adverse change in the financial condition or results of operations of such
entity since the Commencement Date and (iii) such entity and its Close
Affiliates together own, have under management or act as the exclusive fund
manager or investment advisor, at the time of the transfer, not fewer than 500
restaurant properties (excluding the Leased Property) containing not fewer than
3,000,000 rentable square feet in the aggregate.
 
Primary Intended Use:  As defined in Section 6.1.
 
Property Documents:   Collectively, the Permitted Encumbrances, Ground Leases,
Operating Agreements and Condominium Documents.
 
Property Removal Date:  As defined in Section 1.8.
 
Proprietary Information:  As defined in Article XXIV.
 
Qualified Architect:  Any experienced architect, engineer or construction
manager, which may be an employee of Tenant or one of its Affiliates, licensed
or registered in the jurisdiction where the applicable Leased Property is
located, if required by the laws of such jurisdiction, and has at least five (5)
years of architectural experience.
 
Qualifying IPO:  The issuance by Holdco, any direct or indirect parent of
Holdco, any subsidiary of Holdings that, directly or indirectly, owns 100% of
the issued and outstanding equity interests of Guarantor or Guarantor of its
common equity interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).
 
Rating Agencies:  Any one or more of the following designated by Landlord:
Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., Moody’s
Investors Service, Inc., and Fitch Ratings, Inc. or any other
nationally-recognized statistical rating agency selected by Landlord.
 
Release Amount:  The designated Release Amount applicable to such Leased
Property as set forth on Exhibit B attached hereto.5
 
Release Price:  With respect to each Leased Property as of the time of
determination, the product of the designated Release Amount applicable to such
Leased Property and the applicable Release Price Percentage.
 
Release Price Percentage:  As of the date of determination, the percentage
applicable to the range of the aggregate Release Amounts of the Leased Property
that would remain subject to the Lease immediately following such Release, as
set forth in the following table:
 
Range of Aggregate Release Amount Remaining Following Release*
Release Price Percentage
From $888,889,500 to and including $755,566,0756
100%
Less than $755,566,075 to and including $622,222,6507
110%
Less than $622,222,650 to $0.00
115%

*The Release Amount attributable to a Construction Property shall be included in
the calculation of the aggregate Release Amount upon Completion.
 
Notwithstanding the foregoing to the contrary, in connection with the sale of a
Construction Property pursuant to the terms hereof, the Release Price Percentage
shall equal 100%.
 
Removed Property:  As defined in Section 1.8.
 
Rent:  Collectively, (i) the Base Rent and (ii) Additional Charges.
 
Rental Period.  As defined in Article III.
 
Rent Payment Date.  As defined in Article III.
 
Requesting Parties:  As defined in Article XXIV.
 
Required Alteration:   As defined in Section 8.1.
 
Reserve Limitation:  As defined in Section 3.1(g).
 
Reserve Make-Whole Payment:  In connection with the payment of any installment
of Taxes, insurance premiums or other Additional Charges by Landlord out of
Lease Security, an amount equal to the lesser of (i) the Reserve Shortfall
Amount and (ii) the amount of the installment of Taxes, insurance or other
Additional Charge that is to be paid.
 
Reserve Shortfall Amount:  As defined in Section 3.1(g).
 
Reserve Makeup Amount:  As of the date of determination, an amount equal to the
lesser of (x) the Reserve Shortfall Amount and (y) the excess of the Reserve
Limitation over the Lease Security then being held by Landlord.
 
Restoration:  As defined in Section 10.2.
 
Reuters Screen LIBOR01 Page:  The display page currently so designated on the
Reuters Monitor Money Rates (or such other page as may replace that page on that
service, or such other service as may be nominated as the information vendor,
for the purpose of displaying comparable rates or prices).
 
RLP Subleases:  The Subleases listed on Schedule 8.2(c) between a Concept
Subsidiary, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Leased Property, together with any new Sublease entered into
between a Concept Subsidiary, as sublandlord, and Guarantor or any Affiliate of
Guarantor or any joint venturer with Guarantor or any Affiliate of Guarantor, as
sub-subtenant, and any amendments or modifications thereto or replacements
thereof.
 
Scheduled Additional Charges: As defined in Article III.
 
Scheduled Lease Payments: As defined in Article III.
 
Securities Act:  The Securities Act of 1933, as amended
 
Separate Lease:   As defined in Section 26.16.
 
Sponsors:  Bain Capital Partners, LLC and Catterton Partners, each of their
respective Affiliates and any investment funds advised or managed by any of the
foregoing, but not including, however, any portfolio companies of any of the
foregoing.
 
State:  The State or Commonwealth in which the particular Leased Property is
located.
 
Sublease.  Any lease, sublease, license agreement or occupancy agreement entered
into by Tenant or any person claiming by through or under Tenant affecting all
or any portion of the Leased Property.
 
Subtenant:  A subtenant, licensee, occupant or other party being granted a right
to occupy or use all or any portion of the Leased Property pursuant to a
Sublease.
 
Superior Interests:  As defined in Article XV.
 
Superior Party:  As defined in Article XV.
 
Taxes:  All real estate and personal property taxes, assessments, fees, taxes on
rents or rentals, water rates or sewer rents and other governmental charges now
or hereafter levied or assessed or imposed against Landlord, Tenant or the
Leased Property or rents therefrom or which may become Liens on Tenant’s
Personalty, provided that Taxes shall not include any income, franchise, estate,
inheritance or gift taxes, or any other tax imposed on or measured by the net
income of Landlord, except to the extent that the same is in direct substitution
for a tax that would otherwise be included within the definition of “Taxes”
hereunder.
 
Tenant Security Period:   Any period (a) commencing on the Rent Payment Date
following the conclusion of any two (2) consecutive months for which the Fixed
Charge Coverage Ratio is less than 80% of the Fixed Charge Coverage Ratio on the
Commencement Date and (b) ending on the day immediately preceding the Rent
Payment Date following the conclusion of any two (2) consecutive months for
which the Fixed Charge Coverage Ratio exceeds 80% of the Fixed Charge Coverage
Ratio on the Commencement Date.
 
Tenant’s Personalty: Collectively, (a) all of the Personal Property and Trade
Fixtures of Tenant, Guarantor and its Affiliates, (b) any licenses or other
intellectual property (i) of Tenant, Guarantor and its Affiliates or any
Subtenant or (ii) relating to the Concepts or the business of Tenant, Guarantor
and its Affiliates or any Subtenant, and (c) any Personal Property or Trade
Fixtures of third-party Subtenants, in all cases now owned or hereafter
acquired. Without limiting the generality of the foregoing, with respect to any
Concept restaurant, Tenant’s Personalty includes all items labeled as "Excluded
Personal Property" on Schedule 2D, but expressly excludes all items labeled as
"Fixtures" on Schedule 2D.
 
Tenant’s Termination Election Notice:  As defined in Article I.
 
Term:  As defined in Article I.
 
Threshold Amount:  With respect to each individual Leased Property, 33% of the
Applicable Amount for such Leased Property (as specified on Exhibit B hereto).
 
Title Endorsement:  An endorsement to the Title Policy and any corresponding
title insurance policy insuring the lien of Landlord’s Loan Documents in form
reasonably acceptable to Landlord and Landlord’s Lender insuring Landlord and
Landlord’s Lender against any loss, cost or damage incurred by such Person as a
result of the foreclosure of the lien or execution of judgment specified in such
endorsement or the failure of such other assurance set forth therein.
 
Title Policy:  The ALTA (or equivalent) title insurance policy acquired by
Landlord or Landlord’s predecessor-in-interest most recently prior to the date
hereof (i) naming Landlord or Landlord’s predecessor-in-interest as the insured
and (ii) insuring Landlord’s or Landlord’s predecessor-in-interest’s ownership
of the Leased Property subject to the exceptions and exclusions set forth
therein.
 
Trade Fixtures:  Any furniture, furnishings, signs, machinery, equipment or
improvements installed, placed or made on or to the Leased Property by Tenant or
its Affiliates or any Subtenant, whether or not affixed to the Leased Property,
and either (i) used for the specific purposes of the business being conducted by
Tenant or any Subtenant thereon or (ii) that contains or displays the trade name
or proprietary marks or intellectual property of any Concept or Subtenant,
including electronic data-processing and other office equipment, refrigerators,
refrigeration units, freezers, coolers, stoves, ovens, fryers, kitchen exhaust,
dishwashers, bars, bar sinks and bar equipment, booths, serving stations, phone
systems, computer systems, decorative lighting and chandeliers (as opposed to
general, primary or emergency lighting) and trade signage, and any and all
additions, substitutions and replacements of any of the foregoing; provided,
however, that with respect to any Concept restaurant, the term Trade Fixtures
expressly excludes any items set forth as “Fixtures” on Schedule 2D.
 
Transfer: To, directly or indirectly, sell, assign, convey, mortgage, transfer,
pledge, hypothecate, encumber, grant a security interest in, exchange or
otherwise dispose of any beneficial interest or grant any option or warrant with
respect to, or where used as a noun, a direct or indirect sale, assignment,
conveyance, transfer, pledge or other disposition of any beneficial interest by
any means whatsoever whether voluntary, involuntary, by operation of law or
otherwise.
 
TTM EBITDAR:   As of any date, on a trailing twelve months basis, Portfolio
Four-Wall EBITDAR at the Leased Property.
 
Unavoidable Delays:  Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the control
of the party responsible for performing an obligation hereunder, provided that
lack of funds shall not be deemed a cause beyond the control of either party
hereto unless such lack of funds is caused by the failure of the other party
hereto to perform any obligations of such party under this Lease.
 
Uneconomic Property.  As defined in Article I.
 
Unsuitable for Its Primary Intended Use:  A state or condition at a Leased
Property such that by reason of damage or destruction, or a partial taking by
condemnation, in the good faith judgment of Tenant, reasonably exercised, the
Leased Property cannot by operated on a commercially practicable basis for its
Primary Intended Use.
 
ARTICLE III.                                
 


 
RENT
 
3.1. Rent.  Tenant will pay to Landlord, in lawful money of the United States of
America which shall be legal tender for the payment of public and private debts,
at Landlord’s address set forth above or at such other place or to such other
person, firms or corporations as Landlord may designate in writing from time to
time Base Rent (as defined below).  In addition, Tenant will pay to Landlord or
the Person otherwise entitled thereto all Additional Charges during the Term on
or before the same are delinquent.
 
(a) Base Rent:
 
For the period commencing on the Base Rent Commencement Date through June 13,
2012, an annual amount equal to $ 71,006,686, which amount shall increase by ten
percent (10%) on June 14, 2012 and June 14, 2017, subject to reduction as
hereinafter provided in connection with the termination of a Leased Property.
 
Base Rent for each Fiscal Year shall be payable in advance in twelve (12) equal
installments, on the ninth (9th) day of each calendar month of the Term (the
“Rent Payment Date”), provided that if such ninth (9th) day is not a Business
Day, then the Rent Payment Date shall be the immediately preceding Business
Day.  Base Rent shall be paid for the period of the ninth (9th) of each month
(or, if applicable, the Commencement Date) through the eighth (8th) of the next
month (or, if applicable, the expiration of the Term) (each, a “Rental Period”),
provided that the first and last payments of Base Rent shall be prorated as to
any partial Rental Period, based on the number of days within the Term during
such Rental Period and the number of days in such Rental Period.  Tenant hereby
agrees to make any reasonable changes with respect to the definitions of “Rent
Payment Date” or “Rental Period,” including, without limitation, changing the
Rent Payment Date and Rental Period, as may be requested in connection with any
Landlord’s Debt.    Notwithstanding the foregoing, Base Rent in respect of the
period from and including the Commencement Date to but not including the Base
Rent Commencement Date shall equal the First Rental Period Base Rent.  The first
Rent Payment Date shall be, and the first installment payment of Base Rent shall
be payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Leased Property with respect to which this Lease is terminated
on the applicable Property Removal Date as provided in Section 1.8.
 
(b) Survival.  The obligations of Tenant and Landlord contained in this Section
3.1 shall survive the expiration or earlier termination of this Lease.
 
(c) Scheduled Additional Charges.  In addition to the Base Rent payable with
respect to the Leased Property, Tenant shall pay and discharge as and when due
and payable: Taxes and Other Charges as provided in 6.1(b), insurance premiums
as required pursuant to Article X and all fixed charges due under the Property
Documents in respect of the Leased Property (collectively, “Scheduled Additional
Charges” and, together with Base Rent, “Scheduled Lease Payments”).  As and to
the extent required under Section 3.1(e), Tenant shall pay Scheduled Additional
Charges to Landlord, on a monthly installment basis on each Rent Payment Date as
follows:
 
 Taxes and Other Charges.  Tenant shall pay all Taxes and Other Charges as set
forth in Section 6.1(b) herein, in advance in equal monthly installments.
 
 Insurance Premiums.  During any period that an Acceptable Blanket Policy
satisfying the requirements of Section 10.1(b) is not in full force and effect,
Tenant shall pay on each Rent Payment Date one twelfth (1/12) of the annual
amount of all premiums for the insurance coverage required to be maintained
pursuant to Article X hereof (without regard to the Acceptable Blanket Policy).
 
 Fixed Charges Under Property
Documents.                                                                           Tenant
shall pay all fixed charges and other fixed or scheduled amounts due under the
Property Documents.  For such amounts as are payable on a monthly basis, Tenant
shall pay on each Rent Payment Date the amount next coming due.  For such
amounts as are payable on some other basis, Tenant shall pay on each Rent
Payment Date, the portion of the amount next coming due.
 
(d) Variable Additional Charges.  In addition to the Scheduled Lease Payments
payable with respect to the Leased Property, Tenant shall pay and discharge as
and when due and payable the following (collectively, “Variable Additional
Charges” and, together with Scheduled Additional Charges, “Additional Charges”):
 
 Utility Charges.  Tenant shall pay all charges for electricity, power, gas,
oil, water, sanitary and storm sewer, refuse collection, security, common area
or association charges, dues or assessments, variable charges under the
Operating Agreements and other utilities used or consumed in connection with the
applicable Leased Property during the Term.
 
 Other Amounts.  Tenant shall pay, as Additional Charges, all other amounts,
liabilities and obligations that Tenant assumes or agrees to pay under this
Lease, including all of its indemnification obligations set forth herein.
 
 Late Payment of Base Rent.  If any Base Rent shall not be paid on its due date,
Tenant will pay to Landlord on demand, as Variable Additional Charges, a late
charge (to the extent permitted by law) computed at the Overdue Rate (or at the
maximum rate permitted by law, whichever is the lesser) on the amount of such
Scheduled Lease Payment, from the due date of such Scheduled Lease Payment to
the date of payment thereof.
 
 Late Payment of Additional Charges.  If any payment of Additional Charges (but
with respect to Variable Additional Charges, only those Variable Additional
Charges which are payable directly to Landlord, if any) shall not be paid within
five (5) Business Days after such payments are due and payable, Tenant will pay
to Landlord on demand, as Variable Additional Charges, a late charge (to the
extent permitted by law) computed at the Overdue Rate (or at the maximum rate
permitted by law, whichever is the lesser) on the amount of such payment, from
the due date of such payment to the date of payment thereof.
 
(e) Additional Charge; Escrow of Scheduled Lease Payments.  To the extent that
Tenant timely pays any Additional Charges to Landlord pursuant to any
requirement of this Lease, Tenant shall be relieved of its obligation to pay
such Additional Charges to the entity to which they would otherwise be due.  If
and to the extent required by Landlord’s Loan Documents, Tenant shall deposit
each Scheduled Lease Payment (to the extent required to be paid to Landlord
hereunder) into an escrow account (the “Escrow Account”) designated by Landlord
(which designation shall be irrevocable without the consent of Landlord’s
Lender) under the sole dominion and control of Landlord (or Landlord’s Lender),
on the Rental Payment Date on which such Scheduled Lease Payment is due
hereunder.  Landlord shall apply the amounts so deposited to the payment of
Scheduled Lease Payments, and, upon an Event of Default under the Lease, to such
other amounts due and owing to Landlord from Tenant as Landlord shall elect.  In
the event of any failure by Tenant to pay any Additional Charges when due,
Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost that may be added for non-payment or late payment of
such items.  Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Lease or by statute or otherwise in
the case of non-payment of the Rent.  Landlord shall have the right to have the
Escrow Account held with a Depositary.  Notwithstanding the foregoing, provided
no Event of Default has occurred and is continuing and pursuant to the terms of
Section 10.1(b), Tenant shall not be required to pay any amounts to Landlord in
respect of insurance premiums for insurance required to be maintained hereunder
that is maintained under blanket policies and, with respect to any other
policies required to be maintained hereunder, so long as Landlord’s Lender does
not require Tenant to pay such amounts to Landlord.
 
(f) Escrow of Rent During Tenant Security Period or Event of Default.  In
consideration of Landlord’s waiver of a customary security deposit upon the
commencement of the Lease, during the continuance of a Tenant Security Period or
an Event of Default, without limitation of Landlord’s other remedies hereunder
or the provisions of clause (e) above requiring Scheduled Lease Payments to be
deposited into the Escrow Account, Tenant shall deposit into the Escrow Account
on each Rent Payment Date in addition to the applicable Scheduled Lease Payment
in respect of such Rental Period to be deposited in the Escrow Account pursuant
to Section 3.1(e), an amount equal to Landlord’s reasonable estimate of Variable
Additional Charges in respect of the applicable Rental Period.  Landlord shall
either apply amounts so deposited to the payment of Variable Additional Charges
or, to the extent Tenant pays any such Variable Additional Charges directly to
the person entitled thereto (other than as a result of the Reserve Limitation
described below) will promptly reimburse Tenant for its payment of such amounts,
and, upon an Event of Default, Landlord may apply such amounts to such other
amounts due and owing to Landlord from Tenant as Landlord shall
elect.  Notwithstanding the foregoing, Tenant may pay any Variable Additional
Charges directly to the person entitled thereto and elect not to seek
reimbursement from the Escrow in which event Tenant shall not thereafter have
any obligation to deposit Variable Additional Charges in the Escrow unless and
to the extent that on any Rent Payment Date the balance in the Escrow Account is
less than Tenant would otherwise be required to deposit on such Rent Payment
Date in respect of Variable Additional Charges.  Upon the expiration of any such
Tenant Security Period or cure of any such Event of Default, Landlord shall, or
shall cause Landlord’s Lender to, return to Tenant promptly after Tenant’s
request, any amounts deposited pursuant to this Section 3.1(f) not applied to
the payment of Variable Additional Charges or otherwise as permitted pursuant to
this Lease.
 
(g) Limit on Reserves, Deposits and Collateral Provided By
Tenant.  Notwithstanding anything herein to the contrary, the aggregate amount
of Base Rent and Additional Charges deposited with Landlord pursuant to Section
3.1(e) or (f), whether in an Escrow Account or otherwise (excluding any
installment of Base Rent paid on or in respect of (but no more than 5 Business
Days prior to) any Rental Payment Date in respect of the Rental Period
commencing on such Rental Payment Date), and Eligible Collateral provided to
Landlord in connection with Required Alterations (collectively, “Lease
Security”) shall not exceed at any one time an amount equal to two (2) monthly
installments of Base Rent  as then in effect (the “Reserve Limitation”) and
Tenant shall not be required to deposit Additional Charges into an Escrow
Account or otherwise with Landlord or post any Eligible Collateral for a
Required Alteration that would result in the Landlord holding Lease Security in
excess of the Reserve Limitation.  Landlord shall promptly return to Tenant any
Lease Security in excess of the Reserve Limitation.  If and to the extent that,
but for the Reserve Limitation, Tenant would be required to make payments to
Landlord, pursuant to Section 3(e), or otherwise to deposit or post Lease
Security in excess of the Reserve Limitation (the amount of such excess, from
time to time, the “Reserve Shortfall Amount”), then: (i) at such time as the
Lease Security falls below the Reserve Limitation as a result of the application
thereof  by Landlord to pay Taxes, insurance premiums or other Additional
Charges as and to the extent permitted hereunder, then Tenant shall deposit with
Landlord on the next Rent Payment Date that is not less than ten (10) Business
Days after notice thereof from Landlord, in addition to the Rent otherwise due
and payable to Landlord on such Rent Payment Date  additional Lease Security in
an amount equal to the Reserve Makeup Amount and (ii), Tenant shall, as an
administrative convenience to and if requested by Landlord, make a Reserve
Make-Whole Payment in respect of any installment of Taxes, insurance premiums
and other Additional Charges that becomes due and payable, which payment shall
be made on a date no sooner than ten (10) Business Days after notice from
Landlord and not more than five (5) Business Days prior to the due date for the
applicable installment of Taxes, insurance premiums or other Additional Charges
and shall be applied by Landlord to the payment of the applicable installment
of  Taxes, insurance premiums or other Additional Charges prior to the
application of any Lease Security to the payment thereof.  For the sake of
clarity, it is understood and agreed that no more than one installment of
Scheduled Lease Payment shall be made on any Rent Payment Date and that such
installment of Scheduled Lease Payments shall be applied to the Base Rent
payable in respect of the Rental Period commencing on such Rent Payment Date and
otherwise to the payment of Scheduled Additional Charges, as and when the same
are due and payable, or as otherwise expressly permitted pursuant to the terms
hereof.
 
3.2. Net Lease.  The Base Rent, as well as such Additional Charges as are due
and payable to Landlord, shall be paid absolutely net to Landlord, so that this
Lease shall throughout the Term yield to Landlord the full amount of the
installments of Base Rent, as well as any payments of Additional Charges payable
to Landlord, subject to any other provisions of this Lease which expressly
provide for adjustment or abatement of Rent or other charges. It is the
intention of the parties that the obligations of Tenant hereunder shall be
separate and independent covenants and agreements and that the Base Rent,
Additional Charges and all other sums payable by Tenant hereunder shall continue
to be payable in all events, and that the obligations of Tenant hereunder shall
continue unaffected, unless the obligations to pay or perform the same shall be
terminated or abated pursuant to the express provisions of this Lease.  This is
a net Lease and Base Rent, Additional Charges and all other sums payable
hereunder by Tenant shall be paid without notice or demand, and without any
counterclaim, abatement, deduction, deferment, setoff, recoupment, suspension,
diminution, reduction or defense except as otherwise expressly provided herein.
 
ARTICLE IV.                                
 


 
TERMINATION; ABATEMENT
 
4.1. No Termination, Abatement, etc.  Except as otherwise specifically provided
herein, Tenant, to the extent permitted by law, shall remain bound by this Lease
in accordance with its terms and shall neither take any action without the
consent of Landlord to modify, surrender or terminate the same, nor seek nor be
entitled to any abatement, deduction, deferment or reduction of Rent, or set-off
against the Rent, nor shall the respective obligations of Landlord and Tenant be
otherwise affected by reason of (a) any damage to, or destruction of, any Leased
Property from whatever cause or any taking of the Leased Property, (b) the
interruption or discontinuance of any service or utility servicing the
applicable Leased Property, (c) any claim which Tenant has or might have against
Landlord or by reason of any default or breach of any warranty by Landlord under
this Lease or any other agreement between Landlord and Tenant, or to which
Landlord and Tenant are parties, (d) any bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceedings affecting Landlord or any assignee or transferee of Landlord, or (e)
for any other cause whether similar or dissimilar to any of the foregoing other
than a discharge of Tenant from any such obligations as a matter of law.  Except
as otherwise specifically provided herein, Tenant hereby specifically waives all
rights, arising from any occurrence whatsoever, which may now or hereafter be
conferred upon it by law to (i) modify, surrender or terminate this Lease or
quit or surrender the Leased Property, or (ii) entitle Tenant to any abatement,
reduction, suspension or deferment of the Rent or other sums payable by Tenant
hereunder.  The obligations of Landlord and Tenant hereunder shall be separate
and independent covenants and agreements and the Rent and all other sums payable
by Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions this Lease.   In any instance where, after the occurrence of an Event
of Default, Landlord retains funds which, but for the occurrence of such Event
of Default, would be payable to Tenant, Landlord shall refund such funds to
Tenant to the extent the amount thereof exceeds all amounts then payable by
Tenant under this Lease plus the amount necessary to compensate Landlord for any
cost, loss or damage incurred by Landlord in connection with such Event of
Default.
 
ARTICLE V.                                
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Tenant acknowledges that the Leased
Property is the property of Landlord and that Tenant has only the right to the
exclusive possession and use of the Leased Property upon the terms and
conditions of this Lease, provided that, until the expiration or earlier
termination of this Lease, all capital improvements and additions made by
Tenant, at Tenant’s expense, to any Leased Property shall be the property of
Tenant and, upon the expiration or earlier termination of this Lease, title to
such improvements, additions and replacements shall vest in Landlord.
 
5.2. Tenant’s Personalty.  Tenant may (and shall as provided hereinbelow), at
its expense, assemble or place on any parcels of the Land or in any of the
Leased Improvements any items of Tenant’s Personalty, and Tenant may, subject to
the conditions set forth below, remove the same upon the expiration or any prior
termination of the Term.  Tenant shall, or shall use commercially reasonable
efforts to cause its Subtenants to (through the prudent exercise of its rights
and remedies, as Sublandlord, under the Subleases), provide and maintain during
the entire Lease Term all such Tenant’s Personalty as shall be necessary to
operate each Leased Property in compliance with all applicable Legal
Requirements and Insurance Requirements and otherwise in accordance with
customary practice in the industry for the Primary Intended Use.  All of
Tenant’s Personalty not removed by Tenant within thirty (30) days following the
expiration or earlier termination of this Lease with respect to such Leased
Property where such Tenant’s Personalty is located shall be considered abandoned
by Tenant and may be appropriated, sold, destroyed or otherwise disposed of by
Landlord without first giving notice thereof to Tenant and without any payment
to Tenant and without any obligation to account therefor.
 
ARTICLE VI.                                
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 
6.1. Tenant Covenants.  Tenant hereby covenants and agrees with Landlord that:
 
(a) Existence; Use of Leased Property; Legal Compliance; Insurance.
 
(i) Tenant shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises as necessary in the conduct of its business on the Leased Property
and comply in all material respects with all Legal Requirements and all Property
Documents applicable to it and the Leased Property in connection
therewith.  Subject to Landlord’s obligations under Articles X and XI, Tenant
shall at all times maintain and preserve the Leased Property and shall keep the
Leased Property in good working order and repair, reasonable wear and tear
excepted, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals and replacements.  Tenant will operate, maintain and
repair the Leased Property in material compliance with all Legal Requirements
and all Property Documents, and will not cause or allow the same to be misused
or wasted or to deteriorate, reasonable wear and tear excepted.
 
(ii) Tenant may use the applicable Leased Property and the Leased Improvements
thereof for (x) their current purpose as a full service restaurant (including
any of the Concepts) and, provided the same are permitted pursuant to the terms
of the applicable Property Documents, for such other uses as may be necessary or
incidental to such use (such use, the “Primary Intended Use”), (y) such other
current uses of the Leased Property as of the date hereof that are not
prohibited by the applicable Property Documents or other provisions hereof and
(z) in connection with any Sublease any individual Leased Property (or portion
thereof), any other lawful use not prohibited by the applicable Property
Documents so long as the remainder of such individual Leased Property is used
for the Primary Intended Use.  Tenant shall not use the applicable Leased
Property or any portion thereof for any other use without the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed.  No use shall be made or permitted to be made of a Leased Property, and
no acts shall be done, that will cause the cancellation of any insurance policy
covering such Leased Property, nor shall Tenant sell or otherwise provide, or
permit to be kept, used or sold in or about such Leased Property any article
which may be prohibited by applicable law or by Insurance Requirements.  Tenant
shall, at its sole cost, comply with all of the requirements pertaining to the
Leased Property or other improvements of any insurance board, association,
organization or company necessary for the maintenance of insurance, as herein
provided, covering the Leased Property.
 
(b) Taxes and Other Charges; Contest for Taxes and Other Charges, Legal
Requirements and Liens.
 
(i) Subject to the provisions of Section 6.1(b)(ii) and Sections 3.1(e) and (f),
Tenant shall pay all Taxes and Other Charges now or hereafter levied or assessed
or imposed against the Leased Property prior to the date on which such sums
become delinquent.  Tenant will deliver to Landlord, upon request, receipts for
payment or other evidence satisfactory to Landlord that the Taxes and Other
Charges have been so paid (provided Tenant shall not be required to furnish such
receipts for payment of Taxes in the event such Taxes have been (or were to have
been) paid by Landlord, pursuant to Section 3.1 (e) or (f) or Landlord’s Loan
Documents.  Subject to the provisions of Section 6.1(b)(ii) and other than
Permitted Encumbrances, Tenant shall not suffer and shall promptly cause to be
paid and discharged any lien or charge whatsoever which may be or become a lien
or charge against the Leased Property, and shall promptly pay for all utility
services provided to the Leased Property.  Subject to Section 6.1(b)(ii), Tenant
shall pay, bond or otherwise discharge, from time to time when the same shall
become due, all claims and demands of mechanics, materialmen, laborers and
others that, if unpaid, might result in, or permit the creation of, a lien or
encumbrance on any Leased Property, or on the rents arising therefrom.
 
(ii) After prior written notice to Landlord, Tenant, at its own expense, may
contest by appropriate legal, administrative or other proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes or Other Charges or
Lien therefor or any Legal Requirement or Insurance Requirement or the
application of any instrument of record affecting the Leased Property (other
than this Lease or Landlord’s Loan Documents) or any claims or judgments of
mechanics, materialmen, suppliers, vendors or other Persons or any Lien
therefor, and may withhold payment of the same pending such proceedings if
permitted by law; provided that (A) no Event of Default has occurred and remains
uncured, except for an Event of Default caused by the matter being contested,
(B) such proceeding shall suspend any collection of the contested Taxes, Other
Charges or Liens from the Leased Property, Tenant or Landlord, or adequate time
shall at all times remain prior to such collection, (C) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Tenant is subject and shall not constitute a default
thereunder, (D) neither any Leased Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost, (E) (x) with respect to any contested Taxes or Other Charges or Liens
where the failure to pay the same, if the contest is determined adversely to
Tenant, would result in a Lien senior to the Lien of Landlord’s Lender or the
interest of Tenant hereunder (excluding, however, any “CAM” or common area
maintenance or similar charges payable under Property Documents), then Tenant
shall have furnished Landlord with Eligible Collateral as security (in an amount
reasonably approved by Landlord and required by Landlord’s Loan Documents) to
insure the payment of any such Taxes or Other Charges, in each case together
with all reasonably anticipated interest and penalties thereon, and  (y) with
respect to other matters contested under this clause (ii), including “CAM” or
common area maintenance and similar charges payable under Property Documents,
Tenant shall have made adequate reserves on its financial statements for such
contests; provided that, to the extent matters contested under this clause (y)
exceed $15 million in the aggregate, the Tenant shall furnish Landlord with
Eligible Collateral as security in the amount of such excess, (F) in the case of
an Insurance Requirement, the failure of Tenant to comply therewith shall not
impair the validity of any insurance required to be maintained by Tenant
hereunder or the right to full payment of any claims thereunder, (G) in the case
of any essential or significant service with respect to any Leased Property, any
contest or failure to pay will not result in a discontinuance of any such
service without replacement thereof, (H) in the case of any instrument of record
affecting any Leased Property or any part thereof, the contest or failure to
perform under any such instrument shall not result in the placing of any Lien on
any Leased Property or any part thereof (except if such Lien would be removed
upon completion of such proceedings and the compliance by the parties with the
terms of the resulting order, decision or determination and the removal costs
for such Lien have been escrowed with Landlord or in the proceeding or bonded or
otherwise deposited or paid in connection with such proceedings), (I) Tenant
shall promptly upon final determination thereof pay the amount of any such
Taxes, Other Charges or Liens, together with all costs, interest and penalties
which may be payable in connection therewith, (J) Tenant shall keep Landlord and
Landlord’s Lender informed of the status of such contest at reasonable
intervals, and (K) shall otherwise comply with any applicable requirements of
Landlord’s Loan Documents to the extent the same do not impose any additional
material condition on Tenant’s ability to conduct such contest to the conditions
imposed under this Lease.  Landlord may pay over any Eligible Collateral or part
thereof held by or on behalf of Landlord to the claimant entitled thereto at any
time when, in the judgment of Landlord, the entitlement of such claimant is
finally established, and Landlord shall otherwise remit any remaining such
amounts to Tenant.  Landlord shall give Tenant written notice of any such
payments promptly following the making thereof.  Subject to the foregoing, at
Tenant’s timely request, Landlord shall not pay and shall not cause to be paid
from any tax or insurance escrow account that may be maintained in connection
with Landlord’s Debt the contested Taxes or Other Charges being contested.
 
(c) Litigation.  Tenant shall give prompt written notice to Landlord of any
litigation or governmental proceeding pending or threatened in writing against
Tenant or against or affecting any individual Leased Property of which it is
aware and where the uninsured damages claimed or asserted are in excess of
$500,000.
 
(d) Inspection.  Tenant shall permit agents, representatives and employees of
Landlord and/or Landlord’s Lender (including any servicer or special servicer on
behalf of Landlord’s Lender) to inspect the Leased Property on any Business Day
at reasonable hours upon reasonable advance notice.
 
(e) Notice of Downgrade.  Tenant shall give Landlord reasonably prompt notice of
any downgrade in the corporate family and credit ratings from Moody’s Investor
Service Inc. and Standard & Poor’s, respectively, of the Guarantor.
 
(f) Cooperate in Legal Proceedings.  Tenant shall cooperate fully with Landlord
(and with Landlord’s Lender) with respect to any proceedings before any court,
board or other Governmental Authority brought by a third party or Governmental
Authority against Tenant or the Leased Property which may in any way affect the
rights of Landlord (or Landlord’s Lender, as the case may be) hereunder or in
respect of the Leased Property and, in connection therewith, permit Landlord
(and Landlord’s Lender, as applicable), at its election, to participate in any
such proceedings.
 
(g) Insurance Benefits.  Tenant shall cooperate with Landlord (and Landlord’s
Lender) in obtaining for Landlord (and Landlord’s Lender, as applicable) the
benefits of any insurance proceeds lawfully or equitably payable in connection
with the Leased Property, and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Landlord in case of a fire or other casualty affecting any Leased
Property) out of such insurance proceeds.
 
(h) Financial Reporting and Other Information.
 
 Generally.  Tenant will keep and maintain or will cause to be kept and
maintained on a Fiscal Year basis books, records and accounts as necessary to
calculate the Fixed Charge Coverage Ratio in accordance with the terms hereof
and to comply with applicable reporting requirements under this Lease.
 
 Reporting Requirements.  So long as Landlord’s Debt is outstanding, Tenant
shall comply with the information keeping and reporting requirements set forth
on Schedule 6.1(h) hereto, subject in all instances to the confidentiality
provisions of Article XXIV hereof.
 
 Governmental Notices.  Tenant shall furnish to Landlord, promptly after
receipt, a copy of any notice received by or on behalf of Tenant from any
Governmental Authority having jurisdiction over the Leased Property as to the
commencement or proposed commencement of (i) any Condemnation proceedings with
respect to any Leased Property or (ii) any other proceedings, which, if
determined adversely to Tenant or the Leased Property, could reasonably be
expected to result in uninsured losses, costs or damages to Tenant in excess of
$500,000.
 
(i) Business and Operations.  Tenant will qualify to do business and will remain
in good standing under the laws of each jurisdiction as and to the extent the
same are required for the conduct of its business at the Leased Property.
 
(j) Property Documents.  Tenant shall observe and perform all of the obligations
of Landlord under each Property Document; provided, however, that Landlord and
not Tenant shall retain, observe and perform all administrative, enforcement and
other rights and obligations, if any, of Landlord as the “Declarant” (as opposed
to any such rights or obligations of Landlord in its capacity as the owner of a
parcel of real estate subject to such Operating Agreement) under any Operating
Agreement.
 
ARTICLE VII.                                
 


 
NEGATIVE COVENANTS
 
7.1. Tenant’s Negative Covenants.  Tenant covenants and agrees with Landlord
that it will not do, directly or indirectly, any of the following:
 
(a) Liens.  Subject to Section 6.1(b)(ii), Tenant shall not, without the prior
written consent of Landlord, create, incur, assume, permit or suffer to exist
any Lien on any portion of the Leased Property (or any of them) or any other
portion of the Leased Property or any expansions or alterations that remain
Tenant’s property during the Term, except (i) Permitted Encumbrances, (ii) Liens
created by or permitted pursuant to Landlord’s Loan Documents and (iii) Liens
for Taxes or Other Charges not yet delinquent.
 
(b) Zoning and Uses.  Tenant shall not (i) initiate or support any limiting
change in the permitted uses of any Leased Property (or to the extent
applicable, limiting zoning reclassification of any Leased Property), (ii) seek
any variance under existing land use restrictions, laws, rules or regulations
(or, to the extent applicable, zoning ordinances) applicable to any Leased
Property or use or permit the use of any Leased Property in each case in a
manner that would result in the existing use becoming a non-conforming use under
applicable land-use restrictions (and, if any, zoning ordinances) with any
materially adverse effect on the value of the Leased Property or that would
violate the terms of any Legal Requirements or any Property Document, (iii)
modify, amend or supplement any of the terms of any Property Document in a
manner adverse in any material respect to the interests of Landlord, (iv) other
than Permitted Encumbrances, impose or permit or suffer the imposition of any
restrictive covenants, easements or encumbrances upon the Leased Property in any
manner that adversely affects in any material respect the value or utility of
the Leased Property, (v) execute or file any subdivision plat affecting any
Leased Property, institute, or permit the institution of, proceedings to alter
any tax lot comprising any Leased Property or (vi) other than Permitted
Encumbrances, permit or suffer any Leased Property to be used by the public or
any Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.
 
ARTICLE VIII.                                
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Tenant will, at Tenant’s expense, make any demolition,
alteration, installation, improvement, expansion, reduction or decoration (each,
an “Alteration”) of or to any Leased Property or any part thereof required to
cause the Leased Property to comply with Legal Requirements, any Property
Document or any provision of this Lease (each, a “Required Alteration”).  Tenant
shall comply with the provisions of clauses (a), (d), (e) and (f) of this
Section 8.1 in connection with any Required Alteration.  Tenant will not make
any Alteration (other than Required Alterations), except in accordance with the
following terms and conditions:
 
(a) The Alteration shall be undertaken in accordance with the applicable
provisions of this Lease, Landlord’s Loan Documents, the Property Documents and
all Legal Requirements.
 
(b) No Event of Default shall have occurred and be continuing and no Default
shall occur as a result of such action.
 
(c) The Alteration shall not materially adversely affect the (i) Primary
Intended Use or (ii) fair market value of the Leased Property in question (it
being understood and agreed that Alterations undertaken to conform, upgrade or
comply with then applicable Concept system standards shall be in compliance with
this clause (c)).
 
(d) A Material Alteration shall be conducted under the supervision of a
Qualified Architect and shall not be undertaken until ten (10) Business Days
after there shall have been delivered to Landlord, for information purposes only
and not for approval by Landlord, detailed plans and specifications and cost
estimates therefor, prepared and approved in writing by such Qualified
Architect.  Such plans and specifications may be revised at any time and from
time to time, provided that material revisions of such plans and specifications
shall be delivered to Landlord for information purposes only.
 
(e) All work done in connection with any Alteration shall be performed with due
diligence in a good and workmanlike manner, all materials used in connection
with any Alteration shall be not less than the standard of quality of the
materials generally used at the applicable Leased Property as of the date hereof
and all work shall be performed and all materials used in accordance with all
applicable Legal Requirements and Insurance Requirements.
 
(f) The cost of any Material Alteration shall be promptly and fully paid for by
Tenant.  Unless otherwise consented to by Landlord, such consent not to be
unreasonably withheld, conditioned or delayed, construction contracts for
Material Alterations shall require at least 5% retainage until substantial
completion and, thereafter, retainage of 105% of the cost to complete the
work.  During a Tenant Security Period, no Alteration the cost of which exceeds
the Threshold Amount shall be performed by or on behalf of Tenant unless Tenant
shall have delivered to Landlord Eligible Collateral as security in an amount
not less than the amount by which the estimated cost (as set forth in the
Qualified Architect’s written estimate referred to above) of such Alteration
exceeds the Threshold Amount, provided that with respect to any Required
Alteration, Tenant’s obligation to deliver Eligible Collateral shall be subject
to the limitations set forth in Section 3.1(g).  In addition to payment or
reimbursement from time to time of Tenant’s expenses incurred in connection with
any such Alteration, the amount of such security shall be reduced on any given
date to the Qualified Architect’s written estimate of the cost to complete the
Alteration (including any retainages being withheld by Tenant from its
contractors), free and clear of Liens, other than Permitted
Encumbrances.  Eligible Collateral provided by Tenant pursuant to this Section
8.1(f) shall be held and paid by Landlord solely as provided in this Section
8.1(f) and Section 8.1(g) and shall serve as security for funding the costs of
completion of the applicable Material Alteration and shall not otherwise be
available to secure any other obligations of Tenant under this Lease.
 
(g) At any time after substantial completion of any Alteration in respect of
which Eligible Collateral is deposited pursuant hereto, the whole balance of any
Eligible Collateral so deposited by Tenant with Landlord and then remaining on
deposit (together with earnings thereon) may be withdrawn by Tenant and shall be
paid by Landlord to Tenant, and any other Eligible Collateral so deposited or
delivered shall, to the extent it has not been called upon, reduced or
theretofore released, be released to Tenant, within ten (10) days after receipt
by Landlord of an application for such withdrawal and/or release together with
an officer’s certificate from Tenant, and signed also (as to the following
clause (a)) by the Qualified Architect, setting forth in substance as follows:
 
(i) that the Alteration in respect of which such Eligible Collateral was
deposited has been substantially completed in all material respects
substantially in accordance with any plans and specifications therefor
previously filed with Landlord under Section 8.1 and that, if applicable, a
certificate of occupancy has been issued with respect to such Alteration by the
relevant governmental authority(ies) or, if not applicable, that a certificate
of occupancy is not required; and
 
(ii) that to the knowledge of the certifying person all amounts which Tenant is
or may become liable to pay in respect of such Alteration through the date of
the certification have been paid in full or adequately provided for or are being
contested in accordance with the terms of this Lease and that, except to the
extent of such contests, lien waivers have been obtained from the general
contractor and major subcontractors performing such Alterations (or such waivers
are not customary and reasonably obtainable by prudent owners in the area where
the Leased Property is located).
 
(h) Tenant shall obtain Landlord’s prior written approval for any Alteration (x)
which would, after completion of the Alteration, have a material adverse effect
on the value or utility of the Leased Property (it being understood and agreed
that Alterations undertaken to conform, upgrade or comply with then applicable
Concept system standards shall be deemed not to have a material adverse effect
on the value or utility of the Leased Property), provided that Landlord shall
approve such Alteration if Tenant covenants with Landlord to restore the
applicable Leased Property at the expiration or earlier termination of this
Lease to its state prior to such alteration and Landlord is reasonably assured
of Tenant’s ability to do so (y) during a Tenant Security Period, which would
affect the material structural elements or systems of the applicable Leased
Property; provided that Landlord shall not unreasonably withhold, condition or
delay its approval.
 
8.2. Subletting and Assignment.
 
(a) Generally.  Except as expressly provided herein, Tenant shall not, without
the prior written consent of Landlord, which may be withheld in Landlord’s sole
discretion, assign, mortgage, pledge, hypothecate, encumber or otherwise
transfer this Lease or sublease all or any part of the Leased Property or suffer
or permit this Lease or the leasehold estate created hereby or thereby or any
other rights arising under this Lease to be assigned, transferred, mortgaged,
pledged, hypothecated or encumbered, in whole or in part, whether voluntarily or
involuntarily or by operation of law except as hereinafter provided.
 
(b) Certain Subleases and Assignments.  Subject to the provisions of Section
8.2(c) and any other express conditions or limitations set forth herein,
provided no Event of Default shall have occurred and be continuing,
 
(i) without the consent of Landlord, Tenant may (A) assign this Lease (in whole
but not in part) to any of its Affiliates and (B) sublet all or any part of the
Leased Property to any Affiliates (C) sublet all or any part of the Leased
Property to any other Person if the consent of Landlord’s Lender is not required
under Landlord’s Loan Documents; and
 
(ii) without the consent of Landlord, Tenant may sublet all or any part of any
one or more Leased Properties to one or more Persons (A) in the normal course of
the Primary Intended Use, (B) to concessionaires or other third party users or
operators of portions of the Leased Property in furtherance of the Primary
Intended Use, (C) for such uses as are not otherwise prohibited hereunder under
Subleases that are not Material Subleases, (D) for such uses as are not
otherwise prohibited hereunder under Subleases that are Material Subleases until
such time as the Material Sublease Approval Threshold is reached, and (E)
subject to the provisions and restrictions, limitations and requirements that
are applicable to the leasing or subleasing of any Leased Property that are
provided in Landlord’s Loan Documents, for such other uses as are not otherwise
prohibited hereunder; and
 
(iii) without the consent of Landlord, this Lease may be assigned by operation
of law in connection with a conversion of Tenant form one form of entity
organization to another (e.g. from a corporation to a limited liability company)
or in connection with any Transfer permitted under Section 26.13; and
 
(iv) without the consent of Landlord, this Lease may be assigned to any
Pre-Approved Transferee; and
 
(v) with the consent of Landlord, not to be unreasonably withheld, conditioned
or delayed, Tenant may sublet all or any part of any Leased Property to one or
more Persons for such uses as are not otherwise prohibited hereunder.
 
Notwithstanding the foregoing (and except as provided in Section 8.2(c)), Tenant
shall not sublet all or any portion of one or more Leased Properties if and to
the extent such subletting would cause a default or breach under Landlord’s Loan
Documents, in which case Landlord shall use reasonable and good faith efforts,
at Tenant’s expense, to obtain any consents or approvals required under
Landlord’s Loan Documents in connection with such subletting.
(c) Concept and Restaurant Limited Partnership Subleases.
 
(i) Consent and Approval of Certain Subleases.  Without limiting the generality
of the foregoing, Landlord acknowledges that the Concept Subleases and the RLP
Subleases are expressly permitted hereunder provided that each is and remains
fully subject and subordinate to this Lease.
 
(ii) Concept Subleases.  Notwithstanding anything herein to the contrary, so
long as Landlord’s Debt is outstanding, Tenant agrees that it shall not modify
or amend or enter into any new Concept Sublease without the prior written
consent of Landlord and Landlord’s Lender.  Notwithstanding the preceding
sentence to the contrary, Tenant may modify, amend, replace or enter into a new
Concept Sublease without the consent of Landlord or Landlord’s Lender: (i) to
reflect the termination of a Leased Property that has been terminated from this
Lease, or (ii) otherwise so long as (A) all of the Leased Properties are
subleased to a Concept Subsidiary pursuant to one of the Concept Subleases, (B)
such amendment or modification to any existing Concept Sublease and such new or
replacement Concept Sublease does not reduce or limit any obligation of the
applicable Concept Subsidiary to comply with all of the terms and conditions of
this Lease applicable to the Leased Property subleased by such Concept
Subsidiary under the applicable Concept Sublease and (C) giving effect to the
aggregate liability of the Concept Subsidiaries under their respective Concept
Subleases (taking into account such amendment or modification or new or
replacement Concept Sublease), the Concept Subsidiaries party to the Concept
Subleases are liable for all of the obligations of Tenant hereunder pursuant to
the Concept Subleases.
 
(iii) RLP Subleases.  Notwithstanding anything herein to the contrary, so long
as Landlord’s Debt is outstanding and the Concept Subleases shall remain in full
force and effect. then so long as each RLP Sublease otherwise complies with the
terms and provisions of Section 8.1(f), each Concept Subsidiary shall be
entitled to assign, amend, modify, terminate, waive, or replace any RLP Sublease
or otherwise sub-sublease the applicable portion of the Leased Property
subleased to it pursuant to an RLP Sublease in its sole and absolute discretion
without the consent of Landlord or Landlord’s Lender.
 
(d) Landlord’s Right to Collect from Assignees and Subtenants.  If this Lease is
assigned or the applicable Leased Property or any part thereof is sublet (or
occupied by any entity other than Tenant and its employees), Landlord, (i) after
an Event of Default occurs and so long as it is continuing, may collect the
rents from such assignee, and (ii) after the termination, cancellation or
surrender of this Lease, may collect the rents from such Subtenant or occupant,
as the case may be, and apply the net amount collected to the Rent herein
reserved, but no such collection shall be deemed (A) a waiver of the provisions
set forth in Section 8.2(a), (B) the acceptance by Landlord of such assignee,
Subtenant or occupant, as the case may be, as a tenant or (C) release of Tenant
from the future performance of its covenants, agreements or obligations
contained in this Lease.
 
(e) No Release; Affirmance of Guaranty.  No subletting or assignment shall in
any way impair or release the continuing primary liability hereunder of the
Tenant named herein, as well as of each subsequent Tenant, and no consent to any
subletting or assignment in any particular instance shall be deemed a waiver of
the prohibition set forth in this Section 8.2.  Any subletting, assignment or
other transfer of Tenant’s interest in this Lease in contravention of this
Section 8.2 shall be void at Landlord’s option.  In addition and notwithstanding
anything herein to the contrary, no assignment of this Lease requiring the
consent of Landlord or Landlord's Lender shall be effective unless Guarantor
shall have affirmed in writing that the Guaranty continues in full force and
effect notwithstanding such assignment.
 
(f) Required Assignment and Subletting Provisions.  Any assignment and/or
Sublease must provide that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Leased Property shall not conflict with any Legal
Requirement, Property Document, Insurance Requirement or any other provision of
this Lease,
 
(iii) except as otherwise provided herein, no Subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Leased Property or
assign this Lease or its sublease except insofar as the same would be permitted
if it were a sublease by Tenant under this Lease,
 
(iv) in the event of cancellation or termination of this Lease for any reason
whatsoever or of the surrender of this Lease (whether voluntary, involuntary or
by operation of law) prior to the expiration date of such Sublease, including
extensions and renewals granted thereunder, then, at Landlord’s option, the
Subtenant shall make full and complete attornment to Landlord for the balance of
the term of the Sublease, which attornment shall be evidenced by an agreement in
form and substance satisfactory to Landlord and which the Subtenant shall
execute and deliver within five (5) days after request by Landlord and the
Subtenant shall waive the provisions of any law now or hereafter in effect which
may give the Subtenant any right of election to terminate the Sublease or to
surrender possession in the event any proceeding is brought by Landlord to
terminate this Lease, and
 
(v) in the event the Subtenant receives a written notice from Landlord stating
that this Lease has been cancelled, surrendered or terminated, the Subtenant
shall thereafter be obligated to pay all rentals accruing under said sublease
directly to Landlord (or Landlord’s Lender if Landlord shall so direct); all
rentals received from the Subtenant by Landlord shall be credited against the
amounts owing by Tenant under this Lease.
 
(g) Reimbursement of Landlord’s Costs.  Tenant shall pay to Landlord, within ten
(10) business days after request therefor, all costs and expenses, including
reasonable attorneys’ fees, incurred by Landlord (including, to the extent
Landlord is liable for the same, by Landlord’s Lender) in connection with any
request made by Tenant to Landlord to assign this Lease or sublet the applicable
Leased Property.
 
(h) Certain Leases Senior.  Notwithstanding the foregoing, the parties
acknowledge that Landlord is, as of the Commencement Date, the lessor with
respect to those leases listed on Schedule 8.2(h) attached hereto (whether by
operation of law or otherwise), such leases are, by operation of law, senior to
this Lease and the premises demised under such leases are not part of the Leased
Property.
 
ARTICLE IX.                                
 


 
MAINTENANCE AND REPAIR
 
9.1. Maintenance and Repair.
 
(a) Subject to Articles X and XI and any Unavoidable Delays, Tenant, at its
expense, shall, or shall cause, the Leased Property, including all roadways,
sidewalks and curbs appurtenant thereto that are part of the Leased Property
(including portions to be maintained by non-governmental third parties under any
Property Document), in good order and repair, reasonable wear and tear excepted
(whether or not the need for such repairs occurs as a result of Tenant’s use,
any prior use, the elements or the age of such Leased Property, or any portion
thereof) and shall promptly make all necessary and appropriate repairs and
replacements thereto, of every kind and nature, whether interior or exterior,
structural or non-structural, ordinary or extraordinary, foreseen or unforeseen,
arising by reason of a condition (concealed or otherwise) occurring subsequent
or prior to the Commencement Date.  All repairs shall, to the extent reasonably
achievable, be made in good and workmanlike manner, in accordance with all
applicable Legal Requirements.  Tenant will not take or omit to take any action
the taking or omission of which might materially impair the value or usefulness
of the Leased Property or any part thereof for the Primary Intended Use in
breach of the immediately preceding two sentences.  To the extent any portion of
the Leased Property or any roadways, sidewalks and curbs appurtenant thereto are
to be maintained by non-governmental third parties under any Property Document,
Tenant’s obligations hereunder shall be to use commercially reasonable efforts
to enforce such third party obligations under the Property Documents, and
Landlord agrees to cooperate, at Tenant’s sole cost and expense, with any such
efforts.
 
(b) Except as otherwise expressly provided herein, Landlord shall not be
required to build or rebuild any improvements on the Leased Property, or to make
any repairs, replacements, alterations, restorations or renewals of any nature
or description to the Leased Property, whether ordinary or extraordinary,
structural or non-structural, foreseen or unforeseen, or to make any expenditure
whatsoever with respect thereto, or to maintain the Leased Property in any
way.  Tenant hereby waives, to the extent permitted by law, the right to make
repairs at the expense of Landlord pursuant to any law in effect at the time of
the execution of this Lease or thereafter enacted.
 
(c) Nothing contained herein and no action or inaction by Landlord shall be
construed as (i) constituting the consent or request of Landlord, expressed or
implied, to any contractor, subcontractor, laborer, materialman or vendor to or
for the performance of any labor or services or the furnishing of any materials
or other property for the construction, alteration, addition, repair or
demolition of or to the Leased Property, or (ii) giving Tenant any right, power
or permission to contract for or permit the performance of any labor or services
or the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property.
 
Tenant will, upon the expiration or prior termination of the Term with respect
to any Leased Property, vacate and surrender the same to Landlord in the
condition in which the same was originally received from Landlord, except as
repaired, rebuilt, restored, altered or added to as permitted or required by the
provisions of this Lease and except for ordinary wear and tear (subject to the
obligation of Tenant to maintain the Leased Property in good order and repair
during the Term).  In addition, if Tenant so elects, Tenant may remove Tenant’s
Personalty from the Leased Property.  All Tenant’s Personalty shall be and
remain the property of Tenant, provided that any of Tenant’s Personalty not
removed by Tenant within thirty (30) days after the expiration or termination of
this Lease shall be considered abandoned by Tenant and may be appropriated,
sold, destroyed or otherwise disposed of by Landlord, at Tenant’s expense,
without obligation to account therefor or to reimburse or compensate Tenant for
the value therefor.  Tenant shall have the right during such 30-day period to
enter upon the Leased Property and remove all or any part of Tenant’s Personalty
and will pay all costs and expenses incurred in removing or disposing of
Tenant’s Personalty.  Tenant will repair, at its expense, all damage to the
Leased Property caused by the removal of Tenant’s Personalty, whether effected
by Tenant or Landlord.  Landlord shall not be responsible for any loss or damage
to Tenant’s Personalty except to the extent such loss or damage is caused by the
gross negligence or willful misconduct of Landlord.
 
9.2. Immaterial Encroachments, Restrictions, etc.  If (A) any of the Leased
Improvements shall, at any time, encroach upon any property, street or
right-of-way adjacent to the Leased Property, or shall violate the agreements or
conditions contained in any lawful restrictive covenant or other agreement
affecting the Leased Property, or shall impair the rights of others under any
easement or right-of-way to which the Leased Property is subject and (B) the
same can be cured by Tenant without the expenditure of a material amount of
money, then promptly upon the request of Landlord or at the behest of any person
affected by any such encroachment, violation or impairment, Tenant shall, at its
expense, subject to its right to contest the existence of any encroachment,
violation or impairment and in such case, in the event of any adverse final
determination, either (i) obtain valid and effective waivers or settlements of
all claims, liabilities and damages resulting from each such encroachment,
violation or impairment or (ii) make such changes in the Leased Improvements,
and take such other actions, as Tenant in good faith exercise of its judgment
deems reasonably practicable, to remove such encroachment, and to end such
violation or impairment, including, if necessary, the alteration of any of the
Leased Improvements, and in any event take all such actions as may be necessary
in order to be able to permit the continued operation by Tenant of the Leased
Improvements for the Primary Intended Use substantially in the manner and to the
extent the Leased Improvements were operated prior to the assertion of such
violation or encroachment.
 
ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Tenant shall keep the applicable Leased Property, and all
property located in or on the applicable Leased Property, including Tenant’s
Personalty, insured at Tenant’s sole cost and expense with the kinds and amounts
of insurance, and issued by such insurance companies, as set forth on Schedule
10.1 hereto.  To the extent Schedule 10.1 conflicts with the other provisions of
this Section 10.1, the terms and conditions of Schedule 10.1 shall control.
 
(a) All policies of insurance (the “Policies”) required pursuant to Section 10.1
with respect to the Leased Property (except for property insurance with respect
to Tenant’s Personalty) shall name Landlord and Landlord’s Lender (if any) and
its successors and/or assigns, as their interest may appear, as additional
insureds or loss payees (except that in the case of general liability insurance,
Landlord and Landlord’s Lender shall be named as additional insureds and not a
loss payee) and (i) shall contain, for the benefit of Landlord’s Lender, a
Non-Contributory Standard Lender Clause and, except with respect to general
liability insurance, a Lender’s Loss Payable Endorsement, or their equivalents,
naming Landlord’s Lender as the person to which all payments made by such
insurance company shall be paid; provided, however, the foregoing shall not
apply to payments made in respect of Tenant’s Personalty in any respect or to
business interruption insurance proceeds payable in respect of Tenant’s business
to the extent such business interruption proceeds exceed Tenant’s Rent
obligations in respect of a Leased Property during the Restoration of a Casualty
at such Leased Property; (ii) shall include effective waivers by the insurer of
all claims for insurance premiums against all loss payees, additional insureds
and named insureds (other than Tenant) and all rights of subrogation against any
loss payee, additional insured or named insured; (iii) if directed by Landlord,
shall be assigned to Landlord’s Lender (except for property insurance with
respect to Tenant’s Personalty); (iv) except as otherwise provided above, shall
be subject to a deductible, if any, not greater in any material respect, in
proportion to the coverage maintained, than the deductible for such coverage on
the date hereof; (v) shall contain such other provisions as Landlord deems
reasonably necessary or desirable to protect its interest (and that of
Landlord’s Lender, to the extent so requested by Landlord on behalf of
Landlord’s Lender), including endorsements providing that: none of Tenant,
Landlord, Landlord’s Lender or any other party shall be a co-insurer under said
Policies and that no modification that would result in non-compliance with the
provisions of this Section 10.1, cancellation or termination of any of the
Policies shall be effective until at least thirty (30) days after receipt by
each named insured, additional insured and loss payee of written notice thereof;
(vi) shall permit Landlord or Landlord’s Lender to pay the premiums and continue
any insurance upon failure of Tenant to pay premiums when due, upon the
insolvency of Tenant or through foreclosure or other transfer of title to the
Leased Property (or any of them) (it being understood that Tenant’s rights to
coverage under such policies may not be assignable without the consent of the
insurer); and (vii) (A) shall provide that the insurance shall not be impaired
or invalidated by virtue of any act, failure to act, negligence of, or violation
of declarations, warranties or conditions contained in such policy by Tenant,
Landlord, Landlord’s Lender or any other named insured, additional insured or
loss payee, except for the willful misconduct of Landlord or Landlord’s Lender
knowingly in violation of the conditions of such policy or (B) Landlord and
Landlord’s Lender shall not be liable for any insurance premiums thereon or
subject to any assessments thereunder.  Within thirty (30) days after request by
Landlord, Tenant shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Landlord, taking into consideration
changes in liability laws, changes in prudent customs and practices, and the
like, such increases in coverage to be consistent with coverage generally
required by institutional lenders on loans of amounts similar to Landlord’s Debt
and secured by properties comparable to, and in the general vicinity of, the
Leased Property.
 
(b) Insurance Premiums; Certificates of Insurance.
 
(i) Except as provided in this clause (b)(i), Tenant shall pay the premiums (the
“Insurance Premiums”) for the Policies in advance to Landlord, in monthly
installments as provided in Section 3.1(e) hereof, subject at all times to the
limitations set forth in Section 3.1(g).  Notwithstanding the foregoing, during
any period that Tenant (A) elects to provide any liability or property insurance
required to be maintained pursuant to this Lease under a single liability or
property insurance policy, as applicable, covering the Leased Property and at
least 75% of the other United States restaurant locations owned or ground leased
and operated by Guarantor and its wholly owned subsidiaries and which otherwise
satisfies the requirements of the Policies to be provided hereunder (any such
policy, an “Acceptable Blanket Policy”) and (B) provides to Landlord evidence
satisfactory to it that the Acceptable Blanket Policy is in full force and
effect and either (i) there has been no Guarantor Change of Control or (ii) the
Insurance Premiums for the Acceptable Blanket Policy for the applicable policy
period have been prepaid for the applicable policy period at least one month in
advance, Tenant shall not be required to make the monthly installment payments
for the Insurance Premiums to Landlord hereunder.
 
(ii) Tenant shall deliver to Landlord on or prior to the Commencement Date
certificates setting forth in reasonable detail the material terms (including
any applicable notice requirements) of all Policies from the respective
insurance companies (or their authorized agents) that issued the Policies,
including that such Policies may not be modified in a manner that would result
in such Policies not complying with the provisions of this Section 10.1,
canceled, terminated or not renewed without thirty (30) days’ prior notice to
Landlord, or ten (10) days’ notice with respect to nonpayment of
premium.  Tenant shall deliver to Landlord, concurrently with each material
change in any Policy, a certificate with respect to such changed Policy
certified by the insurance company issuing that Policy, in substantially the
same form and containing substantially the same information as the certificates
required to be delivered by Tenant pursuant to the first sentence of this clause
(d)(ii) and stating that all premiums then due thereon have been paid to the
applicable insurers and that the same are in full force and effect (or if such
certificate and report shall not be obtainable by Tenant, Tenant may deliver an
Officer’s Certificate to such effect in lieu thereof).
 
(c) Renewal and Replacement of Policies.
 
(i) Not less than ten (10) Business Days prior to the expiration, termination or
cancellation of any Policy, Tenant shall renew such policy or obtain a
replacement policy or policies (or a binding commitment for such replacement
policy or policies), which shall be effective no later than the date of the
expiration, termination or cancellation of the previous policy, and shall
deliver to Landlord (and, if requested by Landlord, to Landlord’s Lender) a
certificate in respect of such policy or policies (A) containing the same
information as the certificates required to be delivered by Tenant pursuant to
clause (b)(ii) above, or a copy of the binding commitment for such policy or
policies and (B) confirming that such policy complies with all requirements
hereof.
 
(ii) If Tenant does not furnish the certificates as required under clause
(c)(i), Landlord may procure, but shall not be obligated to procure, such
replacement policy or policies and pay the Insurance Premiums therefor, and
Tenant agrees to reimburse Landlord for the cost of such Insurance Premiums
promptly on demand.
 
(iii) Concurrently with the delivery of each replacement policy or a binding
commitment for the same pursuant to this clause (c), Tenant shall deliver to
Landlord a report from a reputable and experienced insurance broker or from the
insurer, setting forth the particulars as to all insurance obtained by Tenant
pursuant to this Section 10.1 and then in effect and stating that all Insurance
Premiums then due thereon have been paid in full to the applicable insurers and
that such insurance policies are in full force and effect (or if such report
shall not be available after Tenant shall have used its reasonable efforts to
provide the same, Tenant will deliver to Landlord an Officer’s Certificate
containing the information to be provided in such report) and Tenant shall
deliver to Landlord an Officer’s Certificate stating that such insurance
otherwise complies in all material respects with the requirements of this
Section 10.1.
 
(d) Separate Insurance.  Tenant will not take out separate insurance concurrent
in form or contributing in the event of loss with that required to be maintained
pursuant to this Section 10.1 unless such insurance complies with clause (c)
above.
 
(e) Additional Insured; Loss Payee.  Tenant shall name any Person holding,
servicing or administering Landlord’s Debt and reasonably designated by Landlord
(including any trustee, servicer or special servicer) as a loss payee (other
than with respect to Tenant’s Personalty) or additional insured with respect to
any Policy under which Landlord’s Lender is to be so named hereunder.
 
10.2. Casualty; Application of Proceeds.
 
(a) Right to Adjust.
 
(i) If any Leased Property is damaged or destroyed, in whole or in part, by fire
or other casualty (a “Casualty”), Tenant shall give prompt written notice
thereof to Landlord generally describing the nature and extent of such
Casualty.  Subject to Section 10.2(c), following the occurrence of a Casualty,
Landlord, to the extent sufficient insurance proceeds and other amounts made
available by Tenant pursuant to Section 10.2(b) are available for restoration,
shall in a reasonably prompt manner proceed to restore, repair, replace or
rebuild the affected Leased Property (a “Restoration”) to the extent practicable
to be of substantially the same character and quality as prior to the
Casualty.  If elected by Tenant, Tenant shall undertake such Restoration in
which case Landlord shall make available all insurance proceeds in respect of
such Casualty, subject to the requirements of Landlord’s Loan Documents.  The
party undertaking such Restoration hereunder shall restore all Leased
Improvements such that when they are fully restored and/or repaired, such Leased
Improvements and their contemplated use fully comply with all applicable
material Legal Requirements.  Notwithstanding anything herein to the contrary,
if Landlord does not complete any such Restoration within eighteen (18) months
after the date of the applicable Casualty, Tenant may thereafter terminate this
Lease as to the affected Leased Property upon not less than thirty (30) days
prior written notice, whereupon this Lease shall terminate on the date specified
in Tenant’s notice unless such Restoration is completed prior to such date
specified by Tenant for termination.  The immediately preceding sentence shall
not apply if Tenant elects to undertake such Restoration.  Landlord shall not be
obligated to restore or replace Tenant’s Personalty or any alterations or
additions to the Leased Property made by Tenant, unless, with respect to such
alterations or additions, the same were Required Alterations. Landlord may
settle and adjust the insurance claim in respect of any Casualty; provided that
such adjustment is carried out in a reasonable and timely manner and that Tenant
shall be entitled, at its own expense, to participate in any such adjustment.
 
(b) Landlord’s Right to Proceeds.  In the case of a Casualty, Tenant shall make
available to Landlord all proceeds from insurance policies that are required to
be maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Tenant’s business interruption insurance, except as necessary for the payment of
Tenant’s Rent obligations, as provided below or Tenant’s Personalty) to apply to
the cost of the Restoration, plus an amount equal to any applicable deductibles
or other self-retained risks.  If Tenant shall have defaulted upon its
obligation to maintain insurance in the amounts and of the types required under
this Lease, and such default results in insufficient Proceeds to restore or pay
Rent owed to Landlord, then Tenant shall pay Landlord such insufficiency. Tenant
shall also make available to Landlord, for payment of Tenant’s Rent obligations
payable to Landlord during the Restoration, the proceeds of Tenant’s business
interruption insurance payable in respect of the Casualty.
 
(c) Termination of Lease in Certain Circumstances.
 
(i) Notwithstanding the provisions clauses (a) and (b) above, Landlord shall not
be required to restore, repair, replace or rebuild a Leased Property affected by
a Casualty if:
 
 Landlord determines in good faith that the Restoration, if diligently
prosecuted, could not reasonably be completed within eighteen (18) months, or
 
 the Casualty destroyed more than 50% (by value) of the Leased Improvements with
respect to such Leased Property, or
 
 there are insufficient proceeds to complete the Restoration and Tenant has not
made sufficient amounts available to complete the Restoration pursuant to
Section 10.2(c)(ii); provided that the foregoing shall not limit Tenant’s
liability for any default under its obligation to maintain insurance.
 
(ii) Landlord shall notify Tenant of its election not to restore within ninety
(90) days after it is notified of the Casualty, in which case (subject to
Tenant’s right in the immediately following sentence), the Lease shall terminate
with respect the affected Leased Property on a Rent Payment Date specified in
said notice not later than the thirtieth (30th) day after such
notice.  Notwithstanding Landlord’s notice of its election not to restore, then,
Tenant may elect but shall not be required to undertake and complete the
Restoration, and in doing so, make use of the related proceeds (provided that no
rent abatement for such Casualty shall exceed twelve (12) months), in which
event the Lease shall not terminate with respect to the affected Leased
Property.  In all other events, the Lease will terminate with respect to the
affected Leased Property as of the Rent Payment Date specified in Landlord’s
notice.
 
(d) Abatement of Rent.   To the extent and for the time that a Casualty renders
a Leased Property unusable for the Primary Intended Use (i) the Base Rent shall
be reduced by the Base Rent Reduction Amount calculated in respect of such
Leased Property and (ii) the Additional Charges in respect of such Leased
Property shall abate (other than, in the case of any ground leased property, the
ground rent payable thereunder unless the same shall abate by the terms
thereof); provided, however, in the case of a Casualty of a type required to be
insured against, the Base Rent shall be reduced by the Base Rent Reduction
Amount only to the extent that Landlord receives business interruption insurance
proceeds for the applicable Rental Period in an amount equal to the Base Rent
Reduction Amount (or applicable portion) in respect of such Leased Property and
the Additional Charges in respect of such Leased Property.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Tenant’s Personalty) shall be paid
to Landlord after payment of such costs of Restoration.
 
10.3. Condemnation.
 
(a) Tenant shall promptly give Landlord written notice of the actual or
threatened commencement of any condemnation or eminent domain proceeding
affecting any Leased Property (a “Condemnation”) of which it receives written
notice and shall deliver to Landlord copies of any and all papers served in
connection with such Condemnation.  This Lease shall terminate with respect to
the affected Leased Property upon the Condemnation of all or substantially all
of such Leased Property.  A Condemnation of substantially all of a Leased
Property shall be deemed to have occurred if (i) 50% or more of the improved
portion of such Leased Property shall have been subject to a Condemnation or
Tenant is unable to use the Leased Property for the Primary Intended Use for a
period in excess of twelve (12) months, (ii) there shall have been a loss of
access or egress, parking capacity or any other appurtenance necessary for the
operation of such Leased Property substantially in the manner in which it had
previously been operated and there is no reasonably equivalent replacement
therefore or (iii) the net Condemnation proceeds available are insufficient to
permit the Restoration of such Leased Property for economically viable operation
in accordance with the Primary Intended Use.
 
(b) If a portion of the Property is the subject of a Condemnation and the Lease
does not terminate with respect to the affected Leased Property pursuant to
clause (a) above, then Landlord shall promptly proceed to restore, repair,
replace or rebuild the same to the extent practicable to be of substantially the
same character as prior to such Condemnation, provided that Landlord shall not
be obligated to expend in such Restoration more than the net Condemnation
Proceeds paid to Landlord in connection with such Condemnation.  If elected by
Tenant, Tenant shall undertake such restoration in which case Landlord shall
make available all condemnation proceeds in respect of such Condemnation,
subject to the requirements of Landlord’s Loan Documents.  The party undertaking
such restoration hereunder shall restore all Leased Improvements such that when
they are fully restored and/or repaired, such Leased Improvements and their
contemplated use fully comply with all applicable material Legal
Requirements.  Notwithstanding anything herein to the contrary, if Landlord does
not complete any such Restoration within eighteen (18) months after the date of
the applicable Condemnation, Tenant may thereafter terminate this Lease as to
the affected Leased Property upon not less than thirty (30) days prior written
notice, whereupon this Lease shall terminate on the date specified in Tenant’s
notice unless such Restoration is completed prior to such date specified by
Tenant for termination.
 
(c) To the extent and for the time that a Condemnation renders a Leased Property
unusable for the Primary Intended Use, the Base Rent shall be reduced by the
Base Rent Reduction Amount calculated in respect of such Leased Property and the
Additional Charges in respect of such Leased Property shall abate.
 
(d) Landlord is hereby irrevocably appointed as Tenant’s attorney-in-fact,
coupled with an interest, with exclusive power to collect, receive and retain
any proceeds in respect of a Condemnation and to make any compromise or
settlement in connection with such Condemnation, subject to the provisions of
this Section, and such power shall include the power to substitute Landlord’s
Lender in Landlord’s discretion.  Tenant shall cause any proceeds that are
payable to Tenant to be paid directly to Landlord; provided that the foregoing
shall not preclude Tenant from seeking and retaining and Landlord shall not be
entitled to collect, receive, retain, compromise or settle any claim for a
separate award for (i) Tenant’s Personalty, (ii) moving expenses, (iii) business
dislocation damages or (iv) such other claims that Tenant is entitled or
permitted to pursue under applicable law in respect of such Condemnation.
 
(e) Any surplus which may remain out of proceeds or awards received pursuant to
a Condemnation in respect of the Leased Property (and not Tenant’s Personalty or
other permitted claims of Tenant) after payment of such costs of Restoration
shall be paid over to and belong to Landlord.
 
ARTICLE XI.                                
 


 
ACCOUNTS AND RESERVES
 
11.1. Cash Management Procedures.  Tenant hereby agrees to cooperate with
Landlord and to execute any and all instruments reasonably requested by Landlord
(including, if necessary, the execution of an amendment to this Lease), in the
establishment and maintenance of cash management procedures reasonably requested
by any Landlord’s Lender in connection with Landlord’s Loan Documents (the “Cash
Management Procedures”) with respect to payment of Basic Rent and other amounts
payable by Tenant directly to Landlord as and when the same are due and payable
hereunder; provided that (A) either (i) such do not increase the obligations of
Tenant hereunder or adversely affect Tenant’s rights under this Lease or (ii) if
such would increase the obligations of Tenant hereunder or adversely affect
Tenant’s rights under this Lease, then Landlord shall compensate Tenant for the
same or (B) such would not require Tenant or its Affiliates to modify the
accounting treatment or classification of this Lease, as determined by Tenant’s
or its Affiliates’ auditors.
 
ARTICLE XII.                                
 


 
EVENTS OF DEFAULT AND REMEDIES
 
12.1. Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:
 
(a) if Tenant shall fail to pay any Scheduled Lease Payment on the date the same
is due and payable hereunder, or
 
(b) Subject to Tenant’s rights under Section 6.1(b), if Tenant shall fail to pay
any item of Additional Charges when due and payable and such default shall
continue for ten (10) Business Days after receipt of notice thereof from
Landlord or the party to whom such payment is required to be made, or
 
(c) if Tenant shall fail to observe or perform any term, covenant or condition
of this Lease not specifically provided for in this Section 12.1 and such
failure is not cured within a period of thirty (30) days after receipt of notice
from Landlord, unless such failure is susceptible of cure but cannot reasonably
be cured within such thirty (30) day period and provided further that Tenant
shall have commenced to cure such failure within such thirty (30) day period and
thereafter diligently proceeds to cure the same, such cure period shall be
extended for such time as is reasonably necessary for Tenant in the exercise of
due diligence to cure such failure, such additional period not to exceed one
hundred eighty (180) days, or
 
(d) if Tenant or Guarantor shall admit in writing its inability to pay its debts
generally as they become due; file a petition in bankruptcy or a petition to
take advantage of any insolvency act; make an assignment for the benefit of its
creditors; consent to the appointment of a receiver of itself or of the whole or
any substantial part of its property; or file a petition or answer seeking
reorganization or arrangement under the Federal bankruptcy laws or any other
applicable law or statute of the United States of America or any State thereof,
or
 
(e) any petition shall be filed by or against Tenant or Guarantor under Federal
bankruptcy laws, or any other proceeding shall be instituted by or against
Tenant or Guarantor or such subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for Tenant or Guarantor, or for any substantial part of the property of
Tenant or Guarantor, and such proceeding is not dismissed within ninety (90)
days after institution thereof, or Tenant or Guarantor shall take any action to
authorize or effect any of the actions set forth above in this paragraph (e), or
 
(f) if the estate or interest of Tenant in the Leased Property or any part
thereof shall be levied upon or attached in any proceeding any the same shall
not be vacated or discharged within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord, (unless Tenant shall be contesting such lien or
attachment in good faith in accordance with the terms of this Lease);
 
and in any such event, Landlord may terminate this Lease on a Rent Payment Date
with respect to one or more, or all of the Leased Properties by giving notice of
such termination and upon the expiration of the time fixed in such notice, if
any, and the failure of the applicable Event of Default to be cured prior to the
expiration of such period, the Term shall terminate with respect to the Leased
Properties on the Rent Payment Date specified in such notice and all rights of
Tenant under this Lease with respect to such Leased Properties shall
cease.  Landlord shall have all rights at law and in equity available to
Landlord as a result of Tenant’s breach of this Lease.
 
Tenant shall, to the maximum extent permitted by law, pay as Additional Charges
all Litigation Costs as a result of any Event of Default hereunder.
 
12.2. Certain Remedies.  During the continuance of an Event of Default, Landlord
shall have the right to terminate this Lease, and otherwise exercise remedies,
at any time and from time to time, with respect to one or more, or all, of the
Leased Properties, and the termination of this Lease or other exercise of
remedies with respect to one or more Leased Properties shall in no way
constitute a waiver on the part of Landlord to terminate this Lease on account
of such Event of Default, or otherwise exercise remedies, at any time and from
time to time, in one or more other instances, with respect to the balance of the
Leased Properties.
 
12.3. Damages.  Neither (a) the termination of this Lease pursuant to Section
12.1 with respect to any or all of the Leased Property, (b) the repossession of
the applicable Leased Property or any portion thereof, (c) the failure of
Landlord, notwithstanding reasonable good faith efforts to relet the applicable
Leased Property or any portion thereof, (d) the reletting of all or any portion
thereof, nor (e) the failure of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liability and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting.  In the event of any such termination, Tenant shall forthwith pay to
Landlord all Rent due and payable with respect to the applicable Leased Property
to and including the date of such termination.  Thereafter, Tenant, until the
end of what would have been the Term in the absence of such termination, and
whether or not the applicable Leased Property or any portion thereof shall have
been re-let, shall be liable to Landlord for, and shall pay to Landlord, as
current damages, the Rent and other charges which would be payable hereunder for
the remainder of the Term had such termination not occurred, less the net
proceeds, if any, of any reletting of the applicable Leased Property, after
deducting all expenses in connection with such re-letting, including all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
advertising costs, expenses of employees, alteration costs and expenses of
preparation for such reletting.  Tenant shall pay such current damages to
Landlord monthly on the days on which the Base Rent would have been payable
hereunder if this Lease had not been terminated.  Upon Landlord’s repossession
of any Leased Property, Landlord shall use reasonable efforts to mitigate its
damages by re-letting such Leased Property and, without limitation of the
foregoing, shall consider in good faith re-letting opportunities presented to
Landlord by Tenant or third parties.
 
At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages and in lieu of all such
current damages beyond the date of such termination, at Landlord’s election,
Tenant shall pay to Landlord an amount equal to the net present value (using a
discount rate of 5%) of the excess, if any, of the Rent (assuming, with respect
to items of Rent that are not fixed or determinable, that the amounts payable by
Tenant in respect of such items of Rent during the preceding Lease Year would
remain constant throughout the Term) which would be payable hereunder from the
date of such termination for what would be the then unexpired term of this Lease
if the same remained in effect (with respect to the applicable Leased Property),
over the Fair Market Rental (including, for the avoidance of doubt, items of
additional rent that would be paid by a third party tenant which shall, to the
extent not fixed or determinable, be based on the amounts payable by Tenant in
respect of Variable Additional Charges during the preceding Lease Year, without
increase) for the same period.  In the event this Lease is so terminated prior
the expiration of the first full year of the Term, the liquidated damages which
Landlord may elect to recover pursuant to this Section shall be calculated as if
such termination had occurred on the first anniversary of the Commencement
Date.  Nothing contained herein shall, however, limit or prejudice the right of
Landlord to prove and obtain in proceedings for bankruptcy or insolvency an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount be greater than, equal to, or less than the
amount of the loss or damages referred to above.
 
In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may (a) relet the applicable Leased
Property or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may, at Landlord’s option, be equal to,
less than or exceed the period which would otherwise have constituted the
balance of the Term and may grant concessions or free rent to the extent that
Landlord considers advisable and necessary to relet the same, and (b) make such
alterations, repairs and decorations in the applicable Leased Property or any
portion thereof as Landlord, in its sole judgment, considers advisable and
necessary for the purpose of reletting the applicable Leased Property; and the
making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid.
 
12.4. Application of Funds.  Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Event of
Default (and such payment is made to Landlord rather than Tenant due to the
existence of an Event of Default) shall be applied to Tenant’s obligations in
the order which Landlord may determine or as may be prescribed by the laws of
the State where the applicable Leased Property is located.
 
12.5. Limitations In Respect of Certain Events of Default.  Notwithstanding
anything to the contrary herein contained, in lieu of or in addition to any of
the foregoing remedies and damages, Landlord may exercise any remedies and
collect any damages available to it at law or in equity; provided, however, with
respect to a Limited Default Event, the aggregate amount Tenant shall be
required to pay to Landlord from and after the date of the occurrence of such
Limited Default Event (the “Occurrence Date”) shall be limited to the sum of (i)
the present value as of the Occurrence Date, discounted at the annual rate of
seven and seventy-nine one-hundredths percent (7.79%), of all Basic Rent
reserved hereunder for the unexpired portion after the Occurrence Date of the
Term devised herein as if this Lease had not expired or been terminated and (ii)
any amounts of Additional Rent which are due and payable or have accrued under
this Lease after the Occurrence Date while the Tenant remains in possession of
the Leased Property after any Limited Default Event that relates to Taxes, Other
Charges, and other Scheduled Additional Charges, Variable Additional Charges,
repairs, maintenance, environmental maintenance, remediation and compliance and
other routine and customary costs and expenses of operating and maintaining the
Leased Property.  Nothing contained in this Section 12.5 shall limit any amounts
payable by Tenant with respect to Basic Rent if any Event of Default that is not
a Limited Default Event has occurred.
 
ARTICLE XIII.                                
 


 
LANDLORD’S SELF HELP RIGHTS
 
13.1. Landlord’s Right to Cure Tenant’s Default.  If an Event of Default shall
have occurred and be continuing, Landlord, without waiving or releasing any
obligation or Event of Default, may (but shall be under no obligation to) at any
time thereafter make such payment or perform such act for the account and at the
expense of Tenant, and may, to the extent permitted by law, enter upon the
applicable Leased Property or any portion thereof for such purpose and take all
such action thereon as, in Landlord’s opinion, may be necessary or appropriate
therefor including, without limitation, to the fullest extent permitted by law,
repossessing the Leased Property and ejecting any Person or property
thereon.  No such entry shall be deemed an eviction of Tenant.  All reasonable
sums so paid by Landlord and all costs and expenses (including attorneys’ fees
and expenses, in each a case, to the extent permitted by law) so incurred,
together with interest thereon (to the extent permitted by law) at the Overdue
Rate from the date on which such sums or expenses are paid or incurred by
Landlord, shall be paid by Tenant to Landlord on demand.  The obligations of
Tenant and rights of Landlord contained in this Article shall survive the
expiration or earlier termination of this Lease.
 
ARTICLE XIV.                                
 


 
HOLD-OVER
 
14.1. Holding Over.  If Tenant shall for any reason remain in possession of the
applicable Leased Property after the expiration of the Term or earlier
termination of the Term, such possession shall be as a month-to-month tenant
during which time Tenant shall pay as rental each month, one and one-half times
the aggregate of (i) one-twelfth of the aggregate Base Rent payable with respect
to the last Lease Year of the Term; (ii) all Additional Charges accruing during
the month and (iii) all other sums, if any, payable by Tenant pursuant to the
provisions of this Lease, in all cases with respect to the applicable Leased
Property.  During such period of month-to-month tenancy, Tenant shall be
obligated to perform and observe all of the terms, covenants and conditions of
this Lease, but shall have no rights hereunder other than the right, to the
extent given by law to month-to-month tenancies to continue its occupancy and
use of the applicable Leased Property.  Nothing contained herein shall
constitute the consent, express or implied, of Landlord to the holding over of
Tenant after the expiration or earlier termination of this Lease.
 
ARTICLE XV.                                
 


 
SUBORDINATION
 
15.1. Subordination.  This Lease and all rights of Tenant hereunder are subject
and subordinate to the Lien affecting the Leased Properties created pursuant to
Lender’s Loan Documents, whether now or hereafter existing, or the interest of
any landlord under a lease senior in title to this Lease, whether now or
hereafter existing and to all Property Documents (all such Liens and interests,
collectively, the “Superior Interests”), and to all renewals, modifications,
consolidations, replacements and extensions of Superior Interests,  provided
that the holder of such Superior Interest shall have executed and delivered to
Tenant a “subordination, nondisturbance and attornment agreement” agreement in
favor of Tenant substantially on the same terms and conditions as are contained
in the form attached hereto as Exhibit C or such other terms and conditions upon
which the parties may agree.  Subject to the immediately preceding sentence,
this Section shall be self-operative and no further instrument of subordination
shall be required.  In confirmation of such subordination, Tenant agrees to
execute and deliver promptly an agreement in the form attached as Exhibit C
hereto or any commercially reasonable form of instrument (in recordable form, if
requested) that Landlord or the holder of any Superior Interest (each, a
“Superior Party”) may request to evidence such subordination.
 
15.2. Attornment.  If the interests of Landlord under this Lease are transferred
by reason of, or assigned in lieu of, foreclosure or other proceedings for
enforcement of any such Superior Interest, then Tenant shall, at the option of
such purchaser, assignee or any Superior Party, as the case may be, (x) attorn
to such party and perform for its benefit all the terms, covenants and
conditions of this Lease on Tenant’s part to be performed with the same force
and effect as if such party were the Landlord originally named in this Lease and
this Lease shall continue as a direct lease between Tenant and such assignee or
Superior Party, as the case may be, on all of the terms, covenants and
conditions herein contained, or (y) enter into a new lease with such party, as
Landlord, for the remaining Term and otherwise on the same terms and conditions
of this Lease except that such successor Landlord shall not be (i) liable for
any previous act, omission or negligence of Landlord under this Lease; (ii)
bound by any previous modification or amendment of this Lease or by any previous
prepayment of more than one month’s rent in advance of its due date, unless such
modification, amendment or prepayment shall have been approved in writing by the
Superior Party through or by reason of which such successor Landlord shall have
succeeded to the rights of Landlord under this Lease; or (iii) liable for any
security (if any) deposited pursuant to this Lease unless such security has
actually been delivered to such successor Landlord.  Nothing contained in this
Section shall be construed to impair any right otherwise exercisable by any such
owner, holder or Tenant.
 
15.3. Notice of Default to Landlord’s Lender.  In the event of any act or
omission by Landlord which would give Tenant the right, either immediately or
after the lapse of a period of time, to terminate this Lease, or to claim a
partial or total eviction, Tenant will not exercise any such right (A) until it
has given written notice of such act or omission to Landlord’s Lender, and (B)
until a reasonable period of time (not less than thirty (30) days) for remedying
such act or omission shall have elapsed following giving of such notice and
following the time when Lender shall have become entitled under the Landlord’s
Loan Documents to remedy the same, provided Lender, with reasonable diligence,
shall (i) have pursued such remedies as are available to it under Landlord’s
Loan Documents so as to be able to remedy the act or omission, and (ii)
thereafter shall have commenced and continued to remedy such act or omission or
cause the same to be remedied.  This Section 15.3 shall not apply to any
termination of this Lease after a Casualty or Condemnation.
 
15.4. Modifications to Secure Financing.  If any Superior Party or prospective
Superior Party shall request modifications of this Lease as a condition to the
provision, continuance or renewal of any such financing, Tenant will not
unreasonably withhold, delay or defer its consent thereto and shall consider and
review all such requests in good faith, provided that (A) (i) either such
modifications do not increase the obligations of Tenant hereunder or materially
adversely affect Tenant’s rights under this Lease or (ii) if such modifications
would increase the obligations of Tenant hereunder or materially adversely
affect Tenant’s rights under this Lease, then Landlord shall compensate Tenant
for the same (B) such modifications would not require Tenant or its Affiliates
to modify the accounting treatment or classification of this Lease, as
determined by Tenant’s or its Affiliates’ auditors.  Disputes as between
Landlord and Tenant regarding whether a proposed modification would increase the
obligations of Tenant hereunder or adversely affect Tenant’s rights under this
Lease, and the compensation that would be payable to Tenant as a result thereof
shall be determined by arbitration in accordance with the terms of Schedule 15.4
hereto.
 
15.5. Delivery of Notices to Landlord’s Lender.  Subsequent to the receipt by
Tenant of Notice from Landlord as to the identity and address of any Superior
Party, no Notice from Tenant to Landlord shall be effective unless and until a
duplicate original of such Notice shall be given to such Superior Party at the
address set forth in the above described Notice.  The curing of any of
Landlord’s defaults by such Superior Party shall be treated as performance by
Landlord.
 
15.6. Right of Landlord’s Lender to Enforce Lease.  To the extent permitted
under the Landlord’s Loan Documents, Landlord’s Lender may exercise the rights
of Landlord hereunder, including the right on the part of Landlord to obtain
insurance in the circumstances set forth in Section 10.1(e)(ii) hereof.
 
15.7. Exercise of Landlord’s Discretion.  In any instance hereunder in which
Landlord must be reasonable in making a request or granting or withholding an
approval or consent, Tenant acknowledges and agrees that Landlord may take into
account the reasonable objections of Landlord’s Lender.
 
15.8. Cure of Landlord Defaults.  No Landlord default under this Lease shall be
deemed to exist as long as any Landlord’s Lender, in good faith, (i) shall have
commenced promptly to cure the default in question and prosecutes the same to
completion with reasonable diligence and continuity, or (ii) if possession of
the Leased Property is required in order to cure the default in question, such
Landlord’s Lender (x) shall have entered into possession of the Leased Property
with the permission of Tenant for such purpose or (y) shall have notified Tenant
of its intention to institute foreclosure proceedings to obtain possession of
Landlord’s interest directly or through a receiver and thereafter prosecutes
such proceedings with reasonable diligence and continuity.
 
15.9. Indemnification.  Notwithstanding the existence of any insurance required
to be provided hereunder, and without regard to the policy limits of any such
insurance, but subject to the other terms and conditions hereof, Tenant will
protect, indemnify, save harmless and defend Landlord and Landlord’s Lender and
their respective partners, shareholders, officers, directors and employees
(each, an “Indemnitee”) from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and reasonable expenses (including
Litigation Costs), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against such Indemnitee by reason of:  (a) any accident,
injury to or death of persons or loss of or damage to property occurring on or
about the Leased Property while Tenant is in possession of the applicable Leased
Property, including any claims made by employees at the Leased Property, (b) any
use, misuse, non-use, condition, maintenance or repair by Tenant or anyone
claiming by, through or under Tenant, including agents, contractors, invitees or
visitors, of the applicable Leased Property or Tenant’s Personalty, (c) any
Taxes or Other Charges, (d) any failure on the part of Tenant or anyone claiming
by, through or under Tenant to perform or comply with any of the terms of this
Lease, (e) any failure by Tenant to perform its obligations under any Sublease
and any claims made thereunder, (f) any contest of any Legal Requirement or
Insurance Requirement, regardless whether the same is conducted in accordance
with the terms hereof.  Any amounts which become payable by Tenant under this
Section shall be paid within ten (10) days after liability therefor on the part
of Tenant is determined by litigation or otherwise, and if not timely paid,
shall bear interest (to the extent permitted by law) at the Overdue Rate from
the date of such determination to the date of payment.  Tenant, at its expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Indemnitee or may compromise or otherwise dispose of the
same as Tenant sees fit.  Nothing herein shall be construed as indemnifying an
Indemnitee against its own grossly negligent acts or omissions, bad faith or
willful misconduct.  If at any time an Indemnitee shall have notice of a claim,
such Indemnitee shall give reasonably prompt written notice of such claim to
Tenant; provided that (i) such Indemnitee shall have no liability for a failure
to give notice of any claim of which Tenant has otherwise been notified or has
knowledge and (ii) the failure of such Indemnitee to give such a notice to
Tenant shall not limit the rights of such Indemnitee or the obligations of
Tenant with respect to such claim except to the extent that Tenant incurs actual
expenses or suffers actual monetary loss as a result of such failure.  Tenant
shall have the right to control the defense or settlement of any Claim, provided
that (A) if the compromise or settlement of any such claim shall not result in
the complete release of such Indemnitee from the claim so compromised or
settled, the compromise or settlement shall require the prior written approval
of such Indemnitee and (B) no such compromise or settlement shall include any
admission of wrongdoing on the part of such Indemnitee.  An Indemnitee shall
have the right to approve counsel engaged to defend such claim (such approval
not to be unreasonably withheld, conditioned or delayed) and, at its election
and sole cost and expense, shall have the right, but not the obligation, to
participate in the defense of any claim.  Tenant’s liability under this Article
with respect to matters arising or accruing during the Term hereof shall survive
any termination of this Lease.
 
The parties hereto agree that this Article XVI shall not apply to those matters
specifically covered by the provisions of Article XXV hereof.
 
ARTICLE XVI.                                
 


 
NO WAIVER
 
16.1. No Waiver.  No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term.  To the extent permitted by law, no waiver
of any breach shall affect or alter this Lease, which shall continue in full
force and effect with respect to any other then existing or subsequent breach.
 
ARTICLE XVII.                                
 


 
REMEDIES CUMULATIVE
 
17.1. Remedies Cumulative.  Except as otherwise expressly provided herein, to
the extent permitted by law, each legal, equitable or contractual right, power
and remedy of Landlord or Tenant now or hereafter provided either in this Lease
or by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord or Tenant or any one or more of such rights, powers and
remedies shall not preclude the simultaneous or subsequent exercise by Landlord
or Tenant of any or all of such other rights, powers and remedies.
 
ARTICLE XVIII.                                
 


 
ACCEPTANCE OF SURRENDER
 
18.1. Acceptance of Surrender.  No surrender to Landlord of this Lease or of any
Leased Property, or of any interest therein, shall be valid or effective unless
agreed to and accepted in writing by Landlord and Landlord’s Lender (if any) and
no act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord and Landlord’s Lender (if any), shall constitute
an acceptance of any such surrender.
 
ARTICLE XIX.                                
 


 
NO MERGER OF TITLE
 
19.1. No Merger of Title.  There shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, (a) this Lease or the leasehold
estate created thereby or any interest herein or in such leasehold estate and
(b) the fee estate in the applicable Leased Property.
 
ARTICLE XX.                                
 


 
CONVEYANCE BY LANDLORD
 
20.1. Conveyance by Landlord.  If Landlord or any successor owner of the
applicable Leased Property shall convey such Leased Property other than as
security for a debt, and the grantee or transferee of the Leased Property shall
expressly assume all obligations of Landlord hereunder arising or accruing from
and after the date of such conveyance or transfer, Landlord or such successor
owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of Landlord under this Lease arising or accruing
from and after the date of such conveyance or other transfer as to the Leased
Property and all such future liabilities and obligations shall thereupon be
binding upon the new owner.
 
ARTICLE XXI.                                
 


 
QUIET ENJOYMENT
 
21.1. Quiet Enjoyment.  So long as Tenant shall pay all Rent as the same becomes
due and no Event of Default shall have occurred and be continuing, Tenant shall
peaceably and quietly have, hold and enjoy the Leased Property for the Term
hereof, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject to the terms of the Property Documents or
liens and encumbrances otherwise permitted to be created by Landlord hereunder
and liens hereafter consented to by Tenant.
 
ARTICLE XXII.                                
 


 
NOTICES
 
22.1. Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted to be given hereunder (collectively,
“Notices” or “notices”) shall be in writing and delivered by hand or mailed (by
registered or certified mail, return receipt requested or reputable nationally
recognized overnight courier service and postage prepaid), addressed to the
respective parties, as follows:
 
If to Tenant:
PRIVATE RESTAURANT MASTER LESSEE, LLC
2202 N. West Shore Boulevard, Suite 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With a copy to:
PRIVATE RESTAURANT MASTER LESSEE, LLC
2202 N. West Shore Boulevard, Suite 500
Tampa, FL 33607
Attention: VP – Real Estate
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
OSI Restaurant Partners, LLC.
2202 N. West Shore Boulevard, 5th Floor
Tampa, FL 33607
Attention: General Counsel
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
     
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Sullivan & Cromwell LLP
125 Broad Street
New York, N.Y.  10004-2498
Attention: Arthur Adler, Esq.
Telecopy No.:  (212) 558-3588
Confirmation No.:  (212) 558-3960
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491



 


 
If to Landlord:
PRIVATE RESTAURANT PROPERTIES, LLC
2202 N. West Shore Boulevard, Suite 470A
Tampa, FL 33607
Attention:  Chief Financial Officer
Telecopy No.:  (813) 387-8000
Confirmation No.: (813) 830-2497
   
With a copy to:
PRIVATE RESTAURANT PROPERTIES, LLC
2202 N. West Shore Boulevard, Suite 470A
Tampa, FL 33607
Attention:  VP – Real Estate
Telecopy No.:  (813) 387-8000
Confirmation No.: (813) 830-2497
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
PRIVATE RESTAURANT PROPERTIES, LLC
2202 N. West Shore Boulevard, Suite 470A
Tampa, FL 33607
Attention:  General Counsel
Telecopy No.:  (813) 387-8000
Confirmation No.: (813) 830-2497
     
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Sullivan & Cromwell LLP
125 Broad Street
New York, N.Y.  10004-2498
Attention: Arthur Adler, Esq.
Telecopy No.:  (212) 558-3588
Confirmation No.:  (212) 558-3960
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491
   



 
(a) if required pursuant to Section 15.5 hereof, to Landlord’s Lender, in
accordance with the terms of said Section as follows:
 

 
German American Capital Corporation, on behalf of the holders of the Notes
 
60 Wall Street, 10th floor
 
New York, NY 10005
 
Attention: Mr. John Beacham and General Counsel
 
Telecopy No.:  (732) 578-4639
 
Confirmation No.:   (212) 250-0164
     
And to:
     
Bank of America, N.A.
CMBS Capital Markets
214 North Tryon Street
Mail Code: NC1-027-22-02
Charlotte, North Carolina 28255-0001
Attention: Jeffrey B. Hoyle
     
With a copy to:
     
Bank of America Legal Department
GCIB/CMBS
NC1-007-20-01
100 North Tyron Street
Charlotte, North Carolina  28255-0001
Attention:  Paul Kurzeja, Esq.
   
With copies to:
Bank of America, N.A.
Capital Markets ServicingG roup
900 West Trade Street, Suite 650
Mail Code: NC1-026-06-01
Charlotte, North Carolina 28255
     
Skadden, Arps, Slate, Meagher & Flom LLP
 
Four Times Square
 
New York, New York 10036
 
Attention: Harvey R. Uris, Esq.
 
Telecopy No.: (917) 777-2212
 
Confirmation No.:   (212) 735-3000
     
Bank of America, N.A.
9 West 57th Street
New York, NY 10019
Attention: Mr. Dean Ravosa
Telecopy No.: (212) 847-5695
Confirmation No.: (212) 847-6398
     
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036-2787
Attention: Tom Higgins, Esq.
Telecopy No.:  (212) 354-8113
Confirmation No.:  (212) 819-8813



 
or to such other address as either party may hereunder designate, and shall be
effective upon receipt.
 
ARTICLE XXIII.                                
 


 
APPRAISERS
 
23.1. Appraisers.  In the event that it becomes necessary to determine the Fair
Market Rental of any property for any purpose of this Lease, and the parties
cannot agree amongst themselves on such value within twenty (20) days after the
first request made by one of the parties to do so, then the parties shall engage
the Valuation Services Division of the Capital Markets Group of Cushman &
Wakefield in New York, New York to determine the Fair Market Rental as of the
relevant date in accordance with the procedures herein contained.  The appraiser
employed by Cushman & Wakefield must be a member of The Appraisal
Institute/American Institute of Real Estate Appraisers (or any successor
organization thereto), and shall, within 45 days after engagement of Cushman &
Wakefield proceed to appraise the applicable Leased Property to determine the
Fair Market Rental thereof as of the relevant date.
 
If Cushman & Wakefield shall decline such engagement, then the following
procedures shall apply.  Either party may notify the other of a person selected
to act as appraiser on its behalf (which person, if selected by Landlord, shall
be subject to the approval of Landlord’s Lender).  Within fifteen (15) days
after receipt of any such notice, the other party shall by notice to the first
party appoint a second person as appraiser on its behalf.  Any appraiser thus
appointed, must be a member of The Appraisal Institute/American Institute of
Real Estate Appraisers (or any successor organization thereto), and shall,
within 45 days after the notice appointing the first appraiser, as applicable,
proceed to appraise the applicable Leased Property to determine the Fair Market
Rental thereof as of the relevant date.  If one appraiser shall have been so
appointed, or if two appraisers shall have been so appointed but only one such
appraiser shall have made such determination within 50 days after the making of
the initial appointment, then the determination of such appraiser shall be final
and binding upon the parties.  If two appraisers shall have been appointed and
shall have made their determinations within the respective requisite periods set
forth above and if the difference between the amounts so determined shall not
exceed ten percent (10%) of the lesser of such amounts, then the Fair Market
Rental shall be an amount equal to 50% of the sum of the amounts so
determined.  If the difference between the amounts so determined shall exceed
ten percent (10%) of the lesser of such amounts, then such two appraisers shall
have 20 days to appoint a third appraiser, but if such appraisers fail to do so,
then either party may request the American Arbitration Association or any
successor organization thereto to appoint an appraiser within 20 days of such
request, and both parties shall be bound by any appointment so made within such
20 day period.  If no such appraiser shall have been appointed within such 20
days or within 90 days of the original request for a determination of Fair
Market Rental, whichever is earlier, either Landlord or Tenant may apply to any
court having jurisdiction to have such appointment made by such court.  Any
appraiser appointed by the original appraisers, by the American Arbitration
Association or by such court shall be instructed to determine the Fair Market
Rental within 30 days after appointment of such Appraiser.  The determination of
the appraiser which differs most in terms of dollar amount from the
determination of the other two appraisers shall be excluded, and 50% of the sum
of the remaining two determinations shall be final and binding upon Landlord and
Tenant as the Fair Market Rental for such interest.
This provision for determination by appraisal shall be specifically enforceable
to the extent such remedy is available under applicable law, and any
determination hereunder shall be final and binding upon the parties except as
otherwise provided by applicable law.  Landlord and Tenant shall share equally
the fees and expenses of Cushman & Wakefield.  If Cushman & Wakefield declines
such engagement, then Landlord and Tenant shall each pay the fees and expenses
of the appraiser appointed by it and their own legal fees, and each shall pay
one-half of the fees and expenses of the third appraiser and one-half of all
other cost and expenses incurred in connection with each appraisal.  If Cushman
& Wakefield is not engaged, then any consent or agreement by Landlord as to Fair
Market Rental shall be subject to the approval of Landlord’s Lender.
ARTICLE XXIV.                                
 


 
CONFIDENTIALITY
 
24.1. Confidentiality.  Landlord (and Landlord’s Lender) shall keep confidential
all sales reports and any other proprietary information delivered pursuant to
this Lease, (provided any such other proprietary information is clearly marked
by Tenant as confidential) (collectively, “Proprietary
Information”).  Notwithstanding the foregoing, Landlord’s Lender shall be
permitted to freely deliver Proprietary Information to such rating agencies,
loan servicers and securitization trustees, to prospective participants and
purchasers of Landlord’s Debt and interests therein and to prospective holders
of securities backed by Landlord’s Debt, and to its and their respective agents
and representatives provided that Landlord’s Lender shall inform such parties of
the confidential nature of such information and (ii) such party is not a
competitor of Guarantor or any Concept Subsidiary.  Tenant shall not identify
any specific Leased Property to which any Proprietary Information relates
(“Asset-Specific Proprietary Information”) unless requested by Landlord’s Lender
on behalf of holders or prospective holders of (a) mezzanine loans in respect of
Landlord or any interest therein or (b) the unrated or lower-rated securities
backed by Landlord’s Debt (collectively, “Requesting Parties”).  Landlord and
Landlord’s Lender shall be permitted to deliver Asset-Specific Proprietary
Information to Requesting Parties, provided that such person (i) executes a
commercially reasonable confidentiality and non-use agreement with respect to
such information for the benefit of Tenant and Landlord and (ii) is not a
business competitor of Guarantor or any Concept Subsidiary.
 
ARTICLE XXV.                                
 


 
ENVIRONMENTAL INDEMNITY
 
25.1. Environmental Indemnity Provisions.  Tenant hereby agrees to hold harmless
Landlord and Landlord’s Lender, any successors to their respective interests in
this Lease, and the respective directors, officers, employees and agents of any
of the foregoing from and against any losses, claims, damages (including
consequential damages), penalties, fines, liabilities (including strict
liability), costs (including cleanup and recovery costs), and expenses
(including expenses of litigation and attorneys’ fees) incurred by Landlord,
Landlord’s Lender or any other indemnitee or assessed against the Leased
Property by virtue of any claim or lien by any governmental or
quasi-governmental unit, body, or agency, or any third party, for cleanup costs
or other costs pursuant to any Environmental Laws, but only to the extent that
the same relate to activities or events occurring from and after the date hereof
through the expiration of the Term.  Tenant’s indemnity shall survive the
termination of this Lease, provided, however, Tenant shall have no indemnity
obligation with respect to (i) Hazardous Substances first introduced to the
Leased Property subsequent to the date that Tenant’s occupancy of the Leased
Property shall have fully terminated or (ii) Hazardous Substances introduced to
the Leased Property by Landlord, its successors and assigns.
 
ARTICLE XXVI.                                
 


 
MISCELLANEOUS
 
26.1. Survival of Claims.  Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Landlord
arising prior to any date of termination of this Lease shall survive such
termination.
 
26.2. Severability.  If any term or provision of this Lease or any application
thereof shall be invalid or unenforceable, the remainder of this Lease and any
other application of such term or provision shall not be affected thereby.
 
26.3. Maximum Permissible Rate.  If any late charges provided for in any
provision of this Lease are based upon a rate in excess of the maximum rate
permitted by applicable law, the parties agree that such charges shall be
determined at the maximum permissible rate.
 
26.4. Headings.  The headings in this Lease are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
26.5. Exculpation.  Landlord’s liability hereunder shall be limited solely to
its interest in the Leased Property, and no recourse under or in respect of this
Lease shall be had against any other assets of Landlord
whatsoever.  Furthermore, except as otherwise expressly provided herein, in no
event shall Landlord (original or successor) ever be liable to Tenant for any
indirect or consequential damages suffered by Tenant from whatever cause.
 
26.6. Exhibition of Leased Property.  Landlord and Landlord’s agent shall have
the right to enter the applicable Leased Property at all reasonable times during
usual business hours after reasonable notice for the purpose of exhibiting the
Leased Property to others.  Without limiting the generality of the foregoing,
for purposes of satisfying the requirements of Landlord’s Loan Documents or any
refinancing, sale or appraisal process, Landlord shall have the right (but not
the obligation) to conduct such inspections and audits of the Leased Property as
Landlord may desire, and for such purposes Tenant shall provide to Landlord and
its representatives access to the Leased Property and Tenant’s books and records
with respect to the Leased Property, subject to Article XXIV, at Tenant’s
corporate offices (or such other locations as such books and records are kept)
as reasonably necessary to audit Tenant’s compliance with its obligations
hereunder.  Such access shall be provided to Landlord during normal business
hours upon reasonable notice.  No such inspection or audit conducted by Landlord
or its representatives or any report resulting therefrom shall modify or reduce
in any way Tenant’s obligations under this Lease.
 
26.7. Entire Agreement.  This Lease contains the entire agreement between
Landlord and Tenant with respect to the subject matter hereof.
 
26.8. Governing Law.  This Lease shall be construed with respect to each Leased
Property under the substantive laws of the State of in which such Leased
Property is situated.
 
26.9. No Waiver.  No waiver of any condition or covenant herein contained, or of
any breach of any such condition or covenant, shall be held or taken to be a
waiver of any subsequent breach of such covenant or condition, or to permit or
excuse its continuance or any future breach thereof or of any condition or
covenant herein construed as a waiver of such default, or of Landlord’s right to
terminate this Lease or exercise any other remedy granted herein on account of
such existing default.
 
26.10. Successors and Assigns.  This Lease shall be binding upon and shall inure
to the benefit of the heirs, successors, personal representatives, and permitted
assigns of Landlord and Tenant.
 
26.11. Modifications in Writing.  This Lease may only be modified by a writing
signed by both Landlord and Tenant and, unless expressly permitted by Landlord’s
Loan Documents, any such modification shall not be effective until it is
consented to by Landlord’s Lender.  In addition, no amendment to this Lease that
requires the consent of Landlord's Lender shall be effective unless Guarantor
shall have affirmed in writing that the Guaranty shall continues in full force
and effect notwithstanding such amendment.
 
26.12. No Waiver.  No delay or omission by either party hereto to exercise any
right or power accruing upon any noncompliance or default by the other party
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.
 
26.13. Transfers.  Except as otherwise expressly provided in this Lease, Tenant
shall have no right to Transfer this Lease or Tenant’s leasehold interest in all
or any portion of the Leased Property or any direct interest in Tenant, or allow
a Guarantor Change of Control, without the prior written consent of
Landlord.  Notwithstanding anything herein to the contrary and without limiting
the generality of the foregoing, the following Transfers shall not require the
prior written consent of Landlord or Landlord’s Lender:
 
(i) a Transfer of interests in Guarantor or direct or indirect owner of
Guarantor not constituting a Guarantor Change of Control;
 
(ii) so long as Holdco Controls Guarantor, Tenant and Landlord, any Transfer of
direct or indirect interests in Holdco;
 
(iii) a Transfer of interests in any Sponsor;
 
(iv) a Transfer of interests in Tenant or any direct or indirect parent of
Tenant as a result of a merger or a Transfer of all or substantially all of the
assets of a direct or indirect owner of Tenant or any parent of Tenant to a
Permitted Transferee or Pre-Approved Transferee (and thereafter Transfers of
interests in any such transferee if it is publicly traded);
 
(v) a Transfer of any direct or indirect interests in Tenant or any direct or
indirect parent of Tenant, provided that subsequent to any such Transfer, more
than fifty-one percent (51%) percent of Tenant is owned directly or indirectly
by any one or more of the following:
 
(1)  
a Permitted Holder;

 
(2)  
a Permitted Transferee;

 
(3)  
a Pre-Approved Transferee;

 
(4)  
any Person that has been previously approved in writing by Landlord’s Lender and
any rating agencies required pursuant to Landlord’s Loan Documents;

 
(5)  
an investment fund, limited liability company, limited partnership or general
partnership with committed capital of at least $1,000,000,000 where a Permitted
Fund Manager acts as the general partner, managing member or fund manager and at
least 51% of the equity interests in such Permitted Fund Manager are owned,
directly or indirectly, by any of the Persons listed above; and

 
(6)  
any successor by merger with respect to or transferee of all or substantially
all of the assets of any of the foregoing;

 
(vi) a pledge or encumbrance of interests in Tenant or any direct or indirect
parent of Tenant and any Transfer of such interests in realization upon such
pledge or encumbrance, provided not less than fifty-one percent (51%) of such
transferee is owned by an entity described in Section 26.13(v), above;
 
(vii) a pledge or encumbrance of direct or indirect interests in Holdco as
security for a loan secured by all or substantially all of the assets of the
owner of the interests in Holdco (provided that such interests in Holdco do not
constitute more than 25% of such owner's net worth) and any Transfer of such
interests in realization upon such pledge or encumbrance, provided such Transfer
does not result in less than fifty-one percent (51%) percent of the direct or
indirect interests in Guarantor being owned by a Person described in Section
26.13(v) above;
 
(viii) a Transfer of direct or indirect interests in any person that holds an
indirect interest in Tenant that is either (A) publicly traded or (B) an
“umbrella partnership” in which a publicly traded REIT is the general partner;
 
(ix) a Transfer in connection with a Qualifying IPO (and any subsequent
Transfers made in the public market);
 
(x) a Transfer permitted under the Guarantor Facility, including the pledge,
foreclosure of pledge (or deed-in-lieu thereof), or other exercise of remedies
as set forth in the Guarantor Facility; or
 
(xi) any other Transfer of a direct or indirect interest in Tenant, Guarantor or
Holdco permitted under Landlord’s Loan Documents or not otherwise expressly
requiring Landlord’s consent under this Lease.
 
26.14. Third Party Beneficiaries.   Nothing in this Lease shall be deemed to
create any right in any Person (other than the Landlord’s Lender to the extent
provided herein) not a party hereto, and this Lease shall not be construed in
any respect to be a contract in whole or in part for the benefit of any third
Person (other than the Landlord’s Lender to the extent provided herein). It is
expressly understood and agreed that Landlord’s Lender is and shall be a third
party beneficiary of this Lease.
 
26.15. Waiver of Landlord’s Lien.  Landlord hereby waives any statutory or
common-law “landlord’s lien” or other lien or security interest on or in
Tenant’s Personalty to secure Tenant’s obligations under this Lease.  Landlord
agrees to execute and deliver to Tenant or Tenant’s lender reasonable
documentation confirming that Landlord has not and will not claim a lien on any
such property, and further, that Landlord will permit such lender access to the
Leased Property in order to secure any such property Tenant may have offered as
collateral.
 
26.16. Litigation Costs.  If either Landlord or Tenant commences any action or
other proceeding to enforce such party’s rights hereunder, the party
substantially prevailing in such action or proceeding shall be entitled, in
addition to any award for damages or costs hereunder, to an award of its
Litigation Costs.
 
ARTICLE XXVII.                                
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  Landlord and Tenant shall, promptly upon the request
of either enter into a short form memorandum of this Lease, in form suitable for
recording under the laws of the state in which the applicable Leased Property is
located, in which reference to this Lease, and all options contained therein,
shall be made.  Tenant shall pay all costs and expenses of recording such
Memorandum of Lease.
 
27.2. Estoppels.
 
(a) Tenant Estoppels.  Tenant agrees that it shall, at any time and from time to
time (but not more than four (4) times in any calendar year) upon not less than
ten (10) business days’ prior notice by Landlord, execute, acknowledge and
deliver to Landlord a statement in writing certifying that this Lease is
unmodified and in full force and effect (or if there have been any
modifications, that the Lease is in full force and effect as modified and
stating the modifications), the Base Rent and Additional Charges payable
directly to Landlord hereunder and the dates to which the Base Rent and
Scheduled Additional Payments payable to Landlord have been paid, that the
address for notices to be sent to Tenant is as set forth in this Lease, stating
whether or not Landlord is, to Tenant’s knowledge, in default in keeping,
observing or performing any term, covenant, agreement, provision, condition or
limitation contained in this Lease and, if in default, specifying each such
default, the commencement date and expiration date for the current term, that
Tenant is in possession of the Leased Property, and any other matters reasonably
requested by Landlord; it being intended that any such statement delivered
pursuant to this Section 27.2(a) may be relied upon by Landlord or any
prospective purchaser of the Leased Property or any mortgagee thereof or any
assignee of any mortgagee upon the Leased Property.
 
(b) Landlord Estoppels.  Landlord agrees that it shall, at any time and from
time to time (but not more than four (4) times in any calendar year) upon not
less than ten (10) business days’ prior notice by Tenant, execute, acknowledge
and deliver to Tenant a statement in writing certifying that this Lease is
unmodified and in full force and effect (or if there have been any
modifications, that the Lease is in full force and effect as modified and
stating the modifications), the Base Rent and Additional Charges payable
directly to Landlord hereunder and the dates to which the Base Rent and such
Additional Charges have been paid, that the address for notices to be sent to
Landlord is as set forth in this Lease, stating whether or not, to Landlord’s
knowledge, Tenant is in default in keeping, observing or performing any term,
covenant, agreement, provision, condition or limitation contained in this Lease
and, if in default, specifying each such default, the commencement date and
expiration date for the current term, that Tenant is in possession of the Leased
Property, and any other matters reasonably requested by Tenant; it being
intended that any such statement delivered pursuant to this Section 27.2(b) may
be relied upon by Tenant or any prospective assignee, subtenant or Transferee of
Tenant.
 
ARTICLE XXVIII.                                
 


 
TRUE LEASE
 
28.1. True Lease.   Landlord and Tenant intend that this Lease be a true lease
that affords the parties hereto the rights and remedies of landlord and tenant
hereunder and does not represent a financing arrangement.
 
28.2. Acknowledgment of Law.   This Lease is not an attempt by Landlord or
Tenant to evade the operation of any aspect of the law applicable to any of the
Leased Property.
 
[remainder of page intentionally left blank]
 
ITNESS WHEREOF, the parties hereto have caused this Lease to be duly executed as
of the day and year first written above.
 
[Signature blocks to be attached separately.]
 





                 
Witness #1 as to Leased Property in CT:
     
LANDLORD:
     
/s/ Annmarie Pavone
 
     
PRIVATE RESTAURANT PROPERTIES,
Name:
 
Annmarie Pavone
     
LLC, a Delaware limited liability company
                     
By:
 
/s/ Richard Renninger
 
Witness #2 as to Leased Property in CT:
     
Name:
 
Richard Renninger
           
Title:
 
Senior Vice President of Real Estate
/s/ Edward Townsend
 
           
Name:
 
Edward Townsend
                         
TENANT:
Acknowledgement:
                   
PRIVATE RESTAURANT MASTER
For the Tenant:
     
LESSEE, LLC, a Delaware limited liability company
     
State of New York
       
County of Bronx
                   
The foregoing instrument was acknowledged before me this 11, day of April, 2007
by Karen Bremer of Private Restaurant Master Lessee, LLC, a Delaware limited
liability company, on behalf of the limited liability company, as the free act
and deed of the limited liability company and his/her free act and deed as
                                .
     
By:
 
/s/ Karen Bremer
 
     
Name:
 
Karen Bremer
     
Title:
 
Vice President of Real Estate
                                           
/s/ Natasha Frazer
 
           
Notary Public
                   
For the Landlord:
                   
State of New York
           
County of New York
                   
The foregoing instrument was acknowledged before me this 11, day of April, 2007
by Richard Renninger of Private Restaurant Properties, LLC, a Delaware limited
liability company, on behalf of the limited liability company, as the free act
and deed of the limited liability company and his/her free act and deed as
                                .
                   
/s/ Wendy A. Reynolds
 
           
Notary Public
           





10371279_5.DOC
 
 
 
 
 
FIRST AMENDMENT TO MASTER LEASE AGREEMENT
 
This FIRST AMENDMENT TO MASTER LEASE AGREEMENT (this “Amendment”), is dated,
made and effective as of September 15, 2007 by and between Private Restaurant
Properties, LLC (“Landlord”), a Delaware limited liability company, having
offices at 2202 N. West Shore Boulevard, 5th Floor, Suite No. 470A, Tampa, FL
33607 Attention: Chief Financial Officer, and Private Restaurant Master Lessee,
LLC, a Delaware limited liability company (“Tenant”), having its principal
offices at 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL 33607,
Attention: Chief Financial Officer.
 
RECITALS
 
WHEREAS, Landlord and Tenant entered into that certain Master Lease Agreement
dated as of June 14, 2007 (the “Master Lease”) with respect to the premises
therein contained; and
 
WHEREAS, Landlord and Tenant desire to modify certain terms of the Master Lease
as set forth herein;
 
NOW THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant do hereby agree as follows:
 
1.
Incorporation of Recitals; Defined Terms. The recitals to this Amendment are
incorporated herein by reference as if fully set forth herein. Capitalized terms
defined in the Master Lease used but not defined herein are used herein as so
defined.

 
2.
Amendments. The Master Lease is hereby amended as follows:

 

 
(a)
Section 1.3(d) of is hereby amended and restated in its entirety as follows:

 
“(d) In addition to the foregoing, if a Leased Property shall not be open for
business such that it would be characterized as a Go Dark Leased Property, then
Tenant shall be obligated to request a termination of such Leased Property in
accordance with and subject to the conditions and provisions of Section 1.3(a).
Further, if a Leased Property is a Go Dark Purchase Option Property and if the
restaurant on such Leased Property shall not be open for business such that it
would trigger (assuming the passage of time or the giving of notice, or both) a
purchase right, option, termination right or recapture right at such Leased
Property, then Tenant shall be obligated to request a termination of such Leased
Property in accordance with and subject to the conditions of the provisions of
this Section 1.3, unless the holder of such right has waived its right of first
offer, right of first refusal or other rights.”



 
(b)
The definition of Go Dark Limit in Section 2.1 is hereby deleted.

 

 
(c)
The definition of Material Sublease in Section 2.1 is hereby amended and
restated in its entirety as follows:

 
“Material Sublease: Any Sublease (but not including any Concept Sublease or RLP
Sublease) to a single Tenant covering the lesser of (a) 3,000 or more square
feet or (b) more than 50% of the square feet, in either case, of the rentable
area of the improvements located on any individual Leased Property.”
 

 
(d)
Section 8.2(b)(ii) is hereby amended and restated in its entirety as follows:

 
“(ii) without the consent of Landlord, Tenant may sublet all or any part of any
one or more Leased Properties to one or more Persons (A) in the normal course of
the Primary Intended Use, (B) to concessionaires or other third party users or
operators of portions of the Leased Property in furtherance of the Primary
Intended Use, (C) for such uses as are not otherwise prohibited hereunder under
Subleases that are not Material Subleases, (D) for such uses as are not
otherwise prohibited hereunder under Subleases that are Material Subleases until
such time as the Material Sublease Approval Threshold is reached, and
(E) subject to the provisions and restrictions, limitations and requirements
that are applicable to the leasing or subleasing of any Leased Property that are
provided in Landlord’s Loan Documents, for such other uses as are not otherwise
prohibited hereunder; and”
 
3.
Ratification and Confirmation. Except as amended hereby, the Master Lease
remains unmodified. As amended hereby, the Master Lease is hereby ratified and
confirmed and continues in full force and effect.

 
4.
Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original but all of which shall constitute one
document.

 
[Signatures begin on next page.]
 
-2-


IN WITNESS WHEREOF, the parties hereto have caused this Lease to be duly
executed as of the day and year first written above.
 

                 
Witness #1 as to Leased Property in CT:
     
LANDLORD:
         
/s/ Mary T. Mazurek
 
     
PRIVATE RESTAURANT PROPERTIES,
 
Name:
 
Mary T. Mazurek
     
LLC, a Delaware limited liability company
       
Witness #2 as to Leased Property in CT:
                   
/s/ Meagan Cavanaugh
 
     
By:
 
/s/ Joseph Kadow
 
 
Name:
 
Meagan Cavanaugh
     
Name:
 
Joseph Kadow
           
Title:
 
Authorized Person
         
Acknowledgements:
                       
For the Tenant:
                     
TENANT:
 
State of Florida
         
County of Hillsborough
     
PRIVATE RESTAURANT MASTER
LESSEE, LLC, a Delaware limited liability company
 
 
The foregoing instrument was acknowledged before me this 27, day of Sept., 2007
by Joseph J. Kadow of Private Restaurant Master Lessee, LLC, a Delaware limited
liability company, on behalf of the limited liability company, as the free act
and deed of the limited liability company and his/her free act and deed as auth.
rep..
             
By:
 
/s/ Joseph Kadow
 
       
Name:
 
Joseph Kadow
       
Title:
 
Authorized Person
           
Norma P. DeGuenther
             
Notary Public
                       
For the Landlord:
                       
State of Florida
             
County of Hillsborough
                       
The foregoing instrument was acknowledged before me this 27, day of Sept., 2007
by Joseph J. Kadow of Private Restaurant Properties, LLC, a Delaware limited
liability company, on behalf of the limited liability company, as the free act
and deed of the limited liability company and his/her free act and deed as auth.
rep..
                       
Norma P. DeGuenther
             
Notary Public
             

 
[First Amendment to Master Lease]


The undersigned, the Guarantor of the above-referenced Master Lease,
hereby consents to the foregoing First Amendment to Master Lease:
 

     
OSI RESTAURANT PARTNERS, LLC
   
By:
 
/s/ Authorized Signatory
 
Name:
 
Authorized Signatory
Title:
   

 
[First Amendment to Master Lease]


The undersigned, the Landlord’s Lender as defined in the above-referenced Master
Lease,
hereby consents to the foregoing First Amendment to Master Lease:
 

     
GERMAN AMERICAN CAPITAL CORPORATION,
a Maryland corporation
   
By:
 
/s/ John K. Beacham
 
Name:
 
John K. Beacham
Title:
 
Vice President
   
By:
 
/s/ Boris Zhuravel
 
Name:
 
Boris Zhuravel
Title:
 
Vice President
 
BANK OF AMERICA, N.A.,
a national banking association
   
By:
 
/s/ Jeffery B. Hoyle
 
Name:
 
Jeffery B. Hoyle
Title:
 
Managing Director

 
[First Amendment to Master Lease]


10371279_5.DOC                                                                  --
 
 
 
 




Exhibit A


Legal Descriptions




See Paper Filing.
IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS EXHIBIT A IS FILED IN PAPER
PURSUANT TO A CONTINUING HARDSHIP EXEMPTION.




 
 
 
 




 


 
EXHIBIT B – Allocated Individual Applicable Amounts and Release
Amounts  (Confidential)
 




 
 
EXHIBIT B
 
APPLICABLE AMOUNTS, RELEASE AMOUNTS AND BASE RENT REDUCTIONS
 

 
Store No.
Concept
Address
City
State
Zip
Applicable Amount
[***]
 Release Amount
[***]
 Base Rent Reduction Amount using [***]
 Base Rent Reduction Amount using [***]
 Base Rent Reduction Amount using [***]
311
Outback Steakhouse
5605 West Bell Road
 Glendale
AZ
85308
[***]
[***]
[***]
[***]
[***]
312
Outback Steakhouse
4871 East Grant Road
 Tucson
AZ
85712
[***]
[***]
[***]
[***]
[***]
314
Outback Steakhouse
1650 South Clearview
 Mesa
AZ
85208
[***]
[***]
[***]
[***]
[***]
316
Outback Steakhouse
1080 North 54th Street
 Chandler
AZ
85226
[***]
[***]
[***]
[***]
[***]
317
Outback Steakhouse
2600 East Lucky Lane
 Flagstaff
AZ
86004
[***]
[***]
[***]
[***]
[***]
318
Outback Steakhouse
2820 North 75th Avenue
 Phoenix
AZ
85035
[***]
[***]
[***]
[***]
[***]
323
Outback Steakhouse
14225 West Grand Avenue
 Surprise
AZ
85374
[***]
[***]
[***]
[***]
[***]
324
Outback Steakhouse
9801 North Black Canyon Highway
 Phoenix
AZ
85021
[***]
[***]
[***]
[***]
[***]
325
Outback Steakhouse
99 South Highway 92
 Sierra Vista
AZ
85635
[***]
[***]
[***]
[***]
[***]
326
Outback Steakhouse
1830 East McKellips
 Mesa
AZ
85203
[***]
[***]
[***]
[***]
[***]
452
Outback Steakhouse
6800 Rogers Avenue
 Ft. Smith
AR
72903
[***]
[***]
[***]
[***]
[***]
453
Outback Steakhouse
2310 Sanders Street
 Conway
AR
72032
[***]
[***]
[***]
[***]
[***]
455
Outback Steakhouse
4509 W. Poplar Street
 Rogers
AR
72758
[***]
[***]
[***]
[***]
[***]
601
Carrabba's Italian Grill
7401 West 92nd Avenue
 Westminster
CO
80021
[***]
[***]
[***]
[***]
[***]
602
Carrabba's Italian Grill
2815 Geyser Drive
 Colorado Springs
CO
80906
[***]
[***]
[***]
[***]
[***]
605
Carrabba's Italian Grill
1212 Oakridge Drive East
 Fort Collins
CO
80525
[***]
[***]
[***]
[***]
[***]
606
Carrabba's Italian Grill
2088 South Abilene Street
 Aurora
CO
80014
[***]
[***]
[***]
[***]
[***]
608
Carrabba's Italian Grill
575 South McCaslin Boulevard
 Louisville
CO
80027
[***]
[***]
[***]
[***]
[***]
611
Outback Steakhouse
9329 North Sheridan Boulevard
 Westminster
CO
80031
[***]
[***]
[***]
[***]
[***]
612
Outback Steakhouse
7065 Commerce Center Drive
 Colorado Springs
CO
80919
[***]
[***]
[***]
[***]
[***]
613
Outback Steakhouse
807 East Harmony Road
 Ft. Collins
CO
80525
[***]
[***]
[***]
[***]
[***]
614
Outback Steakhouse
15 West Springer Drive
 Highlands Ranch
CO
80129
[***]
[***]
[***]
[***]
[***]
615
Outback Steakhouse
497 120th Avenue
 Thornton
CO
80233
[***]
[***]
[***]
[***]
[***]
616
Outback Steakhouse
988 Dillon Road
 Louisville
CO
80027
[***]
[***]
[***]
[***]
[***]
617
Outback Steakhouse
2825 Geyser Drive
 Colorado Springs
CO
80906
[***]
[***]
[***]
[***]
[***]
618
Outback Steakhouse
10443 East Costilla Avenue
 Centennial
CO
80112
[***]
[***]
[***]
[***]
[***]
619
Outback Steakhouse
2066 South Abilene Street
 Aurora
CO
80014
[***]
[***]
[***]
[***]
[***]
624
Outback Steakhouse
16301 East 40th Avenue
 Denver
CO
80239
[***]
[***]
[***]
[***]
[***]
627
Outback Steakhouse
4650 Centerplace Drive
 Greeley
CO
80634
[***]
[***]
[***]
[***]
[***]
628
Outback Steakhouse
1315 Dry Creek Road
 Longmont
CO
80501
[***]
[***]
[***]
[***]
[***]
704
Bonefish Grill
7611 Somerset Crossing Drive
 Gainesville
VA
20155
[***]
[***]
[***]
[***]
[***]
1001
Carrabba's Italian Grill
12990 Cleveland Avenue
 Ft. Myers
FL
33907
[***]
[***]
[***]
[***]
[***]
1002
Carrabba's Italian Grill
4320 North Tamiami Trail
 Naples
FL
34103
[***]
[***]
[***]
[***]
[***]
1004
Carrabba's Italian Grill
700 North Dale Mabry Highway
 Tampa
FL
33609
[***]
[***]
[***]
[***]
[***]
1006
Carrabba's Italian Grill
2244 Palm Beach Lakes Boulevard
 West Palm Beach
FL
33409
[***]
[***]
[***]
[***]
[***]
1008
Carrabba's Italian Grill
2700 SE Federal Highway
 Stuart
FL
34994
[***]
[***]
[***]
[***]
[***]
1022
Outback Steakhouse
3215 SW College Road
 Ocala
FL
34474
[***]
[***]
[***]
[***]
[***]
1023
Outback Steakhouse
11308 North 56th Street
 Temple Terrace
FL
33617
[***]
[***]
[***]
[***]
[***]
1024
Outback Steakhouse
6390 North Lockwood Ridge Road
 Sarasota
FL
34243
[***]
[***]
[***]
[***]
[***]
1025
Outback Steakhouse
170 Cypress Gardens Boulevard
Winter Haven
FL
33880
[***]
[***]
[***]
[***]
[***]
1026
Outback Steakhouse
1481 Tamiami Trail
 Port Charlotte
FL
33948
[***]
[***]
[***]
[***]
[***]
1027
Outback Steakhouse
1642 NE Pine Island Road
 Cape Coral
FL
33903
[***]
[***]
[***]
[***]
[***]
1028
Outback Steakhouse
4902 Commercial Way
 Spring Hill
FL
34606
[***]
[***]
[***]
[***]
[***]
1029
Outback Steakhouse
5710 Oakley Boulevard
 Wesley Chapel
FL
33544
[***]
[***]
[***]
[***]
[***]
1030
Outback Steakhouse
9773 San Jose Boulevard
 Jacksonville
FL
32257
[***]
[***]
[***]
[***]
[***]
1031
Outback Steakhouse
3760 South 3rd Street
 Jacksonville Beach
FL
32250
[***]
[***]
[***]
[***]
[***]
1033
Outback Steakhouse
1775 Wells Road
 Orange Park
FL
32073
[***]
[***]
[***]
[***]
[***]
1034
Outback Steakhouse
245 State Road 312
 St. Augustine
FL
32086
[***]
[***]
[***]
[***]
[***]
1035
Outback Steakhouse
1820 Raymond Diehl Road
 Tallahassee
FL
32308
[***]
[***]
[***]
[***]
[***]
1036
Outback Steakhouse
861 W. 23rd Street
 Panama City
FL
32405
[***]
[***]
[***]
[***]
[***]
1039
Outback Steakhouse
8145 Pointe Meadows Way
 Jacksonville
FL
32256
[***]
[***]
[***]
[***]
[***]
1060
Outback Steakhouse
4845 South Kirkman Road
 Orlando
FL
32811
[***]
[***]
[***]
[***]
[***]
1061
Outback Steakhouse
180 Hickman Drive
 Sanford
FL
32771
[***]
[***]
[***]
[***]
[***]
1063
Outback Steakhouse
9600 U.S. Highway 441
 Leesburg
FL
34788
[***]
[***]
[***]
[***]
[***]
1101
Carrabba's Italian Grill
3913 River Place Drive
 Macon
GA
31210
[***]
[***]
[***]
[***]
[***]
1102
Carrabba's Italian Grill
1160 Ernest Barrett Parkway
 Kennesaw
GA
30144
[***]
[***]
[***]
[***]
[***]
1108
Carrabba's Italian Grill
1887 Mt. Zion Road
 Morrow
GA
30260
[***]
[***]
[***]
[***]
[***]
1116
Outback Steakhouse
3585 Atlanta Highway
 Athens
GA
30606
[***]
[***]
[***]
[***]
[***]
1119
Outback Steakhouse
810 Ernest Barrett Parkway
 Kennesaw
GA
30144
[***]
[***]
[***]
[***]
[***]
1120
Outback Steakhouse
6331 Douglas Boulevard
 Douglasville
GA
30135
[***]
[***]
[***]
[***]
[***]
1121
Outback Steakhouse
1188 Dogwood Drive
 Conyers
GA
30012
[***]
[***]
[***]
[***]
[***]
1122
Outback Steakhouse
145 Gwinco Boulevard
 Suwanee
GA
30024
[***]
[***]
[***]
[***]
[***]
1123
Outback Steakhouse
655 Douglasville Highway
 Gainesville
GA
30501
[***]
[***]
[***]
[***]
[***]
1124
Outback Steakhouse
995 N. Peachtree Parkway
 Peachtree City
GA
30269
[***]
[***]
[***]
[***]
[***]
1125
Outback Steakhouse
3 Reinhardt College Parkway
 Canton
GA
30114
[***]
[***]
[***]
[***]
[***]
1133
Outback Steakhouse
11196 Abercorn Expressway
 Savannah
GA
31419
[***]
[***]
[***]
[***]
[***]
1134
Outback Steakhouse
823 North Westover Boulevard
 Albany
GA
31707
[***]
[***]
[***]
[***]
[***]
1135
Outback Steakhouse
1824 Club House Drive
 Valdosta
GA
31601
[***]
[***]
[***]
[***]
[***]
1137
Outback Steakhouse
3088 Watson Boulevard
 Warner Robins
GA
31093
[***]
[***]
[***]
[***]
[***]
1170
Outback Steakhouse
200 North Park Court
 Stockbridge
GA
30281
[***]
[***]
[***]
[***]
[***]
1172
Outback Steakhouse
2345 East West Connector SW
 Austell
GA
30106
[***]
[***]
[***]
[***]
[***]
1201
Bonefish Grill
18375 Bluemound Road
 Brookfield
WI
53045
[***]
[***]
[***]
[***]
[***]
1264
Outback Steakhouse
2925 Ross Clark Circle
 Dothan
AL
36301
[***]
[***]
[***]
[***]
[***]
1266
Outback Steakhouse
196 Springbranch Road
 Oxford
AL
36203
[***]
[***]
[***]
[***]
[***]
1410
Outback Steakhouse
2005 River Oaks Drive
 Calumet City
IL
60409
[***]
[***]
[***]
[***]
[***]
1411
Outback Steakhouse
720 West Lake Cook Road
 Buffalo Grove
IL
60089
[***]
[***]
[***]
[***]
[***]
1412
Outback Steakhouse
216 East Golf Road
 Schaumburg
IL
60173
[***]
[***]
[***]
[***]
[***]
1413
Outback Steakhouse
50 East Loop Road
 Wheaton
IL
60187
[***]
[***]
[***]
[***]
[***]
1414
Outback Steakhouse
2855 West Ogden Avenue
 Naperville
IL
60540
[***]
[***]
[***]
[***]
[***]
1416
Outback Steakhouse
15608 S. Harlem Avenue
 Orland Park
IL
60462
[***]
[***]
[***]
[***]
[***]
1418
Outback Steakhouse
6007 E. State Street
 Rockford
IL
61108
[***]
[***]
[***]
[***]
[***]
1419
Outback Steakhouse
5652 Northridge Drive
 Gurnee
IL
60031
[***]
[***]
[***]
[***]
[***]
1424
Outback Steakhouse
3241 Chicagoland Circle
 Joliet
IL
60431
[***]
[***]
[***]
[***]
[***]
1450
Outback Steakhouse
4390 Illinois Street
 Swansea
IL
62226
[***]
[***]
[***]
[***]
[***]
1452
Outback Steakhouse
2402 N. Prospect Avenue
 Champaign
IL
61822
[***]
[***]
[***]
[***]
[***]
1453
Outback Steakhouse
3201 Horizon Drive
 Springfield
IL
62703
[***]
[***]
[***]
[***]
[***]
1516
Outback Steakhouse
3201 West 3rd Street
 Bloomington
IN
47404
[***]
[***]
[***]
[***]
[***]
1518
Outback Steakhouse
3660 State Road 26
 Lafayette
IN
47905
[***]
[***]
[***]
[***]
[***]
1519
Outback Steakhouse
7201 E Indiana Street
 Evansville
IN
47715
[***]
[***]
[***]
[***]
[***]
1520
Outback Steakhouse
2315 Post Road
 Indianapolis
IN
46219
[***]
[***]
[***]
[***]
[***]
1521
Outback Steakhouse
3730 S. Reed Rd.
 Kokomo
IN
46902
[***]
[***]
[***]
[***]
[***]
1522
Outback Steakhouse
3401 N. Granville Ave.
 Muncie
IN
47303
[***]
[***]
[***]
[***]
[***]
1525
Outback Steakhouse
5455 Coventry Ln.
 Ft. Wayne
IN
46804
[***]
[***]
[***]
[***]
[***]
1550
Outback Steakhouse
8110 Georgia Street
 Merrillville
IN
46410
[***]
[***]
[***]
[***]
[***]
1601
Fleming's Prime Steakhouse & Wine Bar
191 Inverness Drive West
 Englewood
CO
80112
[***]
[***]
[***]
[***]
[***]
1611
Outback Steakhouse
3939 1st Avenue SE
 Cedar Rapids
IA
52402
[***]
[***]
[***]
[***]
[***]
1614
Outback Steakhouse
4500 Southern Hills Drive
 Sioux City
IA
51106
[***]
[***]
[***]
[***]
[***]
1714
Outback Steakhouse
6870 Johnson Drive
 Mission
KS
66202
[***]
[***]
[***]
[***]
[***]
1715
Outback Steakhouse
233 S. Ridge Road
 Wichita
KS
67212
[***]
[***]
[***]
[***]
[***]
1716
Outback Steakhouse
15430 South Rogers Road
 Olathe
KS
66062
[***]
[***]
[***]
[***]
[***]
1813
Outback Steakhouse
6520 Signature Drive
 Louisville
KY
40213
[***]
[***]
[***]
[***]
[***]
1851
Outback Steakhouse
3260 Scottsville Rd.
 Bowling Green
KY
42104
[***]
[***]
[***]
[***]
[***]
1895
Outback Steakhouse
1957 Bryant Rd.
 Lexington
KY
40509
[***]
[***]
[***]
[***]
[***]
1901
Outback Steakhouse
2415 S. Acadian Thruway
 Baton Rouge
LA
70808
[***]
[***]
[***]
[***]
[***]
1902
Outback Steakhouse
5280 Jones Creek Road
 Baton Rouge
LA
70817
[***]
[***]
[***]
[***]
[***]
1912
Outback Steakhouse
830 East I-10 Service Road
 Slidell
LA
70461
[***]
[***]
[***]
[***]
[***]
1913
Outback Steakhouse
1601 Barataria Blvd.
 Marrero
LA
70072
[***]
[***]
[***]
[***]
[***]
1914
Outback Steakhouse
60 Park Place Drive
 Covington
LA
70433
[***]
[***]
[***]
[***]
[***]
1921
Outback Steakhouse
1600 W. Pinhook Drive
 Lafayette
LA
70508
[***]
[***]
[***]
[***]
[***]
1931
Outback Steakhouse
8825 Line Avenue
 Shreveport
LA
71106
[***]
[***]
[***]
[***]
[***]
1941
Outback Steakhouse
2616 Derek Drive
 Lake Charles
LA
70607
[***]
[***]
[***]
[***]
[***]
1951
Outback Steakhouse
305 West Constitution
 West Monroe
LA
71292
[***]
[***]
[***]
[***]
[***]
1961
Outback Steakhouse
2715 Village Lane
 Bossier City
LA
71112
[***]
[***]
[***]
[***]
[***]
1971
Outback Steakhouse
3217 South MacArthur Drive
 Alexandria
LA
71301
[***]
[***]
[***]
[***]
[***]
2001
Fleming's Prime Steakhouse & Wine Bar
4322 West Boy Scout Boulevard
 Tampa
FL
33607
[***]
[***]
[***]
[***]
[***]
2010
Outback Steakhouse
4220 South Tamiami Trail
 Venice
FL
34293
[***]
[***]
[***]
[***]
[***]
2011
Outback Steakhouse
921 North U.S. Highway 27
 Sebring
FL
33870
[***]
[***]
[***]
[***]
[***]
2014
Outback Steakhouse
1203 Townsgate Court
 Plant City
FL
33563
[***]
[***]
[***]
[***]
[***]
2015
Outback Steakhouse
2225 Highway 44 West
 Inverness
FL
34453
[***]
[***]
[***]
[***]
[***]
2017
Outback Steakhouse
11950 Sheldon Road
 Citrus Park
FL
33626
[***]
[***]
[***]
[***]
[***]
2134
Outback Steakhouse
3020 Crain Highway
 Waldorf
MD
20601
[***]
[***]
[***]
[***]
[***]
2139
Outback Steakhouse
4420 Long Gate Parkway
 Ellicott City
MD
21043
[***]
[***]
[***]
[***]
[***]
2144
Outback Steakhouse
9960 Lottsford Court
 Largo
MD
20774
[***]
[***]
[***]
[***]
[***]
2314
Outback Steakhouse
15765 Eureka Road
 Southgate
MI
48195
[***]
[***]
[***]
[***]
[***]
2315
Outback Steakhouse
3650 28th Street SE
 Kentwood
MI
49512
[***]
[***]
[***]
[***]
[***]
2319
Outback Steakhouse
2468 Tittabawassee Road
 Saginaw
MI
48604
[***]
[***]
[***]
[***]
[***]
2320
Outback Steakhouse
1515 W. 14 Mile Road
 Madison Heights
MI
48071
[***]
[***]
[***]
[***]
[***]
2321
Outback Steakhouse
1501 Boardman Road
 Jackson
MI
49202
[***]
[***]
[***]
[***]
[***]
2325
Outback Steakhouse
6435 Dixie Highway
 Clarkston
MI
48346
[***]
[***]
[***]
[***]
[***]
2326
Outback Steakhouse
7873 Conference Center Drive
 Brighton
MI
48114
[***]
[***]
[***]
[***]
[***]
2411
Outback Steakhouse
8880 Springbrook Dr. NW
 Coon Rapids
MN
55433
[***]
[***]
[***]
[***]
[***]
2415
Outback Steakhouse
5723 Bishop Avenue
 Inver Grove Heights
MN
55076
[***]
[***]
[***]
[***]
[***]
2420
Outback Steakhouse
4255 Haines Road
 Hermantown
MN
80014
[***]
[***]
[***]
[***]
[***]
2503
Roy's Restaurant
71959 Highway 111
 Rancho Mirage
CA
92270
[***]
[***]
[***]
[***]
[***]
2619
Outback Steakhouse
3110 East 36th Street
 Joplin
MO
64804
[***]
[***]
[***]
[***]
[***]
2652
Outback Steakhouse
1731 NE Douglas Street
 Lee's Summit
MO
64086
[***]
[***]
[***]
[***]
[***]
3002
Roy's Restaurant
4342 West Boy Scout Boulevard
 Tampa
FL
33607
[***]
[***]
[***]
[***]
[***]
3101
Carrabba's Italian Grill
4650 Route 42
 Turnersville
NJ
08012
[***]
[***]
[***]
[***]
[***]
3102
Carrabba's Italian Grill
500 Route 38
 Maple Shade
NJ
08052
[***]
[***]
[***]
[***]
[***]
3110
Outback Steakhouse
230 Lake Drive East
 Cherry Hill
NJ
08002
[***]
[***]
[***]
[***]
[***]
3114
Outback Steakhouse
1397 US Route 9 North
 Old Bridge
NJ
08857
[***]
[***]
[***]
[***]
[***]
3116
Outback Steakhouse
4600 Route 42
 Turnersville
NJ
08012
[***]
[***]
[***]
[***]
[***]
3117
Outback Steakhouse
98 US Route 22 West
 Greenbrook
NJ
08812
[***]
[***]
[***]
[***]
[***]
3120
Outback Steakhouse
Klockner Road @ Route 130
 Hamilton
NJ
08619
[***]
[***]
[***]
[***]
[***]
3122
Outback Steakhouse
901 Route 73 South
 Marlton (formerly Evesham)
NJ
08053
[***]
[***]
[***]
[***]
[***]
3211
Outback Steakhouse
4141 South Pecos Road
 Las Vegas
NV
89121
[***]
[***]
[***]
[***]
[***]
3212
Outback Steakhouse
1950 North Rainbow Boulevard
 Las Vegas
NV
89108
[***]
[***]
[***]
[***]
[***]
3213
Outback Steakhouse
4423 East Sunset Road
 Henderson
NV
89014
[***]
[***]
[***]
[***]
[***]
3214
Outback Steakhouse
8671 West Sahara Avenue
 Las Vegas
NV
89117
[***]
[***]
[***]
[***]
[***]
3215
Outback Steakhouse
3645 S. Virginia Street
 Reno
NV
89502
[***]
[***]
[***]
[***]
[***]
3217
Outback Steakhouse
2625 West Craig Road
 N. Las Vegas
NV
89032
[***]
[***]
[***]
[***]
[***]
3220
Outback Steakhouse
7380 South Las Vegas Boulevard
 S. Las Vegas
NV
89123
[***]
[***]
[***]
[***]
[***]
3357
Outback Steakhouse
3112 Erie Boulevard
Dewitt
NY
13214
[***]
[***]
[***]
[***]
[***]
3402
Carrabba's Italian Grill
10400 E. Independence Boulevard
 Matthews
NC
28105
[***]
[***]
[***]
[***]
[***]
3403
Carrabba's Italian Grill
16408 Northcross Drive
 Huntersville
NC
28078
[***]
[***]
[***]
[***]
[***]
3420
Carrabba's Italian Grill
4821 Capital Boulevard
 Raleigh
NC
27616
[***]
[***]
[***]
[***]
[***]
3444
Outback Steakhouse
302 S. College Road
 Wilmington
NC
28403
[***]
[***]
[***]
[***]
[***]
3446
Outback Steakhouse
3550 Mount Moriah Road
 Durham
NC
27707
[***]
[***]
[***]
[***]
[***]
3447
Outback Steakhouse
505 Highland Oaks Dr
 Winston-Salem
NC
27103
[***]
[***]
[***]
[***]
[***]
3448
Outback Steakhouse
501 North New Hope Road
 Gastonia
NC
28054
[***]
[***]
[***]
[***]
[***]
3450
Outback Steakhouse
606 SW Greenville Boulevard
 Greenville
NC
27834
[***]
[***]
[***]
[***]
[***]
3451
Outback Steakhouse
256 East Parris Avenue
 High Point
NC
27262
[***]
[***]
[***]
[***]
[***]
3452
Outback Steakhouse
100 Southern Road
 Southern Pines
NC
28387
[***]
[***]
[***]
[***]
[***]
3453
Outback Steakhouse
210 Gateway Boulevard
 Rocky Mount
NC
27804
[***]
[***]
[***]
[***]
[***]
3454
Outback Steakhouse
16400 Northcross Drive
 Huntersville
NC
28078
[***]
[***]
[***]
[***]
[***]
3455
Outback Steakhouse
1235 Longpine Road
 Burlington
NC
27215
[***]
[***]
[***]
[***]
[***]
3458
Outback Steakhouse
8280 Valley Boulevard
 Blowing Rock
NC
28605
[***]
[***]
[***]
[***]
[***]
3460
Outback Steakhouse
250 Mitchelle Drive
 Hendersonville
NC
28792
[***]
[***]
[***]
[***]
[***]
3461
Outback Steakhouse
1020 E. Innes Street
 Salisbury
NC
28144
[***]
[***]
[***]
[***]
[***]
3462
Outback Steakhouse
111 Howell Road
 New Bern
NC
28562
[***]
[***]
[***]
[***]
[***]
3463
Outback Steakhouse
8338 Pineville-Matthews Road
 Charlotte
NC
28226
[***]
[***]
[***]
[***]
[***]
3464
Outback Steakhouse
223 Wintergreen Dr
 Lumberton
NC
28358
[***]
[***]
[***]
[***]
[***]
3467
Outback Steakhouse
845 U.S. Highway 70 West
 Garner
NC
27529
[***]
[***]
[***]
[***]
[***]
3468
Outback Steakhouse
911 Industrial Park Drive
 Smithfield
NC
27577
[***]
[***]
[***]
[***]
[***]
3621
Outback Steakhouse
401 West Dussel Road
 Maumee
OH
43537
[***]
[***]
[***]
[***]
[***]
3631
Outback Steakhouse
110 Montrose West Avenue
 Akron
OH
44321
[***]
[***]
[***]
[***]
[***]
3632
Outback Steakhouse
7000 Tiffany Boulevard
 Boardman
OH
44514
[***]
[***]
[***]
[***]
[***]
3633
Outback Steakhouse
6950 Ridge Road
 Parma
OH
44129
[***]
[***]
[***]
[***]
[***]
3634
Outback Steakhouse
4303 Whipple Avenue
 Canton
OH
44718
[***]
[***]
[***]
[***]
[***]
3635
Outback Steakhouse
24900 Sperry Drive
 Westlake
OH
44145
[***]
[***]
[***]
[***]
[***]
3636
Outback Steakhouse
820 North Lexington Springmill Road
 Ontario
OH
44906
[***]
[***]
[***]
[***]
[***]
3640
Outback Steakhouse
8595 Market Street
 Mentor
OH
44060
[***]
[***]
[***]
[***]
[***]
3641
Outback Steakhouse
6100 Rockside Place
 Independence
OH
44131
[***]
[***]
[***]
[***]
[***]
3658
Outback Steakhouse
6800 Miller Lane
 Dayton
OH
45414
[***]
[***]
[***]
[***]
[***]
3662
Outback Steakhouse
930 Interstate Drive
 Findlay
OH
45840
[***]
[***]
[***]
[***]
[***]
3663
Outback Steakhouse
2512 Kings Center Court
 Mason
OH
45040
[***]
[***]
[***]
[***]
[***]
3665
Outback Steakhouse
1801 Town Park Drive
 Troy
OH
45373
[***]
[***]
[***]
[***]
[***]
3713
Outback Steakhouse
3600 South Broadway
 Edmond
OK
73013
[***]
[***]
[***]
[***]
[***]
3715
Outback Steakhouse
860 N. Interstate Drive
 Norman
OK
73072
[***]
[***]
[***]
[***]
[***]
3716
Outback Steakhouse
7206 Cache Road
 Lawton
OK
73505
[***]
[***]
[***]
[***]
[***]
3915
Outback Steakhouse
3527 N. Union Deposit Road
 Harrisburg
PA
17109
[***]
[***]
[***]
[***]
[***]
3917
Outback Steakhouse
100 North Pointe Boulevard
 Lancaster
PA
17601
[***]
[***]
[***]
[***]
[***]
3950
Outback Steakhouse
25 McMurray Road
 Pittsburgh
PA
15241
[***]
[***]
[***]
[***]
[***]
3951
Outback Steakhouse
9395 McKnight Road
 Pittsburgh
PA
15237
[***]
[***]
[***]
[***]
[***]
3952
Outback Steakhouse
100 Sheraton Drive
 Altoona
PA
16601
[***]
[***]
[***]
[***]
[***]
3954
Outback Steakhouse
1400 Market Place Boulevard
 Moon Township
PA
15109
[***]
[***]
[***]
[***]
[***]
4117
Outback Steakhouse
110 Interstate Boulevard
 Anderson
SC
29621
[***]
[***]
[***]
[***]
[***]
4118
Outback Steakhouse
7611 Two Notch Road
 Columbia
SC
29223
[***]
[***]
[***]
[***]
[***]
4119
Outback Steakhouse
110 Dunbarton Drive
 Florence
SC
29501
[***]
[***]
[***]
[***]
[***]
4120
Outback Steakhouse
1319 River Point Road
 Rock Hill
SC
29730
[***]
[***]
[***]
[***]
[***]
4121
Outback Steakhouse
20 Hatton Place
 Hilton Head
SC
29926
[***]
[***]
[***]
[***]
[***]
4122
Outback Steakhouse
454 Bypass 72 NW
 Greenwood
SC
29649
[***]
[***]
[***]
[***]
[***]
4123
Outback Steakhouse
1721 U.S. Highway 17 North
 North Myrtle Beach
SC
29582
[***]
[***]
[***]
[***]
[***]
4124
Outback Steakhouse
2480 Broad Street
 Sumter
SC
29150
[***]
[***]
[***]
[***]
[***]
4125
Outback Steakhouse
715 Johnnie Dodds Boulevard
 Mt. Pleasant
SC
29464
[***]
[***]
[***]
[***]
[***]
4127
Outback Steakhouse
945 Factory Shops Boulevard
 Gaffney
SC
29341
[***]
[***]
[***]
[***]
[***]
4210
Outback Steakhouse
2411 S. Carolyn Avenue
 Sioux Falls
SD
57106
[***]
[***]
[***]
[***]
[***]
4314
Outback Steakhouse
330 N. Peters Road
 Knoxville
TN
37922
[***]
[***]
[***]
[***]
[***]
4318
Outback Steakhouse
1390 Interstate Drive
 Cookeville
TN
38501
[***]
[***]
[***]
[***]
[***]
4319
Outback Steakhouse
2790 Wilma Rudolph Blvd.
 Clarksville
TN
37040
[***]
[***]
[***]
[***]
[***]
4320
Outback Steakhouse
1968 Old Fort Parkway
 Murfreesboro
TN
37129
[***]
[***]
[***]
[***]
[***]
4324
Outback Steakhouse
1125 Franklin Road
 Lebanon
TN
37090
[***]
[***]
[***]
[***]
[***]
4325
Outback Steakhouse
809 Huckleberry Springs Road
 Knoxville
TN
37924
[***]
[***]
[***]
[***]
[***]
4350
Outback Steakhouse
536 Paul Huff Parkway
 Cleveland
TN
37312
[***]
[***]
[***]
[***]
[***]
4401
Carrabba's Italian Grill
11339 Katy Freeway
 Houston
TX
77079
[***]
[***]
[***]
[***]
[***]
4403
Carrabba's Italian Grill
11590 Research Boulevard
 Austin
TX
78759
[***]
[***]
[***]
[***]
[***]
4404
Carrabba's Italian Grill
2335 Highway 6
 Sugar Land
TX
77478
[***]
[***]
[***]
[***]
[***]
4405
Carrabba's Italian Grill
12507 West IH-10
 San Antonio
TX
78230
[***]
[***]
[***]
[***]
[***]
4406
Carrabba's Italian Grill
25665 Interstate 45 North
 Woodlands
TX
77380
[***]
[***]
[***]
[***]
[***]
4407
Carrabba's Italian Grill
502 West Bay Area Boulevard
 Webster
TX
77598
[***]
[***]
[***]
[***]
[***]
4414
Outback Steakhouse
808 Interstate 45 North
 Conroe
TX
77301
[***]
[***]
[***]
[***]
[***]
4416
Outback Steakhouse
20455 Katy Freeway
 Katy
TX
77450
[***]
[***]
[***]
[***]
[***]
4417
Outback Steakhouse
16080 San Pedro Avenue
 San Antonio
TX
78232
[***]
[***]
[***]
[***]
[***]
4418
Outback Steakhouse
2102 S. Texas Avenue
 College Station
TX
77840
[***]
[***]
[***]
[***]
[***]
4422
Outback Steakhouse
11600 Research Boulevard
 Austin
TX
78759
[***]
[***]
[***]
[***]
[***]
4423
Outback Steakhouse
12511 West IH-10
 San Antonio
TX
78230
[***]
[***]
[***]
[***]
[***]
4424
Outback Steakhouse
2060 I-10 South
 Beaumont
TX
77707
[***]
[***]
[***]
[***]
[***]
4426
Outback Steakhouse
5555 NW Loop 410
 San Antonio
TX
78238
[***]
[***]
[***]
[***]
[***]
4428
Outback Steakhouse
12130 Dickinson Road
 Houston
TX
77089
[***]
[***]
[***]
[***]
[***]
4429
Outback Steakhouse
4205 South IH-35
 San Marcos
TX
78666
[***]
[***]
[***]
[***]
[***]
4432
Outback Steakhouse
1109 East Business Highway 83
 McAllen
TX
78501
[***]
[***]
[***]
[***]
[***]
4433
Outback Steakhouse
2206 South First Street
 Lufkin
TX
75901
[***]
[***]
[***]
[***]
[***]
4434
Outback Steakhouse
18326 Interstate South
 Conroe
TX
77384
[***]
[***]
[***]
[***]
[***]
4452
Outback Steakhouse
701 Airport Freeway
 Hurst
TX
76053
[***]
[***]
[***]
[***]
[***]
4454
Outback Steakhouse
3904 Towne Crossing Boulevard
 Mesquite
TX
75150
[***]
[***]
[***]
[***]
[***]
4455
Outback Steakhouse
1031 SH 114 West
 Grapevine
TX
76051
[***]
[***]
[***]
[***]
[***]
4456
Outback Steakhouse
9049 Vantage Point Drive
 Dallas
TX
75243
[***]
[***]
[***]
[***]
[***]
4457
Outback Steakhouse
1509 North Central Expressway
 Plano
TX
75075
[***]
[***]
[***]
[***]
[***]
4458
Outback Steakhouse
15180 Addison Road
 Addison
TX
75248
[***]
[***]
[***]
[***]
[***]
4459
Outback Steakhouse
1151 West IH-20
 Arlington
TX
76017
[***]
[***]
[***]
[***]
[***]
4460
Outback Steakhouse
5702 South Broadway Avenue
 Tyler
TX
75703
[***]
[***]
[***]
[***]
[***]
4461
Outback Steakhouse
2211 South Stemmons Freeway
 Lewisville
TX
75067
[***]
[***]
[***]
[***]
[***]
4462
Outback Steakhouse
2314 West Loop 250 North
 Midland
TX
79705
[***]
[***]
[***]
[***]
[***]
4463
Outback Steakhouse
7101 West Interstate Highway 40
Amarillo
TX
79106
[***]
[***]
[***]
[***]
[***]
4464
Outback Steakhouse
4015 South Loop 289
 Lubbock
TX
79423
[***]
[***]
[***]
[***]
[***]
4466
Outback Steakhouse
300 South I-35 East
 Denton
TX
76025
[***]
[***]
[***]
[***]
[***]
4467
Outback Steakhouse
501 East Loop 281
 Longview
TX
75605
[***]
[***]
[***]
[***]
[***]
4468
Outback Steakhouse
4500 Franklin Avenue
 Waco
TX
76710
[***]
[***]
[***]
[***]
[***]
4469
Outback Steakhouse
2701 East Central Texas Expressway
 Killeen
TX
76543
[***]
[***]
[***]
[***]
[***]
4470
Outback Steakhouse
11875 Gateway West
 El Paso
TX
79936
[***]
[***]
[***]
[***]
[***]
4473
Outback Steakhouse
4505 Sherwood Way
 San Angelo
TX
76901
[***]
[***]
[***]
[***]
[***]
4474
Outback Steakhouse
4142 Ridgemont Drive
 Abilene
TX
79606
[***]
[***]
[***]
[***]
[***]
4475
Outback Steakhouse
1101 North Beckley Avenue
 DeSoto
TX
75115
[***]
[***]
[***]
[***]
[***]
4476
Outback Steakhouse
4902 President George Bush Turnpike
 Garland
TX
75040
[***]
[***]
[***]
[***]
[***]
4478
Outback Steakhouse
13265 South Freeway
 Burleson
TX
76028
[***]
[***]
[***]
[***]
[***]
4510
Outback Steakhouse
7770 South 1300 East
 Sandy
UT
84094
[***]
[***]
[***]
[***]
[***]
4511
Outback Steakhouse
1664 North Heritage Park Boulevard
 Layton
UT
84041
[***]
[***]
[***]
[***]
[***]
4602
Fleming's Prime Steakhouse & Wine Bar
4000 Medina Road
 Akron
OH
44333
[***]
[***]
[***]
[***]
[***]
4716
Outback Steakhouse
7917 West Broad Street
 Richmond
VA
23294
[***]
[***]
[***]
[***]
[***]
4724
Outback Steakhouse
261 University Boulevard
 Harrisonburg
VA
22801
[***]
[***]
[***]
[***]
[***]
4725
Outback Steakhouse
165 South Park Circle
 Colonial Heights
VA
23834
[***]
[***]
[***]
[***]
[***]
4726
Outback Steakhouse
6419 Lee Highway
 Warrenton
VA
20187
[***]
[***]
[***]
[***]
[***]
4727
Outback Steakhouse
7420 Bell Creek Road
 Mechanicsville
VA
23111
[***]
[***]
[***]
[***]
[***]
4728
Outback Steakhouse
6821 Chital Drive
 Chesterfield
VA
23112
[***]
[***]
[***]
[***]
[***]
4730
Outback Steakhouse
124 Kernstown Commons Boulevard
 Winchester
VA
22602
[***]
[***]
[***]
[***]
[***]
4752
Outback Steakhouse
12258 Jefferson Avenue
 Newport News
VA
23602
[***]
[***]
[***]
[***]
[***]
4756
Outback Steakhouse
3026 Richmond Road
 Williamsburg
VA
23185
[***]
[***]
[***]
[***]
[***]
4758
Outback Steakhouse
295 Peppers Ferry Road
 Christiansburg
VA
24073
[***]
[***]
[***]
[***]
[***]
4762
Outback Steakhouse
3121 Albert Lankford Drive
 Lynchburg
VA
24501
[***]
[***]
[***]
[***]
[***]
4801
Cheeseburger in Paradise
40 Geoffrey Drive
 Newark
DE
19713
[***]
[***]
[***]
[***]
[***]
4810
Outback Steakhouse
279 Junction Road
 Madison
WI
53717
[***]
[***]
[***]
[***]
[***]
4813
Outback Steakhouse
311 Hampton Court
 Onalaska
WI
54650
[***]
[***]
[***]
[***]
[***]
4817
Outback Steakhouse
5020 Keystone Crossing
 Eau Claire
WI
54701
[***]
[***]
[***]
[***]
[***]
4910
Outback Steakhouse
790 Foxcroft Avenue
 Martinsburg
WV
25401
[***]
[***]
[***]
[***]
[***]
4961
Outback Steakhouse
111 Hylton Lane
 Beckley
WV
25801
[***]
[***]
[***]
[***]
[***]
5010
Outback Steakhouse
229 Miracle Road
 Evansville
WY
82636
[***]
[***]
[***]
[***]
[***]
5011
Outback Steakhouse
1626 Fleischli Parkway
 Cheyenne
WY
82001
[***]
[***]
[***]
[***]
[***]
5113
Outback Steakhouse
2574 Camino Entrata
 Santa Fe
NM
87507
[***]
[***]
[***]
[***]
[***]
5114
Outback Steakhouse
940 North Telshor Boulevard
 Las Cruces
NM
88011
[***]
[***]
[***]
[***]
[***]
5301
Carrabba's Italian Grill
1740 S. Clearview
 Mesa
AZ
85208
[***]
[***]
[***]
[***]
[***]
5302
Carrabba's Italian Grill
5646 West Bell Road
 Glendale
AZ
85308
[***]
[***]
[***]
[***]
[***]
5303
Carrabba's Italian Grill
1060 North 54th Street
 Chandler
AZ
85226
[***]
[***]
[***]
[***]
[***]
5304
Carrabba's Italian Grill
17007 North Scottsdale Road
 Scottsdale
AZ
85225
[***]
[***]
[***]
[***]
[***]
5501
Cheeseburger in Paradise
4670 Southport Crossing Drive
 Southport
IN
46237
[***]
[***]
[***]
[***]
[***]
5502
Cheeseburger in Paradise
9770 Crosspoint Boulevard
 Fishers (Indianapolis)
IN
46256
[***]
[***]
[***]
[***]
[***]
5504
Cheeseburger in Paradise
1705 W. McGalliard Road
 Muncie
IN
46038
[***]
[***]
[***]
[***]
[***]
5505
Cheeseburger in Paradise
3830 S US Highway 41
 Terre Haute
IN
47802
[***]
[***]
[***]
[***]
[***]
5506
Cheeseburger in Paradise
8301 Eagle Lake Drive
 Evansville
IN
47715
[***]
[***]
[***]
[***]
[***]
6006
Carrabba's Italian Grill
2501 University Drive
 Coral Springs
FL
33065
[***]
[***]
[***]
[***]
[***]
6007
Carrabba's Italian Grill
60 Palmetto Avenue
 Merritt Island
FL
32953
[***]
[***]
[***]
[***]
[***]
6013
Carrabba's Italian Grill
4829 South Florida Avenue
 Lakeland
FL
33813
[***]
[***]
[***]
[***]
[***]
6015
Carrabba's Italian Grill
801 Providence Road
 Brandon
FL
33511
[***]
[***]
[***]
[***]
[***]
6020
Carrabba's Italian Grill
3530 Tyrone Boulevard
 St. Petersburg
FL
33710
[***]
[***]
[***]
[***]
[***]
6021
Carrabba's Italian Grill
2752 Capital Circle NE
 Tallahassee
FL
32308
[***]
[***]
[***]
[***]
[***]
6026
Carrabba's Italian Grill
8137 Pointe Meadows Road
 Jacksonville
FL
32256
[***]
[***]
[***]
[***]
[***]
6027
Carrabba's Italian Grill
3021 SW 34th Street
 Gainesville
FL
32608
[***]
[***]
[***]
[***]
[***]
6029
Carrabba's Italian Grill
1285 US Highway 1
 Vero Beach
FL
32960
[***]
[***]
[***]
[***]
[***]
6034
Carrabba's Italian Grill
311 North 9th Avenue
 Pensacola
FL
32501
[***]
[***]
[***]
[***]
[***]
6035
Carrabba's Italian Grill
270 Citi Center
 Winter Haven
FL
33880
[***]
[***]
[***]
[***]
[***]
6038
Carrabba's Italian Grill
762 SW Pine Island Road
 Cape Coral
FL
33991
[***]
[***]
[***]
[***]
[***]
6048
Carrabba's Italian Grill
11950 Sheldon Road
 Citrus Park
FL
33626
[***]
[***]
[***]
[***]
[***]
6052
Carrabba's Italian Grill
1203 Townsgate Court
 Plant City
FL
33563
[***]
[***]
[***]
[***]
[***]
6056
Carrabba's Italian Grill
Bruce B. Downs Boulevard
 Wesley Chapel
FL
33543
[***]
[***]
[***]
[***]
[***]
6112
Carrabba's Italian Grill
2030 Sugarloaf Circle
 Duluth
GA
30097
[***]
[***]
[***]
[***]
[***]
6116
Carrabba's Italian Grill
2700 Chapel Hill Road
 Douglasville
GA
30135
[***]
[***]
[***]
[***]
[***]
6202
Carrabba's Italian Grill
3914 Airport Blvd
 Mobile
AL
36608
[***]
[***]
[***]
[***]
[***]
6301
Cheeseburger in Paradise
5609 W. Main Street
 Kalamazoo
MI
49009
[***]
[***]
[***]
[***]
[***]
6302
Cheeseburger in Paradise
13905 Lakeside Circle
 Sterling Heights
MI
48313
[***]
[***]
[***]
[***]
[***]
6402
Roy's Restaurant
2840 Dallas Parkway
 Plano
TX
75093
[***]
[***]
[***]
[***]
[***]
6502
Carrabba's Italian Grill
4690 Southport Crossing
 Southport
IN
46337
[***]
[***]
[***]
[***]
[***]
6903
Carrabba's Italian Grill
2010 Kaliste Saloon Road
 Lafayette
LA
70508
[***]
[***]
[***]
[***]
[***]
7004
Bonefish Grill
3665 Henderson Boulevard
 Tampa
FL
33609
[***]
[***]
[***]
[***]
[***]
7011
Bonefish Grill
225 West Pipken Lane
 Lakeland
FL
33813
[***]
[***]
[***]
[***]
[***]
7090
Bonefish Grill
5025 N. 12th Ave
 Pensacola
FL
32504
[***]
[***]
[***]
[***]
[***]
7101
Carrabba's Italian Grill
4430 Long Gate Parkway
 Ellicott City
MD
21043
[***]
[***]
[***]
[***]
[***]
7106
Carrabba's Italian Grill
16431 Governor's Bridge Road
 Bowie
MD
20716
[***]
[***]
[***]
[***]
[***]
7110
Carrabba's Italian Grill
3754 Crain Highway
 Waldorf
MD
20602
[***]
[***]
[***]
[***]
[***]
7251
Bonefish Grill
6955 Airport Blvd
 Mobile
AL
36606
[***]
[***]
[***]
[***]
[***]
7303
Carrabba's Italian Grill
1900 N. Haggerty Road
 Canton
MI
48187
[***]
[***]
[***]
[***]
[***]
7402
Cheeseburger in Paradise
16203 Northcross Drive
 Huntersville
NC
28078
[***]
[***]
[***]
[***]
[***]
7903
Cheeseburger in Paradise
1405 Kenneth Road
 York
PA
17404
[***]
[***]
[***]
[***]
[***]
8001
Lee Roy Selmon's
4302 West Boy Scout Boulevard
 Tampa
FL
33607
[***]
[***]
[***]
[***]
[***]
8002
Lee Roy Selmon's
17508 Dona Michelle Drive
 Tampa
FL
33647
[***]
[***]
[***]
[***]
[***]
8109
Carrabba's Italian Grill
903 Route 73 South
 Marlton (formerly Evesham)
NJ
08053
[***]
[***]
[***]
[***]
[***]
8302
Bonefish Grill
13905 Lakeside Circle
 Sterling Heights
MI
8313-131
[***]
[***]
[***]
[***]
[***]
8602
Carrabba's Italian Grill
5152 Merten Drive
 Mason
OH
45240
[***]
[***]
[***]
[***]
[***]
8604
Carrabba's Italian Grill
900 Miamisburg Centerville Road
 Washington Township
OH
45459
[***]
[***]
[***]
[***]
[***]
8606
Carrabba's Italian Grill
5030 Tiedeman Road
 Brooklyn
OH
44144
[***]
[***]
[***]
[***]
[***]
8607
Carrabba's Italian Grill
3405 Briarfield Boulevard
 Maumee
OH
43537
[***]
[***]
[***]
[***]
[***]
8609
Carrabba's Italian Grill
1320 Boardman Polland Road
 Youngstown
OH
44514
[***]
[***]
[***]
[***]
[***]
8705
Cheeseburger in Paradise
1101 Seminole Trail
 Charlottesville
VA
22901
[***]
[***]
[***]
[***]
[***]
8908
Carrabba's Italian Grill
100 North Pointe Boulevard
 Lancaster
PA
17601
[***]
[***]
[***]
[***]
[***]
9104
Carrabba's Italian Grill
370 Columbiana Drive
 Columbia
SC
29212
[***]
[***]
[***]
[***]
[***]
9301
Carrabba's Italian Grill
324 N. Peter's Road
 Knoxville
TN
37922
[***]
[***]
[***]
[***]
[***]
9305
Carrabba's Italian Grill
175 Market Place Boulevard
 Johnson City
TN
37604
[***]
[***]
[***]
[***]
[***]
9407
Bonefish Grill
190 Partner Circle
 Southern Pines
NC
28387
[***]
[***]
[***]
[***]
[***]
9410
Carrabba's Italian Grill
1550 I-10 South
 Beaumont
TX
77707
[***]
[***]
[***]
[***]
[***]
9412
Carrabba's Italian Grill
17548 Dallas Parkway
 Dallas
TX
75287
[***]
[***]
[***]
[***]
[***]
9414
Carrabba's Italian Grill
3400 North Central Expressway
 Plano
TX
75074
[***]
[***]
[***]
[***]
[***]
9418
Carrabba's Italian Grill
1599 Laguna Drive
 Rockwall
TX
75087
[***]
[***]
[***]
[***]
[***]
9604
Bonefish Grill
6150 Rockside Place
 Independence
OH
44131
[***]
[***]
[***]
[***]
[***]
9704
Carrabba's Italian Grill
5805 Trinty Parkway
 Centreville
VA
20120
[***]
[***]
[***]
[***]
[***]
9802
Carrabba's Italian Grill
18375 Bluemound Road
 Brookfield
WI
53045
[***]
[***]
[***]
[***]
[***]
         
TOTAL:
[***]
[***]
     


 
 

--------------------------------------------------------------------------------

 



EXHIBIT C


FORM OF SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT




THIS AGREEMENT made as of this ___ day of _____, 2007, between GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, having an address at 60 Wall
Street, New York, New York 10005 and BANK OF AMERICA, N.A., a national banking
association, having an address at Hearst Tower, 214 North Tryon Street,
Charlotte, North Carolina 28255 (each, together with their respective successors
and assigns, a "Co-Lender", and, collectively, "Lender"), and ________, a
__________________, having an address at __________________ ("Tenant").
 
RECITALS:
 
WHEREAS, Lender has made a loan to Private Restaurant Properties, LLC, a
Delaware limited liability, having an address at 2202 North Westshore Boulevard,
Suite 470A (together with its successors or assigns, "Borrower" or "Master
Lessor"), which loan is secured by, inter alia, that certain [mortgage or deed
of trust] (which mortgage or deed of trust, and all amendments, renewals,
increases, modifications, replacements, substitutions, extensions, spreaders and
consolidations thereof and all re-advances thereunder and addictions thereto, is
referred to as the "Security Instrument") recorded in __________ in Reel ______,
Page ___, [ADD RECORDING DATA FOR SECURITY INSTRUMENT], on the property
described in Schedule "A" annexed hereto and made a part hereof (the
"Property"); and
 
WHEREAS, Borrower and Private Restaurant Master Lessee, LLC, a Delaware limited
liability company ("Master Lessee" or "Landlord") have entered into that certain
Master Lease Agreement dated as of _______________ (the "Master Lease"), a
memorandum of which Lease [was recorded in __________ in Reel ______, Page ___]
[ADD RECORDING DATA], pursuant to which Master Lessee leases, inter alia, the
entire Property from Borrower; and
 
WHEREAS, by a Sublease (the "Lease") dated ________, 200_ between Landlord and
Tenant, as tenant, a memorandum of which Lease [was recorded in __________ in
Reel ______, Page ___is being recorded immediately prior
hereto/contemporaneously herewith] [ADD RECORDING DATA FOR MEMORANDA OF
AMENDMENTS, IF APPLICABLE], Landlord has leased to Tenant certain premises
located in ___________________________ as more particularly described in the
Lease (the "Premises"), such Premises comprising all or a portion of the
Property; and
 
WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Lease and the Security Instrument.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender and Tenant hereby agree and covenant as follows:
 
1. The Lease, and all of the terms, covenants, provisions and conditions thereof
(including, without limitation, any right of first refusal, right of first
offer, option or any similar right with respect to the sale or purchase of the
Property, or any portion thereof) is, shall be and shall at all times remain and
continue to be subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby.  This
provision shall be self-operative but Tenant shall execute and deliver any
additional instruments which Lender may reasonably require to effect such
subordination.
 
2. So long as (i) Tenant is not in default (after the giving of any notice
required to be given under the Lease and beyond any period given in the Lease to
Tenant to cure such default) in the payment of rent, percentage rent or
additional rent or in the performance or observance of any of the other terms,
covenants, provisions or conditions of the Lease on Tenant's part to be
performed or observed, (ii) Tenant is not in default under this Agreement (after
the giving of any notice required to be given under this Agreement and beyond
any period given in this Agreement to Tenant to cure such default) and (iii) the
Lease is in full force and effect: (a) Tenant's possession of the Premises and
Tenant's leasehold interest, rights and privileges under the Lease, including
any extensions or renewals thereof which may be effected in accordance with any
option therefor which is contained in the Lease, shall not be diminished or
interfered with by Lender, and Tenant's occupancy of the Premises shall not be
disturbed by Lender for any reason whatsoever during the term of the Lease or
any such extensions or renewals thereof, and (b) Lender will not join Tenant as
a party defendant in any action or proceeding to foreclose the Security
Instrument or to enforce any rights or remedies of Lender under the Security
Instrument which would cut-off, destroy, terminate or extinguish the Lease or
Tenant's interest and estate under the Lease (except to the extent required so
that Tenant's right to receive or set-off any monies or obligations owed or to
be performed by any of Lender's predecessors-in-interest shall not be
enforceable thereafter against Lender or any of Lender's
successors-in-interest).  Notwithstanding the foregoing provisions of this
paragraph, if it would be procedurally disadvantageous for Lender not to name or
join Tenant as a party in a foreclosure proceeding with respect to the Security
Instrument, Lender may so name or join Tenant without in any way diminishing or
otherwise affecting the rights and privileges granted to, or inuring to the
benefit of, Tenant under this Agreement.
 
3. (A)  After notice is given by Lender that the Security Instrument is in
default, the Master Lease has been terminated with respect to the Property and
that the rentals under the Lease should be paid to Lender (“Direct Payment
Notice”), Tenant will attorn to Lender and pay to Lender, or pay in accordance
with the directions of Lender, all rentals and other monies due and to become
due to Landlord under the Lease or otherwise in respect of the Premises.  Such
payments shall be made regardless of any right of set-off, counterclaim or other
defense which Tenant may have against Landlord, whether as the tenant under the
Lease or otherwise.  Landlord hereby irrevocably directs Tenant to comply with
any Direct Payment Notice regardless of any contrary direction, instruction or
assertion by Landlord.  Tenant shall be entitled to full credit under the Lease
for any rentals paid to Lender pursuant to a Direct Payment Notice to the same
extent as if such Rent was paid directly to Landlord.
 
(B) In addition, if Lender (or its nominee or designee) shall succeed to the
rights of Master Lessor under the Master Lease and Landlord under the Lease
(after a termination of the Master Lease with respect to the Property), whether
through possession or foreclosure action, delivery of a deed or otherwise
(including after a default under the Master Lease), or another person purchases
the Property or the portion thereof containing the Premises upon or following
foreclosure of the Security Instrument or in connection with any bankruptcy case
commenced by or against Landlord or Master Lessor, then at the request of Lender
(or its nominee or designee) or such purchaser (Lender, its nominees and
designees, and such purchaser, and their respective successors and assigns, each
being a "Successor-Landlord"), Tenant shall attorn to and recognize
Successor-Landlord as Tenant's landlord under the Lease and shall promptly
execute and deliver any instrument that Successor-Landlord may reasonably
request to evidence such attornment.  Upon such attornment, the Lease shall
continue in full force and effect as, or as if it were, a direct lease between
Successor-Landlord and Tenant upon all terms, conditions and covenants as are
set forth in the Lease.  If the Lease shall have terminated by operation of law
or otherwise as a result of or in connection with a bankruptcy case commenced by
or against Landlord or Master Lessor or a foreclosure action or proceeding or
delivery of a deed in lieu or any other event or circumstance resulting in the
termination of the Master Lease, upon request of Successor-Landlord, Tenant
shall promptly execute and deliver a direct lease with Successor-Landlord which
direct lease shall be on substantially the same terms and conditions as the
Lease (subject, however, to the provisions of clauses (i)-(v) of this paragraph
3(B)) and shall be effective as of the day the Lease shall have terminated as
aforesaid.  Notwithstanding the continuation of the Lease, the attornment of
Tenant thereunder or the execution of a direct lease between Successor-Landlord
and Tenant as aforesaid, Successor-Landlord shall not:
 
(i) be liable for any previous act or omission of Landlord under the Lease;
 
(ii) be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord;
 
(iii) be bound by any modification of the Lease or by any previous prepayment of
rent or additional rent made more than one (1) month prior to the date same was
due which Tenant might have paid to Landlord, unless such modification or
prepayment shall have been expressly approved in writing by Lender;
 
(iv) be liable for any security deposited under the Lease unless such security
has been physically delivered to Lender or Successor-Landlord; and
 
(v) be liable or obligated to comply with or fulfill any of the obligations of
the Landlord under the Lease or any agreement relating thereto with respect to
the construction of, or payment for, improvements on or above the Premises (or
any portion thereof), leasehold improvements, tenant work letters and/or similar
items.
 
4. Tenant agrees that without the prior written consent of Lender (to the extent
Lender's consent is required under the terms of the Master Lease), it shall not
(a) amend, modify (in any material respects), terminate or cancel the Lease or
any extensions or renewals thereof, (b) tender a surrender of the Lease, (c)
make a prepayment of any rent or additional rent more than one (1) month in
advance of the due date thereof, or (d) except to the extent required by the
terms of the Lease, subordinate or permit the subordination of the Lease to any
lien subordinate to the Security Instrument.  Any such purported action without
such consent shall be void as against the holder of the Security Instrument.
 
5. (A)  Tenant shall promptly notify Lender of any default by Landlord under the
Lease and of any act or omission of Landlord which would give Tenant the right
to cancel or terminate the Lease or to claim a partial or total eviction.
 
(B) In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease, to claim a partial or total eviction, or entitle Tenant
to an off-set against rent under the Lease, or in the event of any other act or
omission of Landlord which would give Tenant the right to cancel or terminate
the Lease, Tenant shall not exercise such right (i) until Tenant has given
written notice of such default, act or omission to Lender and (ii) unless Lender
has failed, within sixty (60) days after Lender receives such notice, to cure or
remedy the default, act or omission or, if such default, act or omission shall
be one which is not reasonably capable of being remedied by Lender within such
sixty (60) day period, until a reasonable period for remedying such default, act
or omission shall have elapsed following the giving of such notice and following
the time when Lender shall have become entitled under the Security Instrument to
remedy the same (which reasonable period shall in no event be less than the
period to which Landlord would be entitled under the Lease or otherwise, after
similar notice, to effect such remedy), provided that Lender shall with due
diligence give Tenant written notice of its intention to and shall commence and
continue to, remedy such default, act or omission.  If Lender cannot reasonably
remedy a default, act or omission of Landlord until after Lender obtains
possession of the Premises, Tenant may not terminate or cancel the Lease or
claim a partial or total eviction by reason of such default, act or omission
until the expiration of a reasonable period necessary for the remedy after
Lender secures possession of the Premises.  To the extent Lender incurs any
expenses or other costs in curing or remedying such default, act or omission,
including, without limitation, attorneys' fees and disbursements, Lender shall
be subrogated to Tenant's rights against Landlord.
 
(C) Notwithstanding the foregoing, Lender shall have no obligation hereunder to
remedy such default, act or omission.
 
6. To the extent that the Lease shall entitle Tenant to notice of the existence
of any mortgage and the identity of any mortgagee or any ground lessor, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument and Lender.
 
7. Upon and during the continuance of a default under the Master Lease and the
Security Instrument, which is not cured after any applicable notice and/or cure
periods, Lender shall be entitled, but not obligated, to exercise the claims,
rights, powers, privileges and remedies of Landlord under the Lease and shall be
further entitled to the benefits of, and to receive and enforce performance of,
all of the covenants to be performed by Tenant under the Lease as though Lender
were named therein as Landlord.
 
8. Anything herein or in the Lease to the contrary notwithstanding, in the event
that a Successor-Landlord shall acquire title to the Property or the portion
thereof containing the Premises, Successor-Landlord shall have no obligation,
nor incur any liability, beyond Successor-Landlord's then interest, if any, in
the Property, and Tenant shall look exclusively to such interest, if any, of
Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Lease, and
Successor-Landlord is hereby released or relieved of any other liability
hereunder and under the Lease.  Tenant agrees that, with respect to any money
judgment which may be obtained or secured by Tenant against Successor-Landlord,
Tenant shall look solely to the estate or interest owned by Successor-Landlord
in the Property (including, without limitation, the rents, issues and profits
therefrom), and Tenant will not collect or attempt to collect any such judgment
out of any other assets of Successor-Landlord.
 
9. Intentionally Omitted
 
10. If the Lease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation nor any liability for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.
 
11. Except as specifically provided in this Agreement, Lender shall not, by
virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.
 
12. (A)  Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Article __ of the Lease and that
this Agreement supersedes (but only to the extent inconsistent with) the
provisions of such Article and any other provision of the Lease relating to the
priority or subordination of the Lease and the interests or estates created
thereby to the Security Instrument.
 
(B) Tenant agrees to enter into a subordination, non-disturbance and attornment
agreement with any lender which shall succeed Lender as lender with respect to
the Property, or any portion thereof, provided such agreement is substantially
similar to this Agreement.
 
13. (A)  Any notice required or permitted to be given by Tenant to Landlord
shall be simultaneously given also to Lender, and any right to Tenant dependent
upon notice shall take effect only after notice is so given.  Performance by
Lender shall satisfy any conditions of the Lease requiring performance by
Landlord, and Lender shall have a reasonable time to complete such performance
as provided in Paragraph 5 hereof.
 
(B) All notices or other communications required or permitted to be given to
Tenant or to Lender pursuant to the provisions of this Agreement shall be in
writing and shall be deemed given only if mailed by United States registered
mail, postage prepaid, or if sent by nationally recognized overnight delivery
service (such as Federal Express or United States Postal Service Express Mail),
addressed as follows:  to Tenant, at the address first set forth above,
Attention:  __________; to Lender, at the address first set forth above,
Attention:_______________ and General Counsel, with a copy to Skadden, Arps,
Slate, Meagher & Flom LLP, Four Times Square, New York, New York 10036,
Attention: Harvey R. Uris, Esq.; or to such other address or number as such
party may hereafter designate by notice delivered in accordance herewith.  All
such notices shall be deemed given three (3) business days after delivery to the
United States Post office registry clerk if given by registered mail, or on the
next business day after delivery to an overnight delivery courier.
 
14. This Agreement may be modified only by an agreement in writing signed by the
parties hereto, or their respective successors-in-interest.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto, and their
respective successors and assigns.  The term "Lender" shall mean the then holder
of the Security Instrument.  The term "Landlord" shall mean the then holder of
the landlord's interest in the Lease.  The term "person" shall mean an
individual, joint venture, corporation, partnership, trust, limited liability
company, unincorporated association or other entity.  All references herein to
the Lease shall mean the Lease as modified by this Agreement and to any
amendments or modifications to the Lease (provided that Lender shall not be
bound by any such amendment or modification if Lender's consent thereto is
required under the Master Lease and such consent of Lender has not been
obtained).  Any inconsistency between the Lease and the provisions of this
Agreement shall be resolved, to the extent of such inconsistency, in favor of
this Agreement.
 
15. Tenant hereby represents to Lender as follows:
 
(A) The Lease is in full force and effect and has not been further amended.
 
(B) There has been no assignment of the Lease or subletting of any portion of
the premises demised under the Lease.
 
(C) There are no oral or written agreements or understandings between Landlord
and Tenant relating to the premises demised under the Lease or the Lease
transaction except as set forth in the Lease.
 
(D) The execution of the Lease was duly authorized and the Lease is in full
force and effect and to the best of Tenant's knowledge there exists no default
(beyond any applicable grace period) on the part of either Tenant or Landlord
under the Lease.
 
(E) There has not been filed by or against nor to the best of the knowledge and
belief of Tenant is there threatened against Tenant, any petition under the
bankruptcy laws of the United States.
 
(F) To the best of Tenant's knowledge, there has not been any assignment,
hypothecation or pledge of the Lease or rents accruing under the Lease by
Landlord, other than pursuant to the terms of the Lease.
 
16. Whenever, from time to time, reasonably requested by Lender (but not more
than three (3) times during any calendar year), Tenant shall execute and deliver
to or at the direction of Lender, and without charge to Lender, one or more
written certifications, in a form acceptable to Tenant, of all of the matters
set forth in Paragraph 15 above, and any other information the Lender may
reasonably require to confirm the current status of the Lease.
 
17. BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State in which the Property is located.
 


 
 
[Signature Page Follows]
 


10371279_5.DOC                                                                  --
 
 
 
 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 


[TENANT]


By: ____________________________________
Name:
Title:






GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation






By: ____________________________________
Name:
Title:




By: ____________________________________
Name:
Title:




BANK OF AMERICA, N.A., a national banking association






By: ____________________________________
Name:
Title:










10371279_5.DOC                                                                  --
 
 
 
 


AGREED AND CONSENTED TO:
 
LANDLORD:
 
PRIVATE RESTAURANT MASTER LESSEE, LLC
 


 
By:____________________________
Name:
Title:
 




10371279_5.DOC                                                                  --
 
 
 
 




Exhibit D
 
Execution Copy
 
GUARANTY
 
THIS GUARANTY (this "Guaranty"), dated as of the 14th day of June, 2007, is made
by OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company
("Guarantor"), to and for the benefit of PRIVATE RESTAURANT PROPERTIES, LLC, a
Delaware limited liability company ("Landlord").
 
W I T N E S S E T H :
 
WHEREAS, Landlord, as lessor, has entered into that certain Master Lease
Agreement of even date herewith (the "Lease") a copy of which is attached hereto
as Exhibit A, pursuant to which Landlord leased to Private Restaurant Master
Lessee, LLC, a Delaware limited liability company ("Tenant"), certain premises
described therein (the "Leased Premises");
 
WHEREAS, all of the membership interests in Tenant are owned by Guarantor; and
 
WHEREAS, the execution and delivery by Guarantor of this Guaranty is a material
inducement to Landlord to execute the Lease, and Guarantor expects to derive
financial benefit from the Lease.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged by Guarantor, and
intending to be legally bound, Guarantor hereby agrees as follows:
 


 
ARTICLE I
 
GUARANTEE
 
Section 1.01. Guaranteed Obligations.  Guarantor hereby absolutely
unconditionally and irrevocably guarantees to Landlord and its successors and
assigns the due, punctual and full payment, performance and observance of the
following (collectively, the "Guaranteed Obligations"):
 
(a) the full and timely payment of all Rent and all other amounts due or to
become due to Landlord from Tenant under the Lease (collectively, the "Monetary
Obligations"); and
 
(b) all covenants, agreements, terms, obligations and conditions, undertakings
and duties contained in the Lease required to be observed, performed by or
imposed upon Tenant under the Lease (collectively, the "Performance
Obligations"),
 
as and when such payment, performance or observance shall become due (whether by
acceleration or otherwise) in accordance with the terms of the Lease.  If for
any reason any Monetary Obligation shall not be paid promptly when due,
Guarantor shall, within five (5) Business Days after written demand, pay the
same to Landlord or the person or entity to whom such amounts are to be paid
under the Lease.  If for any reason Tenant shall fail to perform or observe any
Performance Obligation beyond any cure periods available to Tenant under the
Lease, Guarantor shall, after written demand, perform and observe the same or
cause the same to be performed or observed.
 
Section 1.02. Guarantee Unconditional.  The obligations of Guarantor hereunder
are continuing, absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, discharged, abated,
impaired or in any way affected by:
 
(a) any amendment, modification, extension, renewal or supplement to the Lease
not requiring the consent of Landlord’s Lender or any termination of the Lease
as to all or any portion of the Leased Premises either pursuant to Article I or
X thereof or otherwise not requiring the consent of Landlord’s Lender;
 
(b) any assumption by any party of Tenant's obligations under, or Tenant's
assignment of any of its interest in, the Lease not requiring the consent of
Landlord’s Lender;
 
(c) any exercise or nonexercise of or delay in exercising any right, remedy,
power or privilege under or in respect of this Guaranty or the Lease or pursuant
to applicable law, including, without limitation, any so-called self-help
remedies, or any waiver, consent, compromise, settlement, indulgence or other
action or inaction in respect thereof;
 
(d) any change in the financial condition of Tenant, the voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of the
assets, marshalling of assets and liabilities, receivership, conservatorship,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceeding
affecting Tenant or Guarantor or any of their assets or any impairment,
modification, release or limitation of liability of Tenant or Guarantor or their
respective estates in bankruptcy or of any remedy for the enforcement of such
liability resulting from the operation of any present or future provision of the
United States Bankruptcy Code or other similar statute or from the decision of
any court;
 
(e) any extension of time for payment or performance of the Guaranteed
Obligations or any part thereof;
 
(f) except to the extent that Tenant is released from its obligations and
liabilities under Articles I or X of the Lease, the release or discharge of or
accord and satisfaction with Tenant from performance or observance of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law;
 
(g) the failure of Landlord to keep Guarantor advised of Tenant's financial
condition, regardless of the existence of any duty to do so;
 
(h) any assignment by Landlord of all of Landlord's right, title and interest
in, to and under the Lease and/or this Guaranty as collateral security for
Landlord’s Debt;
 
(i) any present or future law or order of any government (de jure or de facto)
or of any agency thereof purporting to reduce, amend or otherwise affect the
Guaranteed Obligations or any or all of the obligations, covenants or agreements
of Tenant under the Lease (except by payment in full of all Guaranteed
Obligations) or Guarantor under this Guaranty (except by payment in full of all
Guaranteed Obligations);
 
(j) the default or failure of Guarantor fully to perform any of its obligations
set forth in this Guaranty;
 
(k) any actual, purported or attempted sale, assignment or other transfer by
Landlord of the Lease or the Leased Premises or any part thereof or of any of
its rights, interests or obligations thereunder;
 
(l) any merger or consolidation of Tenant into or with any other entity, or any
sale, lease, transfer or other disposition of any or all of Tenant’s assets or
any sale, transfer or other disposition of any or all of the shares of capital
stock or other securities of or ownership interests in Tenant or any affiliate
of Tenant to any other person or entity; provided that, in any such case, the
same does not require the consent of Landlord or Landlord’s Lender under the
terms of the Lease or Landlord’s Loan Documents; or
 
(m) Tenant’s failure to obtain, protect, preserve or enforce any rights in or to
the Lease or the Leased Premises or any interest therein against any party or
the invalidity or unenforceability of any such rights;
 
all of which may be given or done without notice to, or consent of, Guarantor
except as otherwise provided herein.
 
No setoff, claim, reduction or diminution of any obligation, or any defense of
any kind or nature (except the Tenant's performance of such obligations) which
Tenant or Guarantor now has or hereafter may have against Landlord shall be
available hereunder to Guarantor against Landlord.
 
Section 1.03. Disaffirmance of Lease.  Guarantor agrees that, in the event of
rejection or disaffirmance of the Lease by Tenant or Tenant's trustee in
bankruptcy pursuant to the United States Bankruptcy Code or any other law
affecting creditors' rights, Guarantor will, if Landlord so requests, assume all
obligations and liabilities of Tenant under the Lease, to the same extent as if
Guarantor had been originally named instead of Tenant as a party to the Lease
and there had been no rejection or disaffirmance; and Guarantor will confirm
such assumption in writing at the request of Landlord on or after such rejection
or disaffirmance.  Guarantor, upon such assumption, shall have all rights of
Tenant under the Lease (to the extent permitted by law).
 
Section 1.04. No Notice or Duty to Exhaust Remedies.  Guarantor hereby waives
notice of any default in the payment or non-performance of any of the Guaranteed
Obligations (except as expressly required hereunder), diligence, presentment,
demand, protest and all notices of any kind.  Except as otherwise provided
herein, Guarantor agrees that liability under this Guaranty shall be primary and
hereby waives any requirement that Landlord exhaust any right or remedy, or
proceed first or at any time, against Tenant or any other guarantor of, or any
security for, any of the Guaranteed Obligations.  Landlord may pursue its rights
and remedies under this Guaranty and under the Lease in whatever order, or
collectively.  This Guaranty is a guaranty of payment and performance and not
merely of collection.
 
Landlord may pursue its rights and remedies under this Guaranty notwithstanding
any other guarantor of or security for the Guaranteed Obligations or any part
thereof.  Guarantor authorizes Landlord, at its sole option, without notice or
demand and without affecting the liability of Guarantor under this Guaranty, to
terminate the Lease, either in whole or in part, in accordance with its terms.
 
Each default on any of the Guaranteed Obligations shall give rise to a separate
cause of action and separate suits may be brought hereunder as each cause of
action arises or, at the option of Landlord any and all causes or action which
arise prior to or after any suit is commenced hereunder may be included in such
suit.
 
Section 1.05. Subrogation.  To the extent of any payments made or obligations
performed by Guarantor by reason of this Guaranty (including but not limited to
application of funds on account of such payments or obligations), Guarantor
shall be subrogated to the rights of the Landlord against the Tenant under the
Lease, provided that, every claim or demand which Guarantor may have against
Tenant, whether in respect of Guarantor's performance of its obligations
hereunder or otherwise shall be fully subordinate to all Guaranteed Obligations.
 


ARTICLE II
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 2.01. Representations and Warranties.  Guarantor hereby represents and
warrants to Landlord as follows:
 
(a) Organization and Qualification.  Guarantor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware
 
(b) Authority and Authorization.  Guarantor has full power, authority and legal
right to execute and deliver the Guaranty and to perform its obligations
hereunder, and all such action has been duly and validly authorized by all
necessary limited liability company proceedings on its part.
 
(c) Execution and Binding Effect.  The Guaranty has been duly and validly
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors' rights.
 
(d) Absence of Conflicts.  Except as would not reasonably be expected have a
material adverse effect on the ability of Guarantor to perform its obligations
under the Guaranty, neither the execution and delivery of the Guaranty nor
performance of or compliance with the terms and conditions hereof will
(i) violate any law, rule or regulation, (ii) conflict with or result in a
breach of or a default under the certificate of formation or limited liability
company agreement of Guarantor or any agreement or instrument to which Guarantor
is a party or by which it or any of its properties (now owned or hereafter
acquired) may be subject or bound or (iii) result in the creation  or imposition
of any lien, charge, security interest or encumbrance upon any property (now
owned or hereafter acquired) of Guarantor.
 
(e) Authorizations and Filings.  Except as would not reasonably be expected to
have a material adverse effect on the ability of Guarantor to perform its
obligations under the Guaranty, no authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Governmental Authority is required in connection
with the execution and delivery of the Guaranty or performance of or compliance
with the terms hereof.
 
(f) Litigation.  There are no actions, suits or proceedings pending or, to the
best of Guarantor's knowledge, threatened against or affecting Guarantor at law
or in equity by or before any court or administrative office or agency which if
adversely decided would have a material adverse effect on the ability of
Guarantor to perform its obligations under the Guaranty.
 
Section 2.02. Notice of Certain Events.  Promptly upon becoming aware thereof,
Guarantor shall give Landlord notice of any downgrade in the corporate family
and credit ratings from Moody’s Investor Service Inc. and Standard & Poor’s,
respectively, of Guarantor; provided, that no such notice shall be required to
the extent that a press release of any such downgrade is issued by Moody’s
Investor Service Inc. and Standard & Poor’s, as applicable.
 
Section 2.03. Estoppel Certificates.
 
(a) Guarantor shall, at any time upon not less than ten (10) days' prior written
request by Landlord or Landlord’s Lender (but not more than four (4) times in
any calendar year), deliver to the party requesting the same a statement in
writing, executed by a duly authorized officer of Guarantor, certifying
(i) that, except as otherwise specified, this Guaranty is unmodified and in full
force in effect, (ii) that, except as otherwise specified, Guarantor is not in
default hereunder and that no event has occurred or condition exists which with
the giving of notice or the passage of time or both would constitute a default
hereunder, (iii) that, as of the date thereof, except as otherwise specified,
Guarantor has no knowledge of any defense, setoff or counterclaim against
Landlord arising out of or in any way related to this Guaranty, and (iv) as to
such other matters as Landlord or Landlord’s Lender may reasonably request.
 
(b) Landlord shall, at any time upon not less that ten (10) days' prior written
request by Tenant or Guarantor (but not more than four (4) times in any calendar
year), deliver to Guarantor a statement in writing, executed by a duly
authorized officer of Landlord, certifying (i) that, except as otherwise
specified, this Guaranty is unmodified and in full force and effect, (ii) that,
except as otherwise specified, Guarantor is not in default hereunder and that no
event has occurred or condition exists which with the giving of notice or the
passage of time or both would constitute a default hereunder, (iii) that as of
the date thereof, except as otherwise specified, Landlord has no knowledge of
any claim against Guarantor arising out of or in any way related to this
Guaranty, for the Guaranteed Obligations or otherwise, and (iv) as to such other
matters as Guarantor may reasonably request.
 
Section 2.04.Guaranty Not Effective As To Certain Obligations.  Notwithstanding
anything to the contrary contained herein, this Guaranty and Guarantor's
obligations hereunder shall not extend to, and the Guaranteed Obligations shall
not include, any obligations or liabilities of Tenant under any amendment to, or
after any assignment by Tenant of, the Lease that requires the consent of
Landlord or Landlord’s Lender under the terms of the Lease and Landlord’s Loan
Documents, unless Guarantor shall have affirmed in writing that this Guaranty
continues in full force and effect notwithstanding such amendment or
assignment.  By execution of this Guaranty, Landlord and Tenant hereby affirm
and agree that no amendment to or assignment of the Lease requiring the consent
of Landlord or Landlord's Lender shall be effective unless Guarantor shall have
affirmed in writing that this Guaranty continues in full force and effect
notwithstanding such amendment or assignment.
 
ARTICLE III
 
EVENTS OF DEFAULT
 
Section 3.01. Events of Default.  The occurrence of any one or more of the
following shall constitute an "Event of Default" under this Guaranty:
 
(a) a failure by Guarantor to pay when due any Monetary Obligation required to
be paid by Guarantor pursuant to the terms of this Guaranty;
 
(b) a failure by Guarantor duly to perform and observe, or a violation or breach
of, any other provision hereof not otherwise specifically mentioned in this
Section 3.01;
 
(c) any representation or warranty made by Guarantor herein proves to be untrue
or incorrect when made, in any material respect;
 
(d) Guarantor shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B) seek or consent to the appointment of a receiver for itself or its assets,
(C) file a petition seeking relief under the bankruptcy or other similar laws of
the United States, any state or any jurisdiction, (D) make a general assignment
for the benefit of creditors, or (E) be unable to pay its debts as they mature;
 
(e) a court shall enter an order, judgment or decree appointing, without the
consent of Guarantor, a receiver or trustee for it or approving a petition filed
against Guarantor which seeks relief under the bankruptcy or other similar laws
of the United States, any state or any jurisdiction, and such order, judgment or
decree shall remain undischarged or unstayed sixty (60) days after it is
entered; or
 
(f) Guarantor shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution.
 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.01. Effect Of Bankruptcy Proceedings.  This Guaranty shall continue to
be effective, or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by Landlord as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made.
 
Section 4.02. Further Assurances.  From time to time upon the request of
Landlord, Guarantor shall promptly and duly execute, acknowledge and deliver any
and all such further instruments and documents necessary for the continuing
effectiveness of this Guaranty.  In no event shall Guarantor be required to
execute and such instrument or document which would modify, amend or change any
term or provision hereof.
 
Section 4.03. Amendments, Waivers, Etc.  This Guaranty cannot be amended,
modified, waived, changed, discharged or terminated except by an instrument in
writing signed by the party against whom enforcement of such amendment,
modification, waiver, change, discharge or termination is sought.
 
Section 4.04. No Implied Waiver; Cumulative Remedies.  No course of dealing and
no delay or failure of Landlord in exercising any right, power or privilege
under this Guaranty or the Lease shall affect any other or future exercise
thereof or exercise of any other right, power or privilege; nor shall any single
or partial exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege.  The rights
and remedies of Landlord under this Guaranty are cumulative and not exclusive of
any rights or remedies which Landlord would otherwise have under the Lease, at
law or in equity.
 
Section 4.05. Notices.  All notices, requests, demands, directions and other
communications (collectively "notices") under the provisions of this Guaranty
shall be in writing unless otherwise expressly permitted hereunder and shall be
sent by first-class or first-class express mail, national overnight courier
(e.g.,  Federal Express, UPS), or by facsimile with confirmation of receipt via
telephone, in all cases with charges prepaid, and any such properly given notice
shall be effective when received or when delivery is refused.  All notices shall
be sent to the applicable party addressed, if to Landlord, at the address set
forth in the Lease with copies thereof to the parties designated to receive
copies of notices to Landlord under the Lease, and, if to Guarantor, to OSI
Restaurant Partners, LLC, 2202 N. West Shore Boulevard, Suite 500, Tampa, FL
33607, Attention:  Chief Financial Officer, Telecopy No.:  (813) 282-9195,
Confirmation No.: (813) 282-1225, with copies to Bain Capital Partners, LLC, 111
Huntington Avenue, Boston, MA  02199, Attention: Mr. Ian Blasco, Telecopy
No.:  (617) 516-2010, Confirmation No.:  (617) 516-2124, Sullivan & Cromwell
LLP, 125 Broad Street, New York, N.Y.  10004-2498, Attention: Arthur Adler,
Esq., Telecopy No.:  (212) 558-3588, Confirmation No.:  (212) 558-3960, Ropes &
Gray LLP, One International Place, Boston, MA 02110, Attention:  Richard E.
Gordet, Esq., Telecopy No.:  (617) 951-7050, Confirmation No.:  (617) 951-7491
or in accordance with the last unrevoked written direction from such party to
the other party.
 
Section 4.06. Expenses.  Guarantor agrees to pay or cause to be paid and to save
Landlord harmless against liability for the payment of all reasonable
out-of-pocket expenses, including fees and expenses of counsel for Landlord,
incurred by Landlord from time to time arising in connection with Landlord's
enforcement or preservation of rights under this Guaranty, including but not
limited to such expenses as may be incurred by Landlord in connection with any
default by Guarantor of any of its obligations hereunder.
 
Section 4.07. Survival.  All obligations of Guarantor to indemnify Landlord
shall survive the payment and performance in full of the Guaranteed Obligations.
 
Section 4.08. Severability.  If any term or provision of this Guaranty or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Guaranty, or the application of such
term or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the fullest extent
permitted by law.
 
Section 4.09. Counterparts.  This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
 
Section 4.10. Governing Law.
 
(a) This Guaranty was negotiated in New York, and accepted by Landlord in the
State of New York, which State the parties agree has a substantial relationship
to the parties and to the underlying transaction embodied hereby, and in all
respects, including, without limiting the generality of the foregoing, matters
of construction, validity and performance, this Guaranty and the obligations
arising hereunder shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to contract made and performed in such
State and any applicable law of the United States of America.  To the fullest
extent permitted by law, Guarantor hereby unconditionally and irrevocably waives
any claim to assert that the law of any other jurisdiction governs this
Guaranty, and the Guaranty shall be governed by and construed in accordance with
the laws of the State of New York pursuant to § 5-1401 of the New York General
Obligations Law.
 
(b) Any legal suit, action or proceeding against Guarantor or Landlord arising
out of or relating to this Guaranty may be instituted in any federal or state
court in New York, New York, pursuant to § 5-1402 of the New York General
Obligations Law, and Guarantor waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding and
hereby irrevocably submits to the jurisdiction of any such court in any suit,
action or proceeding.  Guarantor does hereby agrees that service of process made
by notice mailed or delivered to Guarantor in the manner provided for in Section
4.05 hereof (other than by facsimile) shall be deemed in every respect effective
service of process upon Guarantor, in any such suit, action or proceeding in the
State of New York.
 
Section 4.11. Successors and Assigns.  This Guaranty shall bind Guarantor and
its successors and assigns, and shall inure to the benefit of Landlord and its
successors and assigns.
 
Section 4.12. Incorporation of Recitals; Definitions.  The recitals set forth on
page one (1) of this Guaranty are hereby specifically incorporated into the
operative terms of this Guaranty as if fully set forth.  Terms not otherwise
specifically defined herein shall have the meanings set forth in the Lease.
 
Section 4.13. Rights of Landlord’s Lender.  Guarantor acknowledges that if the
rights of Landlord under this Guaranty are assigned to Landlord’s Lender,
Landlord’s Lender shall have all of the rights and benefits of Landlord
hereunder; provided, however, in no event shall Guarantor be liable to
Landlord’s Lender or Landlord for any payment or performance of any Guaranteed
Obligation by Guarantor to the other.
 


10371279_5.DOC                                                                  --
 
 
 
 


IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date first above written.
 
OSI RESTAURANT PARTNERS, LLC,
 
a Delaware limited liability company
 


 
By: ___________________________________
 
Title:__________________________________
 


 
Acceptance
 
PRIVATE RESTAURANT PROPERTIES, LLC, a Delaware limited liability company, hereby
accepts this Guaranty and agrees to the terms hereof.
 


 
PRIVATE RESTAURANT PROPERTIES, LLC,
 
a Delaware limited liability company
 


 
By: ___________________________________
 
Title:__________________________________
 


 
For the purposes of Section 2.04 hereof, PRIVATE RESTAURANT MASTER LESSEE, LLC,
a Delaware limited liability company, hereby accepts this Guaranty and agrees to
the terms hereof.
 


 
PRIVATE RESTAURANT MASTER LESSEE,
LLC, a Delaware limited liability company


 
By: ___________________________________
 
Title:__________________________________
 


 
 
 
 


EXHIBIT A
 
Copy of Lease
 


 
 
 
 




EXHIBIT E
EXHIBIT E
Concept Subleases


I. At and immediately following closing, the following subleases will be in
place and effective:


1. Bonefish Grill, Inc. Sublease
2. OS Developers, LLC Sublease
3. OS Realty, Inc. Sublease
4. OS Southern, Inc. Sublease
5. OS Tropical, Inc. Sublease
6. Outback Steakhouse of Florida, Inc. Sublease


II. Immediately after closing and effective upon the lease subordination to
Landlord's Loan
Documents, the following assignments shall take place:


1. OS Realty, Inc. ("OSR") will assign the following properties:
A. Store 7011 to Bonefish Grill, Inc.
B. Stores 1601 and 462 to OS Prime, Inc.
C. Stores 2503 and 6402 to OS Pacific, Inc.


2. OS Developers, LLC ("OSD") will assign the following properties:
A. Store 2001 to OS Prime, Inc.
B. Store 3002 to OS Pacific, Inc.
C. Store 8001 to OS Southern, Inc.


III. Upon the conclusion of the above referenced assignments, the following
shall take place:


1. The OSR Sublease shall be terminated.
2. The OSD Sublease shall be terminated.
3. The Bonefish Grill, Inc. Sublease shall be amended and restated to add
property 7011.
4. The OS Southern, Inc. Sublease shall be amended and restated to add property
8011.


IV. Once the amendment process is completed, the following subleases will be in
place and
effective:


1. Bonefish Grill, Inc. Amended and Restated Sublease
2. Carrabba's Italian Grill, Inc. Sublease
3. OS Pacific, Inc. Sublease
4. OS Prime, Inc. Sublease
5. OS Southern, Inc. Amended and Restated Sublease
6. OS Tropical, Inc. Sublease
7. Outback Steakhouse of Florida, Inc. Sublease


 



--------------------------------------------------------------------------------

 
1Appraised FMV
 
 
2 $329,218,333
 
 
3 $658,436,667
 
 
4 [$987,655,000]
 
 
5 90% of  Appraised FMV
 
 
6 First 15% of value
 
7 Second 15% of value

10277029_17.DOC

10277029_17.DOC

10277029_17.DOC

                                                             ––
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS, continued
 
Page
 

Exhibit E1
SUBLEASE
(Outback Steakhouse of Florida, Inc.)




This SUBLEASE (this “Sublease”), dated as of the fourteenth (14th) day of June,
2007, between Private Restaurant Master Lessee, LLC (“Sublandlord”), a Delaware
limited liability company, having its principal place of business c/o OSI
Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL
33607, Attention: Chief Financial Officer, and Outback Steakhouse of Florida,
Inc. (“Subtenant”), a Florida corporation having its principal place of business
c/o OSI Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500,
Tampa, FL 33607, Attention: Chief Financial Officer.




RECITALS:


WHEREAS, Private Restaurant Properties, LLC (“Landlord” or “Master Landlord”)
and Sublandlord have entered into that certain Master Lease Agreement of even
date herewith for certain real property and improvements (such lease, including
all amendments, renewals, modifications and extensions thereof, hereinafter
referred to as the “Master Lease”), a true and complete copy of which is
attached hereto as Exhibit A;


WHEREAS, Subtenant desires to sublease from Sublandlord certain of the
properties leased to Sublandlord under the Master Lease, and Sublandlord is
willing to sublease the same, all on the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:




ARTICLE I.
 


 
SUBLEASED PROPERTY; TERM
 
1.1. Subleased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Sublandlord leases to Subtenant and Subtenant leases from
Sublandlord all of Sublandlord’s right, title and interest in and to all of that
portion of the Leased Property as is set forth on Exhibit B attached hereto and
made a part hereof, along with such of Tenant’s Personalty as is owned by
Sublandlord and associated with such portion of the Leased Property, if any
(collectively, the “Subleased Property”).
 
1.2. Release of Outparcel.  As and to the extent that the Master Lease
terminates with respect to any Outparcel that is part of the Subleased Property,
this Sublease shall simultaneously and automatically terminate with respect to
such Outparcel.  Sublandlord shall notify Subtenant of the termination of any
such Outparcel under the Master Lease and provide Subtenant with copies the
materials required to be provided to Sublandlord by Master Landlord under
Section 1.2 of the Master Lease.  Subtenant agrees to execute and deliver any
other instrument reasonably necessary or appropriate to facilitate such
termination.
 
1.3. Uneconomic Property.
 
(a) To the same extent permitted under Section 1.3 of the Master Lease, if
Subtenant determines that any of the Subleased Property has become or imminently
will become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith.  Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord’s Lender with
respect to such Subleased Property.  As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord’s
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord’s efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice.  If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale.  Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b) In addition to the foregoing, if a Subleased Property shall not be open for
business such that it would be characterized as a Go Dark Subleased Property,
Subtenant shall notify Sublandlord, and Sublandlord shall determine whether the
aggregate Release Amount for all Leased Properties that then constitute Go Dark
Leased Properties (excluding any Go Dark Purchase Option Property unless the
holder of such right has waived its right of first offer, right of first refusal
or other rights) exceeds the Go Dark Limit.  If the Go Dark Limit is exceeded as
a result of such Go Dark Subleased Property, and if Sublandlord elects to seek
to terminate such Go Dark Subleased Property so that the Go Dark Limit shall no
longer be exceeded, then Subtenant shall (i) to the extent requested by
Sublandlord, assume and perform all of Sublandlord’s obligations under the
Master Lease in connection with the marketing of such Subleased Property as
provided in Section 1.3(a) above, (ii) upon a sale of such Go Dark Subleased
Property by Master Landlord, vacate such Subleased Property and this Sublease
shall terminate with respect to such Subleased Property at the closing of such
sale, and (iii) perform Sublandlord’s obligations under Section 1.3(d) of the
Master Lease, or if Subtenant is unable to so perform or is otherwise directed
by Sublandlord not to so perform, it shall cooperate with Sublandlord as
necessary for the fulfillment of Sublandlord’s obligations under Section 1.3(d)
of the Master Lease, and pay to Sublandlord all amounts payable under the Master
Lease in connection with the marketing and sale of such Subleased Property, plus
all reasonable expenses incurred by Sublandlord in connection
therewith.  Further, if such Go Dark Subleased Property is a Go Dark Purchase
Option Property and if the restaurant on such Subleased Property shall not be
open for business such that it would trigger (assuming the passage of time or
the giving of notice, or both) a purchase right, option, termination right or
recapture right at such Subleased Property, then Subtenant shall (1) notify
Sublandlord and shall perform all of Sublandlord’s obligations under Sections
1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so perform
or is otherwise directed by Sublandlord not to so perform, it shall cooperate
with Sublandlord as necessary for the fulfillment of Sublandlord’s obligations
under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to Sublandlord all
amounts payable under the Master Lease in connection therewith, plus all
reasonable expenses incurred by Sublandlord in connection therewith and (3) upon
a sale of such Go Dark Subleased Property by Master Landlord, vacate such
Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.
 
1.4. Construction Properties.
 
(a) Subtenant to Complete.  Section 1.4(a) of the Master Lease is incorporated
herein by reference with the following modification: all references to “Tenant”
shall be replaced with “Subtenant”.  Schedule 1.4(a) attached hereto sets forth
a complete list of all of the Construction Properties.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Subtenant shall perform all of Sublandlord’s obligations
under Section 1.4(b) of the Master Lease with respect to such Construction
Property and to purchase the same directly from Master Landlord as the designee
of Sublandlord, all at Subtenant’s sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5. Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall expire simultaneously with the Master Lease at 11:59
p.m. (California time) on June 13, 2022, unless otherwise terminated as provided
herein.
 
1.6. Sections 1.6, 1.7 and 1.8 of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Landlord” shall
be replaced with “Sublandlord”, all references to “Tenant” shall be replaced
with “Subtenant”, all references to “Lease” shall be replaced with “Sublease”,
and all references to “Leased Property” shall be replaced with “Subleased
Property”.
 


ARTICLE II.
 


 
DEFINITIONS
 
2.1. Incorporated Definitions.  Except as set forth in this Article II, Article
II of the Master Lease, including all defined terms set forth therein, is
incorporated herein by reference, as and to the extent that the same are
applicable to the Subleased Property and used in this Sublease, with the
following modifications: all references to “Landlord” (except as it may appear
in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, “Landlord
Liens”, and “Landlord’s Debt”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Lease” shall be replaced with “Sublease”; and all references to “Leased
Property” (except in Section 1.1 hereof) shall be replaced with “Subleased
Property”.  Notwithstanding the foregoing to the contrary, to the extent any
terms defined in the Master Lease are (a) only used in sections of the Master
Lease that are not incorporated herein and (b) are not necessary for the
interpretation of and do not occur in any other section of the Master Lease (as
incorporated herein) or this Sublease, then such terms are hereby deemed not to
be incorporated herein for any purposes.
 
(a) The following terms are hereby incorporated into this Sublease with the same
meaning as in the Master Lease and without any modifications, and all Article,
Section and Exhibit references in the definitions of such terms shall refer to
the corresponding Article, Section and Exhibit in the Master Lease:
“Completion”, “Construction Property Purchase Date”, “Disqualified Transferee”,
“Escrow Account”, “Fiscal Year”, “Ground Leases”, “Land”, “Landlord Liens”,
“Landlord’s Debt”, “Landlord’s Lender”, “Lease Coverage Ratio”, “Leased
Improvements”, “Leased Property”, “Lease Security”, “Letter of Credit”,
“Pre-Approved Transferee”, “Release Amount”, “Rent Payment Date”, “Rental
Period”, “Reserve Limitation”, “Reserve Make-Whole Payment”, “Reserve Makeup
Amount”, “Scheduled Additional Charges”, “Scheduled Lease Payments”, “Tenant’s
Termination Election Notice”, “Tenant’s Personalty”, “Threshold Amount”, “Title
Endorsement” and “Title Policy”.
 
2.2. Additional Definitions.
 
“Additional Charges” shall have the meaning set forth in Section 3.1(d) of this
Sublease.
 
“Base Rent” shall have the meaning set forth in Section 3.1(a) of this Sublease.
 
“Base Rent Commencement Date” shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
“First Rental Period Base Rent”: Zero and 00/100 dollars ($0.00).
 
“Master Landlord” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Master Lease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“RLP Subleases” shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
“Sublandlord” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant's Personalty” shall mean all right, title and interest in and to that
portion of Tenant’s Personalty that is included in the Subleased Property.
 
“Sublease” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subleased Property” shall have the meaning set forth in Section 1.1 of this
Sublease.
 
“Sub-sublease” shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
“Sub-subtenant” shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.
 
“Superior Interest” shall have the meaning set forth in Section 15.1 of this
Sublease.
 
“Superior Party” shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.
 
“Term” shall have the meaning set forth in Section 1.5 of this Sublease.
 
“Variable Additional Charges” shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3. Defined terms used or incorporated by reference in this Sublease shall have
the meanings set forth in this Article II, as defined or incorporated herein,
notwithstanding any other provision of this Sublease to the contrary.
 




ARTICLE III.
 


 
RENT
 
3.1. Rent.  Subtenant will pay to Sublandlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other person, firms or corporations as Sublandlord may designate in
writing from time to time Base Rent (as hereinafter defined) as provided
below.  In addition, Subtenant shall pay to Sublandlord, or if so directed by
Sublandlord, to Master Landlord or to the Person otherwise entitled thereto, all
Additional Charges during the Term on or before the same are delinquent.
 
(a) Base Rent:  For the period commencing on the Base Rent Commencement Date
through June 13, 2012, an annual amount equal to $50,041,894.00, which amounts
shall increase by ten percent (10%) on June 14, 2012 and June 14, 2017, subject
to reduction as hereinafter provided in connection with the termination of a
Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period.  Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms “Rent Payment Date” or “Rental Period,” may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord’s Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon
Subtenant.  Notwithstanding the foregoing, Base Rent in respect of the period
from and including the Commencement Date to but not including the Base Rent
Commencement Date shall equal the First Rental Period Base Rent.  The first Rent
Payment Date shall be, and the first installment payment of Base Rent shall be
payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Subleased Property with respect to which this Sublease is
terminated on the applicable Property Removal Date as provided in Section 1.6
hereof.


(b) Survival.  The obligations of Subtenant and Sublandlord contained in this
Section 3.1 shall survive the expiration or earlier termination of this
Sublease.
 
(c) Scheduled Additional Charges.  Subtenant shall pay all Scheduled Additional
Charges in respect of the Subleased Property in the same manner, and subject to
the same limitations, as Sublandlord is required to pay the same under the
Master Lease.
 
(d) Variable Additional Charges.  In addition to all Scheduled Additional
Charges payable in respect of the Subleased Property, Subtenant shall pay and
discharge as and when due and payable all those items identified in Sections
3.1(d)(1)-(4) of the Master Lease in respect of the Subleased Property or any
late payments of Base Rent or Additional Charges hereunder, as well as any costs
and expenses incurred by Sublandlord in connection therewith and with respect to
this Sublease (collectively, “Variable Additional Charges” and, together with
Scheduled Additional Charges, “Additional Charges”) in the same manner, and
subject to the same limitations, as Sublandlord is required to pay the same
under the Master Lease.
 
(e) As and to the extent that Sublandlord is obligated to make payments of
Variable Additional Charges into an Escrow Account pursuant to Sections 3.1(e)
or 3.1(f) of the Master Lease as a result of the existence and continuance of a
Tenant Security Period or an Event of Default under the Master Lease with
respect to the Subleased Properties, Sublandlord may direct Subtenant to make
such payments directly into the Escrow Account designated by Master
Landlord.  Sublandlord shall, at Subtenant’s cost and expense, cooperate with
Subtenant and use its best efforts to cause Master Landlord to release or apply
for the intended use, as applicable, any such amounts paid by Subtenant in
accordance with the terms of the Master Lease.  Subtenant shall continue to make
such payments and provide such Lease Security unless and until (i) Sublandlord
informs Subtenant that the Reserve Limitation has been reached, or (ii) the
Lease Security would exceed an amount equal to two (2) monthly installments of
Base Rent with respect to the Subleased Properties as a result of such payments
or additional security.
 
(f) As and to the extent that Sublandlord is obligated, pursuant to Section
3.1(g) of the Master Lease, to make a Reserve Make-Whole Payment or provide
Master Landlord with additional Lease Security in the amount of a Reserve Makeup
Amount with respect to the Subleased Property, if it is so directed by
Sublandlord, Subtenant shall provide such payment or additional security, in
accordance with the terms of Section 3.1(g) of the Master Lease, to Sublandlord
or, at Sublandlord's direction, to Master Landlord or to such other entity as
Sublandlord is obligated to make such payments pursuant to the terms of the
Master Lease.
 
3.2. Section 3.2 of the Master Lease is incorporated herein by reference with
the following modification: all references to “Landlord” shall be replaced with
“Sublandlord”; and all references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE IV.
 


 
TERMINATION; ABATEMENT
 
Article IV of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 








ARTICLE V.
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Subtenant acknowledges that the
Subleased Property is the property of Master Landlord, for which Sublandlord has
a valid leasehold interest, and that Subtenant has only the right to the
exclusive possession and use of the Subleased Property upon the terms and
conditions of this Sublease, provided that, until the expiration or earlier
termination of this Sublease, all capital improvements and additions made by
Subtenant, at Subtenant’s expense, to any Subleased Property shall be the
property of Subtenant and, upon the expiration or earlier termination of this
Sublease, title to such improvements, additions and replacements shall vest in
Sublandlord for so long as the Master Lease is in effect, and otherwise in
Master Landlord.
 
5.2. Subenant’s Personalty.  Subtenant may (and shall as provided hereinbelow),
at its expense, assemble or place on any parcels of the Land included in the
Subleased Property, or in any of the Leased Improvements included in the
Subleased Property any items of Subtenant’s Personalty, and Subtenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term.  Subtenant shall, or shall use
commercially reasonable efforts to cause its sub-subtenants to (through the
prudent exercise of its rights and remedies, as Sub-sublandlord, under such
sub-subleases), provide and maintain during the entire Lease Term all such
Subtenant’s Personalty as shall be necessary to operate each Subleased Property
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use.  All of Subtenant’s Personalty not removed by Subtenant
within thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant’s
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such Subtenant’s Personalty is located, without first giving notice
thereof to Subtenant and without any payment to Subtenant and without any
obligation to account therefor.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 


6.1. Subtenant Covenants.
 
(a) Except as set forth below, Sections 6.1(a), (b), (c), (d), (h), (i) and (j)
of the Master Lease are incorporated herein by reference with the following
modifications: all references to “Landlord” (except as it may appear in the
phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and “Landlord’s Debt”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”:
 
(i) The phrase “Landlord’s obligations under Articles X and XI” in Section
6.1(a)(ii) is replaced with the phrase “Master Landlord’s obligations under
Articles X and XI of the Master Lease”; and
 
(ii) The following sentence is added to the end of Section 6.1(h):
 
“Subtenant shall either (x) perform Sublandlord’s obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord’s election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations.”
 
(b) Cooperate in Legal Proceedings.  Subtenant shall cooperate fully with
Sublandlord and Landlord (and with Landlord’s Lender) with respect to any
proceedings before any court, board or other Governmental Authority brought by a
third party or Governmental Authority against Subtenant or the Subleased
Property which may in any way affect the rights of Sublandlord or Master
Landlord (or Landlord’s Lender, as the case may be) hereunder or in respect of
the Subleased Property and, in connection therewith, permit Sublandlord and
Master Landlord (and Landlord’s Lender, as applicable), at its election, to
participate in any such proceedings.
 
(c) Insurance Benefits.  Tenant shall cooperate with Sublandlord and Master
Landlord (and Landlord’s Lender) in obtaining for Sublandlord and Master
Landlord (and Landlord’s Lender, as applicable) the benefits of any insurance
proceeds lawfully or equitably payable in connection with the Subleased
Property, and Sublandlord and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Sublandlord and Landlord in case of a fire or other casualty affecting
any Subleased Property) out of such insurance proceeds.
 


ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
Article VII of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” (except as it may appear
in the phrase “Landlord’s Loan Documents”) shall be replaced with “Sublandlord”;
all references to “Tenant” shall be replaced with “Subtenant”; and all
references to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE VIII.
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Section 8.1 of the Master Lease is incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” (except as it may appear  in the phrase “Tenant Security Period”) shall
be replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”.  Sublandlord agrees to seek the consent of
Master Landlord for any Alterations with respect to the Subleased properties for
which Subtenant has requested Sublandlord's Consent and for which Sublandlord
would be obligated to seek Master Landlord's consent were it to perform the
Alterations itself under the terms of the Master Lease.  At the direction of
Sublandlord, any Eligible Collateral required to be provided by Subtenant under
the terms hereof shall be provided to Master Landlord and/or Landlord's Lender,
as applicable, in which case Sublandlord shall, at Subtenant’s cost and expense,
exercise all rights and remedies for the return or application of such Eligible
Collateral in accordance with the terms hereof and of the Master Lease.
 
8.2. Subletting and Assignment.
 
(a) Generally.  As and to the extent permitted under the Master Lease, Subtenant
shall be entitled to assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease or sub-sublease all or any part of the
Subleased Property.  Without limiting the generality of the foregoing,
Sublandlord acknowledges that the RLP Subleases are expressly permitted
hereunder, and Subtenant shall be entitled to amend, modify, terminate, waive,
or replace any RLP Sublease in its sole and absolute discretion without the
consent of Sublandlord or Master Landlord, provided that each RLP Sublease is
and remains fully subject to the Master Lease.
 
(b) Sections 8.2(d) and (e) of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents” and “Landlord’s Lender”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; all existing references to “Sublease” shall be
replaced with “Sub-sublease”; and all existing references to “Subtenant” shall
be replaced with “Sub-subtenant”.
 
(c) Required Assignment and Subletting Provisions.  Any assignment and/or
Sub-sublease for any of the Subleased Property entered into by Subtenant after
the date hereof with a Sub-subtenant that is not an Affiliate shall provide
that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Sublease, the Master Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Subleased Property shall not conflict with any
Legal Requirement, Property Document, Insurance Requirement or any other
provision of this Sublease or the Master Lease,
 
(iii) except as otherwise provided herein, no Sub-subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,
 
(iv) in the event of cancellation or termination of this Sublease for any reason
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord’s
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and
 
(v) in the event the Sub-subtenant receives a written notice from Sublandlord
stating that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord’s Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d) Reimbursement of Sublandlord’s Costs.  Subtenant shall pay to Sublandlord,
within ten (10) business days after request therefor, all costs and expenses,
including reasonable attorneys’ fees, incurred by Sublandlord, Master Landlord
or and Landlord’s Lender (to the extent Sublandlord is liable therefor under the
terms of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.
 
(e) Certain Leases Senior.  Subtenant and Sublandlord acknowledge that those
leases listed on Schedule 8.2(h) to the Master Lease are, by operation of law,
senior to the Master Lease and this Sublease.
 


ARTICLE IX.
 


 
MAINTENANCE AND REPAIR
 
Article IX of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Subtenant shall either (i) keep the applicable Subleased
Property, and all property located in or on the applicable Subleased Property,
including Subtenant’s Personalty, insured at Subtenant’s sole cost and expense
with the kinds and amounts of insurance, and issued by such insurance companies,
as set forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects
to obtain and maintain such insurance, pay to Sublandlord its allocable share
for such insurance in respect of the Subleased Property, in which case
Sublandlord shall be obligated hereunder to obtain and maintain such
insurance.  All insurance policies purchased by Subtenant for the Subleased
Property, shall name Sublandlord, Master Landlord and Landlord’s Lender as
additional insureds or loss payees, as applicable, in accordance with Article X
of the Master Lease.
 
(a) Sections 10.1(a), (b), (c), (d) and (e) of the Master Lease are incorporated
herein by reference with the following modifications: all references to
“Landlord” (except as it may appear in the phrase “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Master Landlord and Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; and all references to
“Leased Property” shall be replaced with “Subleased Property”.
 
10.2. Casualty; Application of Proceeds.
 
(a) If any of the Subleased Property is damaged or destroyed, in whole or
in  part, by fire or other casualty (a “Casualty”), Subtenant shall give prompt
written notice thereof to Sublandlord generally describing the nature and extent
of such Casualty.  Subject to Section 10.2(c) of the Master Lease, following the
occurrence of a Casualty, then, at Subtenant’s cost and expense, Sublandlord
shall, or shall cause Master Landlord to, to the extent sufficient insurance
proceeds and other amounts made available by Subtenant pursuant to Section
10.2(b) are available for restoration, in a reasonably prompt manner restore,
repair, replace or rebuild the affected Subleased Property (a “Restoration”) to
the extent practicable to be of substantially the same character and quality as
prior to the Casualty.  Notwithstanding the foregoing, to the extent permitted
under the Master Lease, Subtenant may elect to make such Restoration itself, in
which case it shall undertake such Restoration in which case, at Subtenant’s
cost and expense,  Sublandlord shall, or shall cause Master Landlord to, make
available all insurance proceeds in respect of such Casualty, subject to the
requirements of Landlord’s Loan Documents.  Subtenant shall complete such
Restorations in the same manner required under the Master Lease, and to the
extent that Subtenant is not the party making such Restorations, it shall be
entitled to terminate this Sublease with respect to the damaged or destroyed
Subleased Property as and to the extent permitted under the Master Lease.
 
(b) Sublandlord’s and Master Landlord’s Rights to Proceeds.  In the case of a
Casualty, Subtenant shall make available to Sublandlord, or, if applicable, to
Master Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant’s business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant’s Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks.  If Subtenant shall have defaulted
upon its obligation to maintain insurance in the amounts and of the types
required under this Lease, and such default results in insufficient Proceeds to
restore or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall
pay Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant’s Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant’s business interruption insurance payable in respect of the Casualty.
 
(c) Termination of Sublease in Certain Circumstances.  Sublandlord shall
promptly give Subtenant notice of any election made by Master Landlord not to
restore the Subleased Property after a Casualty pursuant to Section 10.2(c) of
the Master Lease.  If timely elected by Subtenant and if Sublandlord approves of
such election (in Sublandlord’s sole discretion), Sublandlord shall notify
Master Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk.  Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord’s notice.
 
(d) Abatement.  Base Rent and Additional Charges payable by Subtenant hereunder
in respect of any Subleased Property which is the subject of a Casualty shall
abate as and to the same extent that the same shall abate under the terms of the
Master Lease.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Subtenant’s Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.
 
10.3. Except as set forth herein, Section 10.3 of the Master Lease is
incorporated herein by reference with the following modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Master Landlord”; all references to “Tenant”
shall be replaced with “Subtenant”; and all references to “Leased Property”
shall be replaced with “Subleased Property”.  Notwithstanding these
modifications, the first and second appearances in Section 10.3(a) of the word
“Landlord” are hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XI.
 


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and Sublandlord as necessary for the discharge of
Sublandlord’s obligations thereunder, subject to the same terms and conditions.
 


ARTICLE XII.                                
 
EVENTS OF DEFAULT AND REMEDIES


Article XII of the Master Lease is incorporated herein by reference with the
following modifications and modifications: all references to “Landlord” shall be
replaced with “Sublandlord”; all references to “Tenant” shall be replaced with
“Subtenant”; all references to “Leased Property” shall be replaced with
“Subleased Property”; all references to “Lease” shall be replaced with
“Sublease”; and all occurrences of the phrase “or Guarantor” are hereby deleted.
 


ARTICLE XIII.                                - ARTICLE XIV.
 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the following modifications and modifications: all references to “Landlord”
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; and all references to “Lease” shall be replaced with
“Sublease”.  To the extent that an Event of Default that constitutes an event of
default under the Master has occurred and is continuing, Master Landlord shall
have the same rights as Sublandlord under Article XIII hereof.




ARTICLE XV.
 


 
SUBORDINATION
 
15.1. Subordination.   This Sublease and all rights of Subtenant hereunder are
subject and subordinate to the Lien affecting the Subleased Properties created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, the
Master Lease or the interest of any other landlord under a lease senior in title
to this Sublease, whether now or hereafter existing, and to all Property
Documents (all such Liens and interests, collectively, the “Superior
Interests”), and to all renewals, modifications, consolidations, replacements
and extensions of Superior Interests.
 
15.2. Sections 15.2 through 15.9 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: (i) all references
to “Landlord” (except as it may appear in the phrases “Landlord’s Loan
Documents” and “Landlord’s Lender” and except for the first occurrence thereof
in Section 15.9) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”; and (ii) the first occurrence in Section 15.9 of
the word “Landlord” is hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XVI.                                 - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Sublandlord”; all references to “Tenant” shall
be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.




ARTICLE XXII.                                
 


 
NOTICES
 
22.21.
22.22. Notices to Sublandlord, Master Landlord and Landlord’s Lender.  Any
notice required to be made to Sublandlord hereunder shall be delivered to the
same parties and addresses as notices required to be delivered to “Tenant” under
the Master Lease.  To the extent that any notices to Master Landlord are
required under this Sublease, the same shall be delivered to the same parties
and addresses as notices required to be delivered to “Landlord” under the Master
Lease.  To the extent that any notices to Landlord’s Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease.  Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord’s Lender.
 
22.23. Notices to Subtenant.  Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:
 
If to Subtenant:
Outback Steakhouse of Florida, Inc.
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491





ARTICLE XXIII.                                 - ARTICLE XXV.
 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”.  Notwithstanding these modifications, each
occurrence in Sections 24.1 and 25.1 of the word “Landlord” (except as it may
appear in the phrases “Landlord’s Lender” and “Landlord’s Debt”) is hereby
replaced with “Sublandlord and Master Landlord”.




ARTICLE XXVI.                                
 


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Loan Documents”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Leased Property” shall be replaced with “Subleased Property”; and all
references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE XXVII.                                
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  To the extent permitted by Master Landlord and
Landlord’s Lender, Sublandlord and Subtenant shall, promptly upon the request of
either, and at Subtenant’s sole cost and expense, enter into a short form
memorandum of this Sublease, in form suitable for recording under the laws of
the state in which the applicable Subleased Property is located, in which
reference to this Sublease, and all options contained therein, shall be
made.  Subtenant shall pay all costs and expenses of recording such memorandum
of lease.
 
27.2. Estoppels.  Section 27.2 of the Master Lease is incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” shall be replaced with “Sublandlord”; all references to “Tenant”
shall be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.
 


ARTICLE XXVIII.                                
 


 
INTENTIONALLY OMITTED
 


ARTICLE XXIX.                                
 


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD’S LENDER
 
29.1. Primacy of and Compliance with Master Lease.  This Sublease is subject and
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all amendments, modifications, renewals and extensions of or to
the Master Lease, and Sublandlord purports hereby to convey, and Subtenant takes
hereby, no greater rights hereunder than those accorded to or taken by
Sublandlord as tenant under the terms of the Master Lease.  Except as otherwise
provided herein, this Sublease shall in all respects be subject to the Master
Lease and if the Master Lease shall terminate in its entirety or as to any
Subleased Property during the term hereof, this Sublease shall terminate upon
such termination date with the same force and effect as if such termination date
had been set forth herein as the date of termination hereof.  To the extent that
the Master Lease permits Master Landlord to perform any of Sublandlord’s
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease.  Notwithstanding Section 29.1 to
the contrary, Subtenant shall be entitled to receive all services to be rendered
to the Sublandlord under the Master Lease in respect of the Subleased
Property.  Except as otherwise provided herein, Sublandlord shall have no
liability of any nature to Subtenant for Master Landlord’s failure to perform or
render such services, and Subtenant shall look solely to Master Landlord for all
such services and shall not seek nor require Sublandlord to perform any of such
services.  No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease.  The foregoing notwithstanding, Sublandlord shall, at
Subtenant’s sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord.  Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.
 
29.3. Sublandlord’s Obligations.  Unless caused by Subtenant's default of its
obligations hereunder, Sublandlord shall timely pay all rent due under the
Master Lease in respect of the Subleased Property.  In addition, unless
Subtenant there is an Event of Default hereunder, Sublandlord shall not (i)
modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant thereunder, or give its consent or approval to Master
Landlord under the Master Lease which, in any such case, would adversely affect
Subtenant, this Sublease, the Subleased Property or Subtenant’s use and
enjoyment thereof, (ii) terminate, surrender or intentionally do or
intentionally omit to do anything which would lead to a termination of the
Master Lease with respect to the Subleased Property except as provided for
herein, or (iii) exercise any rights (including rights of termination that may
arise after casualty or condemnation) or remedies under the Master Lease in
respect of the Subleased Property, except, in each case, as reasonably consented
to or directed by Subtenant.  In addition, Sublandlord agrees that where
Sublandlord’s consent is required or requested by Master Landlord pursuant to
the Master Lease for any action that would in any respect affect Subtenant, this
Sublease, the Subleased Property or Subtenant's use and enjoyment thereof,
Sublandlord shall not give any such consent unless and until Subtenant has also
consented.
 




[Remainder of page intentionally left blank]



10277029_17.DOC

10277029_17.DOC

                                                             ––
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS, continued
 
Page
 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
sealed instrument as of the day and year first above written.




SUBLANDLORD:


Private Restaurant Master Lessee, LLC



 
By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate






SUBTENANT:


Outback Steakhouse of Florida, Inc.






By:_______________________________
     Name:  Karen Bremer
     Title:  Authorized Agent – Real Estate












Exhibit A


Master Lease






Exhibit B


The Subleased Property


Concept
Store #
Address
City
ST
Zip
Outback Steakhouse
0311
5605 W. Bell Road
Glendale
AZ
85308
Outback Steakhouse
0312
4871 E. Grant Road
Tucson
AZ
85712
Outback Steakhouse
0314
1650 S. Clearview
Mesa
AZ
85208
Outback Steakhouse
0316
1080 N 54th Street
Chandler
AZ
85226
Outback Steakhouse
0317
2600 E Lucky Lane
Flagstaff
AZ
86004
Outback Steakhouse
0318
2820 N 75th Avenue
Phoenix
AZ
85035
Outback Steakhouse
0323
14225 W. Grand Avenue
Surprise
AZ
85374
Outback Steakhouse
0324
9801 N. Black Canyon Hwy.
Phoenix
AZ
85021
Outback Steakhouse
0325
99 South Highway 92
Sierra Vista
AZ
85635
Outback Steakhouse
0326
1830 E. McKellips Rd.
Mesa
AZ
85203
Outback Steakhouse
0452
6800 Rogers Avenue
Ft. Smith
AR
72903
Outback Steakhouse
0453
2310 Sanders Street
Conway
AR
72032
Outback Steakhouse
0455
4509 W. Poplar Street
Rogers
AR
72758
Outback Steakhouse
0611
9329 N Sheridan Boulevard
Westminster
CO
80031
Outback Steakhouse
0612
7065 Commerce Center Drive
Colorado Springs
CO
80919
Outback Steakhouse
0613
807 E Harmony Road
Ft. Collins
CO
80525
Outback Steakhouse
0614
15 Springer Drive
Highlands Ranch
CO
80129
Outback Steakhouse
0615
497 120th Avenue
Thornton
CO
80233
Outback Steakhouse
0616
988 Dillon Road
Louisville
CO
80027
Outback Steakhouse
0617
2825 Geyser Drive
Colorado Springs
CO
80906
Outback Steakhouse
0618
10443 E Costilla Avenue
Centennial
CO
80112
Outback Steakhouse
0619
2066 S Abilene Street
Aurora
CO
80014
Outback Steakhouse
0624
16301 East 40th Ave.
Denver
CO
80239
Outback Steakhouse
0627
4650 Centerplace Drive
Greeley
CO
80634
Outback Steakhouse
0628
1315 Dry Creek Road
Longmont
CO
80501
Outback Steakhouse
1022
3215 SW College Road
Ocala
FL
34474
Outback Steakhouse
1023
11308 N 56th Street
Temple Terrace
FL
33617
Outback Steakhouse
1024
6390 N. Lockwood Ridge Rd.
Sarasota
FL
34243
Outback Steakhouse
1025
170 Cypress Gardens Blvd. SE
Winter Haven
FL
33880
Outback Steakhouse
1026
1481 Tamiami Trail
Port Charlotte
FL
33948
Outback Steakhouse
1027
1642 SE Pine Island Road
Cape Coral
FL
33903
Outback Steakhouse
1028
4902 Commercial Way
Spring Hill
FL
34606
Outback Steakhouse
1029
5710 Oakley Blvd.
Wesley Chapel
FL
33544
Outback Steakhouse
1030
9773 San Jose Boulevard
Jacksonville
FL
32257
Outback Steakhouse
1031
3760 S 3rd Street
Jacksonville Beach
FL
32250
Outback Steakhouse
1033
1775 Wells Road
Orange Park
FL
32073
Outback Steakhouse
1034
245 State Road 312
St. Augustine
FL
32086
Outback Steakhouse
1035
1820 Raymond Diehl Road
Tallahassee
FL
32308
Outback Steakhouse
1036
861 W 23rd Street
Panama City
FL
32405
Outback Steakhouse
1039
8145 Point Meadows Way
Jacksonville
FL
32256
Outback Steakhouse
1060
4845 S Kirkman Road
Orlando
FL
32811
Outback Steakhouse
1061
180 Hickman Drive
Sanford
FL
32771
Outback Steakhouse
1063
9600 US Highway 441
Leesburg
FL
34788
Outback Steakhouse
1116
3585 Atlanta Hwy.
Athens
GA
30606
Outback Steakhouse
1119
810 Ernest W. Barrett Parkway
Kennesaw
GA
30144
Outback Steakhouse
1120
6331 Douglasville Blvd.
Douglasville
GA
30135
Outback Steakhouse
1121
1188 Dogwood Drive
Conyers
GA
30012
Outback Steakhouse
1122
145 Gwinco Blvd
Suwanee
GA
30024
Outback Steakhouse
1123
655 Dawsonville Hwy.
Gainesville
GA
30501
Outback Steakhouse
1124
995 N Peachtree Parkway N
Peachtree City
GA
30269
Outback Steakhouse
1125
3 Reinhardt College Parkway
Canton
GA
30114
Outback Steakhouse
1133
11196 Abercorn Expwy.
Savannah
GA
31419
Outback Steakhouse
1134
823 North Westover Blvd
Albany
GA
31707
Outback Steakhouse
1135
1824 Club House Dr.
Valdosta
GA
31601
Outback Steakhouse
1137
3088 Watson Blvd.
Warner Robbins
GA
31093
Outback Steakhouse
1170
200 N. Park Court
Stockbridge
GA
30281
Outback Steakhouse
1172
2345 East West Connector SW
Austell
GA
30106
Outback Steakhouse
1264
2925 Ross Clark Circle
Dothan
AL
36301
Outback Steakhouse
1266
196 Springbranch Road
Oxford
AL
36203
Outback Steakhouse
1410
2005 River Oaks Dr.
Calumet City
IL
60409
Outback Steakhouse
1411
720 W. Lake Cook Rd.
Buffalo Grove
IL
60089
Outback Steakhouse
1412
216 E. Golf Rd.
Schaumburg
IL
60173
Outback Steakhouse
1413
50 E. Loop Rd.
Wheaton
IL
60187
Outback Steakhouse
1414
2855 W. Ogden Ave.
Naperville
IL
60540
Outback Steakhouse
1416
15608 S. Harlem Ave.
Orland Park
IL
60462
Outback Steakhouse
1418
6007 E. State Street
Rockford
IL
61108
Outback Steakhouse
1419
5652 Northridge Dr.
Gurnee
IL
60031
Outback Steakhouse
1424
3241 Chicagoland Circle
Joliet
IL
60431
Outback Steakhouse
1450
4390 N. Illinois St.
Swansea
IL
62226
Outback Steakhouse
1452
2402 N. Prospect Avenue
Champagne
IL
61822
Outback Steakhouse
1453
3201 Horizon Drive
Springfield
IL
62703
Outback Steakhouse
1516
3201 W. 3rd St.
Bloomington
IN
47404
Outback Steakhouse
1518
3660 State Road 26
Lafayette
IN
47905
Outback Steakhouse
1519
7201 E. Indiana Street
Evansville
IN
47715
Outback Steakhouse
1520
2315 Post Road
Indianapolis
IN
46219
Outback Steakhouse
1521
3730 South Reed Road
Kokomo
IN
46902
Outback Steakhouse
1522
3401 N. Granville Ave.
Muncie
IN
47303
Outback Steakhouse
1525
5455 Coventry Lane
Ft. Wayne
IN
46804
Outback Steakhouse
1550
8110 Georgia St.
Merrillville
IN
46410
Outback Steakhouse
1611
3939 1st Ave. S.E.
Cedar Rapids
IA
52402
Outback Steakhouse
1614
4500 Southern Hills Dr.
Sioux City
IA
51106
Outback Steakhouse
1714
6870 Johnson Dr.
Mission
KS
66202
Outback Steakhouse
1715
233 S. Ridge Road
Wichita
KS
67212
Outback Steakhouse
1716
15430 South Rogers Road
Olathe
KS
66062
Outback Steakhouse
1813
6520 Signature Drive
Louisville
KY
40213
Outback Steakhouse
1851
3260 Scottville Rd.
Bowling Green
KY
42104
Outback Steakhouse
1895
1957 Bryant Rd.
Lexington
KY
40509
Outback Steakhouse
1901
2415 S. Acadian Thruway
Baton Rouge
LA
70808
Outback Steakhouse
1902
5280 Jones Creek Rd.
Baton Rouge
LA
70817
Outback Steakhouse
1912
830 E. I-10 Service Rd.
Slidell
LA
70461
Outback Steakhouse
1913
1601 Barataria Blvd.
Marrero
LA
70072
Outback Steakhouse
1914
60 Park Place Dr.
Covington
LA
70433
Outback Steakhouse
1921
1600 W. Pinhook Rd.
Lafayette
LA
70508
Outback Steakhouse
1931
8825 Line
Shreveport
LA
71106
Outback Steakhouse
1941
2616 Derek Drive
Lake Charles
LA
70607
Outback Steakhouse
1951
305 W. Constitution
West Monroe
LA
71292
Outback Steakhouse
1961
2715 Village Lane
Bossier City
LA
71112
Outback Steakhouse
1971
3217 S. MacArthur Drive
Alexandria
LA
71301
Outback Steakhouse
2010
4220 S. Tamiami Trail
Venice
FL
34293
Outback Steakhouse
2011
921 US 27 N.
Sebring
FL
33870
Outback Steakhouse
2014
1203 Townsgate Court
Plant City
FL
33563
Outback Steakhouse
2015
2225 Hwy. 44 West
Inverness
FL
34453
Outback Steakhouse
2017
11950 Sheldon Road
Citrus Park
FL
33626
Outback Steakhouse
2134
3020 Crain Hwy.
Waldorf
MD
20601
Outback Steakhouse
2139
4420 Long Gate Pkwy
Ellicott City
MD
21043
Outback Steakhouse
2144
9660 Lottsford Court
Largo
MD
20774
Outback Steakhouse
2314
15765 Eureka Rd,
Southgate
MI
48195
Outback Steakhouse
2315
3650 28th St. S.E.
Kentwood
MI
49512
Outback Steakhouse
2319
2468 Tittabawassee Road
Saginaw
MI
48604
Outback Steakhouse
2320
1515 West 14 Mile Road
Madison Heights
MI
48071
Outback Steakhouse
2321
1501 Boardman
Jackson
MI
49202
Outback Steakhouse
2325
6435 Dixie Hwy
Clarkston
MI
48346
Outback Steakhouse
2326
7873 Conference Ct. Drive
Brighton
MI
48114
Outback Steakhouse
2411
8880 Springbrook Dr. NW
Coon Rapids
MN
55433
Outback Steakhouse
2415
5723 Bishop Ave.
Inver Grove Heights
MN
55076
Outback Steakhouse
2420
4255 Haines Road
Hermantown
MN
80014
Outback Steakhouse
2619
3110 East 36th Street
Joplin
MO
64804
Outback Steakhouse
2652
1731 N.E. Douglas
Lee’s Summit
MO
64086
Outback Steakhouse
3110
230 E. Lake Dr.
Cherry Hill
NJ
08002
Outback Steakhouse
3114
1397 US Route 9
Old Bridge
NJ
08857
Outback Steakhouse
3116
4600 Route 42
Turnersville
NJ
08012
Outback Steakhouse
3117
98 US RT 22 West
Greenbrook
NJ
08812
Outback Steakhouse
3120
Klockner Road
Hamilton
NJ
08619
Outback Steakhouse
3122
901 Route 73 South
Marlton (formerly Evesham)
NJ
08053
Outback Steakhouse
3211
4141 S. Pecos Rd.
Las Vegas
NV
89121
Outback Steakhouse
3212
1950 N. Rainbow Blvd.
Las Vegas
NV
89108
Outback Steakhouse
3213
4423 E. Sunset Rd.
Henderson
NV
89014
Outback Steakhouse
3214
8671 West Sahara Avenue
Las Vegas
NV
89117
Outback Steakhouse
3215
3645 S. Virginia Street
Reno
NV
89502
Outback Steakhouse
3217
2625 W. Craig Road
N. Las Vegas
NV
89032
Outback Steakhouse
3220
7380 S. Las Vegas Blvd
S. Las Vegas
NV
89123
Outback Steakhouse
3357
3112 Erie Blvd E
Dewitt
NY
13214
Outback Steakhouse
3444
302 S College Road
Wilmington
NC
28403
Outback Steakhouse
3446
3500 Mount Moriah Road
Durham
NC
27707
Outback Steakhouse
3447
505 Highland Oaks Drive
Winston-Salem
NC
27103
Outback Steakhouse
3448
501 N New Hope Road
Gastonia
NC
28054
Outback Steakhouse
3450
606 Greenville Boulevard
Greenville
NC
27834
Outback Steakhouse
3451
256 East Parris Avenue
Highpoint
NC
27262
Outback Steakhouse
3452
100 Southern Road
Southern Pines
NC
28387
Outback Steakhouse
3453
210 Gateway Boulevard
Rocky Mount
NC
27804
Outback Steakhouse
3454
16400 Northcross Drive
Huntersville
NC
28078
Outback Steakhouse
3455
1235 Longpine Road
Burlington
NC
27215
Outback Steakhouse
3458
8280 Valley Blvd. Hwy 321 Bypa
Blowing Rock
NC
28605
Outback Steakhouse
3460
250 Mitchelle Drive
Hendersonville
NC
28792
Outback Steakhouse
3461
1020 E. Innes St.
Salisbury
NC
28144
Outback Steakhouse
3462
111 Howell Road
New Bern
NC
28562
Outback Steakhouse
3463
8338 Pineville Matthews Rd.
Charlotte
NC
28226
Outback Steakhouse
3464
223 Wintergreen Dr.
Lumberton
NC
28358
Outback Steakhouse
3467
845 US Highway 70 West
Garner
NC
27529
Outback Steakhouse
3468
911 Industrial Park Drive
Smithfield
NC
27577
Outback Steakhouse
3621
401 W Dussel Road
Maumee
OH
43537
Outback Steakhouse
3631
110 Montrose West Avenue
Akron
OH
44321
Outback Steakhouse
3632
7000 Tiffany Boulevard
Boardman
OH
44514
Outback Steakhouse
3633
6950 Ridge Road
Parma
OH
44129
Outback Steakhouse
3634
4303 Whipple Avenue NW
Canton
OH
44718
Outback Steakhouse
3635
24900 Sperry Drive
Westlake
OH
44145
Outback Steakhouse
3636
820 N. Lexington Springmill Rd
Ontario
OH
44906
Outback Steakhouse
3640
8595 Market Street
Mentor
OH
44060
Outback Steakhouse
3641
6100 Rockside Place
Independence
OH
44131
Outback Steakhouse
3658
6800 Miller Lane
Dayton
OH
45414
Outback Steakhouse
3662
930 Interstate Drive
Findlay
OH
45840
Outback Steakhouse
3663
2512 Kings Center Court
Mason
OH
45040
Outback Steakhouse
3665
1801 Town Park Drive
Troy
OH
45373
Outback Steakhouse
3713
3600 S. Broadway
Edmond
OK
73013
Outback Steakhouse
3715
860 Interstate Drive
Norman
OK
73072
Outback Steakhouse
3716
7206 Cache Road
Lawton
OK
73505
Outback Steakhouse
3915
3527 Union Depot Road
Harrisburg
PA
17109
Outback Steakhouse
3917
100 North Pointe Blvd.
Lancaster
PA
17601
Outback Steakhouse
3950
25 McMurray Road
Pittsburgh
PA
15241
Outback Steakhouse
3951
9395 McKnight Road
Pittsburgh
PA
15237
Outback Steakhouse
3952
100 Sheraton Drive
Altoona
PA
16601
Outback Steakhouse
3954
1400 Marketplace Blvd
Moon Township
PA
15109
Outback Steakhouse
4117
110 Interstate Blvd.
Anderson
SC
29621
Outback Steakhouse
4118
7611 Two Notch Rd.
Columbia
SC
29223
Outback Steakhouse
4119
110 Dunbarton Drive
Florence
SC
29501
Outback Steakhouse
4120
1319 River Point Ct.
Rock Hill
SC
29730
Outback Steakhouse
4121
20 Hatton Place
Hilton Head
SC
29926
Outback Steakhouse
4122
454 Bypass 72 NW
Greenwood
SC
29649
Outback Steakhouse
4123
1721 Hwy 17 North
North Myrtle Beach
SC
29582
Outback Steakhouse
4124
2480 Broad Street
Sumter
SC
29150
Outback Steakhouse
4125
715 JohnnIE Dodds Blvd.
Mt. Pleasant
SC
29464
Outback Steakhouse
4127
945 Factory Shops Blvd
Gaffney
SC
29341
Outback Steakhouse
4210
2411 S. Carolyn Avenue
Sioux Falls
SD
57106
Outback Steakhouse
4314
330 N. Peters Rd.
Knoxville
TN
37922
Outback Steakhouse
4318
1390 Interstate Dr.
Cookeville
TN
38501
Outback Steakhouse
4319
2790 Wilma Rudolph Blvd
Clarksville
TN
37040
Outback Steakhouse
4320
1968 Old Fort Parkway
Murfreesboro
TN
37129
Outback Steakhouse
4324
1125 Franklin Road
Lebanon
TN
37090
Outback Steakhouse
4325
809 Huckleberry Springs Road
Knoxville
TN
37924
Outback Steakhouse
4350
536 Paul Huff Parkway NW
Cleveland
TN
37312
Outback Steakhouse
4414
808 Interstate 45 N.
Conroe
TX
77301
Outback Steakhouse
4416
20455 Katy Freeway
Katy
TX
77450
Outback Steakhouse
4417
16080 San Pedro Ave.
San Antonio
TX
78232
Outback Steakhouse
4418
2102 Texas Ave. S.
College Station
TX
77840
Outback Steakhouse
4422
11600 Research Blvd.
Austin
TX
78759
Outback Steakhouse
4423
12511 I-10 W.
San Antonio
TX
78230
Outback Steakhouse
4424
2060 I-10 S.
Beaumont
TX
77707
Outback Steakhouse
4426
5550 Loop 410 NW
San Antonio
TX
78238
Outback Steakhouse
4428
12130 Dickinson Rd.
Houston
TX
77089
Outback Steakhouse
4429
4205 I-H 35 S.
San Marcos
TX
78666
Outback Steakhouse
4432
1109 East Business 83
McAllen
TX
78501
Outback Steakhouse
4433
2206 South First Street
Lufkin
TX
75901
Outback Steakhouse
4434
18326 I-45 South
Conroe
TX
77384
Outback Steakhouse
4452
701 Airport Freeway
Hurst
TX
76053
Outback Steakhouse
4454
3903 Towne Crossing Blvd.
Mesquite
TX
75150
Outback Steakhouse
4455
1031 State Hwy. 114 W.
Grapevine
TX
76051
Outback Steakhouse
4456
9049 Vantage Point Dr.
Dallas
TX
75243
Outback Steakhouse
4457
1509 N. Central Exp.
Piano
TX
75075
Outback Steakhouse
4458
15180 Addison Rd.
Addison
TX
75248
Outback Steakhouse
4459
1151 W. I-20
Arlington
TX
76017
Outback Steakhouse
4460
5704 S. Broadway
Tyler
TX
75703
Outback Steakhouse
4461
2211 S. Stemmons Fwy.
Lewisville
TX
75067
Outback Steakhouse
4462
2314 W. Loop 250 N.
Midland
TX
79705
Outback Steakhouse
4463
7101 1-40 W
Amarillo
TX
79106
Outback Steakhouse
4464
4015 S. Loop 289
Lubbock
TX
79423
Outback Steakhouse
4466
300 I-35 East
Denton
TX
76025
Outback Steakhouse
4467
501 East Loop 281
Longview
TX
75605
Outback Steakhouse
4468
4500 Franklin Ave.
Waco
TX
76710
Outback Steakhouse
4469
2701 E. Central TX Expwy.
Killeen
TX
76543
Outback Steakhouse
4470
11875 Gateway W. Blvd.
El Paso
TX
79936
Outback Steakhouse
4473
4505 Sherwood Way
San Angelo
TX
76901
Outback Steakhouse
4474
4142 Ridgemont Dr.
Abilene
TX
79606
Outback Steakhouse
4475
1101 N. Beckley Rd.
DeSoto
TX
75115
Outback Steakhouse
4476
4902 George Bush Hwy.
Garland
TX
75040
Outback Steakhouse
4478
13265 South Freeway
Burleson
TX
76028
Outback Steakhouse
4510
7770 South 1300 East
Sandy
UT
84094
Outback Steakhouse
4511
1664 North 1200 West
Layton
UT
84041
Outback Steakhouse
4716
7917 W. Broad St.
Richmond
VA
23294
Outback Steakhouse
4724
261 University Blvd.
Harrisonburg
VA
22801
Outback Steakhouse
4725
165 South Park Circle
Colonial Heights
VA
23834
Outback Steakhouse
4726
6419 Lee Hwy.
Warrenton
VA
20187
Outback Steakhouse
4727
7420 Bell Creek Rd.
Mechanicsville
VA
23111
Outback Steakhouse
4728
6821 Chital Drive
Chesterfield
VA
23112
Outback Steakhouse
4730
 124 Kernstown Commons Blvd.
 Winchester
 VA
22602
Outback Steakhouse
4752
12258 Jefferson Ave.
Newport News
VA
23602
Outback Steakhouse
4756
3026 Richmond Road
Williamsburg
VA
23185
Outback Steakhouse
4758
295 Pepper’s Ferry Road N.E.
Christiansburg
VA
24073
Outback Steakhouse
4762
3121 Albert Lankford Dr.
Lynchburg
VA
24501
Outback Steakhouse
4810
279 Junction Road
Madison
WI
53717
Outback Steakhouse
4813
311 Hampton Court
Onalaska
WI
54650
Outback Steakhouse
4817
5020 Keystone Crossing
Eau Claire
WI
54701
Outback Steakhouse
4910
790 Foxcroft Avenue
Martinsburg
WV
25401
Outback Steakhouse
4961
111 Hylton Lane
Beckley
WV
25801
Outback Steakhouse
5010
229 Miracle Rd.
Evansville
WY
82636
Outback Steakhouse
5011
1626 Freischli Pkwy.
Cheyenne
WY
82001
Outback Steakhouse
5113
2574 Camino Entrata
Santa Fe
NM
87507
Outback Steakhouse
5114
940 N. Telshore Blvd.
Las Cruces
NM
88011



Schedule 1.4(a)


Construction Properties






Store #
Address
Dual Site (Y/N)*
Purchase Price
1025
170 Cypress Gardens Blvd. SE
Winter Haven, FL 33880
N
$3,400,000
3122
901 Rt. 73 South
Marlton (formerly Evesham), NJ 08053
Y – 8109 (Carrabba’s Italian Grill; purchase price: $2,450,000
$2,875,000
3120
Klockner Road at route 130
Hamilton, NJ 08619
N
$2,650,000



Schedule 8.2(c)


RLP Subleases


LP (TENANT)
STORE NO.
ADDRESS
LEASE
Outback/Bayou-I, Limited Partnership
1901
2415 S. Acadian Thruway, Baton Rouge, LA
Lease dated as of 9/23/94 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1902
5280 Jones Creek Road, Baton Rouge, LA
Lease dated as of 8/16/02 (as amended in effect on the date hereof)
Outback/Bayou-I, Limited Partnership
1912
830 E. I-10 Service Road, Slidell, LA
Lease dated as of 12/9/93 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1913
1601 Barataria Blvd., Marrero, LA
Lease dated as of 9/8/95 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1914
60 Park Place Drive, Covington, LA
Lease dated as of 8/28/97 (as amended in effect on the date hereof)
Outback/Bayou-I, Limited Partnership
1921
1600 W. Pinhook Road, Lafayette, LA
Lease dated as of 4/1/95 (as amended in effect on the date hereof)
Outback/Bayou-I, Limited Partnership
1931
8225 Line, Shreveport, LA
Lease dated as of 12/9/93  (as amended in effect on the date hereof)
Outback/Phoenix-I, Limited Partnership
0311
5605 W. Bell Road, Glendale, AZ
Lease dated as of 8/1/1994  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0312
4871 E. Grant Road, Tucson, AZ
Lease dated as of 6/12/95  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0314
1650 S. Clearview, Mesa, AZ
Lease dated as of 1/21/1997  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0316
1080 N 54th Street, Chandler, AZ
Lease dated as of 7/17/98  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0317
2600 E. Lucky Lane, Flagstaff, AZ
Lease dated as of 10/23/98  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0318
2820 N 75th Avenue, Phoenix, AZ
Lease dated as of 9/24/99 (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0323
14225 W. Grand Avenue, Surprise, AZ
Lease dated as of 10/22/01  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0324
9801 N. Black Canyon Hwy, Phoenix, AZ
Lease dated as of 9/7/01  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0325
99 South Highway 92, Sierra Vista, AZ
Lease dated as of 10/18/02  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0326
1830 E. McKellips Road, Mesa, AZ
Lease dated as of 4/18/03  (as amended in effect on the date hereof)
Outback/Heartland- II, Limited Partnership
0452
6800 Rogers Avenue, Ft. Smith, AR
Lease dated as of 1/15/99  (as amended in effect on the date hereof)
Outback/Heartland- II, Limited Partnership
0453
2310 Sanders Street, Conway, AR
Lease dated as of 10/31/01 (as amended in effect on the date hereof)
Outback/Heartland- II, Limited Partnership
0455
4509 W. Poplar Street, Rogers, AR
Lease dated as of 8/24/04 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0611
9329 N. Sheridan Boulevard, Westminster, CO
Lease dated as of 9/26/94 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0612
7065 Commerce Center Drive, Colorado Springs, CO
Lease dated as of 9/30/94 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0613
807 E. Harmony Road, Ft. Collins, CO
Lease dated as of 3/1/95 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0614
15 Springer Drive, Highlands Ranch, CO
Lease dated as of 3/31/95  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0615
497 120th Avenue, Thornton, CO
Lease dated as of 4/24/95 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0616
988 Dillon Road, Louisville, CO
Lease dated as of 12/28/95  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0617
2825 Geyser Drive, Colorado Springs, CO
Lease dated as of 12/21/95  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0618
10443 E. Costilla Avenue, Centennial, CO
Lease dated as of 5/17/96  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0619
2066 S. Abilene Street, Aurora, CO
Lease dated as of 6/21/96  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0624
16301 East 40th Ave., Denver, CO
Lease dated as of 11/8/02 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0627
4650 Centerplace Drive, Greeley, CO
Lease dated as of 8/29/03  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0628
1315 Dry Creek Road, Longmont, CO
Lease dated as of 11/19/03  (as amended in effect on the date hereof)
Outback/West Florida-I, Limited Partnership
1022
3215 SW College Road, Ocala, FL
Lease dated as of 6/17/96  (as amended in effect on the date hereof)
Outback/West Florida-I, Limited Partnership
1023
11308 N 56th Street, Temple Terrace, FL
Lease dated as of  12/29/06 (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1024
6390 N. Lockwood Ridge Road, Sarasota, FL
Lease dated as of 5/26/94 (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1025
170 Cypress Gardens Blvd, SE, Winter Haven, FL
Lease dated as of 1/16/96  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1026
1481 Tamiami Trail, Port Charlotte, FL
Lease dated as of 5/30/96  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1027
1642 SE Pine Island Road, Cape Coral, FL
Lease dated as of 4/10/00 (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1028
4902 Commercial Way, Spring Hill, FL
Lease dated as of 8/18/00  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1029
5710 Oakley Blvd., Wesley Chapel, FL
Lease dated as of 8/4/00  (as amended in effect on the date hereof)
Outback/North Florida-I, Limited Partnership
1030
9773 San Jose Blvd., Jacksonville, FL
Lease dated as of 6/1/94  (as amended in effect on the date hereof)
Outback/North Florida-I, Limited Partnership
1031
3760 S 3rd Street, Jacksonville Beach, FL
Lease dated as of 6/1/94  (as amended in effect on the date hereof)
Outback Steakhouse of Central Florida-II, Ltd.
1033
1775 Wells Road, Orange Park, FL
Lease dated as of  7/28/95 (as amended in effect on the date hereof)
Outback/North Florida-I, Limited Partnership
1034
245 State Road 312, St. Augustine, FL
Lease dated as of 6/1/94  (as amended in effect on the date hereof)
Outback/North Florida-II, Limited Partnership
1035
1820 Raymond Diehl Road, Tallahassee, FL
Lease dated as of 3/24/95  (as amended in effect on the date hereof)
Outback/North Florida-II, Limited Partnership
1036
861 W. 23rd Street, Panama City, FL
Lease dated as of 1/2/96  (as amended in effect on the date hereof)
Outback/North Florida-II, Limited Partnership
1039
8145 Point Meadows Way, Jacksonville, FL
Lease dated as of 11/14/00  (as amended in effect on the date hereof)
Outback Steakhouse of Central Florida-II, Ltd.
1060
4845 S. Kirkman Road, Orlando, FL
Lease dated as of 6/22/95  (as amended in effect on the date hereof)
Outback Steakhouse of Central Florida-II, Ltd.
1061
180 Hickman Drive, Sanford, FL
Lease dated as of 1/16/96  (as amended in effect on the date hereof)
Outback Steakhouse of Central Florida-II, Ltd.
1063
9600 US Highway 441, Leesburg, FL
Lease dated as of 5/25/99  (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-I, L.P.
1116
3585 Atlanta Hwy., Athens, GA
Lease dated as of 6/1/94  (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1119
810 Ernest W. Barrett Parkway, Kennesaw, GA
Lease dated as of 9/30/94 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1120
6331 Douglasville Blvd., Douglasville, GA
Lease dated as of 11/2/95 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1121
1188 Dogwood Drive, Conyers, GA
Lease dated as of 12/5/95 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1122
145 Gwinco Blvd., Suwanee, GA
Lease dated as of 9/20/96  (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1123
655 Dawsonville Hwy, Gainesville, GA
Lease dated as of 2/11/97  (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1124
995 N. Peachtree Parkway N, Peachtree City, GA
Lease dated as of 1/24/97 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia, L.P.
1125
3 Reinhardt College Parkway, Canton, GA
Lease dated as of 10/7/98  (as amended in effect on the date hereof)
Outback Steakhouse of South Georgia-II, L.P.
1133
11196 Abercorn Expwy., Savannah, GA
Lease dated as of 6/1/94  (as amended in effect on the date hereof)
Outback Steakhouse of South Georgia-II, L.P.
1134
823 North Westover Blvd., Albany, GA
Lease dated as of 9/19/95  (as amended in effect on the date hereof)
Outback Steakhouse of South Georgia-II, L.P.
1135
1824 Club House Dr., Valdosta, GA
Lease dated as of 2/11/97 (as amended in effect on the date hereof)
Outback Steakhouse of South Georgia-II, L.P.
1137
3088 Watson Blvd., Warner Robbins, GA
Lease dated as of 6/22/01 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1170
200 N. Park Court, Stockbridge, GA
Lease dated as of 11/6/01 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1172
2345 East West Connector SW, Austell, GA
Lease dated as of 3/21/03 (as amended in effect on the date hereof)
Outback/Alabama-I, Limited Partnership
1264
2925 Ross Clark Cir., Dothan, AL
Lease dated as of 7/1/03 (as amended in effect on the date hereof)
Outback/Alabama-I, Limited Partnership
1266
196 Springbranch Road, Oxford, AL
Lease dated as of 9/24/98 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1410
2005 River Oaks Dr., Calumet City, IL
Lease dated as of 4/15/94 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1411
720 W. Lake Cook Road, Buffalo Grove, IL
Lease dated as of 5/16/94  (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1412
216 E. Golf Road, Schaumberg, IL
Lease dated as of 9/6/94 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1413
50 E. Loop Road, Wheaton, IL
Lease dated as of 6/16/94  (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1414
2855 W. Ogden Ave., Naperville, IL
Lease dated as of 9/13/94 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1416
15608 S. Harlem Ave., Orland Park, IL
Lease dated as of 9/1/94  (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1418
6007 E. State Street, Rockford, IL
Lease dated as of 12/16/96 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1419
5652 Northridge Dr., Gurnee, IL
Lease dated as of 2/18/97 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1424
3241 Chicagoland Circle, Joliet, IL
Lease dated as of 3/17/04  (as amended in effect on the date hereof)
Outback/Missouri-I, Limited Partnership
1450
4390 N. Illinois St., Swansea, IL
Lease dated as of 1/1/96 (as amended in effect on the date hereof)
Outback/Missouri-II, Limited Partnership
1452
2402 N. Prospect Ave., Champaign, IL
Lease dated as of 7/15/97 (as amended in effect on the date hereof)
Outback/Missouri-II, Limited Partnership
1453
3201 Horizon Drive, Springfield, IL
Lease dated as of 8/6/98  (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1516
3201 W. 3rd Street, Bloomington, IN
Lease dated as of 1/3/94 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1518
3660 State Road 26, Lafayette, IN
Lease  dated as of 5/25/95 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1519
7201 E. Indiana St., Evansville, IN
Lease dated as of 7/11/95 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1520
2315 Post Road, Indianapolis, IN
Lease  dated as of 3/14/96 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1521
3730 South Reed Road, Kokomo, IN
Lease dated as of 6/7/96 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1522
3401 N. Granville Ave., Muncie, IN
Lease  dated as of 5/5/97 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1525
5455 Coventry Lane, Ft. Wayne, IN
Lease  dated as of 10/29/99  (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
1550
8110 Georgia Street, Merrillville, IN
Lease dated as of 7/19/02 (as amended in effect on the date hereof)
Outback/Midwest-I, Limited Partnership
1611
3939 1st Ave. S.E., Cedar Rapids, IA
Lease dated as of 1/9/96 (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
1614
4500 Southern Hills Dr., Sioux City, IA
Lease dated as of 4/30/97 (as amended in effect on the date hereof)
Heartland Outback-II, Limited Partnership
1714
6870 Johnson Drive, Mission, KS
Lease dated as of 7/24/97 (as amended in effect on the date hereof)
Heartland Outback-II, Limited Partnership
1715
233 S. Ridge Road, Wichita, KS
Lease dated as of 2/1/99 (as amended in effect on the date hereof)
Heartland Outback-II, Limited Partnership
1716
15430 South Rogers Road, Olathe, KS
Lease dated as of  12/13/02 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1813
6520 Signature Drive, Louisville, KY
Lease dated as of 11/22/94 (as amended in effect on the date hereof)
Outback/Bluegrass-II, Limited Partnership
1851
3260 Scottville Road, Bowling Green, KY
Lease dated as of  9/4/97 (as amended in effect on the date hereof)
Outback/Buckeye-II, Limited Partnership
1895
1957 Bryant Road, Lexington, KY
Lease dated as of 8/26/02 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1941
2616 Derek Drive, Lake Charles, LA
Lease dated as of 10/17/94 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1951
305 W. Consitution, West Monroe, LA
Lease dated as of 4/25/95 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1961
2715 Village Lane, Bossier City, LA
Lease dated as of  5/4/95 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1971
3217 S. MacArthur Drive, Alexandria, LA
Lease dated as of 7/11/97  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
2010
4220 S. Tamiami Trail, Venice, FL
Lease dated as of 11/10/00  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
2011
921 US 27 N., Sebring, FL
Lease dated as of 1/2/01  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
2014
1203 Townsgate Court, Plant City, FL
Lease dated as of 2/27/01 (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
2015
2225 Hwy. 44 West, Inverness, FL
Lease dated as of 4/26/95  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
2017
11950 Sheldon Road, Citrus Park, FL
Lease dated as of  6/1/02  (as amended in effect on the date hereof)
Outback of Waldorf, Inc.
2134
3020 Crain Hwy., Waldorf, MD
Lease dated as of 12/8/93 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
2139
4420 Long Gate Pkwy, Ellicott City, MD
Lease dated as of 2/3/97 (as amended in effect on the date hereof)
Outback/Maryland-I Limited Partnership
2144
9660 Lottsford Court, Largo, MD
Lease dated as of 12/6/01 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2314
15765 Eureka Road, Southgate, MI
Lease  dated as of 12/8/93 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2315
3650 28th St., S.E., Kentwood, MI
Lease dated as of 4/12/94 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2319
2468 Tittabawassee Road, Saginaw, MI
Lease dated as of 6/9/95 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2320
1515 West 14 Mile Road, Madison Heights, MI
Lease  dated as of 12/1/95 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2321
1501 Boardman, Jackson, MI
Lease dated as of 6/24/96 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2325
6435 Dixie Hwy, Clarkston, MI
Lease dated as of 4/11/97 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2326
7873 Conference Ct. Drive, Brighton, MI
Lease dated as of 12/1/97 (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
2411
8880 Springbrook Drive, NW, Coon Rapids, MN
Lease dated as of 4/4/97  (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
2415
5723 Bishop Ave., Inver Grove Heights, MN
Lease  dated as of 5/27/98 (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
2420
4255 Haines Road, Hermantown, MN
Lease  undated (as amended in effect on the date hereof)
Outback/Missouri-II, Limited Partnership
2619
3110 East 36th Street, Joplin, MO
Lease dated as of 8/29/01 (as amended in effect on the date hereof)
Outback/Heartland-II, Limited Partnership
2652
1731 N.E. Douglas, Lee's Summit, MO
Lease dated as of 7/12/99 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3110
230 E. Lake Drive, Cherry Hill, NJ
Lease dated as of 4/13/93 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3114
1397 US Route 9, Old Bridge, NJ
Lease  dated as of 11/17/95 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3116
4600 Route 42, Turnersville, NJ
Lease dated as of 5/8/96 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3117
98 US RT 22 West, Greenbrook, NJ
Lease dated as of 7/12/96 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3120
Klockner Road, Hamilton, NJ
Lease dated as of  12/28/06  (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3122
901 Route 73 South Marlton (formerly Evesham), NJ 08053
Lease dated as of  6/9/06  (as amended in effect on the date hereof)
Outback/Nevada-I, Limited Partnership
3211
4141 S. Pecos Road, Las Vegas, NV
Lease  dated as of 3/23/94 (as amended in effect on the date hereof)
Outback/Nevada-I, Limited Partnership
3212
1950 N. Rainbow Blvd., Las Vegas, NV
Lease dated as of 12/3/93 (as amended in effect on the date hereof)
Outback/Nevada-I, Limited Partnership
3213
4423 E. Sunset Rd., Henderson, NV
Lease dated as of 10/5/94 (as amended in effect on the date hereof)
Outback/Nevada-I, Limited Partnership
3214
8671 West Sahara Avenue, Las Vegas, NV
Lease dated as of 10/31/95 (as amended in effect on the date hereof)
Outback/Nevada-II, Limited Partnership
3215
3645 S. Virginia Street, Reno, NV
Lease dated as of 10/9/97 (as amended in effect on the date hereof)
Outback/Nevada-II, Limited Partnership
3217
2625 W. Craig Road, N. Las Vegas, NV
Lease dated as of 2/27/01 (as amended in effect on the date hereof)
Outback/Nevada-II, Limited Partnership
3220
7380 S. Las Vegas Blvd., S. Las Vegas, NV
Lease dated as of  11/18/04 (as amended in effect on the date hereof)
Outback/Empire-I, Limited Partnership
3357
3112 Erie Blvd. E, Dewitt, NY
Lease dated as of 2/26/97 as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3444
302 S. College Road, Wilmington, NC
Lease dated as of 6/9/92 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3446
3500 Mount Moriah Road, Durham, NC
Lease  dated as of 6/25/97 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3447
505 Highland Oaks Drive, Winston-Salem, NC
Lease  dated as of 6/25/93 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3448
501 N New Hope Road, Gastonia NC
Lease dated as of 5/11/95 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3450
606 Greenville Boulevard, Greenville, NC
Lease dated as of 10/24/95 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3451
256 East Parris Avenue, Highpoint, NC
Lease dated as of 4/26/95 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3452
100 Southern Road, Southern Pines, NC
Lease dated as of 8/13/96  (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3453
210 Gateway Boulevard, Rocky Mount, NC
Lease dated as of 1/7/97  (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3454
16400 Northcross Drive, Huntersville, NC
Lease dated as of 8/6/97 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3455
1235 Longpine Road, Burlington, NC
Lease dated as of  8/28/97 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3458
8280 Valley Blvd., Hwy 321 Bypass, Blowing Rock, NC
Lease dated as of 4/4/98 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3460
250 Mitchell Drive, Hendersonville, NC
Lease dated as of 1/19/00 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3461
1020 E. Innes St., Salisbury, NC
Lease dated as of 3/17/00 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3462
111 Howell Road, New Bern, NC
Lease dated as of 7/24/00 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3463
8338 Pineville Matthews Rd., Charlotte, NC
Lease dated as of  10/16/01 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3464
223 Wintergreen Dr., Lumberton, NC
Lease dated as of 10/16/01 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3467
845 US Highway 70 West, Garner, NC
Lease dated as of 11/17/03 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3468
911 Industrial Park Drive, Smithfield, NC
Lease dated as of 8/21/03 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
3621
401 W. Dussel Road, Maumee, OH
Lease dated as of 9/9/96 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3631
110 Montrose West Avenue, Akron, OH
Lease dated as of 7/6/93 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3632
7000 Tiffany Boulevard, Boardman, OH
Lease dated as of 9/13/94 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3633
6950 Ridge Road, Parma, OH
Lease dated as of 10/13/94 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3634
4303 Whipple Avenue NW, Canton, OH
Lease dated as of 9/27/94 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3635
24900 Sperry Drive, Westlake, OH
Lease dated as of 3/24/95 (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3636
820 N. Lexington Springmill Rd., Ontario, OH
Lease dated as of 6/3/96 (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3640
8595 Markey Street, Mentor, OH
Lease dated as of 1/4/00 (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3641
6100 Rockside Place, Independence, OH
Lease dated as of  6/1/05 (as amended in effect on the date hereof)
Outback/Buckeye-II, Limited Partnership
3658
6800 Miller Lane, Dayton, OH
Lease dated as of 5/5/97(as amended in effect on the date hereof)
Outback/Buckeye-II, Limited Partnership
3662
930 Interstate Drive, Findlay, OH
Lease dated as of 9/16/98 (as amended in effect on the date hereof)
Outback/Buckeye-II, Limited Partnership
3663
2512 Kings Center Court, Mason, OH
Lease dated as of 5/21/99 (as amended in effect on the date hereof)
Outback/Buckeye-II, Limited Partnership
3665
1801 Town Park Drive, Troy, OH
Lease dated as of 11/26/03 (as amended in effect on the date hereof)
Outback/Heartland-I, Limited Partnership
3713
3600 South Broadway, Edmond, OK
Lease dated as of 1/2/96 (as amended in effect on the date hereof)
Outback/Heartland-II, Limited Partnership
3715
860 Interstate Drive, Norman, OK
Lease dated as of 5/21/97 (as amended in effect on the date hereof)
Outback/Heartland-II, Limited Partnership
3716
7206 Cache Road, Lawton, OK
Lease dated as of  01/29/99 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3915
3527 Union Depot Road, Harrisburg, PA
Lease dated as of 5/3/94 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3917
100 North Pointe Blvd., Lancaster, PA
Lease dated as of 12/24/98 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3950
25 McMurray Road, Pittsburgh, PA
Lease dated as of 4/7/95 (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3951
9395 McKnight Road, Pittsburgh, PA
Lease dated as of 6/18/96  (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3952
100 Sheraton Drive, Altoona, PA
Lease dated as of 10/10/97 (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3954
1400 Marketplace Blvd., Moon Township, PA
Lease dated as of 9/11/98 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4117
110 Interstate Blvd., Anderson, SC
Lease dated as of 3/6/95 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4118
7611 Two Notch Road, Columbia, SC
Lease dated as of 3/8/95 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4119
110 Dunbarton Drive, Florence, SC
Lease dated as of 1/24/96 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4120
1319 River Point Ct., Rock Hill, SC
Lease dated as of 2/15/96 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4121
20 Hatton Place, Hilton Head, SC
Lease dated as of 10/21/97 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4122
454 Bypass 72 NW, Greenwood, SC
Lease dated as of 8/17/98 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4123
1721 Hwy 17 North, North Myrtle Beach, SC
Lease dated as of 8/10/98 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4124
2480 Broad Street, Sumter, SC
Lease dated as of 4/14/99 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4125
715 Johnnie Dodds Blvd., Mt. Pleasant, SC
Lease dated as of 6/25/99 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4127
945 Factory Shops Blvd., Gaffney, SC
Lease dated as of 3/5/03 (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
4210
2411 S. Carolyn Avenue, Sioux Falls, SD
Lease dated as of 3/12/99 (as amended in effect on the date hereof)
Outback/Bluegrass-I, Limited Partnership
4314
330 N. Peters Road, Knoxville, TN
Lease dated as of 3/1/96 (as amended in effect on the date hereof)
Outback/Bluegrass-I, Limited Partnership
4318
1390 Interstate Dr., Cookeville, TN
Lease dated as of 3/1/96 (as amended in effect on the date hereof)
Outback/Bluegrass-II, Limited Partnership
4319
2790 Wilma Rudolph Blvd., Clarksville, TN
Lease dated as of 3/21/97 (as amended in effect on the date hereof)
Outback/Bluegrass-II, Limited Partnership
4320
1968 Old Fort Parkway, Murfreesboro, TN
Lease dated as of 5/1/97 (as amended in effect on the date hereof)
Outback/Bluegrass-II, Limited Partnership
4324
1125 Franklin Road, Lebanon, TN
Lease dated as of 3/23/04 (as amended in effect on the date hereof)
Outback/Bluegrass-II, Limited Partnership
4325
809 Huckleberry Springs Road, Knoxville, TN
Lease dated as of 4/19/04 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
4350
536 Paul Huff Parkway NW, Cleveland, TN
Lease dated as of 3/31/04 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4414
808 Interstate 45 N., Conroe, TX
Lease  dated as of 7/29/92 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4416
20455 Katy Freeway, Katy, TX
Lease dated as of 2/17/93 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4417
16080 San Pedro Ave., San Antonio, TX
Lease dated as of 6/23/93 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4418
2102 Texas Ave. S., College Station, TX
Lease dated as of 6/18/93 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4422
11600 Research Blvd., Austin, TX
Lease dated as of 12/16/93 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4423
12511 I-10 W., San Antonio, TX
Lease dated as of 7/20/94 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4424
2060 I-10 S, Beaumont, TX
Lease dated as of 10/17/94 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4426
5550 Loop 410 NW, San Antonio, TX
Lease dated as of 1/10/96 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4428
12130 Dickinson Road, Houston, TX
Lease dated as of 12/22/97 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4429
4205 I-H 35 S., San Marcos, TX
Lease dated as of 3/31/98 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4432
1109 East Business 83, McAllen, TX
Lease dated as of 12/18/98 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4433
2206 South First Street, Lufkin, TX
Lease dated as of 9/1/99 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4434
18326 I-45 South, Conroe, TX
Lease dated as of 12/1/01 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4452
701 Airport Freeway, Hurst, TX
Lease dated as of  11/14/94 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4454
3903 Towne Crossing Blvd., Mesquite, TX
Lease dated as of  3/31/92 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4455
1031 State Hwy. 114 W., Grapevine, TX
Lease dated as of 12/31/92 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4456
9049 Vantage Point Dr., Dallas, TX
Lease dated as of 12/31/92 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4457
1509 N. Central Exp., Plano, TX
Lease dated as of 2/16/93 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4458
15180 Addison Road, Addison, TX
Lease dated as of 4/24/93  (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4459
1151 W. I-20, Arlington, TX
Lease dated as of 9/13/93 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4460
5704 S. Broadway, Tyler, TX
Lease dated as of 8/25/93 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4461
2211 S. Stemmons, Fwy., Lewisville, TX
Lease dated as of  12/29/93 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4462
2314 W. Loop 250 N., Midland, TX
Lease dated as of 4/5/94 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4463
7101 1-40 W., Amarillo, TX
Lease  dated as of 5/2/94 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4464
4015 S. Loop 250 N., Midland, TX
Lease dated as of 5/10/94 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4466
300 I-35 East, Denton, TX
Lease dated as of 6/14/95 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4467
501 East Loop 281, Longview, TX
Lease dated as of 9/28/95 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4468
4500 Franklin Avenue, Waco, TX
Lease dated as of 9/12/96 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4469
2701 E. Central TX Expwy., Killeen, TX
Lease dated as of 2/17/98 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4470
11875 Gateway W. Blvd., El Paso, TX
Lease dated as of 11/10/98  (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4473
4505 Sherwood Way, San Angelo, TX
Lease dated as of 1/2/99 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4474
4142 Ridgemont Dr., Abilene, TX
Lease dated as of 1/11/99 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4475
1101 N. Beckley Road, DeSoto, TX
Lease dated as of 2/8/99 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4476
4902 George Bush Hwy., Garland, TX
Lease dated as of 6/26/01 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4478
13265 South Freeway, Burleson, TX
Lease dated as of 12/13/01 (as amended in effect on the date hereof)
Outback/Utah-I, Limited Partnership
4510
7770 South 1300 East, Sandy, UT
Lease dated as of 9/18/95 (as amended in effect on the date hereof)
Outback/Utah-I, Limited Partnership
4511
1664 North 1200 West, Layton, UT
Lease dated as of 11/30/95 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4716
7917 W. Broad Street, Richmond, VA
Lease dated as of 9/17/93 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4724
261 University Blvd., Harrisonburg, VA
Lease dated as of 7/31/98 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4725
165 South Park Circle, Colonial Heights, VA
Lease dated as of 9/15/00 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4726
6419 Lee Hwy., Warrenton, VA
Lease dated as of 8/14/01 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4727
7420 Bell Creek Road,  Mechanicsville, VA
Lease dated as of 5/17/02 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4728
6821 Chital Drive, Chesterfield, VA
Lease dated as of 7/14/04 (as amended in effect on the date hereof)
Outback/Virginia, Limited Partnership
4730
124 Kernstown Commons Blvd., Winchester, VA
Lease dated as of  2/2/05 (as amended in effect on the date hereof)
Outback/Shenandoah-I, Limited Partnership
4752
12258 Jefferson Ave., Newport News, VA
Lease  dated as of 1/1/96 (as amended in effect on the date hereof)
Outback/Shenandoah-I, Limited Partnership
4756
3026 Richmond Road, Williamsburg, VA
Lease dated as of 1/1/96 (as amended in effect on the date hereof)
Outback/Shenandoah-II, Limited Partnership
4758
295 Pepper's Ferry Road N.E., Christiansburg, VA
Lease dated as of 3/1/96 (as amended in effect on the date hereof)
Outback/Shenandoah-II, Limited Partnership
4762
3121 Albert Lankford Drive, Lynchburg, VA
Lease dated as of  7/10/97 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
4810
279 Junction Road, Madison, WI
Lease dated as of 8/15/97 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
4813
311 Hampton Court, Onalaska, WI
Lease  dated as of 6/2/00 (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
4817
5020 Keystone Crossing, Eau Claire, WI
Lease dated as of  10/9/06 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4910
790 Foxcroft Avenue, Martinsburg, WV
Lease dated as of 2/27/96 (as amended in effect on the date hereof)
Outback/Shenandoah-II, Limited Partnership
4961
111 Hylton Lane, Beckley, WV
Lease dated as of 10/13/92 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
5010
229 Miracle Road, Evansville, WY
Lease dated as of 9/3/98 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
5011
1626 Freischli Pkwy., Cheyenne, WY
Lease dated as of 9/25/01 (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
5113
2574 Camino Entrata, Santa Fe, NM
Lease dated as of 3/24/00 (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
5114
940 N. Telshore Blvd., Las Cruces, NM
Lease dated as of 6/23/00 (as amended in effect on the date hereof)




 
 

--------------------------------------------------------------------------------

 

Exhibit E2
SUBLEASE
(Carrabba's Italian Grill, Inc.)




This SUBLEASE (this “Sublease”), dated as of the fourteenth (14th) day of June,
2007, between Private Restaurant Master Lessee, LLC (“Sublandlord”), a Delaware
limited liability company, having its principal place of business c/o OSI
Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL
33607, Attention: Chief Financial Officer, and Carrabba's Italian Grill, Inc.
(“Subtenant”), a Florida corporation having its principal place of business c/o
OSI Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa,
FL 33607, Attention: Chief Financial Officer.




RECITALS:


WHEREAS, Private Restaurant Properties, LLC (“Landlord” or “Master Landlord”)
and Sublandlord have entered into that certain Master Lease Agreement of even
date herewith for certain real property and improvements (such lease, including
all amendments, renewals, modifications and extensions thereof, hereinafter
referred to as the “Master Lease”), a true and complete copy of which is
attached hereto as Exhibit A;


WHEREAS, Subtenant desires to sublease from Sublandlord certain of the
properties leased to Sublandlord under the Master Lease, and Sublandlord is
willing to sublease the same, all on the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:




ARTICLE I.
 


 
SUBLEASED PROPERTY; TERM
 
1.1. Subleased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Sublandlord leases to Subtenant and Subtenant leases from
Sublandlord all of Sublandlord’s right, title and interest in and to all of that
portion of the Leased Property as is set forth on Exhibit B attached hereto and
made a part hereof, along with such of Tenant’s Personalty as is owned by
Sublandlord and associated with such portion of the Leased Property, if any
(collectively, the “Subleased Property”).
 
1.2. Release of Outparcel.  As and to the extent that the Master Lease
terminates with respect to any Outparcel that is part of the Subleased Property,
this Sublease shall simultaneously and automatically terminate with respect to
such Outparcel.  Sublandlord shall notify Subtenant of the termination of any
such Outparcel under the Master Lease and provide Subtenant with copies the
materials required to be provided to Sublandlord by Master Landlord under
Section 1.2 of the Master Lease.  Subtenant agrees to execute and deliver any
other instrument reasonably necessary or appropriate to facilitate such
termination.
 
1.3. Uneconomic Property.
 
(a) To the same extent permitted under Section 1.3 of the Master Lease, if
Subtenant determines that any of the Subleased Property has become or imminently
will become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith.  Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord’s Lender with
respect to such Subleased Property.  As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord’s
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord’s efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice.  If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale.  Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b) In addition to the foregoing, if a Subleased Property shall not be open for
business such that it would be characterized as a Go Dark Subleased Property,
Subtenant shall notify Sublandlord, and Sublandlord shall determine whether the
aggregate Release Amount for all Leased Properties that then constitute Go Dark
Leased Properties (excluding any Go Dark Purchase Option Property unless the
holder of such right has waived its right of first offer, right of first refusal
or other rights) exceeds the Go Dark Limit.  If the Go Dark Limit is exceeded as
a result of such Go Dark Subleased Property, and if Sublandlord elects to seek
to terminate such Go Dark Subleased Property so that the Go Dark Limit shall no
longer be exceeded, then Subtenant shall (i) to the extent requested by
Sublandlord, assume and perform all of Sublandlord’s obligations under the
Master Lease in connection with the marketing of such Subleased Property as
provided in Section 1.3(a) above, (ii) upon a sale of such Go Dark Subleased
Property by Master Landlord, vacate such Subleased Property and this Sublease
shall terminate with respect to such Subleased Property at the closing of such
sale, and (iii) perform Sublandlord’s obligations under Section 1.3(d) of the
Master Lease, or if Subtenant is unable to so perform or is otherwise directed
by Sublandlord not to so perform, it shall cooperate with Sublandlord as
necessary for the fulfillment of Sublandlord’s obligations under Section 1.3(d)
of the Master Lease, and pay to Sublandlord all amounts payable under the Master
Lease in connection with the marketing and sale of such Subleased Property, plus
all reasonable expenses incurred by Sublandlord in connection
therewith.  Further, if such Go Dark Subleased Property is a Go Dark Purchase
Option Property and if the restaurant on such Subleased Property shall not be
open for business such that it would trigger (assuming the passage of time or
the giving of notice, or both) a purchase right, option, termination right or
recapture right at such Subleased Property, then Subtenant shall (1) notify
Sublandlord and shall perform all of Sublandlord’s obligations under Sections
1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so perform
or is otherwise directed by Sublandlord not to so perform, it shall cooperate
with Sublandlord as necessary for the fulfillment of Sublandlord’s obligations
under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to Sublandlord all
amounts payable under the Master Lease in connection therewith, plus all
reasonable expenses incurred by Sublandlord in connection therewith and (3) upon
a sale of such Go Dark Subleased Property by Master Landlord, vacate such
Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.
 
1.4. Construction Properties.
 
(a) Subtenant to Complete.  Section 1.4(a) of the Master Lease is incorporated
herein by reference with the following modification: all references to “Tenant”
shall be replaced with “Subtenant”.  Schedule 1.4(a) attached hereto sets forth
a complete list of all of the Construction Properties.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Subtenant shall perform all of Sublandlord’s obligations
under Section 1.4(b) of the Master Lease with respect to such Construction
Property and to purchase the same directly from Master Landlord as the designee
of Sublandlord, all at Subtenant’s sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5. Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall expire simultaneously with the Master Lease at 11:59
p.m. (California time) on June 13, 2022, unless otherwise terminated as provided
herein.
 
1.6. Sections 1.6, 1.7 and 1.8 of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Landlord” shall
be replaced with “Sublandlord”, all references to “Tenant” shall be replaced
with “Subtenant”, all references to “Lease” shall be replaced with “Sublease”,
and all references to “Leased Property” shall be replaced with “Subleased
Property”.
 


ARTICLE II.
 


 
DEFINITIONS
 
2.1. Incorporated Definitions.  Except as set forth in this Article II, Article
II of the Master Lease, including all defined terms set forth therein, is
incorporated herein by reference, as and to the extent that the same are
applicable to the Subleased Property and used in this Sublease, with the
following modifications: all references to “Landlord” (except as it may appear
in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, “Landlord
Liens”, and “Landlord’s Debt”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Lease” shall be replaced with “Sublease”; and all references to “Leased
Property” (except in Section 1.1 hereof) shall be replaced with “Subleased
Property”.  Notwithstanding the foregoing to the contrary, to the extent any
terms defined in the Master Lease are (a) only used in sections of the Master
Lease that are not incorporated herein and (b) are not necessary for the
interpretation of and do not occur in any other section of the Master Lease (as
incorporated herein) or this Sublease, then such terms are hereby deemed not to
be incorporated herein for any purposes.
 
(a) The following terms are hereby incorporated into this Sublease with the same
meaning as in the Master Lease and without any modifications, and all Article,
Section and Exhibit references in the definitions of such terms shall refer to
the corresponding Article, Section and Exhibit in the Master Lease:
“Completion”, “Construction Property Purchase Date”, “Disqualified Transferee”,
“Escrow Account”, “Fiscal Year”, “Ground Leases”, “Land”, “Landlord Liens”,
“Landlord’s Debt”, “Landlord’s Lender”, “Lease Coverage Ratio”, “Leased
Improvements”, “Leased Property”, “Lease Security”, “Letter of Credit”,
“Pre-Approved Transferee”, “Release Amount”, “Rent Payment Date”, “Rental
Period”, “Reserve Limitation”, “Reserve Make-Whole Payment”, “Reserve Makeup
Amount”, “Scheduled Additional Charges”, “Scheduled Lease Payments”, “Tenant’s
Termination Election Notice”, “Tenant’s Personalty”, “Threshold Amount”, “Title
Endorsement” and “Title Policy”.
 
2.2. Additional Definitions.
 
“Additional Charges” shall have the meaning set forth in Section 3.1(d) of this
Sublease.
 
“Base Rent” shall have the meaning set forth in Section 3.1(a) of this Sublease.
 
“Base Rent Commencement Date” shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
“First Rental Period Base Rent”: Zero and 00/100 dollars ($0.00).
 
“Master Landlord” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Master Lease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“RLP Subleases” shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
“Sublandlord” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant's Personalty” shall mean all right, title and interest in and to that
portion of Tenant’s Personalty that is included in the Subleased Property.
 
“Sublease” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subleased Property” shall have the meaning set forth in Section 1.1 of this
Sublease.
 
“Sub-sublease” shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
“Sub-subtenant” shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.
 
“Superior Interest” shall have the meaning set forth in Section 15.1 of this
Sublease.
 
“Superior Party” shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.
 
“Term” shall have the meaning set forth in Section 1.5 of this Sublease.
 
“Variable Additional Charges” shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3. Defined terms used or incorporated by reference in this Sublease shall have
the meanings set forth in this Article II, as defined or incorporated herein,
notwithstanding any other provision of this Sublease to the contrary.
 




ARTICLE III.
 


 
RENT
 
3.1. Rent.  Subtenant will pay to Sublandlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other person, firms or corporations as Sublandlord may designate in
writing from time to time Base Rent (as hereinafter defined) as provided
below.  In addition, Subtenant shall pay to Sublandlord, or if so directed by
Sublandlord, to Master Landlord or to the Person otherwise entitled thereto, all
Additional Charges during the Term on or before the same are delinquent.
 
(a) Base Rent:  For the period commencing on the Base Rent Commencement Date
through June 13, 2012, an annual amount equal to $14,774,011.00, which amounts
shall increase by ten percent (10%) on June 14, 2012 and June 14, 2017, subject
to reduction as hereinafter provided in connection with the termination of a
Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period.  Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms “Rent Payment Date” or “Rental Period,” may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord’s Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon
Subtenant.  Notwithstanding the foregoing, Base Rent in respect of the period
from and including the Commencement Date to but not including the Base Rent
Commencement Date shall equal the First Rental Period Base Rent.  The first Rent
Payment Date shall be, and the first installment payment of Base Rent shall be
payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Subleased Property with respect to which this Sublease is
terminated on the applicable Property Removal Date as provided in Section 1.6
hereof.


(b) Survival.  The obligations of Subtenant and Sublandlord contained in this
Section 3.1 shall survive the expiration or earlier termination of this
Sublease.
 
(c) Scheduled Additional Charges.  Subtenant shall pay all Scheduled Additional
Charges in respect of the Subleased Property in the same manner, and subject to
the same limitations, as Sublandlord is required to pay the same under the
Master Lease.
 
(d) Variable Additional Charges.  In addition to all Scheduled Additional
Charges payable in respect of the Subleased Property, Subtenant shall pay and
discharge as and when due and payable all those items identified in Sections
3.1(d)(1)-(4) of the Master Lease in respect of the Subleased Property or any
late payments of Base Rent or Additional Charges hereunder, as well as any costs
and expenses incurred by Sublandlord in connection therewith and with respect to
this Sublease (collectively, “Variable Additional Charges” and, together with
Scheduled Additional Charges, “Additional Charges”) in the same manner, and
subject to the same limitations, as Sublandlord is required to pay the same
under the Master Lease.
 
(e) As and to the extent that Sublandlord is obligated to make payments of
Variable Additional Charges into an Escrow Account pursuant to Sections 3.1(e)
or 3.1(f) of the Master Lease as a result of the existence and continuance of a
Tenant Security Period or an Event of Default under the Master Lease with
respect to the Subleased Properties, Sublandlord may direct Subtenant to make
such payments directly into the Escrow Account designated by Master
Landlord.  Sublandlord shall, at Subtenant’s cost and expense, cooperate with
Subtenant and use its best efforts to cause Master Landlord to release or apply
for the intended use, as applicable, any such amounts paid by Subtenant in
accordance with the terms of the Master Lease.  Subtenant shall continue to make
such payments and provide such Lease Security unless and until (i) Sublandlord
informs Subtenant that the Reserve Limitation has been reached, or (ii) the
Lease Security would exceed an amount equal to two (2) monthly installments of
Base Rent with respect to the Subleased Properties as a result of such payments
or additional security.
 
(f) As and to the extent that Sublandlord is obligated, pursuant to Section
3.1(g) of the Master Lease, to make a Reserve Make-Whole Payment or provide
Master Landlord with additional Lease Security in the amount of a Reserve Makeup
Amount with respect to the Subleased Property, if it is so directed by
Sublandlord, Subtenant shall provide such payment or additional security, in
accordance with the terms of Section 3.1(g) of the Master Lease, to Sublandlord
or, at Sublandlord's direction, to Master Landlord or to such other entity as
Sublandlord is obligated to make such payments pursuant to the terms of the
Master Lease.
 
3.2. Section 3.2 of the Master Lease is incorporated herein by reference with
the following modification: all references to “Landlord” shall be replaced with
“Sublandlord”; and all references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE IV.
 


 
TERMINATION; ABATEMENT
 
Article IV of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 








ARTICLE V.
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Subtenant acknowledges that the
Subleased Property is the property of Master Landlord, for which Sublandlord has
a valid leasehold interest, and that Subtenant has only the right to the
exclusive possession and use of the Subleased Property upon the terms and
conditions of this Sublease, provided that, until the expiration or earlier
termination of this Sublease, all capital improvements and additions made by
Subtenant, at Subtenant’s expense, to any Subleased Property shall be the
property of Subtenant and, upon the expiration or earlier termination of this
Sublease, title to such improvements, additions and replacements shall vest in
Sublandlord for so long as the Master Lease is in effect, and otherwise in
Master Landlord.
 
5.2. Subenant’s Personalty.  Subtenant may (and shall as provided hereinbelow),
at its expense, assemble or place on any parcels of the Land included in the
Subleased Property, or in any of the Leased Improvements included in the
Subleased Property any items of Subtenant’s Personalty, and Subtenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term.  Subtenant shall, or shall use
commercially reasonable efforts to cause its sub-subtenants to (through the
prudent exercise of its rights and remedies, as Sub-sublandlord, under such
sub-subleases), provide and maintain during the entire Lease Term all such
Subtenant’s Personalty as shall be necessary to operate each Subleased Property
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use.  All of Subtenant’s Personalty not removed by Subtenant
within thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant’s
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such Subtenant’s Personalty is located, without first giving notice
thereof to Subtenant and without any payment to Subtenant and without any
obligation to account therefor.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 


6.1. Subtenant Covenants.
 
(a) Except as set forth below, Sections 6.1(a), (b), (c), (d), (h), (i) and (j)
of the Master Lease are incorporated herein by reference with the following
modifications: all references to “Landlord” (except as it may appear in the
phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and “Landlord’s Debt”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”:
 
(i) The phrase “Landlord’s obligations under Articles X and XI” in Section
6.1(a)(ii) is replaced with the phrase “Master Landlord’s obligations under
Articles X and XI of the Master Lease”; and
 
(ii) The following sentence is added to the end of Section 6.1(h):
 
“Subtenant shall either (x) perform Sublandlord’s obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord’s election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations.”
 
(b) Cooperate in Legal Proceedings.  Subtenant shall cooperate fully with
Sublandlord and Landlord (and with Landlord’s Lender) with respect to any
proceedings before any court, board or other Governmental Authority brought by a
third party or Governmental Authority against Subtenant or the Subleased
Property which may in any way affect the rights of Sublandlord or Master
Landlord (or Landlord’s Lender, as the case may be) hereunder or in respect of
the Subleased Property and, in connection therewith, permit Sublandlord and
Master Landlord (and Landlord’s Lender, as applicable), at its election, to
participate in any such proceedings.
 
(c) Insurance Benefits.  Tenant shall cooperate with Sublandlord and Master
Landlord (and Landlord’s Lender) in obtaining for Sublandlord and Master
Landlord (and Landlord’s Lender, as applicable) the benefits of any insurance
proceeds lawfully or equitably payable in connection with the Subleased
Property, and Sublandlord and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Sublandlord and Landlord in case of a fire or other casualty affecting
any Subleased Property) out of such insurance proceeds.
 


ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
Article VII of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” (except as it may appear
in the phrase “Landlord’s Loan Documents”) shall be replaced with “Sublandlord”;
all references to “Tenant” shall be replaced with “Subtenant”; and all
references to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE VIII.
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Section 8.1 of the Master Lease is incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” (except as it may appear  in the phrase “Tenant Security Period”) shall
be replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”.  Sublandlord agrees to seek the consent of
Master Landlord for any Alterations with respect to the Subleased properties for
which Subtenant has requested Sublandlord's Consent and for which Sublandlord
would be obligated to seek Master Landlord's consent were it to perform the
Alterations itself under the terms of the Master Lease.  At the direction of
Sublandlord, any Eligible Collateral required to be provided by Subtenant under
the terms hereof shall be provided to Master Landlord and/or Landlord's Lender,
as applicable, in which case Sublandlord shall, at Subtenant’s cost and expense,
exercise all rights and remedies for the return or application of such Eligible
Collateral in accordance with the terms hereof and of the Master Lease.
 
8.2. Subletting and Assignment.
 
(a) Generally.  As and to the extent permitted under the Master Lease, Subtenant
shall be entitled to assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease or sub-sublease all or any part of the
Subleased Property.  Without limiting the generality of the foregoing,
Sublandlord acknowledges that the RLP Subleases are expressly permitted
hereunder, and Subtenant shall be entitled to amend, modify, terminate, waive,
or replace any RLP Sublease in its sole and absolute discretion without the
consent of Sublandlord or Master Landlord, provided that each RLP Sublease is
and remains fully subject to the Master Lease.
 
(b) Sections 8.2(d) and (e) of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents” and “Landlord’s Lender”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; all existing references to “Sublease” shall be
replaced with “Sub-sublease”; and all existing references to “Subtenant” shall
be replaced with “Sub-subtenant”.
 
(c) Required Assignment and Subletting Provisions.  Any assignment and/or
Sub-sublease for any of the Subleased Property entered into by Subtenant after
the date hereof with a Sub-subtenant that is not an Affiliate shall provide
that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Sublease, the Master Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Subleased Property shall not conflict with any
Legal Requirement, Property Document, Insurance Requirement or any other
provision of this Sublease or the Master Lease,
 
(iii) except as otherwise provided herein, no Sub-subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,
 
(iv) in the event of cancellation or termination of this Sublease for any reason
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord’s
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and
 
(v) in the event the Sub-subtenant receives a written notice from Sublandlord
stating that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord’s Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d) Reimbursement of Sublandlord’s Costs.  Subtenant shall pay to Sublandlord,
within ten (10) business days after request therefor, all costs and expenses,
including reasonable attorneys’ fees, incurred by Sublandlord, Master Landlord
or and Landlord’s Lender (to the extent Sublandlord is liable therefor under the
terms of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.
 
(e) Certain Leases Senior.  Subtenant and Sublandlord acknowledge that those
leases listed on Schedule 8.2(h) to the Master Lease are, by operation of law,
senior to the Master Lease and this Sublease.
 


ARTICLE IX.
 


 
MAINTENANCE AND REPAIR
 
Article IX of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Subtenant shall either (i) keep the applicable Subleased
Property, and all property located in or on the applicable Subleased Property,
including Subtenant’s Personalty, insured at Subtenant’s sole cost and expense
with the kinds and amounts of insurance, and issued by such insurance companies,
as set forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects
to obtain and maintain such insurance, pay to Sublandlord its allocable share
for such insurance in respect of the Subleased Property, in which case
Sublandlord shall be obligated hereunder to obtain and maintain such
insurance.  All insurance policies purchased by Subtenant for the Subleased
Property, shall name Sublandlord, Master Landlord and Landlord’s Lender as
additional insureds or loss payees, as applicable, in accordance with Article X
of the Master Lease.
 
(a) Sections 10.1(a), (b), (c), (d) and (e) of the Master Lease are incorporated
herein by reference with the following modifications: all references to
“Landlord” (except as it may appear in the phrase “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Master Landlord and Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; and all references to
“Leased Property” shall be replaced with “Subleased Property”.
 
10.2. Casualty; Application of Proceeds.
 
(a) If any of the Subleased Property is damaged or destroyed, in whole or
in  part, by fire or other casualty (a “Casualty”), Subtenant shall give prompt
written notice thereof to Sublandlord generally describing the nature and extent
of such Casualty.  Subject to Section 10.2(c) of the Master Lease, following the
occurrence of a Casualty, then, at Subtenant’s cost and expense, Sublandlord
shall, or shall cause Master Landlord to, to the extent sufficient insurance
proceeds and other amounts made available by Subtenant pursuant to Section
10.2(b) are available for restoration, in a reasonably prompt manner restore,
repair, replace or rebuild the affected Subleased Property (a “Restoration”) to
the extent practicable to be of substantially the same character and quality as
prior to the Casualty.  Notwithstanding the foregoing, to the extent permitted
under the Master Lease, Subtenant may elect to make such Restoration itself, in
which case it shall undertake such Restoration in which case, at Subtenant’s
cost and expense,  Sublandlord shall, or shall cause Master Landlord to, make
available all insurance proceeds in respect of such Casualty, subject to the
requirements of Landlord’s Loan Documents.  Subtenant shall complete such
Restorations in the same manner required under the Master Lease, and to the
extent that Subtenant is not the party making such Restorations, it shall be
entitled to terminate this Sublease with respect to the damaged or destroyed
Subleased Property as and to the extent permitted under the Master Lease.
 
(b) Sublandlord’s and Master Landlord’s Rights to Proceeds.  In the case of a
Casualty, Subtenant shall make available to Sublandlord, or, if applicable, to
Master Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant’s business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant’s Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks.  If Subtenant shall have defaulted
upon its obligation to maintain insurance in the amounts and of the types
required under this Lease, and such default results in insufficient Proceeds to
restore or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall
pay Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant’s Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant’s business interruption insurance payable in respect of the Casualty.
 
(c) Termination of Sublease in Certain Circumstances.  Sublandlord shall
promptly give Subtenant notice of any election made by Master Landlord not to
restore the Subleased Property after a Casualty pursuant to Section 10.2(c) of
the Master Lease.  If timely elected by Subtenant and if Sublandlord approves of
such election (in Sublandlord’s sole discretion), Sublandlord shall notify
Master Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk.  Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord’s notice.
 
(d) Abatement.  Base Rent and Additional Charges payable by Subtenant hereunder
in respect of any Subleased Property which is the subject of a Casualty shall
abate as and to the same extent that the same shall abate under the terms of the
Master Lease.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Subtenant’s Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.
 
10.3. Except as set forth herein, Section 10.3 of the Master Lease is
incorporated herein by reference with the following modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Master Landlord”; all references to “Tenant”
shall be replaced with “Subtenant”; and all references to “Leased Property”
shall be replaced with “Subleased Property”.  Notwithstanding these
modifications, the first and second appearances in Section 10.3(a) of the word
“Landlord” are hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XI.
 


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and Sublandlord as necessary for the discharge of
Sublandlord’s obligations thereunder, subject to the same terms and conditions.
 


ARTICLE XII.                                
 
EVENTS OF DEFAULT AND REMEDIES


Article XII of the Master Lease is incorporated herein by reference with the
following modifications and modifications: all references to “Landlord” shall be
replaced with “Sublandlord”; all references to “Tenant” shall be replaced with
“Subtenant”; all references to “Leased Property” shall be replaced with
“Subleased Property”; all references to “Lease” shall be replaced with
“Sublease”; and all occurrences of the phrase “or Guarantor” are hereby deleted.
 


ARTICLE XIII.                                - ARTICLE XIV.
 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the following modifications and modifications: all references to “Landlord”
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; and all references to “Lease” shall be replaced with
“Sublease”.  To the extent that an Event of Default that constitutes an event of
default under the Master has occurred and is continuing, Master Landlord shall
have the same rights as Sublandlord under Article XIII hereof.




ARTICLE XV.
 


 
SUBORDINATION
 
15.1. Subordination.   This Sublease and all rights of Subtenant hereunder are
subject and subordinate to the Lien affecting the Subleased Properties created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, the
Master Lease or the interest of any other landlord under a lease senior in title
to this Sublease, whether now or hereafter existing, and to all Property
Documents (all such Liens and interests, collectively, the “Superior
Interests”), and to all renewals, modifications, consolidations, replacements
and extensions of Superior Interests.
 
15.2. Sections 15.2 through 15.9 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: (i) all references
to “Landlord” (except as it may appear in the phrases “Landlord’s Loan
Documents” and “Landlord’s Lender” and except for the first occurrence thereof
in Section 15.9) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”; and (ii) the first occurrence in Section 15.9 of
the word “Landlord” is hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XVI.                                 - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Sublandlord”; all references to “Tenant” shall
be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.




ARTICLE XXII.
 


 
NOTICES
 
22.21.
22.22. Notices to Sublandlord, Master Landlord and Landlord’s Lender.  Any
notice required to be made to Sublandlord hereunder shall be delivered to the
same parties and addresses as notices required to be delivered to “Tenant” under
the Master Lease.  To the extent that any notices to Master Landlord are
required under this Sublease, the same shall be delivered to the same parties
and addresses as notices required to be delivered to “Landlord” under the Master
Lease.  To the extent that any notices to Landlord’s Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease.  Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord’s Lender.
 
22.23. Notices to Subtenant.  Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:
 
If to Subtenant:
Carrabba's Italian Grill, Inc.
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491





ARTICLE XXIII.                                 - ARTICLE XXV.
 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”.  Notwithstanding these modifications, each
occurrence in Sections 24.1 and 25.1 of the word “Landlord” (except as it may
appear in the phrases “Landlord’s Lender” and “Landlord’s Debt”) is hereby
replaced with “Sublandlord and Master Landlord”.




ARTICLE XXVI.
 


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Loan Documents”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Leased Property” shall be replaced with “Subleased Property”; and all
references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE XXVII.
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  To the extent permitted by Master Landlord and
Landlord’s Lender, Sublandlord and Subtenant shall, promptly upon the request of
either, and at Subtenant’s sole cost and expense, enter into a short form
memorandum of this Sublease, in form suitable for recording under the laws of
the state in which the applicable Subleased Property is located, in which
reference to this Sublease, and all options contained therein, shall be
made.  Subtenant shall pay all costs and expenses of recording such memorandum
of lease.
 
27.2. Estoppels.  Section 27.2 of the Master Lease is incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” shall be replaced with “Sublandlord”; all references to “Tenant”
shall be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.
 


ARTICLE XXVIII.
 


 
INTENTIONALLY OMITTED
 


ARTICLE XXIX.
 


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD’S LENDER
 
29.1. Primacy of and Compliance with Master Lease.  This Sublease is subject and
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all amendments, modifications, renewals and extensions of or to
the Master Lease, and Sublandlord purports hereby to convey, and Subtenant takes
hereby, no greater rights hereunder than those accorded to or taken by
Sublandlord as tenant under the terms of the Master Lease.  Except as otherwise
provided herein, this Sublease shall in all respects be subject to the Master
Lease and if the Master Lease shall terminate in its entirety or as to any
Subleased Property during the term hereof, this Sublease shall terminate upon
such termination date with the same force and effect as if such termination date
had been set forth herein as the date of termination hereof.  To the extent that
the Master Lease permits Master Landlord to perform any of Sublandlord’s
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease.  Notwithstanding Section 29.1 to
the contrary, Subtenant shall be entitled to receive all services to be rendered
to the Sublandlord under the Master Lease in respect of the Subleased
Property.  Except as otherwise provided herein, Sublandlord shall have no
liability of any nature to Subtenant for Master Landlord’s failure to perform or
render such services, and Subtenant shall look solely to Master Landlord for all
such services and shall not seek nor require Sublandlord to perform any of such
services.  No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease.  The foregoing notwithstanding, Sublandlord shall, at
Subtenant’s sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord.  Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.
 
29.3. Sublandlord’s Obligations.  Unless caused by Subtenant's default of its
obligations hereunder, Sublandlord shall timely pay all rent due under the
Master Lease in respect of the Subleased Property.  In addition, unless
Subtenant there is an Event of Default hereunder, Sublandlord shall not (i)
modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant thereunder, or give its consent or approval to Master
Landlord under the Master Lease which, in any such case, would adversely affect
Subtenant, this Sublease, the Subleased Property or Subtenant’s use and
enjoyment thereof, (ii) terminate, surrender or intentionally do or
intentionally omit to do anything which would lead to a termination of the
Master Lease with respect to the Subleased Property except as provided for
herein, or (iii) exercise any rights (including rights of termination that may
arise after casualty or condemnation) or remedies under the Master Lease in
respect of the Subleased Property, except, in each case, as reasonably consented
to or directed by Subtenant.  In addition, Sublandlord agrees that where
Sublandlord’s consent is required or requested by Master Landlord pursuant to
the Master Lease for any action that would in any respect affect Subtenant, this
Sublease, the Subleased Property or Subtenant's use and enjoyment thereof,
Sublandlord shall not give any such consent unless and until Subtenant has also
consented.
 




[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
sealed instrument as of the day and year first above written.




SUBLANDLORD:


Private Restaurant Master Lessee, LLC



 
By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate






SUBTENANT:


Carrabba's Italian Grill, Inc.






By:_______________________________
     Name:  Karen Bremer
     Title:  Authorized Agent – Real Estate














Exhibit A


Master Lease






Exhibit B


The Subleased Property




Concept
Store #
Address
City
ST
Zip
Carrabba's Italian Grill
0601
7401 West 92nd Ave.
Westminster
CO
80021
Carrabba's Italian Grill
0602
2815 Geyser Drive
Colorado Springs
CO
80906
Carrabba's Italian Grill
0605
1212 Oakridge DriveE
Fort Collins
CO
80525
Carrabba's Italian Grill
0606
2088 S. Abilene Street
Aurora
CO
80014
Carrabba's Italian Grill
0608
575 McCaslin Blvd.
Louisville
CO
80027
Carrabba's Italian Grill
1001
12990 Cleveland Ave.
Ft. Myers
FL
33907
Carrabba's Italian Grill
1002
4320 N. Tamiami Trail
Naples
FL
34103
Carrabba's Italian Grill
1004
700 N. Dale Mabry Hwy.
Tampa
FL
33609
Carrabba's Italian Grill
1006
2224 Palm Beach Lakes Blvd.
West Palm Beach
FL
33409
Carrabba's Italian Grill
1008
2700 S. E. Federal Hwy.
Stuart
FL
34994
Carrabba's Italian Grill
1101
3913 River Place Drive
Macon
GA
31210
Carrabba's Italian Grill
1102
1160 Ernest Barrett Pkwy.
Kennesaw
GA
30144
Carrabba's Italian Grill
1108
1887 Mt. Zion Road
Morrow
GA
30260
Carrabba's Italian Grill
3101
4650 Route 42
Turnersville
NJ
08012
Carrabba's Italian Grill
3102
500 Route 38 E.
Maple Shade
NJ
08052
Carrabba's Italian Grill
3402
10400 East Independence Blvd.
Matthews
NC
28105
Carrabba's Italian Grill
3403
16408 North Cross Drive
Huntersville
NC
28078
Carrabba's Italian Grill
3420
4821 Capital Blvd.
Raleigh
NC
27616
Carrabba's Italian Grill
4401
11339 Katy Freeway
Houston
TX
77079
Carrabba's Italian Grill
4403
11590 Research Blvd.
Austin
TX
78759
Carrabba's Italian Grill
4404
2335 Highway 6
Sugar Land
TX
77478
Carrabba's Italian Grill
4405
12507 I-10 West
San Antonio
TX
78230
Carrabba's Italian Grill
4406
25665 I-45 North Highway
Woodlands
TX
77380
Carrabba's Italian Grill
4407
502 West Bay Area Blvd.
Webster
TX
77598
Carrabba's Italian Grill
5301
1740 S. Clearview
Mesa
AZ
85208
Carrabba's Italian Grill
5302
5646 West Bell Road
Glendale
AZ
85308
Carrabba's Italian Grill
5303
1060 North 54th Street
Chandler
AZ
85226
Carrabba's Italian Grill
5304
17007 N. Scottsdale Rd.
Scottsdale
AZ
85225
Carrabba's Italian Grill
6006
2501 University Drive
Coral Springs
FL
33065
Carrabba's Italian Grill
6007
60  Palmetto Avenue
Merritt Island
FL
32953
Carrabba's Italian Grill
6013
4829 South Florida Avenue
Lakeland
FL
33813
Carrabba's Italian Grill
6015
801 Providence Road
Brandon
FL
33511
Carrabba's Italian Grill
6020
3530 Tyrone Blvd.
St. Petersburg
FL
33710
Carrabba's Italian Grill
6021
2752 Capital Circle NE
Tallahassee
FL
32308
Carrabba's Italian Grill
6026
8137 Point Meadows Rd.
Jacksonville
FL
32256
Carrabba's Italian Grill
6027
3021 SW 34th Street
Gainesville
FL
32608
Carrabba's Italian Grill
6029
1285 US Highway 1
Vero Beach
FL
32960
Carrabba's Italian Grill
6034
311 North 9th Ave.
Pensacola
FL
32501
Carrabba's Italian Grill
6035
270 Citi Center
Winter Haven
FL
33880
Carrabba's Italian Grill
6038
762 SW Pine Island Road
Cape Coral
FL
33991
Carrabba's Italian Grill
6048
11950 Sheldon Road
Citrus Park
FL
33626
Carrabba's Italian Grill
6052
1203 Townsgate Court
Plant City
FL
33563
Carrabba's Italian Grill
6056
Bruce B. Downs Blvd.
Wesley Chapel
FL
33543
Carrabba's Italian Grill
6112
2030 Sugarloaf Circle
Duluth
GA
30097
Carrabba's Italian Grill
6116
2700 Chapel Hill
Douglasville
GA
30135
Carrabba's Italian Grill
6202
3914 Airport Blvd.
Mobile
AL
36608
Carrabba's Italian Grill
6502
4690 Southport Crossing Drive
Southport
IN
46337
Carrabba's Italian Grill
6903
2010 Kalist Saloon Rd.
Lafayette
LA
70508
Carrabba's Italian Grill
7101
4430 Long Gate Parkway
Ellicott City
MD
21043
Carrabba's Italian Grill
7106
16431 Governor's Bridge Road
Bowie
MD
20716
Carrabba's Italian Grill
7110
3754 Crain Hwy
Waldorf
MD
20602
Carrabba's Italian Grill
7303
1900 North Haggerty Rd.
Canton
MI
48187
Carrabba's Italian Grill
8109
903 Route 73 South
Marlton (formerly Evesham)
NJ
08053
Carrabba's Italian Grill
8602
5152 Merten Drive
Mason
OH
45240
Carrabba's Italian Grill
8604
900 Miamisburg Centerville Rd.
Washington Township
OH
45459
Carrabba's Italian Grill
8606
5030 Tiederman Road
Brooklyn
OH
44144
Carrabba's Italian Grill
8607
3405 Briarsfield Blvd.
Maumee
OH
43537
Carrabba's Italian Grill
8609
1320 Boardman Poland Rd
Youngstown
OH
44514
Carrabba's Italian Grill
8908
100 North Pointe Blvd.
Lancaster
PA
17601
Carrabba's Italian Grill
9104
370 Columbiana Drive
Columbia
SC
29212
Carrabba's Italian Grill
9301
324 North Peters Rd.
Knoxville
TN
37922
Carrabba's Italian Grill
9305
175 Market Place Blvd.
Johnson City
TN
37604
Carrabba's Italian Grill
9410
1550 I-H 10 South
Beaumont
TX
77707
Carrabba's Italian Grill
9412
17548 Dallas Parkway
Dallas
TX
75287
Carrabba's Italian Grill
9414
3400 N. Central Expressway
Plano
TX
75074
Carrabba's Italian Grill
9418
1599 Laguna Dr
Rockwall
TX
75087
Carrabba's Italian Grill
9704
5805 Trinity Parkway
Centreville
VA
20120
Carrabba's Italian Grill
9802
18375 W Bluemound Road
Brookfield
WI
53045





Schedule 1.4(a)


Construction Properties




Store #
Address
Dual Site (Y/N)*
Purchase Price
8109
903 Route 73 South
Marlton (formerly Evesham), NJ 08053
Y – (Outback) 3122 purchase price: $2,875,000
$2,450,000
6056
Bruce B. Downs Blvd., Wesley Chapel, FL
N
$3,450,000







Schedule 8.2(c)


RLP Subleases


LP (SUBTENANT)
STORE NO.
ADDRESS
LEASE
Carrabba's/West Florida-I, Limited Partnership
1001
12990 Cleveland Avenue, Ft. Myers, FL
Lease dated as of 11/15/94  (as amended in effect on the date hereof)
Carrabba's/Outback, Limited Partnership
4403
11590 Research Blvd., Austin, TX
Lease dated as of 1/20/94 (as amended in effect on the date hereof)
Carrabba's/Outback, Limited Partnership
4404
2335 Highway 6, Sugar Land, TX
Lease dated as of 1/28/94 (as amended in effect on the date hereof)
Carrabba's/Outback, Limited Partnership
4406
25665 I-45 North Highway, Woodlands, TX
Lease dated as of  12/31/09 (as amended in effect on the date hereof)
Carrabba's/Texas, Limited Partnership
4407
502 West Bay Area Blvd., Webster, TX
Lease dated as of 5/24/94 (as amended in effect on the date hereof)
Carrabba's/DC-I, Limited Partnership
7110
3754 Crain Hwy., Waldorf, MD
Lease dated as of  5/2/06 (as amended in effect on the date hereof)
Carrabba's/Tri State-I, Limited Partnership
8908
100 North Pointe Blvd., Lancaster, PA
Lease dated as of 1/14/04 (as amended in effect on the date hereof)
Carrabba's/First Coast, Limited Partnership
9104
370 Columbiana Drive, Columbia, SC
Lease dated as of 8/10/00 (as amended in effect on the date hereof)
Carrabba's/Georgia-I, Limited Partnership
1101
3913 River Place Drive, Macon, GA
Lease dated as of 6/27/95  (as amended in effect on the date hereof)
Carrabba's/Georgia-I, Limited Partnership
1102
1160 Ernest Barrett Pkwy., Kennesaw, GA
Lease dated as of 8/1/95  (as amended in effect on the date hereof)
Carrabba's/Georgia-I, Limited Partnership
1108
1887 Mt. Zion Road, Morrow, GA
Lease dated as of 7/21/97  (as amended in effect on the date hereof)
Carrabba's/Georgia-I, Limited Partnership
6112
2030 Sugarloaf Circle, Duluth, GA
Lease dated as of 3/1/04  (as amended in effect on the date hereof)
Carrabba's/Colorado-I, Limited Partnership
0601
7401 West 92nd Ave., Westminster, CO
Lease dated as of 9/21/95  (as amended in effect on the date hereof)
Carrabba's/Colorado-I, Limited Partnership
0602
2815 Geyser Drive, Colorado Springs, CO
Lease dated as of 3/25/96  (as amended in effect on the date hereof)
Carrabba's/Colorado-I, Limited Partnership
0605
1212 Oakridge Drive, Fort Collins, CO
Lease dated as of 8/27/96 (as amended in effect on the date hereof)
Carrabba's/Colorado-I, Limited Partnership
0606
2088 S. Abilene Street, Aurora, CO
Lease dated as of 9/17/96 (as amended in effect on the date hereof)
Carrabba's/Colorado-I, Limited Partnership
0608
575 McCaslin Blvd., Louisville, CO
Lease dated as of 5/27/99  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
1002
4320 N. Tamiami Trail, Naples, FL
Lease dated as of 9/1/95  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
1004
700 N. Dale Mabry Hwy., Tampa, FL
Lease dated as of 11/22/94  (as amended in effect on the date hereof)
Carrabba's/South Florida-I, Limited Partnership
1006
2224 Palm Beach Lakes Blvd., West Palm Beach, FL
Lease dated as of 9/25/95  (as amended in effect on the date hereof)
Carrabba's/South Florida-I, Limited Partnership
1008
2700 S.E. Federal Hwy, Stuart, FL
Lease dated as of 12/11/95  (as amended in effect on the date hereof)
Carrabba's/Mid Atlantic-I, Limited Partnership
3101
4650 Route 42, Turnersville, NJ
Lease dated as of 7/30/96 (as amended in effect on the date hereof)
Carrabba's/Mid Atlantic-I, Limited Partnership
3102
500 Route 38 E., Maple Shade, NJ
Lease dated as of 2/24/97 (as amended in effect on the date hereof)
Carrabba's/Carolina-I, Limited Partnership
3402
10400 East Independence Blvd., Matthews, NC
Lease dated as of 10/4/96 (as amended in effect on the date hereof)
Carrabba's/Carolina-I, Limited Partnership
3403
16408 North Cross Drive, Huntersville, NC
Lease dated as of 11/3/97  (as amended in effect on the date hereof)
Carrabba's/Carolina-I, Limited Partnership
3420
4821 Capital Blvd., Raleigh, NC
Lease dated as of 8/18/97 (as amended in effect on the date hereof)
Carrabba's/Outback, Limited Partnership
4401
11339 Katy Freeway, Houston, TX
Lease dated as of 8/10/93 (as amended in effect on the date hereof)
Carrabba's/Outback, Limited Partnership
4405
12507 I-10 West, San Antonio, TX
Lease dated as of 5/14/93  (as amended in effect on the date hereof)
Carrabba's/Arizona-I, Limited Partnership
5301
1740 S. Clearview, Mesa, AZ
Lease dated as of 1/20/97  (as amended in effect on the date hereof)
Carrabba's/Arizona-I, Limited Partnership
5302
5646 West Bell Road, Glendale, AZ
Lease dated as of 7/28/97  (as amended in effect on the date hereof)
Carrabba's/Arizona-I, Limited Partnership
5303
1060 North 54th Street, Chandler, AZ
Lease dated as of 7/17/98  (as amended in effect on the date hereof)
Carrabba's/Arizona-I, Limited Partnership
5304
17007 N. Scottsdale Road, Scottsdale, AZ
Lease dated as of 11/19/99 (as amended in effect on the date hereof)
Carrabba's/South Florida-I, Limited Partnership
6006
2501 University Drive, Coral Springs, FL
Lease dated as of 11/5/96  (as amended in effect on the date hereof)
Carrabba's/Central Florida-I, Limited Partnership
6007
60 Palmetto Avenue, Merritt Island, FL
Lease dated as of 11/26/96 (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6013
4829 South Florida Avenue, Lakeland, FL
Lease dated as of 7/21/97  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6015
801 Providence Road, Brandon, FL
Lease dated as of 11/25/97 (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6020
3050 Tyrone Blvd., St. Petersburg, FL
Lease dated as of  1/18/99 (as amended in effect on the date hereof)
Carrabba's/First Coast, Limited Partnership
6021
2752 Capital Circle NE, Tallahassee, FL
Lease dated as of 4/28/00 (as amended in effect on the date hereof)
Carrabba's/First Coast, Limited Partnership
6026
8137 Point Meadows Road, Jacksonville, FL
Lease dated as of 4/2/01  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6027
3021 SW 34th Street, Gainesville, FL
Lease dated as of 11/29/01  (as amended in effect on the date hereof)
Carrabba's/Central Florida-I, Limited Partnership
6029
1285 US Highway 1, Vero Beach, FL
Lease dated as of 5/20/02  (as amended in effect on the date hereof)
Carrabba's/Pensacola, Limited Partnership
6034
311 North 9th Ave., Pensacola, FL
Lease dated as of 4/16/03  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6035
270 Citi Center, Winter Haven, FL
Lease dated as of 4/11/03  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6038
762 SW Pine Island Road, Cape Coral, FL
Lease dated as of 9/23/04 (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6048
11950 Sheldon Road, Citrus Park, FL
Lease dated as of 4/1/06 (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6052
1203 Townsgate Court, Plant City, FL
Lease dated as of                      1/9/06 (as amended in effect on the date
hereof)
Carrabba's/West Florida-I, Limited Partnership
6056
Bruce B. Downs Blvd., Wesley Chapel, FL
Lease dated as of                   1/17/06 (as amended in effect on the date
hereof)
Carrabba's/Georgia-I, Limited Partnership
6116
2700 Chapel Hill, Douglasville, GA
Lease dated as of   5/24/06 (as amended in effect on the date hereof)
Carrabba's/First Coast, Limited Partnership
6202
3914 Airport Blvd., Mobile, AL
Lease undated  (as amended in effect on the date hereof)
Carrabba's/Mid America, Limited Partnership
6502
4960 Southport Crossing Dr., Southport, IN
Lease dated as of 2/4/02 (as amended in effect on the date hereof)
Carrabba's/DC-I, Limited Partnership
7101
4430 Long Gate Parkway, Ellicott City, MD
Lease dated as of 2/3/97 (as amended in effect on the date hereof)
Carrabba's/DC-I, Limited Partnership
7106
16341 Governor's Bridge Road, Bowie, MD
Lease dated as of 3/11/03 (as amended in effect on the date hereof)
Carrabba's/Metro, Limited Partnership
7303
1900 North Haggerty Road, Canton, MI
Lease dated as of 7/10/02 (as amended in effect on the date hereof)
Carrabba's/Mid Atlantic-I, Limited Partnership
8109
903 Route 73 South
Marlton (formerly Evesham), NJ 08053
Lease dated as of  6/9/06 (as amended in effect on the date hereof)
Carrabba's/Deerfield Township, Limited Partnership
8602
5152 Merten Drive, Mason, OH
Lease dated as of 3/13/00 (as amended in effect on the date hereof)
Carrabba's/Ohio, Limited Partnership
8604
900 Miamisburg Centerville Rd., Washington Township, OH
Lease dated as of 10/12/99 (as amended in effect on the date hereof)
Carrabba's/Mid East, Limited Partnership
8606
5030 Tiederman Road, Brooklyn, OH
Lease dated as of 4/2/02 (as amended in effect on the date hereof)
Carrabba's/Mid East, Limited Partnership
8607
3405 Briarsfield Blvd., Maumee, OH
Lease dated as of 5/14/02 (as amended in effect on the date hereof)
Carrabba's/Birchwood, Limited Partnership
8609
1320 Boardmand Poland Road, Youngstown, OH
Lease dated as of 2/24/05 (as amended in effect on the date hereof)
Carrabba's/Rocky Top, Limited Partnership
9301
324 North Peters Rd., Knoxville, TN
Lease dated as of 4/16/99 (as amended in effect on the date hereof)
Carrabba's/Carolina-I, Limited Partnership
9305
175 Market Place Blvd., Johnson City, TN
Lease dated as of 7/9/03 (as amended in effect on the date hereof)
Carrabba's/Texas, Limited Partnership
9410
1550 I-H 10 South, Beaumont, TX
Lease dated as of 9/21/95 (as amended in effect on the date hereof)
Carrabba's/Dallas-I, Limited Partnership
9412
17548 Dallas Parkway, Dallas, TX
Lease dated as of 1/5/00 (as amended in effect on the date hereof)
Carrabba's/Dallas-I, Limited Partnership
9414
3400 N. Central Expressway, Plano, TX
Lease dated as of 5/8/01 (as amended in effect on the date hereof)
Carrabba's/Dallas-I, Limited Partnership
9418
1599 Laguna Drive, Rockwall, TX
Lease  dated as of 1/30/04  (as amended in effect on the date hereof)
Carrabba's/DC-I, Limited Partnership
9704
5805 Trinity Parkway, Centreville, VA
Lease dated as of 11/12/02 (as amended in effect on the date hereof)
Carrabba's/Gulf Coast-I, Limited Partnership
6903
2010 Kalist Saloon Road, Lafayette, LA
Lease dated as of 10/28/05 (as amended in effect on the date hereof)
Carrabba's/Mid East, Limited Partnership
9802
18375 W Bluemound Road, Brookfield, WI
Lease dated as of  2/2/05 (as amended in effect on the date hereof)




 
 

--------------------------------------------------------------------------------

 

Exhibit E3
SUBLEASE
(OS Realty, Inc.)




This SUBLEASE (this “Sublease”), dated as of the fourteenth (14th) day of June,
2007, between Private Restaurant Master Lessee, LLC (“Sublandlord”), a Delaware
limited liability company, having its principal place of business c/o OSI
Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL
33607, Attention: Chief Financial Officer, and OS Realty, Inc. (“Subtenant”), a
Florida corporation having its principal place of business c/o OSI Restaurant
Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL 33607,
Attention: Chief Financial Officer.




RECITALS:


WHEREAS, Private Restaurant Properties, LLC (“Landlord” or “Master Landlord”)
and Sublandlord have entered into that certain Master Lease Agreement of even
date herewith for certain real property and improvements (such lease, including
all amendments, renewals, modifications and extensions thereof, hereinafter
referred to as the “Master Lease”), a true and complete copy of which is
attached hereto as Exhibit A;


WHEREAS, Subtenant desires to sublease from Sublandlord certain of the
properties leased to Sublandlord under the Master Lease, and Sublandlord is
willing to sublease the same, all on the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:




ARTICLE I.
 


 
SUBLEASED PROPERTY; TERM
 
1.1. Subleased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Sublandlord leases to Subtenant and Subtenant leases from
Sublandlord all of Sublandlord’s right, title and interest in and to all of that
portion of the Leased Property as is set forth on Exhibit B attached hereto and
made a part hereof, along with such of Tenant’s Personalty as is owned by
Sublandlord and associated with such portion of the Leased Property, if any
(collectively, the “Subleased Property”).
 
1.2. Release of Outparcel.  As and to the extent that the Master Lease
terminates with respect to any Outparcel that is part of the Subleased Property,
this Sublease shall simultaneously and automatically terminate with respect to
such Outparcel.  Sublandlord shall notify Subtenant of the termination of any
such Outparcel under the Master Lease and provide Subtenant with copies the
materials required to be provided to Sublandlord by Master Landlord under
Section 1.2 of the Master Lease.  Subtenant agrees to execute and deliver any
other instrument reasonably necessary or appropriate to facilitate such
termination.
 
1.3. Uneconomic Property.
 
(a) To the same extent permitted under Section 1.3 of the Master Lease, if
Subtenant determines that any of the Subleased Property has become or imminently
will become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith.  Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord’s Lender with
respect to such Subleased Property.  As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord’s
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord’s efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice.  If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale.  Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b) In addition to the foregoing, if a Subleased Property shall not be open for
business such that it would be characterized as a Go Dark Subleased Property,
Subtenant shall notify Sublandlord, and Sublandlord shall determine whether the
aggregate Release Amount for all Leased Properties that then constitute Go Dark
Leased Properties (excluding any Go Dark Purchase Option Property unless the
holder of such right has waived its right of first offer, right of first refusal
or other rights) exceeds the Go Dark Limit.  If the Go Dark Limit is exceeded as
a result of such Go Dark Subleased Property, and if Sublandlord elects to seek
to terminate such Go Dark Subleased Property so that the Go Dark Limit shall no
longer be exceeded, then Subtenant shall (i) to the extent requested by
Sublandlord, assume and perform all of Sublandlord’s obligations under the
Master Lease in connection with the marketing of such Subleased Property as
provided in Section 1.3(a) above, (ii) upon a sale of such Go Dark Subleased
Property by Master Landlord, vacate such Subleased Property and this Sublease
shall terminate with respect to such Subleased Property at the closing of such
sale, and (iii) perform Sublandlord’s obligations under Section 1.3(d) of the
Master Lease, or if Subtenant is unable to so perform or is otherwise directed
by Sublandlord not to so perform, it shall cooperate with Sublandlord as
necessary for the fulfillment of Sublandlord’s obligations under Section 1.3(d)
of the Master Lease, and pay to Sublandlord all amounts payable under the Master
Lease in connection with the marketing and sale of such Subleased Property, plus
all reasonable expenses incurred by Sublandlord in connection
therewith.  Further, if such Go Dark Subleased Property is a Go Dark Purchase
Option Property and if the restaurant on such Subleased Property shall not be
open for business such that it would trigger (assuming the passage of time or
the giving of notice, or both) a purchase right, option, termination right or
recapture right at such Subleased Property, then Subtenant shall (1) notify
Sublandlord and shall perform all of Sublandlord’s obligations under Sections
1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so perform
or is otherwise directed by Sublandlord not to so perform, it shall cooperate
with Sublandlord as necessary for the fulfillment of Sublandlord’s obligations
under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to Sublandlord all
amounts payable under the Master Lease in connection therewith, plus all
reasonable expenses incurred by Sublandlord in connection therewith and (3) upon
a sale of such Go Dark Subleased Property by Master Landlord, vacate such
Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.
 
1.4. Construction Properties.
 
(a) Subtenant to Complete.  Section 1.4(a) of the Master Lease is incorporated
herein by reference with the following modification: all references to “Tenant”
shall be replaced with “Subtenant”.  Schedule 1.4(a) attached hereto sets forth
a complete list of all of the Construction Properties.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Subtenant shall perform all of Sublandlord’s obligations
under Section 1.4(b) of the Master Lease with respect to such Construction
Property and to purchase the same directly from Master Landlord as the designee
of Sublandlord, all at Subtenant’s sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5. Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall expire simultaneously with the Master Lease at 11:59
p.m. (California time) on June 13, 2022, unless otherwise terminated as provided
herein.
 
1.6. Sections 1.6, 1.7 and 1.8 of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Landlord” shall
be replaced with “Sublandlord”, all references to “Tenant” shall be replaced
with “Subtenant”, all references to “Lease” shall be replaced with “Sublease”,
and all references to “Leased Property” shall be replaced with “Subleased
Property”.
 


ARTICLE II.
 


 
DEFINITIONS
 
2.1. Incorporated Definitions.  Except as set forth in this Article II, Article
II of the Master Lease, including all defined terms set forth therein, is
incorporated herein by reference, as and to the extent that the same are
applicable to the Subleased Property and used in this Sublease, with the
following modifications: all references to “Landlord” (except as it may appear
in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, “Landlord
Liens”, and “Landlord’s Debt”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Lease” shall be replaced with “Sublease”; and all references to “Leased
Property” (except in Section 1.1 hereof) shall be replaced with “Subleased
Property”.  Notwithstanding the foregoing to the contrary, to the extent any
terms defined in the Master Lease are (a) only used in sections of the Master
Lease that are not incorporated herein and (b) are not necessary for the
interpretation of and do not occur in any other section of the Master Lease (as
incorporated herein) or this Sublease, then such terms are hereby deemed not to
be incorporated herein for any purposes.
 
(a) The following terms are hereby incorporated into this Sublease with the same
meaning as in the Master Lease and without any modifications, and all Article,
Section and Exhibit references in the definitions of such terms shall refer to
the corresponding Article, Section and Exhibit in the Master Lease:
“Completion”, “Construction Property Purchase Date”, “Disqualified Transferee”,
“Escrow Account”, “Fiscal Year”, “Ground Leases”, “Land”, “Landlord Liens”,
“Landlord’s Debt”, “Landlord’s Lender”, “Lease Coverage Ratio”, “Leased
Improvements”, “Leased Property”, “Lease Security”, “Letter of Credit”,
“Pre-Approved Transferee”, “Release Amount”, “Rent Payment Date”, “Rental
Period”, “Reserve Limitation”, “Reserve Make-Whole Payment”, “Reserve Makeup
Amount”, “Scheduled Additional Charges”, “Scheduled Lease Payments”, “Tenant’s
Termination Election Notice”, “Tenant’s Personalty”, “Threshold Amount”, “Title
Endorsement” and “Title Policy”.
 
2.2. Additional Definitions.
 
“Additional Charges” shall have the meaning set forth in Section 3.1(d) of this
Sublease.
 
“Base Rent” shall have the meaning set forth in Section 3.1(a) of this Sublease.
 
“Base Rent Commencement Date” shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
“First Rental Period Base Rent”: Zero and 00/100 dollars ($0.00).
 
“Master Landlord” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Master Lease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“RLP Subleases” shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
“Sublandlord” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant's Personalty” shall mean all right, title and interest in and to that
portion of Tenant’s Personalty that is included in the Subleased Property.
 
“Sublease” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subleased Property” shall have the meaning set forth in Section 1.1 of this
Sublease.
 
“Sub-sublease” shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
“Sub-subtenant” shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.
 
“Superior Interest” shall have the meaning set forth in Section 15.1 of this
Sublease.
 
“Superior Party” shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.
 
“Term” shall have the meaning set forth in Section 1.5 of this Sublease.
 
“Variable Additional Charges” shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3. Defined terms used or incorporated by reference in this Sublease shall have
the meanings set forth in this Article II, as defined or incorporated herein,
notwithstanding any other provision of this Sublease to the contrary.
 




ARTICLE III.
 


 
RENT
 
3.1. Rent.  Subtenant will pay to Sublandlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other person, firms or corporations as Sublandlord may designate in
writing from time to time Base Rent (as hereinafter defined) as provided
below.  In addition, Subtenant shall pay to Sublandlord, or if so directed by
Sublandlord, to Master Landlord or to the Person otherwise entitled thereto, all
Additional Charges during the Term on or before the same are delinquent.
 
(a) Base Rent:  For the period commencing on the Base Rent Commencement Date
through June 13, 2012, an annual amount equal to $1,087,323.00, which amounts
shall increase by ten percent (10%) on June 14, 2012 and June 14, 2017, subject
to reduction as hereinafter provided in connection with the termination of a
Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period.  Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms “Rent Payment Date” or “Rental Period,” may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord’s Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon
Subtenant.  Notwithstanding the foregoing, Base Rent in respect of the period
from and including the Commencement Date to but not including the Base Rent
Commencement Date shall equal the First Rental Period Base Rent.  The first Rent
Payment Date shall be, and the first installment payment of Base Rent shall be
payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Subleased Property with respect to which this Sublease is
terminated on the applicable Property Removal Date as provided in Section 1.6
hereof.


(b) Survival.  The obligations of Subtenant and Sublandlord contained in this
Section 3.1 shall survive the expiration or earlier termination of this
Sublease.
 
(c) Scheduled Additional Charges.  Subtenant shall pay all Scheduled Additional
Charges in respect of the Subleased Property in the same manner, and subject to
the same limitations, as Sublandlord is required to pay the same under the
Master Lease.
 
(d) Variable Additional Charges.  In addition to all Scheduled Additional
Charges payable in respect of the Subleased Property, Subtenant shall pay and
discharge as and when due and payable all those items identified in Sections
3.1(d)(1)-(4) of the Master Lease in respect of the Subleased Property or any
late payments of Base Rent or Additional Charges hereunder, as well as any costs
and expenses incurred by Sublandlord in connection therewith and with respect to
this Sublease (collectively, “Variable Additional Charges” and, together with
Scheduled Additional Charges, “Additional Charges”) in the same manner, and
subject to the same limitations, as Sublandlord is required to pay the same
under the Master Lease.
 
(e) As and to the extent that Sublandlord is obligated to make payments of
Variable Additional Charges into an Escrow Account pursuant to Sections 3.1(e)
or 3.1(f) of the Master Lease as a result of the existence and continuance of a
Tenant Security Period or an Event of Default under the Master Lease with
respect to the Subleased Properties, Sublandlord may direct Subtenant to make
such payments directly into the Escrow Account designated by Master
Landlord.  Sublandlord shall, at Subtenant’s cost and expense, cooperate with
Subtenant and use its best efforts to cause Master Landlord to release or apply
for the intended use, as applicable, any such amounts paid by Subtenant in
accordance with the terms of the Master Lease.  Subtenant shall continue to make
such payments and provide such Lease Security unless and until (i) Sublandlord
informs Subtenant that the Reserve Limitation has been reached, or (ii) the
Lease Security would exceed an amount equal to two (2) monthly installments of
Base Rent with respect to the Subleased Properties as a result of such payments
or additional security.
 
(f) As and to the extent that Sublandlord is obligated, pursuant to Section
3.1(g) of the Master Lease, to make a Reserve Make-Whole Payment or provide
Master Landlord with additional Lease Security in the amount of a Reserve Makeup
Amount with respect to the Subleased Property, if it is so directed by
Sublandlord, Subtenant shall provide such payment or additional security, in
accordance with the terms of Section 3.1(g) of the Master Lease, to Sublandlord
or, at Sublandlord's direction, to Master Landlord or to such other entity as
Sublandlord is obligated to make such payments pursuant to the terms of the
Master Lease.
 
3.2. Section 3.2 of the Master Lease is incorporated herein by reference with
the following modification: all references to “Landlord” shall be replaced with
“Sublandlord”; and all references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE IV.
 


 
TERMINATION; ABATEMENT
 
Article IV of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 








ARTICLE V.
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Subtenant acknowledges that the
Subleased Property is the property of Master Landlord, for which Sublandlord has
a valid leasehold interest, and that Subtenant has only the right to the
exclusive possession and use of the Subleased Property upon the terms and
conditions of this Sublease, provided that, until the expiration or earlier
termination of this Sublease, all capital improvements and additions made by
Subtenant, at Subtenant’s expense, to any Subleased Property shall be the
property of Subtenant and, upon the expiration or earlier termination of this
Sublease, title to such improvements, additions and replacements shall vest in
Sublandlord for so long as the Master Lease is in effect, and otherwise in
Master Landlord.
 
5.2. Subtenant’s Personalty.  Subtenant may (and shall as provided hereinbelow),
at its expense, assemble or place on any parcels of the Land included in the
Subleased Property, or in any of the Leased Improvements included in the
Subleased Property any items of Subtenant’s Personalty, and Subtenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term.  Subtenant shall, or shall use
commercially reasonable efforts to cause its sub-subtenants to (through the
prudent exercise of its rights and remedies, as Sub-sublandlord, under such
sub-subleases), provide and maintain during the entire Lease Term all such
Subtenant’s Personalty as shall be necessary to operate each Subleased Property
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use.  All of Subtenant’s Personalty not removed by Subtenant
within thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant’s
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such Subtenant’s Personalty is located, without first giving notice
thereof to Subtenant and without any payment to Subtenant and without any
obligation to account therefor.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 


6.1. Subtenant Covenants.
 
(a) Except as set forth below, Sections 6.1(a), (b), (c), (d), (h), (i) and (j)
of the Master Lease are incorporated herein by reference with the following
modifications: all references to “Landlord” (except as it may appear in the
phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and “Landlord’s Debt”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”:
 
(i) The phrase “Landlord’s obligations under Articles X and XI” in Section
6.1(a)(ii) is replaced with the phrase “Master Landlord’s obligations under
Articles X and XI of the Master Lease”; and
 
(ii) The following sentence is added to the end of Section 6.1(h):
 
“Subtenant shall either (x) perform Sublandlord’s obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord’s election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations.”
 
(b) Cooperate in Legal Proceedings.  Subtenant shall cooperate fully with
Sublandlord and Landlord (and with Landlord’s Lender) with respect to any
proceedings before any court, board or other Governmental Authority brought by a
third party or Governmental Authority against Subtenant or the Subleased
Property which may in any way affect the rights of Sublandlord or Master
Landlord (or Landlord’s Lender, as the case may be) hereunder or in respect of
the Subleased Property and, in connection therewith, permit Sublandlord and
Master Landlord (and Landlord’s Lender, as applicable), at its election, to
participate in any such proceedings.
 
(c) Insurance Benefits.  Tenant shall cooperate with Sublandlord and Master
Landlord (and Landlord’s Lender) in obtaining for Sublandlord and Master
Landlord (and Landlord’s Lender, as applicable) the benefits of any insurance
proceeds lawfully or equitably payable in connection with the Subleased
Property, and Sublandlord and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Sublandlord and Landlord in case of a fire or other casualty affecting
any Subleased Property) out of such insurance proceeds.
 


ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
Article VII of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” (except as it may appear
in the phrase “Landlord’s Loan Documents”) shall be replaced with “Sublandlord”;
all references to “Tenant” shall be replaced with “Subtenant”; and all
references to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE VIII.
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Section 8.1 of the Master Lease is incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” (except as it may appear  in the phrase “Tenant Security Period”) shall
be replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”.  Sublandlord agrees to seek the consent of
Master Landlord for any Alterations with respect to the Subleased properties for
which Subtenant has requested Sublandlord's Consent and for which Sublandlord
would be obligated to seek Master Landlord's consent were it to perform the
Alterations itself under the terms of the Master Lease.  At the direction of
Sublandlord, any Eligible Collateral required to be provided by Subtenant under
the terms hereof shall be provided to Master Landlord and/or Landlord's Lender,
as applicable, in which case Sublandlord shall, at Subtenant’s cost and expense,
exercise all rights and remedies for the return or application of such Eligible
Collateral in accordance with the terms hereof and of the Master Lease.
 
8.2. Subletting and Assignment.
 
(a) Generally.  As and to the extent permitted under the Master Lease, Subtenant
shall be entitled to assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease or sub-sublease all or any part of the
Subleased Property.  Without limiting the generality of the foregoing,
Sublandlord acknowledges that the RLP Subleases are expressly permitted
hereunder, and Subtenant shall be entitled to amend, modify, terminate, waive,
or replace any RLP Sublease in its sole and absolute discretion without the
consent of Sublandlord or Master Landlord, provided that each RLP Sublease is
and remains fully subject to the Master Lease.
 
(b) Sections 8.2(d) and (e) of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents” and “Landlord’s Lender”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; all existing references to “Sublease” shall be
replaced with “Sub-sublease”; and all existing references to “Subtenant” shall
be replaced with “Sub-subtenant”.
 
(c) Required Assignment and Subletting Provisions.  Any assignment and/or
Sub-sublease for any of the Subleased Property entered into by Subtenant after
the date hereof with a Sub-subtenant that is not an Affiliate shall provide
that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Sublease, the Master Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Subleased Property shall not conflict with any
Legal Requirement, Property Document, Insurance Requirement or any other
provision of this Sublease or the Master Lease,
 
(iii) except as otherwise provided herein, no Sub-subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,
 
(iv) in the event of cancellation or termination of this Sublease for any reason
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord’s
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and
 
(v) in the event the Sub-subtenant receives a written notice from Sublandlord
stating that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord’s Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d) Reimbursement of Sublandlord’s Costs.  Subtenant shall pay to Sublandlord,
within ten (10) business days after request therefor, all costs and expenses,
including reasonable attorneys’ fees, incurred by Sublandlord, Master Landlord
or and Landlord’s Lender (to the extent Sublandlord is liable therefor under the
terms of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.
 
(e) Certain Leases Senior.  Subtenant and Sublandlord acknowledge that those
leases listed on Schedule 8.2(h) to the Master Lease are, by operation of law,
senior to the Master Lease and this Sublease.
 


ARTICLE IX.
 


 
MAINTENANCE AND REPAIR
 
Article IX of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Subtenant shall either (i) keep the applicable Subleased
Property, and all property located in or on the applicable Subleased Property,
including Subtenant’s Personalty, insured at Subtenant’s sole cost and expense
with the kinds and amounts of insurance, and issued by such insurance companies,
as set forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects
to obtain and maintain such insurance, pay to Sublandlord its allocable share
for such insurance in respect of the Subleased Property, in which case
Sublandlord shall be obligated hereunder to obtain and maintain such
insurance.  All insurance policies purchased by Subtenant for the Subleased
Property, shall name Sublandlord, Master Landlord and Landlord’s Lender as
additional insureds or loss payees, as applicable, in accordance with Article X
of the Master Lease.
 
(a) Sections 10.1(a), (b), (c), (d) and (e) of the Master Lease are incorporated
herein by reference with the following modifications: all references to
“Landlord” (except as it may appear in the phrase “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Master Landlord and Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; and all references to
“Leased Property” shall be replaced with “Subleased Property”.
 
10.2. Casualty; Application of Proceeds.
 
(a) If any of the Subleased Property is damaged or destroyed, in whole or
in  part, by fire or other casualty (a “Casualty”), Subtenant shall give prompt
written notice thereof to Sublandlord generally describing the nature and extent
of such Casualty.  Subject to Section 10.2(c) of the Master Lease, following the
occurrence of a Casualty, then, at Subtenant’s cost and expense, Sublandlord
shall, or shall cause Master Landlord to, to the extent sufficient insurance
proceeds and other amounts made available by Subtenant pursuant to Section
10.2(b) are available for restoration, in a reasonably prompt manner restore,
repair, replace or rebuild the affected Subleased Property (a “Restoration”) to
the extent practicable to be of substantially the same character and quality as
prior to the Casualty.  Notwithstanding the foregoing, to the extent permitted
under the Master Lease, Subtenant may elect to make such Restoration itself, in
which case it shall undertake such Restoration in which case, at Subtenant’s
cost and expense,  Sublandlord shall, or shall cause Master Landlord to, make
available all insurance proceeds in respect of such Casualty, subject to the
requirements of Landlord’s Loan Documents.  Subtenant shall complete such
Restorations in the same manner required under the Master Lease, and to the
extent that Subtenant is not the party making such Restorations, it shall be
entitled to terminate this Sublease with respect to the damaged or destroyed
Subleased Property as and to the extent permitted under the Master Lease.
 
(b) Sublandlord’s and Master Landlord’s Rights to Proceeds.  In the case of a
Casualty, Subtenant shall make available to Sublandlord, or, if applicable, to
Master Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant’s business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant’s Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks.  If Subtenant shall have defaulted
upon its obligation to maintain insurance in the amounts and of the types
required under this Lease, and such default results in insufficient Proceeds to
restore or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall
pay Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant’s Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant’s business interruption insurance payable in respect of the Casualty.
 
(c) Termination of Sublease in Certain Circumstances.  Sublandlord shall
promptly give Subtenant notice of any election made by Master Landlord not to
restore the Subleased Property after a Casualty pursuant to Section 10.2(c) of
the Master Lease.  If timely elected by Subtenant and if Sublandlord approves of
such election (in Sublandlord’s sole discretion), Sublandlord shall notify
Master Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk.  Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord’s notice.
 
(d) Abatement.  Base Rent and Additional Charges payable by Subtenant hereunder
in respect of any Subleased Property which is the subject of a Casualty shall
abate as and to the same extent that the same shall abate under the terms of the
Master Lease.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Subtenant’s Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.
 
10.3. Except as set forth herein, Section 10.3 of the Master Lease is
incorporated herein by reference with the following modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Master Landlord”; all references to “Tenant”
shall be replaced with “Subtenant”; and all references to “Leased Property”
shall be replaced with “Subleased Property”.  Notwithstanding these
modifications, the first and second appearances in Section 10.3(a) of the word
“Landlord” are hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XI.
 


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and Sublandlord as necessary for the discharge of
Sublandlord’s obligations thereunder, subject to the same terms and conditions.
 


ARTICLE XII.                                
 
EVENTS OF DEFAULT AND REMEDIES


Article XII of the Master Lease is incorporated herein by reference with the
following modifications and modifications: all references to “Landlord” shall be
replaced with “Sublandlord”; all references to “Tenant” shall be replaced with
“Subtenant”; all references to “Leased Property” shall be replaced with
“Subleased Property”; all references to “Lease” shall be replaced with
“Sublease”; and all occurrences of the phrase “or Guarantor” are hereby deleted.
 


ARTICLE XIII.                                - ARTICLE XIV.
 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the following modifications and modifications: all references to “Landlord”
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; and all references to “Lease” shall be replaced with
“Sublease”.  To the extent that an Event of Default that constitutes an event of
default under the Master has occurred and is continuing, Master Landlord shall
have the same rights as Sublandlord under Article XIII hereof.




ARTICLE XV.
 


 
SUBORDINATION
 
15.1. Subordination.   This Sublease and all rights of Subtenant hereunder are
subject and subordinate to the Lien affecting the Subleased Properties created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, the
Master Lease or the interest of any other landlord under a lease senior in title
to this Sublease, whether now or hereafter existing, and to all Property
Documents (all such Liens and interests, collectively, the “Superior
Interests”), and to all renewals, modifications, consolidations, replacements
and extensions of Superior Interests.
 
15.2. Sections 15.2 through 15.9 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: (i) all references
to “Landlord” (except as it may appear in the phrases “Landlord’s Loan
Documents” and “Landlord’s Lender” and except for the first occurrence thereof
in Section 15.9) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”; and (ii) the first occurrence in Section 15.9 of
the word “Landlord” is hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XVI.                                 - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Sublandlord”; all references to “Tenant” shall
be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.




ARTICLE XXII.
 


 
NOTICES
 
22.21.
22.22. Notices to Sublandlord, Master Landlord and Landlord’s Lender.  Any
notice required to be made to Sublandlord hereunder shall be delivered to the
same parties and addresses as notices required to be delivered to “Tenant” under
the Master Lease.  To the extent that any notices to Master Landlord are
required under this Sublease, the same shall be delivered to the same parties
and addresses as notices required to be delivered to “Landlord” under the Master
Lease.  To the extent that any notices to Landlord’s Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease.  Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord’s Lender.
 
22.23. Notices to Subtenant.  Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:
 
If to Subtenant:
OS Realty, Inc.
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491





ARTICLE XXIII.                                 - ARTICLE XXV.
 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”.  Notwithstanding these modifications, each
occurrence in Sections 24.1 and 25.1 of the word “Landlord” (except as it may
appear in the phrases “Landlord’s Lender” and “Landlord’s Debt”) is hereby
replaced with “Sublandlord and Master Landlord”.




ARTICLE XXVI.
 


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Loan Documents”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Leased Property” shall be replaced with “Subleased Property”; and all
references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE XXVII.
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  To the extent permitted by Master Landlord and
Landlord’s Lender, Sublandlord and Subtenant shall, promptly upon the request of
either, and at Subtenant’s sole cost and expense, enter into a short form
memorandum of this Sublease, in form suitable for recording under the laws of
the state in which the applicable Subleased Property is located, in which
reference to this Sublease, and all options contained therein, shall be
made.  Subtenant shall pay all costs and expenses of recording such memorandum
of lease.
 
27.2. Estoppels.  Section 27.2 of the Master Lease is incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” shall be replaced with “Sublandlord”; all references to “Tenant”
shall be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.
 


ARTICLE XXVIII.
 


 
INTENTIONALLY OMITTED
 


ARTICLE XXIX.
 


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD’S LENDER
 
29.1. Primacy of and Compliance with Master Lease.  This Sublease is subject and
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all amendments, modifications, renewals and extensions of or to
the Master Lease, and Sublandlord purports hereby to convey, and Subtenant takes
hereby, no greater rights hereunder than those accorded to or taken by
Sublandlord as tenant under the terms of the Master Lease.  Except as otherwise
provided herein, this Sublease shall in all respects be subject to the Master
Lease and if the Master Lease shall terminate in its entirety or as to any
Subleased Property during the term hereof, this Sublease shall terminate upon
such termination date with the same force and effect as if such termination date
had been set forth herein as the date of termination hereof.  To the extent that
the Master Lease permits Master Landlord to perform any of Sublandlord’s
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease.  Notwithstanding Section 29.1 to
the contrary, Subtenant shall be entitled to receive all services to be rendered
to the Sublandlord under the Master Lease in respect of the Subleased
Property.  Except as otherwise provided herein, Sublandlord shall have no
liability of any nature to Subtenant for Master Landlord’s failure to perform or
render such services, and Subtenant shall look solely to Master Landlord for all
such services and shall not seek nor require Sublandlord to perform any of such
services.  No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease.  The foregoing notwithstanding, Sublandlord shall, at
Subtenant’s sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord.  Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.
 
29.3. Sublandlord’s Obligations.  Unless caused by Subtenant's default of its
obligations hereunder, Sublandlord shall timely pay all rent due under the
Master Lease in respect of the Subleased Property.  In addition, unless
Subtenant there is an Event of Default hereunder, Sublandlord shall not (i)
modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant thereunder, or give its consent or approval to Master
Landlord under the Master Lease which, in any such case, would adversely affect
Subtenant, this Sublease, the Subleased Property or Subtenant’s use and
enjoyment thereof, (ii) terminate, surrender or intentionally do or
intentionally omit to do anything which would lead to a termination of the
Master Lease with respect to the Subleased Property except as provided for
herein, or (iii) exercise any rights (including rights of termination that may
arise after casualty or condemnation) or remedies under the Master Lease in
respect of the Subleased Property, except, in each case, as reasonably consented
to or directed by Subtenant.  In addition, Sublandlord agrees that where
Sublandlord’s consent is required or requested by Master Landlord pursuant to
the Master Lease for any action that would in any respect affect Subtenant, this
Sublease, the Subleased Property or Subtenant's use and enjoyment thereof,
Sublandlord shall not give any such consent unless and until Subtenant has also
consented.
 




[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
sealed instrument as of the day and year first above written.




SUBLANDLORD:


Private Restaurant Master Lessee, LLC



 
By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate






SUBTENANT:


OS Realty, Inc.






By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate














Exhibit A


Master Lease






Exhibit B


The Subleased Property




Concept
Store #
Address
City
ST
Zip
Roy's Restaurant
2503
71959 Hwy. 111
Rancho Mirage
CA
92270
Roy's Restaurant
6402
2840 Dallas Parkway
Plano
TX
75093
Bonefish Grill
7011
225 W. Pipken Lane
Lakeland
FL
33813
Fleming's Prime Steakhouse & Wine Bar
1601
191 Inverness Drive West
Englewood
CO
80112
Fleming's Prime Steakhouse & Wine Bar
4602
4000 Medina Road
Akron
OH
44333



Schedule 1.4(a)


Construction Properties




NONE


Schedule 8.2(c)


RLP Subleases


LP (SUBTENANT)
STORE NO.
ADDRESS
LEASE
Fleming's/Northwest-I, Limited Partnership
1601
191 Inverness Drive West, Englewood, CO
Lease dated as of 2/6/04 (as amended in effect on the date hereof)
Roy's/Westcoast-I, Limited Partnership
2503
71959 Hwy. 111, Rancho Mirage, CA
Lease dated as of 9/21/01  (as amended in effect on the date hereof)
Fleming's/Northeast-I, Limited Partnership
4602
4000 Medina Road, Akron, OH
Lease dated as of 2/8/05 (as amended in effect on the date hereof)
Roy's/Southmidwest-I, Limited Partnership
6402
2840 Dallas Parkway, Plano, TX
Lease dated as of 8/14/01 (as amended in effect on the date hereof)
Bonefish/Central Florida-I, Limited Partnership
7011
225 W. Pipken Lane, Lakeland, FL
Lease dated as of 9/2/03 (as amended in effect on the date hereof)




 
 

--------------------------------------------------------------------------------

 

Exhibit E4
SUBLEASE
(OS Developers, LLC)




This SUBLEASE (this “Sublease”), dated as of the fourteenth (14th) day of June,
2007, between Private Restaurant Master Lessee, LLC (“Sublandlord”), a Delaware
limited liability company, having its principal place of business c/o OSI
Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL
33607, Attention: Chief Financial Officer, and OS Developers, LLC (“Subtenant”),
a Delaware limited liability company having its principal place of business c/o
OSI Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa,
FL 33607, Attention: Chief Financial Officer.




RECITALS:


WHEREAS, Private Restaurant Properties, LLC (“Landlord” or “Master Landlord”)
and Sublandlord have entered into that certain Master Lease Agreement of even
date herewith for certain real property and improvements (such lease, including
all amendments, renewals, modifications and extensions thereof, hereinafter
referred to as the “Master Lease”), a true and complete copy of which is
attached hereto as Exhibit A;


WHEREAS, Subtenant desires to sublease from Sublandlord certain of the
properties leased to Sublandlord under the Master Lease, and Sublandlord is
willing to sublease the same, all on the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:




ARTICLE I.
 


 
SUBLEASED PROPERTY; TERM
 
1.1. Subleased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Sublandlord leases to Subtenant and Subtenant leases from
Sublandlord all of Sublandlord’s right, title and interest in and to all of that
portion of the Leased Property as is set forth on Exhibit B attached hereto and
made a part hereof, along with such of Tenant’s Personalty as is owned by
Sublandlord and associated with such portion of the Leased Property, if any
(collectively, the “Subleased Property”).
 
1.2. Release of Outparcel.  As and to the extent that the Master Lease
terminates with respect to any Outparcel that is part of the Subleased Property,
this Sublease shall simultaneously and automatically terminate with respect to
such Outparcel.  Sublandlord shall notify Subtenant of the termination of any
such Outparcel under the Master Lease and provide Subtenant with copies the
materials required to be provided to Sublandlord by Master Landlord under
Section 1.2 of the Master Lease.  Subtenant agrees to execute and deliver any
other instrument reasonably necessary or appropriate to facilitate such
termination.
 
1.3. Uneconomic Property.
 
(a) To the same extent permitted under Section 1.3 of the Master Lease, if
Subtenant determines that any of the Subleased Property has become or imminently
will become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith.  Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord’s Lender with
respect to such Subleased Property.  As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord’s
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord’s efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice.  If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale.  Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b) In addition to the foregoing, if a Subleased Property shall not be open for
business such that it would be characterized as a Go Dark Subleased Property,
Subtenant shall notify Sublandlord, and Sublandlord shall determine whether the
aggregate Release Amount for all Leased Properties that then constitute Go Dark
Leased Properties (excluding any Go Dark Purchase Option Property unless the
holder of such right has waived its right of first offer, right of first refusal
or other rights) exceeds the Go Dark Limit.  If the Go Dark Limit is exceeded as
a result of such Go Dark Subleased Property, and if Sublandlord elects to seek
to terminate such Go Dark Subleased Property so that the Go Dark Limit shall no
longer be exceeded, then Subtenant shall (i) to the extent requested by
Sublandlord, assume and perform all of Sublandlord’s obligations under the
Master Lease in connection with the marketing of such Subleased Property as
provided in Section 1.3(a) above, (ii) upon a sale of such Go Dark Subleased
Property by Master Landlord, vacate such Subleased Property and this Sublease
shall terminate with respect to such Subleased Property at the closing of such
sale, and (iii) perform Sublandlord’s obligations under Section 1.3(d) of the
Master Lease, or if Subtenant is unable to so perform or is otherwise directed
by Sublandlord not to so perform, it shall cooperate with Sublandlord as
necessary for the fulfillment of Sublandlord’s obligations under Section 1.3(d)
of the Master Lease, and pay to Sublandlord all amounts payable under the Master
Lease in connection with the marketing and sale of such Subleased Property, plus
all reasonable expenses incurred by Sublandlord in connection
therewith.  Further, if such Go Dark Subleased Property is a Go Dark Purchase
Option Property and if the restaurant on such Subleased Property shall not be
open for business such that it would trigger (assuming the passage of time or
the giving of notice, or both) a purchase right, option, termination right or
recapture right at such Subleased Property, then Subtenant shall (1) notify
Sublandlord and shall perform all of Sublandlord’s obligations under Sections
1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so perform
or is otherwise directed by Sublandlord not to so perform, it shall cooperate
with Sublandlord as necessary for the fulfillment of Sublandlord’s obligations
under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to Sublandlord all
amounts payable under the Master Lease in connection therewith, plus all
reasonable expenses incurred by Sublandlord in connection therewith and (3) upon
a sale of such Go Dark Subleased Property by Master Landlord, vacate such
Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.
 
1.4. Construction Properties.
 
(a) Subtenant to Complete.  Section 1.4(a) of the Master Lease is incorporated
herein by reference with the following modification: all references to “Tenant”
shall be replaced with “Subtenant”.  Schedule 1.4(a) attached hereto sets forth
a complete list of all of the Construction Properties.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Subtenant shall perform all of Sublandlord’s obligations
under Section 1.4(b) of the Master Lease with respect to such Construction
Property and to purchase the same directly from Master Landlord as the designee
of Sublandlord, all at Subtenant’s sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5. Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall expire simultaneously with the Master Lease at 11:59
p.m. (California time) on June 13, 2022, unless otherwise terminated as provided
herein.
 
1.6. Sections 1.6, 1.7 and 1.8 of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Landlord” shall
be replaced with “Sublandlord”, all references to “Tenant” shall be replaced
with “Subtenant”, all references to “Lease” shall be replaced with “Sublease”,
and all references to “Leased Property” shall be replaced with “Subleased
Property”.
 


ARTICLE II.
 


 
DEFINITIONS
 
2.1. Incorporated Definitions.  Except as set forth in this Article II, Article
II of the Master Lease, including all defined terms set forth therein, is
incorporated herein by reference, as and to the extent that the same are
applicable to the Subleased Property and used in this Sublease, with the
following modifications: all references to “Landlord” (except as it may appear
in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, “Landlord
Liens”, and “Landlord’s Debt”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Lease” shall be replaced with “Sublease”; and all references to “Leased
Property” (except in Section 1.1 hereof) shall be replaced with “Subleased
Property”.  Notwithstanding the foregoing to the contrary, to the extent any
terms defined in the Master Lease are (a) only used in sections of the Master
Lease that are not incorporated herein and (b) are not necessary for the
interpretation of and do not occur in any other section of the Master Lease (as
incorporated herein) or this Sublease, then such terms are hereby deemed not to
be incorporated herein for any purposes.
 
(a) The following terms are hereby incorporated into this Sublease with the same
meaning as in the Master Lease and without any modifications, and all Article,
Section and Exhibit references in the definitions of such terms shall refer to
the corresponding Article, Section and Exhibit in the Master Lease:
“Completion”, “Construction Property Purchase Date”, “Disqualified Transferee”,
“Escrow Account”, “Fiscal Year”, “Ground Leases”, “Land”, “Landlord Liens”,
“Landlord’s Debt”, “Landlord’s Lender”, “Lease Coverage Ratio”, “Leased
Improvements”, “Leased Property”, “Lease Security”, “Letter of Credit”,
“Pre-Approved Transferee”, “Release Amount”, “Rent Payment Date”, “Rental
Period”, “Reserve Limitation”, “Reserve Make-Whole Payment”, “Reserve Makeup
Amount”, “Scheduled Additional Charges”, “Scheduled Lease Payments”, “Tenant’s
Termination Election Notice”, “Tenant’s Personalty”, “Threshold Amount”, “Title
Endorsement” and “Title Policy”.
 
2.2. Additional Definitions.
 
“Additional Charges” shall have the meaning set forth in Section 3.1(d) of this
Sublease.
 
“Base Rent” shall have the meaning set forth in Section 3.1(a) of this Sublease.
 
“Base Rent Commencement Date” shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
“First Rental Period Base Rent”: Zero and 00/100 dollars ($0.00).
 
“Master Landlord” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Master Lease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“RLP Subleases” shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
“Sublandlord” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant's Personalty” shall mean all right, title and interest in and to that
portion of Tenant’s Personalty that is included in the Subleased Property.
 
“Sublease” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subleased Property” shall have the meaning set forth in Section 1.1 of this
Sublease.
 
“Sub-sublease” shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
“Sub-subtenant” shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.
 
“Superior Interest” shall have the meaning set forth in Section 15.1 of this
Sublease.
 
“Superior Party” shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.
 
“Term” shall have the meaning set forth in Section 1.5 of this Sublease.
 
“Variable Additional Charges” shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3. Defined terms used or incorporated by reference in this Sublease shall have
the meanings set forth in this Article II, as defined or incorporated herein,
notwithstanding any other provision of this Sublease to the contrary.
 




ARTICLE III.
 


 
RENT
 
3.1. Rent.  Subtenant will pay to Sublandlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other person, firms or corporations as Sublandlord may designate in
writing from time to time Base Rent (as hereinafter defined) as provided
below.  In addition, Subtenant shall pay to Sublandlord, or if so directed by
Sublandlord, to Master Landlord or to the Person otherwise entitled thereto, all
Additional Charges during the Term on or before the same are delinquent.
 
(a) Base Rent:  For the period commencing on the Base Rent Commencement Date
through June 13, 2012, an annual amount equal to $1,158,345.00, which amounts
shall increase by ten percent (10%) on June 14, 2012 and June 14, 2017, subject
to reduction as hereinafter provided in connection with the termination of a
Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period.  Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms “Rent Payment Date” or “Rental Period,” may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord’s Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon
Subtenant.  Notwithstanding the foregoing, Base Rent in respect of the period
from and including the Commencement Date to but not including the Base Rent
Commencement Date shall equal the First Rental Period Base Rent.  The first Rent
Payment Date shall be, and the first installment payment of Base Rent shall be
payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Subleased Property with respect to which this Sublease is
terminated on the applicable Property Removal Date as provided in Section 1.6
hereof.


(b) Survival.  The obligations of Subtenant and Sublandlord contained in this
Section 3.1 shall survive the expiration or earlier termination of this
Sublease.
 
(c) Scheduled Additional Charges.  Subtenant shall pay all Scheduled Additional
Charges in respect of the Subleased Property in the same manner, and subject to
the same limitations, as Sublandlord is required to pay the same under the
Master Lease.
 
(d) Variable Additional Charges.  In addition to all Scheduled Additional
Charges payable in respect of the Subleased Property, Subtenant shall pay and
discharge as and when due and payable all those items identified in Sections
3.1(d)(1)-(4) of the Master Lease in respect of the Subleased Property or any
late payments of Base Rent or Additional Charges hereunder, as well as any costs
and expenses incurred by Sublandlord in connection therewith and with respect to
this Sublease (collectively, “Variable Additional Charges” and, together with
Scheduled Additional Charges, “Additional Charges”) in the same manner, and
subject to the same limitations, as Sublandlord is required to pay the same
under the Master Lease.
 
(e) As and to the extent that Sublandlord is obligated to make payments of
Variable Additional Charges into an Escrow Account pursuant to Sections 3.1(e)
or 3.1(f) of the Master Lease as a result of the existence and continuance of a
Tenant Security Period or an Event of Default under the Master Lease with
respect to the Subleased Properties, Sublandlord may direct Subtenant to make
such payments directly into the Escrow Account designated by Master
Landlord.  Sublandlord shall, at Subtenant’s cost and expense, cooperate with
Subtenant and use its best efforts to cause Master Landlord to release or apply
for the intended use, as applicable, any such amounts paid by Subtenant in
accordance with the terms of the Master Lease.  Subtenant shall continue to make
such payments and provide such Lease Security unless and until (i) Sublandlord
informs Subtenant that the Reserve Limitation has been reached, or (ii) the
Lease Security would exceed an amount equal to two (2) monthly installments of
Base Rent with respect to the Subleased Properties as a result of such payments
or additional security.
 
(f) As and to the extent that Sublandlord is obligated, pursuant to Section
3.1(g) of the Master Lease, to make a Reserve Make-Whole Payment or provide
Master Landlord with additional Lease Security in the amount of a Reserve Makeup
Amount with respect to the Subleased Property, if it is so directed by
Sublandlord, Subtenant shall provide such payment or additional security, in
accordance with the terms of Section 3.1(g) of the Master Lease, to Sublandlord
or, at Sublandlord's direction, to Master Landlord or to such other entity as
Sublandlord is obligated to make such payments pursuant to the terms of the
Master Lease.
 
3.2. Section 3.2 of the Master Lease is incorporated herein by reference with
the following modification: all references to “Landlord” shall be replaced with
“Sublandlord”; and all references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE IV.
 


 
TERMINATION; ABATEMENT
 
Article IV of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 








ARTICLE V.
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Subtenant acknowledges that the
Subleased Property is the property of Master Landlord, for which Sublandlord has
a valid leasehold interest, and that Subtenant has only the right to the
exclusive possession and use of the Subleased Property upon the terms and
conditions of this Sublease, provided that, until the expiration or earlier
termination of this Sublease, all capital improvements and additions made by
Subtenant, at Subtenant’s expense, to any Subleased Property shall be the
property of Subtenant and, upon the expiration or earlier termination of this
Sublease, title to such improvements, additions and replacements shall vest in
Sublandlord for so long as the Master Lease is in effect, and otherwise in
Master Landlord.
 
5.2. Subtenant’s Personalty.  Subtenant may (and shall as provided hereinbelow),
at its expense, assemble or place on any parcels of the Land included in the
Subleased Property, or in any of the Leased Improvements included in the
Subleased Property any items of Subtenant’s Personalty, and Subtenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term.  Subtenant shall, or shall use
commercially reasonable efforts to cause its sub-subtenants to (through the
prudent exercise of its rights and remedies, as Sub-sublandlord, under such
sub-subleases), provide and maintain during the entire Lease Term all such
Subtenant’s Personalty as shall be necessary to operate each Subleased Property
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use.  All of Subtenant’s Personalty not removed by Subtenant
within thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant’s
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such Subtenant’s Personalty is located, without first giving notice
thereof to Subtenant and without any payment to Subtenant and without any
obligation to account therefor.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 


6.1. Subtenant Covenants.
 
(a) Except as set forth below, Sections 6.1(a), (b), (c), (d), (h), (i) and (j)
of the Master Lease are incorporated herein by reference with the following
modifications: all references to “Landlord” (except as it may appear in the
phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and “Landlord’s Debt”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”:
 
(i) The phrase “Landlord’s obligations under Articles X and XI” in Section
6.1(a)(ii) is replaced with the phrase “Master Landlord’s obligations under
Articles X and XI of the Master Lease”; and
 
(ii) The following sentence is added to the end of Section 6.1(h):
 
“Subtenant shall either (x) perform Sublandlord’s obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord’s election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations.”
 
(b) Cooperate in Legal Proceedings.  Subtenant shall cooperate fully with
Sublandlord and Landlord (and with Landlord’s Lender) with respect to any
proceedings before any court, board or other Governmental Authority brought by a
third party or Governmental Authority against Subtenant or the Subleased
Property which may in any way affect the rights of Sublandlord or Master
Landlord (or Landlord’s Lender, as the case may be) hereunder or in respect of
the Subleased Property and, in connection therewith, permit Sublandlord and
Master Landlord (and Landlord’s Lender, as applicable), at its election, to
participate in any such proceedings.
 
(c) Insurance Benefits.  Tenant shall cooperate with Sublandlord and Master
Landlord (and Landlord’s Lender) in obtaining for Sublandlord and Master
Landlord (and Landlord’s Lender, as applicable) the benefits of any insurance
proceeds lawfully or equitably payable in connection with the Subleased
Property, and Sublandlord and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Sublandlord and Landlord in case of a fire or other casualty affecting
any Subleased Property) out of such insurance proceeds.
 


ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
Article VII of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” (except as it may appear
in the phrase “Landlord’s Loan Documents”) shall be replaced with “Sublandlord”;
all references to “Tenant” shall be replaced with “Subtenant”; and all
references to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE VIII.
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Section 8.1 of the Master Lease is incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” (except as it may appear  in the phrase “Tenant Security Period”) shall
be replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”.  Sublandlord agrees to seek the consent of
Master Landlord for any Alterations with respect to the Subleased properties for
which Subtenant has requested Sublandlord's Consent and for which Sublandlord
would be obligated to seek Master Landlord's consent were it to perform the
Alterations itself under the terms of the Master Lease.  At the direction of
Sublandlord, any Eligible Collateral required to be provided by Subtenant under
the terms hereof shall be provided to Master Landlord and/or Landlord's Lender,
as applicable, in which case Sublandlord shall, at Subtenant’s cost and expense,
exercise all rights and remedies for the return or application of such Eligible
Collateral in accordance with the terms hereof and of the Master Lease.
 
8.2. Subletting and Assignment.
 
(a) Generally.  As and to the extent permitted under the Master Lease, Subtenant
shall be entitled to assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease or sub-sublease all or any part of the
Subleased Property.  Without limiting the generality of the foregoing,
Sublandlord acknowledges that the RLP Subleases are expressly permitted
hereunder, and Subtenant shall be entitled to amend, modify, terminate, waive,
or replace any RLP Sublease in its sole and absolute discretion without the
consent of Sublandlord or Master Landlord, provided that each RLP Sublease is
and remains fully subject to the Master Lease.
 
(b) Sections 8.2(d) and (e) of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents” and “Landlord’s Lender”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; all existing references to “Sublease” shall be
replaced with “Sub-sublease”; and all existing references to “Subtenant” shall
be replaced with “Sub-subtenant”.
 
(c) Required Assignment and Subletting Provisions.  Any assignment and/or
Sub-sublease for any of the Subleased Property entered into by Subtenant after
the date hereof with a Sub-subtenant that is not an Affiliate shall provide
that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Sublease, the Master Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Subleased Property shall not conflict with any
Legal Requirement, Property Document, Insurance Requirement or any other
provision of this Sublease or the Master Lease,
 
(iii) except as otherwise provided herein, no Sub-subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,
 
(iv) in the event of cancellation or termination of this Sublease for any reason
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord’s
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and
 
(v) in the event the Sub-subtenant receives a written notice from Sublandlord
stating that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord’s Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d) Reimbursement of Sublandlord’s Costs.  Subtenant shall pay to Sublandlord,
within ten (10) business days after request therefor, all costs and expenses,
including reasonable attorneys’ fees, incurred by Sublandlord, Master Landlord
or and Landlord’s Lender (to the extent Sublandlord is liable therefor under the
terms of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.
 
(e) Certain Leases Senior.  Subtenant and Sublandlord acknowledge that those
leases listed on Schedule 8.2(h) to the Master Lease are, by operation of law,
senior to the Master Lease and this Sublease.
 


ARTICLE IX.
 


 
MAINTENANCE AND REPAIR
 
Article IX of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Subtenant shall either (i) keep the applicable Subleased
Property, and all property located in or on the applicable Subleased Property,
including Subtenant’s Personalty, insured at Subtenant’s sole cost and expense
with the kinds and amounts of insurance, and issued by such insurance companies,
as set forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects
to obtain and maintain such insurance, pay to Sublandlord its allocable share
for such insurance in respect of the Subleased Property, in which case
Sublandlord shall be obligated hereunder to obtain and maintain such
insurance.  All insurance policies purchased by Subtenant for the Subleased
Property, shall name Sublandlord, Master Landlord and Landlord’s Lender as
additional insureds or loss payees, as applicable, in accordance with Article X
of the Master Lease.
 
(a) Sections 10.1(a), (b), (c), (d) and (e) of the Master Lease are incorporated
herein by reference with the following modifications: all references to
“Landlord” (except as it may appear in the phrase “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Master Landlord and Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; and all references to
“Leased Property” shall be replaced with “Subleased Property”.
 
10.2. Casualty; Application of Proceeds.
 
(a) If any of the Subleased Property is damaged or destroyed, in whole or
in  part, by fire or other casualty (a “Casualty”), Subtenant shall give prompt
written notice thereof to Sublandlord generally describing the nature and extent
of such Casualty.  Subject to Section 10.2(c) of the Master Lease, following the
occurrence of a Casualty, then, at Subtenant’s cost and expense, Sublandlord
shall, or shall cause Master Landlord to, to the extent sufficient insurance
proceeds and other amounts made available by Subtenant pursuant to Section
10.2(b) are available for restoration, in a reasonably prompt manner restore,
repair, replace or rebuild the affected Subleased Property (a “Restoration”) to
the extent practicable to be of substantially the same character and quality as
prior to the Casualty.  Notwithstanding the foregoing, to the extent permitted
under the Master Lease, Subtenant may elect to make such Restoration itself, in
which case it shall undertake such Restoration in which case, at Subtenant’s
cost and expense,  Sublandlord shall, or shall cause Master Landlord to, make
available all insurance proceeds in respect of such Casualty, subject to the
requirements of Landlord’s Loan Documents.  Subtenant shall complete such
Restorations in the same manner required under the Master Lease, and to the
extent that Subtenant is not the party making such Restorations, it shall be
entitled to terminate this Sublease with respect to the damaged or destroyed
Subleased Property as and to the extent permitted under the Master Lease.
 
(b) Sublandlord’s and Master Landlord’s Rights to Proceeds.  In the case of a
Casualty, Subtenant shall make available to Sublandlord, or, if applicable, to
Master Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant’s business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant’s Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks.  If Subtenant shall have defaulted
upon its obligation to maintain insurance in the amounts and of the types
required under this Lease, and such default results in insufficient Proceeds to
restore or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall
pay Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant’s Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant’s business interruption insurance payable in respect of the Casualty.
 
(c) Termination of Sublease in Certain Circumstances.  Sublandlord shall
promptly give Subtenant notice of any election made by Master Landlord not to
restore the Subleased Property after a Casualty pursuant to Section 10.2(c) of
the Master Lease.  If timely elected by Subtenant and if Sublandlord approves of
such election (in Sublandlord’s sole discretion), Sublandlord shall notify
Master Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk.  Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord’s notice.
 
(d) Abatement.  Base Rent and Additional Charges payable by Subtenant hereunder
in respect of any Subleased Property which is the subject of a Casualty shall
abate as and to the same extent that the same shall abate under the terms of the
Master Lease.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Subtenant’s Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.
 
10.3. Except as set forth herein, Section 10.3 of the Master Lease is
incorporated herein by reference with the following modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Master Landlord”; all references to “Tenant”
shall be replaced with “Subtenant”; and all references to “Leased Property”
shall be replaced with “Subleased Property”.  Notwithstanding these
modifications, the first and second appearances in Section 10.3(a) of the word
“Landlord” are hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XI.
 


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and Sublandlord as necessary for the discharge of
Sublandlord’s obligations thereunder, subject to the same terms and conditions.
 


ARTICLE XII.                                
 
EVENTS OF DEFAULT AND REMEDIES


Article XII of the Master Lease is incorporated herein by reference with the
following modifications and modifications: all references to “Landlord” shall be
replaced with “Sublandlord”; all references to “Tenant” shall be replaced with
“Subtenant”; all references to “Leased Property” shall be replaced with
“Subleased Property”; all references to “Lease” shall be replaced with
“Sublease”; and all occurrences of the phrase “or Guarantor” are hereby deleted.
 


ARTICLE XIII.                                - ARTICLE XIV.
 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the following modifications and modifications: all references to “Landlord”
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; and all references to “Lease” shall be replaced with
“Sublease”.  To the extent that an Event of Default that constitutes an event of
default under the Master has occurred and is continuing, Master Landlord shall
have the same rights as Sublandlord under Article XIII hereof.




ARTICLE XV.
 


 
SUBORDINATION
 
15.1. Subordination.   This Sublease and all rights of Subtenant hereunder are
subject and subordinate to the Lien affecting the Subleased Properties created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, the
Master Lease or the interest of any other landlord under a lease senior in title
to this Sublease, whether now or hereafter existing, and to all Property
Documents (all such Liens and interests, collectively, the “Superior
Interests”), and to all renewals, modifications, consolidations, replacements
and extensions of Superior Interests.
 
15.2. Sections 15.2 through 15.9 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: (i) all references
to “Landlord” (except as it may appear in the phrases “Landlord’s Loan
Documents” and “Landlord’s Lender” and except for the first occurrence thereof
in Section 15.9) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”; and (ii) the first occurrence in Section 15.9 of
the word “Landlord” is hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XVI.                                 - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Sublandlord”; all references to “Tenant” shall
be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.




ARTICLE XXII.
 


 
NOTICES
 
22.21.
22.22. Notices to Sublandlord, Master Landlord and Landlord’s Lender.  Any
notice required to be made to Sublandlord hereunder shall be delivered to the
same parties and addresses as notices required to be delivered to “Tenant” under
the Master Lease.  To the extent that any notices to Master Landlord are
required under this Sublease, the same shall be delivered to the same parties
and addresses as notices required to be delivered to “Landlord” under the Master
Lease.  To the extent that any notices to Landlord’s Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease.  Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord’s Lender.
 
22.23. Notices to Subtenant.  Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:
 
If to Subtenant:
OS Developers, LLC
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491





ARTICLE XXIII.                                 - ARTICLE XXV.
 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”.  Notwithstanding these modifications, each
occurrence in Sections 24.1 and 25.1 of the word “Landlord” (except as it may
appear in the phrases “Landlord’s Lender” and “Landlord’s Debt”) is hereby
replaced with “Sublandlord and Master Landlord”.




ARTICLE XXVI.
 


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Loan Documents”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Leased Property” shall be replaced with “Subleased Property”; and all
references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE XXVII.
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  To the extent permitted by Master Landlord and
Landlord’s Lender, Sublandlord and Subtenant shall, promptly upon the request of
either, and at Subtenant’s sole cost and expense, enter into a short form
memorandum of this Sublease, in form suitable for recording under the laws of
the state in which the applicable Subleased Property is located, in which
reference to this Sublease, and all options contained therein, shall be
made.  Subtenant shall pay all costs and expenses of recording such memorandum
of lease.
 
27.2. Estoppels.  Section 27.2 of the Master Lease is incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” shall be replaced with “Sublandlord”; all references to “Tenant”
shall be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.
 


ARTICLE XXVIII.
 


 
INTENTIONALLY OMITTED
 


ARTICLE XXIX.
 


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD’S LENDER
 
29.1. Primacy of and Compliance with Master Lease.  This Sublease is subject and
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all amendments, modifications, renewals and extensions of or to
the Master Lease, and Sublandlord purports hereby to convey, and Subtenant takes
hereby, no greater rights hereunder than those accorded to or taken by
Sublandlord as tenant under the terms of the Master Lease.  Except as otherwise
provided herein, this Sublease shall in all respects be subject to the Master
Lease and if the Master Lease shall terminate in its entirety or as to any
Subleased Property during the term hereof, this Sublease shall terminate upon
such termination date with the same force and effect as if such termination date
had been set forth herein as the date of termination hereof.  To the extent that
the Master Lease permits Master Landlord to perform any of Sublandlord’s
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease.  Notwithstanding Section 29.1 to
the contrary, Subtenant shall be entitled to receive all services to be rendered
to the Sublandlord under the Master Lease in respect of the Subleased
Property.  Except as otherwise provided herein, Sublandlord shall have no
liability of any nature to Subtenant for Master Landlord’s failure to perform or
render such services, and Subtenant shall look solely to Master Landlord for all
such services and shall not seek nor require Sublandlord to perform any of such
services.  No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease.  The foregoing notwithstanding, Sublandlord shall, at
Subtenant’s sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord.  Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.
 
29.3. Sublandlord’s Obligations.  Unless caused by Subtenant's default of its
obligations hereunder, Sublandlord shall timely pay all rent due under the
Master Lease in respect of the Subleased Property.  In addition, unless
Subtenant there is an Event of Default hereunder, Sublandlord shall not (i)
modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant thereunder, or give its consent or approval to Master
Landlord under the Master Lease which, in any such case, would adversely affect
Subtenant, this Sublease, the Subleased Property or Subtenant’s use and
enjoyment thereof, (ii) terminate, surrender or intentionally do or
intentionally omit to do anything which would lead to a termination of the
Master Lease with respect to the Subleased Property except as provided for
herein, or (iii) exercise any rights (including rights of termination that may
arise after casualty or condemnation) or remedies under the Master Lease in
respect of the Subleased Property, except, in each case, as reasonably consented
to or directed by Subtenant.  In addition, Sublandlord agrees that where
Sublandlord’s consent is required or requested by Master Landlord pursuant to
the Master Lease for any action that would in any respect affect Subtenant, this
Sublease, the Subleased Property or Subtenant's use and enjoyment thereof,
Sublandlord shall not give any such consent unless and until Subtenant has also
consented.
 




[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
sealed instrument as of the day and year first above written.




SUBLANDLORD:


Private Restaurant Master Lessee, LLC



 
By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate






SUBTENANT:


OS Developers, LLC






By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate












Exhibit A


Master Lease






Exhibit B


The Subleased Property




Concept
Store #
Address
City
ST
Zip
Fleming's Prime Steakhouse & Wine Bar
2001
4322 W. Boy Scout Blvd.
Tampa
FL
33607
Lee Roy Selmon's
8001
4302 W. Boy Scout Blvd.
Tampa
FL
33607
Roy's Restaurant
3002
4342 Boy Scout Blvd.
Tampa
FL
33607



Schedule 1.4(a)


Construction Properties




NONE


Schedule 8.2(c)


RLP Subleases


LP (SUBTENANT)
STORE NO.
ADDRESS
LEASE
Fleming's/Southeast-I, Limited Partnership
2001
4322 W. Boy Scout Blvd., Tampa, FL
Lease dated as of 6/14/00  (as amended in effect on the date hereof)
Roy's/West Florida-I, Limited Partnership
3002
4342 Boy Scout Blvd., Tampa, FL
Lease dated as of 7/6/00 (as amended in effect on the date hereof)
Selmon's/Florida-I, Limited Partnership
8001
4322 W. Boy Scout Blvd., Tampa, FL
Lease dated as of 6/14/00  (as amended in effect on the date hereof)




 
 

--------------------------------------------------------------------------------

 

Exhibit E5










 
EXECUTION COPY


 
SUBLEASE
 
(OS Pacific, Inc.)




 
This SUBLEASE (this "Sublease"), dated as of the fourteenth (14th) day of June,
2007,
 
between Private Restaurant Master Lessee, LLC ("Sublandlord"), a Delaware
limited liability
 
company, having its principal place of business c/o OSI Restaurant Partners LLC,
2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL 33607, Attention: Chief
Financial Officer, and OS Pacific, Inc. ("Subtenant"), a Florida corporation
having its principal place of business c/o OSI Restaurant Partners LLC, 2202 N.
West Shore Boulevard, Suite No. 500, Tampa, FL 33607, Attention: Chief Financial
 
Officer.




 
RECITALS:


 
WHEREAS, Private Restaurant Properties, LLC ("Landlord" or "Master Landlord")
and
 
Sublandlord have entered into that certain Master Lease Agreement of even date
herewith for certain real property and improvements (such lease, including all
amendments, renewals, modifications and extensions thereof, hereinafter referred
to as the "Master Lease"), a true and complete copy of which is attached hereto
as Exhibit A; and


 
WHEREAS, Sublandlord and OS Realty, Inc. ("OSR") entered into a certain sublease
(the "OSR Sublease") for certain real properties, including the Subleased
Property (hereinafter defined); and


 
WHEREAS, simultaneously herewith, Sublandlord and OSR have terminated the OSR
Sublease as to the Subleased Property; and


 
WHEREAS, simultaneously herewith, OSR has assigned to Subtenant all of its
right, title and interest in and to the RLP Subleases (hereinafter defined), a
copy of which assignment is attached hereto as Exhibit C; and


 
WHEREAS, Sublandlord and OS Developers, LLC ("OSD") entered into a certain
sublease (the "OSD Sublease") for certain real properties, including the
Subleased Property (hereinafter defined); and
 
WI-IEREAS, simultaneously herewith, Sublandlord and OSD have terminated the OSD
Sublease as to the Subleased Property; and
 
WHEREAS, simultaneously herewith, OSD has assigned to Subtenant all of its
right, title and interest in and to the RLP Subleases (hereinafter defined), a
copy of which assignment is attached hereto as Exhibit D; and




 
WHEREAS, Subtenant desires to sublease from Sublandlord the Subleased Property,
leased to Sublandlord under the Master Lease, and Sublandlord is willing to
sublease the same, all on the terms and conditions hereinafter set forth; and


 
NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:




 
ARTICLE I.


 
SUBLEASED PROPERTY; TERM
 
1.1.                              Subleased Property. Upon and subject to the
terms and conditions hereinafter set forth, Sublandlord leases to Subtenant and
Subtenant leases from Sublandlord all of Sublandlord's right, title and interest
in and to all of that portion of the Leased Property as is set forth on Exhibit
B attached hereto and made a part hereof, along with such of Tenant's Personalty
as is owned by Sublandlord and associated with such portion of the Leased
Property, if any (collectively, the "Subleased Property").


 
1.2.                                         Release of Outparcel. As and to the
extent that the Master Lease terminates with
 
respect to any Outparcel that is part of the Subleased Property, this Sublease
shall simultaneously and automatically terminate with respect to such Outparcel.
Sublandlord shall notify Subtenant of the termination of any such Outparcel
under the Master Lease and provide Subtenant with copies the materials required
to be provided to Sublandlord by Master Landlord under Section 1.2 of the Master
Lease. Subtenant agrees to execute and deliver any other instrument reasonably
necessary or appropriate to facilitate such termination.


 
1.3.                                        Uneconomic Property.


 
(a)                                         To the same extent permitted under
Section 1.3 of the Master Lease, if Subtenant
 
determines that any of the Subleased Property has become or imminently will
become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith. Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord's Lender with
respect to such Subleased Property. As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord's
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord's efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice. If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale. Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b)                              In addition to the foregoing, if a Subleased
Property shall not be open for business such that it would be characterized as a
Go Dark Subleased Property, Subtenant shall notify Sublandlord, and Sublandlord
shall determine whether the aggregate Release Amount for all Leased Properties
that then constitute Go Dark Leased Properties (excluding any Go Dark Purchase
Option Property unless the holder of such right has waived its right of first
offer, right of first refusal or other rights) exceeds the Go Dark Limit. If the
Go Dark Limit is exceeded as a result of such Go Dark Subleased Property, and if
Sublandlord elects to seek to terminate such Go Dark Subleased Property so that
the Go Dark Limit shall no longer be exceeded, then Subtenant shall (i) to the
extent requested by Sublandlord, assume and perform all of Sublandlord's
obligations under the Master Lease in connection with the marketing of such
Subleased Property as provided in Section 1.3(a) above, (ii) upon a sale of such
Go Dark Subleased Property by Master Landlord, vacate such Subleased Property
and this Sublease shall terminate with respect to such Subleased Property at the
closing of such sale, and (iii) perform Sublandlord's obligations under Section
1.3(d) of the Master Lease, or if Subtenant is unable to so perform or is
otherwise directed by Sublandlord not to so perform, it shall cooperate with
Sublandlord as necessary for the fulfillment of Sublandlord's obligations under
Section 1.3(d) of the Master. Lease, and pay to Sublandlord all amounts payable
under the Master Lease in connection with the marketing and sale of such
Subleased Property, plus all reasonable expenses incurred by Sublandlord in
connection therewith. Further, if such Go Dark Subleased Property is a Go Dark
Purchase Option Property and if the restaurant on such Subleased Property shall
not be open for business such that it would trigger (assuming the passage of
time or the giving of notice, or both) a purchase right, option, termination
right or recapture right at such Subleased Property, then Subtenant shall (1)
notify Sublandlord and shall perform all of Sublandlord's obligations under
Sections 1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so
perform or is otherwise directed by Sublandlord not to so perform, it shall
cooperate with Sublandlord as necessary for the fulfillment of Sublandlord's
obligations under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to
Sublandlord all amounts payable under the Master Lease in connection therewith,
plus all reasonable expenses incurred by Sublandlord in connection therewith and
(3) upon a sale of such Go Dark Subleased Property by Master Landlord, vacate
such Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.


 
1.4.                                        Construction Properties.


 
(a)                                         Subtenant to Complete. Section
1.4(a) of the Master Lease is incorporated herein by
 
reference with the following modification: all references to "Tenant" shall be
replaced with
 
"Subtenant". Schedule 1.4(a) attached hereto sets forth a complete list of all
of the Construction Properties.


 
(b)                                        Failure to Complete by Construction
Property Completion Date. If a Construction
 
Property has not reached Completion by the Construction Property Completion
Date, then Subtenant shall perform all of Sublandlord's obligations under
Section 1.4(b) of the Master Lease with respect to such Construction Property
and to purchase the same directly from Master Landlord as the designee of
Sublandlord, all at Subtenant's sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5.                              Term. The term of this Sublease (the "Term")
shall commence on the Commencement Date at the Effective Time and shall expire
simultaneously with the Master Lease at 11:59 p.m. (California time) on June 13,
2022, unless otherwise terminated as provided herein.


 
1.6.                              Sections 1.6, 1.7 and 1.8 of the Master Lease
are incorporated herein by reference with
 
the following modifications: all references to "Landlord" shall be replaced with
"Sublandlord", all
 
references to "Tenant" shall be replaced with "Subtenant", all references to
"Lease" shall be replaced
 
with "Sublease", and all references to "Leased Property" shall be replaced with
"Subleased Property".
 
ARTICLE II.


 
DEFINITIONS
 
2.1.                              Incorporated Definitions. Except as set forth
in this Article II, Article II of the Master Lease, including all defined terms
set forth therein, is incorporated herein by reference, as and to the extent
that the same are applicable to the Subleased Property and used in this
Sublease, with the following modifications: all references to "Landlord" (except
as it may appear in the phrases "Landlord's Loan Documents", "Landlord's
Lender", "Landlord Liens", and "Landlord's Debt") shall be replaced with
"Sublandlord"; all references to "Tenant" shall be replaced with "Subtenant";
all references to "Lease" shall be replaced with "Sublease"; and all references
to "Leased Property" (except in Section 1.1 hereof) shall be replaced with
"Subleased Property". Notwithstanding the foregoing to the contrary, to the
extent any terms defined in the Master Lease are (a) only used in sections of
the Master Lease that are not incorporated herein and (b) are not necessary for
the interpretation of and do not occur in any other section of the Master Lease
(as incorporated herein) or this Sublease, then such terms are hereby deemed not
to be incorporated herein for any purposes.
 
(a)                              The following terms are hereby incorporated
into this Sublease with the same meaning as in the Master Lease and without any
modifications, and all Article, Section and Exhibit references in the
definitions of such terms shall refer to the corresponding Article, Section and
Exhibit in the Master Lease: "Completion", "Construction Property Purchase
Date", "Disqualified Transferee", "Escrow Account", "Fiscal Year", "Ground
Leases", "Land", "Landlord Liens", "Landlord's Debt", "Landlord's Lender",
"Lease Coverage Ratio", "Leased Improvements", "Leased Property", "Lease
Security", "Letter of Credit", "Pre-Approved Transferee", "Release Amount",
"Rent Payment Date", "Rental Period", "Reserve Limitation", "Reserve Make-Whole
Payment", "Reserve Makeup Amount", "Scheduled Additional Charges", "Scheduled
Lease Payments", "Tenant's Termination Election Notice", "Tenant's Personalty",
"Threshold Amount", "Title Endorsement" and "Title Policy".


 
2.2.                                        Additional Definitions.
 
"Additional Charges" shall have the meaning set forth in Section 3.1(d) of this
Sublease. "Base Rent" shall have the meaning set forth in Section 3.1(a) of this
Sublease.
 
"Base Rent Commencement Date" shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
"Effective Time" shall mean the time and date when both (i) fee simple title of
the Subleased Property is conveyed to Master Landlord and (ii) Sublandlord, OSR
and the applicable tenant(s) under the RLP Subleases have executed and delivered
to Master Landlord and its mortgagees a subordination agreement subordinating
the RLP Subleases to certain Superior Interests, including the leasehold estate
held by Sublandlord in the Subleased Property.


 
"First Rental Period Base Rent": Zero and 00/100 dollars ($0.00).
 
"Master Landlord" shall have the meaning set forth in the Recitals to this
Sublease. "Master Lease" shall have the meaning set forth in the Recitals to
this Sublease. "OSD" shall have the meaning set forth in the Recitals to this
Sublease.


 
"OSD Sublease" shall have the meaning set forth in the Recitals to this
Sublease.


 
"OSR" shall have the meaning set forth in the Recitals to this Sublease.


 
"OSR Sublease" shall have the meaning set forth in the Recitals to this
Sublease.
 
"RLP Subleases" shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
"Sublandlord" shall have the meaning set forth in the Preamble to this Sublease.
"Subtenant" shall have the meaning set forth in the Preamble to this Sublease.
 
"Subtenant's Personalty" shall mean all right, title and interest in and to that
portion of Tenant's Personalty that is included in the Subleased Property.


 
"Sublease" shall have the meaning set,forth in the Preamble to this Sublease.


 
"Subleased Propert y" shall have the meaning set forth in Section 1.1 of this
Sublease.


 
"Sub-sublease" shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
"Sub-subtenant" shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.


 
"Superior Interest" shall have the meaning set forth in Section 15.1 of this
Sublease.
 
"Superior Party" shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.


 
"Term" shall have the meaning set forth in Section 1.5 of this Sublease.
 
"Variable Additional Charges" shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3.                              Defined terms used or incorporated by
reference in this Sublease shall have the meanings set forth in this Article II,
as defined or incorporated herein, notwithstanding any other provision of this
Sublease to the contrary.




 
ARTICLE III.


 
RENT


 
3.1.                              Rent. Subtenant will pay to Sublandlord, in
lawful money of the United States of
 
America which shall be legal tender for the payment of public and private debts,
at Landlord's address
 
set forth above or at such other place or to such other person, firms or
corporations as Sublandlord may
 
designate in writing from time to time Base Rent (as hereinafter defined) as
provided below. In
 
addition, Subtenant shall pay to Sublandlord, or if so directed by Sublandlord,
to Master Landlord or to the Person otherwise entitled thereto, all Additional
Charges during the Term on or before the same are delinquent.
 
(a)                              Base Rent: For the period commencing on the
Base Rent Commencement Date through June 13, 2012, an annual amount equal to
$755,275.00, which amounts shall increase by ten percent (10%) on June 14, 2012
and June 14, 2017, subject to reduction as hereinafter provided in connection
with the termination of a Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period. Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms "Rent Payment Date" or "Rental Period," may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord's Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon Subtenant.
Notwithstanding the foregoing, Base Rent in respect of the period from and
including the Commencement Date to but not including the Base Rent Commencement
Date shall equal the First Rental Period Base Rent. The first Rent Payment Date
shall be, and the first installment payment of Base Rent shall be payable on,
July 9, 2007 (the "Base Rent Commencement Date"), which payment shall include
(i) the First Rental Period Base Rent and (ii) Base Rent in respect of the
Rental Period beginning July 9, 2007 and ending August 8, 2007.


 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any
 
Subleased Property with respect to which this Sublease is terminated on the
applicable Property Removal Date as provided in Section 1.6 hereof
 
(b)                              Survival. The obligations of Subtenant and
Sublandlord contained in this Section 3.1 shall survive the expiration or
earlier termination of this Sublease.
 
(c)                              Scheduled Additional Charges. Subtenant shall
pay all Scheduled Additional Charges in respect of the Subleased Property in the
same manner, and subject to the same limitations, as Sublandlord is required to
pay the same under the Master Lease.
 
(d)                              Variable Additional Charges. In addition to all
Scheduled Additional Charges payable in respect of the Subleased Property,
Subtenant shall pay and discharge as and when due and payable all those items
identified in Sections 3.1(d)(1)-(4) of the Master Lease in respect of the
Subleased Property or any late payments of Base Rent or Additional Charges
hereunder, as well as any costs and expenses incurred by Sublandlord in
connection therewith and with respect to this Sublease (collectively, "Variable
Additional Charges" and, together with Scheduled Additional Charges, "Additional
Charges") in the same manner, and subject to the same limitations, as
Sublandlord is required to pay the same under the Master Lease.


 
(e)                                        As and to the extent that Sublandlord
is obligated to make payments of Variable
 
Additional Charges into an.Escrow Account pursuant to Sections 3.1(e) or 3.1(f)
of the Master Lease as a result of the existence and continuance of a Tenant
Security Period or an Event of Default under the Master Lease with respect to
the Subleased Properties, Sublandlord may direct Subtenant to make such payments
directly into the Escrow Account designated by Master Landlord. Sublandlord
shall, at
 
Subtenant's cost and expense, cooperate with Subtenant and use its best efforts
to cause Master
 
Landlord to release or apply for the intended use, as applicable, any such
amounts paid by Subtenant in accordance with the terms of the Master Lease.
Subtenant shall continue to make such payments and provide such Lease Security
unless and until (i) Sublandlord informs Subtenant that the Reserve Limitation
has been reached, or (ii) the Lease Security would exceed an amount equal to two
(2) monthly installments of Base Rent with respect to the Subleased Properties
as a result of such payments or additional security.
 
(f)                              As and to the extent that Sublandlord is
obligated, pursuant to Section 3.1(g) of the Master Lease, to make a Reserve
Make-Whole Payment or provide Master Landlord with additional Lease Security in
the amount of a Reserve Makeup Amount with respect to the Subleased Property, if
it is so directed by Sublandlord, Subtenant shall provide such payment or
additional security, in accordance with the'terms of Section 3.1(g) of the
Master Lease, to Sublandlord or, at Sublandlord's direction, to Master Landlord
or to such other entity as Sublandlord is obligated to make such payments
pursuant to the terms of the Master Lease.
 
3.2.                              Section 3.2 of the Master Lease is
incorporated herein by reference with the following modification: all references
to "Landlord" shall be replaced with "Sublandlord"; and all references to
"Lease" shall be replaced with "Sublease".




 
ARTICLE IV.


 
TERMINATION; ABATEMENT


 
Article IV of the Master Lease is incorporated herein by reference with the
following
 
modifications: all references to "Landlord" shall be replaced with
"Sublandlord"; all references to "Tenant" shall be replaced with "Subtenant";
all references to "Lease" shall be replaced with "Sublease"; and all references
to "Leased Property" shall be replaced with "Subleased Property".




 
ARTICLE V.


 
OWNERSHIP OF THE LEASED PROPERTY


 
5.1.                                        Ownership of the Leased Property.
Subtenant acknowledges that the Subleased
 
Property is the property of Master Landlord, for which Sublandlord has a valid
leasehold interest, and that Subtenant has only the right to the exclusive
possession and use of the Subleased Property upon the terms and conditions of
this Sublease, provided that, until the expiration or earlier termination of
this Sublease, all capital improvements and additions made by Subtenant, at
Subtenant's expense, to any Subleased Property shall be the property of
Subtenant and, upon the expiration or earlier termination of this Sublease,
title to such improvements, additions and replacements shall vest in Sublandlord
for so long as the Master Lease is in effect, and otherwise in Master Landlord.


 
5.2.                                        Subtenant's Personalty. Subtenant
may (and shall as provided hereinbelow), at its
 
expense, assemble or place on any parcels of the Land included in the Subleased
Property, or in any of the Leased Improvements included in the Subleased
Property any items of Subtenant's Personalty, and Subtenant may, subject to the
conditions set forth below, remove the same upon the expiration or any prior
termination of the Term. Subtenant shall, or shall use commercially reasonable
efforts to cause its sub-subtenants to (through the prudent exercise of its
rights and remedies, as Sub-sublandlord,
 
under such sub-subleases), provide and maintain during the entire Lease Term all
such Subtenant's
 
Personalty as shall be necessary to operate each Subleased Property in
compliance with all applicable Legal Requirements and Insurance Requirements and
otherwise in accordance with customary practice in the industry for the Primary
Intended Use. All of Subtenant's Personalty not removed by Subtenant within
thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant's
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such
Subtenant's Personalty is located, without first giving notice thereof to
Subtenant and without any payment to Subtenant and without any obligation to
account therefor.


 
ARTICLE VI.


 
AFFIRMATIVE COVENANTS; PERMITTED USE




 
6.1.                                        Subtenant Covenants.


 
(a)                                        Except as set forth below, Sections
6.1(a), (b), (c), (d), (h), (i) and (j) of the Master
 
Lease are incorporated herein by reference with the following modifications: all
references to
 
"Landlord" (except as it may appear in the phrases "Landlord's Loan Documents",
"Landlord's
 
Lender", and "Landlord's Debt") shall be replaced with "Sublandlord"; all
references to "Tenant" shall be replaced with "Subtenant"; and all references to
"Leased Property" shall be replaced with "Subleased Property":


 
(i)                              The phrase "Landlord's obligations under
Articles X and XI" in Section
 
6.1                        (a)(ii) is replaced with the phrase "Master
Landlord's obligations under Articles X and XI of the
 
Master Lease"; and


 
(ii)                              The following sentence is added to the end of
Section 6.1(h):
 
"Subtenant shall either (x) perform Sublandlord's obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord's election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations."
 
(b)                             Cooperate in Legal Proceedings. Subtenant shall
cooperate fully with Sublandlord and Landlord (and with Landlord's Lender) with
respect to any proceedings before any court, board or other Governmental
Authority brought by a third party or Governmental Authority against Subtenant
or the Subleased Property which may in any way affect the rights of Sublandlord
or Master Landlord (or Landlord's Lender, as the case may be) hereunder or in
respect of the Subleased Property and, in connection therewith, permit
Sublandlord and Master Landlord (and Landlord's Lender, as applicable), at its
election, to participate in any such proceedings.


 
(c)                             Insurance Benefits. Tenant shall cooperate with
Sublandlord and Master Landlord (and
 
Landlord's Lender) in obtaining for Sublandlord and Master Landlord (and
Landlord's Lender, as
 
applicable) the benefits of any insurance proceeds lawfully or equitably payable
in connection with the
 
Subleased Property, and Sublandlord and Landlord (and Landlord's Lender, as
applicable) shall be
 
reimbursed for any out-of-pocket expenses reasonably incurred in connection
therewith (including
 
attorneys' fees and disbursements, and, if reasonably necessary to collect such
proceeds, the expense of an appraisal on behalf of Sublandlord and Landlord in
case of a fire or other casualty affecting any Subleased Property) out of such
insurance proceeds.


 
ARTICLE VII.


 
NEGATIVE COVENANTS


 
Article VII of the Master Lease is incorporated herein by reference with the
following
 
modifications: all references to "Landlord" (except as it may appear in the
phrase "Landlord's Loan Documents") shall be replaced with "Sublandlord"; all
references to "Tenant" shall be replaced with "Subtenant"; and all references to
"Leased Property" shall be replaced with "Subleased Property".










 
ARTICLE VIII.


 
ALTERATIONS; LEASING
 
8.1.                               Alterations. Section 8.1 of the Master Lease
is incorporated herein by reference with the following modifications: all
references to "Lease" shall be replaced with "Sublease"; all references to
"Landlord" (except as it may appear in the phrases "Landlord's Loan Documents",
"Landlord's Lender", and "Landlord's Debt") shall be replaced with
"Sublandlord"; all references to "Tenant" (except as it may appear in the phrase
"Tenant Security Period") shall be replaced with "Subtenant"; and all references
to "Leased Property" shall be replaced with "Subleased Property". Sublandlord
agrees to seek the consent of Master Landlord for any Alterations with respect
to the Subleased properties for which Subtenant has requested Sublandlord's
Consent and for which Sublandlord would be obligated to seek Master Landlord's
consent were it to perform the Alterations itself under the terms of the Master
Lease. At the direction of Sublandlord, any Eligible Collateral required to be
provided by Subtenant under the terms hereof shall be provided to Master
Landlord and/or Landlord's Lender, as applicable, in which case Sublandlord
shall, at Subtenant's cost and expense, exercise all rights and remedies for the
return or application of such Eligible Collateral in accordance with the terms
hereof and of the Master Lease.


 
8.2.                                         Subletting and Assi nment.


 
(a)                                         Generally. As and to the extent
permitted under the Master Lease, Subtenant shall be
entitled to assign, mortgage, pledge, hypothecate, encumber or otherwise
transfer this Sublease or subsublease all or any part of the Subleased Property.
Without limiting the generality of the foregoing, Sublandlord acknowledges that
the RLP Subleases are expressly permitted hereunder, and Subtenant shall be
entitled to amend, modify, terminate, waive, or replace any RLP Sublease in its
sole and absolute discretion without the consent of Sublandlord or Master
Landlord, provided that each RLP Sublease is and remains fully subject to the
Master Lease.


 
(b)                               Sections 8.2(d) and (e) of the Master Lease
are incorporated herein by reference with
 
the following modifications: all references to "Lease" shall be replaced with
"Sublease"; all references
 
to "Landlord" (except as it may appear in the phrases "Landlord's Loan
Documents" and "Landlord's Lender") shall be replaced with "Sublandlord"; all
references to "Tenant" shall be replaced with "Subtenant"; all references to
"Leased Property" shall be replaced with "Subleased Property"; all existing
references to "Sublease" shall be replaced with "Sub-sublease"; and all existing
references to "Subtenant" shall be replaced with "Sub-subtenant".
 
(c)                              Required Assignment and Subletting Provisions.
Any assignment and/or Sub-sublease for any of the Subleased Property entered
into by Subtenant after the date hereof with a Sub-subtenant that is not an
Affiliate shall provide that:


 
(i)                              it shall be subject and subordinate to all of
the terms and conditions of this
 
Sublease, the Master Lease and Landlord's Loan Documents,


 
(ii)                              the use of the applicable Subleased Property
shall not conflict with any Legal
 
Requirement, Property Document, Insurance Requirement or any other provision of
this Sublease or
 
the Master Lease,


 
(iii)                                                  except as otherwise
provided herein, no Sub-subtenant or assignee shall be
 
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,


 
(iv)                                                  in the event of
cancellation or termination of this Sublease for any reason
 
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord's
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and


 
(v)                                                  in the event the
Sub-subtenant receives a written notice from Sublandlord stating
 
that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord's Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d)                                        Reimbursement of Sublandlord's Costs.
Subtenant shall pay to Sublandlord, within ten
 
(10) business days after request therefor, all costs and expenses, including
reasonable attorneys' fees, incurred by Sublandlord, Master Landlord or and
Landlord's Lender (to the extent Sublandlord is liable therefor under the terms
of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.


 
(e)                              Certain Leases Senior. Subtenant and
Sublandlord acknowledge that those leases listed
 
on Schedule 8.2(h) to the Master Lease are, by operation of law, senior to the
Master Lease and this
 
Sublease.


 
ARTICLE IX.


 
MAINTENANCE AND REPAIR


 
Article IX of the Master Lease is incorporated herein by reference with the
following
modifications: all references to "Landlord" shall be replaced with
"Sublandlord"; all references to "Tenant" shall be replaced with "Subtenant";
all references to "Lease" shall be replaced with "Sublease"; and all references
to "Leased Property" shall be replaced with "Subleased Property".


 
ARTICLE X.


 
CASUALTY AND CONDEMNATION


 
10.1.                                        Insurance. Subtenant shall either
(i) keep the applicable Subleased Property, and all
 
property located in or on the applicable Subleased Property, including
Subtenant's Personalty, insured at Subtenant's sole cost and expense with the
kinds and amounts of insurance, and issued by such insurance companies, as set
forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects to
obtain and maintain such insurance, pay to Sublandlord its allocable share for
such insurance in respect of the Subleased Property, in which case Sublandlord
shall be obligated hereunder to obtain and maintain such insurance. All
insurance policies purchased by Subtenant for the Subleased Property, shall name
Sublandlord, Master Landlord and Landlord's Lender as additional insureds or
loss payees, as applicable, in accordance with Article X of the Master Lease.
 
(a)                                        Sections 10.1(a), (b), (c), (d) and
(e) of the Master Lease are incorporated herein by
 
reference with the following modifications: all references to
"Landlord                                                                                                                     (except
as it may appear in the
 
phrase "Landlord's Lender" and "Landlord's Debt") shall be replaced with "Master
Landlord and Sublandlord"; all references to "Tenant" shall be replaced with
"Subtenant"; and all references to "Leased Property" shall be replaced with
"Subleased Property".


 
10.2.                                        Casualty; Application of Proceeds.


 
(a)                                        If any of the Subleased Property is
damaged or destroyed, in whole or in part, by fire or
 
other casualty (a "Casualty"), Subtenant shall give prompt written notice
thereof to Sublandlord
 
generally describing the nature and extent of such Casualty. Subject to Section
10.2(c) of the Master Lease, following the occurrence of a Casualty, then, at
Subtenant's cost and expense, Sublandlord shall, or shall cause Master Landlord
to, to the extent sufficient insurance proceeds and other amounts made available
by Subtenant pursuant to Section 10.2(b) are available for restoration, in a
reasonably prompt manner restore, repair, replace or rebuild the affected
Subleased Property (a "Restoration") to the extent .practicable to be of
substantially the same character and quality as prior to the Casualty.
Notwithstanding the foregoing, to the extent permitted under the Master Lease,
Subtenant may elect to make such Restoration itself, in which case it shall
undertake such Restoration in which case, at Subtenant's cost and expense,
Sublandlord shall, or shall cause Master Landlord to, make available all
insurance proceeds in respect of such Casualty, subject to the requirements of
Landlord's Loan Documents. Subtenant shall complete such Restorations in the
same manner required under the Master Lease, and to the extent that Subtenant is
not the party making such Restorations, it shall be entitled to terminate this
Sublease with respect to the damaged or destroyed Subleased Property as and to
the extent permitted under the Master Lease.


 
 (b)                                        Sublandlord's and Master Landlord's
Rights to Proceeds. In the case of a Casualty,
Subtenant shall make available to Sublandlord, or, if applicable, to Master
Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant's business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant's Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks. If Subtenant shall have defaulted upon
its obligation to maintain insurance in the amounts and of the types required
under this Lease, and such default results in insufficient Proceeds to restore
or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall pay
Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant's Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant's business interruption insurance payable in respect of the Casualty.


 
(c)                                        Termination of Sublease in Certain
Circumstances. Sublandlord shall promptly give
 
Subtenant notice of any election made by Master Landlord not to restore the
Subleased Property after a Casualty pursuant to Section 10.2(c) of the Master
Lease. If timely elected by Subtenant and if Sublandlord approves of such
election (in Sublandlord's sole discretion), Sublandlord shall notify Master
Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk. Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord's notice.
 
(d)                              Abatement. Base Rent and Additional Charges
payable by Subtenant hereunder in respect of any Subleased Property which is the
subject of a Casualty shall abate as and to the same extent that the same shall
abate under the terms of the Master Lease.


 
(e)                                        Surplus. Any surplus which may remain
out of proceeds received pursuant to a
 
Casualty (other than proceeds in respect of Subtenant's Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.


 
10.3.                                        Except as set forth herein, Section
10.3 of the Master Lease is incorporated herein by
 
reference with the following modifications: all references to "Landlord" (except
as it may appear in the phrase "Landlord's Lender") shall be replaced with
"Master Landlord"; all references to "Tenant" shall be replaced with
"Subtenant"; and all references to "Leased Property" shall be replaced with
"Subleased Property". Notwithstanding these modifications, the first and second
appearances in Section 10.3(a) of the word "Landlord" are hereby replaced with
"Sublandlord and Master Landlord".


 
ARTICLE XI.


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and
Sublandlord as necessary for the discharge of Sublandlord's obligations
thereunder, subject to the same terms and conditions.


 
ARTICLE XII.
 
EVENTS OF DEFAULT AND REMEDIES


 
Article XII of the Master Lease is incorporated herein by reference with the
following
modifications and modifications: all references to "Landlord" shall be replaced
with "Sublandlord"; all references to "Tenant" shall be replaced with
"Subtenant"; all references to "Leased Property" shall be replaced with
"Subleased Property"; all references to "Lease" shall be replaced with
"Sublease"; and all occurrences of the phrase "or Guarantor" are hereby deleted.




 
ARTICLE XIII.- ARTICLE XIV.


 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the
 
following modifications and modifications: all references to "Landlord" shall be
replaced with
 
"Sublandlord"; all references to "Tenant" shall be replaced with "Subtenant";
all references to "Leased Property" shall be replaced with "Subleased Property";
and all references to "Lease" shall be replaced with "Sublease". To the extent
that an Event of Default that constitutes an event of default under.the Master
has occurred and is continuing, Master Landlord shall have the same rights as
Sublandlord under Article XIII hereof.








 
ARTICLE XV.


 
SUBORDINATION
 
15.1.                              Subordination. This Sublease and all rights
of Subtenant hereunder are subject and subordinate to the Lien affecting the
Subleased Properties created pursuant to Landlord's Loan Documents, whether now
or hereafter existing, the Master Lease or the interest of any other landlord
under a lease senior in title to this Sublease, whether now or hereafter
existing, and to all Property Documents (all such Liens and interests,
collectively, the "Superior Interests"), and to all renewals, modifications,
consolidations, replacements and extensions of Superior Interests.


 
15.2.                                         Sections 15.2 through
15                                             of the Master Lease are
incorporated herein by reference
 
with the following modifications and modifications: (i) all references to
"Landlord" (except as it may appear in the phrases "Landlord's Loan Documents"
and "Landlord's Lender" and except for the first occurrence thereof in Section
15.9) shall be replaced with "Sublandlord"; all references to "Tenant" shall be
replaced with "Subtenant"; all references to "Leased Property" shall be replaced
with "Subleased Property"; and all references to "Lease" shall be replaced with
"Sublease"; and (1 1) first
 
occurrence in Section 15.9 of the word "Landlord" is hereby replaced with
"Sublandlord and Master
 
Landlord".


 
ARTICLE XVI. - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to "Landlord" (except as it may appear in the phrase "Landlord's
Lender") shall be replaced with "Sublandlord"; all references to "Tenant" shall
be replaced with "Subtenant"; all references to "Leased Property" shall be
replaced with "Subleased Property"; and all references to "Lease" shall be
replaced with "Sublease".


 
ARTICLE XXII.


 
NOTICES
 
22.22. Notices to Sublandlord, Master Landlord and Landlord's Lender. Any notice
required to be made to Sublandlord hereunder shall be delivered to the same
parties and addresses as notices required to be delivered to "Tenant" under the
Master Lease. To the extent that any notices to Master Landlord are required
under this Sublease, the same shall be delivered to the same parties and
addresses as notices required to be delivered to "Landlord" under the Master
Lease. To the extent that any notices to Landlord's Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease. Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord's Lender.
 
22.23. Notices to Subtenant. Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:






 
If to Subtenant:














 
With copies of any
 
default notices (or
 
correspondence related to any default) or notices given during the
continuance of any Event of Default to:




 
OS Pacific, Inc.
 
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500 Tampa, FL 33607
Attention: Chief Financial Officer Telecopy No.: (813) 282-1225
 
Confirmation No.: (813).281-2114


 
Bain Capital Partners, LLC
 
111 Huntington Avenue
 
Boston, MA 02199
 
Attention: Mr. Ian Blasco
 
Telecopy No.: (617) 516-2010
 
Confirmation No.: (617) 516-2124




 
Ropes & Gray LLP
 
One International Place
 
Boston, MA 02110
 
Attention: Richard E. Gordet, Esq.
 
Telecopy No.: (617) 951-7050
 
Confirmation No.: (617) 951-7491




ARTICLE XXX.                                - ARTICLE XXV.
 
 


 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with
 
the following modifications and modifications: all references to "Landlord"
(except as it may appear in
 
the phrases "Landlord's Lender" and "Landlord's Debt") shall be replaced with
"Sublandlord"; all
 
references to "Tenant" shall be replaced with "Subtenant"; all references to
"Leased Property" shall be replaced with "Subleased Property"; and all
references to "Lease" shall be replaced with "Sublease". Notwithstanding these
modifications, each occurrence in Sections 24.1 and 25.1 of the word "Landlord"
(except as it may appear in the phrases "Landlord's Lender" and "Landlord's
Debt") is hereby replaced with "Sublandlord and Master Landlord".




 
ARTICLE XXVI.


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
"Landlord" (except as it may appear in the phrases "Landlord's Lender" and
"Landlord's Loan Documents") shall be replaced with "Sublandlord"; all
references to "Tenant" shall be replaced with "Subtenant"; all references to
"Leased Property" shall be replaced with "Subleased Property"; and all
references to "Lease" shall be replaced with "Sublease".




 
ARTICLE XXVII.


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1.                              Memorandum of Lease. To the extent permitted
by Master Landlord and Landlord's Lender, Sublandlord and Subtenant shall,
promptly upon the request of either, and at Subtenant's sole cost and expense,
enter into a short form memorandum of this Sublease, in form suitable for
recording under the laws of the state in which the applicable Subleased Property
is located, in which reference to this Sublease, and all options contained
therein, shall be made. Subtenant shall pay all costs and expenses of recording
such memorandum of lease.


 
27.2. Estoppels. Section 27.2 of the Master Lease is incorporated herein by
reference with
 
the following modifications and modifications: all references to "Landlord"
shall be replaced with
 
"Sublandlord"; all references to "Tenant" shall be replaced with "Subtenant";
all references to "Leased Property" shall be replaced with "Subleased Property";
and all references to "Lease" shall be replaced with "Sublease".


 
ARTICLE XXVIII.


 
INTENTIONALLY OMITTED




 
ARTICLE XXIX.


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD'SLENDER


 
29.1.                              Primacy of and Compliance with Master Lease.
This Sublease is subject and
 
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all


 
amendments, modifications, renewals and extensions of or to the Master Lease,
and Sublandlord
 
purports hereby to convey, and Subtenant takes hereby, no greater rights
hereunder than those
 
accorded to or taken by Sublandlord as tenant under the terms of the Master
Lease. Except as
otherwise provided herein, this Sublease shall in all respects be subject to the
Master Lease and if the Master Lease shall terminate in its entirety or as to
any Subleased Property during the term hereof, this Sublease shall terminate
upon such termination date with the same force and effect as if such termination
date had been set forth herein as the date of termination hereof. To the extent
that the Master Lease permits Master Landlord to perform any of Sublandlord's
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease. Notwithstanding Section 29.1 to the
contrary, Subtenant shall be entitled to receive all services to be rendered to
the Sublandlord under the Master Lease in respect of the Subleased Property.
Except as otherwise provided herein, Sublandlord shall have no liability of any
nature to Subtenant for Master Landlord's failure to perform or render such
services, and Subtenant shall look solely to Master Landlord for all such
services and shall not seek nor require Sublandlord to perform any of such
services. No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease. The foregoing notwithstanding, Sublandlord shall, at
Subtenant's sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord. Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.


 
29.3.                                        Sublandlord's Obligations. Unless
caused by Subtenant's default of its obligations
 
hereunder, Sublandlord shall timely pay all rent due under the Master Lease in
respect of the Subleased Property. In addition, unless Subtenant there is an
Event of Default hereunder, Sublandlord shall not
 
(i) modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant
 
thereunder, or give its consent or approval to Master Landlord under the Master
Lease which, in any such case, would adversely affect Subtenant, this Sublease,
the Subleased Property or Subtenant's use and enjoyment thereof, (ii) terminate,
surrender or intentionally do or intentionally omit to do anything which would
lead to a termination of the Master Lease with respect to the Subleased Property
except as provided for herein, or (iii) exercise any rights (including rights of
termination that may arise after casualty or condemnation) or remedies under the
Master Lease in respect of the Subleased Property, except, in each case, as
reasonably consented to or directed by Subtenant. In addition, Sublandlord
agrees that where Sublandlord's consent is required or requested by Master
Landlord pursuant to the Master Lease for any action that would in any respect
affect Subtenant, this Sublease, the Subleased Property or Subtenant's use and
enjoyment thereof, Sublandlord shall not give any such consent unless and until
Subtenant has also consented.






 
[Remainder of page intentionally left blank]




 
IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
 
sealed instrument as of the day and year first above written.




 
SUB LANDLORD:


 
Private Restaurant Master Lessee, LLC






 
By:
 
Name: Karen Bremei
 
Title: Vice President of Real Estate






 
SUBTENANT:


 
OS Pacific, Inc.






 
By:
 
Name: Karen Bremer
 
Title: Authorized Agent - Real Estate






 
Exhibit A


 
Master Lease




 
Exhibit B


 
The Subleased Property




 
Concept                                                 Store
#                    Address                      City                        ST                   Zip
 
Roy's                                                            2503          71959
Hwy.                      Rancho MirageCA 92270
 
Restaurant                                                                     111
 
Roy's                                                            3002          4342
Boy                      Tampa                        FL                   33607
 
Restaurant                                                                     Scout
Blvd.
 
Roy's                                                            6402          2840
Dallas                      Plano                       TX75093
 
Restaurant                                                                     Parkway






 
Exhibit C


 
OSR Assignment
 
 
 
Schedule 1.4(a)
 
Construction Properties
 
NONE



 
Schedule 8.2(c)
 
RLP Subleases


 
LP
(TENANT)                             STORE                     ADDRESS                                         LEASE
 
  NO.
 
Roy's/Westcoast-I,                          2503               71959 Hwy.
111,                               Lease dated as of 9/21/01(as
 
Limited Partnership                                               Rancho Mirage,
CA                            amended in effect on the date,
 
hereof)
 
Roy's/West Florida-I,              3002                4342 Boy
Scout                                  Lease dated as of 7/6/00 (as
 
Limited Partnership                                                Blvd., Tampa,
FL                               amended in effect on the date
 
hereof)
 
   Roy's/Southmidwest-I,                      6402              2840
Dallas                                        Lease dated as of 8/14/01 (as
 
Limited Partnership                                               Parkway,
Plano, TX                            amended in effect on the date
 
hereof)



 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION OF LEASE
(OS Pacific)


This Assignment and Assumption of Lease (this “Assignment”) by and between OS
Realty, Inc., a Florida corporation ("Assignor") and OS Pacific, Inc., a Florida
corporation ("Assignee") is dated and made as of June 14, 2007 and effective as
of the Effective Time (hereinafter defined).
 
WITNESSETH:
 
WHEREAS, Assignor is the holder of the landlord’s interest in those certain
leases dated as of the date specified on Schedule A (the "Leases") for the
premises described on Schedule A attached hereto (the "Leased Property"); and
 
WHEREAS, Assignor desires to assign to Assignee all of its right, title,
interest, estate and benefit as the landlord in and to the Leases and Assignee
desires to assume all of Assignor's right, title, interest, estate and benefit
in and to the Leases.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties hereby agree as follows:
 
1)  
On and as of the Effective Time, Assignor does hereby sell, assign, transfer and
deliver unto Assignee its successors or assigns, to have and to hold forever,
all of Assignor's right, title, interest, estate and benefit as the landlord in
and to the Leased Property.



2)  
On and as of the Effective Time, Assignee does hereby assume all of Assignor's
right, title, interest, estate and benefit in said Subleased Property, and
hereby assumes the timely and true performance of all of the terms, covenants,
conditions and provisions applicable to the landlords under the Leases hereby
assigned, all with the full force and effect as if Assignee had executed the
Leases originally as the landlord named therein.



3)  
The “Effective Time” shall mean the time and date when both (i) fee simple title
of the Leased Property is conveyed to Private Restaurant Properties, LLC
(“Master Lessor”) and (ii) Assignor, Private Restaurant Master Lessee, LLC
(“Master Lessee”), and the tenants under the Leases have executed and delivered
to Master Lessor and its mortgagees a subordination agreement subordinating the
Leases to certain Superior Interests (as such term is defined in that certain
Master Lease between Master Lessor and Master Lessee, dated as of June 14,
2007), including the leasehold estate held by Assignor in the Leased Property.





IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Effective Time.
 


 
“Assignor”
 


 


 OS Realty, Inc.,
a Florida corporation




By:_______________________
Name: Karen C. Bremer
Title: Vice President of Real Estate




“Assignee”




OS Pacific, Inc., a Florida corporation




By:_______________________
Name: Karen C. Bremer
Title: Authorized Agent  - Real Estate


SCHEDULE A




Concept
Store #
Address
City
ST
Zip
Date
Roy's Restaurant
2503
71959 Hwy. 111
Rancho Mirage
CA
92270
09/21/01
Roy's Restaurant
6402
2840 Dallas Parkway
Plano
TX
75093
08/14/01




 
 

--------------------------------------------------------------------------------

 

 
Exhibit D


 
OSD Assignment


ASSIGNMENT AND ASSUMPTION OF LEASE
(OS Pacific)


This Assignment and Assumption of Lease (this “Assignment”) by and between OS
Developers, LLC, a Florida limited liability company ("Assignor"), and OS
Pacific, Inc., a Florida corporation ("Assignee"), is dated and made as of June
14, 2007 and effective as of the Effective Time (hereinafter defined).
 
WITNESSETH:
 
WHEREAS, Assignor is the holder of the landlord’s interest in those certain
leases dated as of the date specified on Schedule A (the "Leases") for the
premises described on Schedule A attached hereto (the "Leased Property"); and
 
WHEREAS, Assignor desires to assign to Assignee all of its right, title,
interest, estate and benefit as the landlord in and to the Leases and Assignee
desires to assume all of Assignor's right, title, interest, estate and benefit
in and to the Leases.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties hereby agree as follows:
 
1)  
On and as of the Effective Time, Assignor does hereby sell, assign, transfer and
deliver unto Assignee its successors or assigns, to have and to hold forever,
all of Assignor's right, title, interest, estate and benefit as the landlord in
and to the Leased Property.



2)  
On and as of the Effective Time, Assignee does hereby assume all of Assignor's
right, title, interest, estate and benefit in said Subleased Property, and
hereby assumes the timely and true performance of all of the terms, covenants,
conditions and provisions applicable to the landlord under the Leases hereby
assigned, all with the full force and effect as if Assignee had executed the
Leases originally as the landlord named therein.



3)  
The “Effective Time” shall mean the time and date when both (i) fee simple title
of the Leased Property is conveyed to Private Restaurant Properties, LLC
(“Master Lessor”) and (ii) Assignor, Private Restaurant Master Lessee, LLC
(“Master Lessee”), and the tenants under the Leases have executed and delivered
to Master Lessor and its mortgagees a subordination agreement subordinating the
Leases to certain Superior Interests (as such term is defined in that certain
Master Lease between Master Lessor and Master Lessee, dated as of June 14,
2007), including the leasehold estate held by Assignor in the Leased Property.







IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Effective Time.
 


 
                                                                           “Assignor”
 


 


OS Developers, LLC,
a Florida limited liability company




By:_______________________
Name: Karen C. Bremer
Title: Vice President of Real Estate




“Assignee”




OS Pacific, Inc., a Florida corporation




By:_______________________
Name: Karen C. Bremer
Title: Authorized Agent – Real Estate


SCHEDULE A




Concept
Store #
Address
City
ST
Zip
Date
Roy's Restaurant
3002
4342 Boy Scout Blvd.
Tampa
FL
33607
01/14/00




 
 

--------------------------------------------------------------------------------

 

Exhibit E5
SUBLEASE
(OS Prime, Inc.)




This SUBLEASE (this “Sublease”), dated as of the fourteenth (14th) day of June,
2007, between Private Restaurant Master Lessee, LLC (“Sublandlord”), a Delaware
limited liability company, having its principal place of business c/o OSI
Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL
33607, Attention: Chief Financial Officer, and OS Prime, Inc. (“Subtenant”), a
Florida corporation having its principal place of business c/o OSI Restaurant
Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL 33607,
Attention: Chief Financial Officer.




RECITALS:


WHEREAS, Private Restaurant Properties, LLC (“Landlord” or “Master Landlord”)
and Sublandlord have entered into that certain Master Lease Agreement of even
date herewith for certain real property and improvements (such lease, including
all amendments, renewals, modifications and extensions thereof, hereinafter
referred to as the “Master Lease”), a true and complete copy of which is
attached hereto as Exhibit A; and


WHEREAS, Sublandlord and OS Realty, Inc. (“OSR”) entered into a certain sublease
(the “OSR Sublease”) for certain real properties, including the Subleased
Property (hereinafter defined); and


WHEREAS, simultaneously herewith, Sublandlord and OSR have terminated the OSR
Sublease as to the Subleased Property; and


WHEREAS, simultaneously herewith, OSR has assigned to Subtenant all of its
right, title and interest in and to the RLP Subleases (hereinafter defined), a
copy of which assignment is attached hereto as Exhibit C; and


WHEREAS, Sublandlord and OS Developers, LLC (“OSD”) entered into a certain
sublease (the “OSD Sublease”) for certain real properties, including the
Subleased Property (hereinafter defined); and


WHEREAS, simultaneously herewith, Sublandlord and OSD have terminated the OSD
Sublease as to the Subleased Property; and


WHEREAS, simultaneously herewith, OSD has assigned to Subtenant all of its
right, title and interest in and to the RLP Subleases (hereinafter defined), a
copy of which assignment is attached hereto as Exhibit D; and


WHEREAS, Subtenant desires to sublease from Sublandlord the Subleased Property,
leased to Sublandlord under the Master Lease, and Sublandlord is willing to
sublease the same, all on the terms and conditions hereinafter set forth; and


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:




ARTICLE I.
 


 
SUBLEASED PROPERTY; TERM
 
1.1. Subleased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Sublandlord leases to Subtenant and Subtenant leases from
Sublandlord all of Sublandlord’s right, title and interest in and to all of that
portion of the Leased Property as is set forth on Exhibit B attached hereto and
made a part hereof, along with such of Tenant’s Personalty as is owned by
Sublandlord and associated with such portion of the Leased Property, if any
(collectively, the “Subleased Property”).
 
1.2. Release of Outparcel.  As and to the extent that the Master Lease
terminates with respect to any Outparcel that is part of the Subleased Property,
this Sublease shall simultaneously and automatically terminate with respect to
such Outparcel.  Sublandlord shall notify Subtenant of the termination of any
such Outparcel under the Master Lease and provide Subtenant with copies the
materials required to be provided to Sublandlord by Master Landlord under
Section 1.2 of the Master Lease.  Subtenant agrees to execute and deliver any
other instrument reasonably necessary or appropriate to facilitate such
termination.
 
1.3. Uneconomic Property.
 
(a) To the same extent permitted under Section 1.3 of the Master Lease, if
Subtenant determines that any of the Subleased Property has become or imminently
will become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith.  Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord’s Lender with
respect to such Subleased Property.  As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord’s
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord’s efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice.  If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale.  Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b) In addition to the foregoing, if a Subleased Property shall not be open for
business such that it would be characterized as a Go Dark Subleased Property,
Subtenant shall notify Sublandlord, and Sublandlord shall determine whether the
aggregate Release Amount for all Leased Properties that then constitute Go Dark
Leased Properties (excluding any Go Dark Purchase Option Property unless the
holder of such right has waived its right of first offer, right of first refusal
or other rights) exceeds the Go Dark Limit.  If the Go Dark Limit is exceeded as
a result of such Go Dark Subleased Property, and if Sublandlord elects to seek
to terminate such Go Dark Subleased Property so that the Go Dark Limit shall no
longer be exceeded, then Subtenant shall (i) to the extent requested by
Sublandlord, assume and perform all of Sublandlord’s obligations under the
Master Lease in connection with the marketing of such Subleased Property as
provided in Section 1.3(a) above, (ii) upon a sale of such Go Dark Subleased
Property by Master Landlord, vacate such Subleased Property and this Sublease
shall terminate with respect to such Subleased Property at the closing of such
sale, and (iii) perform Sublandlord’s obligations under Section 1.3(d) of the
Master Lease, or if Subtenant is unable to so perform or is otherwise directed
by Sublandlord not to so perform, it shall cooperate with Sublandlord as
necessary for the fulfillment of Sublandlord’s obligations under Section 1.3(d)
of the Master Lease, and pay to Sublandlord all amounts payable under the Master
Lease in connection with the marketing and sale of such Subleased Property, plus
all reasonable expenses incurred by Sublandlord in connection
therewith.  Further, if such Go Dark Subleased Property is a Go Dark Purchase
Option Property and if the restaurant on such Subleased Property shall not be
open for business such that it would trigger (assuming the passage of time or
the giving of notice, or both) a purchase right, option, termination right or
recapture right at such Subleased Property, then Subtenant shall (1) notify
Sublandlord and shall perform all of Sublandlord’s obligations under Sections
1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so perform
or is otherwise directed by Sublandlord not to so perform, it shall cooperate
with Sublandlord as necessary for the fulfillment of Sublandlord’s obligations
under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to Sublandlord all
amounts payable under the Master Lease in connection therewith, plus all
reasonable expenses incurred by Sublandlord in connection therewith and (3) upon
a sale of such Go Dark Subleased Property by Master Landlord, vacate such
Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.
 
1.4. Construction Properties.
 
(a) Subtenant to Complete.  Section 1.4(a) of the Master Lease is incorporated
herein by reference with the following modification: all references to “Tenant”
shall be replaced with “Subtenant”.  Schedule 1.4(a) attached hereto sets forth
a complete list of all of the Construction Properties.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Subtenant shall perform all of Sublandlord’s obligations
under Section 1.4(b) of the Master Lease with respect to such Construction
Property and to purchase the same directly from Master Landlord as the designee
of Sublandlord, all at Subtenant’s sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5. Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date at the Effective Time and shall expire simultaneously with the
Master Lease at 11:59 p.m. (California time) on June 13, 2022, unless otherwise
terminated as provided herein.
 
1.6. Sections 1.6, 1.7 and 1.8 of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Landlord” shall
be replaced with “Sublandlord”, all references to “Tenant” shall be replaced
with “Subtenant”, all references to “Lease” shall be replaced with “Sublease”,
and all references to “Leased Property” shall be replaced with “Subleased
Property”.
 


ARTICLE II.
 


 
DEFINITIONS
 
2.1. Incorporated Definitions.  Except as set forth in this Article II, Article
II of the Master Lease, including all defined terms set forth therein, is
incorporated herein by reference, as and to the extent that the same are
applicable to the Subleased Property and used in this Sublease, with the
following modifications: all references to “Landlord” (except as it may appear
in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, “Landlord
Liens”, and “Landlord’s Debt”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Lease” shall be replaced with “Sublease”; and all references to “Leased
Property” (except in Section 1.1 hereof) shall be replaced with “Subleased
Property”.  Notwithstanding the foregoing to the contrary, to the extent any
terms defined in the Master Lease are (a) only used in sections of the Master
Lease that are not incorporated herein and (b) are not necessary for the
interpretation of and do not occur in any other section of the Master Lease (as
incorporated herein) or this Sublease, then such terms are hereby deemed not to
be incorporated herein for any purposes.
 
(a) The following terms are hereby incorporated into this Sublease with the same
meaning as in the Master Lease and without any modifications, and all Article,
Section and Exhibit references in the definitions of such terms shall refer to
the corresponding Article, Section and Exhibit in the Master Lease:
“Completion”, “Construction Property Purchase Date”, “Disqualified Transferee”,
“Escrow Account”, “Fiscal Year”, “Ground Leases”, “Land”, “Landlord Liens”,
“Landlord’s Debt”, “Landlord’s Lender”, “Lease Coverage Ratio”, “Leased
Improvements”, “Leased Property”, “Lease Security”, “Letter of Credit”,
“Pre-Approved Transferee”, “Release Amount”, “Rent Payment Date”, “Rental
Period”, “Reserve Limitation”, “Reserve Make-Whole Payment”, “Reserve Makeup
Amount”, “Scheduled Additional Charges”, “Scheduled Lease Payments”, “Tenant’s
Termination Election Notice”, “Tenant’s Personalty”, “Threshold Amount”, “Title
Endorsement” and “Title Policy”.
 
2.2. Additional Definitions.
 
“Additional Charges” shall have the meaning set forth in Section 3.1(d) of this
Sublease.
 
“Base Rent” shall have the meaning set forth in Section 3.1(a) of this Sublease.
 
“Base Rent Commencement Date” shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
“Effective Time” shall mean the time and date when both (i) fee simple title of
the Subleased Property is conveyed to Master Landlord and (ii) Sublandlord, OSR
and the applicable tenant(s) under the RLP Subleases have executed and delivered
to Master Landlord and its mortgagees a subordination agreement subordinating
the RLP Subleases to certain Superior Interests, including the leasehold estate
held by Sublandlord in the Subleased Property.
 
“First Rental Period Base Rent”: Zero and 00/100 dollars ($0.00).
 
 “Master Landlord” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Master Lease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“OSD” shall have the meaning set forth in the Recitals to this Sublease.
 
“OSD Sublease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“OSR” shall have the meaning set forth in the Recitals to this Sublease.
 
“OSR Sublease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“RLP Subleases” shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
“Sublandlord” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant's Personalty” shall mean all right, title and interest in and to that
portion of Tenant’s Personalty that is included in the Subleased Property.
 
“Sublease” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subleased Property” shall have the meaning set forth in Section 1.1 of this
Sublease.
 
“Sub-sublease” shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
“Sub-subtenant” shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.
 
“Superior Interest” shall have the meaning set forth in Section 15.1 of this
Sublease.
 
“Superior Party” shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.
 
“Term” shall have the meaning set forth in Section 1.5 of this Sublease.
 
“Variable Additional Charges” shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3. Defined terms used or incorporated by reference in this Sublease shall have
the meanings set forth in this Article II, as defined or incorporated herein,
notwithstanding any other provision of this Sublease to the contrary.
 


ARTICLE III.
 


 
RENT
 
3.1. Rent.  Subtenant will pay to Sublandlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other person, firms or corporations as Sublandlord may designate in
writing from time to time Base Rent (as hereinafter defined) as provided
below.  In addition, Subtenant shall pay to Sublandlord, or if so directed by
Sublandlord, to Master Landlord or to the Person otherwise entitled thereto, all
Additional Charges during the Term on or before the same are delinquent.
 
(a) Base Rent:  For the period commencing on the Base Rent Commencement Date
through June 13, 2012, an annual amount equal to $831,753.00,which amounts shall
increase by ten percent (10%) on June 14, 2012 and June 14, 2017, subject to
reduction as hereinafter provided in connection with the termination of a
Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period.  Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms “Rent Payment Date” or “Rental Period,” may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord’s Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon
Subtenant.  Notwithstanding the foregoing, Base Rent in respect of the period
from and including the Commencement Date to but not including the Base Rent
Commencement Date shall equal the First Rental Period Base Rent.  The first Rent
Payment Date shall be, and the first installment payment of Base Rent shall be
payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Subleased Property with respect to which this Sublease is
terminated on the applicable Property Removal Date as provided in Section 1.6
hereof.


(b) Survival.  The obligations of Subtenant and Sublandlord contained in this
Section 3.1 shall survive the expiration or earlier termination of this
Sublease.
 
(c) Scheduled Additional Charges.  Subtenant shall pay all Scheduled Additional
Charges in respect of the Subleased Property in the same manner, and subject to
the same limitations, as Sublandlord is required to pay the same under the
Master Lease.
 
(d) Variable Additional Charges.  In addition to all Scheduled Additional
Charges payable in respect of the Subleased Property, Subtenant shall pay and
discharge as and when due and payable all those items identified in Sections
3.1(d)(1)-(4) of the Master Lease in respect of the Subleased Property or any
late payments of Base Rent or Additional Charges hereunder, as well as any costs
and expenses incurred by Sublandlord in connection therewith and with respect to
this Sublease (collectively, “Variable Additional Charges” and, together with
Scheduled Additional Charges, “Additional Charges”) in the same manner, and
subject to the same limitations, as Sublandlord is required to pay the same
under the Master Lease.
 
(e) As and to the extent that Sublandlord is obligated to make payments of
Variable Additional Charges into an Escrow Account pursuant to Sections 3.1(e)
or 3.1(f) of the Master Lease as a result of the existence and continuance of a
Tenant Security Period or an Event of Default under the Master Lease with
respect to the Subleased Properties, Sublandlord may direct Subtenant to make
such payments directly into the Escrow Account designated by Master
Landlord.  Sublandlord shall, at Subtenant’s cost and expense, cooperate with
Subtenant and use its best efforts to cause Master Landlord to release or apply
for the intended use, as applicable, any such amounts paid by Subtenant in
accordance with the terms of the Master Lease.  Subtenant shall continue to make
such payments and provide such Lease Security unless and until (i) Sublandlord
informs Subtenant that the Reserve Limitation has been reached, or (ii) the
Lease Security would exceed an amount equal to two (2) monthly installments of
Base Rent with respect to the Subleased Properties as a result of such payments
or additional security.
 
(f) As and to the extent that Sublandlord is obligated, pursuant to Section
3.1(g) of the Master Lease, to make a Reserve Make-Whole Payment or provide
Master Landlord with additional Lease Security in the amount of a Reserve Makeup
Amount with respect to the Subleased Property, if it is so directed by
Sublandlord, Subtenant shall provide such payment or additional security, in
accordance with the terms of Section 3.1(g) of the Master Lease, to Sublandlord
or, at Sublandlord's direction, to Master Landlord or to such other entity as
Sublandlord is obligated to make such payments pursuant to the terms of the
Master Lease.
 
3.2. Section 3.2 of the Master Lease is incorporated herein by reference with
the following modification: all references to “Landlord” shall be replaced with
“Sublandlord”; and all references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE IV.
 


 
TERMINATION; ABATEMENT
 
Article IV of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE V.
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Subtenant acknowledges that the
Subleased Property is the property of Master Landlord, for which Sublandlord has
a valid leasehold interest, and that Subtenant has only the right to the
exclusive possession and use of the Subleased Property upon the terms and
conditions of this Sublease, provided that, until the expiration or earlier
termination of this Sublease, all capital improvements and additions made by
Subtenant, at Subtenant’s expense, to any Subleased Property shall be the
property of Subtenant and, upon the expiration or earlier termination of this
Sublease, title to such improvements, additions and replacements shall vest in
Sublandlord for so long as the Master Lease is in effect, and otherwise in
Master Landlord.
 
5.2. Subtenant’s Personalty.  Subtenant may (and shall as provided hereinbelow),
at its expense, assemble or place on any parcels of the Land included in the
Subleased Property, or in any of the Leased Improvements included in the
Subleased Property any items of Subtenant’s Personalty, and Subtenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term.  Subtenant shall, or shall use
commercially reasonable efforts to cause its sub-subtenants to (through the
prudent exercise of its rights and remedies, as Sub-sublandlord, under such
sub-subleases), provide and maintain during the entire Lease Term all such
Subtenant’s Personalty as shall be necessary to operate each Subleased Property
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use.  All of Subtenant’s Personalty not removed by Subtenant
within thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant’s
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such Subtenant’s Personalty is located, without first giving notice
thereof to Subtenant and without any payment to Subtenant and without any
obligation to account therefor.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 


6.1. Subtenant Covenants.
 
(a) Except as set forth below, Sections 6.1(a), (b), (c), (d), (h), (i) and (j)
of the Master Lease are incorporated herein by reference with the following
modifications: all references to “Landlord” (except as it may appear in the
phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and “Landlord’s Debt”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”:
 
(i) The phrase “Landlord’s obligations under Articles X and XI” in Section
6.1(a)(ii) is replaced with the phrase “Master Landlord’s obligations under
Articles X and XI of the Master Lease”; and
 
(ii) The following sentence is added to the end of Section 6.1(h):
 
“Subtenant shall either (x) perform Sublandlord’s obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord’s election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations.”
 
(b) Cooperate in Legal Proceedings.  Subtenant shall cooperate fully with
Sublandlord and Landlord (and with Landlord’s Lender) with respect to any
proceedings before any court, board or other Governmental Authority brought by a
third party or Governmental Authority against Subtenant or the Subleased
Property which may in any way affect the rights of Sublandlord or Master
Landlord (or Landlord’s Lender, as the case may be) hereunder or in respect of
the Subleased Property and, in connection therewith, permit Sublandlord and
Master Landlord (and Landlord’s Lender, as applicable), at its election, to
participate in any such proceedings.
 
(c) Insurance Benefits.  Tenant shall cooperate with Sublandlord and Master
Landlord (and Landlord’s Lender) in obtaining for Sublandlord and Master
Landlord (and Landlord’s Lender, as applicable) the benefits of any insurance
proceeds lawfully or equitably payable in connection with the Subleased
Property, and Sublandlord and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Sublandlord and Landlord in case of a fire or other casualty affecting
any Subleased Property) out of such insurance proceeds.
 


ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
Article VII of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” (except as it may appear
in the phrase “Landlord’s Loan Documents”) shall be replaced with “Sublandlord”;
all references to “Tenant” shall be replaced with “Subtenant”; and all
references to “Leased Property” shall be replaced with “Subleased Property”.
 








ARTICLE VIII.
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Section 8.1 of the Master Lease is incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” (except as it may appear  in the phrase “Tenant Security Period”) shall
be replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”.  Sublandlord agrees to seek the consent of
Master Landlord for any Alterations with respect to the Subleased properties for
which Subtenant has requested Sublandlord's Consent and for which Sublandlord
would be obligated to seek Master Landlord's consent were it to perform the
Alterations itself under the terms of the Master Lease.  At the direction of
Sublandlord, any Eligible Collateral required to be provided by Subtenant under
the terms hereof shall be provided to Master Landlord and/or Landlord's Lender,
as applicable, in which case Sublandlord shall, at Subtenant’s cost and expense,
exercise all rights and remedies for the return or application of such Eligible
Collateral in accordance with the terms hereof and of the Master Lease.
 
8.2. Subletting and Assignment.
 
(a) Generally.  As and to the extent permitted under the Master Lease, Subtenant
shall be entitled to assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease or sub-sublease all or any part of the
Subleased Property.  Without limiting the generality of the foregoing,
Sublandlord acknowledges that the RLP Subleases are expressly permitted
hereunder, and Subtenant shall be entitled to amend, modify, terminate, waive,
or replace any RLP Sublease in its sole and absolute discretion without the
consent of Sublandlord or Master Landlord, provided that each RLP Sublease is
and remains fully subject to the Master Lease.
 
(b) Sections 8.2(d) and (e) of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents” and “Landlord’s Lender”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; all existing references to “Sublease” shall be
replaced with “Sub-sublease”; and all existing references to “Subtenant” shall
be replaced with “Sub-subtenant”.
 
(c) Required Assignment and Subletting Provisions.  Any assignment and/or
Sub-sublease for any of the Subleased Property entered into by Subtenant after
the date hereof with a Sub-subtenant that is not an Affiliate shall provide
that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Sublease, the Master Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Subleased Property shall not conflict with any
Legal Requirement, Property Document, Insurance Requirement or any other
provision of this Sublease or the Master Lease,
 
(iii) except as otherwise provided herein, no Sub-subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,
 
(iv) in the event of cancellation or termination of this Sublease for any reason
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord’s
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and
 
(v) in the event the Sub-subtenant receives a written notice from Sublandlord
stating that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord’s Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d) Reimbursement of Sublandlord’s Costs.  Subtenant shall pay to Sublandlord,
within ten (10) business days after request therefor, all costs and expenses,
including reasonable attorneys’ fees, incurred by Sublandlord, Master Landlord
or and Landlord’s Lender (to the extent Sublandlord is liable therefor under the
terms of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.
 
(e) Certain Leases Senior.  Subtenant and Sublandlord acknowledge that those
leases listed on Schedule 8.2(h) to the Master Lease are, by operation of law,
senior to the Master Lease and this Sublease.
 


ARTICLE IX.
 


 
MAINTENANCE AND REPAIR
 
Article IX of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Subtenant shall either (i) keep the applicable Subleased
Property, and all property located in or on the applicable Subleased Property,
including Subtenant’s Personalty, insured at Subtenant’s sole cost and expense
with the kinds and amounts of insurance, and issued by such insurance companies,
as set forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects
to obtain and maintain such insurance, pay to Sublandlord its allocable share
for such insurance in respect of the Subleased Property, in which case
Sublandlord shall be obligated hereunder to obtain and maintain such
insurance.  All insurance policies purchased by Subtenant for the Subleased
Property, shall name Sublandlord, Master Landlord and Landlord’s Lender as
additional insureds or loss payees, as applicable, in accordance with Article X
of the Master Lease.
 
(a) Sections 10.1(a), (b), (c), (d) and (e) of the Master Lease are incorporated
herein by reference with the following modifications: all references to
“Landlord” (except as it may appear in the phrase “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Master Landlord and Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; and all references to
“Leased Property” shall be replaced with “Subleased Property”.
 
10.2. Casualty; Application of Proceeds.
 
(a) If any of the Subleased Property is damaged or destroyed, in whole or
in  part, by fire or other casualty (a “Casualty”), Subtenant shall give prompt
written notice thereof to Sublandlord generally describing the nature and extent
of such Casualty.  Subject to Section 10.2(c) of the Master Lease, following the
occurrence of a Casualty, then, at Subtenant’s cost and expense, Sublandlord
shall, or shall cause Master Landlord to, to the extent sufficient insurance
proceeds and other amounts made available by Subtenant pursuant to Section
10.2(b) are available for restoration, in a reasonably prompt manner restore,
repair, replace or rebuild the affected Subleased Property (a “Restoration”) to
the extent practicable to be of substantially the same character and quality as
prior to the Casualty.  Notwithstanding the foregoing, to the extent permitted
under the Master Lease, Subtenant may elect to make such Restoration itself, in
which case it shall undertake such Restoration in which case, at Subtenant’s
cost and expense,  Sublandlord shall, or shall cause Master Landlord to, make
available all insurance proceeds in respect of such Casualty, subject to the
requirements of Landlord’s Loan Documents.  Subtenant shall complete such
Restorations in the same manner required under the Master Lease, and to the
extent that Subtenant is not the party making such Restorations, it shall be
entitled to terminate this Sublease with respect to the damaged or destroyed
Subleased Property as and to the extent permitted under the Master Lease.
 
(b) Sublandlord’s and Master Landlord’s Rights to Proceeds.  In the case of a
Casualty, Subtenant shall make available to Sublandlord, or, if applicable, to
Master Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant’s business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant’s Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks.  If Subtenant shall have defaulted
upon its obligation to maintain insurance in the amounts and of the types
required under this Lease, and such default results in insufficient Proceeds to
restore or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall
pay Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant’s Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant’s business interruption insurance payable in respect of the Casualty.
 
(c) Termination of Sublease in Certain Circumstances.  Sublandlord shall
promptly give Subtenant notice of any election made by Master Landlord not to
restore the Subleased Property after a Casualty pursuant to Section 10.2(c) of
the Master Lease.  If timely elected by Subtenant and if Sublandlord approves of
such election (in Sublandlord’s sole discretion), Sublandlord shall notify
Master Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk.  Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord’s notice.
 
(d) Abatement.  Base Rent and Additional Charges payable by Subtenant hereunder
in respect of any Subleased Property which is the subject of a Casualty shall
abate as and to the same extent that the same shall abate under the terms of the
Master Lease.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Subtenant’s Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.
 
10.3. Except as set forth herein, Section 10.3 of the Master Lease is
incorporated herein by reference with the following modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Master Landlord”; all references to “Tenant”
shall be replaced with “Subtenant”; and all references to “Leased Property”
shall be replaced with “Subleased Property”.  Notwithstanding these
modifications, the first and second appearances in Section 10.3(a) of the word
“Landlord” are hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XI.
 


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and Sublandlord as necessary for the discharge of
Sublandlord’s obligations thereunder, subject to the same terms and conditions.
 


ARTICLE XII.                                
 
EVENTS OF DEFAULT AND REMEDIES


Article XII of the Master Lease is incorporated herein by reference with the
following modifications and modifications: all references to “Landlord” shall be
replaced with “Sublandlord”; all references to “Tenant” shall be replaced with
“Subtenant”; all references to “Leased Property” shall be replaced with
“Subleased Property”; all references to “Lease” shall be replaced with
“Sublease”; and all occurrences of the phrase “or Guarantor” are hereby deleted.
 


ARTICLE XIII.                                - ARTICLE XIV.
 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the following modifications and modifications: all references to “Landlord”
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; and all references to “Lease” shall be replaced with
“Sublease”.  To the extent that an Event of Default that constitutes an event of
default under the Master has occurred and is continuing, Master Landlord shall
have the same rights as Sublandlord under Article XIII hereof.








ARTICLE XV.
 


 
SUBORDINATION
 
15.1. Subordination.   This Sublease and all rights of Subtenant hereunder are
subject and subordinate to the Lien affecting the Subleased Properties created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, the
Master Lease or the interest of any other landlord under a lease senior in title
to this Sublease, whether now or hereafter existing, and to all Property
Documents (all such Liens and interests, collectively, the “Superior
Interests”), and to all renewals, modifications, consolidations, replacements
and extensions of Superior Interests.
 
15.2. Sections 15.2 through 15.9 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: (i) all references
to “Landlord” (except as it may appear in the phrases “Landlord’s Loan
Documents” and “Landlord’s Lender” and except for the first occurrence thereof
in Section 15.9) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”; and (ii) the first occurrence in Section 15.9 of
the word “Landlord” is hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XVI.                                 - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Sublandlord”; all references to “Tenant” shall
be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.




ARTICLE XXII.
 


 
NOTICES
 
22.21.
22.22. Notices to Sublandlord, Master Landlord and Landlord’s Lender.  Any
notice required to be made to Sublandlord hereunder shall be delivered to the
same parties and addresses as notices required to be delivered to “Tenant” under
the Master Lease.  To the extent that any notices to Master Landlord are
required under this Sublease, the same shall be delivered to the same parties
and addresses as notices required to be delivered to “Landlord” under the Master
Lease.  To the extent that any notices to Landlord’s Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease.  Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord’s Lender.
 
22.23. Notices to Subtenant.  Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:
 


 
If to Subtenant:
OS Pacific, Inc.
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491





ARTICLE XXIII.                                 - ARTICLE XXV.
 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”.  Notwithstanding these modifications, each
occurrence in Sections 24.1 and 25.1 of the word “Landlord” (except as it may
appear in the phrases “Landlord’s Lender” and “Landlord’s Debt”) is hereby
replaced with “Sublandlord and Master Landlord”.




ARTICLE XXVI.
 


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Loan Documents”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Leased Property” shall be replaced with “Subleased Property”; and all
references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE XXVII.
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  To the extent permitted by Master Landlord and
Landlord’s Lender, Sublandlord and Subtenant shall, promptly upon the request of
either, and at Subtenant’s sole cost and expense, enter into a short form
memorandum of this Sublease, in form suitable for recording under the laws of
the state in which the applicable Subleased Property is located, in which
reference to this Sublease, and all options contained therein, shall be
made.  Subtenant shall pay all costs and expenses of recording such memorandum
of lease.
 
27.2. Estoppels.  Section 27.2 of the Master Lease is incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” shall be replaced with “Sublandlord”; all references to “Tenant”
shall be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.
 


ARTICLE XXVIII.
 


 
INTENTIONALLY OMITTED
 


ARTICLE XXIX.
 


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD’S LENDER
 
29.1. Primacy of and Compliance with Master Lease.  This Sublease is subject and
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all amendments, modifications, renewals and extensions of or to
the Master Lease, and Sublandlord purports hereby to convey, and Subtenant takes
hereby, no greater rights hereunder than those accorded to or taken by
Sublandlord as tenant under the terms of the Master Lease.  Except as otherwise
provided herein, this Sublease shall in all respects be subject to the Master
Lease and if the Master Lease shall terminate in its entirety or as to any
Subleased Property during the term hereof, this Sublease shall terminate upon
such termination date with the same force and effect as if such termination date
had been set forth herein as the date of termination hereof.  To the extent that
the Master Lease permits Master Landlord to perform any of Sublandlord’s
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease.  Notwithstanding Section 29.1 to
the contrary, Subtenant shall be entitled to receive all services to be rendered
to the Sublandlord under the Master Lease in respect of the Subleased
Property.  Except as otherwise provided herein, Sublandlord shall have no
liability of any nature to Subtenant for Master Landlord’s failure to perform or
render such services, and Subtenant shall look solely to Master Landlord for all
such services and shall not seek nor require Sublandlord to perform any of such
services.  No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease.  The foregoing notwithstanding, Sublandlord shall, at
Subtenant’s sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord.  Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.
 
29.3. Sublandlord’s Obligations.  Unless caused by Subtenant's default of its
obligations hereunder, Sublandlord shall timely pay all rent due under the
Master Lease in respect of the Subleased Property.  In addition, unless
Subtenant there is an Event of Default hereunder, Sublandlord shall not (i)
modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant thereunder, or give its consent or approval to Master
Landlord under the Master Lease which, in any such case, would adversely affect
Subtenant, this Sublease, the Subleased Property or Subtenant’s use and
enjoyment thereof, (ii) terminate, surrender or intentionally do or
intentionally omit to do anything which would lead to a termination of the
Master Lease with respect to the Subleased Property except as provided for
herein, or (iii) exercise any rights (including rights of termination that may
arise after casualty or condemnation) or remedies under the Master Lease in
respect of the Subleased Property, except, in each case, as reasonably consented
to or directed by Subtenant.  In addition, Sublandlord agrees that where
Sublandlord’s consent is required or requested by Master Landlord pursuant to
the Master Lease for any action that would in any respect affect Subtenant, this
Sublease, the Subleased Property or Subtenant's use and enjoyment thereof,
Sublandlord shall not give any such consent unless and until Subtenant has also
consented.
 




[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
sealed instrument as of the day and year first above written.




SUBLANDLORD:


Private Restaurant Master Lessee, LLC



 
By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate






SUBTENANT:


OS Prime, Inc.






By:_______________________________
     Name:  Karen Bremer
     Title:  Authorized Agent – Real Estate














Exhibit A


Master Lease






Exhibit B


The Subleased Property




Concept
Store #
Address
City
ST
Zip
Fleming's Prime Steakhouse & Wine Bar
1601
191 Inverness Drive West
Englewood
CO
80112
Fleming's Prime Steakhouse & Wine Bar
2001
4322 W. Boy Scout Blvd.
Tampa
FL
33607
Fleming's Prime Steakhouse & Wine Bar
4602
4000 Medina Road
Akron
OH
44333



Exhibit C


OSR Assignment
 


Schedule 1.4 (a)
 
Construction Properties
 
NONE

 
Schedule 8.2(c)


 
RLP Subleases


 
LP
(TENANT)                            STORE                     ADDRESS                                        LEASE
                             NO.
 
Fleming's/Northwest-I,                        1601                         191 Inverness
Drive                         Lease dated as of 2/6/04 (as
 
Limited Partnership                                                  West,
Englewood,                            amended in effect on the date
 
  CO                                        hereof)
 
Fleming's/Southeast-I,                          2001                        4322
W. Boy Scout                          Lease dated as of 6/14/00 (as
 
Limited Partnership                                                       
 Blvd., Tampa, FL                              amended in effect on the date
 
       hereof)
 
Fleming's/Northeast-I,                          4602                       4000
Medina Road,                          Lease dated as of 2/8/05 (as
 
Limited
Partnership                                                          Akron,
OH                                      amended in effect on the date
 
          hereof)



 
 

--------------------------------------------------------------------------------

 



ASSIGNMENT AND ASSUMPTION OF LEASE
(OS Prime)


This Assignment and Assumption of Lease (this “Assignment”) by and between OS
Realty, Inc., a Florida corporation ("Assignor") and OS Prime, Inc., a Florida
corporation ("Assignee") is dated and made as of June 14, 2007 and effective as
of the Effective Time (hereinafter defined).
 
WITNESSETH:
 
WHEREAS, Assignor is the holder of the landlord’s interest in those certain
leases dated as of the date specified on Schedule A (the "Leases") for the
premises described on Schedule A attached hereto (the "Leased Property"); and
 
WHEREAS, Assignor desires to assign to Assignee all of its right, title,
interest, estate and benefit as the landlord in and to the Leases and Assignee
desires to assume all of Assignor's right, title, interest, estate and benefit
in and to the Leases.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties hereby agree as follows:
 
4)  
On and as of the Effective Time, Assignor does hereby sell, assign, transfer and
deliver unto Assignee its successors or assigns, to have and to hold forever,
all of Assignor's right, title, interest, estate and benefit as the landlord in
and to the Leased Property.



5)  
On and as of the Effective Time, Assignee does hereby assume all of Assignor's
right, title, interest, estate and benefit in said Subleased Property, and
hereby assumes the timely and true performance of all of the terms, covenants,
conditions and provisions applicable to the landlord under the Leases hereby
assigned, all with the full force and effect as if Assignee had executed the
Leases originally as the landlord named therein.



6)  
The “Effective Time” shall mean the time and date when both (i) fee simple title
of the Leased Property is conveyed to Private Restaurant Properties, LLC
(“Master Lessor”) and (ii) Assignor, Private Restaurant Master Lessee, LLC
(“Master Lessee”), and the tenants under the Leases have executed and delivered
to Master Lessor and its mortgagees a subordination agreement subordinating the
Leases to certain Superior Interests (as such term is defined in that certain
Master Lease between Master Lessor and Master Lessee, dated as of June 14,
2007), including the leasehold estate held by Assignor in the Leased Property.







IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Effective Time.
 


 
“Assignor”
 


 


 OS Realty, Inc.,
a Florida corporation




By:_______________________
Name: Karen C. Bremer
Title: Vice President of Real Estate




“Assignee”




OS Prime, Inc., a Florida corporation




By:_______________________
Name: Karen C. Bremer
Title: Authorized Agent – Real Estate


SCHEDULE A




Concept
Store #
Address
City
ST
Zip
Date
Fleming's Prime Steakhouse & Wine Bar
1601
191 Inverness Drive West
Englewood
CO
80112
02/06/04
Fleming's Prime Steakhouse & Wine Bar
4602
4000 Medina Road
Akron
OH
44333
02/08/05






 
 

--------------------------------------------------------------------------------

 

Exhibit D




OSD Assignment
ASSIGNMENT AND ASSUMPTION OF LEASE
(OS Prime)


This Assignment and Assumption of Lease (this “Assignment”) by and between OS
Developers, LLC, a Florida limited liability company ("Assignor"), and OS Prime,
Inc., a Florida corporation ("Assignee"), is dated and made as of June 14, 2007
and effective as of the Effective Time (hereinafter defined).
 
WITNESSETH:
 
WHEREAS, Assignor is the holder of the landlord’s interest in those certain
leases dated as of the date specified on Schedule A (the "Leases") for the
premises described on Schedule A attached hereto (the "Leased Property"); and
 
WHEREAS, Assignor desires to assign to Assignee all of its right, title,
interest, estate and benefit as the landlord in and to the Leases and Assignee
desires to assume all of Assignor's right, title, interest, estate and benefit
in and to the Leases.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties hereby agree as follows:
 
1)  
On and as of the Effective Time, Assignor does hereby sell, assign, transfer and
deliver unto Assignee its successors or assigns, to have and to hold forever,
all of Assignor's right, title, interest, estate and benefit as the landlord in
and to the Leased Property.



2)  
On and as of the Effective Time, Assignee does hereby assume all of Assignor's
right, title, interest, estate and benefit in said Subleased Property, and
hereby assumes the timely and true performance of all of the terms, covenants,
conditions and provisions applicable to the landlord under the Leases hereby
assigned, all with the full force and effect as if Assignee had executed the
Leases originally as the landlord named therein.



3)  
The “Effective Time” shall mean the time and date when both (i) fee simple title
of the Leased Property is conveyed to Private Restaurant Properties, LLC
(“Master Lessor”) and (ii) Assignor, Private Restaurant Master Lessee, LLC
(“Master Lessee”), and the tenants under the Leases have executed and delivered
to Master Lessor and its mortgagees a subordination agreement subordinating the
Leases to certain Superior Interests (as such term is defined in that certain
Master Lease between Master Lessor and Master Lessee, dated as of June 14,
2007), including the leasehold estate held by Assignor in the Leased Property.







IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Effective Time.
 


 
“Assignor”
 


 


 OS Developers, LLC,
a Florida limited liability company




By:_______________________
Name: Karen C. Bremer
Title: Vice President of Real Estate




“Assignee”




OS Prime, Inc., a Florida corporation




By:_______________________
Name: Karen C. Bremer
Title: Authorized Agent – Real Estate


SCHEDULE A




Concept
Store #
Address
City
ST
Zip
Date
Fleming's Prime Steakhouse & Wine Bar
2001
4322 W. Boy Scout Blvd.
Tampa
FL
33607
06/14/00




 
 

--------------------------------------------------------------------------------

 

Exhibit E6
AMENDED AND RESTATED SUBLEASE
(OS Southern, Inc.)




This SUBLEASE (this “Sublease”), dated as of the fourteenth (14th) day of June,
2007, between Private Restaurant Master Lessee, LLC (“Sublandlord”), a Delaware
limited liability company, having its principal place of business c/o OSI
Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL
33607, Attention: Chief Financial Officer, and OS Southern, Inc. (“Subtenant”),
a Florida corporation having its principal place of business c/o OSI Restaurant
Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL 33607,
Attention: Chief Financial Officer.




RECITALS:


WHEREAS, Private Restaurant Properties, LLC (“Landlord” or “Master Landlord”)
and Sublandlord have entered into that certain Master Lease Agreement of even
date herewith for certain real property and improvements (such lease, including
all amendments, renewals, modifications and extensions thereof, hereinafter
referred to as the “Master Lease”), a true and complete copy of which is
attached hereto as Exhibit A; and


WHEREAS, Sublandlord and Subtenant entered into that certain Sublease dated as
of May 9, 2007 (the “Original Sublease”); and


WHEREAS, simultaneously herewith, (i) OS Developers, LLC (“OSD”) has assigned to
Subtenant all of its right, title and interest in and to a certain additional
RLP Sublease(s) (hereinafter defined), a copy of which assignment is attached
hereto as Exhibit C, and (ii) Sublandlord and Subtenant have entered into that
certain Sublease Amendment dated as of May 9, 2007 (the “Amendment”) to add the
locations associated with such additional RLP Subleases to the premises demised
hereunder; and

 
WHEREAS, Sublandlord and Subtenant desire to enter into this Sublease to amend
and restate the Original Sublease, as amended by the Amendment, for the purpose
of including all information pertaining to the sublease of all of the Subleased
Property (hereinafter defined) in a single document;


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:




ARTICLE I.
 


 
SUBLEASED PROPERTY; TERM
 
1.1. Subleased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Sublandlord leases to Subtenant and Subtenant leases from
Sublandlord all of Sublandlord’s right, title and interest in and to all of that
portion of the Leased Property as is set forth on Exhibit B attached hereto and
made a part hereof, along with such of Tenant’s Personalty as is owned by
Sublandlord and associated with such portion of the Leased Property, if any
(collectively, the “Subleased Property”).
 
1.2. Release of Outparcel.  As and to the extent that the Master Lease
terminates with respect to any Outparcel that is part of the Subleased Property,
this Sublease shall simultaneously and automatically terminate with respect to
such Outparcel.  Sublandlord shall notify Subtenant of the termination of any
such Outparcel under the Master Lease and provide Subtenant with copies the
materials required to be provided to Sublandlord by Master Landlord under
Section 1.2 of the Master Lease.  Subtenant agrees to execute and deliver any
other instrument reasonably necessary or appropriate to facilitate such
termination.
 
1.3. Uneconomic Property.
 
(a) To the same extent permitted under Section 1.3 of the Master Lease, if
Subtenant determines that any of the Subleased Property has become or imminently
will become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith.  Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord’s Lender with
respect to such Subleased Property.  As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord’s
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord’s efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice.  If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale.  Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b) In addition to the foregoing, if a Subleased Property shall not be open for
business such that it would be characterized as a Go Dark Subleased Property,
Subtenant shall notify Sublandlord, and Sublandlord shall determine whether the
aggregate Release Amount for all Leased Properties that then constitute Go Dark
Leased Properties (excluding any Go Dark Purchase Option Property unless the
holder of such right has waived its right of first offer, right of first refusal
or other rights) exceeds the Go Dark Limit.  If the Go Dark Limit is exceeded as
a result of such Go Dark Subleased Property, and if Sublandlord elects to seek
to terminate such Go Dark Subleased Property so that the Go Dark Limit shall no
longer be exceeded, then Subtenant shall (i) to the extent requested by
Sublandlord, assume and perform all of Sublandlord’s obligations under the
Master Lease in connection with the marketing of such Subleased Property as
provided in Section 1.3(a) above, (ii) upon a sale of such Go Dark Subleased
Property by Master Landlord, vacate such Subleased Property and this Sublease
shall terminate with respect to such Subleased Property at the closing of such
sale, and (iii) perform Sublandlord’s obligations under Section 1.3(d) of the
Master Lease, or if Subtenant is unable to so perform or is otherwise directed
by Sublandlord not to so perform, it shall cooperate with Sublandlord as
necessary for the fulfillment of Sublandlord’s obligations under Section 1.3(d)
of the Master Lease, and pay to Sublandlord all amounts payable under the Master
Lease in connection with the marketing and sale of such Subleased Property, plus
all reasonable expenses incurred by Sublandlord in connection
therewith.  Further, if such Go Dark Subleased Property is a Go Dark Purchase
Option Property and if the restaurant on such Subleased Property shall not be
open for business such that it would trigger (assuming the passage of time or
the giving of notice, or both) a purchase right, option, termination right or
recapture right at such Subleased Property, then Subtenant shall (1) notify
Sublandlord and shall perform all of Sublandlord’s obligations under Sections
1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so perform
or is otherwise directed by Sublandlord not to so perform, it shall cooperate
with Sublandlord as necessary for the fulfillment of Sublandlord’s obligations
under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to Sublandlord all
amounts payable under the Master Lease in connection therewith, plus all
reasonable expenses incurred by Sublandlord in connection therewith and (3) upon
a sale of such Go Dark Subleased Property by Master Landlord, vacate such
Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.
 
1.4. Construction Properties.
 
(a) Subtenant to Complete.  Section 1.4(a) of the Master Lease is incorporated
herein by reference with the following modification: all references to “Tenant”
shall be replaced with “Subtenant”.  Schedule 1.4(a) attached hereto sets forth
a complete list of all of the Construction Properties.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Subtenant shall perform all of Sublandlord’s obligations
under Section 1.4(b) of the Master Lease with respect to such Construction
Property and to purchase the same directly from Master Landlord as the designee
of Sublandlord, all at Subtenant’s sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5. Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall expire simultaneously with the Master Lease at 11:59
p.m. (California time) on June 13, 2022, unless otherwise terminated as provided
herein.
 
1.6. Sections 1.6, 1.7 and 1.8 of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Landlord” shall
be replaced with “Sublandlord”, all references to “Tenant” shall be replaced
with “Subtenant”, all references to “Lease” shall be replaced with “Sublease”,
and all references to “Leased Property” shall be replaced with “Subleased
Property”.
 


ARTICLE II.
 


 
DEFINITIONS
 
2.1. Incorporated Definitions.  Except as set forth in this Article II, Article
II of the Master Lease, including all defined terms set forth therein, is
incorporated herein by reference, as and to the extent that the same are
applicable to the Subleased Property and used in this Sublease, with the
following modifications: all references to “Landlord” (except as it may appear
in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, “Landlord
Liens”, and “Landlord’s Debt”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Lease” shall be replaced with “Sublease”; and all references to “Leased
Property” (except in Section 1.1 hereof) shall be replaced with “Subleased
Property”.  Notwithstanding the foregoing to the contrary, to the extent any
terms defined in the Master Lease are (a) only used in sections of the Master
Lease that are not incorporated herein and (b) are not necessary for the
interpretation of and do not occur in any other section of the Master Lease (as
incorporated herein) or this Sublease, then such terms are hereby deemed not to
be incorporated herein for any purposes.
 
(a) The following terms are hereby incorporated into this Sublease with the same
meaning as in the Master Lease and without any modifications, and all Article,
Section and Exhibit references in the definitions of such terms shall refer to
the corresponding Article, Section and Exhibit in the Master Lease:
“Completion”, “Construction Property Purchase Date”, “Disqualified Transferee”,
“Escrow Account”, “Fiscal Year”, “Ground Leases”, “Land”, “Landlord Liens”,
“Landlord’s Debt”, “Landlord’s Lender”, “Lease Coverage Ratio”, “Leased
Improvements”, “Leased Property”, “Lease Security”, “Letter of Credit”,
“Pre-Approved Transferee”, “Release Amount”, “Rent Payment Date”, “Rental
Period”, “Reserve Limitation”, “Reserve Make-Whole Payment”, “Reserve Makeup
Amount”, “Scheduled Additional Charges”, “Scheduled Lease Payments”, “Tenant’s
Termination Election Notice”, “Tenant’s Personalty”, “Threshold Amount”, “Title
Endorsement” and “Title Policy”.
 
2.2. Additional Definitions.
 
“Amendment” shall have the meaning set forth in the Recitals to this Sublease.
 
“Additional Charges” shall have the meaning set forth in Section 3.1(d) of this
Sublease.
 
“Base Rent” shall have the meaning set forth in Section 3.1(a) of this Sublease.
 
“Base Rent Commencement Date” shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
“First Rental Period Base Rent”: Zero and 00/100 dollars ($0.00).
 
“Master Landlord” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Master Lease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Original Sublease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“OSD” shall have the meaning set forth in the Recitals to this Sublease.
 
“RLP Subleases” shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
“Sublandlord” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant's Personalty” shall mean all right, title and interest in and to that
portion of Tenant’s Personalty that is included in the Subleased Property.
 
“Sublease” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subleased Property” shall have the meaning set forth in Section 1.1 of this
Sublease.
 
“Sub-sublease” shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
“Sub-subtenant” shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.
 
“Superior Interest” shall have the meaning set forth in Section 15.1 of this
Sublease.
 
“Superior Party” shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.
 
“Term” shall have the meaning set forth in Section 1.5 of this Sublease.
 
“Variable Additional Charges” shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3. Defined terms used or incorporated by reference in this Sublease shall have
the meanings set forth in this Article II, as defined or incorporated herein,
notwithstanding any other provision of this Sublease to the contrary.
 




ARTICLE III.
 


 
RENT
 
3.1. Rent.  Subtenant will pay to Sublandlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other person, firms or corporations as Sublandlord may designate in
writing from time to time Base Rent (as hereinafter defined) as provided
below.  In addition, Subtenant shall pay to Sublandlord, or if so directed by
Sublandlord, to Master Landlord or to the Person otherwise entitled thereto, all
Additional Charges during the Term on or before the same are delinquent.
 
(a) Base Rent:  For the period commencing on the Base Rent Commencement Date
through June 13, 2012, an annual amount equal to $675,405.00, which amounts
shall increase by ten percent (10%) on June 14, 2012 and June 14, 2017, subject
to reduction as hereinafter provided in connection with the termination of a
Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period.  Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms “Rent Payment Date” or “Rental Period,” may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord’s Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon
Subtenant.  Notwithstanding the foregoing, Base Rent in respect of the period
from and including the Commencement Date to but not including the Base Rent
Commencement Date shall equal the First Rental Period Base Rent.  The first Rent
Payment Date shall be, and the first installment payment of Base Rent shall be
payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Subleased Property with respect to which this Sublease is
terminated on the applicable Property Removal Date as provided in Section 1.6
hereof.


(b) Survival.  The obligations of Subtenant and Sublandlord contained in this
Section 3.1 shall survive the expiration or earlier termination of this
Sublease.
 
(c) Scheduled Additional Charges.  Subtenant shall pay all Scheduled Additional
Charges in respect of the Subleased Property in the same manner, and subject to
the same limitations, as Sublandlord is required to pay the same under the
Master Lease.
 
(d) Variable Additional Charges.  In addition to all Scheduled Additional
Charges payable in respect of the Subleased Property, Subtenant shall pay and
discharge as and when due and payable all those items identified in Sections
3.1(d)(1)-(4) of the Master Lease in respect of the Subleased Property or any
late payments of Base Rent or Additional Charges hereunder, as well as any costs
and expenses incurred by Sublandlord in connection therewith and with respect to
this Sublease (collectively, “Variable Additional Charges” and, together with
Scheduled Additional Charges, “Additional Charges”) in the same manner, and
subject to the same limitations, as Sublandlord is required to pay the same
under the Master Lease.
 
(e) As and to the extent that Sublandlord is obligated to make payments of
Variable Additional Charges into an Escrow Account pursuant to Sections 3.1(e)
or 3.1(f) of the Master Lease as a result of the existence and continuance of a
Tenant Security Period or an Event of Default under the Master Lease with
respect to the Subleased Properties, Sublandlord may direct Subtenant to make
such payments directly into the Escrow Account designated by Master
Landlord.  Sublandlord shall, at Subtenant’s cost and expense, cooperate with
Subtenant and use its best efforts to cause Master Landlord to release or apply
for the intended use, as applicable, any such amounts paid by Subtenant in
accordance with the terms of the Master Lease.  Subtenant shall continue to make
such payments and provide such Lease Security unless and until (i) Sublandlord
informs Subtenant that the Reserve Limitation has been reached, or (ii) the
Lease Security would exceed an amount equal to two (2) monthly installments of
Base Rent with respect to the Subleased Properties as a result of such payments
or additional security.
 
(f) As and to the extent that Sublandlord is obligated, pursuant to Section
3.1(g) of the Master Lease, to make a Reserve Make-Whole Payment or provide
Master Landlord with additional Lease Security in the amount of a Reserve Makeup
Amount with respect to the Subleased Property, if it is so directed by
Sublandlord, Subtenant shall provide such payment or additional security, in
accordance with the terms of Section 3.1(g) of the Master Lease, to Sublandlord
or, at Sublandlord's direction, to Master Landlord or to such other entity as
Sublandlord is obligated to make such payments pursuant to the terms of the
Master Lease.
 
3.2. Section 3.2 of the Master Lease is incorporated herein by reference with
the following modification: all references to “Landlord” shall be replaced with
“Sublandlord”; and all references to “Lease” shall be replaced with “Sublease”.
 
ARTICLE IV.
 


 
TERMINATION; ABATEMENT
 
Article IV of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 
ARTICLE V.
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Subtenant acknowledges that the
Subleased Property is the property of Master Landlord, for which Sublandlord has
a valid leasehold interest, and that Subtenant has only the right to the
exclusive possession and use of the Subleased Property upon the terms and
conditions of this Sublease, provided that, until the expiration or earlier
termination of this Sublease, all capital improvements and additions made by
Subtenant, at Subtenant’s expense, to any Subleased Property shall be the
property of Subtenant and, upon the expiration or earlier termination of this
Sublease, title to such improvements, additions and replacements shall vest in
Sublandlord for so long as the Master Lease is in effect, and otherwise in
Master Landlord.
 
5.2. Subenant’s Personalty.  Subtenant may (and shall as provided hereinbelow),
at its expense, assemble or place on any parcels of the Land included in the
Subleased Property, or in any of the Leased Improvements included in the
Subleased Property any items of Subtenant’s Personalty, and Subtenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term.  Subtenant shall, or shall use
commercially reasonable efforts to cause its sub-subtenants to (through the
prudent exercise of its rights and remedies, as Sub-sublandlord, under such
sub-subleases), provide and maintain during the entire Lease Term all such
Subtenant’s Personalty as shall be necessary to operate each Subleased Property
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use.  All of Subtenant’s Personalty not removed by Subtenant
within thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant’s
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such Subtenant’s Personalty is located, without first giving notice
thereof to Subtenant and without any payment to Subtenant and without any
obligation to account therefor.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 


6.1. Subtenant Covenants.
 
(a) Except as set forth below, Sections 6.1(a), (b), (c), (d), (h), (i) and (j)
of the Master Lease are incorporated herein by reference with the following
modifications: all references to “Landlord” (except as it may appear in the
phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and “Landlord’s Debt”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”:
 
(i) The phrase “Landlord’s obligations under Articles X and XI” in Section
6.1(a)(ii) is replaced with the phrase “Master Landlord’s obligations under
Articles X and XI of the Master Lease”; and
 
(ii) The following sentence is added to the end of Section 6.1(h):
 
“Subtenant shall either (x) perform Sublandlord’s obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord’s election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations.”
 
(b) Cooperate in Legal Proceedings.  Subtenant shall cooperate fully with
Sublandlord and Landlord (and with Landlord’s Lender) with respect to any
proceedings before any court, board or other Governmental Authority brought by a
third party or Governmental Authority against Subtenant or the Subleased
Property which may in any way affect the rights of Sublandlord or Master
Landlord (or Landlord’s Lender, as the case may be) hereunder or in respect of
the Subleased Property and, in connection therewith, permit Sublandlord and
Master Landlord (and Landlord’s Lender, as applicable), at its election, to
participate in any such proceedings.
 
(c) Insurance Benefits.  Tenant shall cooperate with Sublandlord and Master
Landlord (and Landlord’s Lender) in obtaining for Sublandlord and Master
Landlord (and Landlord’s Lender, as applicable) the benefits of any insurance
proceeds lawfully or equitably payable in connection with the Subleased
Property, and Sublandlord and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Sublandlord and Landlord in case of a fire or other casualty affecting
any Subleased Property) out of such insurance proceeds.
 


ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
Article VII of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” (except as it may appear
in the phrase “Landlord’s Loan Documents”) shall be replaced with “Sublandlord”;
all references to “Tenant” shall be replaced with “Subtenant”; and all
references to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE VIII.
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Section 8.1 of the Master Lease is incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” (except as it may appear  in the phrase “Tenant Security Period”) shall
be replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”.  Sublandlord agrees to seek the consent of
Master Landlord for any Alterations with respect to the Subleased properties for
which Subtenant has requested Sublandlord's Consent and for which Sublandlord
would be obligated to seek Master Landlord's consent were it to perform the
Alterations itself under the terms of the Master Lease.  At the direction of
Sublandlord, any Eligible Collateral required to be provided by Subtenant under
the terms hereof shall be provided to Master Landlord and/or Landlord's Lender,
as applicable, in which case Sublandlord shall, at Subtenant’s cost and expense,
exercise all rights and remedies for the return or application of such Eligible
Collateral in accordance with the terms hereof and of the Master Lease.
 
8.2. Subletting and Assignment.
 
(a) Generally.  As and to the extent permitted under the Master Lease, Subtenant
shall be entitled to assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease or sub-sublease all or any part of the
Subleased Property.  Without limiting the generality of the foregoing,
Sublandlord acknowledges that the RLP Subleases are expressly permitted
hereunder, and Subtenant shall be entitled to amend, modify, terminate, waive,
or replace any RLP Sublease in its sole and absolute discretion without the
consent of Sublandlord or Master Landlord, provided that each RLP Sublease is
and remains fully subject to the Master Lease.
 
(b) Sections 8.2(d) and (e) of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents” and “Landlord’s Lender”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; all existing references to “Sublease” shall be
replaced with “Sub-sublease”; and all existing references to “Subtenant” shall
be replaced with “Sub-subtenant”.
 
(c) Required Assignment and Subletting Provisions.  Any assignment and/or
Sub-sublease for any of the Subleased Property entered into by Subtenant after
the date hereof with a Sub-subtenant that is not an Affiliate shall provide
that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Sublease, the Master Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Subleased Property shall not conflict with any
Legal Requirement, Property Document, Insurance Requirement or any other
provision of this Sublease or the Master Lease,
 
(iii) except as otherwise provided herein, no Sub-subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,
 
(iv) in the event of cancellation or termination of this Sublease for any reason
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord’s
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and
 
(v) in the event the Sub-subtenant receives a written notice from Sublandlord
stating that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord’s Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d) Reimbursement of Sublandlord’s Costs.  Subtenant shall pay to Sublandlord,
within ten (10) business days after request therefor, all costs and expenses,
including reasonable attorneys’ fees, incurred by Sublandlord, Master Landlord
or and Landlord’s Lender (to the extent Sublandlord is liable therefor under the
terms of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.
 
(e) Certain Leases Senior.  Subtenant and Sublandlord acknowledge that those
leases listed on Schedule 8.2(h) to the Master Lease are, by operation of law,
senior to the Master Lease and this Sublease.
 


ARTICLE IX.
 


 
MAINTENANCE AND REPAIR
 
Article IX of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Subtenant shall either (i) keep the applicable Subleased
Property, and all property located in or on the applicable Subleased Property,
including Subtenant’s Personalty, insured at Subtenant’s sole cost and expense
with the kinds and amounts of insurance, and issued by such insurance companies,
as set forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects
to obtain and maintain such insurance, pay to Sublandlord its allocable share
for such insurance in respect of the Subleased Property, in which case
Sublandlord shall be obligated hereunder to obtain and maintain such
insurance.  All insurance policies purchased by Subtenant for the Subleased
Property, shall name Sublandlord, Master Landlord and Landlord’s Lender as
additional insureds or loss payees, as applicable, in accordance with Article X
of the Master Lease.
 
(a) Sections 10.1(a), (b), (c), (d) and (e) of the Master Lease are incorporated
herein by reference with the following modifications: all references to
“Landlord” (except as it may appear in the phrase “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Master Landlord and Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; and all references to
“Leased Property” shall be replaced with “Subleased Property”.
 
10.2. Casualty; Application of Proceeds.
 
(a) If any of the Subleased Property is damaged or destroyed, in whole or
in  part, by fire or other casualty (a “Casualty”), Subtenant shall give prompt
written notice thereof to Sublandlord generally describing the nature and extent
of such Casualty.  Subject to Section 10.2(c) of the Master Lease, following the
occurrence of a Casualty, then, at Subtenant’s cost and expense, Sublandlord
shall, or shall cause Master Landlord to, to the extent sufficient insurance
proceeds and other amounts made available by Subtenant pursuant to Section
10.2(b) are available for restoration, in a reasonably prompt manner restore,
repair, replace or rebuild the affected Subleased Property (a “Restoration”) to
the extent practicable to be of substantially the same character and quality as
prior to the Casualty.  Notwithstanding the foregoing, to the extent permitted
under the Master Lease, Subtenant may elect to make such Restoration itself, in
which case it shall undertake such Restoration in which case, at Subtenant’s
cost and expense,  Sublandlord shall, or shall cause Master Landlord to, make
available all insurance proceeds in respect of such Casualty, subject to the
requirements of Landlord’s Loan Documents.  Subtenant shall complete such
Restorations in the same manner required under the Master Lease, and to the
extent that Subtenant is not the party making such Restorations, it shall be
entitled to terminate this Sublease with respect to the damaged or destroyed
Subleased Property as and to the extent permitted under the Master Lease.
 
(b) Sublandlord’s and Master Landlord’s Rights to Proceeds.  In the case of a
Casualty, Subtenant shall make available to Sublandlord, or, if applicable, to
Master Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant’s business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant’s Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks.  If Subtenant shall have defaulted
upon its obligation to maintain insurance in the amounts and of the types
required under this Lease, and such default results in insufficient Proceeds to
restore or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall
pay Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant’s Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant’s business interruption insurance payable in respect of the Casualty.
 
(c) Termination of Sublease in Certain Circumstances.  Sublandlord shall
promptly give Subtenant notice of any election made by Master Landlord not to
restore the Subleased Property after a Casualty pursuant to Section 10.2(c) of
the Master Lease.  If timely elected by Subtenant and if Sublandlord approves of
such election (in Sublandlord’s sole discretion), Sublandlord shall notify
Master Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk.  Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord’s notice.
 
(d) Abatement.  Base Rent and Additional Charges payable by Subtenant hereunder
in respect of any Subleased Property which is the subject of a Casualty shall
abate as and to the same extent that the same shall abate under the terms of the
Master Lease.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Subtenant’s Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.
 
10.3. Except as set forth herein, Section 10.3 of the Master Lease is
incorporated herein by reference with the following modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Master Landlord”; all references to “Tenant”
shall be replaced with “Subtenant”; and all references to “Leased Property”
shall be replaced with “Subleased Property”.  Notwithstanding these
modifications, the first and second appearances in Section 10.3(a) of the word
“Landlord” are hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XI.
 


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and Sublandlord as necessary for the discharge of
Sublandlord’s obligations thereunder, subject to the same terms and conditions.
 


ARTICLE XII.                                
 
EVENTS OF DEFAULT AND REMEDIES


Article XII of the Master Lease is incorporated herein by reference with the
following modifications and modifications: all references to “Landlord” shall be
replaced with “Sublandlord”; all references to “Tenant” shall be replaced with
“Subtenant”; all references to “Leased Property” shall be replaced with
“Subleased Property”; all references to “Lease” shall be replaced with
“Sublease”; and all occurrences of the phrase “or Guarantor” are hereby deleted.
 


ARTICLE XIII.                                - ARTICLE XIV.
 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the following modifications and modifications: all references to “Landlord”
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; and all references to “Lease” shall be replaced with
“Sublease”.  To the extent that an Event of Default that constitutes an event of
default under the Master has occurred and is continuing, Master Landlord shall
have the same rights as Sublandlord under Article XIII hereof.




ARTICLE XV.
 


 
SUBORDINATION
 
15.1. Subordination.   This Sublease and all rights of Subtenant hereunder are
subject and subordinate to the Lien affecting the Subleased Properties created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, the
Master Lease or the interest of any other landlord under a lease senior in title
to this Sublease, whether now or hereafter existing, and to all Property
Documents (all such Liens and interests, collectively, the “Superior
Interests”), and to all renewals, modifications, consolidations, replacements
and extensions of Superior Interests.
 
15.2. Sections 15.2 through 15.9 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: (i) all references
to “Landlord” (except as it may appear in the phrases “Landlord’s Loan
Documents” and “Landlord’s Lender” and except for the first occurrence thereof
in Section 15.9) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”; and (ii) the first occurrence in Section 15.9 of
the word “Landlord” is hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XVI.                                 - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Sublandlord”; all references to “Tenant” shall
be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.




ARTICLE XXII.
 


 
NOTICES
 
22.21.
22.22. Notices to Sublandlord, Master Landlord and Landlord’s Lender.  Any
notice required to be made to Sublandlord hereunder shall be delivered to the
same parties and addresses as notices required to be delivered to “Tenant” under
the Master Lease.  To the extent that any notices to Master Landlord are
required under this Sublease, the same shall be delivered to the same parties
and addresses as notices required to be delivered to “Landlord” under the Master
Lease.  To the extent that any notices to Landlord’s Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease.  Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord’s Lender.
 
22.23. Notices to Subtenant.  Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:
 
If to Subtenant:
OS Southern, Inc.
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491





ARTICLE XXIII.                                 - ARTICLE XXV.
 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”.  Notwithstanding these modifications, each
occurrence in Sections 24.1 and 25.1 of the word “Landlord” (except as it may
appear in the phrases “Landlord’s Lender” and “Landlord’s Debt”) is hereby
replaced with “Sublandlord and Master Landlord”.




ARTICLE XXVI.
 


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Loan Documents”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Leased Property” shall be replaced with “Subleased Property”; and all
references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE XXVII.
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  To the extent permitted by Master Landlord and
Landlord’s Lender, Sublandlord and Subtenant shall, promptly upon the request of
either, and at Subtenant’s sole cost and expense, enter into a short form
memorandum of this Sublease, in form suitable for recording under the laws of
the state in which the applicable Subleased Property is located, in which
reference to this Sublease, and all options contained therein, shall be
made.  Subtenant shall pay all costs and expenses of recording such memorandum
of lease.
 
27.2. Estoppels.  Section 27.2 of the Master Lease is incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” shall be replaced with “Sublandlord”; all references to “Tenant”
shall be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.
 


ARTICLE XXVIII.
 


 
INTENTIONALLY OMITTED
 


ARTICLE XXIX.
 


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD’S LENDER
 
29.1. Primacy of and Compliance with Master Lease.  This Sublease is subject and
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all amendments, modifications, renewals and extensions of or to
the Master Lease, and Sublandlord purports hereby to convey, and Subtenant takes
hereby, no greater rights hereunder than those accorded to or taken by
Sublandlord as tenant under the terms of the Master Lease.  Except as otherwise
provided herein, this Sublease shall in all respects be subject to the Master
Lease and if the Master Lease shall terminate in its entirety or as to any
Subleased Property during the term hereof, this Sublease shall terminate upon
such termination date with the same force and effect as if such termination date
had been set forth herein as the date of termination hereof.  To the extent that
the Master Lease permits Master Landlord to perform any of Sublandlord’s
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease.  Notwithstanding Section 29.1 to
the contrary, Subtenant shall be entitled to receive all services to be rendered
to the Sublandlord under the Master Lease in respect of the Subleased
Property.  Except as otherwise provided herein, Sublandlord shall have no
liability of any nature to Subtenant for Master Landlord’s failure to perform or
render such services, and Subtenant shall look solely to Master Landlord for all
such services and shall not seek nor require Sublandlord to perform any of such
services.  No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease.  The foregoing notwithstanding, Sublandlord shall, at
Subtenant’s sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord.  Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.
 
29.3. Sublandlord’s Obligations.  Unless caused by Subtenant's default of its
obligations hereunder, Sublandlord shall timely pay all rent due under the
Master Lease in respect of the Subleased Property.  In addition, unless
Subtenant there is an Event of Default hereunder, Sublandlord shall not (i)
modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant thereunder, or give its consent or approval to Master
Landlord under the Master Lease which, in any such case, would adversely affect
Subtenant, this Sublease, the Subleased Property or Subtenant’s use and
enjoyment thereof, (ii) terminate, surrender or intentionally do or
intentionally omit to do anything which would lead to a termination of the
Master Lease with respect to the Subleased Property except as provided for
herein, or (iii) exercise any rights (including rights of termination that may
arise after casualty or condemnation) or remedies under the Master Lease in
respect of the Subleased Property, except, in each case, as reasonably consented
to or directed by Subtenant.  In addition, Sublandlord agrees that where
Sublandlord’s consent is required or requested by Master Landlord pursuant to
the Master Lease for any action that would in any respect affect Subtenant, this
Sublease, the Subleased Property or Subtenant's use and enjoyment thereof,
Sublandlord shall not give any such consent unless and until Subtenant has also
consented.
 


ARTICLE XXX.
 


 
SUPERSEDURE
 
30.1. Supersedure. This Sublease amends, restates and supersedes the Original
Sublease, as amended by the Amendment, in its entirety.
 




[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
sealed instrument as of the day and year first above written.




SUBLANDLORD:


Private Restaurant Master Lessee, LLC



 
By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate






SUBTENANT:


OS Southern, Inc.






By:_______________________________
     Name:  Karen Bremer
     Title:  Authorized Agent – Real Estate












Exhibit A


Master Lease






Exhibit B


The Subleased Property


Concept
Store #
Address
City
ST
Zip
Lee Roy Selmon's
8001
4302 W. Boy Scout Blvd.
Tampa
FL
33607
Lee Roy Selmon's
8002
17508 Donna Michelle Dr.
Tampa
FL
33647



Exhibit C


Assignment
ASSIGNMENT AND ASSUMPTION OF LEASE
(OS Southern)


This Assignment and Assumption of Lease (this “Assignment”) by and between OS
Developers, LLC, a Florida limited liability company ("Assignor"), and OS
Southern, Inc., a Florida corporation ("Assignee"), is dated and made as of June
14, 2007 and effective as of the Effective Time (hereinafter defined).
 
WITNESSETH:
 
WHEREAS, Assignor is the holder of the landlord’s interest in those certain
leases dated as of the date specified on Schedule A (the "Leases") for the
premises described on Schedule A attached hereto (the "Leased Property"); and
 
WHEREAS, Assignor desires to assign to Assignee all of its right, title,
interest, estate and benefit as the landlord in and to the Leases and Assignee
desires to assume all of Assignor's right, title, interest, estate and benefit
in and to the Leases.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties hereby agree as follows:
 
7)  
On and as of the Effective Time, Assignor does hereby sell, assign, transfer and
deliver unto Assignee its successors or assigns, to have and to hold forever,
all of Assignor's right, title, interest, estate and benefit as the landlord in
and to the Leased Property.



8)  
On and as of the Effective Time, Assignee does hereby assume all of Assignor's
right, title, interest, estate and benefit in said Subleased Property, and
hereby assumes the timely and true performance of all of the terms, covenants,
conditions and provisions applicable to the landlord under the Leases hereby
assigned, all with the full force and effect as if Assignee had executed the
Leases originally as the landlord named therein.



9)  
The “Effective Time” shall mean the time and date when both (i) fee simple title
of the Leased Property is conveyed to Private Restaurant Properties, LLC
(“Master Lessor”) and (ii) Assignor, Private Restaurant Master Lessee, LLC
(“Master Lessee”), and the tenants under the Leases have executed and delivered
to Master Lessor and its mortgagees a subordination agreement subordinating the
Leases to certain Superior Interests (as such term is defined in that certain
Master Lease between Master Lessor and Master Lessee, dated as of June 14,
2007), including the leasehold estate held by Assignor in the Leased Property.







IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Effective Time.
 


 
“Assignor”
 


 


OS Developers, LLC,
a Florida limited liability company




By:_______________________
Name: Karen C. Bremer
Title: Vice President of Real Estate




“Assignee”




OS Southern, Inc., a Florida corporation




By:_______________________
Name: Karen C. Bremer
Title: Authorized Agent – Real Estate


SCHEDULE A




Concept
Store #
Address
City
ST
Zip
Date
Lee Roy Selmon's
8001
4302 W. Boy Scout Blvd.
Tampa
FL
33607
06/14/00






 
 

--------------------------------------------------------------------------------

 

Schedule 1.4(a)


Construction Properties


NONE


Schedule 8.2(c)


RLP Subleases


LP (SUBTENANT)
STORE NO.
ADDRESS
LEASE
Selmon's/Florida-I, Limited Partnership
8001
4322 W. Boy Scout Blvd., Tampa, FL
Lease dated as of 6/14/00  (as amended in effect on the date hereof)
Selmon's/Florida-I, Limited Partnership
8002
17508 Donna Michelle Dr., Tampa, FL
Lease is undated  (as amended in effect on the date hereof)




 
 

--------------------------------------------------------------------------------

 

Exhibit E7
SUBLEASE
(OS Southern, Inc.)




This SUBLEASE (this “Sublease”), dated as of the fourteenth (14th) day of June,
2007, between Private Restaurant Master Lessee, LLC (“Sublandlord”), a Delaware
limited liability company, having its principal place of business c/o OSI
Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL
33607, Attention: Chief Financial Officer, and OS Southern, Inc. (“Subtenant”),
a Florida corporation having its principal place of business c/o OSI Restaurant
Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL 33607,
Attention: Chief Financial Officer.




RECITALS:


WHEREAS, Private Restaurant Properties, LLC (“Landlord” or “Master Landlord”)
and Sublandlord have entered into that certain Master Lease Agreement of even
date herewith for certain real property and improvements (such lease, including
all amendments, renewals, modifications and extensions thereof, hereinafter
referred to as the “Master Lease”), a true and complete copy of which is
attached hereto as Exhibit A;


WHEREAS, Subtenant desires to sublease from Sublandlord certain of the
properties leased to Sublandlord under the Master Lease, and Sublandlord is
willing to sublease the same, all on the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:




ARTICLE I.
 


 
SUBLEASED PROPERTY; TERM
 
1.1. Subleased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Sublandlord leases to Subtenant and Subtenant leases from
Sublandlord all of Sublandlord’s right, title and interest in and to all of that
portion of the Leased Property as is set forth on Exhibit B attached hereto and
made a part hereof, along with such of Tenant’s Personalty as is owned by
Sublandlord and associated with such portion of the Leased Property, if any
(collectively, the “Subleased Property”).
 
1.2. Release of Outparcel.  As and to the extent that the Master Lease
terminates with respect to any Outparcel that is part of the Subleased Property,
this Sublease shall simultaneously and automatically terminate with respect to
such Outparcel.  Sublandlord shall notify Subtenant of the termination of any
such Outparcel under the Master Lease and provide Subtenant with copies the
materials required to be provided to Sublandlord by Master Landlord under
Section 1.2 of the Master Lease.  Subtenant agrees to execute and deliver any
other instrument reasonably necessary or appropriate to facilitate such
termination.
 
1.3. Uneconomic Property.
 
(a) To the same extent permitted under Section 1.3 of the Master Lease, if
Subtenant determines that any of the Subleased Property has become or imminently
will become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith.  Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord’s Lender with
respect to such Subleased Property.  As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord’s
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord’s efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice.  If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale.  Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b) In addition to the foregoing, if a Subleased Property shall not be open for
business such that it would be characterized as a Go Dark Subleased Property,
Subtenant shall notify Sublandlord, and Sublandlord shall determine whether the
aggregate Release Amount for all Leased Properties that then constitute Go Dark
Leased Properties (excluding any Go Dark Purchase Option Property unless the
holder of such right has waived its right of first offer, right of first refusal
or other rights) exceeds the Go Dark Limit.  If the Go Dark Limit is exceeded as
a result of such Go Dark Subleased Property, and if Sublandlord elects to seek
to terminate such Go Dark Subleased Property so that the Go Dark Limit shall no
longer be exceeded, then Subtenant shall (i) to the extent requested by
Sublandlord, assume and perform all of Sublandlord’s obligations under the
Master Lease in connection with the marketing of such Subleased Property as
provided in Section 1.3(a) above, (ii) upon a sale of such Go Dark Subleased
Property by Master Landlord, vacate such Subleased Property and this Sublease
shall terminate with respect to such Subleased Property at the closing of such
sale, and (iii) perform Sublandlord’s obligations under Section 1.3(d) of the
Master Lease, or if Subtenant is unable to so perform or is otherwise directed
by Sublandlord not to so perform, it shall cooperate with Sublandlord as
necessary for the fulfillment of Sublandlord’s obligations under Section 1.3(d)
of the Master Lease, and pay to Sublandlord all amounts payable under the Master
Lease in connection with the marketing and sale of such Subleased Property, plus
all reasonable expenses incurred by Sublandlord in connection
therewith.  Further, if such Go Dark Subleased Property is a Go Dark Purchase
Option Property and if the restaurant on such Subleased Property shall not be
open for business such that it would trigger (assuming the passage of time or
the giving of notice, or both) a purchase right, option, termination right or
recapture right at such Subleased Property, then Subtenant shall (1) notify
Sublandlord and shall perform all of Sublandlord’s obligations under Sections
1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so perform
or is otherwise directed by Sublandlord not to so perform, it shall cooperate
with Sublandlord as necessary for the fulfillment of Sublandlord’s obligations
under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to Sublandlord all
amounts payable under the Master Lease in connection therewith, plus all
reasonable expenses incurred by Sublandlord in connection therewith and (3) upon
a sale of such Go Dark Subleased Property by Master Landlord, vacate such
Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.
 
1.4. Construction Properties.
 
(a) Subtenant to Complete.  Section 1.4(a) of the Master Lease is incorporated
herein by reference with the following modification: all references to “Tenant”
shall be replaced with “Subtenant”.  Schedule 1.4(a) attached hereto sets forth
a complete list of all of the Construction Properties.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Subtenant shall perform all of Sublandlord’s obligations
under Section 1.4(b) of the Master Lease with respect to such Construction
Property and to purchase the same directly from Master Landlord as the designee
of Sublandlord, all at Subtenant’s sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5. Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall expire simultaneously with the Master Lease at 11:59
p.m. (California time) on June 13, 2022, unless otherwise terminated as provided
herein.
 
1.6. Sections 1.6, 1.7 and 1.8 of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Landlord” shall
be replaced with “Sublandlord”, all references to “Tenant” shall be replaced
with “Subtenant”, all references to “Lease” shall be replaced with “Sublease”,
and all references to “Leased Property” shall be replaced with “Subleased
Property”.
 


ARTICLE II.
 


 
DEFINITIONS
 
2.1. Incorporated Definitions.  Except as set forth in this Article II, Article
II of the Master Lease, including all defined terms set forth therein, is
incorporated herein by reference, as and to the extent that the same are
applicable to the Subleased Property and used in this Sublease, with the
following modifications: all references to “Landlord” (except as it may appear
in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, “Landlord
Liens”, and “Landlord’s Debt”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Lease” shall be replaced with “Sublease”; and all references to “Leased
Property” (except in Section 1.1 hereof) shall be replaced with “Subleased
Property”.  Notwithstanding the foregoing to the contrary, to the extent any
terms defined in the Master Lease are (a) only used in sections of the Master
Lease that are not incorporated herein and (b) are not necessary for the
interpretation of and do not occur in any other section of the Master Lease (as
incorporated herein) or this Sublease, then such terms are hereby deemed not to
be incorporated herein for any purposes.
 
(a) The following terms are hereby incorporated into this Sublease with the same
meaning as in the Master Lease and without any modifications, and all Article,
Section and Exhibit references in the definitions of such terms shall refer to
the corresponding Article, Section and Exhibit in the Master Lease:
“Completion”, “Construction Property Purchase Date”, “Disqualified Transferee”,
“Escrow Account”, “Fiscal Year”, “Ground Leases”, “Land”, “Landlord Liens”,
“Landlord’s Debt”, “Landlord’s Lender”, “Lease Coverage Ratio”, “Leased
Improvements”, “Leased Property”, “Lease Security”, “Letter of Credit”,
“Pre-Approved Transferee”, “Release Amount”, “Rent Payment Date”, “Rental
Period”, “Reserve Limitation”, “Reserve Make-Whole Payment”, “Reserve Makeup
Amount”, “Scheduled Additional Charges”, “Scheduled Lease Payments”, “Tenant’s
Termination Election Notice”, “Tenant’s Personalty”, “Threshold Amount”, “Title
Endorsement” and “Title Policy”.
 
2.2. Additional Definitions.
 
“Additional Charges” shall have the meaning set forth in Section 3.1(d) of this
Sublease.
 
“Base Rent” shall have the meaning set forth in Section 3.1(a) of this Sublease.
 
“Base Rent Commencement Date” shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
“First Rental Period Base Rent”: Zero and 00/100 dollars ($0.00).
 
“Master Landlord” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Master Lease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“RLP Subleases” shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
“Sublandlord” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant's Personalty” shall mean all right, title and interest in and to that
portion of Tenant’s Personalty that is included in the Subleased Property.
 
“Sublease” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subleased Property” shall have the meaning set forth in Section 1.1 of this
Sublease.
 
“Sub-sublease” shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
“Sub-subtenant” shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.
 
“Superior Interest” shall have the meaning set forth in Section 15.1 of this
Sublease.
 
“Superior Party” shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.
 
“Term” shall have the meaning set forth in Section 1.5 of this Sublease.
 
“Variable Additional Charges” shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3. Defined terms used or incorporated by reference in this Sublease shall have
the meanings set forth in this Article II, as defined or incorporated herein,
notwithstanding any other provision of this Sublease to the contrary.
 




ARTICLE III.
 


 
RENT
 
3.1. Rent.  Subtenant will pay to Sublandlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other person, firms or corporations as Sublandlord may designate in
writing from time to time Base Rent (as hereinafter defined) as provided
below.  In addition, Subtenant shall pay to Sublandlord, or if so directed by
Sublandlord, to Master Landlord or to the Person otherwise entitled thereto, all
Additional Charges during the Term on or before the same are delinquent.
 
(a) Base Rent:  For the period commencing on the Base Rent Commencement Date
through June 13, 2012, an annual amount equal to $232,470.00, which amounts
shall increase by ten percent (10%) on June 14, 2012 and June 14, 2017, subject
to reduction as hereinafter provided in connection with the termination of a
Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period.  Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms “Rent Payment Date” or “Rental Period,” may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord’s Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon
Subtenant.  Notwithstanding the foregoing, Base Rent in respect of the period
from and including the Commencement Date to but not including the Base Rent
Commencement Date shall equal the First Rental Period Base Rent.  The first Rent
Payment Date shall be, and the first installment payment of Base Rent shall be
payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Subleased Property with respect to which this Sublease is
terminated on the applicable Property Removal Date as provided in Section 1.6
hereof.


(b) Survival.  The obligations of Subtenant and Sublandlord contained in this
Section 3.1 shall survive the expiration or earlier termination of this
Sublease.
 
(c) Scheduled Additional Charges.  Subtenant shall pay all Scheduled Additional
Charges in respect of the Subleased Property in the same manner, and subject to
the same limitations, as Sublandlord is required to pay the same under the
Master Lease.
 
(d) Variable Additional Charges.  In addition to all Scheduled Additional
Charges payable in respect of the Subleased Property, Subtenant shall pay and
discharge as and when due and payable all those items identified in Sections
3.1(d)(1)-(4) of the Master Lease in respect of the Subleased Property or any
late payments of Base Rent or Additional Charges hereunder, as well as any costs
and expenses incurred by Sublandlord in connection therewith and with respect to
this Sublease (collectively, “Variable Additional Charges” and, together with
Scheduled Additional Charges, “Additional Charges”) in the same manner, and
subject to the same limitations, as Sublandlord is required to pay the same
under the Master Lease.
 
(e) As and to the extent that Sublandlord is obligated to make payments of
Variable Additional Charges into an Escrow Account pursuant to Sections 3.1(e)
or 3.1(f) of the Master Lease as a result of the existence and continuance of a
Tenant Security Period or an Event of Default under the Master Lease with
respect to the Subleased Properties, Sublandlord may direct Subtenant to make
such payments directly into the Escrow Account designated by Master
Landlord.  Sublandlord shall, at Subtenant’s cost and expense, cooperate with
Subtenant and use its best efforts to cause Master Landlord to release or apply
for the intended use, as applicable, any such amounts paid by Subtenant in
accordance with the terms of the Master Lease.  Subtenant shall continue to make
such payments and provide such Lease Security unless and until (i) Sublandlord
informs Subtenant that the Reserve Limitation has been reached, or (ii) the
Lease Security would exceed an amount equal to two (2) monthly installments of
Base Rent with respect to the Subleased Properties as a result of such payments
or additional security.
 
(f) As and to the extent that Sublandlord is obligated, pursuant to Section
3.1(g) of the Master Lease, to make a Reserve Make-Whole Payment or provide
Master Landlord with additional Lease Security in the amount of a Reserve Makeup
Amount with respect to the Subleased Property, if it is so directed by
Sublandlord, Subtenant shall provide such payment or additional security, in
accordance with the terms of Section 3.1(g) of the Master Lease, to Sublandlord
or, at Sublandlord's direction, to Master Landlord or to such other entity as
Sublandlord is obligated to make such payments pursuant to the terms of the
Master Lease.
 
3.2. Section 3.2 of the Master Lease is incorporated herein by reference with
the following modification: all references to “Landlord” shall be replaced with
“Sublandlord”; and all references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE IV.
 


 
TERMINATION; ABATEMENT
 
Article IV of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 








ARTICLE V.
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Subtenant acknowledges that the
Subleased Property is the property of Master Landlord, for which Sublandlord has
a valid leasehold interest, and that Subtenant has only the right to the
exclusive possession and use of the Subleased Property upon the terms and
conditions of this Sublease, provided that, until the expiration or earlier
termination of this Sublease, all capital improvements and additions made by
Subtenant, at Subtenant’s expense, to any Subleased Property shall be the
property of Subtenant and, upon the expiration or earlier termination of this
Sublease, title to such improvements, additions and replacements shall vest in
Sublandlord for so long as the Master Lease is in effect, and otherwise in
Master Landlord.
 
5.2. Subtenant’s Personalty.  Subtenant may (and shall as provided hereinbelow),
at its expense, assemble or place on any parcels of the Land included in the
Subleased Property, or in any of the Leased Improvements included in the
Subleased Property any items of Subtenant’s Personalty, and Subtenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term.  Subtenant shall, or shall use
commercially reasonable efforts to cause its sub-subtenants to (through the
prudent exercise of its rights and remedies, as Sub-sublandlord, under such
sub-subleases), provide and maintain during the entire Lease Term all such
Subtenant’s Personalty as shall be necessary to operate each Subleased Property
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use.  All of Subtenant’s Personalty not removed by Subtenant
within thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant’s
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such Subtenant’s Personalty is located, without first giving notice
thereof to Subtenant and without any payment to Subtenant and without any
obligation to account therefor.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 


6.1. Subtenant Covenants.
 
(a) Except as set forth below, Sections 6.1(a), (b), (c), (d), (h), (i) and (j)
of the Master Lease are incorporated herein by reference with the following
modifications: all references to “Landlord” (except as it may appear in the
phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and “Landlord’s Debt”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”:
 
(i) The phrase “Landlord’s obligations under Articles X and XI” in Section
6.1(a)(ii) is replaced with the phrase “Master Landlord’s obligations under
Articles X and XI of the Master Lease”; and
 
(ii) The following sentence is added to the end of Section 6.1(h):
 
“Subtenant shall either (x) perform Sublandlord’s obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord’s election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations.”
 
(b) Cooperate in Legal Proceedings.  Subtenant shall cooperate fully with
Sublandlord and Landlord (and with Landlord’s Lender) with respect to any
proceedings before any court, board or other Governmental Authority brought by a
third party or Governmental Authority against Subtenant or the Subleased
Property which may in any way affect the rights of Sublandlord or Master
Landlord (or Landlord’s Lender, as the case may be) hereunder or in respect of
the Subleased Property and, in connection therewith, permit Sublandlord and
Master Landlord (and Landlord’s Lender, as applicable), at its election, to
participate in any such proceedings.
 
(c) Insurance Benefits.  Tenant shall cooperate with Sublandlord and Master
Landlord (and Landlord’s Lender) in obtaining for Sublandlord and Master
Landlord (and Landlord’s Lender, as applicable) the benefits of any insurance
proceeds lawfully or equitably payable in connection with the Subleased
Property, and Sublandlord and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Sublandlord and Landlord in case of a fire or other casualty affecting
any Subleased Property) out of such insurance proceeds.
 


ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
Article VII of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” (except as it may appear
in the phrase “Landlord’s Loan Documents”) shall be replaced with “Sublandlord”;
all references to “Tenant” shall be replaced with “Subtenant”; and all
references to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE VIII.
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Section 8.1 of the Master Lease is incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” (except as it may appear  in the phrase “Tenant Security Period”) shall
be replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”.  Sublandlord agrees to seek the consent of
Master Landlord for any Alterations with respect to the Subleased properties for
which Subtenant has requested Sublandlord's Consent and for which Sublandlord
would be obligated to seek Master Landlord's consent were it to perform the
Alterations itself under the terms of the Master Lease.  At the direction of
Sublandlord, any Eligible Collateral required to be provided by Subtenant under
the terms hereof shall be provided to Master Landlord and/or Landlord's Lender,
as applicable, in which case Sublandlord shall, at Subtenant’s cost and expense,
exercise all rights and remedies for the return or application of such Eligible
Collateral in accordance with the terms hereof and of the Master Lease.
 
8.2. Subletting and Assignment.
 
(a) Generally.  As and to the extent permitted under the Master Lease, Subtenant
shall be entitled to assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease or sub-sublease all or any part of the
Subleased Property.  Without limiting the generality of the foregoing,
Sublandlord acknowledges that the RLP Subleases are expressly permitted
hereunder, and Subtenant shall be entitled to amend, modify, terminate, waive,
or replace any RLP Sublease in its sole and absolute discretion without the
consent of Sublandlord or Master Landlord, provided that each RLP Sublease is
and remains fully subject to the Master Lease.
 
(b) Sections 8.2(d) and (e) of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents” and “Landlord’s Lender”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; all existing references to “Sublease” shall be
replaced with “Sub-sublease”; and all existing references to “Subtenant” shall
be replaced with “Sub-subtenant”.
 
(c) Required Assignment and Subletting Provisions.  Any assignment and/or
Sub-sublease for any of the Subleased Property entered into by Subtenant after
the date hereof with a Sub-subtenant that is not an Affiliate shall provide
that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Sublease, the Master Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Subleased Property shall not conflict with any
Legal Requirement, Property Document, Insurance Requirement or any other
provision of this Sublease or the Master Lease,
 
(iii) except as otherwise provided herein, no Sub-subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,
 
(iv) in the event of cancellation or termination of this Sublease for any reason
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord’s
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and
 
(v) in the event the Sub-subtenant receives a written notice from Sublandlord
stating that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord’s Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d) Reimbursement of Sublandlord’s Costs.  Subtenant shall pay to Sublandlord,
within ten (10) business days after request therefor, all costs and expenses,
including reasonable attorneys’ fees, incurred by Sublandlord, Master Landlord
or and Landlord’s Lender (to the extent Sublandlord is liable therefor under the
terms of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.
 
(e) Certain Leases Senior.  Subtenant and Sublandlord acknowledge that those
leases listed on Schedule 8.2(h) to the Master Lease are, by operation of law,
senior to the Master Lease and this Sublease.
 


ARTICLE IX.
 


 
MAINTENANCE AND REPAIR
 
Article IX of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Subtenant shall either (i) keep the applicable Subleased
Property, and all property located in or on the applicable Subleased Property,
including Subtenant’s Personalty, insured at Subtenant’s sole cost and expense
with the kinds and amounts of insurance, and issued by such insurance companies,
as set forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects
to obtain and maintain such insurance, pay to Sublandlord its allocable share
for such insurance in respect of the Subleased Property, in which case
Sublandlord shall be obligated hereunder to obtain and maintain such
insurance.  All insurance policies purchased by Subtenant for the Subleased
Property, shall name Sublandlord, Master Landlord and Landlord’s Lender as
additional insureds or loss payees, as applicable, in accordance with Article X
of the Master Lease.
 
(a) Sections 10.1(a), (b), (c), (d) and (e) of the Master Lease are incorporated
herein by reference with the following modifications: all references to
“Landlord” (except as it may appear in the phrase “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Master Landlord and Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; and all references to
“Leased Property” shall be replaced with “Subleased Property”.
 
10.2. Casualty; Application of Proceeds.
 
(a) If any of the Subleased Property is damaged or destroyed, in whole or
in  part, by fire or other casualty (a “Casualty”), Subtenant shall give prompt
written notice thereof to Sublandlord generally describing the nature and extent
of such Casualty.  Subject to Section 10.2(c) of the Master Lease, following the
occurrence of a Casualty, then, at Subtenant’s cost and expense, Sublandlord
shall, or shall cause Master Landlord to, to the extent sufficient insurance
proceeds and other amounts made available by Subtenant pursuant to Section
10.2(b) are available for restoration, in a reasonably prompt manner restore,
repair, replace or rebuild the affected Subleased Property (a “Restoration”) to
the extent practicable to be of substantially the same character and quality as
prior to the Casualty.  Notwithstanding the foregoing, to the extent permitted
under the Master Lease, Subtenant may elect to make such Restoration itself, in
which case it shall undertake such Restoration in which case, at Subtenant’s
cost and expense,  Sublandlord shall, or shall cause Master Landlord to, make
available all insurance proceeds in respect of such Casualty, subject to the
requirements of Landlord’s Loan Documents.  Subtenant shall complete such
Restorations in the same manner required under the Master Lease, and to the
extent that Subtenant is not the party making such Restorations, it shall be
entitled to terminate this Sublease with respect to the damaged or destroyed
Subleased Property as and to the extent permitted under the Master Lease.
 
(b) Sublandlord’s and Master Landlord’s Rights to Proceeds.  In the case of a
Casualty, Subtenant shall make available to Sublandlord, or, if applicable, to
Master Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant’s business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant’s Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks.  If Subtenant shall have defaulted
upon its obligation to maintain insurance in the amounts and of the types
required under this Lease, and such default results in insufficient Proceeds to
restore or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall
pay Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant’s Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant’s business interruption insurance payable in respect of the Casualty.
 
(c) Termination of Sublease in Certain Circumstances.  Sublandlord shall
promptly give Subtenant notice of any election made by Master Landlord not to
restore the Subleased Property after a Casualty pursuant to Section 10.2(c) of
the Master Lease.  If timely elected by Subtenant and if Sublandlord approves of
such election (in Sublandlord’s sole discretion), Sublandlord shall notify
Master Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk.  Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord’s notice.
 
(d) Abatement.  Base Rent and Additional Charges payable by Subtenant hereunder
in respect of any Subleased Property which is the subject of a Casualty shall
abate as and to the same extent that the same shall abate under the terms of the
Master Lease.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Subtenant’s Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.
 
10.3. Except as set forth herein, Section 10.3 of the Master Lease is
incorporated herein by reference with the following modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Master Landlord”; all references to “Tenant”
shall be replaced with “Subtenant”; and all references to “Leased Property”
shall be replaced with “Subleased Property”.  Notwithstanding these
modifications, the first and second appearances in Section 10.3(a) of the word
“Landlord” are hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XI.
 


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and Sublandlord as necessary for the discharge of
Sublandlord’s obligations thereunder, subject to the same terms and conditions.
 


ARTICLE XII.                                
 
EVENTS OF DEFAULT AND REMEDIES


Article XII of the Master Lease is incorporated herein by reference with the
following modifications and modifications: all references to “Landlord” shall be
replaced with “Sublandlord”; all references to “Tenant” shall be replaced with
“Subtenant”; all references to “Leased Property” shall be replaced with
“Subleased Property”; all references to “Lease” shall be replaced with
“Sublease”; and all occurrences of the phrase “or Guarantor” are hereby deleted.
 


ARTICLE XIII.                                - ARTICLE XIV.
 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the following modifications and modifications: all references to “Landlord”
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; and all references to “Lease” shall be replaced with
“Sublease”.  To the extent that an Event of Default that constitutes an event of
default under the Master has occurred and is continuing, Master Landlord shall
have the same rights as Sublandlord under Article XIII hereof.




ARTICLE XV.
 


 
SUBORDINATION
 
15.1. Subordination.   This Sublease and all rights of Subtenant hereunder are
subject and subordinate to the Lien affecting the Subleased Properties created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, the
Master Lease or the interest of any other landlord under a lease senior in title
to this Sublease, whether now or hereafter existing, and to all Property
Documents (all such Liens and interests, collectively, the “Superior
Interests”), and to all renewals, modifications, consolidations, replacements
and extensions of Superior Interests.
 
15.2. Sections 15.2 through 15.9 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: (i) all references
to “Landlord” (except as it may appear in the phrases “Landlord’s Loan
Documents” and “Landlord’s Lender” and except for the first occurrence thereof
in Section 15.9) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”; and (ii) the first occurrence in Section 15.9 of
the word “Landlord” is hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XVI.                                 - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Sublandlord”; all references to “Tenant” shall
be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.




ARTICLE XXII.
 


 
NOTICES
 
22.21.
22.22. Notices to Sublandlord, Master Landlord and Landlord’s Lender.  Any
notice required to be made to Sublandlord hereunder shall be delivered to the
same parties and addresses as notices required to be delivered to “Tenant” under
the Master Lease.  To the extent that any notices to Master Landlord are
required under this Sublease, the same shall be delivered to the same parties
and addresses as notices required to be delivered to “Landlord” under the Master
Lease.  To the extent that any notices to Landlord’s Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease.  Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord’s Lender.
 
22.23. Notices to Subtenant.  Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:
 
If to Subtenant:
OS Southern, Inc.
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491





ARTICLE XXIII.                                 - ARTICLE XXV.
 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”.  Notwithstanding these modifications, each
occurrence in Sections 24.1 and 25.1 of the word “Landlord” (except as it may
appear in the phrases “Landlord’s Lender” and “Landlord’s Debt”) is hereby
replaced with “Sublandlord and Master Landlord”.




ARTICLE XXVI.
 


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Loan Documents”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Leased Property” shall be replaced with “Subleased Property”; and all
references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE XXVII.
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  To the extent permitted by Master Landlord and
Landlord’s Lender, Sublandlord and Subtenant shall, promptly upon the request of
either, and at Subtenant’s sole cost and expense, enter into a short form
memorandum of this Sublease, in form suitable for recording under the laws of
the state in which the applicable Subleased Property is located, in which
reference to this Sublease, and all options contained therein, shall be
made.  Subtenant shall pay all costs and expenses of recording such memorandum
of lease.
 
27.2. Estoppels.  Section 27.2 of the Master Lease is incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” shall be replaced with “Sublandlord”; all references to “Tenant”
shall be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.
 


ARTICLE XXVIII.
 


 
INTENTIONALLY OMITTED
 


ARTICLE XXIX.
 


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD’S LENDER
 
29.1. Primacy of and Compliance with Master Lease.  This Sublease is subject and
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all amendments, modifications, renewals and extensions of or to
the Master Lease, and Sublandlord purports hereby to convey, and Subtenant takes
hereby, no greater rights hereunder than those accorded to or taken by
Sublandlord as tenant under the terms of the Master Lease.  Except as otherwise
provided herein, this Sublease shall in all respects be subject to the Master
Lease and if the Master Lease shall terminate in its entirety or as to any
Subleased Property during the term hereof, this Sublease shall terminate upon
such termination date with the same force and effect as if such termination date
had been set forth herein as the date of termination hereof.  To the extent that
the Master Lease permits Master Landlord to perform any of Sublandlord’s
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease.  Notwithstanding Section 29.1 to
the contrary, Subtenant shall be entitled to receive all services to be rendered
to the Sublandlord under the Master Lease in respect of the Subleased
Property.  Except as otherwise provided herein, Sublandlord shall have no
liability of any nature to Subtenant for Master Landlord’s failure to perform or
render such services, and Subtenant shall look solely to Master Landlord for all
such services and shall not seek nor require Sublandlord to perform any of such
services.  No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease.  The foregoing notwithstanding, Sublandlord shall, at
Subtenant’s sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord.  Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.
 
29.3. Sublandlord’s Obligations.  Unless caused by Subtenant's default of its
obligations hereunder, Sublandlord shall timely pay all rent due under the
Master Lease in respect of the Subleased Property.  In addition, unless
Subtenant there is an Event of Default hereunder, Sublandlord shall not (i)
modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant thereunder, or give its consent or approval to Master
Landlord under the Master Lease which, in any such case, would adversely affect
Subtenant, this Sublease, the Subleased Property or Subtenant’s use and
enjoyment thereof, (ii) terminate, surrender or intentionally do or
intentionally omit to do anything which would lead to a termination of the
Master Lease with respect to the Subleased Property except as provided for
herein, or (iii) exercise any rights (including rights of termination that may
arise after casualty or condemnation) or remedies under the Master Lease in
respect of the Subleased Property, except, in each case, as reasonably consented
to or directed by Subtenant.  In addition, Sublandlord agrees that where
Sublandlord’s consent is required or requested by Master Landlord pursuant to
the Master Lease for any action that would in any respect affect Subtenant, this
Sublease, the Subleased Property or Subtenant's use and enjoyment thereof,
Sublandlord shall not give any such consent unless and until Subtenant has also
consented.
 




[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
sealed instrument as of the day and year first above written.




SUBLANDLORD:


Private Restaurant Master Lessee, LLC



 
By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate






SUBTENANT:


OS Southern, Inc.






By:_______________________________
     Name:  Karen Bremer
     Title:  Authorized Agent – Real Estate












Exhibit A


Master Lease






Exhibit B


The Subleased Property


Concept
Store #
Address
City
ST
Zip
Lee Roy Selmon's
8002
17508 Donna Michelle Dr.
Tampa
FL
33647



Schedule 1.4(a)


Construction Properties


NONE


Schedule 8.2(c)


RLP Subleases


LP (SUBTENANT)
STORE NO.
ADDRESS
LEASE
Selmon's/Florida-I, Limited Partnership
8002
17508 Donna Michelle Dr., Tampa, FL
Lease is undated  (as amended in effect on the date hereof)




 
 

--------------------------------------------------------------------------------

 



Exhibit E8
SUBLEASE
(OS Tropical, Inc.)




This SUBLEASE (this “Sublease”), dated as of the fourteenth (14th) day of June,
2007, between Private Restaurant Master Lessee, LLC (“Sublandlord”), a Delaware
limited liability company, having its principal place of business c/o OSI
Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL
33607, Attention: Chief Financial Officer, and OS Tropical, Inc. (“Subtenant”),
a Florida corporation having its principal place of business c/o OSI Restaurant
Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL 33607,
Attention: Chief Financial Officer.




RECITALS:


WHEREAS, Private Restaurant Properties, LLC (“Landlord” or “Master Landlord”)
and Sublandlord have entered into that certain Master Lease Agreement of even
date herewith for certain real property and improvements (such lease, including
all amendments, renewals, modifications and extensions thereof, hereinafter
referred to as the “Master Lease”), a true and complete copy of which is
attached hereto as Exhibit A;


WHEREAS, Subtenant desires to sublease from Sublandlord certain of the
properties leased to Sublandlord under the Master Lease, and Sublandlord is
willing to sublease the same, all on the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:




ARTICLE I.
 


 
SUBLEASED PROPERTY; TERM
 
1.1. Subleased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Sublandlord leases to Subtenant and Subtenant leases from
Sublandlord all of Sublandlord’s right, title and interest in and to all of that
portion of the Leased Property as is set forth on Exhibit B attached hereto and
made a part hereof, along with such of Tenant’s Personalty as is owned by
Sublandlord and associated with such portion of the Leased Property, if any
(collectively, the “Subleased Property”).
 
1.2. Release of Outparcel.  As and to the extent that the Master Lease
terminates with respect to any Outparcel that is part of the Subleased Property,
this Sublease shall simultaneously and automatically terminate with respect to
such Outparcel.  Sublandlord shall notify Subtenant of the termination of any
such Outparcel under the Master Lease and provide Subtenant with copies the
materials required to be provided to Sublandlord by Master Landlord under
Section 1.2 of the Master Lease.  Subtenant agrees to execute and deliver any
other instrument reasonably necessary or appropriate to facilitate such
termination.
 
1.3. Uneconomic Property.
 
(a) To the same extent permitted under Section 1.3 of the Master Lease, if
Subtenant determines that any of the Subleased Property has become or imminently
will become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith.  Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord’s Lender with
respect to such Subleased Property.  As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord’s
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord’s efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice.  If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale.  Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b) In addition to the foregoing, if a Subleased Property shall not be open for
business such that it would be characterized as a Go Dark Subleased Property,
Subtenant shall notify Sublandlord, and Sublandlord shall determine whether the
aggregate Release Amount for all Leased Properties that then constitute Go Dark
Leased Properties (excluding any Go Dark Purchase Option Property unless the
holder of such right has waived its right of first offer, right of first refusal
or other rights) exceeds the Go Dark Limit.  If the Go Dark Limit is exceeded as
a result of such Go Dark Subleased Property, and if Sublandlord elects to seek
to terminate such Go Dark Subleased Property so that the Go Dark Limit shall no
longer be exceeded, then Subtenant shall (i) to the extent requested by
Sublandlord, assume and perform all of Sublandlord’s obligations under the
Master Lease in connection with the marketing of such Subleased Property as
provided in Section 1.3(a) above, (ii) upon a sale of such Go Dark Subleased
Property by Master Landlord, vacate such Subleased Property and this Sublease
shall terminate with respect to such Subleased Property at the closing of such
sale, and (iii) perform Sublandlord’s obligations under Section 1.3(d) of the
Master Lease, or if Subtenant is unable to so perform or is otherwise directed
by Sublandlord not to so perform, it shall cooperate with Sublandlord as
necessary for the fulfillment of Sublandlord’s obligations under Section 1.3(d)
of the Master Lease, and pay to Sublandlord all amounts payable under the Master
Lease in connection with the marketing and sale of such Subleased Property, plus
all reasonable expenses incurred by Sublandlord in connection
therewith.  Further, if such Go Dark Subleased Property is a Go Dark Purchase
Option Property and if the restaurant on such Subleased Property shall not be
open for business such that it would trigger (assuming the passage of time or
the giving of notice, or both) a purchase right, option, termination right or
recapture right at such Subleased Property, then Subtenant shall (1) notify
Sublandlord and shall perform all of Sublandlord’s obligations under Sections
1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so perform
or is otherwise directed by Sublandlord not to so perform, it shall cooperate
with Sublandlord as necessary for the fulfillment of Sublandlord’s obligations
under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to Sublandlord all
amounts payable under the Master Lease in connection therewith, plus all
reasonable expenses incurred by Sublandlord in connection therewith and (3) upon
a sale of such Go Dark Subleased Property by Master Landlord, vacate such
Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.
 
1.4. Construction Properties.
 
(a) Subtenant to Complete.  Section 1.4(a) of the Master Lease is incorporated
herein by reference with the following modification: all references to “Tenant”
shall be replaced with “Subtenant”.  Schedule 1.4(a) attached hereto sets forth
a complete list of all of the Construction Properties.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Subtenant shall perform all of Sublandlord’s obligations
under Section 1.4(b) of the Master Lease with respect to such Construction
Property and to purchase the same directly from Master Landlord as the designee
of Sublandlord, all at Subtenant’s sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5. Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall expire simultaneously with the Master Lease at 11:59
p.m. (California time) on June 13, 2022, unless otherwise terminated as provided
herein.
 
1.6. Sections 1.6, 1.7 and 1.8 of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Landlord” shall
be replaced with “Sublandlord”, all references to “Tenant” shall be replaced
with “Subtenant”, all references to “Lease” shall be replaced with “Sublease”,
and all references to “Leased Property” shall be replaced with “Subleased
Property”.
 


ARTICLE II.
 


 
DEFINITIONS
 
2.1. Incorporated Definitions.  Except as set forth in this Article II, Article
II of the Master Lease, including all defined terms set forth therein, is
incorporated herein by reference, as and to the extent that the same are
applicable to the Subleased Property and used in this Sublease, with the
following modifications: all references to “Landlord” (except as it may appear
in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, “Landlord
Liens”, and “Landlord’s Debt”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Lease” shall be replaced with “Sublease”; and all references to “Leased
Property” (except in Section 1.1 hereof) shall be replaced with “Subleased
Property”.  Notwithstanding the foregoing to the contrary, to the extent any
terms defined in the Master Lease are (a) only used in sections of the Master
Lease that are not incorporated herein and (b) are not necessary for the
interpretation of and do not occur in any other section of the Master Lease (as
incorporated herein) or this Sublease, then such terms are hereby deemed not to
be incorporated herein for any purposes.
 
(a) The following terms are hereby incorporated into this Sublease with the same
meaning as in the Master Lease and without any modifications, and all Article,
Section and Exhibit references in the definitions of such terms shall refer to
the corresponding Article, Section and Exhibit in the Master Lease:
“Completion”, “Construction Property Purchase Date”, “Disqualified Transferee”,
“Escrow Account”, “Fiscal Year”, “Ground Leases”, “Land”, “Landlord Liens”,
“Landlord’s Debt”, “Landlord’s Lender”, “Lease Coverage Ratio”, “Leased
Improvements”, “Leased Property”, “Lease Security”, “Letter of Credit”,
“Pre-Approved Transferee”, “Release Amount”, “Rent Payment Date”, “Rental
Period”, “Reserve Limitation”, “Reserve Make-Whole Payment”, “Reserve Makeup
Amount”, “Scheduled Additional Charges”, “Scheduled Lease Payments”, “Tenant’s
Termination Election Notice”, “Tenant’s Personalty”, “Threshold Amount”, “Title
Endorsement” and “Title Policy”.
 
2.2. Additional Definitions.
 
“Additional Charges” shall have the meaning set forth in Section 3.1(d) of this
Sublease.
 
“Base Rent” shall have the meaning set forth in Section 3.1(a) of this Sublease.
 
“Base Rent Commencement Date” shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
“First Rental Period Base Rent”: Zero and 00/100 dollars ($0.00).
 
 “Master Landlord” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Master Lease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“RLP Subleases” shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
“Sublandlord” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant's Personalty” shall mean all right, title and interest in and to that
portion of Tenant’s Personalty that is included in the Subleased Property.
 
“Sublease” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subleased Property” shall have the meaning set forth in Section 1.1 of this
Sublease.
 
“Sub-sublease” shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
“Sub-subtenant” shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.
 
“Superior Interest” shall have the meaning set forth in Section 15.1 of this
Sublease.
 
“Superior Party” shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.
 
“Term” shall have the meaning set forth in Section 1.5 of this Sublease.
 
“Variable Additional Charges” shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3. Defined terms used or incorporated by reference in this Sublease shall have
the meanings set forth in this Article II, as defined or incorporated herein,
notwithstanding any other provision of this Sublease to the contrary.
 




ARTICLE III.
 


 
RENT
 
3.1. Rent.  Subtenant will pay to Sublandlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other person, firms or corporations as Sublandlord may designate in
writing from time to time Base Rent (as hereinafter defined) as provided
below.  In addition, Subtenant shall pay to Sublandlord, or if so directed by
Sublandlord, to Master Landlord or to the Person otherwise entitled thereto, all
Additional Charges during the Term on or before the same are delinquent.
 
(a) Base Rent:  For the period commencing on the Base Rent Commencement Date
through June 13, 2012, an annual amount equal to $2,220,290.00, which amounts
shall increase by ten percent (10%) on June 14, 2012 and June 14, 2017, subject
to reduction as hereinafter provided in connection with the termination of a
Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period.  Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms “Rent Payment Date” or “Rental Period,” may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord’s Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon
Subtenant.  Notwithstanding the foregoing, Base Rent in respect of the period
from and including the Commencement Date to but not including the Base Rent
Commencement Date shall equal the First Rental Period Base Rent.  The first Rent
Payment Date shall be, and the first installment payment of Base Rent shall be
payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Subleased Property with respect to which this Sublease is
terminated on the applicable Property Removal Date as provided in Section 1.6
hereof.


(b) Survival.  The obligations of Subtenant and Sublandlord contained in this
Section 3.1 shall survive the expiration or earlier termination of this
Sublease.
 
(c) Scheduled Additional Charges.  Subtenant shall pay all Scheduled Additional
Charges in respect of the Subleased Property in the same manner, and subject to
the same limitations, as Sublandlord is required to pay the same under the
Master Lease.
 
(d) Variable Additional Charges.  In addition to all Scheduled Additional
Charges payable in respect of the Subleased Property, Subtenant shall pay and
discharge as and when due and payable all those items identified in Sections
3.1(d)(1)-(4) of the Master Lease in respect of the Subleased Property or any
late payments of Base Rent or Additional Charges hereunder, as well as any costs
and expenses incurred by Sublandlord in connection therewith and with respect to
this Sublease (collectively, “Variable Additional Charges” and, together with
Scheduled Additional Charges, “Additional Charges”) in the same manner, and
subject to the same limitations, as Sublandlord is required to pay the same
under the Master Lease.
 
(e) As and to the extent that Sublandlord is obligated to make payments of
Variable Additional Charges into an Escrow Account pursuant to Sections 3.1(e)
or 3.1(f) of the Master Lease as a result of the existence and continuance of a
Tenant Security Period or an Event of Default under the Master Lease with
respect to the Subleased Properties, Sublandlord may direct Subtenant to make
such payments directly into the Escrow Account designated by Master
Landlord.  Sublandlord shall, at Subtenant’s cost and expense, cooperate with
Subtenant and use its best efforts to cause Master Landlord to release or apply
for the intended use, as applicable, any such amounts paid by Subtenant in
accordance with the terms of the Master Lease.  Subtenant shall continue to make
such payments and provide such Lease Security unless and until (i) Sublandlord
informs Subtenant that the Reserve Limitation has been reached, or (ii) the
Lease Security would exceed an amount equal to two (2) monthly installments of
Base Rent with respect to the Subleased Properties as a result of such payments
or additional security.
 
(f) As and to the extent that Sublandlord is obligated, pursuant to Section
3.1(g) of the Master Lease, to make a Reserve Make-Whole Payment or provide
Master Landlord with additional Lease Security in the amount of a Reserve Makeup
Amount with respect to the Subleased Property, if it is so directed by
Sublandlord, Subtenant shall provide such payment or additional security, in
accordance with the terms of Section 3.1(g) of the Master Lease, to Sublandlord
or, at Sublandlord's direction, to Master Landlord or to such other entity as
Sublandlord is obligated to make such payments pursuant to the terms of the
Master Lease.
 
3.2. Section 3.2 of the Master Lease is incorporated herein by reference with
the following modification: all references to “Landlord” shall be replaced with
“Sublandlord”; and all references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE IV.
 


 
TERMINATION; ABATEMENT
 
Article IV of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 






ARTICLE V.
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Subtenant acknowledges that the
Subleased Property is the property of Master Landlord, for which Sublandlord has
a valid leasehold interest, and that Subtenant has only the right to the
exclusive possession and use of the Subleased Property upon the terms and
conditions of this Sublease, provided that, until the expiration or earlier
termination of this Sublease, all capital improvements and additions made by
Subtenant, at Subtenant’s expense, to any Subleased Property shall be the
property of Subtenant and, upon the expiration or earlier termination of this
Sublease, title to such improvements, additions and replacements shall vest in
Sublandlord for so long as the Master Lease is in effect, and otherwise in
Master Landlord.
 
5.2. Subtenant’s Personalty.  Subtenant may (and shall as provided hereinbelow),
at its expense, assemble or place on any parcels of the Land included in the
Subleased Property, or in any of the Leased Improvements included in the
Subleased Property any items of Subtenant’s Personalty, and Subtenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term.  Subtenant shall, or shall use
commercially reasonable efforts to cause its sub-subtenants to (through the
prudent exercise of its rights and remedies, as Sub-sublandlord, under such
sub-subleases), provide and maintain during the entire Lease Term all such
Subtenant’s Personalty as shall be necessary to operate each Subleased Property
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use.  All of Subtenant’s Personalty not removed by Subtenant
within thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant’s
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such Subtenant’s Personalty is located, without first giving notice
thereof to Subtenant and without any payment to Subtenant and without any
obligation to account therefor.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 


6.1. Subtenant Covenants.
 
(a) Except as set forth below, Sections 6.1(a), (b), (c), (d), (h), (i) and (j)
of the Master Lease are incorporated herein by reference with the following
modifications: all references to “Landlord” (except as it may appear in the
phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and “Landlord’s Debt”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”:
 
(i) The phrase “Landlord’s obligations under Articles X and XI” in Section
6.1(a)(ii) is replaced with the phrase “Master Landlord’s obligations under
Articles X and XI of the Master Lease”; and
 
(ii) The following sentence is added to the end of Section 6.1(h):
 
“Subtenant shall either (x) perform Sublandlord’s obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord’s election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations.”
 
(b) Cooperate in Legal Proceedings.  Subtenant shall cooperate fully with
Sublandlord and Landlord (and with Landlord’s Lender) with respect to any
proceedings before any court, board or other Governmental Authority brought by a
third party or Governmental Authority against Subtenant or the Subleased
Property which may in any way affect the rights of Sublandlord or Master
Landlord (or Landlord’s Lender, as the case may be) hereunder or in respect of
the Subleased Property and, in connection therewith, permit Sublandlord and
Master Landlord (and Landlord’s Lender, as applicable), at its election, to
participate in any such proceedings.
 
(c) Insurance Benefits.  Tenant shall cooperate with Sublandlord and Master
Landlord (and Landlord’s Lender) in obtaining for Sublandlord and Master
Landlord (and Landlord’s Lender, as applicable) the benefits of any insurance
proceeds lawfully or equitably payable in connection with the Subleased
Property, and Sublandlord and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Sublandlord and Landlord in case of a fire or other casualty affecting
any Subleased Property) out of such insurance proceeds.
 


ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
Article VII of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” (except as it may appear
in the phrase “Landlord’s Loan Documents”) shall be replaced with “Sublandlord”;
all references to “Tenant” shall be replaced with “Subtenant”; and all
references to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE VIII.
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Section 8.1 of the Master Lease is incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” (except as it may appear  in the phrase “Tenant Security Period”) shall
be replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”.  Sublandlord agrees to seek the consent of
Master Landlord for any Alterations with respect to the Subleased properties for
which Subtenant has requested Sublandlord's Consent and for which Sublandlord
would be obligated to seek Master Landlord's consent were it to perform the
Alterations itself under the terms of the Master Lease.  At the direction of
Sublandlord, any Eligible Collateral required to be provided by Subtenant under
the terms hereof shall be provided to Master Landlord and/or Landlord's Lender,
as applicable, in which case Sublandlord shall, at Subtenant’s cost and expense,
exercise all rights and remedies for the return or application of such Eligible
Collateral in accordance with the terms hereof and of the Master Lease.
 
8.2. Subletting and Assignment.
 
(a) Generally.  As and to the extent permitted under the Master Lease, Subtenant
shall be entitled to assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease or sub-sublease all or any part of the
Subleased Property.  Without limiting the generality of the foregoing,
Sublandlord acknowledges that the RLP Subleases are expressly permitted
hereunder, and Subtenant shall be entitled to amend, modify, terminate, waive,
or replace any RLP Sublease in its sole and absolute discretion without the
consent of Sublandlord or Master Landlord, provided that each RLP Sublease is
and remains fully subject to the Master Lease.
 
(b) Sections 8.2(d) and (e) of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents” and “Landlord’s Lender”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; all existing references to “Sublease” shall be
replaced with “Sub-sublease”; and all existing references to “Subtenant” shall
be replaced with “Sub-subtenant”.
 
(c) Required Assignment and Subletting Provisions.  Any assignment and/or
Sub-sublease for any of the Subleased Property entered into by Subtenant after
the date hereof with a Sub-subtenant that is not an Affiliate shall provide
that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Sublease, the Master Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Subleased Property shall not conflict with any
Legal Requirement, Property Document, Insurance Requirement or any other
provision of this Sublease or the Master Lease,
 
(iii) except as otherwise provided herein, no Sub-subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,
 
(iv) in the event of cancellation or termination of this Sublease for any reason
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord’s
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and
 
(v) in the event the Sub-subtenant receives a written notice from Sublandlord
stating that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord’s Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d) Reimbursement of Sublandlord’s Costs.  Subtenant shall pay to Sublandlord,
within ten (10) business days after request therefor, all costs and expenses,
including reasonable attorneys’ fees, incurred by Sublandlord, Master Landlord
or and Landlord’s Lender (to the extent Sublandlord is liable therefor under the
terms of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.
 
(e) Certain Leases Senior.  Subtenant and Sublandlord acknowledge that those
leases listed on Schedule 8.2(h) to the Master Lease are, by operation of law,
senior to the Master Lease and this Sublease.
 


ARTICLE IX.
 


 
MAINTENANCE AND REPAIR
 
Article IX of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Subtenant shall either (i) keep the applicable Subleased
Property, and all property located in or on the applicable Subleased Property,
including Subtenant’s Personalty, insured at Subtenant’s sole cost and expense
with the kinds and amounts of insurance, and issued by such insurance companies,
as set forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects
to obtain and maintain such insurance, pay to Sublandlord its allocable share
for such insurance in respect of the Subleased Property, in which case
Sublandlord shall be obligated hereunder to obtain and maintain such
insurance.  All insurance policies purchased by Subtenant for the Subleased
Property, shall name Sublandlord, Master Landlord and Landlord’s Lender as
additional insureds or loss payees, as applicable, in accordance with Article X
of the Master Lease.
 
(a) Sections 10.1(a), (b), (c), (d) and (e) of the Master Lease are incorporated
herein by reference with the following modifications: all references to
“Landlord” (except as it may appear in the phrase “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Master Landlord and Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; and all references to
“Leased Property” shall be replaced with “Subleased Property”.
 
10.2. Casualty; Application of Proceeds.
 
(a) If any of the Subleased Property is damaged or destroyed, in whole or
in  part, by fire or other casualty (a “Casualty”), Subtenant shall give prompt
written notice thereof to Sublandlord generally describing the nature and extent
of such Casualty.  Subject to Section 10.2(c) of the Master Lease, following the
occurrence of a Casualty, then, at Subtenant’s cost and expense, Sublandlord
shall, or shall cause Master Landlord to, to the extent sufficient insurance
proceeds and other amounts made available by Subtenant pursuant to Section
10.2(b) are available for restoration, in a reasonably prompt manner restore,
repair, replace or rebuild the affected Subleased Property (a “Restoration”) to
the extent practicable to be of substantially the same character and quality as
prior to the Casualty.  Notwithstanding the foregoing, to the extent permitted
under the Master Lease, Subtenant may elect to make such Restoration itself, in
which case it shall undertake such Restoration in which case, at Subtenant’s
cost and expense,  Sublandlord shall, or shall cause Master Landlord to, make
available all insurance proceeds in respect of such Casualty, subject to the
requirements of Landlord’s Loan Documents.  Subtenant shall complete such
Restorations in the same manner required under the Master Lease, and to the
extent that Subtenant is not the party making such Restorations, it shall be
entitled to terminate this Sublease with respect to the damaged or destroyed
Subleased Property as and to the extent permitted under the Master Lease.
 
(b) Sublandlord’s and Master Landlord’s Rights to Proceeds.  In the case of a
Casualty, Subtenant shall make available to Sublandlord, or, if applicable, to
Master Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant’s business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant’s Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks.  If Subtenant shall have defaulted
upon its obligation to maintain insurance in the amounts and of the types
required under this Lease, and such default results in insufficient Proceeds to
restore or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall
pay Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant’s Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant’s business interruption insurance payable in respect of the Casualty.
 
(c) Termination of Sublease in Certain Circumstances.  Sublandlord shall
promptly give Subtenant notice of any election made by Master Landlord not to
restore the Subleased Property after a Casualty pursuant to Section 10.2(c) of
the Master Lease.  If timely elected by Subtenant and if Sublandlord approves of
such election (in Sublandlord’s sole discretion), Sublandlord shall notify
Master Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk.  Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord’s notice.
 
(d) Abatement.  Base Rent and Additional Charges payable by Subtenant hereunder
in respect of any Subleased Property which is the subject of a Casualty shall
abate as and to the same extent that the same shall abate under the terms of the
Master Lease.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Subtenant’s Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.
 
10.3. Except as set forth herein, Section 10.3 of the Master Lease is
incorporated herein by reference with the following modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Master Landlord”; all references to “Tenant”
shall be replaced with “Subtenant”; and all references to “Leased Property”
shall be replaced with “Subleased Property”.  Notwithstanding these
modifications, the first and second appearances in Section 10.3(a) of the word
“Landlord” are hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XI.
 


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and Sublandlord as necessary for the discharge of
Sublandlord’s obligations thereunder, subject to the same terms and conditions.
 


ARTICLE XII.                                
 
EVENTS OF DEFAULT AND REMEDIES


Article XII of the Master Lease is incorporated herein by reference with the
following modifications and modifications: all references to “Landlord” shall be
replaced with “Sublandlord”; all references to “Tenant” shall be replaced with
“Subtenant”; all references to “Leased Property” shall be replaced with
“Subleased Property”; all references to “Lease” shall be replaced with
“Sublease”; and all occurrences of the phrase “or Guarantor” are hereby deleted.
 


ARTICLE XIII.                                - ARTICLE XIV.
 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the following modifications and modifications: all references to “Landlord”
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; and all references to “Lease” shall be replaced with
“Sublease”.  To the extent that an Event of Default that constitutes an event of
default under the Master has occurred and is continuing, Master Landlord shall
have the same rights as Sublandlord under Article XIII hereof.




ARTICLE XV.
 


 
SUBORDINATION
 
15.1. Subordination.   This Sublease and all rights of Subtenant hereunder are
subject and subordinate to the Lien affecting the Subleased Properties created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, the
Master Lease or the interest of any other landlord under a lease senior in title
to this Sublease, whether now or hereafter existing, and to all Property
Documents (all such Liens and interests, collectively, the “Superior
Interests”), and to all renewals, modifications, consolidations, replacements
and extensions of Superior Interests.
 
15.2. Sections 15.2 through 15.9 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: (i) all references
to “Landlord” (except as it may appear in the phrases “Landlord’s Loan
Documents” and “Landlord’s Lender” and except for the first occurrence thereof
in Section 15.9) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”; and (ii) the first occurrence in Section 15.9 of
the word “Landlord” is hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XVI.                                 - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Sublandlord”; all references to “Tenant” shall
be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.




ARTICLE XXII.
 


 
NOTICES
 
22.21.
22.22. Notices to Sublandlord, Master Landlord and Landlord’s Lender.  Any
notice required to be made to Sublandlord hereunder shall be delivered to the
same parties and addresses as notices required to be delivered to “Tenant” under
the Master Lease.  To the extent that any notices to Master Landlord are
required under this Sublease, the same shall be delivered to the same parties
and addresses as notices required to be delivered to “Landlord” under the Master
Lease.  To the extent that any notices to Landlord’s Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease.  Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord’s Lender.
 
22.23. Notices to Subtenant.  Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:
 
If to Subtenant:
OS Tropical, Inc.
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491





ARTICLE XXIII.                                 - ARTICLE XXV.
 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”.  Notwithstanding these modifications, each
occurrence in Sections 24.1 and 25.1 of the word “Landlord” (except as it may
appear in the phrases “Landlord’s Lender” and “Landlord’s Debt”) is hereby
replaced with “Sublandlord and Master Landlord”.




ARTICLE XXVI.
 


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Loan Documents”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Leased Property” shall be replaced with “Subleased Property”; and all
references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE XXVII.
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  To the extent permitted by Master Landlord and
Landlord’s Lender, Sublandlord and Subtenant shall, promptly upon the request of
either, and at Subtenant’s sole cost and expense, enter into a short form
memorandum of this Sublease, in form suitable for recording under the laws of
the state in which the applicable Subleased Property is located, in which
reference to this Sublease, and all options contained therein, shall be
made.  Subtenant shall pay all costs and expenses of recording such memorandum
of lease.
 
27.2. Estoppels.  Section 27.2 of the Master Lease is incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” shall be replaced with “Sublandlord”; all references to “Tenant”
shall be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.
 


ARTICLE XXVIII.
 


 
INTENTIONALLY OMITTED
 


ARTICLE XXIX.
 


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD’S LENDER
 
29.1. Primacy of and Compliance with Master Lease.  This Sublease is subject and
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all amendments, modifications, renewals and extensions of or to
the Master Lease, and Sublandlord purports hereby to convey, and Subtenant takes
hereby, no greater rights hereunder than those accorded to or taken by
Sublandlord as tenant under the terms of the Master Lease.  Except as otherwise
provided herein, this Sublease shall in all respects be subject to the Master
Lease and if the Master Lease shall terminate in its entirety or as to any
Subleased Property during the term hereof, this Sublease shall terminate upon
such termination date with the same force and effect as if such termination date
had been set forth herein as the date of termination hereof.  To the extent that
the Master Lease permits Master Landlord to perform any of Sublandlord’s
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease.  Notwithstanding Section 29.1 to
the contrary, Subtenant shall be entitled to receive all services to be rendered
to the Sublandlord under the Master Lease in respect of the Subleased
Property.  Except as otherwise provided herein, Sublandlord shall have no
liability of any nature to Subtenant for Master Landlord’s failure to perform or
render such services, and Subtenant shall look solely to Master Landlord for all
such services and shall not seek nor require Sublandlord to perform any of such
services.  No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease.  The foregoing notwithstanding, Sublandlord shall, at
Subtenant’s sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord.  Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.
 
29.3. Sublandlord’s Obligations.  Unless caused by Subtenant's default of its
obligations hereunder, Sublandlord shall timely pay all rent due under the
Master Lease in respect of the Subleased Property.  In addition, unless
Subtenant there is an Event of Default hereunder, Sublandlord shall not (i)
modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant thereunder, or give its consent or approval to Master
Landlord under the Master Lease which, in any such case, would adversely affect
Subtenant, this Sublease, the Subleased Property or Subtenant’s use and
enjoyment thereof, (ii) terminate, surrender or intentionally do or
intentionally omit to do anything which would lead to a termination of the
Master Lease with respect to the Subleased Property except as provided for
herein, or (iii) exercise any rights (including rights of termination that may
arise after casualty or condemnation) or remedies under the Master Lease in
respect of the Subleased Property, except, in each case, as reasonably consented
to or directed by Subtenant.  In addition, Sublandlord agrees that where
Sublandlord’s consent is required or requested by Master Landlord pursuant to
the Master Lease for any action that would in any respect affect Subtenant, this
Sublease, the Subleased Property or Subtenant's use and enjoyment thereof,
Sublandlord shall not give any such consent unless and until Subtenant has also
consented.
 




[Remainder of page intentionally left blank]



10277029_17.DOC

10277029_17.DOC

                                                             ––
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS, continued
 
Page
 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
sealed instrument as of the day and year first above written.




SUBLANDLORD:


Private Restaurant Master Lessee, LLC



 
By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate






SUBTENANT:


OS Tropical, Inc.






By:_______________________________
     Name:  Karen Bremer
     Title:  Authorized Agent – Real Estate














Exhibit A


Master Lease






Exhibit B


The Subleased Property




Concept
Store #
Address
City
ST
Zip
Cheeseburger in Paradise
4801
40 Geoffrey Drive
Newark
DE
19713
Cheeseburger in Paradise
5501
4670 Southport Crossing Dr.
Southport
IN
46237
Cheeseburger in Paradise
5502
9770 Crosspoint Blvd
Fishers (Indianapolis)
IN
46256
Cheeseburger in Paradise
5504
11977 Cross Country Court
Muncie
IN
46038
Cheeseburger in Paradise
5505
 3830 S. US Highway 41
 Terre Haute
 IN
47802
Cheeseburger in Paradise
5506
8301 Eagle Lake Drive
Evansville
IN
47715
Cheeseburger in Paradise
6301
5609 West Main
Kalamazoo
MI
49009
Cheeseburger in Paradise
6302
13905 Lake Side Circle
Sterling Heights
MI
48313
Cheeseburger in Paradise
7402
16203 Northcross Drive
Huntersville
NC
28078
Cheeseburger in Paradise
7903
1405 Kenneth Road
York
PA
17404
Cheeseburger in Paradise
8705
 1101 Seminole Trail
 Charlottesville
 VA
22901



Schedule 1.4(a)


Construction Properties




NONE


Schedule 8.2(c)


RLP Subleases


LP (SUBTENANT)
STORE NO.
ADDRESS
LEASE
Cheeseburger-South Eastern Pennsylvania, L.P.
4801
40 Geoffrey Drive, Newark, DE
Lease dated as of 6/1/05 (as amended in effect on the date hereof)
Cheeseburger-Ohio, Limited Partnership
5501
4670 Southport Crossing Dr., Southport, IN
Lease dated as of 2/4/02 (as amended in effect on the date hereof)
Cheeseburger-Ohio, Limited Partnership
5502
9770 Crosspoint Blvd., Fishers, IN
Lease  dated as of 12/30/04  (as amended in effect on the date hereof)
Cheeseburger-Ohio, Limited Partnership
5504
11977 Cross Country Court, Muncie, IN
Lease dated as of 6/1/05 (as amended in effect on the date hereof)
Cheeseburger-Ohio, Limited Partnership
5505
3830 S. US Highway 41, Terre Haute, IN
Lease dated as of 9/2/05 (as amended in effect on the date hereof)
Cheeseburger-Ohio, Limited Partnership
5506
8301 Eagle Lake Drive, Evansville, IN
Lease dated as of 9/20/05 (as amended in effect on the date hereof)
Cheeseburger-Michigan, Limited Partnership
6301
5609 West Main, Kalamazoo, MI
Lease dated as of 9/20/04  (as amended in effect on the date hereof)
Cheeseburger-Michigan, Limited Partnership
6302
13905 Lake Side Circle, Sterling Heights, MI
Lease dated as of 9/20/04  (as amended in effect on the date hereof)
Cheeseburger-South Carolina, Limited Partnership
7402
16203 Northcross Drive, Huntersville, NC
Lease dated as of  5/27/04 (as amended in effect on the date hereof)
Cheeseburger-South Eastern Pennsylvania, Limited Partnership
7903
1405 Kenneth Road, York, PA
Lease dated as of  6/1/05 (as amended in effect on the date hereof)
Cheeseburger-Northern Virginia, Limited Partnership
8705
1101 Seminole Trail, Charlottesville, VA
Lease dated as of 6/1/05 (as amended in effect on the date hereof)




 
 

--------------------------------------------------------------------------------

 

Exhibit E9
SUBLEASE
(Bonefish Grill, Inc.)




This SUBLEASE (this “Sublease”), dated as of the fourteenth (14th) day of June,
2007, between Private Restaurant Master Lessee, LLC (“Sublandlord”), a Delaware
limited liability company, having its principal place of business c/o OSI
Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa, FL
33607, Attention: Chief Financial Officer, and Bonefish Grill, Inc.
(“Subtenant”), a Florida corporation having its principal place of business c/o
OSI Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite No. 500, Tampa,
FL 33607, Attention: Chief Financial Officer.




RECITALS:


WHEREAS, Private Restaurant Properties, LLC (“Landlord” or “Master Landlord”)
and Sublandlord have entered into that certain Master Lease Agreement of even
date herewith for certain real property and improvements (such lease, including
all amendments, renewals, modifications and extensions thereof, hereinafter
referred to as the “Master Lease”), a true and complete copy of which is
attached hereto as Exhibit A;


WHEREAS, Subtenant desires to sublease from Sublandlord certain of the
properties leased to Sublandlord under the Master Lease, and Sublandlord is
willing to sublease the same, all on the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:




ARTICLE I.
 


 
SUBLEASED PROPERTY; TERM
 
1.1. Subleased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Sublandlord leases to Subtenant and Subtenant leases from
Sublandlord all of Sublandlord’s right, title and interest in and to all of that
portion of the Leased Property as is set forth on Exhibit B attached hereto and
made a part hereof, along with such of Tenant’s Personalty as is owned by
Sublandlord and associated with such portion of the Leased Property, if any
(collectively, the “Subleased Property”).
 
1.2. Release of Outparcel.  As and to the extent that the Master Lease
terminates with respect to any Outparcel that is part of the Subleased Property,
this Sublease shall simultaneously and automatically terminate with respect to
such Outparcel.  Sublandlord shall notify Subtenant of the termination of any
such Outparcel under the Master Lease and provide Subtenant with copies the
materials required to be provided to Sublandlord by Master Landlord under
Section 1.2 of the Master Lease.  Subtenant agrees to execute and deliver any
other instrument reasonably necessary or appropriate to facilitate such
termination.
 
1.3. Uneconomic Property.
 
(a) To the same extent permitted under Section 1.3 of the Master Lease, if
Subtenant determines that any of the Subleased Property has become or imminently
will become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith.  Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord’s Lender with
respect to such Subleased Property.  As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord’s
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord’s efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice.  If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale.  Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b) In addition to the foregoing, if a Subleased Property shall not be open for
business such that it would be characterized as a Go Dark Subleased Property,
Subtenant shall notify Sublandlord, and Sublandlord shall determine whether the
aggregate Release Amount for all Leased Properties that then constitute Go Dark
Leased Properties (excluding any Go Dark Purchase Option Property unless the
holder of such right has waived its right of first offer, right of first refusal
or other rights) exceeds the Go Dark Limit.  If the Go Dark Limit is exceeded as
a result of such Go Dark Subleased Property, and if Sublandlord elects to seek
to terminate such Go Dark Subleased Property so that the Go Dark Limit shall no
longer be exceeded, then Subtenant shall (i) to the extent requested by
Sublandlord, assume and perform all of Sublandlord’s obligations under the
Master Lease in connection with the marketing of such Subleased Property as
provided in Section 1.3(a) above, (ii) upon a sale of such Go Dark Subleased
Property by Master Landlord, vacate such Subleased Property and this Sublease
shall terminate with respect to such Subleased Property at the closing of such
sale, and (iii) perform Sublandlord’s obligations under Section 1.3(d) of the
Master Lease, or if Subtenant is unable to so perform or is otherwise directed
by Sublandlord not to so perform, it shall cooperate with Sublandlord as
necessary for the fulfillment of Sublandlord’s obligations under Section 1.3(d)
of the Master Lease, and pay to Sublandlord all amounts payable under the Master
Lease in connection with the marketing and sale of such Subleased Property, plus
all reasonable expenses incurred by Sublandlord in connection
therewith.  Further, if such Go Dark Subleased Property is a Go Dark Purchase
Option Property and if the restaurant on such Subleased Property shall not be
open for business such that it would trigger (assuming the passage of time or
the giving of notice, or both) a purchase right, option, termination right or
recapture right at such Subleased Property, then Subtenant shall (1) notify
Sublandlord and shall perform all of Sublandlord’s obligations under Sections
1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so perform
or is otherwise directed by Sublandlord not to so perform, it shall cooperate
with Sublandlord as necessary for the fulfillment of Sublandlord’s obligations
under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to Sublandlord all
amounts payable under the Master Lease in connection therewith, plus all
reasonable expenses incurred by Sublandlord in connection therewith and (3) upon
a sale of such Go Dark Subleased Property by Master Landlord, vacate such
Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.
 
1.4. Construction Properties.
 
(a) Subtenant to Complete.  Section 1.4(a) of the Master Lease is incorporated
herein by reference with the following modification: all references to “Tenant”
shall be replaced with “Subtenant”.  Schedule 1.4(a) attached hereto sets forth
a complete list of all of the Construction Properties.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Subtenant shall perform all of Sublandlord’s obligations
under Section 1.4(b) of the Master Lease with respect to such Construction
Property and to purchase the same directly from Master Landlord as the designee
of Sublandlord, all at Subtenant’s sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5. Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall expire simultaneously with the Master Lease at 11:59
p.m. (California time) on June 13, 2022, unless otherwise terminated as provided
herein.
 
1.6. Sections 1.6, 1.7 and 1.8 of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Landlord” shall
be replaced with “Sublandlord”, all references to “Tenant” shall be replaced
with “Subtenant”, all references to “Lease” shall be replaced with “Sublease”,
and all references to “Leased Property” shall be replaced with “Subleased
Property”.
 


ARTICLE II.
 


 
DEFINITIONS
 
2.1. Incorporated Definitions.  Except as set forth in this Article II, Article
II of the Master Lease, including all defined terms set forth therein, is
incorporated herein by reference, as and to the extent that the same are
applicable to the Subleased Property and used in this Sublease, with the
following modifications: all references to “Landlord” (except as it may appear
in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, “Landlord
Liens”, and “Landlord’s Debt”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Lease” shall be replaced with “Sublease”; and all references to “Leased
Property” (except in Section 1.1 hereof) shall be replaced with “Subleased
Property”.  Notwithstanding the foregoing to the contrary, to the extent any
terms defined in the Master Lease are (a) only used in sections of the Master
Lease that are not incorporated herein and (b) are not necessary for the
interpretation of and do not occur in any other section of the Master Lease (as
incorporated herein) or this Sublease, then such terms are hereby deemed not to
be incorporated herein for any purposes.
 
(a) The following terms are hereby incorporated into this Sublease with the same
meaning as in the Master Lease and without any modifications, and all Article,
Section and Exhibit references in the definitions of such terms shall refer to
the corresponding Article, Section and Exhibit in the Master Lease:
“Completion”, “Construction Property Purchase Date”, “Disqualified Transferee”,
“Escrow Account”, “Fiscal Year”, “Ground Leases”, “Land”, “Landlord Liens”,
“Landlord’s Debt”, “Landlord’s Lender”, “Lease Coverage Ratio”, “Leased
Improvements”, “Leased Property”, “Lease Security”, “Letter of Credit”,
“Pre-Approved Transferee”, “Release Amount”, “Rent Payment Date”, “Rental
Period”, “Reserve Limitation”, “Reserve Make-Whole Payment”, “Reserve Makeup
Amount”, “Scheduled Additional Charges”, “Scheduled Lease Payments”, “Tenant’s
Termination Election Notice”, “Tenant’s Personalty”, “Threshold Amount”, “Title
Endorsement” and “Title Policy”.
 
2.2. Additional Definitions.
 
“Additional Charges” shall have the meaning set forth in Section 3.1(d) of this
Sublease.
 
“Base Rent” shall have the meaning set forth in Section 3.1(a) of this Sublease.
 
“Base Rent Commencement Date” shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
“First Rental Period Base Rent”: Zero and 00/100 ($0.00).
 
 “Master Landlord” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Master Lease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“RLP Subleases” shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
“Sublandlord” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant's Personalty” shall mean all right, title and interest in and to that
portion of Tenant’s Personalty that is included in the Subleased Property.
 
“Sublease” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subleased Property” shall have the meaning set forth in Section 1.1 of this
Sublease.
 
“Sub-sublease” shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
“Sub-subtenant” shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.
 
“Superior Interest” shall have the meaning set forth in Section 15.1 of this
Sublease.
 
“Superior Party” shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.
 
“Term” shall have the meaning set forth in Section 1.5 of this Sublease.
 
“Variable Additional Charges” shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3. Defined terms used or incorporated by reference in this Sublease shall have
the meanings set forth in this Article II, as defined or incorporated herein,
notwithstanding any other provision of this Sublease to the contrary.
 




ARTICLE III.
 


 
RENT
 
3.1. Rent.  Subtenant will pay to Sublandlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other person, firms or corporations as Sublandlord may designate in
writing from time to time Base Rent (as hereinafter defined) as provided
below.  In addition, Subtenant shall pay to Sublandlord, or if so directed by
Sublandlord, to Master Landlord or to the Person otherwise entitled thereto, all
Additional Charges during the Term on or before the same are delinquent.
 
(a) Base Rent:  For the period commencing on the Base Rent Commencement Date
through June 13, 2012, an annual amount equal to $1,492,352.50, which amounts
shall increase by ten percent (10%) on June 14, 2012 and June 14, 2017, subject
to reduction as hereinafter provided in connection with the termination of a
Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period.  Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms “Rent Payment Date” or “Rental Period,” may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord’s Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon
Subtenant.  Notwithstanding the foregoing, Base Rent in respect of the period
from and including the Commencement Date to but not including the Base Rent
Commencement Date shall equal the First Rental Period Base Rent.  The first Rent
Payment Date shall be, and the first installment payment of Base Rent shall be
payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Subleased Property with respect to which this Sublease is
terminated on the applicable Property Removal Date as provided in Section 1.6
hereof.


(b) Survival.  The obligations of Subtenant and Sublandlord contained in this
Section 3.1 shall survive the expiration or earlier termination of this
Sublease.
 
(c) Scheduled Additional Charges.  Subtenant shall pay all Scheduled Additional
Charges in respect of the Subleased Property in the same manner, and subject to
the same limitations, as Sublandlord is required to pay the same under the
Master Lease.
 
(d) Variable Additional Charges.  In addition to all Scheduled Additional
Charges payable in respect of the Subleased Property, Subtenant shall pay and
discharge as and when due and payable all those items identified in Sections
3.1(d)(1)-(4) of the Master Lease in respect of the Subleased Property or any
late payments of Base Rent or Additional Charges hereunder, as well as any costs
and expenses incurred by Sublandlord in connection therewith and with respect to
this Sublease (collectively, “Variable Additional Charges” and, together with
Scheduled Additional Charges, “Additional Charges”) in the same manner, and
subject to the same limitations, as Sublandlord is required to pay the same
under the Master Lease.
 
(e) As and to the extent that Sublandlord is obligated to make payments of
Variable Additional Charges into an Escrow Account pursuant to Sections 3.1(e)
or 3.1(f) of the Master Lease as a result of the existence and continuance of a
Tenant Security Period or an Event of Default under the Master Lease with
respect to the Subleased Properties, Sublandlord may direct Subtenant to make
such payments directly into the Escrow Account designated by Master
Landlord.  Sublandlord shall, at Subtenant’s cost and expense, cooperate with
Subtenant and use its best efforts to cause Master Landlord to release or apply
for the intended use, as applicable, any such amounts paid by Subtenant in
accordance with the terms of the Master Lease.  Subtenant shall continue to make
such payments and provide such Lease Security unless and until (i) Sublandlord
informs Subtenant that the Reserve Limitation has been reached, or (ii) the
Lease Security would exceed an amount equal to two (2) monthly installments of
Base Rent with respect to the Subleased Properties as a result of such payments
or additional security.
 
(f) As and to the extent that Sublandlord is obligated, pursuant to Section
3.1(g) of the Master Lease, to make a Reserve Make-Whole Payment or provide
Master Landlord with additional Lease Security in the amount of a Reserve Makeup
Amount with respect to the Subleased Property, if it is so directed by
Sublandlord, Subtenant shall provide such payment or additional security, in
accordance with the terms of Section 3.1(g) of the Master Lease, to Sublandlord
or, at Sublandlord's direction, to Master Landlord or to such other entity as
Sublandlord is obligated to make such payments pursuant to the terms of the
Master Lease.
 
3.2. Section 3.2 of the Master Lease is incorporated herein by reference with
the following modification: all references to “Landlord” shall be replaced with
“Sublandlord”; and all references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE IV.
 


 
TERMINATION; ABATEMENT
 
Article IV of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 








ARTICLE V.
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Subtenant acknowledges that the
Subleased Property is the property of Master Landlord, for which Sublandlord has
a valid leasehold interest, and that Subtenant has only the right to the
exclusive possession and use of the Subleased Property upon the terms and
conditions of this Sublease, provided that, until the expiration or earlier
termination of this Sublease, all capital improvements and additions made by
Subtenant, at Subtenant’s expense, to any Subleased Property shall be the
property of Subtenant and, upon the expiration or earlier termination of this
Sublease, title to such improvements, additions and replacements shall vest in
Sublandlord for so long as the Master Lease is in effect, and otherwise in
Master Landlord.
 
5.2. Subtenant’s Personalty.  Subtenant may (and shall as provided hereinbelow),
at its expense, assemble or place on any parcels of the Land included in the
Subleased Property, or in any of the Leased Improvements included in the
Subleased Property any items of Subtenant’s Personalty, and Subtenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term.  Subtenant shall, or shall use
commercially reasonable efforts to cause its sub-subtenants to (through the
prudent exercise of its rights and remedies, as Sub-sublandlord, under such
sub-subleases), provide and maintain during the entire Lease Term all such
Subtenant’s Personalty as shall be necessary to operate each Subleased Property
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use.  All of Subtenant’s Personalty not removed by Subtenant
within thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant’s
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such Subtenant’s Personalty is located, without first giving notice
thereof to Subtenant and without any payment to Subtenant and without any
obligation to account therefor.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 


6.1. Subtenant Covenants.
 
(a) Except as set forth below, Sections 6.1(a), (b), (c), (d), (h), (i) and (j)
of the Master Lease are incorporated herein by reference with the following
modifications: all references to “Landlord” (except as it may appear in the
phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and “Landlord’s Debt”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”:
 
(i) The phrase “Landlord’s obligations under Articles X and XI” in Section
6.1(a)(ii) is replaced with the phrase “Master Landlord’s obligations under
Articles X and XI of the Master Lease”; and
 
(ii) The following sentence is added to the end of Section 6.1(h):
 
“Subtenant shall either (x) perform Sublandlord’s obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord’s election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations.”
 
(b) Cooperate in Legal Proceedings.  Subtenant shall cooperate fully with
Sublandlord and Landlord (and with Landlord’s Lender) with respect to any
proceedings before any court, board or other Governmental Authority brought by a
third party or Governmental Authority against Subtenant or the Subleased
Property which may in any way affect the rights of Sublandlord or Master
Landlord (or Landlord’s Lender, as the case may be) hereunder or in respect of
the Subleased Property and, in connection therewith, permit Sublandlord and
Master Landlord (and Landlord’s Lender, as applicable), at its election, to
participate in any such proceedings.
 
(c) Insurance Benefits.  Tenant shall cooperate with Sublandlord and Master
Landlord (and Landlord’s Lender) in obtaining for Sublandlord and Master
Landlord (and Landlord’s Lender, as applicable) the benefits of any insurance
proceeds lawfully or equitably payable in connection with the Subleased
Property, and Sublandlord and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Sublandlord and Landlord in case of a fire or other casualty affecting
any Subleased Property) out of such insurance proceeds.
 


ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
Article VII of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” (except as it may appear
in the phrase “Landlord’s Loan Documents”) shall be replaced with “Sublandlord”;
all references to “Tenant” shall be replaced with “Subtenant”; and all
references to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE VIII.
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Section 8.1 of the Master Lease is incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” (except as it may appear  in the phrase “Tenant Security Period”) shall
be replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”.  Sublandlord agrees to seek the consent of
Master Landlord for any Alterations with respect to the Subleased properties for
which Subtenant has requested Sublandlord's Consent and for which Sublandlord
would be obligated to seek Master Landlord's consent were it to perform the
Alterations itself under the terms of the Master Lease.  At the direction of
Sublandlord, any Eligible Collateral required to be provided by Subtenant under
the terms hereof shall be provided to Master Landlord and/or Landlord's Lender,
as applicable, in which case Sublandlord shall, at Subtenant’s cost and expense,
exercise all rights and remedies for the return or application of such Eligible
Collateral in accordance with the terms hereof and of the Master Lease.
 
8.2. Subletting and Assignment.
 
(a) Generally.  As and to the extent permitted under the Master Lease, Subtenant
shall be entitled to assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease or sub-sublease all or any part of the
Subleased Property.  Without limiting the generality of the foregoing,
Sublandlord acknowledges that the RLP Subleases are expressly permitted
hereunder, and Subtenant shall be entitled to amend, modify, terminate, waive,
or replace any RLP Sublease in its sole and absolute discretion without the
consent of Sublandlord or Master Landlord, provided that each RLP Sublease is
and remains fully subject to the Master Lease.
 
(b) Sections 8.2(d) and (e) of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents” and “Landlord’s Lender”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; all existing references to “Sublease” shall be
replaced with “Sub-sublease”; and all existing references to “Subtenant” shall
be replaced with “Sub-subtenant”.
 
(c) Required Assignment and Subletting Provisions.  Any assignment and/or
Sub-sublease for any of the Subleased Property entered into by Subtenant after
the date hereof with a Sub-subtenant that is not an Affiliate shall provide
that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Sublease, the Master Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Subleased Property shall not conflict with any
Legal Requirement, Property Document, Insurance Requirement or any other
provision of this Sublease or the Master Lease,
 
(iii) except as otherwise provided herein, no Sub-subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,
 
(iv) in the event of cancellation or termination of this Sublease for any reason
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord’s
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and
 
(v) in the event the Sub-subtenant receives a written notice from Sublandlord
stating that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord’s Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d) Reimbursement of Sublandlord’s Costs.  Subtenant shall pay to Sublandlord,
within ten (10) business days after request therefor, all costs and expenses,
including reasonable attorneys’ fees, incurred by Sublandlord, Master Landlord
or and Landlord’s Lender (to the extent Sublandlord is liable therefor under the
terms of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.
 
(e) Certain Leases Senior.  Subtenant and Sublandlord acknowledge that those
leases listed on Schedule 8.2(h) to the Master Lease are, by operation of law,
senior to the Master Lease and this Sublease.
 


ARTICLE IX.
 


 
MAINTENANCE AND REPAIR
 
Article IX of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Subtenant shall either (i) keep the applicable Subleased
Property, and all property located in or on the applicable Subleased Property,
including Subtenant’s Personalty, insured at Subtenant’s sole cost and expense
with the kinds and amounts of insurance, and issued by such insurance companies,
as set forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects
to obtain and maintain such insurance, pay to Sublandlord its allocable share
for such insurance in respect of the Subleased Property, in which case
Sublandlord shall be obligated hereunder to obtain and maintain such
insurance.  All insurance policies purchased by Subtenant for the Subleased
Property, shall name Sublandlord, Master Landlord and Landlord’s Lender as
additional insureds or loss payees, as applicable, in accordance with Article X
of the Master Lease.
 
(a) Sections 10.1(a), (b), (c), (d) and (e) of the Master Lease are incorporated
herein by reference with the following modifications: all references to
“Landlord” (except as it may appear in the phrase “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Master Landlord and Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; and all references to
“Leased Property” shall be replaced with “Subleased Property”.
 
10.2. Casualty; Application of Proceeds.
 
(a) If any of the Subleased Property is damaged or destroyed, in whole or
in  part, by fire or other casualty (a “Casualty”), Subtenant shall give prompt
written notice thereof to Sublandlord generally describing the nature and extent
of such Casualty.  Subject to Section 10.2(c) of the Master Lease, following the
occurrence of a Casualty, then, at Subtenant’s cost and expense, Sublandlord
shall, or shall cause Master Landlord to, to the extent sufficient insurance
proceeds and other amounts made available by Subtenant pursuant to Section
10.2(b) are available for restoration, in a reasonably prompt manner restore,
repair, replace or rebuild the affected Subleased Property (a “Restoration”) to
the extent practicable to be of substantially the same character and quality as
prior to the Casualty.  Notwithstanding the foregoing, to the extent permitted
under the Master Lease, Subtenant may elect to make such Restoration itself, in
which case it shall undertake such Restoration in which case, at Subtenant’s
cost and expense,  Sublandlord shall, or shall cause Master Landlord to, make
available all insurance proceeds in respect of such Casualty, subject to the
requirements of Landlord’s Loan Documents.  Subtenant shall complete such
Restorations in the same manner required under the Master Lease, and to the
extent that Subtenant is not the party making such Restorations, it shall be
entitled to terminate this Sublease with respect to the damaged or destroyed
Subleased Property as and to the extent permitted under the Master Lease.
 
(b) Sublandlord’s and Master Landlord’s Rights to Proceeds.  In the case of a
Casualty, Subtenant shall make available to Sublandlord, or, if applicable, to
Master Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant’s business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant’s Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks.  If Subtenant shall have defaulted
upon its obligation to maintain insurance in the amounts and of the types
required under this Lease, and such default results in insufficient Proceeds to
restore or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall
pay Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant’s Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant’s business interruption insurance payable in respect of the Casualty.
 
(c) Termination of Sublease in Certain Circumstances.  Sublandlord shall
promptly give Subtenant notice of any election made by Master Landlord not to
restore the Subleased Property after a Casualty pursuant to Section 10.2(c) of
the Master Lease.  If timely elected by Subtenant and if Sublandlord approves of
such election (in Sublandlord’s sole discretion), Sublandlord shall notify
Master Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk.  Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord’s notice.
 
(d) Abatement.  Base Rent and Additional Charges payable by Subtenant hereunder
in respect of any Subleased Property which is the subject of a Casualty shall
abate as and to the same extent that the same shall abate under the terms of the
Master Lease.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Subtenant’s Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.
 
10.3. Except as set forth herein, Section 10.3 of the Master Lease is
incorporated herein by reference with the following modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Master Landlord”; all references to “Tenant”
shall be replaced with “Subtenant”; and all references to “Leased Property”
shall be replaced with “Subleased Property”.  Notwithstanding these
modifications, the first and second appearances in Section 10.3(a) of the word
“Landlord” are hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XI.
 


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and Sublandlord as necessary for the discharge of
Sublandlord’s obligations thereunder, subject to the same terms and conditions.
 


ARTICLE XII.                                
 
EVENTS OF DEFAULT AND REMEDIES


Article XII of the Master Lease is incorporated herein by reference with the
following modifications and modifications: all references to “Landlord” shall be
replaced with “Sublandlord”; all references to “Tenant” shall be replaced with
“Subtenant”; all references to “Leased Property” shall be replaced with
“Subleased Property”; all references to “Lease” shall be replaced with
“Sublease”; and all occurrences of the phrase “or Guarantor” are hereby deleted.
 


ARTICLE XIII.                                - ARTICLE XIV.
 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the following modifications and modifications: all references to “Landlord”
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; and all references to “Lease” shall be replaced with
“Sublease”.  To the extent that an Event of Default that constitutes an event of
default under the Master has occurred and is continuing, Master Landlord shall
have the same rights as Sublandlord under Article XIII hereof.




ARTICLE XV.
 


 
SUBORDINATION
 
15.1. Subordination.   This Sublease and all rights of Subtenant hereunder are
subject and subordinate to the Lien affecting the Subleased Properties created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, the
Master Lease or the interest of any other landlord under a lease senior in title
to this Sublease, whether now or hereafter existing, and to all Property
Documents (all such Liens and interests, collectively, the “Superior
Interests”), and to all renewals, modifications, consolidations, replacements
and extensions of Superior Interests.
 
15.2. Sections 15.2 through 15.9 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: (i) all references
to “Landlord” (except as it may appear in the phrases “Landlord’s Loan
Documents” and “Landlord’s Lender” and except for the first occurrence thereof
in Section 15.9) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”; and (ii) the first occurrence in Section 15.9 of
the word “Landlord” is hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XVI.                                 - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Sublandlord”; all references to “Tenant” shall
be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.




ARTICLE XXII.
 


 
NOTICES
 
22.21.
22.22. Notices to Sublandlord, Master Landlord and Landlord’s Lender.  Any
notice required to be made to Sublandlord hereunder shall be delivered to the
same parties and addresses as notices required to be delivered to “Tenant” under
the Master Lease.  To the extent that any notices to Master Landlord are
required under this Sublease, the same shall be delivered to the same parties
and addresses as notices required to be delivered to “Landlord” under the Master
Lease.  To the extent that any notices to Landlord’s Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease.  Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord’s Lender.
 
22.23. Notices to Subtenant.  Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:
 
If to Subtenant:
Bonefish Grill, Inc.
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491





ARTICLE XXIII.                                 - ARTICLE XXV.
 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”.  Notwithstanding these modifications, each
occurrence in Sections 24.1 and 25.1 of the word “Landlord” (except as it may
appear in the phrases “Landlord’s Lender” and “Landlord’s Debt”) is hereby
replaced with “Sublandlord and Master Landlord”.




ARTICLE XXVI.
 


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Loan Documents”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Leased Property” shall be replaced with “Subleased Property”; and all
references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE XXVII.
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  To the extent permitted by Master Landlord and
Landlord’s Lender, Sublandlord and Subtenant shall, promptly upon the request of
either, and at Subtenant’s sole cost and expense, enter into a short form
memorandum of this Sublease, in form suitable for recording under the laws of
the state in which the applicable Subleased Property is located, in which
reference to this Sublease, and all options contained therein, shall be
made.  Subtenant shall pay all costs and expenses of recording such memorandum
of lease.
 
27.2. Estoppels.  Section 27.2 of the Master Lease is incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” shall be replaced with “Sublandlord”; all references to “Tenant”
shall be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.
 


ARTICLE XXVIII.
 


 
INTENTIONALLY OMITTED
 


ARTICLE XXIX.
 


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD’S LENDER
 
29.1. Primacy of and Compliance with Master Lease.  This Sublease is subject and
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all amendments, modifications, renewals and extensions of or to
the Master Lease, and Sublandlord purports hereby to convey, and Subtenant takes
hereby, no greater rights hereunder than those accorded to or taken by
Sublandlord as tenant under the terms of the Master Lease.  Except as otherwise
provided herein, this Sublease shall in all respects be subject to the Master
Lease and if the Master Lease shall terminate in its entirety or as to any
Subleased Property during the term hereof, this Sublease shall terminate upon
such termination date with the same force and effect as if such termination date
had been set forth herein as the date of termination hereof.  To the extent that
the Master Lease permits Master Landlord to perform any of Sublandlord’s
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease.  Notwithstanding Section 29.1 to
the contrary, Subtenant shall be entitled to receive all services to be rendered
to the Sublandlord under the Master Lease in respect of the Subleased
Property.  Except as otherwise provided herein, Sublandlord shall have no
liability of any nature to Subtenant for Master Landlord’s failure to perform or
render such services, and Subtenant shall look solely to Master Landlord for all
such services and shall not seek nor require Sublandlord to perform any of such
services.  No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease.  The foregoing notwithstanding, Sublandlord shall, at
Subtenant’s sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord.  Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.
 
29.3. Sublandlord’s Obligations.  Unless caused by Subtenant's default of its
obligations hereunder, Sublandlord shall timely pay all rent due under the
Master Lease in respect of the Subleased Property.  In addition, unless
Subtenant there is an Event of Default hereunder, Sublandlord shall not (i)
modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant thereunder, or give its consent or approval to Master
Landlord under the Master Lease which, in any such case, would adversely affect
Subtenant, this Sublease, the Subleased Property or Subtenant’s use and
enjoyment thereof, (ii) terminate, surrender or intentionally do or
intentionally omit to do anything which would lead to a termination of the
Master Lease with respect to the Subleased Property except as provided for
herein, or (iii) exercise any rights (including rights of termination that may
arise after casualty or condemnation) or remedies under the Master Lease in
respect of the Subleased Property, except, in each case, as reasonably consented
to or directed by Subtenant.  In addition, Sublandlord agrees that where
Sublandlord’s consent is required or requested by Master Landlord pursuant to
the Master Lease for any action that would in any respect affect Subtenant, this
Sublease, the Subleased Property or Subtenant's use and enjoyment thereof,
Sublandlord shall not give any such consent unless and until Subtenant has also
consented.
 




[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
sealed instrument as of the day and year first above written.




SUBLANDLORD:


Private Restaurant Master Lessee, LLC



 
By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate






SUBTENANT:


Bonefish Grill, Inc.






By:_______________________________
     Name:  Karen Bremer
     Title:  Authorized Agent – Real Estate














Exhibit A


Master Lease






Exhibit B


The Subleased Property




Concept
Store #
Address
City
ST
Zip
Bonefish Grill
0704
7611 Somerset Crossing Drive
Gainsville
VA
20155
Bonefish Grill
1201
18375 W Bluemound Road
Brookfield
WI
53045
Bonefish Grill
7004
3665 Henderson Boulevard
Tampa
FL
33609
Bonefish Grill
7090
5025 N. 12th Avenue
Pensacola
FL
32504
Bonefish Grill
7251
6955 Airport Blvd.
Mobile
AL
36606
Bonefish Grill
8302
13905 Lakeside Circle
Sterling Heights
MI
8313-131
Bonefish Grill
9407
190 Partner Circle
Southern Pines
NC
28387
Bonefish Grill
9604
6150 Rockside Place
Independence
OH
44131



Schedule 1.4(a)


Construction Properties




Store #
Address
Dual Site (Y/N)*
Purchase Price
7004
3665 Henderson Boulevard
Tampa, FL 33609
N
$3,000,000



Schedule 8.2(c)


RLP Subleases


LP (SUBTENANT)
STORE NO.
ADDRESS
LEASE
Bonefish/Virginia, Limited Partnership
0704
7611 Somerset Crossing Drive, Gainsville, VA
Lease dated as of 10/3/03 (as amended in effect on the date hereof)
Bonefish/Midwest-II, Limited Partnership
1201
18375 W Bluemound Road, Brookfield, WI
Lease dated as of  2/2/05 (as amended in effect on the date hereof)
Bonefish/West Florida-I, Limited Partnership
7004
3665 Henderson Blvd., Tampa, FL
Lease dated as of 10/5/01 (as amended in effect on the dated hereof)
Bonefish/Gulf Coast, Limited Partnership
7090
5025 N. 12th Avenue, Pensacola, FL
Lease dated as of  1/9/04 (as amended in effect on the date hereof)
Bonefish/Gulf Coast, Limited Partnership
7251
6955 Airport Blvd, Mobile, AL
Lease dated as of 10/4/2005  (as amended in effect on the date hereof)
Bonefish/Michigan, Limited Partnership
8302
13905 Lake Side Circle, Sterling Heights, MI
Lease dated as of 9/20/04 (as amended in effect on the date hereof)
Bonefish/Carolinas, Limited Partnership
9407
190 Partner Circle, Southern Pines, NC
Lease dated as of 9/23/04 (as amended in effect on the date hereof)
Bonefish/Columbus-I, Limited Partnership
9604
6150 Rockside Place, Independence, OH
Lease dated as of 6/1/05 (as amended in effect on the date hereof)




 
 

--------------------------------------------------------------------------------

 

Exhibit E10
AMENDED AND RESTATED SUBLEASE
(Bonefish Grill, Inc.)




This AMENDED AND RESTATED SUBLEASE (this “Sublease”), dated as of the fourteenth
(14th) day of June, 2007, between Private Restaurant Master Lessee, LLC
(“Sublandlord”), a Delaware limited liability company, having its principal
place of business c/o OSI Restaurant Partners LLC, 2202 N. West Shore Boulevard,
Suite No. 500, Tampa, FL 33607, Attention: Chief Financial Officer, and Bonefish
Grill, Inc. (“Subtenant”), a Florida corporation having its principal place of
business c/o OSI Restaurant Partners LLC, 2202 N. West Shore Boulevard, Suite
No. 500, Tampa, FL 33607, Attention: Chief Financial Officer.




RECITALS:


WHEREAS, Private Restaurant Properties, LLC (“Landlord” or “Master Landlord”)
and Sublandlord have entered into that certain Master Lease Agreement of even
date herewith for certain real property and improvements (such lease, including
all amendments, renewals, modifications and extensions thereof, hereinafter
referred to as the “Master Lease”), a true and complete copy of which is
attached hereto as Exhibit A; and


WHEREAS, Sublandlord and Subtenant entered into that certain Sublease dated as
of June 14, 2007 (the “Original Sublease”); and


WHEREAS, simultaneously herewith, (i) OS Realty, Inc. (“OSR”) has assigned to
Subtenant all of its right, title and interest in and to a certain additional
RLP Sublease(s) (hereinafter defined), a copy of which assignment is attached
hereto as Exhibit C, and (ii) Sublandlord and Subtenant have entered into that
certain Sublease Amendment dated as of June 14, 2007 (the “Amendment”) to add
the locations associated with such additional RLP Subleases to the premises
demised hereunder; and

 
WHEREAS, Sublandlord and Subtenant desire to enter into this Sublease to amend
and restate the Original Sublease, as amended by the Amendment, for the purpose
of including all information pertaining to the sublease of all of the Subleased
Property (hereinafter defined) in a single document;


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows:


ARTICLE I.
 


 
SUBLEASED PROPERTY; TERM
 
1.1. Subleased Property.  Upon and subject to the terms and conditions
hereinafter set forth, Sublandlord leases to Subtenant and Subtenant leases from
Sublandlord all of Sublandlord’s right, title and interest in and to all of that
portion of the Leased Property as is set forth on Exhibit B attached hereto and
made a part hereof, along with such of Tenant’s Personalty as is owned by
Sublandlord and associated with such portion of the Leased Property, if any
(collectively, the “Subleased Property”).
 
1.2. Release of Outparcel.  As and to the extent that the Master Lease
terminates with respect to any Outparcel that is part of the Subleased Property,
this Sublease shall simultaneously and automatically terminate with respect to
such Outparcel.  Sublandlord shall notify Subtenant of the termination of any
such Outparcel under the Master Lease and provide Subtenant with copies the
materials required to be provided to Sublandlord by Master Landlord under
Section 1.2 of the Master Lease.  Subtenant agrees to execute and deliver any
other instrument reasonably necessary or appropriate to facilitate such
termination.
 
1.3. Uneconomic Property.
 
(a) To the same extent permitted under Section 1.3 of the Master Lease, if
Subtenant determines that any of the Subleased Property has become or imminently
will become an Uneconomic Property, then Tenant may give a Tenant Termination
Election Notice to Sublandlord, along with any required backup documentation in
connection therewith.  Upon receipt of such a notice from Subtenant, Sublandlord
shall either, (i) terminate this Sublease as to such Economic Property, as and
to the extent it is permitted to do so under the Master Lease; or (ii) give a
Tenant Termination Election Notice to Master Landlord and Landlord’s Lender with
respect to such Subleased Property.  As and to the extent requested by
Sublandlord, Subtenant shall cooperate with and perform Sublandlord’s
obligations under Section 1.3 of the Master Lease to cooperate with Master
Landlord in Master Landlord’s efforts to market and sell the Subleased Property
which is the subject of the Tenant Termination Election Notice.  If Master
Landlord sells such Subleased Property in accordance with the Master Lease, then
Subtenant shall vacate such Subleased Property and this Sublease shall terminate
with respect to such Subleased Property at the closing of such sale.  Subtenant
shall pay to Sublandlord and/or Master Landlord all amounts payable pursuant to
Sections 1.3(b) and 1.3(c) of the Master Lease attributable to the Subleased
Property, plus all reasonable expenses incurred by Sublandlord in connection
with any such requested termination.
 
(b) In addition to the foregoing, if a Subleased Property shall not be open for
business such that it would be characterized as a Go Dark Subleased Property,
Subtenant shall notify Sublandlord, and Sublandlord shall determine whether the
aggregate Release Amount for all Leased Properties that then constitute Go Dark
Leased Properties (excluding any Go Dark Purchase Option Property unless the
holder of such right has waived its right of first offer, right of first refusal
or other rights) exceeds the Go Dark Limit.  If the Go Dark Limit is exceeded as
a result of such Go Dark Subleased Property, and if Sublandlord elects to seek
to terminate such Go Dark Subleased Property so that the Go Dark Limit shall no
longer be exceeded, then Subtenant shall (i) to the extent requested by
Sublandlord, assume and perform all of Sublandlord’s obligations under the
Master Lease in connection with the marketing of such Subleased Property as
provided in Section 1.3(a) above, (ii) upon a sale of such Go Dark Subleased
Property by Master Landlord, vacate such Subleased Property and this Sublease
shall terminate with respect to such Subleased Property at the closing of such
sale, and (iii) perform Sublandlord’s obligations under Section 1.3(d) of the
Master Lease, or if Subtenant is unable to so perform or is otherwise directed
by Sublandlord not to so perform, it shall cooperate with Sublandlord as
necessary for the fulfillment of Sublandlord’s obligations under Section 1.3(d)
of the Master Lease, and pay to Sublandlord all amounts payable under the Master
Lease in connection with the marketing and sale of such Subleased Property, plus
all reasonable expenses incurred by Sublandlord in connection
therewith.  Further, if such Go Dark Subleased Property is a Go Dark Purchase
Option Property and if the restaurant on such Subleased Property shall not be
open for business such that it would trigger (assuming the passage of time or
the giving of notice, or both) a purchase right, option, termination right or
recapture right at such Subleased Property, then Subtenant shall (1) notify
Sublandlord and shall perform all of Sublandlord’s obligations under Sections
1.3(a) and 1.3(d) of the Master Lease, or if Subtenant is unable to so perform
or is otherwise directed by Sublandlord not to so perform, it shall cooperate
with Sublandlord as necessary for the fulfillment of Sublandlord’s obligations
under Sections 1.3(a) and 1.3(d) of the Master Lease, (2) pay to Sublandlord all
amounts payable under the Master Lease in connection therewith, plus all
reasonable expenses incurred by Sublandlord in connection therewith and (3) upon
a sale of such Go Dark Subleased Property by Master Landlord, vacate such
Subleased Property and this Sublease shall terminate with respect to such
Subleased Property at the closing of such sale.
 
1.4. Construction Properties.
 
(a) Subtenant to Complete.  Section 1.4(a) of the Master Lease is incorporated
herein by reference with the following modification: all references to “Tenant”
shall be replaced with “Subtenant”.  Schedule 1.4(a) attached hereto sets forth
a complete list of all of the Construction Properties.
 
(b) Failure to Complete by Construction Property Completion Date.  If a
Construction Property has not reached Completion by the Construction Property
Completion Date, then Subtenant shall perform all of Sublandlord’s obligations
under Section 1.4(b) of the Master Lease with respect to such Construction
Property and to purchase the same directly from Master Landlord as the designee
of Sublandlord, all at Subtenant’s sole cost and expense, unless Sublandlord
notifies Subtenant in writing of its election to retain such obligations.
 
1.5. Term.  The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall expire simultaneously with the Master Lease at 11:59
p.m. (California time) on June 13, 2022, unless otherwise terminated as provided
herein.
 
1.6. Sections 1.6, 1.7 and 1.8 of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Landlord” shall
be replaced with “Sublandlord”, all references to “Tenant” shall be replaced
with “Subtenant”, all references to “Lease” shall be replaced with “Sublease”,
and all references to “Leased Property” shall be replaced with “Subleased
Property”.
 


ARTICLE II.
 


 
DEFINITIONS
 
2.1. Incorporated Definitions.  Except as set forth in this Article II, Article
II of the Master Lease, including all defined terms set forth therein, is
incorporated herein by reference, as and to the extent that the same are
applicable to the Subleased Property and used in this Sublease, with the
following modifications: all references to “Landlord” (except as it may appear
in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, “Landlord
Liens”, and “Landlord’s Debt”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Lease” shall be replaced with “Sublease”; and all references to “Leased
Property” (except in Section 1.1 hereof) shall be replaced with “Subleased
Property”.  Notwithstanding the foregoing to the contrary, to the extent any
terms defined in the Master Lease are (a) only used in sections of the Master
Lease that are not incorporated herein and (b) are not necessary for the
interpretation of and do not occur in any other section of the Master Lease (as
incorporated herein) or this Sublease, then such terms are hereby deemed not to
be incorporated herein for any purposes.
 
(a) The following terms are hereby incorporated into this Sublease with the same
meaning as in the Master Lease and without any modifications, and all Article,
Section and Exhibit references in the definitions of such terms shall refer to
the corresponding Article, Section and Exhibit in the Master Lease:
“Completion”, “Construction Property Purchase Date”, “Disqualified Transferee”,
“Escrow Account”, “Fiscal Year”, “Ground Leases”, “Land”, “Landlord Liens”,
“Landlord’s Debt”, “Landlord’s Lender”, “Lease Coverage Ratio”, “Leased
Improvements”, “Leased Property”, “Lease Security”, “Letter of Credit”,
“Pre-Approved Transferee”, “Release Amount”, “Rent Payment Date”, “Rental
Period”, “Reserve Limitation”, “Reserve Make-Whole Payment”, “Reserve Makeup
Amount”, “Scheduled Additional Charges”, “Scheduled Lease Payments”, “Tenant’s
Termination Election Notice”, “Tenant’s Personalty”, “Threshold Amount”, “Title
Endorsement” and “Title Policy”.
 
2.2. Additional Definitions.
 
“Amendment” shall have the meaning set forth in the Recitals to this Sublease.
 
“Additional Charges” shall have the meaning set forth in Section 3.1(d) of this
Sublease.
 
“Base Rent” shall have the meaning set forth in Section 3.1(a) of this Sublease.
 
“Base Rent Commencement Date” shall have the meaning set forth in Section 3.1(a)
of this Sublease.
 
“First Rental Period Base Rent”:  Zero and 00/100 dollars ($0.00).
 
 “Master Landlord” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Master Lease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“Original Sublease” shall have the meaning set forth in the Recitals to this
Sublease.
 
“OSR” shall have the meaning set forth in the Recitals to this Sublease.
 
“RLP Subleases” shall mean the Sub-subleases listed on Schedule 8.2(c) between
Subtenant, as sub-sublandlord and the limited partnerships party thereto as
subtenants, for the Subleased Property, together with any amendments or
modifications thereto or replacements thereof.
 
“Sublandlord” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subtenant's Personalty” shall mean all right, title and interest in and to that
portion of Tenant’s Personalty that is included in the Subleased Property.
 
“Sublease” shall have the meaning set forth in the Preamble to this Sublease.
 
“Subleased Property” shall have the meaning set forth in Section 1.1 of this
Sublease.
 
“Sub-sublease” shall mean any lease, sublease, license agreement or occupancy
agreement entered into by Subtenant or any person claiming by through or under
Subtenant affecting all or any portion of the Subleased Property.
 
“Sub-subtenant” shall mean a subtenant, licensee, occupant or other party being
granted a right to occupy or use all or any portion of the Subleased Property
pursuant to a Sub-sublease.
 
“Superior Interest” shall have the meaning set forth in Section 15.1 of this
Sublease.
 
“Superior Party” shall mean Sublandlord, Master Landlord, or the holder of any
Superior Interest.
 
“Term” shall have the meaning set forth in Section 1.5 of this Sublease.
 
“Variable Additional Charges” shall have the meaning set forth in Section 3.1(d)
of this Sublease.
 
2.3. Defined terms used or incorporated by reference in this Sublease shall have
the meanings set forth in this Article II, as defined or incorporated herein,
notwithstanding any other provision of this Sublease to the contrary.
 
ARTICLE III.
 


 
RENT
 
3.1. Rent.  Subtenant will pay to Sublandlord, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Landlord’s address set forth above or at such other place or
to such other person, firms or corporations as Sublandlord may designate in
writing from time to time Base Rent (as hereinafter defined) as provided
below.  In addition, Subtenant shall pay to Sublandlord, or if so directed by
Sublandlord, to Master Landlord or to the Person otherwise entitled thereto, all
Additional Charges during the Term on or before the same are delinquent.
 
(a) Base Rent:  For the period commencing on the Base Rent Commencement Date
through June 13, 2012, an annual amount equal to $1,708,057.50, which amounts
shall increase by ten percent (10%) on June 14, 2012 and June 14, 2017, subject
to reduction as hereinafter provided in connection with the termination of a
Subleased Property.
 
Base Rent for each Fiscal Year shall be payable in advance for each Rental
Period in twelve (12) equal installments, on each Rent Payment Date; provided
that the first and last payments of Base Rent shall be prorated as to any
partial Rental Period, based on the number of days within the Term during such
Rental Period and the number of days in such Rental Period.  Subtenant hereby
acknowledges that under the terms of the Master Lease the definitions of the
terms “Rent Payment Date” or “Rental Period,” may be modified including, without
limitation, changing the Rent Payment Date and Rental Period, as may be
requested in connection with any Landlord’s Debt, and that any such change under
the Master Lease shall be immediately and automatically binding upon
Subtenant.  Notwithstanding the foregoing, Base Rent in respect of the period
from and including the Commencement Date to but not including the Base Rent
Commencement Date shall equal the First Rental Period Base Rent.  The first Rent
Payment Date shall be, and the first installment payment of Base Rent shall be
payable on, July 9, 2007 (the “Base Rent Commencement Date”), which payment
shall include (i) the First Rental Period Base Rent and (ii) Base Rent in
respect of the Rental Period beginning July 9, 2007 and ending August 8, 2007.
 
Base Rent shall be reduced by the applicable Base Rent Reduction Amount
applicable to any Subleased Property with respect to which this Sublease is
terminated on the applicable Property Removal Date as provided in Section 1.6
hereof.


(b) Survival.  The obligations of Subtenant and Sublandlord contained in this
Section 3.1 shall survive the expiration or earlier termination of this
Sublease.
 
(c) Scheduled Additional Charges.  Subtenant shall pay all Scheduled Additional
Charges in respect of the Subleased Property in the same manner, and subject to
the same limitations, as Sublandlord is required to pay the same under the
Master Lease.
 
(d) Variable Additional Charges.  In addition to all Scheduled Additional
Charges payable in respect of the Subleased Property, Subtenant shall pay and
discharge as and when due and payable all those items identified in Sections
3.1(d)(1)-(4) of the Master Lease in respect of the Subleased Property or any
late payments of Base Rent or Additional Charges hereunder, as well as any costs
and expenses incurred by Sublandlord in connection therewith and with respect to
this Sublease (collectively, “Variable Additional Charges” and, together with
Scheduled Additional Charges, “Additional Charges”) in the same manner, and
subject to the same limitations, as Sublandlord is required to pay the same
under the Master Lease.
 
(e) As and to the extent that Sublandlord is obligated to make payments of
Variable Additional Charges into an Escrow Account pursuant to Sections 3.1(e)
or 3.1(f) of the Master Lease as a result of the existence and continuance of a
Tenant Security Period or an Event of Default under the Master Lease with
respect to the Subleased Properties, Sublandlord may direct Subtenant to make
such payments directly into the Escrow Account designated by Master
Landlord.  Sublandlord shall, at Subtenant’s cost and expense, cooperate with
Subtenant and use its best efforts to cause Master Landlord to release or apply
for the intended use, as applicable, any such amounts paid by Subtenant in
accordance with the terms of the Master Lease.  Subtenant shall continue to make
such payments and provide such Lease Security unless and until (i) Sublandlord
informs Subtenant that the Reserve Limitation has been reached, or (ii) the
Lease Security would exceed an amount equal to two (2) monthly installments of
Base Rent with respect to the Subleased Properties as a result of such payments
or additional security.
 
(f) As and to the extent that Sublandlord is obligated, pursuant to Section
3.1(g) of the Master Lease, to make a Reserve Make-Whole Payment or provide
Master Landlord with additional Lease Security in the amount of a Reserve Makeup
Amount with respect to the Subleased Property, if it is so directed by
Sublandlord, Subtenant shall provide such payment or additional security, in
accordance with the terms of Section 3.1(g) of the Master Lease, to Sublandlord
or, at Sublandlord's direction, to Master Landlord or to such other entity as
Sublandlord is obligated to make such payments pursuant to the terms of the
Master Lease.
 
3.2. Section 3.2 of the Master Lease is incorporated herein by reference with
the following modification: all references to “Landlord” shall be replaced with
“Sublandlord”; and all references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE IV.
 


 
TERMINATION; ABATEMENT
 
Article IV of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE V.
 


 
OWNERSHIP OF THE LEASED PROPERTY
 
5.1. Ownership of the Leased Property.  Subtenant acknowledges that the
Subleased Property is the property of Master Landlord, for which Sublandlord has
a valid leasehold interest, and that Subtenant has only the right to the
exclusive possession and use of the Subleased Property upon the terms and
conditions of this Sublease, provided that, until the expiration or earlier
termination of this Sublease, all capital improvements and additions made by
Subtenant, at Subtenant’s expense, to any Subleased Property shall be the
property of Subtenant and, upon the expiration or earlier termination of this
Sublease, title to such improvements, additions and replacements shall vest in
Sublandlord for so long as the Master Lease is in effect, and otherwise in
Master Landlord.
 
5.2. Subtenant’s Personalty.  Subtenant may (and shall as provided hereinbelow),
at its expense, assemble or place on any parcels of the Land included in the
Subleased Property, or in any of the Leased Improvements included in the
Subleased Property any items of Subtenant’s Personalty, and Subtenant may,
subject to the conditions set forth below, remove the same upon the expiration
or any prior termination of the Term.  Subtenant shall, or shall use
commercially reasonable efforts to cause its sub-subtenants to (through the
prudent exercise of its rights and remedies, as Sub-sublandlord, under such
sub-subleases), provide and maintain during the entire Lease Term all such
Subtenant’s Personalty as shall be necessary to operate each Subleased Property
in compliance with all applicable Legal Requirements and Insurance Requirements
and otherwise in accordance with customary practice in the industry for the
Primary Intended Use.  All of Subtenant’s Personalty not removed by Subtenant
within thirty (30) days following the expiration or earlier termination of this
Sublease with respect to such Subleased Property where such Subtenant’s
Personalty is located shall be considered abandoned by Subtenant and may be
appropriated, sold, destroyed or otherwise disposed of by Sublandlord or , if
the Master Lease has been terminated with respect to the Subleased Property on
which such Subtenant’s Personalty is located, without first giving notice
thereof to Subtenant and without any payment to Subtenant and without any
obligation to account therefor.
 
ARTICLE VI.
 


 
AFFIRMATIVE COVENANTS; PERMITTED USE
 


6.1. Subtenant Covenants.
 
(a) Except as set forth below, Sections 6.1(a), (b), (c), (d), (h), (i) and (j)
of the Master Lease are incorporated herein by reference with the following
modifications: all references to “Landlord” (except as it may appear in the
phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and “Landlord’s Debt”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”:
 
(i) The phrase “Landlord’s obligations under Articles X and XI” in Section
6.1(a)(ii) is replaced with the phrase “Master Landlord’s obligations under
Articles X and XI of the Master Lease”; and
 
(ii) The following sentence is added to the end of Section 6.1(h):
 
“Subtenant shall either (x) perform Sublandlord’s obligations under Section
6.1(h) of the Master Lease with respect to the Subleased Properties, or (y) at
Sublandlord’s election, cooperate with Sublandlord to provide any financial
reports or other information with respect to the Subleased Properties as is
needed for Sublandlord to fulfill its obligations under Section 6.1(h) of the
Master Lease, and Subtenant agrees to pay its allocable share of all of the
costs incurred by Sublandlord in fulfilling such obligations.”
 
(b) Cooperate in Legal Proceedings.  Subtenant shall cooperate fully with
Sublandlord and Landlord (and with Landlord’s Lender) with respect to any
proceedings before any court, board or other Governmental Authority brought by a
third party or Governmental Authority against Subtenant or the Subleased
Property which may in any way affect the rights of Sublandlord or Master
Landlord (or Landlord’s Lender, as the case may be) hereunder or in respect of
the Subleased Property and, in connection therewith, permit Sublandlord and
Master Landlord (and Landlord’s Lender, as applicable), at its election, to
participate in any such proceedings.
 
(c) Insurance Benefits.  Tenant shall cooperate with Sublandlord and Master
Landlord (and Landlord’s Lender) in obtaining for Sublandlord and Master
Landlord (and Landlord’s Lender, as applicable) the benefits of any insurance
proceeds lawfully or equitably payable in connection with the Subleased
Property, and Sublandlord and Landlord (and Landlord’s Lender, as applicable)
shall be reimbursed for any out-of-pocket expenses reasonably incurred in
connection therewith (including attorneys’ fees and disbursements, and, if
reasonably necessary to collect such proceeds, the expense of an appraisal on
behalf of Sublandlord and Landlord in case of a fire or other casualty affecting
any Subleased Property) out of such insurance proceeds.
 


ARTICLE VII.
 


 
NEGATIVE COVENANTS
 
Article VII of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” (except as it may appear
in the phrase “Landlord’s Loan Documents”) shall be replaced with “Sublandlord”;
all references to “Tenant” shall be replaced with “Subtenant”; and all
references to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE VIII.
 


 
ALTERATIONS; LEASING
 
8.1. Alterations.  Section 8.1 of the Master Lease is incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents”, “Landlord’s Lender”, and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” (except as it may appear  in the phrase “Tenant Security Period”) shall
be replaced with “Subtenant”; and all references to “Leased Property” shall be
replaced with “Subleased Property”.  Sublandlord agrees to seek the consent of
Master Landlord for any Alterations with respect to the Subleased properties for
which Subtenant has requested Sublandlord's Consent and for which Sublandlord
would be obligated to seek Master Landlord's consent were it to perform the
Alterations itself under the terms of the Master Lease.  At the direction of
Sublandlord, any Eligible Collateral required to be provided by Subtenant under
the terms hereof shall be provided to Master Landlord and/or Landlord's Lender,
as applicable, in which case Sublandlord shall, at Subtenant’s cost and expense,
exercise all rights and remedies for the return or application of such Eligible
Collateral in accordance with the terms hereof and of the Master Lease.
 
8.2. Subletting and Assignment.
 
(a) Generally.  As and to the extent permitted under the Master Lease, Subtenant
shall be entitled to assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease or sub-sublease all or any part of the
Subleased Property.  Without limiting the generality of the foregoing,
Sublandlord acknowledges that the RLP Subleases are expressly permitted
hereunder, and Subtenant shall be entitled to amend, modify, terminate, waive,
or replace any RLP Sublease in its sole and absolute discretion without the
consent of Sublandlord or Master Landlord, provided that each RLP Sublease is
and remains fully subject to the Master Lease.
 
(b) Sections 8.2(d) and (e) of the Master Lease are incorporated herein by
reference with the following modifications: all references to “Lease” shall be
replaced with “Sublease”; all references to “Landlord” (except as it may
appear  in the phrases “Landlord’s Loan Documents” and “Landlord’s Lender”)
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; all existing references to “Sublease” shall be
replaced with “Sub-sublease”; and all existing references to “Subtenant” shall
be replaced with “Sub-subtenant”.
 
(c) Required Assignment and Subletting Provisions.  Any assignment and/or
Sub-sublease for any of the Subleased Property entered into by Subtenant after
the date hereof with a Sub-subtenant that is not an Affiliate shall provide
that:
 
(i) it shall be subject and subordinate to all of the terms and conditions of
this Sublease, the Master Lease and Landlord’s Loan Documents,
 
(ii) the use of the applicable Subleased Property shall not conflict with any
Legal Requirement, Property Document, Insurance Requirement or any other
provision of this Sublease or the Master Lease,
 
(iii) except as otherwise provided herein, no Sub-subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Subleased Property
or assign this Sublease or its sublease except insofar as the same would be
permitted if it were a sublease by Subtenant under this Sublease,
 
(iv) in the event of cancellation or termination of this Sublease for any reason
whatsoever or of the surrender of this Sublease (whether voluntary, involuntary
or by operation of law) prior to the expiration date of such Sub-sublease,
including extensions and renewals granted thereunder, then, at Sublandlord’s
option, the Sub-subtenant shall make full and complete attornment to Sublandlord
or the holder of any Superior Interest for the balance of the term of the
Sub-sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Sublandlord and which the Sub-subtenant shall execute
and deliver within five (5) days after request by Sublandlord and the
Sub-subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Sub-subtenant any right of election to terminate the
Sub-sublease or to surrender possession in the event any proceeding is brought
by Sublandlord to terminate this Sublease, and
 
(v) in the event the Sub-subtenant receives a written notice from Sublandlord
stating that this Sublease has been cancelled, surrendered or terminated, the
Sub-subtenant shall thereafter be obligated to pay all rentals accruing under
said Sub-sublease directly to Master Landlord or Landlord’s Lender, as
applicable; all rentals received from the Sub-subtenant by Sublandlord shall be
credited against the amounts owing by Subtenant under this Sublease.
 
(d) Reimbursement of Sublandlord’s Costs.  Subtenant shall pay to Sublandlord,
within ten (10) business days after request therefor, all costs and expenses,
including reasonable attorneys’ fees, incurred by Sublandlord, Master Landlord
or and Landlord’s Lender (to the extent Sublandlord is liable therefor under the
terms of the Master Lease) in connection with any request made by Subtenant to
Sublandlord to assign this Sublease or sublet the applicable Subleased Property.
 
(e) Certain Leases Senior.  Subtenant and Sublandlord acknowledge that those
leases listed on Schedule 8.2(h) to the Master Lease are, by operation of law,
senior to the Master Lease and this Sublease.
 
ARTICLE IX.
 


 
MAINTENANCE AND REPAIR
 
Article IX of the Master Lease is incorporated herein by reference with the
following modifications: all references to “Landlord” shall be replaced with
“Sublandlord”; all references to “Tenant” shall be replaced with “Subtenant”;
all references to “Lease” shall be replaced with “Sublease”; and all references
to “Leased Property” shall be replaced with “Subleased Property”.
 


ARTICLE X.
 


 
CASUALTY AND CONDEMNATION
 
10.1. Insurance.  Subtenant shall either (i) keep the applicable Subleased
Property, and all property located in or on the applicable Subleased Property,
including Subtenant’s Personalty, insured at Subtenant’s sole cost and expense
with the kinds and amounts of insurance, and issued by such insurance companies,
as set forth on Schedule 10.1 to the Master Lease; or (ii) if Sublandlord elects
to obtain and maintain such insurance, pay to Sublandlord its allocable share
for such insurance in respect of the Subleased Property, in which case
Sublandlord shall be obligated hereunder to obtain and maintain such
insurance.  All insurance policies purchased by Subtenant for the Subleased
Property, shall name Sublandlord, Master Landlord and Landlord’s Lender as
additional insureds or loss payees, as applicable, in accordance with Article X
of the Master Lease.
 
(a) Sections 10.1(a), (b), (c), (d) and (e) of the Master Lease are incorporated
herein by reference with the following modifications: all references to
“Landlord” (except as it may appear in the phrase “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Master Landlord and Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; and all references to
“Leased Property” shall be replaced with “Subleased Property”.
 
10.2. Casualty; Application of Proceeds.
 
(a) If any of the Subleased Property is damaged or destroyed, in whole or
in  part, by fire or other casualty (a “Casualty”), Subtenant shall give prompt
written notice thereof to Sublandlord generally describing the nature and extent
of such Casualty.  Subject to Section 10.2(c) of the Master Lease, following the
occurrence of a Casualty, then, at Subtenant’s cost and expense, Sublandlord
shall, or shall cause Master Landlord to, to the extent sufficient insurance
proceeds and other amounts made available by Subtenant pursuant to Section
10.2(b) are available for restoration, in a reasonably prompt manner restore,
repair, replace or rebuild the affected Subleased Property (a “Restoration”) to
the extent practicable to be of substantially the same character and quality as
prior to the Casualty.  Notwithstanding the foregoing, to the extent permitted
under the Master Lease, Subtenant may elect to make such Restoration itself, in
which case it shall undertake such Restoration in which case, at Subtenant’s
cost and expense,  Sublandlord shall, or shall cause Master Landlord to, make
available all insurance proceeds in respect of such Casualty, subject to the
requirements of Landlord’s Loan Documents.  Subtenant shall complete such
Restorations in the same manner required under the Master Lease, and to the
extent that Subtenant is not the party making such Restorations, it shall be
entitled to terminate this Sublease with respect to the damaged or destroyed
Subleased Property as and to the extent permitted under the Master Lease.
 
(b) Sublandlord’s and Master Landlord’s Rights to Proceeds.  In the case of a
Casualty, Subtenant shall make available to Sublandlord, or, if applicable, to
Master Landlord, all proceeds from insurance policies that are required to be
maintained pursuant to Section 10.1 (but excluding proceeds in respect of
Subtenant’s business interruption insurance, except as necessary for the payment
of Subtenant's Rent obligations, as provided below, or Subtenant’s Personalty)
to apply to the cost of the Restoration, plus an amount equal to any applicable
deductibles or other self-retained risks.  If Subtenant shall have defaulted
upon its obligation to maintain insurance in the amounts and of the types
required under this Lease, and such default results in insufficient Proceeds to
restore or pay Rent owed to Sublandlord or Master Landlord, then Subtenant shall
pay Sublandlord or Master Landlord, as applicable, such insufficiency. Subtenant
shall also make available to Sublandlord, for payment of Subtenant’s Rent
obligations payable to Sublandlord during the Restoration, the proceeds of
Subtenant’s business interruption insurance payable in respect of the Casualty.
 
(c) Termination of Sublease in Certain Circumstances.  Sublandlord shall
promptly give Subtenant notice of any election made by Master Landlord not to
restore the Subleased Property after a Casualty pursuant to Section 10.2(c) of
the Master Lease.  If timely elected by Subtenant and if Sublandlord approves of
such election (in Sublandlord’s sole discretion), Sublandlord shall notify
Master Landlord that it elects to restore such Subleased Property as provided in
Section 10.2(c)(ii) in which case Subtenant shall be responsible for completing
such Restoration at its sole cost, expense and risk.  Otherwise the Master Lease
and this Sublease shall terminate as to the Subleased Property affected by such
Casualty as of the date specified in Landlord’s notice.
 
(d) Abatement.  Base Rent and Additional Charges payable by Subtenant hereunder
in respect of any Subleased Property which is the subject of a Casualty shall
abate as and to the same extent that the same shall abate under the terms of the
Master Lease.
 
(e) Surplus.  Any surplus which may remain out of proceeds received pursuant to
a Casualty (other than proceeds in respect of Subtenant’s Personalty) shall be
paid to Sublandlord after payment of such costs of Restoration.
 
10.3. Except as set forth herein, Section 10.3 of the Master Lease is
incorporated herein by reference with the following modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Master Landlord”; all references to “Tenant”
shall be replaced with “Subtenant”; and all references to “Leased Property”
shall be replaced with “Subleased Property”.  Notwithstanding these
modifications, the first and second appearances in Section 10.3(a) of the word
“Landlord” are hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XI.
 


 
ACCOUNTS AND RESERVES
 
As and to the extent that Sublandlord is obligated to cooperate with Master
Landlord pursuant to Section 11.1 of the Master Lease, Subtenant agrees to
cooperate with Master Landlord and Sublandlord as necessary for the discharge of
Sublandlord’s obligations thereunder, subject to the same terms and conditions.
 


ARTICLE XII.                                
 
EVENTS OF DEFAULT AND REMEDIES


Article XII of the Master Lease is incorporated herein by reference with the
following modifications and modifications: all references to “Landlord” shall be
replaced with “Sublandlord”; all references to “Tenant” shall be replaced with
“Subtenant”; all references to “Leased Property” shall be replaced with
“Subleased Property”; all references to “Lease” shall be replaced with
“Sublease”; and all occurrences of the phrase “or Guarantor” are hereby deleted.
 


ARTICLE XIII.                                - ARTICLE XIV.
 
Articles XIII and XIV of the Master Lease are incorporated herein by reference
with the following modifications and modifications: all references to “Landlord”
shall be replaced with “Sublandlord”; all references to “Tenant” shall be
replaced with “Subtenant”; all references to “Leased Property” shall be replaced
with “Subleased Property”; and all references to “Lease” shall be replaced with
“Sublease”.  To the extent that an Event of Default that constitutes an event of
default under the Master has occurred and is continuing, Master Landlord shall
have the same rights as Sublandlord under Article XIII hereof.




ARTICLE XV.
 


 
SUBORDINATION
 
15.1. Subordination.   This Sublease and all rights of Subtenant hereunder are
subject and subordinate to the Lien affecting the Subleased Properties created
pursuant to Landlord’s Loan Documents, whether now or hereafter existing, the
Master Lease or the interest of any other landlord under a lease senior in title
to this Sublease, whether now or hereafter existing, and to all Property
Documents (all such Liens and interests, collectively, the “Superior
Interests”), and to all renewals, modifications, consolidations, replacements
and extensions of Superior Interests.
 
15.2. Sections 15.2 through 15.9 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: (i) all references
to “Landlord” (except as it may appear in the phrases “Landlord’s Loan
Documents” and “Landlord’s Lender” and except for the first occurrence thereof
in Section 15.9) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”; and (ii) the first occurrence in Section 15.9 of
the word “Landlord” is hereby replaced with “Sublandlord and Master Landlord”.
 


ARTICLE XVI.                                 - ARTICLE XXI.
 
Articles XVI, XVII, XVIII, XIX, XX and XXI of the Master Lease are incorporated
herein by reference with the following modifications and modifications: all
references to “Landlord” (except as it may appear in the phrase “Landlord’s
Lender”) shall be replaced with “Sublandlord”; all references to “Tenant” shall
be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.




ARTICLE XXII.
 


 
NOTICES
 
22.21.
22.22. Notices to Sublandlord, Master Landlord and Landlord’s Lender.  Any
notice required to be made to Sublandlord hereunder shall be delivered to the
same parties and addresses as notices required to be delivered to “Tenant” under
the Master Lease.  To the extent that any notices to Master Landlord are
required under this Sublease, the same shall be delivered to the same parties
and addresses as notices required to be delivered to “Landlord” under the Master
Lease.  To the extent that any notices to Landlord’s Lender are required under
this Sublease, the same shall be delivered according to the delivery information
under the Master Lease.  Any notice of default under this Sublease that arises
out of a failure of Sublandlord to perform its obligations hereunder shall also
be given to Master Landlord and Landlord’s Lender.
 
22.23. Notices to Subtenant.  Notices to Subtenant shall be made in the same
manner as to Master Landlord and Sublandlord, as follows:
 
If to Subtenant:
Bonefish Grill, Inc.
c/o OSI Restaurant Partners LLC
2202 N. West Shore Boulevard, Suite No. 500
Tampa, FL 33607
Attention: Chief Financial Officer
Telecopy No.:  (813) 282-1225
Confirmation No.: (813) 281-2114
   
With copies of any default notices (or correspondence related to any default) or
notices given during the continuance of any Event of Default to:
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199
Attention: Mr. Ian Blasco
Telecopy No.:  (617) 516-2010
Confirmation No.:  (617) 516-2124
     
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Richard E. Gordet, Esq.
Telecopy No.:  (617) 951-7050
Confirmation No.:  (617) 951-7491





ARTICLE XXIII.                                 - ARTICLE XXV.
 
Articles XXIII, XXIV and XXV of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Debt”) shall be replaced with “Sublandlord”; all references to
“Tenant” shall be replaced with “Subtenant”; all references to “Leased Property”
shall be replaced with “Subleased Property”; and all references to “Lease” shall
be replaced with “Sublease”.  Notwithstanding these modifications, each
occurrence in Sections 24.1 and 25.1 of the word “Landlord” (except as it may
appear in the phrases “Landlord’s Lender” and “Landlord’s Debt”) is hereby
replaced with “Sublandlord and Master Landlord”.




ARTICLE XXVI.
 


 
MISCELLANEOUS
 
Sections 26.1 through 26.15 of the Master Lease are incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” (except as it may appear in the phrases “Landlord’s Lender” and
“Landlord’s Loan Documents”) shall be replaced with “Sublandlord”; all
references to “Tenant” shall be replaced with “Subtenant”; all references to
“Leased Property” shall be replaced with “Subleased Property”; and all
references to “Lease” shall be replaced with “Sublease”.
 


ARTICLE XXVII.
 


 
MEMORANDUM OF LEASE; ESTOPPELS
 
27.1. Memorandum of Lease.  To the extent permitted by Master Landlord and
Landlord’s Lender, Sublandlord and Subtenant shall, promptly upon the request of
either, and at Subtenant’s sole cost and expense, enter into a short form
memorandum of this Sublease, in form suitable for recording under the laws of
the state in which the applicable Subleased Property is located, in which
reference to this Sublease, and all options contained therein, shall be
made.  Subtenant shall pay all costs and expenses of recording such memorandum
of lease.
 
27.2. Estoppels.  Section 27.2 of the Master Lease is incorporated herein by
reference with the following modifications and modifications: all references to
“Landlord” shall be replaced with “Sublandlord”; all references to “Tenant”
shall be replaced with “Subtenant”; all references to “Leased Property” shall be
replaced with “Subleased Property”; and all references to “Lease” shall be
replaced with “Sublease”.
 


ARTICLE XXVIII.
 


 
INTENTIONALLY OMITTED
 


ARTICLE XXIX.
 


 
PRIMACY OF MASTER LEASE; CONSENT OF MASTER LANDLORD AND LANDLORD’S LENDER
 
29.1. Primacy of and Compliance with Master Lease.  This Sublease is subject and
subordinate to the covenants, agreements, terms and conditions of the Master
Lease, and to all amendments, modifications, renewals and extensions of or to
the Master Lease, and Sublandlord purports hereby to convey, and Subtenant takes
hereby, no greater rights hereunder than those accorded to or taken by
Sublandlord as tenant under the terms of the Master Lease.  Except as otherwise
provided herein, this Sublease shall in all respects be subject to the Master
Lease and if the Master Lease shall terminate in its entirety or as to any
Subleased Property during the term hereof, this Sublease shall terminate upon
such termination date with the same force and effect as if such termination date
had been set forth herein as the date of termination hereof.  To the extent that
the Master Lease permits Master Landlord to perform any of Sublandlord’s
obligations hereunder, and Master Landlord elects to so perform, Subtenant
agrees to accept such performance by Master Landlord as if such performance had
been done by Sublandlord.
 
29.2. Services; Enforcement of Master Lease.  Notwithstanding Section 29.1 to
the contrary, Subtenant shall be entitled to receive all services to be rendered
to the Sublandlord under the Master Lease in respect of the Subleased
Property.  Except as otherwise provided herein, Sublandlord shall have no
liability of any nature to Subtenant for Master Landlord’s failure to perform or
render such services, and Subtenant shall look solely to Master Landlord for all
such services and shall not seek nor require Sublandlord to perform any of such
services.  No such default of Master Landlord shall excuse Subtenant from the
performance of any of its obligations to be performed under this Sublease or
entitle Subtenant to terminate this Sublease or to reduce or abate or offset any
of the rents provided for in this Sublease, except to the extent of any
corresponding right, offset or abatement Sublandlord receives or is entitled to
under the Master Lease.  The foregoing notwithstanding, Sublandlord shall, at
Subtenant’s sole cost and expense, cooperate with and take such actions as
Subtenant reasonably requests and directs to obtain services to be provided by
Master Landlord under the Master Lease and to enforce the terms of the Master
Lease against Master Landlord.  Subtenant hereby agrees to indemnify, defend and
hold Sublandlord harmless from and against any and all damages, liabilities,
obligations, costs, claims, losses, demands, expenses and injuries, including,
without limitation, reasonable attorneys' fees and expenses, incurred by
Sublandlord as a result of such efforts and cooperation.
 
29.3. Sublandlord’s Obligations.  Unless caused by Subtenant's default of its
obligations hereunder, Sublandlord shall timely pay all rent due under the
Master Lease in respect of the Subleased Property.  In addition, unless
Subtenant there is an Event of Default hereunder, Sublandlord shall not (i)
modify the Master Lease, or waive any of its rights or any restrictions
benefiting the tenant thereunder, or give its consent or approval to Master
Landlord under the Master Lease which, in any such case, would adversely affect
Subtenant, this Sublease, the Subleased Property or Subtenant’s use and
enjoyment thereof, (ii) terminate, surrender or intentionally do or
intentionally omit to do anything which would lead to a termination of the
Master Lease with respect to the Subleased Property except as provided for
herein, or (iii) exercise any rights (including rights of termination that may
arise after casualty or condemnation) or remedies under the Master Lease in
respect of the Subleased Property, except, in each case, as reasonably consented
to or directed by Subtenant.  In addition, Sublandlord agrees that where
Sublandlord’s consent is required or requested by Master Landlord pursuant to
the Master Lease for any action that would in any respect affect Subtenant, this
Sublease, the Subleased Property or Subtenant's use and enjoyment thereof,
Sublandlord shall not give any such consent unless and until Subtenant has also
consented.
 


ARTICLE XXX.
 


 
SUPERSEDURE
 
30.1. Supersedure. This Sublease amends, restates and supersedes the Original
Sublease, as amended by the Amendment, in its entirety.
 




[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as a
sealed instrument as of the day and year first above written.




SUBLANDLORD:


Private Restaurant Master Lessee, LLC



 
By:_______________________________
     Name:  Karen Bremer
     Title:  Vice President of Real Estate






SUBTENANT:


Bonefish Grill, Inc.






By:_______________________________
     Name:  Karen Bremer
     Title:  Authorized Agent – Real Estate














Exhibit A


Master Lease






Exhibit B


The Subleased Property


Concept
Store #
Address
City
ST
Zip
Bonefish Grill
0704
7611 Somerset Crossing Drive
Gainsville
VA
20155
Bonefish Grill
1201
18375 W Bluemound Road
Brookfield
WI
53045
Bonefish Grill
7004
3665 Henderson Boulevard
Tampa
FL
33609
Bonefish Grill
7011
225 W. Pipken Lane
Lakeland
FL
33813
Bonefish Grill
7090
5025 N. 12th Avenue
Pensacola
FL
32504
Bonefish Grill
7251
6955 Airport Blvd.
Mobile
AL
36606
Bonefish Grill
8302
13905 Lakeside Circle
Sterling Heights
MI
8313-131
Bonefish Grill
9407
190 Partner Circle
Southern Pines
NC
28387
Bonefish Grill
9604
6150 Rockside Place
Independence
OH
44131









Exhibit C


Assignment




ASSIGNMENT AND ASSUMPTION OF LEASE
(Bonefish Grill)


This Assignment and Assumption of Lease (this “Assignment”) by and between OS
Realty, Inc., a Florida corporation ("Assignor") and Bonefish Grill, Inc., a
Florida corporation ("Assignee") is dated and made as of June 14, 2007 and
effective as of the Effective Time (hereinafter defined).
 
WITNESSETH:
 
WHEREAS, Assignor is the holder of the landlord’s interest in that certain lease
dated as of September 02, 2003 (the "Lease") for the premises described on
Schedule A attached hereto (the "Leased Property"); and
 
WHEREAS, Assignor desires to assign to Assignee all of its right, title,
interest, estate and benefit as the landlord in and to the Lease and Assignee
desires to assume all of Assignor's right, title, interest, estate and benefit
in and to the Lease.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties hereby agree as follows:
 
1)  
On and as of the Effective Time, Assignor does hereby sell, assign, transfer and
deliver unto Assignee its successors or assigns, to have and to hold forever,
all of Assignor's right, title, interest, estate and benefit as the landlord in
and to the Leased Property.



2)  
On and as of the Effective Time, Assignee does hereby assume all of Assignor's
right, title, interest, estate and benefit in said Subleased Property, and
hereby assumes the timely and true performance of all of the terms, covenants,
conditions and provisions applicable to the landlord under the Leases hereby
assigned, all with the full force and effect as if Assignee had executed the
Leases originally as the landlord named therein.



3)  
The “Effective Time” shall mean the time and date when both (i) fee simple title
of the Leased Property is conveyed to Private Restaurant Properties, LLC
(“Master Lessor”) and (ii) Assignor, Private Restaurant Master Lessee, LLC
(“Master Lessee”), and the tenant under the Lease have executed and delivered to
Master Lessor and its mortgagees a subordination agreement subordinating the
Lease to certain Superior Interests (as such term is defined in that certain
Master Lease between Master Lessor and Master Lessee, dated as of June 14,
2007), including the leasehold estate held by Assignor in the Leased Property.







IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Effective Time.
 


 
“Assignor”
 


 


 OS Realty, Inc.,
a Florida corporation




By:_______________________
Name: Karen C. Bremer
Title: Vice President of Real Estate




“Assignee”




Bonefish Grill, Inc., a Florida corporation




By:_______________________
Name: Karen C. Bremer
Title: Authorized Agent – Real Estate


SCHEDULE A




Concept
Store #
Address
City
ST
Zip
Bonefish Grill
7011
225 W. Pipken Lane
Lakeland
FL
33813




 
 

--------------------------------------------------------------------------------

 

Schedule 1.4(a)


Construction Properties




Store #
Address
Dual Site (Y/N)*
Purchase Price
7004
3665 Henderson Boulevard
Tampa, FL 33609
N
$3,000,000



Schedule 8.2(c)


RLP Subleases


LP (TENANT)
STORE NO.
ADDRESS
LEASE
Bonefish/Virginia, Limited Partnership
0704
7611 Somerset Crossing Drive, Gainsville, VA
Lease dated as of 10/3/03 (as amended in effect on the date hereof)
Bonefish/Midwest-II, Limited Partnership
1201
18375 W Bluemound Road, Brookfield, WI
Lease dated as of  2/2/05 (as amended in effect on the date hereof)
Bonefish/West Florida-I, Limited Partnership
7004
3665 Henderson Blvd., Tampa, FL
Lease dated as of 10/5/01 (as amended in effect on the dated hereof)
Bonefish/Central Florida-I, Limited Partnership
7011
225 W. Pipken Lane, Lakeland, FL
Lease dated as of 9/2/03 (as amended in effect on the date hereof)
Bonefish/Gulf Coast, Limited Partnership
7090
5025 N. 12th Avenue, Pensacola, FL
Lease dated as of  1/9/04 (as amended in effect on the date hereof)
Bonefish/Gulf Coast, Limited Partnership
7251
6955 Airport Blvd, Mobile, AL
Lease dated as of 10/4/2005  (as amended in effect on the date hereof)
Bonefish/Michigan, Limited Partnership
8302
13905 Lake Side Circle, Sterling Heights, MI
Lease dated as of 9/20/04 (as amended in effect on the date hereof)
Bonefish/Carolinas, Limited Partnership
9407
190 Partner Circle, Southern Pines, NC
Lease dated as of 9/23/04 (as amended in effect on the date hereof)
Bonefish/Columbus-I, Limited Partnership
9604
6150 Rockside Place, Independence, OH
Lease dated as of 6/1/05 (as amended in effect on the date hereof)




 
 

--------------------------------------------------------------------------------

 



 
 
 




Exhibit F


Exhibit F
 
Form of Confirmatory Removal Amendment
 
CONFIRMATORY LEASE AMENDMENT FOR REMOVED PROPERTY
 
This Confirmatory Lease Amendment for Removed Property (this “Amendment”), dated
___________________, is entered into between PRIVATE RESTAURANT PROPERTIES, LLC
(“Landlord”) and PRIVATE RESTAURANT MASTER LESSEE, LLC (“Tenant”) and shall be
effective as of ____________________ (the “Property Removal Date”),.
RECITALS:


WHEREAS, Landlord and Tenant have entered into that certain Master Lease
Agreement dated as of ___________________, 2007 [ADD amendments if/as necessary]
([as so amended,] the “Lease”), pursuant to which Landlord leases to Tenant
certain parcels of real property (the “Leased Property”); and


WHEREAS, Landlord and Tenant have terminated and released the Lease as to that
certain Leased Property listed on Schedule 1 to this Amendment (the “Removed
Property”), and wish to amend the Lease to confirm such termination and release.
AGREEMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

   
1.
Definitions.  Capitalized terms defined in the Lease that are used herein but
not defined are used herein as so defined.




   
2
Removed Property.



(a)  
In accordance with Section 1.8 of the Lease, effective as of the Property
Removal Date, Landlord and Tenant have terminated and released the Removed
Property from the Lease, and Landlord and Tenant have separated and removed the
Removed Property from the Leased Property as of the Property Removal Date.

 
(b)  
The Base Rent Reduction Amount applicable to the Removed Property is
$__________.  The Base Rent under the Lease has been reduced by the Base Rent
Reduction Amount, such that from and after the Property Removal Date the Base
Rent due under the Lease is $__________.

 
(c)  
The amount of Additional Charges related and attributable to the Removed
Property is $__________, and the amount of Additional Charges due under the
Lease has been reduced by such amount from and after the Property Removal Date.

 

   
3.
Amendments.  The Lease is amended, effective as of the Property Removal Date,
to:



a.  
delete and eliminate the Removed Property from the Lease and all obligations of
Tenant thereunder with respect thereto (except for any such obligations that
expressly survive the termination of the Lease);
   



b.  
exclude the Removed Property from the definition of Leased Property;
   



c.  
reduce the Base Rent and Additional Charges per Sections 2(b)-(c) hereof; and
   



d.  
remove the information relevant to such Removed Property from each of the other
schedules and exhibits to the Lease.
   



4
Continuing Obligations.  With respect to the Removed Property, the terms of
Sections 2 and 3 above shall not limit the liability of Tenant for any
obligations owed by Tenant to Landlord on account of such termination and
release of the Removed Property for events occurring prior to the Property
Removal Date.  Notwithstanding the foregoing, the parties hereto acknowledge
that all sums payable by Tenant under the Lease with respect to the Removed
Property, including the Rent, have been prorated through and including the
Property Removal Date and such amounts have been paid by Tenant as of the
Property Removal Date, in full and complete satisfaction of all monetary
obligations owed by Tenant under the Lease with respect to the Removed Property.
   



5
Confirmation.  Except as amended hereby, the Lease remains unmodified.  As
amended hereby, the Lease is hereby ratified and confirmed and continues in full
force and effect.
   



6
Counterparts.  This Amendment may be executed in one or more counterparts each
of which shall constitute an original but all of which, taken together, shall
constitute one instrument.



[Signatures appear on following page.]


 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.
LANDLORD:




PRIVATE RESTAURANT PROPERTIES, LLC,
a Delaware limited liability company




By:______________________________________
      Name:
      Title:


TENANT:


PRIVATE RESTAURANT MASTER LESSEE, LLC,
a Delaware limited liability company


By:
_____________________________________                                                                                           Name:
Title:






 
 
 
 


Schedule 1


Removed Property


 

 
 

--------------------------------------------------------------------------------

 

 
 
 
SCHEDULE 1




Schedule 1
 
Ground Leases
 


 
NONE


 
 
 

--------------------------------------------------------------------------------

 

 
 
 
SCHEDULE 1.2


 SCHEDULE 1.2
 
Excess Property; Outparcels; Leaseable Building Pads
1.  Outparcels1
 
Store No.
Address
City, State
Sq. Footage/Acreage
Available
Diagram of Outparcel
1525
5455 Coventry Lane
Ft. Wayne, IN
1.28 Ac. +/-
See Diagram 1 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION
3122
901 Rt. 73
Marlton (Formerly Evesham), NJ
19,900 Sq. Ft. +/-
See Diagram 2 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION
3217
2625 W. Craig Road
N. Las Vegas, NV
0.88 Ac. +/-
See Diagram 3 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION



2. Leaseable Building Pads1


Store No.
Address
City, State
Sq. Footage/Acreage
Available
[Diagram of Leaseable Building Pads]
4602©
4000 Medina Road
Akron, OH
0.89 Ac. +/-
See Diagram 4 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION
6056
Bruce B. Downs Blvd.
Wesley Chapel, FL
6,000 Sq. Ft. +/-
See Diagram 5 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION
3002
4342 Boy Scout Road
Tampa, FL
12,730 Sq. Ft +/-
See Diagram 6 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION
5502
9770 Crosspoint Blvd.
Fishers (Indianapolis), IN
8,790 Sq. Ft. +/-
See Diagram 7 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION
5506
8301 Eagle Lake Drive
Evansville, IN
6,930 Sq. Ft. +/-
See Diagram 8 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION
7402
16203 Northcross Drive
Huntersville, NC
.83 Ac. +/-
And
5,330 Sq. Ft. +/-
See Diagram 9 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION
3464©
223 Wintergreen Drive
Lumberton, NC
1.3 Ac. +/-
See Diagram 10 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION
4433
2206 South First Street
Lufkin, TX
0.94 Ac. +/-
See Diagram 11 IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, THIS DIAGRAM IS
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION



1  To the best of Borrower’s knowledge, the Outparcels are capable of being
subdivided from the Individual Property on which they are located and the
Leasable Building Pads are not capable of being subdivided from the Individual
Property on which they are located.  In the event that it is later determined by
Borrower as set forth in Officer’s Certificate of Borrower that (i) any
Outparcel is not capable of being subdivided from the Individual Property on
which it is located, it will be treated as a Leasable Building Pad or (ii) any
Leaseable Building Pad is capable of being subdivided from the Individual
Property on which it is located, it will be treated as an Outparcel.
 
© Borrower believes it may be possible to create a Condominium on the site and
then sell the pad site as a Condominium


See Paper Filing.
IN ACCORDANCE WITH RULE 202 OF REGULATION S-T, PORTIONS OF THIS SCHEDULE 1.2 ARE
FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION
 
 
 
 
 
SCHEDULE 1.3






Schedule 1.3
 
“Go Dark” Leased Properties/Purchase Options and Recapture Rights
 
Store No.
ST
Document Creating Rights
Trigger of Rights
1418
IL
Covenants, Conditions and Restrictions Agreement dated October 9, 1996 by and
between Simon Property Group, L.P. and Outback Steakhouse of Florida, Inc.
recorded in the Winnebago County Registry of Deeds as Document No. 9652496.
Go Dark for more than 120 consecutive days.
1522
IN
Covenants, Conditions and Restrictions Agreement Outlot LL/01 Muncie Mall dated
April 29, 1997 by and between Simon Property Group, LP and Outback Steakhouse of
Florida, Inc. recorded in the Delaware County Registry of Deeds in Book 1997,
Page 1717.
Go Dark for more than 120 consecutive days.
2011
FL
Declaration of Restrictive Covenants dated October 25, 1991 by Lakeshore/Sebring
Limited Partnership recorded in the Highlands County Registry of Deeds in Book
1158, Page 976.
Special Warranty Deed dated May 18,1992 by and between Lakeshore/Sebring Limited
Partnership and Brothers Two Developers, Inc. recorded in the Highlands County
Registry of Deeds in Book 1179, Page 204.
Go Dark for more than 90 days
 
 
 
 
Go Dark for  more than 120 consecutive days.
1851
KY
Easement and Restriction Agreement dated September 4, 1997 by and between
Outback Steakhouse of Florida, Inc. and Druco, Inc. recorded in the Warren
County Registry of Deeds in Book 749, Page 741.
Go Dark for  more than 120 consecutive days.
2320
MI
Covenant Deed dated September 11, 1995 by and between Campbell Corners Limited
Partnership and Outback Steakhouse of Florida recorded in the Oakland County
Registry of Deeds in Liber 15697, Page 682.
Building is deemed “Closed” for 270 consecutive days.
4429
TX
Agreement of Repurchase and Right of First Refusal dated March 30, 1998 by and
between Outback Steakhouse of Florida, Inc. and Tanger Properties Limited
Partnership.
Abandonment, permanent closure, failure to operate for permitted use for a
continuous period in excess of 30 days.
4460
TX
Memorandum of Recapture Option Agreement dated August 25, 1993 by and between
Outback Steakhouse of Florida, Inc. and Broadway Crossing Center, Ltd. recorded
in the Smith County Registry of Deeds in Volume 3407, Page 394.
Recapture Option Agreement dated August 23, 1995 by and between Broadway
Crossing Center, Ltd. and Outback Steakhouse of Florida, Inc.
Go Dark for  more than 120 consecutive days.

 

 
 

--------------------------------------------------------------------------------

 



 
 
 
 
SCHEDULE 1.4(a)






Schedule 1.4(a)
 
Construction Properties
 
Store #
Address
Dual Site (Y/N)*
Purchase Price
1025
170 Cypress Gardens Blvd. SE
Winter Haven, FL 33880
N
$3,400,000
3120
Klockner Road at route 130
Hamilton, NJ 08619
N
$2,650,000
3122
901 Rt. 73 South
Marlton (formerly Evesham), NJ 08053
Y – 8109 (Carrabba’s Italian Grill; purchase price: $2,450,000
$2,875,000
6056
Bruce B. Downs Blvd., Wesley Chapel, FL
N
$3,450,000
7004
3665 Henderson Boulevard
Tampa, FL 33609
N
$3,000,000
8109
903 Route 73 South
Marlton (formerly Evesham), NJ 08053
Y – (Outback) 3122 purchase price: $2,875,000
$2,450,000



*If Yes, Add additional store number and purchase price for operating Concept.



 
 

--------------------------------------------------------------------------------

 

 
 
SCHEDULE 1.4(b)




Schedule 1.4(b)
 
Purchase of Construction Properties
 
The purchase and sale of each applicable Construction Property as provided in
Section 1.4 shall be consummated in accordance with and pursuant to the
following terms, conditions and procedures:


 .
1  
The date for closing such purchase and sale shall be the a Rent Payment Date
that is not less than thirty (30) days and not more than one-hundred fifty (150)
days after the Construction Property Completion Date (the “Construction Property
Purchase Date”).  Tenant shall give notice to Landlord and Landlord’s Lender of
Construction Property Completion Date and the Construction Properties to be
purchased on the Construction Property Purchase Date on or before tenth (10th)
Business Day after the Construction Property Completion Date.

 
2  
Tenant shall submit to Landlord and Landlord’s Lender not less than ten (10)
Business Days prior to the Construction Property Purchase Date, forms of
quitclaim deed, termination of this Lease and release of the lien of Landlord’s
Loan Documents for each applicable Construction Property (for execution by
Landlord and Landlord’s Lender) in a form appropriate in the applicable state
and otherwise satisfactory to Landlord and Landlord’s Lender in their reasonable
discretion and all other documentation Tenant, Landlord and Landlord’s Lender
reasonably require to be delivered in connection with the purchase and sale of
each such Construction Property, the termination of the applicable Construction
Properties from the Lease  and the release of the lien of Landlord’s Loan
Documents in respect thereof  for each such Construction Property (collectively,
“Transfer and Release Instruments”), together with an Officer’s Certificate
certifying that the Release Instruments are in compliance with all Legal
Requirements.

 
3  
Prior to the Construction Property Purchase Date, Tenant shall deliver to
Landlord evidence reasonably satisfactory to Landlord that all amounts owing to
any parties in connection with the transaction relating to purchase and sale of
the applicable Construction Properties have been paid in full, or will
simultaneously be paid in full on the Construction Property Purchase Date as
reasonably determined by Landlord.

 
4  
Each such Construction Property shall be conveyed to Tenant “AS IS” and in its
then physical condition.

 
5  
On the Construction Property Purchase Date:

 
a.  
Tenant shall pay to Landlord the applicable Construction Property Purchase Price
for such Construction Properties together with all Rent otherwise due and
payable under this Lease in connection with such Construction Property through
the Construction Property Purchase Date.

 




 
b.  
In addition to the Construction Property Purchase Price for each such
Construction Property, Tenant shall pay all expenses in connection with such
Purchase and Sale, including all out-of-pocket expenses and costs incurred by
Landlord, including fees and costs of: audits; travel; accounting services;
environmental and engineering reports; credit reports; appraisals; property
evaluations; preparation, negotiation, execution and delivery of documents;
attorneys’ fees and expenses of Landlord; transfer, transfer gains, intangibles,
deed and mortgage recording taxes; title insurance and endorsements to the Title
Policy; survey; and document recordings and filings and any fees, costs or
expenses incurred or payable by Landlord pursuant to or under Landlord’s Loan
Documents in connection with such purchase and sale.

 
c.  
Landlord shall convey title to each such Construction Property to Tenant free
and clear of any Landlord Liens, including the lien of Landlord’s Loan
Documents, provided that Landlord shall be entitled to use the Construction
Property Purchase Price to obtain the release of any such liens.

 
d.  
Landlord and Tenant shall deliver, or cause to be delivered, the Transfer and
Release Instruments and any additional documents reasonably necessary and
customary for similar purchases and sales of commercial properties in the
jurisdiction in which the applicable Construction Property is located, including
transfer tax forms, non-foreign affidavits, so-called 1099 Designation
Agreements and title company affidavits.

 
6  
Upon the consummation of the Closing, the Lease shall terminate as to each
applicable Construction Property.

 



 
 

--------------------------------------------------------------------------------

 



 
 
 
 
SCHEDULE 2A


 




Schedule 2A
 
Landlord’s Loan Documents
 
To be filled in with specifics prior to closing.
 
MORTGAGE LOAN DOCUMENTS


$475,000,000 Note, dated as of June  14, 2007, by Private Restaurant Properties,
LLC, in favor of German American Capital Corporation and Bank of America, N.A.


Combined Fee and Leasehold Multistate Mortgage, Deed to Secure Debt, Deed of
Trust, Security Agreement, Financing Statement, Fixture Filing and Assignment of
Master Lease, Subleases, Rents and Security Deposits, dated as of June 14, 2007,
made by Private Restaurant Properties, LLC to German American Capital
Corporation and Bank of America, N.A.


Loan and Security Agreement dated as of June 14, 2007, between Private
Restaurant Properties, LLC and German American Capital Corporation and Bank of
America, N.A.;


Assignment of Master Lease, Subleases, Rents and Security Deposits, effective
June 14, 2007; entered into by Private Restaurant Properties, LLC, and German
American Capital Corporation and Bank of America, N.A.


Subordination, Non-Disturbance and Attornment Agreement between German America
Capital Corporation, Bank of America, N.A., Private Restaurant Master Lessee,
LLC and Private Restaurant Properties, LLC, dated as of June 14, 2007;


MEZZANINE LOAN DOCUMENTS – FIRST MEZZANINE


Mezzanine Loan and Security Agreement (First Mezzanine), dated as of June 14,
2007 between PRP Mezz 1, LLC, as Mezzanine Borrower, and German American Capital
Corporation and Bank of America, N.A.


$116,000,000 First Mezzanine Note, dated as of June 14, 2007, by PRP Mezz 1, LLC
to German American Capital Corporation and Bank of America, N.A.


Pledge and Security Agreement (First Mezzanine), dated as of June 14, 2007, made
by PRP Mezz 1, LLC in favor of German American Corporation and Bank of America,
N.A.;


MEZZANINE LOAN DOCUMENTS – SECOND MEZZANINE


Mezzanine Loan and Security Agreement (Second Mezzanine), dated as of June 14,
2007 between PRP Mezz 2, LLC, as Mezzanine Borrower, and German American Capital
Corporation and Bank of America, N.A.


 
$100,000,000 Second Mezzanine Note, dated as of June 14, 2007, by PRP Mezz 2,
LLC to German American Capital Corporation and Bank of America, N.A.


Pledge and Security Agreement (Second Mezzanine), dated as of June 14, 2007,
made by PRP Mezz 2, LLC in favor of German American Corporation and Bank of
America, N.A.


MEZZANINE LOAN DOCUMENTS – THIRD MEZZANINE


Mezzanine Loan and Security Agreement (Third Mezzanine), dated as of June 14,
2007 between PRP Mezz 3, LLC, as Mezzanine Borrower, and German American Capital
Corporation and Bank of America, N.A., collectively, as Mezzanine Lender


$50,000,000 Third Mezzanine Note, dated as of June 14, 2007, by PRP Mezz 3, LLC
to German American Capital Corporation and Bank of America, N.A.


Pledge and Security Agreement (Third Mezzanine), dated as of June 14, 2007, made
by PRP Mezz 3, LLC in favor of German American Corporation and Bank of America,
N.A.




MEZZANINE LOAN DOCUMENTS – FOURTH MEZZANINE


Mezzanine Loan and Security Agreement (Fourth Mezzanine), dated as of June 14,
2007 between PRP Mezz 4, LLC, as Mezzanine Borrower, and German American Capital
Corporation and Bank of America, N.A., collectively, as Mezzanine Lender;


$49,000,000 Fourth Mezzanine Note, dated as of June 14, 2007, by PRP MEZZ 4, LLC
to German American Capital Corporation and Bank of America, N.A.


Pledge and Security Agreement (Fourth Mezzanine), dated as of June 14, 2007,
made by PRP Mezz 4, LLC in favor of German American Corporation and Bank of
America, N.A.






 

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
SCHEDULE 2B






Schedule 2B
 
PRE-APPROVED TRANSFEREES
 
Blackstone Group, LP
Captec Net Lease Realty, Inc.
CBL & Associates Properties, Inc.
CS First Boston Real Estate Capital Partners
Equity One, Inc.
Federal Realty Investment Trust
General Growth Properties Inc.
JPMorgan Investment Management
Kimco Realty Corporation
Lubert-Adler Partners, L.P.
Morgan Stanley Real Estate Fund
National Retail Properties, Inc.
Pennsylvania Real Estate Investment Trust
Realty Income Corp.
Regency Centers Corporation
Simon Property Group Inc.
Spirit Finance Corporation
Taubman Centers, Inc.
The Macerich Company
Weingarten Realty Investors
Whitehall Street Real Estate Limited Partnership Funds
 





 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
SCHEDULE 2C






Schedule 2C
 
Deemed Affiliates
 
Bonefish Grill of Florida, LLC, a Delaware limited liability company
Bonefish/Central Florida-I, L.P., a Florida limited partnership
Bonefish/West Florida-I, L.P., a Florida limited partnership
Carrabba’s/Deerfield Township, L.P., a Florida limited partnership
Carrabba’s/Metro, L.P., a Florida limited partnership
Carrabba’s/Mid America, L.P., a Florida limited partnership
Carrabba’s/Rocky Top, L.P., a Florida limited partnership
Outback/Fleming’s, LLC, a Delaware limited liability company
Fleming’s/Northeast-I, L.P., a Florida limited partnership
Fleming’s/Northwest-I, L.P., a Florida limited partnership
Fleming’s/Southeast-I, L.P., a Florida limited partnership
Outback/Maryland-I, L.P., a Florida limited partnership
Roy’s/Outback Joint Venture, a Florida general partnership
Roy’s/Southmidwest-I, L.P., a Florida limited partnership
Roy’s/West Florida-I, L.P., a Florida limited partnership
Roy’s/Westcoast-I, L.P., a Florida limited partnership




 

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
SCHEDULE 2D






Schedule 2D
 
Classification of Tenant’s Personalty and Fixtures
 
Furniture and Fixtures - 7 Year Depreciation
Fixture Type
Water Filtration System
Fixture
Security System - Fire
Fixture
Security System - Burglar
Fixture
Parking Lot Lights
Fixture
Flood Lights
Fixture
Hurricane or Wood Shutters (not plastic ones)
Fixture
Front Door
Fixture
Rear Door
Fixture
Ceiling Tile & Grid
Fixture
Toilet Partitions and Screens
Fixture
Restroom Accessories (mirrors & doors)
Fixture
Electrical (can lights & vanity lanterns)
Fixture
Accessory Package (grab bars, etc.)
Fixture
HVAC new grills
Fixture
New Fixtures
Fixture
Auto Flush
Fixture
Sprinklers
Fixture
Awnings
Fixture
Flag poles
Fixture
Wainscoting
Fixture
Chain Link Fences
Fixture
Window Tinting
Fixture
Thermostat's
Fixture
Sound System
Excluded Personal Property
Marlin Control Panel
Excluded Personal Property
Dry storage shelving
Excluded Personal Property
Plexiglass (Bar Partition)
Excluded Personal Property
Solid Surface Vanity w/under counter sinks
Excluded Personal Property
Millwork (Bars)
Excluded Personal Property
Signage
Excluded Personal Property
Neon Border & Neon Signs
Excluded Personal Property
Safe
Excluded Personal Property
Office Furniture
Excluded Personal Property
Phone System
Excluded Personal Property
Phone System Upgrades - equip & install
Excluded Personal Property
Stainless Fabrication/SS Paneling
Excluded Personal Property
Cocktail/Blender/Server Stations
Excluded Personal Property
Tin Bar Plating
Excluded Personal Property
Electric Heated Air Curtain
Excluded Personal Property
Blinds
Excluded Personal Property
Kitchen Exhaust System (Fans, curbs and Hoods)
Excluded Personal Property
Outdoor Patio Furniture
Excluded Personal Property
   
Furniture and Fixtures - 5 Year Depreciation
Entity
Carpet
Fixture
Domestic Water Heater
Fixture
Water Softeners
Fixture
Chairs - Dining
Excluded Personal Property
Barstools
Excluded Personal Property
Projector TV (All TV's)
Excluded Personal Property
VCR's
Excluded Personal Property
Machinery and Equipment - 7 Year Depreciation
Fixture Type
HVAC Testing/HVAC System
Fixture
A/C Compressors
Fixture
Smallwares - Opening package
Excluded Personal Property
Equipment package (bloom fryer GRD45, Chip Fryer GRD65, App Fryer GRD35, etc.)
Excluded Personal Property
Drink Machines
Excluded Personal Property
Cooler / Freezer
Excluded Personal Property
Beer System
Excluded Personal Property
Smoker
Excluded Personal Property
Alto Shaam
Excluded Personal Property
Chill Blaster
Excluded Personal Property
Tents for Special Events
Excluded Personal Property
Walk In Shelving
Excluded Personal Property
Tread Plate for walk in
Excluded Personal Property
Fry Filter
Excluded Personal Property
Event Trailers (and all accompanying supplies)
Excluded Personal Property
Dish Washer Motor
Excluded Personal Property
Booster Heaters
Excluded Personal Property
Grip Rock Mats
Excluded Personal Property
Make Up Air Blower or Exhaust
Excluded Personal Property
Grease Traps
Excluded Personal Property
Fry Reach-In (aka Dual Temp Refrigerator #RFA-36-S7-HD)
Excluded Personal Property
Saute Reach-In (aka counter top refrigerator #UR-27_SST)
Excluded Personal Property
Salad Spinner (aka - Vegetable Dryer or Greens Machine)
Excluded Personal Property
Salad Make-Up unit (aka - Salad Prep Refrigerator)
Excluded Personal Property
Computers - 3 Year Depreciation
Fixture Type
Posi Touch System (including Posi training books)/RDS Workstations/Aloha System
Excluded Personal Property
Handscanner
Excluded Personal Property
Office Computer
Excluded Personal Property
2 Way Radio System
Excluded Personal Property
Host Alert System
Excluded Personal Property
Pager System & Pagers
Excluded Personal Property
Fax Machines
Excluded Personal Property
Building or Leasehold - 20 Year Depreciation
Fixture Type
Construction Contract
Fixture
Owner Furnished, Contractor Installed
Fixture
Architects/Engineers
Fixture
Windows
Fixture
Building Permits & Licenses
Fixture
Utilities (prior to store opening)
Fixture
Hardwood Floors
Fixture
Landscaping - new stores only
Fixture
Fuse Box
Fixture
Less Landlord Allowance
Fixture
Floor Tile
Fixture
Blue Prints
Fixture
New Floor and Wall Tile
Fixture
Dry Wall and Plastering
Fixture
Carpentry (wood trim & installation)
Fixture
Painting (stucco, trim & doors)
Fixture
Plumbing
Fixture
FRP Paneling
Fixture
Fire Suppression/Fire Ansul System
Fixture
Brick Pizza Oven
Fixture
Décor - 5 year Depreciation
Fixture Type
Opening Décor Package
Excluded Personal Property
Landscaping for Patio addition
Fixture








































 
 

--------------------------------------------------------------------------------

 






 
 

--------------------------------------------------------------------------------

 

 
 
 
 
SCHEDULE 6.1(h)


Schedule 6.1(h)
 
Reporting Requirements
 
Financial Statements
 
1) Monthly Reports.  Commencing with the month ending September 30, 2007 (or, in
the case of monthly income statements and calculations of Portfolio Four-Wall
EBITDAR in respect of each individual Leased Property, commencing with the month
ending [August 30, 2007]), not later than thirty (30) days following the end of
such month and each calendar month thereafter, Tenant shall deliver to Landlord
and Landlord’s Lender the following with respect to such month and each
subsequent calendar month:


(A) Monthly income statements and determinations of Portfolio Four-Wall EBITDAR
in respect of each individual Leased Property for such month, for the
corresponding month of the previous Fiscal Year and for the Fiscal Year to date
and for the corresponding period of the prior Fiscal Year; and


(B) internally prepared, unaudited financial statements of Guarantor for such
month and the Fiscal Year to date, which financial statements shall include a
comparison with the results for the corresponding month of the prior Fiscal Year
and a comparison of the Fiscal Year to date results with the results for the
same period of the prior Fiscal Year; and


(C) commencing with the first Annual Budget required to be delivered hereunder,
monthly budget performance reports with respect to the Annual Budget showing a
comparison of performance of the Leased Property to the Annual Budget for such
month and the Fiscal Year to date, which budget performance reports shall
include, to the extent an Annual Budget was delivered in respect of the prior
Fiscal Year, a comparison with the results for the corresponding month of the
prior Fiscal Year and a comparison of the Fiscal Year to date results with the
results for the same period of the prior Fiscal Year; and


(D) a calculation of the Fixed Charge Coverage Ratio, Variable Additional
Charges and Scheduled Additional Charges for such month or as of the end of such
month, as applicable.


Such statements and reports for each month shall be accompanied by an Officer's
Certificate certifying to the best of the signer's knowledge, that (1) such
statements fairly represent the financial condition and results of operations
Guarantor and the Leased Property, as applicable, (2) that as of the date of
such Officer's Certificate, no Event of Default exists under this Agreement or,
if so, specifying the nature and status of each such Event of Default and the
action then being taken or proposed to be taken to remedy such Event of Default,
(3) that as of the date of each Officer's Certificate, no litigation exists
involving Tenant or any individual Leased Property or Properties in which the
amount involved not covered by insurance is greater than $500,000, or, if so,
specifying such litigation and the actions being taking in relation thereto and
(4) the amount by which actual operating expenses were greater than or less than
the operating expenses anticipated in the applicable Annual Budget.  Such
financial statements shall contain such other information as shall be reasonably
requested by Landlord’s Lender.  Notwithstanding the foregoing, Tenant shall
promptly deliver promptly to Landlord and Landlord’s Lender reports detailing
any non recurring charges of Tenant in respect of the Leased Property including,
among other things, any charges assessed under any Operating Agreement.


2) Quarterly Reports.  Commencing with the Fiscal Quarter ending September 30,
2007, not later than sixty (60) days following the end of such Fiscal Quarter
and not later forty-five (45) days following the end of each subsequent Fiscal
Quarter, Tenant shall deliver to Landlord and Landlord’s Lender the following:


(A) quarterly income statements and determinations of Portfolio Four-Wall
EBITDAR in respect of each individual Leased Property for such quarter, for the
corresponding quarter of the previous Fiscal Year and for the Fiscal Year to
date and for the corresponding period of the prior Fiscal Year; and
 
(B) internally prepared, unaudited financial statements of Guarantor for such
quarter and the Fiscal Year to date, which financial statements shall include a
comparison with the results for the corresponding quarter of the prior Fiscal
Year and a comparison of the Fiscal Year to date results with the results for
the same period of the prior Fiscal Year; provided t such financial statements
of Guarantor shall be required only in respect the first three Fiscal Quarters
of each Fiscal Year; and
 
(C) commencing with the first Annual Budget required to be delivered hereunder,
quarterly budget performance reports with respect to the Annual Budget showing a
comparison of performance of the Leased Property to the Annual Budget for such
quarter and the Fiscal Year to date, which budget performance reports shall
include, to the extent an Annual Budget was delivered in respect of the prior
Fiscal Year, a comparison with the results for the corresponding quarter of the
prior Fiscal Year and a comparison of the Fiscal Year to date results with the
results for the same period of the prior Fiscal Year; and
 
(D) a calculation of the Fixed Charge Coverage Ratio, Variable Additional
Charges and Scheduled Additional Charges Rent for such quarter or as of the end
of such quarter, as applicable.
 
Such statements and reports for each quarter shall be accompanied by an
Officer's Certificate certifying to the best of the signer's knowledge, that (1)
such statements fairly represent the financial condition and results of
operations of Guarantor or the Leased Property, as applicable, (2) that as of
the date of such Officer's Certificate, no Event of Default exists under this
Agreement or, if so, specifying the nature and status of each such Event of
Default and the action then being taken or proposed to be taken to remedy such
Event of Default, (3) that as of the date of each Officer's Certificate, no
litigation exists involving Tenant or any individual Leased Property or
Properties in which the amount involved not covered by insurance is greater than
$500,000, or, if so, specifying such litigation and the actions being taking in
relation thereto and (4) the amount by which actual operating expenses were
greater than or less than the operating expenses anticipated in the applicable
Annual Budget.  Such financial statements shall contain such other information
as shall be reasonably requested by Landlord’s Lender.


3) Annual Reports.  Not later than one-hundred twenty (120) days after the end
of each Fiscal Year (commencing with the Fiscal Year ending on December 31,
2007), Tenant shall deliver to Landlord and Landlord’s Lender:


(A) An income statement and determination of Portfolio Four-Wall EBITDAR in
respect of each individual Leased Property for such Fiscal Year and for the
prior Fiscal Year; and


(B) audited financial statements for Borrower Guarantor certified by an
Independent Accountant in accordance with GAAP, each accompanied by an opinion
of the applicable Person's auditors, which report and opinion shall be prepared
in accordance with generally accepted auditing standards; and


(C) a calculation of the Fixed Charge Coverage Ratio, Variable Additional
Charges and Scheduled Additional Charges for such Fiscal Year.


Such annual financial statements and reports shall also be accompanied by an
Officer's Certificate (or in the case of income statements and calculations of
Portfolio Four-Wall EBITDAR with respect to the Property, an Officer's
Certificate) in the form required pursuant to Section (1) of this Schedule
6.1.(h).


Notwithstanding the foregoing Sections (1)-(3) of this Schedule 6.1(h), the
obligations to deliver Guarantor financial statements may be satisfied by
furnishing (A) the applicable financial statements of Holdco (or any direct or
indirect parent of Holdco or (B) Guarantor's or Holdco's (or any direct or
indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC; provided that, with respect to each of preceding clauses (A) and
(B), (i) to the extent such information relates to Holdco (or a parent thereof),
such information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdco (or
such parent), on the one hand, and the information relating to Guarantor on a
stand-alone basis, on the other hand, and (ii) to the extent such information is
in lieu of audited financials of Guarantor, such materials are accompanied by a
report and opinion of such Person's auditors, which report and opinion shall be
prepared in accordance with generally accepted auditing standards.


4) Capital Expenditures Summaries. Tenant shall, within ninety (90) days after
the end of each calendar year, deliver to Landlord’s Lender an annual summary of
any and all capital expenditures made at the Leased Property during the prior
twelve (12) month period.
 
5) Annual Budget; Operating Agreement Annual Budgets.
 
(a)           Tenant shall deliver to Landlord and Landlord’s Lender the Annual
Budget for Landlord’s Lender’s review, but not approval, not more than [ninety
(90)] days after the end of each Fiscal Year.  Any proposed modifications to
such Annual Budget shall be delivered to Landlord’s Lender for its review, but
not approval.
 
(b)           Tenant shall deliver to Landlord’s Lender the annual budget (if
any) and any modifications thereto under any Operating Agreement for Landlord’s
Lender’s review, but not approval, prior to Landlord’s or Tenant’s approval of
any such annual budget or modification.
 
6)  Taxes and Other Charges.  Tenant shall deliver to Landlord and Landlord’s
Lender annually, no later than fifteen (15) Business Days after the first day of
each fiscal year of Landlord, and shall update as new information is received, a
schedule describing all Taxes and, as requested by Landlord and Landlord’s
Lender, other Scheduled Additional Charges, payable or estimated to be payable
during such fiscal year attributable to or affecting the Leased Property.
 
7)  Limitations on Disclosure.  Notwithstanding anything to the contrary
contained in this Master Lease or Landlord’s Loan Documents, unless such
information is otherwise disclosed publicly by Tenant or its Affiliates, Tenant
shall not be required to deliver financial information hereunder to Landlord or
Landlord’s Lender to the limited extent and only during any such period that any
applicable federal or state securities laws or regulations promulgated
thereunder (a) expressly prohibit such delivery or (b) permit such delivery to
be made to Landlord or Landlord’s Lender only when also disclosed publicly.
 




 
 

 
 

--------------------------------------------------------------------------------

 



 
 
 
SCHEDULE 8.2(c)




Schedule 8.2(c)
 
RLP Subleases
 
LP (SUBTENANT)
STORE NO.
ADDRESS
LEASE
Bonefish/Gulf Coast, Limited Partnership
7251
6955 Airport Blvd, Mobile, AL
Lease dated as of 10/4/2005  (as amended in effect on the date hereof)
Carrabba's/First Coast, Limited Partnership
6202
3914 Airport Blvd., Mobile, AL
Lease dated as of 11/20/01  (as amended in effect on the date hereof)
Outback/Alabama-I, Limited Partnership
1264
2925 Ross Clark Cir., Dothan, AL
Lease dated as of 7/1/03 (as amended in effect on the date hereof)
Outback/Alabama-I, Limited Partnership
1266
196 Springbranch Road, Oxford, AL
Lease dated as of 9/24/98 (as amended in effect on the date hereof)
Outback/Heartland- II, Limited Partnership
0452
6800 Rogers Avenue, Ft. Smith, AR
Lease dated as of 1/15/99  (as amended in effect on the date hereof)
Outback/Heartland- II, Limited Partnership
0453
2310 Sanders Street, Conway, AR
Lease dated as of 10/31/01 (as amended in effect on the date hereof)
Outback/Heartland- II, Limited Partnership
0455
4509 W. Poplar Street, Rogers, AR
Lease dated as of 8/24/04 (as amended in effect on the date hereof)
Carrabba's/Arizona-I, Limited Partnership
5301
1740 S. Clearview, Mesa, AZ
Lease dated as of 1/20/97  (as amended in effect on the date hereof)
Carrabba's/Arizona-I, Limited Partnership
5302
5646 West Bell Road, Glendale, AZ
Lease dated as of 7/28/97  (as amended in effect on the date hereof)
Carrabba's/Arizona-I, Limited Partnership
5303
1060 North 54th Street, Chandler, AZ
Lease dated as of 7/17/98  (as amended in effect on the date hereof)
Carrabba's/Arizona-I, Limited Partnership
5304
17007 N. Scottsdale Road, Scottsdale, AZ
Lease dated as of 11/19/99 (as amended in effect on the date hereof)
Outback/Phoenix-I, Limited Partnership
0311
5605 W. Bell Road, Glendale, AZ
Lease dated as of 8/1/1994  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0312
4871 E. Grant Road, Tucson, AZ
Lease dated as of 6/12/95  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0314
1650 S. Clearview, Mesa, AZ
Lease dated as of 1/21/1997  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0316
1080 N 54th Street, Chandler, AZ
Lease dated as of 7/17/98  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0317
2600 E. Lucky Lane, Flagstaff, AZ
Lease dated as of 10/23/98  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0318
2820 N 75th Avenue, Phoenix, AZ
Lease dated as of 9/24/99 (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0323
14225 W. Grand Avenue, Surprise, AZ
Lease dated as of 10/22/01  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0324
9801 N. Black Canyon Hwy, Phoenix, AZ
Lease dated as of 9/7/01  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0325
99 South Highway 92, Sierra Vista, AZ
Lease dated as of 10/18/02  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
0326
1830 E. McKellips Road, Mesa, AZ
Lease dated as of 4/18/03  (as amended in effect on the date hereof)
Roy's/Westcoast-I, Limited Partnership
2503
71959 Hwy. 111, Rancho Mirage, CA
Lease dated as of 9/21/01  (as amended in effect on the date hereof)
Carrabba's/Colorado-I, Limited Partnership
0601
7401 West 92nd Ave., Westminster, CO
Lease dated as of 9/21/95  (as amended in effect on the date hereof)
Carrabba's/Colorado-I, Limited Partnership
0602
2815 Geyser Drive, Colorado Springs, CO
Lease dated as of 3/25/96  (as amended in effect on the date hereof)
Carrabba's/Colorado-I, Limited Partnership
0605
1212 Oakridge Drive, Fort Collins, CO
Lease dated as of 8/27/96 (as amended in effect on the date hereof)
Carrabba's/Colorado-I, Limited Partnership
0606
2088 S. Abilene Street, Aurora, CO
Lease dated as of 9/17/96 (as amended in effect on the date hereof)
Carrabba's/Colorado-I, Limited Partnership
0608
575 McCaslin Blvd., Louisville, CO
Lease dated as of 5/27/99  (as amended in effect on the date hereof)
Fleming's/Northwest-I, Limited Partnership
1601
191 Inverness Drive West, Englewood, CO
Lease dated as of 2/6/04 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0611
9329 N. Sheridan Boulevard, Westminster, CO
Lease dated as of 9/26/94 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0612
7065 Commerce Center Drive, Colorado Springs, CO
Lease dated as of 9/30/94 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0613
807 E. Harmony Road, Ft. Collins, CO
Lease dated as of 3/1/95 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0614
15 Springer Drive, Highlands Ranch, CO
Lease dated as of 3/31/95  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0615
497 120th Avenue, Thornton, CO
Lease dated as of 4/24/95 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0616
988 Dillon Road, Louisville, CO
Lease dated as of 12/28/95  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0617
2825 Geyser Drive, Colorado Springs, CO
Lease dated as of 12/21/95  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0618
10443 E. Costilla Avenue, Centennial, CO
Lease dated as of 5/17/96  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0619
2066 S. Abilene Street, Aurora, CO
Lease dated as of 6/21/96  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0624
16301 East 40th Ave., Denver, CO
Lease dated as of 11/8/02 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0627
4650 Centerplace Drive, Greeley, CO
Lease dated as of 8/29/03  (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
0628
1315 Dry Creek Road, Longmont, CO
Lease dated as of 11/19/03  (as amended in effect on the date hereof)
Cheeseburger-South Eastern Pennsylvania, L.P.
4801
40 Geoffrey Drive, Newark, DE
Lease dated as of 6/1/05 (as amended in effect on the date hereof)
Bonefish/West Florida-I, Limited Partnership
7004
3665 Henderson Blvd., Tampa, FL
Lease dated as of 10/5/01 (as amended in effect on the dated hereof)
Bonefish/Central Florida-I, Limited Partnership
7011
225 W. Pipken Lane, Lakeland, FL
Lease dated as of 9/2/03 (as amended in effect on the date hereof)
Bonefish/Gulf Coast, Limited Partnership
7090
5025 N. 12th Avenue, Pensacola, FL
Lease dated as of  1/9/04 (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
1001
12990 Cleveland Avenue, Ft. Myers, FL
Lease dated as of 11/15/94  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
1002
4320 N. Tamiami Trail, Naples, FL
Lease dated as of 9/1/95  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
1004
700 N. Dale Mabry Hwy., Tampa, FL
Lease dated as of 11/22/94  (as amended in effect on the date hereof)
Carrabba's/South Florida-I, Limited Partnership
1006
2224 Palm Beach Lakes Blvd., West Palm Beach, FL
Lease dated as of 9/25/95  (as amended in effect on the date hereof)
Carrabba's/South Florida-I, Limited Partnership
1008
2700 S.E. Federal Hwy, Stuart, FL
Lease dated as of 12/11/95  (as amended in effect on the date hereof)
Carrabba's/South Florida-I, Limited Partnership
6006
2501 University Drive, Coral Springs, FL
Lease dated as of 11/5/96  (as amended in effect on the date hereof)
Carrabba's/Central Florida-I, Limited Partnership
6007
60 Palmetto Avenue, Merritt Island, FL
Lease dated as of 11/26/96 (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6013
4829 South Florida Avenue, Lakeland, FL
Lease dated as of 7/21/97  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6015
801 Providence Road, Brandon, FL
Lease dated as of 11/25/97 (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6020
3050 Tyrone Blvd., St. Petersburg, FL
Lease dated as of  1/18/99 (as amended in effect on the date hereof)
Carrabba's/First Coast, Limited Partnership
6021
2752 Capital Circle NE, Tallahassee, FL
Lease dated as of 4/28/00 (as amended in effect on the date hereof)
Carrabba's/First Coast, Limited Partnership
6026
8137 Point Meadows Road, Jacksonville, FL
Lease dated as of 4/2/01  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6027
3021 SW 34th Street, Gainesville, FL
Lease dated as of 11/29/01  (as amended in effect on the date hereof)
Carrabba's/Central Florida-I, Limited Partnership
6029
1285 US Highway 1, Vero Beach, FL
Lease dated as of 5/20/02  (as amended in effect on the date hereof)
Carrabba's/Pensacola, Limited Partnership
6034
311 North 9th Ave., Pensacola, FL
Lease dated as of 4/16/03  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6035
270 Citi Center, Winter Haven, FL
Lease dated as of 4/11/03  (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6038
762 SW Pine Island Road, Cape Coral, FL
Lease dated as of 9/23/04 (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6048
11950 Sheldon Road, Citrus Park, FL
Lease dated as of 4/1/06 (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6052
1203 Townsgate Court, Plant City, FL
Lease dated as of 1/9/06 (as amended in effect on the date hereof)
Carrabba's/West Florida-I, Limited Partnership
6056
Bruce B. Downs Blvd., Wesley Chapel, FL
Lease dated as of 1/17/06 (as amended in effect on the date hereof)
Fleming's/Southeast-I, Limited Partnership
2001
4322 W. Boy Scout Blvd., Tampa, FL
Lease dated as of 6/14/00  (as amended in effect on the date hereof)
Selmon's/Florida-I, Limited Partnership
8001
4322 W. Boy Scout Blvd., Tampa, FL
Lease dated as of 6/14/00  (as amended in effect on the date hereof)
Selmon's/Florida-I, Limited Partnership
8002
17508 Donna Michelle Dr., Tampa, FL
Lease is undated  (as amended in effect on the date hereof)
Outback/West Florida-I, Limited Partnership
1022
3215 SW College Road, Ocala, FL
Lease dated as of 6/17/96  (as amended in effect on the date hereof)
Outback/West Florida-I, Limited Partnership
1023
11308 N 56th Street, Temple Terrace, FL
Lease dated as of  12/29/06 (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1024
6390 N. Lockwood Ridge Road, Sarasota, FL
Lease dated as of 5/26/94 (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1025
170 Cypress Gardens Blvd, SE, Winter Haven, FL
Lease dated as of 1/16/96  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1026
1481 Tamiami Trail, Port Charlotte, FL
Lease dated as of 5/30/96  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1027
1642 SE Pine Island Road, Cape Coral, FL
Lease dated as of 4/10/00 (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1028
4902 Commercial Way, Spring Hill, FL
Lease dated as of 8/18/00  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
1029
5710 Oakley Blvd., Wesley Chapel, FL
Lease dated as of 8/4/00  (as amended in effect on the date hereof)
Outback/North Florida-I, Limited Partnership
1030
9773 San Jose Blvd., Jacksonville, FL
Lease dated as of 6/1/94  (as amended in effect on the date hereof)
Outback/North Florida-I, Limited Partnership
1031
3760 S 3rd Street, Jacksonville Beach, FL
Lease dated as of 6/1/94  (as amended in effect on the date hereof)
Outback Steakhouse of Central Florida-II, Ltd.
1033
1775 Wells Road, Orange Park, FL
Lease dated as of  7/28/95 (as amended in effect on the date hereof)
Outback/North Florida-I, Limited Partnership
1034
245 State Road 312, St. Augustine, FL
Lease dated as of 6/1/94  (as amended in effect on the date hereof)
Outback/North Florida-II, Limited Partnership
1035
1820 Raymond Diehl Road, Tallahassee, FL
Lease dated as of 3/24/95  (as amended in effect on the date hereof)
Outback/North Florida-II, Limited Partnership
1036
861 W. 23rd Street, Panama City, FL
Lease dated as of 1/2/96  (as amended in effect on the date hereof)
Outback/North Florida-II, Limited Partnership
1039
8145 Point Meadows Way, Jacksonville, FL
Lease in undated  (as amended in effect on the date hereof)
Outback Steakhouse of Central Florida-II, Ltd.
1060
4845 S. Kirkman Road, Orlando, FL
Lease dated as of 6/22/95  (as amended in effect on the date hereof)
Outback Steakhouse of Central Florida-II, Ltd.
1061
180 Hickman Drive, Sanford, FL
Lease dated as of 1/16/96  (as amended in effect on the date hereof)
Outback Steakhouse of Central Florida-II, Ltd.
1063
9600 US Highway 441, Leesburg, FL
Lease dated as of 5/25/99  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
2010
4220 S. Tamiami Trail, Venice, FL
Lease dated as of 11/10/00  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
2011
921 US 27 N., Sebring, FL
Lease dated as of 1/2/01  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
2014
1203 Townsgate Court, Plant City, FL
Lease dated as of 2/27/01 (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
2015
2225 Hwy. 44 West, Inverness, FL
Lease dated as of 4/26/95  (as amended in effect on the date hereof)
Outback/West Florida-II, Limited Partnership
2017
11950 Sheldon Road, Citrus Park, FL
Lease dated as of  6/1/02  (as amended in effect on the date hereof)
Roy's/West Florida-I, Limited Partnership
3002
4342 Boy Scout Blvd., Tampa, FL
Lease dated as of 7/6/00 (as amended in effect on the date hereof)
Carrabba's/Georgia-I, Limited Partnership
1101
3913 River Place Drive, Macon, GA
Lease dated as of 6/27/95  (as amended in effect on the date hereof)
Carrabba's/Georgia-I, Limited Partnership
1102
1160 Ernest Barrett Pkwy., Kennesaw, GA
Lease dated as of 8/1/95  (as amended in effect on the date hereof)
Carrabba's/Georgia-I, Limited Partnership
1108
1887 Mt. Zion Road, Morrow, GA
Lease dated as of 7/21/97  (as amended in effect on the date hereof)
Carrabba's/Georgia-I, Limited Partnership
6112
2030 Sugarloaf Circle, Duluth, GA
Lease dated as of 3/1/04  (as amended in effect on the date hereof)
Carrabba's/Georgia-I, Limited Partnership
6116
2700 Chapel Hill, Douglasville, GA
Lease dated as of   5/24/06 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-I, L.P.
1116
3585 Atlanta Hwy., Athens, GA
Lease dated as of 6/1/94  (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1119
810 Ernest W. Barrett Parkway, Kennesaw, GA
Lease dated as of 9/30/94 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1120
6331 Douglasville Blvd., Douglasville, GA
Lease dated as of 11/2/95 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1121
1188 Dogwood Drive, Conyers, GA
Lease dated as of 12/5/95 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1122
145 Gwinco Blvd., Suwanee, GA
Lease dated as of 9/20/96  (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1123
655 Dawsonville Hwy, Gainesville, GA
Lease dated as of 2/11/97  (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1124
995 N. Peachtree Parkway N, Peachtree City, GA
Lease dated as of 1/24/97 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia, L.P.
1125
3 Reinhardt College Parkway, Canton, GA
Lease dated as of 10/7/98  (as amended in effect on the date hereof)
Outback Steakhouse of South Georgia-II, L.P.
1133
11196 Abercorn Expwy., Savannah, GA
Lease dated as of 6/1/94  (as amended in effect on the date hereof)
Outback Steakhouse of South Georgia-II, L.P.
1134
823 North Westover Blvd., Albany, GA
Lease dated as of 9/19/95  (as amended in effect on the date hereof)
Outback Steakhouse of South Georgia-II, L.P.
1135
1824 Club House Dr., Valdosta, GA
Lease dated as of 2/11/97 (as amended in effect on the date hereof)
Outback Steakhouse of South Georgia-II, L.P.
1137
3088 Watson Blvd., Warner Robbins, GA
Lease dated as of 6/22/01 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1170
200 N. Park Court, Stockbridge, GA
Lease dated as of 11/6/01 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
1172
2345 East West Connector SW, Austell, GA
Lease dated as of 3/21/03 (as amended in effect on the date hereof)
Outback/Midwest-I, Limited Partnership
1611
3939 1st Ave. S.E., Cedar Rapids, IA
Lease dated as of 1/9/96 (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
1614
4500 Southern Hills Dr., Sioux City, IA
Lease dated as of 4/30/97 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1410
2005 River Oaks Dr., Calumet City, IL
Lease dated as of 4/15/94 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1411
720 W. Lake Cook Road, Buffalo Grove, IL
Lease dated as of 5/16/94  (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1412
216 E. Golf Road, Schaumberg, IL
Lease dated as of 9/6/94 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1413
50 E. Loop Road, Wheaton, IL
Lease dated as of 6/16/94  (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1414
2855 W. Ogden Ave., Naperville, IL
Lease dated as of 9/13/94 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1416
15608 S. Harlem Ave., Orland Park, IL
Lease dated as of 9/1/94  (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1418
6007 E. State Street, Rockford, IL
Lease dated as of 12/16/96 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1419
5652 Northridge Dr., Gurnee, IL
Lease dated as of 2/18/97 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
1424
3241 Chicagoland Circle, Joliet, IL
Lease dated as of 3/17/04  (as amended in effect on the date hereof)
Outback/Missouri-I, Limited Partnership
1450
4390 N. Illinois St., Swansea, IL
Lease dated as of 1/1/96 (as amended in effect on the date hereof)
Outback/Missouri-II, Limited Partnership
1452
2402 N. Prospect Ave., Champaign, IL
Lease dated as of 7/15/97 (as amended in effect on the date hereof)
Outback/Missouri-II, Limited Partnership
1453
3201 Horizon Drive, Springfield, IL
Lease dated as of 8/6/98  (as amended in effect on the date hereof)
Carrabba's/Mid America, Limited Partnership
6502
4960 Southport Crossing Dr., Southport, IN
Lease dated as of 2/4/02 (as amended in effect on the date hereof)
Cheeseburger-Ohio, Limited Partnership
5501
4670 Southport Crossing Dr., Southport, IN
Lease dated as of 2/4/02 (as amended in effect on the date hereof)
Cheeseburger-Ohio, Limited Partnership
5502
9770 Crosspoint Blvd., Fishers, IN
Lease  dated as of 12/30/04  (as amended in effect on the date hereof)
Cheeseburger-Ohio, Limited Partnership
5504
11977 Cross Country Court, Muncie, IN
Lease dated as of 6/1/05 (as amended in effect on the date hereof)
Cheeseburger-Ohio, Limited Partnership
5505
3830 S. US Highway 41, Terre Haute, IN
Lease dated as of 9/2/05 (as amended in effect on the date hereof)
Cheeseburger-Ohio, Limited Partnership
5506
8301 Eagle Lake Drive, Evansville, IN
Lease dated as of 9/20/05 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1516
3201 W. 3rd Street, Bloomington, IN
Lease dated as of 1/3/94 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1518
3660 State Road 26, Lafayette, IN
Lease  dated as of 5/25/95 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1519
7201 E. Indiana St., Evansville, IN
Lease dated as of 7/11/95 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1520
2315 Post Road, Indianapolis, IN
Lease  dated as of 3/14/96 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1521
3730 South Reed Road, Kokomo, IN
Lease dated as of 6/7/96 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1522
3401 N. Granville Ave., Muncie, IN
Lease  dated as of 5/5/97 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1525
5455 Coventry Lane, Ft. Wayne, IN
Lease  dated as of 10/29/99  (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
1550
8110 Georgia Street, Merrillville, IN
Lease dated as of 7/19/02 (as amended in effect on the date hereof)
Heartland Outback-II, Limited Partnership
1714
6870 Johnson Drive, Mission, KS
Lease dated as of 7/24/97 (as amended in effect on the date hereof)
Heartland Outback-II, Limited Partnership
1715
233 S. Ridge Road, Wichita, KS
Lease dated as of 2/1/99 (as amended in effect on the date hereof)
Heartland Outback-II, Limited Partnership
1716
15430 South Rogers Road, Olathe, KS
Lease dated as of  12/13/02 (as amended in effect on the date hereof)
Outback/Indianapolis-II, Limited Partnership
1813
6520 Signature Drive, Louisville, KY
Lease dated as of 11/22/94 (as amended in effect on the date hereof)
Outback/Bluegrass-II, Limited Partnership
1851
3260 Scottville Road, Bowling Green, KY
Lease dated as of  9/4/97 (as amended in effect on the date hereof)
Outback/Buckeye-II, Limited Partnership
1895
1957 Bryant Road, Lexington, KY
Lease dated as of 8/26/02 (as amended in effect on the date hereof)
Carrabba's/Gulf Coast-I, Limited Partnership
6903
2010 Kalist Saloon Road, Lafayette, LA
Lease dated as of 10/28/05 (as amended in effect on the date hereof)
Outback/Bayou-I, Limited Partnership
1901
2415 S. Acadian Thruway, Baton Rouge, LA
Lease dated as of 9/23/94 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1902
5280 Jones Creek Road, Baton Rouge, LA
Lease dated as of 8/16/02 (as amended in effect on the date hereof)
Outback/Bayou-I, Limited Partnership
1912
830 E. I-10 Service Road, Slidell, LA
Lease dated as of 12/9/93 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1913
1601 Barataria Blvd., Marrero, LA
Lease dated as of 9/8/95 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1914
60 Park Place Drive, Covington, LA
Lease dated as of 8/28/97 (as amended in effect on the date hereof)
Outback/Bayou-I, Limited Partnership
1921
1600 W. Pinhook Road, Lafayette, LA
Lease dated as of 4/1/95 (as amended in effect on the date hereof)
Outback/Bayou-I, Limited Partnership
1931
8225 Line, Shreveport, LA
Lease dated as of 12/9/93  (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1941
2616 Derek Drive, Lake Charles, LA
Lease dated as of 10/17/94 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1951
305 W. Consitution, West Monroe, LA
Lease dated as of 4/25/95 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1961
2715 Village Lane, Bossier City, LA
Lease dated as of  5/4/95 (as amended in effect on the date hereof)
Outback/Bayou-II, Limited Partnership
1971
3217 S. MacArthur Drive, Alexandria, LA
Lease dated as of 7/11/97  (as amended in effect on the date hereof)
Carrabba's/DC-I, Limited Partnership
7101
4430 Long Gate Parkway, Ellicott City, MD
Lease dated as of 2/3/97 (as amended in effect on the date hereof)
Carrabba's/DC-I, Limited Partnership
7106
16341 Governor's Bridge Road, Bowie, MD
Lease dated as of 3/11/03 (as amended in effect on the date hereof)
Carrabba's/DC-I, Limited Partnership
7110
3754 Crain Hwy., Waldorf, MD
Lease dated as of  5/2/06 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
2134
3020 Crain Hwy., Waldorf, MD
Lease dated as of 12/8/93 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
2139
4420 Long Gate Pkwy, Ellicott City, MD
Lease dated as of 2/3/97 (as amended in effect on the date hereof)
Outback/Maryland-I Limited Partnership
2144
9660 Lottsford Court, Largo, MD
Lease dated as of 12/6/01 (as amended in effect on the date hereof)
Bonefish/Michigan, Limited Partnership
8302
13905 Lake Side Circle, Sterling Heights, MI
Lease dated as of 9/20/04 (as amended in effect on the date hereof)
Carrabba's/Metro, Limited Partnership
7303
1900 North Haggerty Road, Canton, MI
Lease dated as of 7/10/02 (as amended in effect on the date hereof)
Cheeseburger-Michigan, Limited Partnership
6301
5609 West Main, Kalamazoo, MI
Lease dated as of 9/20/04  (as amended in effect on the date hereof)
Cheeseburger-Michigan, Limited Partnership
6302
13905 Lake Side Circle, Sterling Heights, MI
Lease dated as of 9/20/04  (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2314
15765 Eureka Road, Southgate, MI
Lease  dated as of 12/8/93 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2315
3650 28th St., S.E., Kentwood, MI
Lease dated as of 4/12/94 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2319
2468 Tittabawassee Road, Saginaw, MI
Lease dated as of 6/9/95 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2320
1515 West 14 Mile Road, Madison Heights, MI
Lease  dated as of 12/1/95 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2321
1501 Boardman, Jackson, MI
Lease dated as of 6/24/96 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2325
6435 Dixie Hwy, Clarkston, MI
Lease dated as of 4/11/97 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
2326
7873 Conference Ct. Drive, Brighton, MI
Lease dated as of 12/1/97 (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
2411
8880 Springbrook Drive, NW, Coon Rapids, MN
Lease dated as of 4/4/97  (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
2415
5723 Bishop Ave., Inver Grove Heights, MN
Lease  dated as of 5/27/98 (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
2420
4255 Haines Road, Hermantown, MN
Lease  undated (as amended in effect on the date hereof)
Outback/Missouri-II, Limited Partnership
2619
3110 East 36th Street, Joplin, MO
Lease dated as of 8/29/01 (as amended in effect on the date hereof)
Outback/Heartland-II, Limited Partnership
2652
1731 N.E. Douglas, Lee's Summit, MO
Lease dated as of 7/12/99 (as amended in effect on the date hereof)
Bonefish/Carolinas, Limited Partnership
9407
190 Partner Circle, Southern Pines, NC
Lease dated as of 9/23/04 (as amended in effect on the date hereof)
Carrabba's/Carolina-I, Limited Partnership
3402
10400 East Independence Blvd., Matthews, NC
Lease dated as of 10/4/96 (as amended in effect on the date hereof)
Carrabba's/Carolina-I, Limited Partnership
3403
16408 North Cross Drive, Huntersville, NC
Lease dated as of 11/3/97  (as amended in effect on the date hereof)
Carrabba's/Carolina-I, Limited Partnership
3420
4821 Capital Blvd., Raleigh, NC
Lease dated as of 8/18/97 (as amended in effect on the date hereof)
Cheeseburger-South Carolina, Limited Partnership
7402
16203 Northcross Drive, Huntersville, NC
Lease dated as of  5/27/04 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3444
302 S. College Road, Wilmington, NC
Lease dated as of 6/9/92 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3446
3500 Mount Moriah Road, Durham, NC
Lease  dated as of 6/25/97 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3447
505 Highland Oaks Drive, Winston-Salem, NC
Lease  dated as of 6/25/93 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3448
501 N New Hope Road, Gastonia NC
Lease dated as of 5/11/95 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3450
606 Greenville Boulevard, Greenville, NC
Lease dated as of 10/24/95 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3451
256 East Parris Avenue, Highpoint, NC
Lease dated as of 4/26/95 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3452
100 Southern Road, Southern Pines, NC
Lease dated as of 8/13/96  (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3453
210 Gateway Boulevard, Rocky Mount, NC
Lease dated as of 1/7/97  (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3454
16400 Northcross Drive, Huntersville, NC
Lease dated as of 8/6/97 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3455
1235 Longpine Road, Burlington, NC
Lease dated as of  8/28/97 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3458
8280 Valley Blvd., Hwy 321 Bypass, Blowing Rock, NC
Lease dated as of 4/4/98 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3460
250 Mitchell Drive, Hendersonville, NC
Lease dated as of 1/19/00 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3461
1020 E. Innes St., Salisbury, NC
Lease dated as of 3/17/00 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3462
111 Howell Road, New Bern, NC
Lease dated as of 7/24/00 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3463
8338 Pineville Matthews Rd., Charlotte, NC
Lease dated as of  10/16/01 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3464
223 Wintergreen Dr., Lumberton, NC
Lease dated as of 10/16/01 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3467
845 US Highway 70 West, Garner, NC
Lease dated as of 11/17/03 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limited Partnership
3468
911 Industrial Park Drive, Smithfield, NC
Lease dated as of 8/21/03 (as amended in effect on the date hereof)
Carrabba's/Mid Atlantic-I, Limited Partnership
3101
4650 Route 42, Turnersville, NJ
Lease dated as of 7/30/96 (as amended in effect on the date hereof)
Carrabba's/Mid Atlantic-I, Limited Partnership
3102
500 Route 38 E., Maple Shade, NJ
Lease dated as of 2/24/97 (as amended in effect on the date hereof)
Carrabba's/Mid Atlantic-I, Limited Partnership
8109
901 Route 73, Marlton (Formerly Evesham), NJ
Lease dated as of  6/9/06 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3110
230 E. Lake Drive, Cherry Hill, NJ
Lease dated as of 4/13/93 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3114
1397 US Route 9, Old Bridge, NJ
Lease  dated as of 11/17/95 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3116
4600 Route 42, Turnersville, NJ
Lease dated as of 5/8/96 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3117
98 US RT 22 West, Greenbrook, NJ
Lease dated as of 7/12/96 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3120
Klockner Road, Hamilton, NJ
Lease dated as of  12/28/06  (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3122
901 Rt. 73, (Formerly Evesham), NJ
Lease dated as of  6/9/06  (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
5113
2574 Camino Entrata, Santa Fe, NM
Lease dated as of 3/24/00 (as amended in effect on the date hereof)
Outback/Phoenix-II, Limited Partnership
5114
940 N. Telshore Blvd., Las Cruces, NM
Lease dated as of 6/23/00 (as amended in effect on the date hereof)
Outback/Nevada-I, Limited Partnership
3211
4141 S. Pecos Road, Las Vegas, NV
Lease  dated as of 3/23/94 (as amended in effect on the date hereof)
Outback/Nevada-I, Limited Partnership
3212
1950 N. Rainbow Blvd., Las Vegas, NV
Lease dated as of 12/3/93 (as amended in effect on the date hereof)
Outback/Nevada-I, Limited Partnership
3213
4423 E. Sunset Rd., Henderson, NV
Lease dated as of 10/5/94 (as amended in effect on the date hereof)
Outback/Nevada-I, Limited Partnership
3214
8671 West Sahara Avenue, Las Vegas, NV
Lease dated as of 10/31/95 (as amended in effect on the date hereof)
Outback/Nevada-II, Limited Partnership
3215
3645 S. Virginia Street, Reno, NV
Lease dated as of 10/9/97 (as amended in effect on the date hereof)
Outback/Nevada-II, Limited Partnership
3217
2625 W. Craig Road, N. Las Vegas, NV
Lease dated as of 2/27/01 (as amended in effect on the date hereof)
Outback/Nevada-II, Limited Partnership
3220
7380 S. Las Vegas Blvd., S. Las Vegas, NV
Lease dated as of  11/18/04 (as amended in effect on the date hereof)
Outback/Empire-I, Limited Partnership
3357
3112 Erie Blvd. E, Dewitt, NY
Lease dated as of 2/26/97 as amended in effect on the date hereof)
Bonefish/Columbus-I, Limited Partnership
9604
6150 Rockside Place, Independence, OH
Lease dated as of 6/1/05 (as amended in effect on the date hereof)
Carrabba's/Deerfield Township, Limited Partnership
8602
5152 Merten Drive, Mason, OH
Lease dated as of 3/13/00 (as amended in effect on the date hereof)
Carrabba's/Ohio, Limited Partnership
8604
900 Miamisburg Centerville Rd., Washington Township, OH
Lease dated as of 10/12/99 (as amended in effect on the date hereof)
Carrabba's/Mid East, Limited Partnership
8606
5030 Tiederman Road, Brooklyn, OH
Lease dated as of 4/2/02 (as amended in effect on the date hereof)
Carrabba's/Mid East, Limited Partnership
8607
3405 Briarsfield Blvd., Maumee, OH
Lease dated as of 5/14/02 (as amended in effect on the date hereof)
Carrabba's/Birchwood, Limited Partnership
8609
1320 Boardmand Poland Road, Youngstown, OH
Lease dated as of 2/24/05 (as amended in effect on the date hereof)
Fleming's/Northeast-I, Limited Partnership
4602
4000 Medina Road, Akron, OH
Lease dated as of 2/8/05 (as amended in effect on the date hereof)
Outback/Detroit-I, Limited Partnership
3621
401 W. Dussel Road, Maumee, OH
Lease dated as of 9/9/96 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3631
110 Montrose West Avenue, Akron, OH
Lease dated as of 7/6/93 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3632
7000 Tiffany Boulevard, Boardman, OH
Lease dated as of 9/13/94 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3633
6950 Ridge Road, Parma, OH
Lease dated as of 10/13/94 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3634
4303 Whipple Avenue NW, Canton, OH
Lease dated as of 9/27/94 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3635
24900 Sperry Drive, Westlake, OH
Lease dated as of 3/24/95 (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3636
820 N. Lexington Springmill Rd., Ontario, OH
Lease dated as of 6/3/96 (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3640
8595 Markey Street, Mentor, OH
Lease dated as of 1/4/00 (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3641
6100 Rockside Place, Independence, OH
Lease dated as of  6/1/05 (as amended in effect on the date hereof)
Outback/Buckeye-II, Limited Partnership
3658
6800 Miller Lane, Dayton, OH
Lease dated as of 5/5/97(as amended in effect on the date hereof)
Outback/Buckeye-II, Limited Partnership
3662
930 Interstate Drive, Findlay, OH
Lease dated as of 9/16/98 (as amended in effect on the date hereof)
Outback/Buckeye-II, Limited Partnership
3663
2512 Kings Center Court, Mason, OH
Lease dated as of 5/21/99 (as amended in effect on the date hereof)
Outback/Buckeye-II, Limited Partnership
3665
1801 Town Park Drive, Troy, OH
Lease dated as of 11/26/03 (as amended in effect on the date hereof)
Outback/Heartland-I, Limited Partnership
3713
3600 South Broadway, Edmond, OK
Lease dated as of 1/2/96 (as amended in effect on the date hereof)
Outback/Heartland-II, Limited Partnership
3715
860 Interstate Drive, Norman, OK
Lease dated as of 5/21/97 (as amended in effect on the date hereof)
Outback/Heartland-II, Limited Partnership
3716
7206 Cache Road, Lawton, OK
Lease dated as of  01/29/99 (as amended in effect on the date hereof)
Carrabba's/Tri State-I, Limited Partnership
8908
100 North Pointe Blvd., Lancaster, PA
Lease dated as of 1/14/04 (as amended in effect on the date hereof)
Cheeseburger-South Eastern Pennsylvania, Limited Partnership
7903
1405 Kenneth Road, York, PA
Lease dated as of  6/1/05 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3915
3527 Union Depot Road, Harrisburg, PA
Lease dated as of 5/3/94 (as amended in effect on the date hereof)
Outback/Mid Atlantic-I, Limited Partnership
3917
100 North Pointe Blvd., Lancaster, PA
Lease dated as of 12/24/98 (as amended in effect on the date hereof)
Outback/Cleveland-I, Limited Partnership
3950
25 McMurray Road, Pittsburgh, PA
Lease dated as of 4/7/95 (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3951
9395 McKnight Road, Pittsburgh, PA
Lease dated as of 6/18/96  (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3952
100 Sheraton Drive, Altoona, PA
Lease dated as of 10/10/97 (as amended in effect on the date hereof)
Outback/Cleveland-II, Limited Partnership
3954
1400 Marketplace Blvd., Moon Township, PA
Lease dated as of 9/11/98 (as amended in effect on the date hereof)
Carrabba's/First Coast, Limited Partnership
9104
370 Columbiana Drive, Columbia, SC
Lease dated as of 8/10/00 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4117
110 Interstate Blvd., Anderson, SC
Lease dated as of 3/6/95 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4118
7611 Two Notch Road, Columbia, SC
Lease dated as of 3/8/95 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4119
110 Dunbarton Drive, Florence, SC
Lease dated as of 1/24/96 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4120
1319 River Point Ct., Rock Hill, SC
Lease dated as of 2/15/96 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4121
20 Hatton Place, Hilton Head, SC
Lease dated as of 10/21/97 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4122
454 Bypass 72 NW, Greenwood, SC
Lease dated as of 8/17/98 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4123
1721 Hwy 17 North, North Myrtle Beach, SC
Lease dated as of 8/10/98 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4124
2480 Broad Street, Sumter, SC
Lease dated as of 4/14/99 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4125
715 Johnnie Dodds Blvd., Mt. Pleasant, SC
Lease dated as of 6/25/99 (as amended in effect on the date hereof)
Outback/Charlotte-I, Limted Partnership
4127
945 Factory Shops Blvd., Gaffney, SC
Lease dated as of 3/5/03 (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
4210
2411 S. Carolyn Avenue, Sioux Falls, SD
Lease dated as of 3/12/99 (as amended in effect on the date hereof)
Carrabba's/Rocky Top, Limited Partnership
9301
324 North Peters Rd., Knoxville, TN
Lease dated as of 4/16/99 (as amended in effect on the date hereof)
Carrabba's/Carolina-I, Limited Partnership
9305
175 Market Place Blvd., Johnson City, TN
Lease dated as of 7/9/03 (as amended in effect on the date hereof)
Outback/Bluegrass-I, Limited Partnership
4314
330 N. Peters Road, Knoxville, TN
Lease dated as of 3/1/96 (as amended in effect on the date hereof)
Outback/Bluegrass-I, Limited Partnership
4318
1390 Interstate Dr., Cookeville, TN
Lease dated as of 3/1/96 (as amended in effect on the date hereof)
Outback/Bluegrass-II, Limited Partnership
4319
2790 Wilma Rudolph Blvd., Clarksville, TN
Lease dated as of 3/21/97 (as amended in effect on the date hereof)
Outback/Bluegrass-II, Limited Partnership
4320
1968 Old Fort Parkway, Murfreesboro, TN
Lease dated as of 5/1/97 (as amended in effect on the date hereof)
Outback/Bluegrass-II, Limited Partnership
4324
1125 Franklin Road, Lebanon, TN
Lease dated as of 3/23/04 (as amended in effect on the date hereof)
Outback/Bluegrass-II, Limited Partnership
4325
809 Huckleberry Springs Road, Knoxville, TN
Lease dated as of 4/19/04 (as amended in effect on the date hereof)
Outback Steakhouse of North Georgia-II, L.P.
4350
536 Paul Huff Parkway NW, Cleveland, TN
Lease dated as of 3/31/04 (as amended in effect on the date hereof)
Carrabba's/Outback, Limited Partnership
4401
11339 Katy Freeway, Houston, TX
Lease dated as of 8/10/93 (as amended in effect on the date hereof)
Carrabba's/Outback, Limited Partnership
4403
11590 Research Blvd., Austin, TX
Lease dated as of 1/20/94 (as amended in effect on the date hereof)
Carrabba's/Outback, Limited Partnership
4404
2335 Highway 6, Sugar Land, TX
Lease dated as of 1/28/94 (as amended in effect on the date hereof)
Carrabba's/Outback, Limited Partnership
4405
12507 I-10 West, San Antonio, TX
Lease dated as of 5/14/93  (as amended in effect on the date hereof)
Carrabba's/Outback, Limited Partnership
4406
25665 I-45 North Highway, Woodlands, TX
Lease dated as of  12/31/09 (as amended in effect on the date hereof)
Carrabba's/Texas, Limited Partnership
4407
502 West Bay Area Blvd., Webster, TX
Lease dated as of 5/24/94 (as amended in effect on the date hereof)
Carrabba's/Texas, Limited Partnership
9410
1550 I-H 10 South, Beaumont, TX
Lease dated as of 9/21/95 (as amended in effect on the date hereof)
Carrabba's/Dallas-I, Limited Partnership
9412
17548 Dallas Parkway, Dallas, TX
Lease dated as of 1/5/00 (as amended in effect on the date hereof)
Carrabba's/Dallas-I, Limited Partnership
9414
3400 N. Central Expressway, Plano, TX
Lease dated as of 5/8/01 (as amended in effect on the date hereof)
Carrabba's/Dallas-I, Limited Partnership
9418
1599 Laguna Drive, Rockwall, TX
Lease  dated as of 1/30/04  (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4414
808 Interstate 45 N., Conroe, TX
Lease  dated as of 7/29/92 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4416
20455 Katy Freeway, Katy, TX
Lease dated as of 2/17/93 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4417
16080 San Pedro Ave., San Antonio, TX
Lease dated as of 6/23/93 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4418
2102 Texas Ave. S., College Station, TX
Lease dated as of 6/18/93 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4422
11600 Research Blvd., Austin, TX
Lease dated as of 12/16/93 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4423
12511 I-10 W., San Antonio, TX
Lease dated as of 7/20/94 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-I, Ltd.
4424
2060 I-10 S, Beaumont, TX
Lease dated as of 10/17/94 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4426
5550 Loop 410 NW, San Antonio, TX
Lease dated as of 1/10/96 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4428
12130 Dickinson Road, Houston, TX
Lease dated as of 12/22/97 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4429
4205 I-H 35 S., San Marcos, TX
Lease dated as of 3/31/98 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4432
1109 East Business 83, McAllen, TX
Lease dated as of 12/18/98 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4433
2206 South First Street, Lufkin, TX
Lease dated as of 9/1/99 (as amended in effect on the date hereof)
Outback Steakhouse of Houston-II, Ltd.
4434
18326 I-45 South, Conroe, TX
Lease dated as of 12/1/01 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4452
701 Airport Freeway, Hurst, TX
Lease dated as of  11/14/94 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4454
3903 Towne Crossing Blvd., Mesquite, TX
Lease dated as of  3/31/92 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4455
1031 State Hwy. 114 W., Grapevine, TX
Lease dated as of 12/31/92 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4456
9049 Vantage Point Dr., Dallas, TX
Lease dated as of 12/31/92 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4457
1509 N. Central Exp., Plano, TX
Lease dated as of 2/16/93 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4458
15180 Addison Road, Addison, TX
Lease dated as of 4/24/93  (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4459
1151 W. I-20, Arlington, TX
Lease dated as of 9/13/93 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4460
5704 S. Broadway, Tyler, TX
Lease dated as of 8/25/93 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4461
2211 S. Stemmons, Fwy., Lewisville, TX
Lease dated as of  12/29/93 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4462
2314 W. Loop 250 N., Midland, TX
Lease dated as of 4/5/94 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4463
7101 1-40 W., Amarillo, TX
Lease  dated as of 5/2/94 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-I, Ltd.
4464
4015 S. Loop 250 N., Midland, TX
Lease dated as of 5/10/94 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4466
300 I-35 East, Denton, TX
Lease dated as of 6/14/95 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4467
501 East Loop 281, Longview, TX
Lease dated as of 9/28/95 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4468
4500 Franklin Avenue, Waco, TX
Lease dated as of 9/12/96 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4469
2701 E. Central TX Expwy., Killeen, TX
Lease dated as of 2/17/98 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4470
11875 Gateway W. Blvd., El Paso, TX
Lease dated as of 11/10/98  (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4473
4505 Sherwood Way, San Angelo, TX
Lease dated as of 1/2/99 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4474
4142 Ridgemont Dr., Abilene, TX
Lease dated as of 1/11/99 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4475
1101 N. Beckley Road, DeSoto, TX
Lease dated as of 2/8/99 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4476
4902 George Bush Hwy., Garland, TX
Lease dated as of 6/26/01 (as amended in effect on the date hereof)
Outback Steakhouse of Dallas-II, Ltd.
4478
13265 South Freeway, Burleson, TX
Lease dated as of 12/13/01 (as amended in effect on the date hereof)
Roy's/Southmidwest-I, Limited Partnership
6402
2840 Dallas Parkway, Plano, TX
Lease dated as of 8/14/01 (as amended in effect on the date hereof)
Outback/Utah-I, Limited Partnership
4510
7770 South 1300 East, Sandy, UT
Lease dated as of 9/18/95 (as amended in effect on the date hereof)
Outback/Utah-I, Limited Partnership
4511
1664 North 1200 West, Layton, UT
Lease dated as of 11/30/95 (as amended in effect on the date hereof)
Bonefish/Virginia, Limited Partnership
0704
7611 Somerset Crossing Drive, Gainsville, VA
Lease dated as of 10/3/03 (as amended in effect on the date hereof)
Carrabba's/DC-I, Limited Partnership
9704
5805 Trinity Parkway, Centreville, VA
Lease dated as of 11/12/02 (as amended in effect on the date hereof)
Cheeseburger-Northern Virginia, Limited Partnership
8705
1101 Seminole Trail, Charlottesville, VA
Lease dated as of 6/1/05 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4716
7917 W. Broad Street, Richmond, VA
Lease dated as of 9/17/93 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4724
261 University Blvd., Harrisonburg, VA
Lease dated as of 7/31/98 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4725
165 South Park Circle, Colonial Heights, VA
Lease dated as of 9/15/00 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4726
6419 Lee Hwy., Warrenton, VA
Lease dated as of 8/14/01 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4727
7420 Bell Creek Road,  Mechanicsville, VA
Lease dated as of 5/17/02 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4728
6821 Chital Drive, Chesterfield, VA
Lease dated as of 7/14/04 (as amended in effect on the date hereof)
Outback/Virginia, Limited Partnership
4730
124 Kernstown Commons Blvd., Winchester, VA
Lease dated as of  2/2/05 (as amended in effect on the date hereof)
Outback/Shenandoah-I, Limited Partnership
4752
12258 Jefferson Ave., Newport News, VA
Lease  dated as of 1/1/96 (as amended in effect on the date hereof)
Outback/Shenandoah-I, Limited Partnership
4756
3026 Richmond Road, Williamsburg, VA
Lease dated as of 1/1/96 (as amended in effect on the date hereof)
Outback/Shenandoah-II, Limited Partnership
4758
295 Pepper's Ferry Road N.E., Christiansburg, VA
Lease dated as of 3/1/96 (as amended in effect on the date hereof)
Outback/Shenandoah-II, Limited Partnership
4762
3121 Albert Lankford Drive, Lynchburg, VA
Lease dated as of  7/10/97 (as amended in effect on the date hereof)
Bonefish/Midwest-II, Limited Partnership
1201
18375 W Bluemound Road, Brookfield, WI
Lease dated as of  2/2/05 (as amended in effect on the date hereof)
Carrabba's/Mid East, Limited Partnership
9802
18375 W Bluemound Road, Brookfield, WI
Lease dated as of  2/2/05 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
4810
279 Junction Road, Madison, WI
Lease dated as of 8/15/97 (as amended in effect on the date hereof)
Outback/Chicago-I, Limited Partnership
4813
311 Hampton Court, Onalaska, WI
Lease  dated as of 6/2/00 (as amended in effect on the date hereof)
Outback/Midwest-II, Limited Partnership
4817
5020 Keystone Crossing, Eau Claire, WI
Lease dated as of  10/9/06 (as amended in effect on the date hereof)
Outback/Stone-II, Limited Partnership
4910
790 Foxcroft Avenue, Martinsburg, WV
Lease dated as of 2/27/96 (as amended in effect on the date hereof)
Outback/Shenandoah-II, Limited Partnership
4961
111 Hylton Lane, Beckley, WV
Lease dated as of 10/13/92 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
5010
229 Miracle Road, Evansville, WY
Lease dated as of 9/3/98 (as amended in effect on the date hereof)
Outback/Denver-I, Limited Partnership
5011
1626 Freischli Pkwy., Cheyenne, WY
Lease dated as of 9/25/01 (as amended in effect on the date hereof)



 
 

 
 

--------------------------------------------------------------------------------

 



 
 
 
SCHEDULE 8.2(h)






Schedule 8.2(h)
 
Certain Superior Leases
 
Store
City
State
Description of Situation
Lease Description
0619
Aurora
CL
Superior Lease
Revocable Access and Parking License between Outback Steakhouse of Florida, Inc.
and Open Wide, LLC, dated July 20, 2001.
1028
Spring Hill
FL
Superior Lease
Billboard Lease, Assignment of Lease between Kerr Property, Ltd., Outdoor
Systems Advertising, Inc. and Outback Steakhouse of Florida, Inc., dated August
18, 2000.
1036
Panama City
FL
Superior Lease
Billboard Lease between Lamar Corporation and Outback Steakhouse of Florida,
Inc., dated April 7, 1997.
1520
Indianapolis
IN
Superior Lease
Billboard Lease between Outback Steakhouse of Florida, Inc. and Clear Chanel
dated 1992.
1895
Lexington
KY
Superior Lease
Master License Agreement to VoiceStream Wireless Corporation, dated July 22,
2002.
3715
Norman
OK
Superior Lease
Sign Location Lease between Outback Steakhouse, Inc. and the Lamar Companies
dated May 1, 2007
3951
Pittsburgh
PA
Superior Lease
Oral Lease for Office Space lease to Limited Partner
4801
Newark
DE
Superior Lease
Lease to Dunkin Donuts by and between OS Realty Inc. and LMC Management, LLC
dated November 20, 2006.
8609
Pollard
OH
Superior Lease
Lease by and between Carrabba’s Italian Grill, Inc. and Aspen Dental Management,
Inc. dated August 24, 205
8609
Pollard
OH
Superior Lease
Lease for Retail Space  by and between Carrabba’s Italian Grill, Inc. and Alltel
Communications, Inc. dated May 4, 2007




 
 

--------------------------------------------------------------------------------

 





 
 
 
 
 
SCHEDULE 10.1






Schedule 10.1


Insurance Requirements


1.           Insurance Coverage Requirements.  Tenant shall, at its sole cost
and expense, keep in full force and effect, or cause, to the extent within
Tenant's control, the applicable party to the Operating Agreements to keep in
full force and effect, insurance coverage of the types and minimum limits as
follows during the term of this Agreement it being understood that to the extent
that Tenant or any party to any Operating Agreement maintains any such coverage
on the Commencement Date, but thereafter fails to maintain such coverage,
Landlord shall obtain such coverage at Tenant’s sole cost and expense):


1.1.1                 Property Insurance.  Insurance against loss customarily
included under so called "All Risk" policies including flood, earthquake,
windstorm, vandalism, and malicious mischief, boiler and machinery, and such
other insurable hazards as, under good insurance practices, from time to time
are insured against for other property and buildings similar to the Leased
Improvements, Fixtures and other building equipment in nature, use, location,
height, and type of construction.  Such insurance policy shall also insure the
additional expense of demolition and if any of the Leased Improvements or the
use of the Leased Property shall at any time constitute legal non-conforming
structures or uses, provide coverage for contingent liability from Operation of
Building Laws, Demolition Costs and Increased Cost of Construction Endorsements
and containing an "Ordinance or Law Coverage" or "Enforcement" endorsement. The
amount of such "All Risk" insurance shall be not less than one hundred percent
(100%) of the replacement cost value of the Leased Improvements, Fixtures and
other building equipment.  Each such insurance policy shall contain an agreed
amount (coinsurance waiver) and replacement cost value endorsement and shall
cover, without limitation, all tenant improvements and betterments which Tenant
is required to insure in accordance with any Sublease.


1.1.2                 Liability Insurance.  "General Public Liability"
insurance, including, without limitation, "Commercial General Liability"
insurance; "Owned" (if any), "Hired" and "Non Owned Auto Liability"; and
"Umbrella Liability" coverage for "Personal Injury", "Bodily Injury", "Death,
Accident and Property Damage", providing in combination no less than $75,000,000
per occurrence and in the annual aggregate, per location.  The policies
described in this paragraph shall cover, without limitation: elevators,
escalators, independent contractors, "Contractual Liability" (covering, to the
maximum extent permitted by law, Tenant's obligation to indemnify Landlord and
Landlord’s Lender as required under this Lease and "Products and Completed
Operations Liability" coverage).


1.1.3                 Workers' Compensation Insurance.  Workers compensation and
disability insurance as required by law.


1.1.4                 Commercial Rents Insurance.  "Commercial rents" insurance
in an amount equal to eighteen (18) months actual rental loss plus a 120-day
extended period of indemnity endorsement and with a limit of liability
sufficient to avoid any co-insurance penalty and to provide Proceeds which will
cover the actual loss of profits and rents sustained during the period of at
least eighteen (18) months following the date of casualty.  Such policies of
insurance shall be subject only to exclusions that are reasonably acceptable to
Landlord and Landlord’s Lender; provided, however, that such exclusions are
reasonably consistent with those required for lease transactions similar to the
Lease provided herein.  Such insurance shall be deemed to include "loss of
rental value" insurance where applicable.  The term "rental value" means the sum
of (A) the total then ascertainable Rent payable under this Lease and (B) the
total ascertainable amount of all other amounts to be received by Tenant from
third parties which are the legal obligation of the third parties, reduced to
the extent such amounts would not be received because of operating expenses not
incurred during a period of non-occupancy of that portion of such Leased
Property then not being occupied.


1.1.5                 Builder's All-Risk Insurance.  During any period of repair
or restoration, builder's "All-Risk" insurance in an amount equal to not less
than the full insurable value of the Leased Property against such risks
(including so called "All Risk" perils coverage and collapse of the Leased
Improvements to agreed limits as Landlord may reasonably request, in form and
substance reasonably acceptable to Landlord and Landlord’s Lender); provided,
however, that no such builder's risk insurance shall be required if the property
insurance required to be maintained as to the applicable Leased Property under
Section 1.1.1 includes coverage for the Leased Improvements located thereon
while in the course of construction.


1.1.6                 Boiler and Machinery Insurance.  Comprehensive boiler and
machinery insurance (without exclusion for explosion) covering all mechanical
and electrical equipment against physical damage, rent loss and improvements
loss and covering, without limitation, all tenant improvements and betterments
that Tenant is required to insure pursuant to this Lease or any Sublease on a
replacement cost basis.  The minimum amount of limits to be provided shall be
$10,000,000 per accident.


1.1.7                 Flood Insurance; Windstorm Insurance. If any portion of
the Leased Improvements is located within an area designated as "flood prone" or
a "special flood hazard area" (as defined under the regulations adopted under
the National Flood Insurance Act of 1968 and the Flood Disaster Protection Act
of 1973), flood insurance shall be provided, in an amount not less than the
maximum limit of coverage available under the Federal Flood Insurance plan with
respect to the Leased Property.  Landlord reserves the right to require flood
insurance in excess of that available under the Federal Flood Insurance plan.


If any Leased Property is in an area prone to hurricanes and windstorms, as
reasonably determined by Landlord or Landlord’s Lender, Tenant shall provide, to
the extent commercially available, windstorm insurance (including coverage for
windstorm, cyclone, hurricane or tornado (including rain or wind driven rain
which enters the covered building or structure through an opening created by the
force of windstorm)) in an amount equal to the lesser of (i) 100% of the
replacement cost value of the Lease Improvements, Fixtures and other building
equipment, with a maximum deductible no greater than five percent (5%) of the
insured amount, plus business interruption coverage for at least eighteen (18)
months, (ii) twenty percent (20%) of the Applicable Amount with respect to the
subject Leased Property, and (iii) and the Probable Maximum Loss as identified
in a Windstorm PML study with such study based upon a 475-year return period
using current windstorm modeling software, inclusive of demand surge and storm
surge, with total insurable values inclusive of building replacement cost,
contents and rental value each acceptable to Lender.


1.1.8                 Earthquake Insurance.  If earthquake insurance limits and
aggregates are shared with locations other than the Leased Properties insured on
the same policy as any of the Leased Properties or, if the amount of earthquake
insurance provided is less than 100% of the insurable values of the building and
rental income combined, then the amount of earthquake coverage shall be based on
a "Probable Maximum Loss" Study ("PML") for the applicable Leased Property,
which must be conducted by a seismic engineering company satisfactory to
Landlord and Landlord’s Lender.  The results of the PML study, on an individual
Leased Property basis and for all locations insured in the same earthquake
insurance policies, shall be used to determine the amount of earthquake coverage
to be provided by Tenant.  The amount of insurance shall be determined by adding
the total expected damage to all Leased Improvements subject to a single
earthquake event in a given region together along with the expected loss of
rents and other income from the applicable Leased Properties.  Earthquake
insurance shall provide a limit inclusive of rent loss for "Very High," "High,"
and "Moderate" Hazard Earthquake Risk ratings at twice the annual rental
amount.  Other lower risk-rated buildings shall provide a limit inclusive of
rent loss at one times the annual rental loss.  The total amount of earthquake
insurance in limits shall be the sum of expected property damage, reconstruction
cost and rental income loss calculation.  Should the available aggregate limits
of earthquake insurance be eroded by losses so that the remaining limits
available to pay losses are less than 40% of the required limits, Tenant shall,
to the extent commercially available, purchase additional coverage to restore
the available limit and aggregate limit to not less than 80% of the required
amount of insurance.  Amounts of insurance required by this paragraph shall be
solely for the protection of the Leased Improvements.  If the amounts of
earthquake coverage required by any Property Document is greater than the
amounts required herein then Tenant shall maintain such higher amounts of
insurance.  If the earthquake insurance and associated aggregate limits are
shared among other locations the risks associated with other locations also
insured in the same policy shall be taken into consideration in determining the
amount of insurance to be provided herein.


1.1.9                 Terrorism Insurance.  Tenant shall be required to carry
insurance with respect to the Leased Improvements, Fixtures and other building
equipment covering acts of sabotage or acts by terrorist groups or individuals
("Terrorism Insurance") throughout the Lease term in an amount equal to
$10,000,000 and having a deductible not greater than $100,000, or such lesser
coverage amount or such greater deductible, on a blanket basis, that is
acceptable to the Rating Agencies as evidenced by a rating agency
confirmation.  The Terrorism Insurance shall also include 18 months of business
interruption coverage.  Tenant agrees that if any property insurance policy
covering any of the Leased Properties provides for any exclusions of coverage
for acts of terrorism, then a separate Terrorism Insurance policy in the
coverage amount required under this section and in form and substance acceptable
to Landlord and Landlord’s Lender will be obtained by the Tenant for such Leased
Property.  Landlord and Landlord’s Lender agree that Terrorism Insurance
coverage may be provided under a blanket policy that is acceptable to Landlord
and Landlord’s Lender.  Notwithstanding anything to the contrary in this Section
1.1.9, Tenant shall not be obligated to maintain Terrorism Insurance (a) in an
amount more than that which can be purchased for a sum equal to $53,000 and (b)
except to the extent commercially available.


1.1.10                 Ratings of Insurers.  Tenant shall maintain the insurance
coverage described in Section 1.1.2 through Section 1.1.9 above, in all cases,
with one or more domestic primary insurers reasonably acceptable to Landlord and
Landlord’s Lender, having both claims-paying-ability and financial strength
ratings by S&P of not less than "A" and its equivalent by the other Rating
Agencies.  The Tenant will maintain the insurance coverage described in Section
1.1.1 above with one or more domestic primary insurers reasonably acceptable to
Landlord and Landlord’s Lender, (a) having a claims-paying-ability and financial
strength ratings by S&P of not less than "A" and its equivalent by the other
Rating Agencies with respect to the first $75,000,000 of coverage and (b) having
a claims-paying-ability and financial strength ratings by S&P of not less than
"BBB" and its equivalent by the other Rating Agencies (or, if not rated by any
of the Rating Agencies, an Alfred M. Best Company, Inc. rating of "A-" or better
and a financial size category of not less than "VII") with respect to the
balance of coverage. All insurers providing insurance required by this Agreement
shall be authorized to issue insurance in the State or shall be an admitted or
approved non-admitted insurer.


1.1.11                 Form of Insurance Policies; Endorsements.  All insurance
policies shall be in such form and with such endorsements as are satisfactory to
Landlord (and Landlord shall have the right, subject to the provisions of this
Lease, to approve amounts, form, risk coverage, deductibles, loss payees and
insureds).  A certificate of insurance with respect to all of the
above-mentioned insurance policies has been delivered to Landlord and Landlord’s
Lender and originals or certified copies of all such policies shall be delivered
to Landlord and Landlord’s Lender when the same are available (but no later than
thirty (30) days after the date hereof) and shall be held by Landlord.  All
policies shall name Landlord and Landlord’s Lender as additional insured, shall
provide that all proceeds (except with respect to proceeds of general liability
and workers' compensation insurance) be payable to Landlord and Landlord’s
Lender as and to the extent set forth in Section 10.1, and shall contain: (i) a
standard "non-contributory mortgagee" endorsement or its equivalent relating,
inter alia, to recovery by Landlord and Landlord’s Lender notwithstanding the
negligent or willful acts or omissions of Tenant; (ii) a waiver of subrogation
endorsement in favor of Landlord and Landlord’s Lender; (iii) an endorsement
providing that no policy shall be impaired or invalidated by virtue of any act,
failure to act, negligence of, or violation of declarations, warranties or
conditions contained in such policy by Tenant, Landlord and Landlord’s Lender or
any other named insured, additional insured or loss payee, except for the
willful misconduct of Landlord or Landlord’s Lender knowingly in violation of
the conditions of such policy; (iv) an endorsement providing for a deductible
per loss of an amount not more than that which is customarily maintained by
prudent owners of properties with a standard of operation and maintenance
comparable to and in the general vicinity of the Leased Property, but in no
event in excess of an amount reasonably acceptable to Landlord; and (v) a
provision that such policies shall not be canceled, terminated or expire without
at least thirty (30) days' prior written notice to Landlord and Landlord’s
Lender, in each instance.  Each insurance policy shall contain a provision
whereby the insurer: (i) agrees that such policy shall not be canceled or
terminated, the coverage, deductible, and limits of such policy shall not be
modified, other provisions of such policy shall not be modified if such policy,
after giving effect to such modification, would not satisfy the requirements of
this Agreement, and such policy shall not be canceled or fail to be renewed,
without in each case, at least thirty (30) days prior written notice to Landlord
(ii) waives any right to claim any premiums and commissions against Landlord and
Landlord’s Lender, provided that the policy need not waive the requirement that
the premium be paid in order for a claim to be paid to the insured, and (iii)
provides that Landlord or Landlord’s Lender at their option, shall be permitted
to make payments to effect the continuation of such policy upon notice of
cancellation due to non-payment of premiums.  In the event any insurance policy
(except for general public and other liability and workers compensation
insurance) shall contain breach of warranty provisions, such policy shall
provide that with respect to the interest of Landlord and Landlord’s Lender,
such insurance policy shall not be invalidated by and shall insure Landlord and
Landlord’s Lender regardless of (A) any act, failure to act or negligence of or
violation of warranties, declarations or conditions contained in such policy by
any named insured, (B) the occupancy or use of the Leased Property for purposes
more hazardous than permitted by the terms thereof, or (C) any foreclosure or
other action or proceeding taken by Landlord or Landlord’s Lender pursuant to
any provision of this Agreement. [Landlord hereby confirms and acknowledges that
Tenant has delivered to Landlord certificates of insurance with respect to
Tenant’s insurance program, in amount, form and content so as to satisfy the
requirements of this Section 10.1 of the Lease including this Schedule 10.1 in
all material respects as of the Closing Date, and that any renewals or
modifications that comply with Section .1.11 of this Schedule 10.1 and are
otherwise not, in substance, materially different from the approved program in
place on the Commencement Date shall be deemed to be in compliance.


1.1.12                 Certificates.  Tenant shall deliver to Landlord and
Landlord’s Lender annually, concurrently with the renewal of the insurance
policies required hereunder, a certificate from Tenant's insurance agent stating
that the insurance policies required pursuant to this Section 1.1 are maintained
with insurers who comply with the terms of Section 1.1.10, along with a receipt
or statement confirming Tenant has paid such premium.  Certificates of insurance
with respect to all replacement policies shall be delivered to Landlord and
Landlord’s Lender not less than ten (10) Business Days prior to the expiration
date of any of the insurance policies required to be maintained hereunder which
certificates shall bear notations evidencing payment of applicable
premiums.  Tenant shall deliver to Landlord and Landlord’s Lender originals (or
certified copies) of such replacement insurance policies on or before five (5)
Business Days after Tenant's receipt thereof and Tenant shall use all
commercially reasonable efforts to obtain and deliver such policies no more than
one hundred twenty (120) days following the effective date thereof.  If Tenant
fails to maintain and deliver to Landlord and Landlord’s Lender the certificates
of insurance and certified copies or originals required by this Agreement, upon
five (5) Business Days' prior notice to Tenant, Landlord or Landlord’s Lender
may procure such insurance, and all costs thereof (and interest thereon at the
Overdue Rate) shall be added to the Base Rent.  Landlord and Landlord’s Lender
shall not, by the fact of approving, disapproving, accepting, preventing,
obtaining or failing to obtain any insurance, incur any liability for or with
respect to the amount of insurance carried, the form or legal sufficiency of
insurance contracts, solvency of insurance companies, or payment or defense of
lawsuits, and Tenant hereby expressly assumes full responsibility therefor and
all liability, if any, with respect to such matters.


1.1.13                 Separate Insurance.  Tenant shall not take out separate
insurance contributing in the event of loss with that required to be maintained
pursuant to this Section 1.1 unless such insurance complies with this Section
1.1.


1.1.14                 Blanket Policies.  The insurance coverage required under
this Section 1.1 may be effected under a blanket policy or policies covering the
Leased Property and other properties and assets not constituting a part of the
Leased Property (a "Blanket Policy"); provided that any such Blanket Policy
shall specify, except in the case of public liability insurance, the portion of
the total coverage of such policy that is allocated to the Leased Property, and
any sublimits in such Blanket Policy applicable to the Leased Property, which
amounts shall not be less than the amounts required pursuant to this Section 1.1
and which shall in any case comply in all other respects with the requirements
of this Section 1.1.  In addition, Tenant shall provide evidence satisfactory to
Landlord and Landlord’s Lender that the insurance premiums for the applicable
Leased Property or Leased Properties are separately allocated under such Blanket
Policy to the applicable Leased Property or Leased Properties and that payment
of such allocated amount (A) shall maintain the effectiveness of such Blanket
Policy as to such Leased Property or Leased Properties and (B) shall otherwise
provide the same protection as would a separate policy that complies with the
terms of this Agreement as to such Leased Property or Leased Properties,
notwithstanding the failure of payment of any other portion of the insurance
premiums.  If no such allocation is available, Landlord and Landlord’s Lender
shall have the right to increase the amount of Scheduled Additional Charges an
amount sufficient to purchase a non-blanket policy covering the applicable
Leased Property or Leased Properties from insurance companies which qualify
under this Lease.  Upon Landlord’s request, Tenant shall deliver to Landlord an
Officer's Certificate setting forth (i) the number of properties covered by such
policy, (ii) the location by city (if available, otherwise, county) and state of
the properties, (iii) the average square footage of the properties (or the
aggregate square footage), (iv) a brief description of the typical construction
type included in the Blanket Policy and (v) such other information as Landlord
may reasonably request.


 
 

 
 

--------------------------------------------------------------------------------

 


 
 
 


 
SCHEDULE 15.4


 
Schedule 15.4
 
Arbitration Procedures
 
Arbitration shall be held in the State and County of New York in accordance with
the rules of the American Arbitration Association then in effect.  There shall
be one arbitrator appointed in accordance with those rules.  As part of the
award, the arbitrator shall make a fair allocation between the parties of the
fee and expenses of the American Arbitration Association and the cost of any
transcript, taking into account the merits of their claims and defenses.  The
arbitration shall commence within thirty (30) days after demand for arbitration
is made by a party hereto.  The arbitrator shall render his/her award within
thirty (30) days after the completion of the arbitration and the arbitration
shall be held on consecutive Business Days.  Failure by either party to submit
to arbitration as required under this Lease shall result in the arbitrator
ruling in favor of the other party is such other party has submitted to
arbitration under this Lease.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction, and the parties irrevocably consent to the
jurisdiction of any court competent of the subject matter and sitting in the
State and County of New York for that purpose.  The arbitrator may grant
injunctive or other equitable relief.
 



 
 

--------------------------------------------------------------------------------

 
